ASSET PURCHASE AGREEMENT
by and among
Goldman Sachs Mortgage Company,
Goldman, Sachs & Co.,
Litton Loan Servicing, LP, as Purchasers
and
Popular Mortgage Servicing, Inc.,
Equity One, Inc.,
Equity One, Incorporated,
Equity One Consumer Loan Company, Inc.,
E-LOAN Auto Fund Two, LLC,
Popular Financial Services, LLC,
Popular FS, LLC, as Sellers
and
Popular, Inc. and Popular North America, Inc.
(each solely for the purposes of Sections 4.1, 4.2, 4.3, 4.4, and 13.18)
August 29, 2008
Redacted portions have been marked with [ * ]. The redacted
portions are subject to a request for confidential treatment that
has been filed with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. DEFINITIONS; INTERPRETATION
       
1.1 Definitions
    1  
1.2 Interpretation
    15  
ARTICLE 2. PURCHASE AND SALE
       
2.1 Purchase and Sale
    15  
2.2 Excluded Assets
    16  
2.3 Certain Provisions Regarding Assignments
    17  
2.4 Assumption of Certain Liabilities
    18  
2.5 Retained Liabilities
    18  
ARTICLE 3. PURCHASE PRICE
       
3.1 Payments at Closing and Servicing Assets Settlement
    20  
3.2 Purchase Price Adjustment
    22  
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLERS
       
4.1 Authority of Sellers
    24  
4.2 Organization; Qualification
    24  
4.3 Non-Contravention
    25  
4.4 Consents and Approvals
    25  
4.5 Purchased Loans
    25  
4.6 RMBS Assets
    25  
4.7 Servicing Assets
    26  
4.8 Tax Matters
    26  
4.9 Litigation
    26  
4.10 Compliance with Laws
    26  
4.11 Permits
    27  
4.12 Brokers, Etc.
    27  
4.13 Compliance with Anti-Money Laundering Laws
    27  
ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF PURCHASERS
       
5.1 Authority of Purchaser
    27  
5.2 Organization; Qualification
    28  
5.3 Non-Contravention
    28  
5.4 Consents and Approvals
    28  
5.5 Financing
    28  
5.6 Independent Investigation
    28  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
5.7 Brokers, Etc.
    29  
5.8 RMBS Assets
    29  
ARTICLE 6. COVENANTS
       
6.1 Reasonable Best Efforts
    29  
6.2 RESPA
    29  
6.3 Pre-Servicing Assets Settlement Access to Information
    30  
6.4 Interim Operations of Sellers
    30  
6.5 Confidentiality
    31  
6.6 Use of Names
    32  
6.7 Post-Closing Access to Information
    32  
6.8 Insurance
    32  
6.9 Further Action
    33  
6.10 Notices
    33  
6.11 Procedures for Transfer of Servicing for the Servicing Assets
    34  
6.12 Procedures for Transfer of Servicing the Non-Interim Serviced Purchased
Loans
    35  
6.13 Servicing Files
    36  
6.14 Remaining Custodial and Escrow Funds
    37  
6.15 Costs of Servicing Transfer
    37  
6.16 Misapplied Payments
    38  
6.17 Payment of Property Insurance Premiums
    38  
6.18 Escrow Analysis
    38  
6.19 Property Taxes
    38  
6.20 Default Management
    39  
6.21 Serviced REO Property
    40  
6.22 Books and Records
    40  
6.23 Valid Test Tape
    40  
6.24 Data Tapes
    41  
6.25 Sample Certificates Of Insurance
    41  
6.26 Collateral Insurance
    41  
6.27 Loan File Delivery
    41  
6.28 Security Release
    42  
6.29 MERS Designations and MERS Reports
    42  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
6.30 Loan Issues
    42  
6.31 Interim Servicing
    43  
6.32 Post-Closing Transition Services
    43  
ARTICLE 7. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASERS WITH RESPECT TO THE
CLOSING
       
7.1 Representations and Warranties True
    44  
7.2 Compliance with Agreements and Covenants
    44  
7.3 Certificate of Compliance
    44  
7.4 Injunctions
    44  
7.5 No Material Adverse Effect and No Parent Material Adverse Effect
    44  
7.6 Deliveries by Sellers
    45  
7.7 Release of Liens
    45  
7.8 Goodbye Letters
    45  
7.9 Officer Certificates
    45  
7.10 Subservicing Agreement
    45  
ARTICLE 8. CONDITIONS PRECEDENT TO OBLIGATIONS OF SERVICING ASSETS PURCHASER
WITH RESPECT TO EACH SERVICING ASSETS SETTLEMENT
       
8.1 Receipt of Servicing Agreement Consent
    45  
8.2 Representations and Warranties True
    45  
8.3 Compliance with Agreements and Covenants
    45  
8.4 Certificate of Compliance
    45  
8.5 Injunctions
    46  
8.6 Deliveries by Sellers
    46  
ARTICLE 9. CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS WITH RESPECT TO EACH
TRANSFER
       
9.1 Representations and Warranties True
    46  
9.2 Compliance with Agreements and Covenants
    46  
9.3 Certificate of Compliance
    46  
9.4 Injunctions
    46  
9.5 Deliveries by Purchasers
    46  
9.6 Welcome Letters
    46  
9.7 Officer Certificates
    47  
ARTICLE 10. CLOSING; DELIVERIES; TERMINATION
       

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
10.1 Closing/Servicing Assets Settlements
    47  
10.2 Deliveries of Sellers
    47  
10.3 Deliveries of Purchasers
    48  
10.4 Termination
    48  
ARTICLE 11. SURVIVAL AND INDEMNIFICATION
       
11.1 Survival
    49  
11.2 Indemnification by Sellers
    50  
11.3 Indemnification by Purchasers
    50  
11.4 Limitations on Liability of Sellers
    51  
11.5 Limitations on Liability of Purchasers
    52  
11.6 Claims
    52  
11.7 Notice of Third Party Claims; Assumption of Defense
    52  
11.8 Settlement or Compromise
    53  
11.9 Net Losses; Subrogation; Mitigation; Knowledge
    54  
11.10 Purchase Price Adjustments
    55  
ARTICLE 12. TAX MATTERS
       
12.1 Proration
    55  
12.2 Transfer Taxes
    55  
12.3 Preparation of Tax Returns
    55  
12.4 Tax Cooperation and Contest
    56  
12.5 Waiver of Bulk Sales Law Compliance
    57  
ARTICLE 13. MISCELLANEOUS
       
13.1 Expenses
    57  
13.2 Amendment
    57  
13.3 Notices
    57  
13.4 Waivers
    59  
13.5 Counterparts
    59  
13.6 Headings
    59  
13.7 Applicable Law
    59  
13.8 Assignment
    59  
13.9 No Third Party Beneficiaries
    60  
13.10 Forum; Waiver of Jury Trial
    60  
13.11 Schedules
    60  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
13.12 Incorporation
    60  
13.13 Complete Agreement
    60  
13.14 Disclaimer
    60  
13.15 Public Announcements
    61  
13.16 Currency
    61  
13.17 Payments
    61  
13.18 Guaranty
    61  
13.19 Fulfillment of Obligations
    62  

v



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Form of Assignment and Assumption Agreement
Exhibit B
  Purchase Price Calculation Mechanics
Exhibit C
  Delinquency Adjustment
Exhibit D
  Loan Files
Exhibit E
  Certain Provisions Regarding Consents
Exhibit F-1
  Residential Servicing Transfer Instructions
Exhibit F-2
  Commercial Servicing Transfer Instructions
Exhibit G
  Terms of Subservicing Agreements
Exhibit H
  Representations and Warranties with respect to Purchased Mortgage Loans
Exhibit I
  Representations and Warranties with respect to Automobile Loans
Exhibit J
  Representations and Warranties with respect to Other Purchased Loans
Exhibit K
  Representations and Warranties with respect to REO Properties
Exhibit L
  Representations and Warranties with respect to Servicing Assets
Exhibit M
  Data Tapes with respect to Purchased Loans
Exhibit N
  Data Tapes with respect to Servicing Assets
Exhibit O
  Terms of Interim Servicing Agreement

Schedules

     
Schedule 1.1(a)
  Purchased Loans
Schedule 1.1(b)
  Sellers’ Knowledge
Schedule 1.1(c)
  Servicing Agreements, Advances and REO Property
Schedule 1.1(d)
  Servicing File
Schedule 2.1(a)(ii)
  RMBS Assets
Schedule 4.3
  Non-Contravention
Schedule 4.4(b)
  Seller Consents
Schedule 4.5
  Certain Matters with Respect to Purchase Loans
Schedule 4.7
  Servicing Assets
Schedule 4.8
  Tax Matters
Schedule 4.9
  Litigation
Schedule 6.4
  Operation of Business Prior to Closing
Schedule 6.13(a)(iii)
  Servicing File Exception Report
Schedule 6.21
  Serviced REO Properties

vi



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT, dated as of August 29, 2008, by and among
Goldman Sachs Mortgage Company, a New York limited partnership (“Whole Loan
Purchaser”), Goldman, Sachs & Co., a New York limited partnership (“RMBS
Purchaser”), Litton Loan Servicing, LP, a Delaware limited partnership
(“Servicing Assets Purchaser” and together with Whole Loan Purchaser and RMBS
Purchaser, the “Purchasers” (and each of such Purchasers, a “Purchaser”)),
Popular Mortgage Servicing, Inc., a Delaware corporation (“PMSI”), Equity One,
Inc., a Delaware corporation (“Equity One”), Equity One, Incorporated, a
Pennsylvania corporation (“Equity One PA”), Equity One Consumer Loan Company,
Inc., a New Hampshire corporation (“Equity One Consumer”), E-LOAN Auto Fund Two,
LLC, a Delaware limited liability company (“E-LOAN Auto II”), Popular Financial
Services, LLC, a Delaware limited liability company (“Popular Financial”),
Popular FS, LLC, a Delaware limited liability company (“Popular FS” and together
with PMSI, Equity One, Equity One PA, Equity One Consumer,
E-LOAN Auto II and Popular Financial, the “Sellers” (and each of such Sellers, a
“Seller”)), and, solely for purposes of Sections 4.1, 4.2, 4.3, 4.4 and 13.18
hereof, Popular North America, Inc., a Delaware corporation (“PNA”), and
Popular, Inc., a Puerto Rico corporation (“Parent”, and together with
Purchasers, PNA and Sellers, the “Parties”).
     WHEREAS, Sellers desire to sell to Whole Loan Purchaser, and Whole Loan
Purchaser desires to purchase from Sellers, the Purchased Loans (as defined
below), on a servicing released basis;
     WHEREAS, Sellers desire to sell to RMBS Purchaser, and RMBS Purchaser
desires to purchase from Sellers, the RMBS Assets (as defined below); and
     WHEREAS, Sellers desire to sell and assign to Servicing Assets Purchaser,
and Servicing Assets Purchaser desires to purchase and assume, the Servicing
Assets (as defined below).
     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, intending to be legally bound, the Parties hereby agree as
follows:
ARTICLE 1.
DEFINITIONS; INTERPRETATION
     1.1 Definitions. As used in this Agreement, the following terms have the
meanings set forth below:
     “Action” means any civil, criminal or administrative claim, demand, action,
suit, proceeding (public or private), investigation, hearing litigation,
prosecution, arbitration, mediation by or before any Government Entity.
     “Adjusted Purchase Price” shall have the meaning set forth in
Section 6.30(d).
     “Advances” means, with respect to each Servicing Agreement, the aggregate
outstanding amount that as of any date of determination has been advanced by a
Seller from its own funds or

1



--------------------------------------------------------------------------------



 



funds borrowed by a Seller or one of its Affiliates from a third party (but not
with funds borrowed from any custodial or other accounts under a Servicing
Agreement, unless such funds have been reimbursed by the applicable Seller) in
connection with servicing the Serviced Mortgage Loans in accordance with the
terms of such Servicing Agreement, including with respect to principal,
interest, Taxes, insurance premiums and all other advances made by a Seller
pursuant to the applicable Servicing Agreement.
     “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, the term “control” of a
Person means the possession, direct or indirect, of the power to (a) vote 50% or
more of the voting securities of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by Contract or
otherwise, and the terms and phrases “controlling,” “controlled by” and “under
common control with” have correlative meanings.
     “Agreement” means this Asset Purchase Agreement, including all Schedules
and Exhibits hereto, as it may be amended from time to time in accordance with
its terms.
     “Ancillary Agreements” means any Contract that is to be entered into at any
Asset Transfer, including the Assignment and Assumption Agreements, the Interim
Servicing Agreement and the Subservicing Agreements, if any.
     “Ancillary Income” means any and all income, revenue, fees, expenses,
charges or other moneys that a Seller is entitled to receive, collect or retain
as servicer pursuant to the Servicing Agreements (other than servicing fees).
     “Anti-Money Laundering Laws” shall have the meaning set forth in
Section 4.13.
     “Applicable Requirements” means with respect to any Seller (a) all
applicable requirements of Law relating to the Purchased Assets; (b) all
contractual obligations of such Seller with respect to the Purchased Assets,
including those contractual obligations contained in the Servicing Agreements,
and in any agreement with any Government Entity or Insurer in the Mortgage Loan
Documents; and (c) such Sellers’ Servicing Policies.
     “Asset Transfer” shall have the meaning set forth in Section 2.1(b).
     “Assignment and Assumption Agreements” means one or more assignment and
assumption agreements to be executed by Sellers in favor of Purchasers in
respect of the Servicing Agreements, substantially in the form set forth in
Exhibit A.
     “Assigned Servicing Agreement” shall have the meaning set forth in
Section 2.3(a).
     “Assigned Servicing Agreements List” shall have the meaning set forth in
Section 3.1(b)(i).
     “Assigned Servicing Transactions List” shall have the meaning set forth in
Section 3.1(b)(ii).

2



--------------------------------------------------------------------------------



 



     “Assumed Liabilities” shall have the meaning set forth in Section 2.4.
     “Apportioned Obligations” shall have the meaning set forth in Section 12.1
(a).
     “Automobile Loans” means all automobile loans listed on Schedule 1.1.(a) as
updated as of the close of business on the Business Day prior to the Closing
Date to reflect any automobile loans excluded pursuant to Section 6.30(a) and
any other change agreed by the Parties.
     “Bankruptcy Code” means 11 U.S.C. § 101 et seq.
     “Base Whole Loan Purchase Price” means the amount calculated as of the
Purchased Loans Cut-Off Date in accordance with Exhibit B.
     “Bid” shall have the meaning set forth in Section 6.30(d).
     “Bid Price” shall have the meaning set forth in Section 6.30(d).
     “Books and Records” means all files, documents, instruments, papers, books
and records (in any form), customer credit data and manuals maintained by or on
behalf of Sellers and related to the Purchased Assets.
     “Business Day” means any day of the year other than (a) any Saturday or
Sunday or (b) any other day on which banks located in New York, New York
generally are closed for business.
     “Cap” shall have the meaning set forth in Exhibit B.
     “Closing” shall have the meaning set forth in Section 2.1(a).
     “Closing Adjustment” shall have the meaning set forth in Section 3.2(a).
     “Closing Binder” means, with respect to each Servicing Transaction, and
each in electronic and fully searchable form, if available through commercially
reasonable efforts, the pooling and servicing agreement, the prospectus,
prospectus supplement, and/or the private placement memorandum, if any, the
indenture, the trust agreement, the custodial agreement, if any, any documents
identified in Schedule A to Exhibit A hereto and any other similar document
governing, describing, or relating to such Servicing Transaction or otherwise
relevant to an issuance of a security, and any amendments or supplements to any
of the foregoing.
     “Closing Date” shall have the meaning set forth in Section 10.1.
     “Closing Date Payment” shall have the meaning set forth in
Section 3.1(a)(v).
     “Closing Purchase Price” means the Closing Date Payment less the
Delinquency Adjustment (as adjusted to reflect the Closing Adjustment).
     “Closing Statement” shall have the meaning set forth in Section 3.2(a).
     “Code” means the Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



     “Collateral” means any real or personal property listed in, and for which a
security interest in granted by, any Security Agreement or Mortgage.
     “Consent” means any consent, authorization, waiver, permit or approval of,
notice to or registration or filing with a Person.
     “Contest” shall have the meaning set forth in Section 12.4(c).
     “Contracts” means all agreements, contracts, leases and subleases, sales
and purchase orders, arrangements, commitments and licenses, whether written or
oral.
     “Custodial Accounts” means the accounts in which Custodial Funds are
deposited and held by a Seller in connection with the Serviced Mortgage Loans.
     “Custodial Funds” means all funds held by Sellers in the Custodial Accounts
with respect to the Serviced Mortgage Loans including all principal and interest
funds and any other funds maintained by Sellers in respect of the Serviced
Mortgage Loans. For the avoidance of doubt, Custodial Funds shall not include
Escrow Funds.
     “Deductible” shall have the meaning set forth in Exhibit B.
     “Delinquency Adjustment” shall have the meaning set forth in Exhibit C.
     “Due Diligence Advance” means an amount equal to the fee paid to Whole Loan
Purchaser in accordance with Paragraph 5 of that certain Letter Agreement, dated
July 17, 2008, between Parent and Whole Loan Purchaser, as amended by the
Amendment to Letter Agreement, dated August 15, 2008.
     “Economic RMBS Purchase Price” shall have the meaning set forth in Section
3.1(a)(v).
     “E-LOAN Auto II” shall have the meaning set forth in the preamble to this
Agreement.
     “Enforceability Exceptions” shall have the meaning set forth in Section
4.1.
     “Equity One” shall have the meaning set forth in the preamble to this
Agreement.
     “Equity One Consumer” shall have the meaning set forth in the preamble to
this Agreement.
     “Equity One PA” shall have the meaning set forth in the preamble to this
Agreement.
     “Equity One Whole Loan Interim Servicing Fee” shall have the meaning set
forth in Exhibit B.
     “Escrow Account” means each account in which Escrow Funds are deposited and
held by a Seller in connection with the Purchased Mortgage Loans and the
Serviced Mortgage Loans.
     “Escrow Funds” means funds held by a Seller in the Escrow Accounts with
respect to the Purchased Mortgage Loans and the Serviced Mortgage Loans for the
payment of taxes,

4



--------------------------------------------------------------------------------



 



assessments, insurance premiums, ground rents, funds from hazard insurance loss
drafts, other mortgage escrow and impound items and similar charges (including
interest accrued thereon for the benefit of the Obligors under the Serviced
Mortgage Loans, if applicable), maintained by a Seller in respect of the
Purchased Mortgage Loans and the Serviced Mortgage Loans.
     “Estimated Settlement Advances” shall have the meaning set forth in Section
3.1(b)(iii)(2).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Assets” shall have the meaning set forth in Section 2.2.
     “Fannie Mae” means The Federal National Mortgage Association, or any
successor thereto.
     “Freddie Mac” means The Federal Home Loan Mortgage Corporation, or any
successor thereto.
     “GAAP” means United States generally accepted accounting principles.
     “Goodbye Letter” shall have the meaning set forth in Section 6.2.
     “Government Entity” means any federal, state or local court, administrative
body or other governmental or quasi-governmental entity with competent
jurisdiction, including the Department of Housing and Urban Development, Fannie
Mae, the Government National Mortgage Association, Freddie Mac and the Federal
Trade Commission.
     “Holdback Amount” shall have the meaning set forth in
Section 3.1(b)(iv)(2).
     “Indemnified Person” means the Person or Persons entitled to, or claiming a
right to, indemnification under Article 11.
     “Indemnifying Person” means the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification under Article 11.
     “Independent Accounting Firm” means, with respect to each dispute under
Section 3.2 or 3.3, a nationally recognized independent accounting firm mutually
chosen by the parties in connection with such dispute.
     “Initial Servicing Assets Settlement Date” shall have the meaning set forth
in Section 10.1(a).
     “Insurer” means any Person who insures or guarantees (a) all or any portion
of the risk of loss upon the Obligor’s default on any of the Mortgage Loans or
(b) against hazard, flood, earthquake, title or other risk of loss in accordance
with Applicable Requirements, including a Government Entity, any private
mortgage insurer and any insurer or guarantor under any standard hazard
insurance policy, any federal flood insurance policy, any title insurance
policy,

5



--------------------------------------------------------------------------------



 



any earthquake insurance policy, or any other insurance policy applicable to a
Mortgage Loan and any successor thereto.
     “Interim Funder” shall have the meaning given such term in the MERS
Procedure Manual.
     “Interim Servicing Agreement” shall have the meaning set forth in
Section 6.31.
     “Investor” means, with respect to each Serviced Mortgage Loan, any trust or
private investor, as applicable, which owns such Serviced Mortgage Loan.
     “IRS” means the Internal Revenue Service.
     “Judicial Action” shall have the meaning set forth in Section 13.10.
     “Law” means any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree or governmental requirement enacted, promulgated,
entered into, agreed to or imposed by any Government Entity.
     “Liabilities” means any and all debts, liabilities, obligations,
commitments, responsibilities, fines, penalties and sanctions, absolute or
contingent, matured or unmatured, liquidated or unliquidated, joint, several or
individual, asserted or unasserted, accrued or unaccrued, known or unknown, due
or to become due, including any costs, expenses, interest, reasonable attorneys’
fees, disbursements and expense of counsel, expert and consulting fees and costs
related thereto or to the investigation or defense thereof.
     “Lien” means any lien, security interest, charge, claim, mortgage, deed of
trust, option, lease or other encumbrance.
     “Loan Data Tape” shall have the meaning set forth in Section 6.24(a).
     “Loan File” means, as to each Purchased Loan, the documents and materials
described in Exhibit D.
     “Loan Test Tape” shall have the meaning set forth in Section 6.23(a).
     “Loss” or “Losses” means any and all damages, losses, actions, proceedings,
causes of action, obligations, liabilities, claims, encumbrances, penalties,
demands, assessments, judgments, costs and expenses, including court costs and
reasonable attorneys’ and consultants’ fees and costs of litigation, but in any
event shall exclude (a) any interest with respect thereto and (b) consequential,
punitive, special or incidental damages or lost profits claimed, incurred or
suffered by any Indemnified Person.
     “Material Adverse Effect” means any change, effect, event or circumstance,
that, individually or in the aggregate, is, or would reasonably be expected to
be, materially adverse to the value of the Purchased Assets taken as a whole, or
would reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially impair the transactions contemplated by this
Agreement or any of the Ancillary Agreements, except for any change,

6



--------------------------------------------------------------------------------



 



effect, event or circumstance relating to (a) matters generally affecting the
mortgage origination or servicing industry, (b) general economic, regulatory or
political conditions or changes in the United States, including changes to the
U.S. housing market, (c) military action or any act of terrorism, (d) the
announcement of this Agreement or public disclosure of the transactions
contemplated herein, (e) changes in applicable Laws after the date hereof,
(f) changes in accounting rules or requirements or the interpretation thereof or
(g) compliance with the terms of this Agreement or the consummation of the
transactions contemplated by this Agreement (including the taking of any action
expressly required by this Agreement or acts or omissions of any Seller (or any
of their respective Affiliates) taken with the prior written consent of
Purchasers); provided, that with respect to clauses (a), (b), (c), (e) or (f),
such change, effect, event or circumstance will be considered to the extent that
it disproportionately affects the value of the Purchased Assets taken as a whole
as compared to assets that are substantially similar in nature to the Purchased
Assets taken as a whole.
     “MERS” means MERSCORP, Inc., its successors and assigns.
     “MERS Designated Mortgage Loan” means Purchased Mortgage Loans for which a
Seller has designated MERS as, and has taken or will take such action as is
necessary to cause MERS to be, the mortgagee of record, as nominee for such
Seller, in accordance with MERS Procedure Manual.
     “MERS Procedure Manual” means the MERS Procedures Manual, as it may be
amended, supplemented or otherwise modified from time to time.
     “MERS Report” means the report from the MERS® System listing MERS
Designated Mortgage Loans and other information.
     “MERS® System” means MERS mortgage electronic registry system, as more
particularly described in the MERS Procedures Manual.
     “Mortgage” means the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first or second lien on an unsubordinated estate
in fee simple in real property securing the Mortgage Note; except that with
respect to real property located in jurisdictions in which the use of leasehold
estates for residential properties is a widely-accepted practice, the mortgage,
deed of trust or other instrument securing the Mortgage Note may secure and
create a first or second lien upon a leasehold estate of the Mortgagor.
     “Mortgage Loans” means any residential mortgage loan or other extension of
credit secured by a Lien on real property of an Obligor, including the related
REO Properties.
     “Mortgage Loan Documents” means, for each Mortgage Loan serviced under a
Servicing Agreement or included in the Purchased Mortgage Loans, the Mortgage
Note, the mortgage or deed of trust and all assignments of the mortgage or deed
of trust, all endorsements and allonges to the Mortgage Note, the title
insurance policy with all endorsements thereto, any security agreement and
financing statements, any account agreements, and any assignments, assumptions,
modifications, continuations or amendments to any of the foregoing.

7



--------------------------------------------------------------------------------



 



     “Mortgage Note” means, with respect to a Mortgage Loan, a promissory note
or notes, or other evidence of indebtedness, together with any assignment,
reinstatement, extension, endorsement or modification thereof.
     “Mortgaged Property” means a fee simple property (or such other estate in
real property as is commonly accepted as collateral for Mortgage Loans) that
secures a Mortgage Note and that is subject to a mortgage.
     “Mortgagor” means the Obligor on a Mortgage Note.
     “Non-Fundamental Loan Loss” shall have the meaning set forth in
Section 11.4(e).
     “Non-Interim Serviced Purchased Loans” means the Other Purchased Loans
(except for construction loans), Automobile Loans and HELOCs (as defined in
Exhibit H hereto).
     “Note” means a Mortgage Note, or other evidence related to a Purchased Loan
in whatever form or nature, including a promissory note, loan contract credit
agreement, installment loan contract or retail instrument.
     “Notice of Acceptance” shall have the meaning set forth in
Section 3.2(c)(i).
     “Notice of Disagreement” shall have the meaning set forth in Section
3.2(c)(ii).
     “Obligor” means any Person that is an obligor, lessee, borrower or
guarantor under any Purchased Loan.
     “Order” means any order, injunction, judgment, decree, ruling, stipulation,
assessment or arbitration award of any Government Entity.
     “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
     “Other Purchased Loans” means all loans listed on Schedule 1.1(a) other
than the Purchased Mortgage Loans and the Automobile Loans, which may include
small balance commercial loans, consumer loans and construction loans, as
updated as of the close of business on the Business Day prior to the Closing
Date to reflect any loans excluded pursuant to Section 6.30(a) and any other
change agreed by the Parties.
     “Parent” shall have the meaning set forth in the preamble to this
Agreement.
     “Parent Material Adverse Effect” means any change, effect, event or
circumstance that, individually or in the aggregate, is, or would reasonably be
expected to be, materially adverse to the financial condition of Parent and its
subsidiaries, taken as a whole, except for any change, effect, event or
circumstance relating to (a) matters generally affecting any industries in which
Parent or any of its subsidiaries operates, (b) matters generally affecting the
United States (or any other country or jurisdiction) or global economy generally
or capital, financial banking, credit or securities markets generally, including
changes in interest or exchange rates, (c) political or regulatory conditions
generally of the United States (including, for the avoidance of doubt,

8



--------------------------------------------------------------------------------



 



Puerto Rico) in which Parent or any of its subsidiaries operates, (d) military
action or any act of terrorism, (e) the disclosure of the transactions
contemplated by this Agreement, (f) changes in Law, (g) changes in accounting
rules or requirements or the interpretation thereof, (h) any matter or condition
described in the Schedules to this Agreement or (i) any failure to meet internal
or published projections, estimates or forecasts of revenues, earnings, or other
measures of financial or operating performance for any period (provided that the
underlying cause of such failures (subject to the other provisions of this
definition) shall not be excluded); provided, that with respect to clauses (a),
(b), (c), (d), (f) or (g), such change, effect, event or circumstance will be
considered to the extent that it disproportionately affects the financial
condition of Parent and its subsidiaries, taken as a whole, as compared to other
bank holding companies of similar asset size headquartered in the United States
or its territories that are principally engaged in commercial and retail
banking.
     “Parties” shall have the meaning set forth in the preamble to this
Agreement.
     “Permits” shall have the meaning set forth in Section 4.11
     “Permitted Liens” means Liens arising by operation of Law for Taxes not yet
due and payable.
     “Person” means any individual, corporation, partnership, association,
limited liability company, trust, Government Entity or other entity or
organization.
     “PMSI” shall have the meaning set forth in the preamble to this Agreement.
     “PNA” shall have the meaning set forth in the preamble to this Agreement.
     “Popular Financial” shall have the meaning set forth in the preamble to
this Agreement.
     “Popular FS” shall have the meaning set forth in the preamble to this
Agreement.
     “Post-Closing Tax Period” shall have the meaning set forth in
Section 12.1(a).
     “Post-Transfer Tax Period” shall have the meaning set forth in
Section 12.1(a).
     “Pre-Closing Loan Issue” shall have the meaning set forth in
Section 6.30(a).
     “Pre-Transfer Tax Period” shall have the meaning set forth in
Section 12.1(a).
     “Proposed Adjustments” shall have the meaning set forth in
Section 3.2(c)(ii).
     “PSA Amendments” means any amendment to the provisions of any Servicing
Agreement that relate to the replacement of a servicer or the assignment of
servicing responsibility, which amendment is determined by Sellers to be
reasonably necessary or appropriate to be entered into in connection with
obtaining the Servicing Agreement Consents with the consent of the Purchasers,
which consent shall not be unreasonably withheld.

9



--------------------------------------------------------------------------------



 



     “Purchase Price” means the Closing Purchase Price or any Servicing Asset
Purchase Price, as the context requires.
     “Purchased Assets” shall have the meaning set forth in Section 2.1(b).
     “Purchased Loan Issue” shall have the meaning set forth in Section 6.30.
     “Purchased Loans” means the Purchased Mortgage Loans, the Automobile Loans
and the Other Purchased Loans.
     “Purchased Loans Cut-off Date” means the close of business on July 31,
2008.
     “Purchased Mortgage Loans” means all Mortgage Loans listed on
Schedule 1.1(a), as updated as of the close of business on the Business Day
prior to the Closing Date to reflect any Mortgage Loans excluded pursuant to
Section 6.30(a) and any other change agreed by the Parties.
     “Purchaser” shall have the meaning set forth in the preamble of this
Agreement.
     “Purchaser Fundamental Representations” means the representations set forth
in Sections 5.1, 5.2, 5.3, 5.4 and 5.8.
     “Purchaser Indemnified Parties” shall have the meaning set forth in
Section 11.2.
     “Rating Agency” means Standard & Poors’ and Moody’s Investor Services.
     “Rating Agency Affirmation Letter” means, as to each Servicing Agreement, a
letter from each related Rating Agency to the effect that, as applicable,
(a) the assignment by the applicable Seller and the assumption by the Servicing
Assets Purchaser with respect to such Servicing Agreement, and (b) if
applicable, the amendment of the Servicing Agreement pursuant to the relevant
PSA Amendment will not, in and of itself, result in a downgrading of the rating
of any securities that have been rated by such Rating Agency.
     “Receivables” means (a) a Mortgage Loan or right to payment which is
secured by a Lien on or other interest in real or personal property or (b) any
debt or equity security (including a participation certificate) that represents
an interest in (or represents an ownership interest in, or a debt obligation of,
a Person which owns, directly or indirectly) a pool of instruments described in
clause (a) of this definition.
     “REO Property” means a Mortgaged Property acquired through foreclosure, by
acceptance of a deed in lieu of foreclosure or by any other means arising from
or related to the default or imminent default of a Mortgage Loan.
     “RESPA” means the Federal Real Estate Settlement Procedures Act and the
rules and regulations promulgated thereunder.
     “Retained Liabilities” shall have the meaning set forth in Section 2.5.

10



--------------------------------------------------------------------------------



 



     “RMBS Purchaser” shall have the meaning set forth in the preamble to this
Agreement.
     “RMBS Assets” shall have the meaning set forth in Section 2.1(a)(ii).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Security Agreement” means for Purchased Loans other than Mortgage Loans,
the document or instruments setting or establishing the security interest in
Collateral for Purchased Loans, together with any and all certificates or title
or other evidences of ownership of the security interest.
     “Seller” shall have the meaning set forth in the preamble of this
Agreement.
     “Seller Consent” shall have the meaning set forth in Section 4.4(b).
     “Seller Fundamental Representations” means (a) the representations and
warranties set forth in Sections4.1, 4.2, 4.3, 4.4 and 4.6(b) and (b) the
representations and warranties set forth in Exhibits H, I, J, K and L that are
identified therein as Seller Fundamental Representations.
     “Seller Indemnified Parties” shall have the meaning set forth in
Section 11.3.
     “Sellers’ Knowledge” or variations thereof, means the actual knowledge of
the executive officers and directors of Sellers set forth on Schedule 1.1(b).
     “Sellers’ Servicing Policies” means the written policies and procedures
used by Sellers in connection with the Purchased Assets.
     “Serviced Mortgage Loan” means a Mortgage Loan serviced under any Servicing
Agreement.
     “Serviced REO Property” means a Mortgaged Property acquired under a
Servicing Agreement through foreclosure, by acceptance of a deed in lieu of
foreclosure or by any other means arising from or related to the default or
imminent default of a Mortgage Loan.
     “Servicer” means the “Servicer” as such term is defined in any Servicing
Agreement.
     “Servicing Agreements” means the servicing agreements, pooling and
servicing agreements, subservicing agreements, master servicing agreements,
interim servicing agreements and related agreements (such as custodial
agreements, insurance agreements and administrative agreements) identified on
Schedule 1.1(c), including all documents attached as an exhibit or schedule to
or incorporated by reference into any such agreement.
     “Servicing Agreement Consent” means, with respect to each Servicing
Agreement, the Seller Consent with respect to each such Servicing Agreement,
which Consent shall (a) satisfy the applicable requirements under the Servicing
Agreement with respect to the assignment of the Servicing Agreement to, and
assumption of the Servicing Agreement by, Servicing Assets Purchaser,
(b) include a PSA Amendment, if applicable to such Servicing Agreement and
(c) include a Rating Agency Affirmation Letter with respect to such Servicing
Agreement.

11



--------------------------------------------------------------------------------



 



     “Servicing Assets” shall have the meaning set forth in Section 2.1(b).
     “Servicing Assets Purchase Price” means the purchase price payable for the
rights related to any Servicing Transaction, as determined in accordance with
Exhibit B and Section 3.2(c) (as adjusted to reflect the applicable Servicing
Assets Settlement Adjustment).
     “Servicing Assets Purchaser” shall have the meaning set forth in the
preamble to this Agreement.
     “Servicing Assets Settlement” shall have the meaning set forth in
Section 2.1(b).
     “Servicing Assets Settlement Date” shall have the meaning set forth in
Section 10.1(b).
     “Servicing Assets Settlement Adjustment” shall have the meaning set forth
in Section 3.2(b).
     “Servicing Assets Settlement Payment” shall have the meaning set forth in
Section 3.1(b)(iv)(1).
     “Servicing Assets Settlement Payment Estimate” shall have the meaning set
forth in Section 3.1(b)(iii)(2).
     “Servicing Assets Settlement Statement” shall have the meaning set forth in
Section 3.2(b).
     “Servicing Calculation Date” means the last day of the second month prior
to the month in which the related Servicing Cut-Off Date falls, or such other
date as the Parties may agree.
     “Servicing Cut-Off Date” means, with respect to each Servicing Assets
Settlement, the last day of month prior to the month in which the related
Servicing Assets Settlement Date falls.
     “Servicing Data Tape” shall have the meaning set forth in Section 6.24(b).
     “Servicing Fees” means the sum of (a) the servicing fees (excluding any
Ancillary Income) payable to a Seller as set forth in a Servicing Agreement and
(b) any Ancillary Income.
     “Servicing File” means, for each Serviced Mortgage Loan and Purchased
Mortgage Loan, copies of the Mortgage Loan Documents and other relevant
documents and information, including the documents and other items described on
Schedule 1.1(d).
     “Servicing Rights” means all right, title and interest of Sellers in and
to: (a) the right to service and/or subservice (as applicable therein) the
Serviced Mortgage Loans under the Servicing Agreements, including the right to
receive the Servicing Fees and Ancillary Income; (b) the related master
servicing and/or servicing obligations as specified in each Servicing Agreement,
including the obligations to administer and collect the payments of or relating
to the Serviced Mortgage Loans, and to remit all amounts and provide information
reporting to others in accordance with the Servicing Agreements and excluding
any obligation that is a Retained Liability; (c) the right of ownership,
possession, control and use of any and all Servicing Files,

12



--------------------------------------------------------------------------------



 



Mortgage Loan Documents and other relevant documents and accounts pertaining to
the servicing of the Serviced Mortgage Loans as provided in the Servicing
Agreements; (d) the rights with respect to, and obligations to make, any
advances required pursuant to any Servicing Agreement, including obligations to
reimburse funds borrowed from any custodial or other accounts under a Servicing
Agreement; (e) the “clean-up call” right, if any, to purchase the Serviced
Mortgage Loans upon the aggregate principal balance thereof being reduced below
a specified amount to the extent provided to a Seller in the Servicing
Agreement; (f) the right to enter into arrangements that generate ancillary fees
in respect of the Serviced Mortgage Loans under any Servicing Agreement and the
Purchased Assets; and (g) all other rights, powers and privileges of Sellers as
the master servicer, servicer or subservicer under the Servicing Agreements as
expressly set forth therein or as deemed at Law; provided, that all
indemnification rights and obligations of any Seller (i) under the Servicing
Assets arising prior to the applicable Servicing Assets Settlement Date and
(ii) relating to the Closing Purchased Assets prior to the Closing Date shall
not be transferred to Purchaser.
     “Servicing Test Tape” shall have the meaning set forth in Section 6.23(b).
     “Servicing Transactions” means any residential mortgage-backed securities
transactions serviced pursuant to the Servicing Agreements.
     “Servicing Transfer Date” shall have the meaning set forth in Section 6.31.
     “Servicing Transfer Instructions” means the instructions set forth in
Exhibits F-1 and F-2 hereto detailing the procedures pursuant to which Sellers
shall effect the transfer of Purchased Mortgage Loans and Mortgage Loans
serviced under the Servicing Agreements and other documents, reports and files
to the Servicing Assets Purchaser.
     “Settlement Agreement” means the settlement agreement entered into as of
May 14, 2007 by and among Bear Stearns & Co. Inc., EMC Mortgage Corporation,
Wells Fargo Bank, N.A., Equity One, People’s Choice Home Loan, Inc., People’s
Choice Financial Corporation and their affiliated debtors and debtors in
possession and the Official Committee of Unsecured Creditors of such debtors.
     “Shortfall Amount” shall have the meaning set forth in Section 3.1(b)(ii).
     “Subservicing Agreement” shall have the meaning set forth in
Section 2.3(b).
     “Tax” or “Taxes” mean all taxes, charges, fees, duties, levies or other
assessments, including income, gross receipts, escheat, capital stock, net
proceeds, ad valorem, turnover, real, personal and other property (tangible and
intangible), sales, use, franchise, excise, value added, stamp, leasing, lease,
user, transfer, fuel, excess profits, occupational, interest equalization,
windfall profits, unitary, severance and employees’ income withholding,
unemployment and Social Security taxes, duties, assessments and charges
(including the recapture of any tax items such as investment tax credits) and
any amounts attributable thereto or attributable to any failure to comply with
any requirement regarding Tax Returns and any transferee or secondary Liability
in respect of taxes, including, in each case, any interest, penalty or addition
thereto, whether disputed or not, which are imposed by the United States, or any
Government Entity.

13



--------------------------------------------------------------------------------



 



     “Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto, and including any amendment thereof.
     “Tax Statute of Limitations Date” with respect to a particular Tax means
the close of business sixty (60) days after the expiration of the applicable
statute of limitations with respect to such Tax, including any extensions or
waivers thereof required by Law or made with the consent of the applicable
Seller (such consent not to be unreasonably withheld) (or if such date is not a
Business Day, the next Business Day).
     “Taxing Authority” means any Government Entity responsible for the
administration or imposition of any Tax.
     “Test Tape” shall have the meaning set forth in Section 6.23(b).
     “Third Party Claim” shall have the meaning set forth in Section 11.7.
     “Total Purchase Price” means an amount equal to the sum of (a) the Closing
Purchase Price and (b) each Servicing Assets Purchase Price.
     “Transfer” means to sell, convey, transfer, assign and deliver.
     “Transfer Adjustment” means any Servicing Assets Settlement Adjustment and
the Closing Adjustment.
     “Transfer Date” shall have the meaning set forth in Section 10.1(b).
     “Transfer Statement” shall have the meaning set forth in Section 3.2(b).
     “Transfer Taxes” shall have the meaning set forth in Section 12.2.
     “Trust” means any trust established in connection with an Servicing
Transaction.
     “Unassigned Servicing Agreement” shall have the meaning set forth in
Section 2.3(b).
     “Unresolved Adjustments” shall have the meaning set forth in
Section 3.2(d).
     “Welcome Letter” shall have the meaning set forth in Section 6.2.
     “Whole Loan Accrued Interest Amount” means the amount calculated in
accordance with Exhibit B.
     “Whole Loan Assets” means the Purchased Loans, including accrued interest
thereon, and the incidents of ownership set forth in Section 2.1(a)(i)(1) and
(2).
     “Whole Loan Purchase Price Carry Amount” shall have the meaning set forth
in Exhibit B.

14



--------------------------------------------------------------------------------



 



     “Whole Loan Purchaser” shall have the meaning set forth in the preamble to
this Agreement.
     1.2 Interpretation. The headings preceding the text of Articles and
Sections included in this Agreement and the headings to Schedules and Exhibits
attached to this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement. The use
of the masculine, feminine or neuter gender or the singular or plural form of
words herein shall not limit any provision of this Agreement. The use of the
terms “including” or “include” shall in all cases herein mean “including,
without limitation” or “include, without limitation,” respectively. Reference to
any Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement.
Reference to a Person in a particular capacity excludes such Person in any other
capacity or individually. Reference to any agreement (including this Agreement),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof. Underscored references to Articles,
Sections, paragraphs, clauses, Exhibits or Schedules shall refer to those
portions of this Agreement. The use of the terms “hereunder,” “hereof,” “hereto”
and words of similar import shall refer to this Agreement as a whole and not to
any particular Article, Section, paragraph or clause of, or Exhibit or Schedule
to, this Agreement.
ARTICLE 2.
PURCHASE AND SALE
     2.1 Purchase and Sale.
          (a) Closing. On the terms and subject to the conditions set forth
herein, at the closing of the transactions contemplated hereby (the “Closing”),
the applicable Sellers shall sell, convey, transfer, assign and deliver to the
applicable Purchaser, and the applicable Purchaser shall purchase and acquire
from the applicable Sellers, and take assignment and delivery of, all of the
applicable Sellers’ right, title and interest, in and to the following assets,
properties and rights (whether tangible or intangible, real, personal or mixed),
free and clear of all Liens, excluding the Excluded Assets:
     (i) Whole Loan Purchaser shall purchase and acquire the Purchased Loans, on
a servicing released basis, which shall include the following incidents of
ownership:
          (1) the rights of any Seller under each and every existing policy or
certificate of insurance, if any, to the extent such policy or certificate
relates to (A) any Collateral securing any Purchased Loan or (B) the life or
lives, health or unemployment of any Obligor, and all pending insurance claims
and claims filed in the future, if any, and the proceeds thereof;
          (2) all causes of action, lawsuits, judgments, claims, refunds, choses
in action, rights of recovery, rights of set off, rights of recoupment, demands
and any other rights of any nature to the extent related to a Purchased Loan,
including any rights, claims and causes of action against any automobile dealer
or retailer

15



--------------------------------------------------------------------------------



 



in respect of which a Purchased Loan was used to finance the purchase of a
product from such dealer or retailer; and
     (ii) RMBS Purchaser shall purchase and acquire the debt and equity
interests of Sellers in the residential mortgage securitizations identified on
Schedule 2.1(a)(ii) and all incidents of ownership thereof (the “RMBS Assets”).
          (b) Servicing Assets Settlement. On the terms and subject to the
conditions set forth herein, at the Closing, or, with respect to any Servicing
Agreement for which the applicable Servicing Agreement Consent is not obtained
by the Closing then, in accordance with Section 2.3(c), upon the receipt of such
Servicing Agreement Consent (each, a “Servicing Assets Settlement” and each of
the Closing and each Servicing Assets Settlement, an “Asset Transfer”), the
applicable Sellers shall sell, convey, transfer, assign and deliver to the
Servicing Assets Purchaser, and the Servicing Assets Purchaser shall purchase
and acquire from the applicable Sellers, and take assignment and delivery of,
all of the applicable Sellers’ right, title and interest, in and to the
following assets, properties and rights (whether tangible or intangible, real,
personal or mixed), free and clear of all Liens, as the same shall exist as of
each Servicing Assets Settlement, excluding the Excluded Assets (collectively,
the “Servicing Assets” and, together with the Whole Loan Assets and the RMBS
Assets, the “Purchased Assets”):
     (i) all of the Servicing Rights pursuant to the applicable Assigned
Servicing Agreements;
     (ii) the contractual right to receive (1) reimbursement pursuant to the
Assigned Servicing Agreements for the Advances and (2) Servicing Fees that are
accrued and unpaid with respect to the applicable Assigned Servicing Agreements
as of the applicable Servicing Assets Settlement Date;
     (iii) all Books and Records, relating to the applicable Servicing Assets
that are not Excluded Assets and copies of Books and Records relating to the
applicable Servicing Assets that any Seller is required by Law to retain;
     (iv) all guarantees and warranties of third parties that relate solely to
the ownership or operation of the applicable Servicing Assets;
     (v) all credits, prepaid expenses, deferred charges, advance payments,
security deposits, prepaid items and duties to the extent exclusively related to
the applicable Servicing Assets;
     (vi) all insurance benefits, including rights and proceeds, arising from or
relating to the applicable Assumed Liabilities; and
     (vii) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights of any nature to the extent related to the applicable Servicing
Assets.
     2.2 Excluded Assets. Notwithstanding anything herein to the contrary,
Sellers shall retain all of their existing right, title and interest in and to,
and there shall be excluded from the

16



--------------------------------------------------------------------------------



 



sale, conveyance, assignment or transfer to Purchasers hereunder, the following
(collectively, the “Excluded Assets”):
          (a) any asset or class of assets excluded from the defined terms set
forth in Sections 2.l(a) and (b) by virtue of the limitations expressed therein;
          (b) all cash and cash equivalents, including Sellers’ bank accounts
(but, for the avoidance of doubt, excluding any Servicing Rights);
          (c) all Tax Returns of Sellers or any of their respective Affiliates
and all Books and Records related thereto;
          (d) any Books and Records that any Seller is required by Law to
retain;
          (e) all names of Sellers (and any derivatives thereof), including the
“Popular,” “Equity One” and “E-LOAN” names (and any derivatives thereof), and
all goodwill associated therewith;
          (f) all Contracts solely between one or more Sellers, on one hand, and
any one or more Affiliates of Sellers, on the other hand;
          (g) all Books and Records prepared or received in accordance with the
proposed sale of the Purchased Assets, including offers received from
prospective purchasers, and all right, title and interest of Sellers under this
Agreement or any Ancillary Agreement (or any other agreement between a Seller or
any of its Affiliates, on the one hand, and Purchaser or any of its Affiliates,
on the other hand, entered into on or after the date of this Agreement with
respect to the Purchased Assets);
          (h)  except as set forth in Sections 2.1(a)(i)(1) and 2.1(b)(vi), any
insurance policies or insurance coverage relating to the Purchased Assets;
          (i) Tax refunds related to any taxable period (or portion thereof)
ending on or prior to (but not including) the applicable Transfer Date to the
extent Taxes were paid by or on behalf of a Seller;
          (j) all rights, claims and causes of action relating to any Excluded
Asset or any Retained Liability; and
          (k) all assets of Sellers other than the Purchased Assets.
     2.3 Certain Provisions Regarding Assignments.
          (a) Sellers shall use their commercially reasonable efforts to obtain,
and Purchasers shall in good faith cooperate with, and provide reasonable
assistance to, Sellers in connection with obtaining, as promptly as is
reasonably practicable after the date hereof, the Servicing Agreement Consents
(each such Servicing Agreement for which a Servicing Agreement Consent has been
obtained, an “Assigned Servicing Agreement”), including taking the steps set
forth on Exhibit E.

17



--------------------------------------------------------------------------------



 



          (b) With respect to any Servicing Agreement for which a Servicing
Agreement Consent has not been obtained as of the Closing Date (each such
Servicing Agreement, an “Unassigned Servicing Agreement”), Servicing Assets
Purchaser and the applicable Seller shall, on the Closing Date, enter into a
Subservicing agreement on the terms set forth in Exhibit G (each, a
“Subservicing Agreement”).
          (c) With respect to any Servicing Agreement for which Servicing Assets
Purchaser and the applicable Seller shall have entered into a Subservicing
Agreement pursuant to Section 2.3(b), the provisions of Section 2.3(a) shall
continue to apply and the Parties shall continue to pursue the remaining
Servicing Agreement Consents in accordance with the terms of such Section. To
the extent that any Servicing Agreement Consent is obtained pursuant to this
Section 2.3(c) with respect to any Servicing Agreement, the Subservicing
Agreement related to such Servicing Agreement shall automatically terminate
except as provided therein without any further action of any party upon the
Servicing Assets Settlement Date relating to such Servicing Agreement.
     2.4 Assumption of Certain Liabilities. At the applicable Transfer Date, the
identified Purchaser shall assume and shall agree to pay, perform and discharge
when due, the following Liabilities of Sellers and their Affiliates arising out
of or with respect to the Purchased Assets (the “Assumed Liabilities”):
          (a) Whole Loan Purchaser, funding obligations after Closing with
respect to Purchased Loans that are HELOCs (as defined in Exhibit H hereto) or
revolving consumer loans;
          (b) Servicing Assets Purchaser, all Liabilities under the Assigned
Servicing Agreements from and after the applicable Servicing Assets Settlement
Date except to the extent such Liabilities relate to or arise out of or in
connection with any action or omission by or on behalf of any Seller (or any of
their Affiliates) or of any prior servicer, subservicer and/or master servicer
under any provision of the Servicing Agreements prior to the applicable
Servicing Assets Settlement Date;
          (c) RMBS Purchaser, all Liabilities for Taxes imposed on or relating
to the RMBS Assets for (i) any taxable period thereof beginning on the Closing
Date, and (ii) with respect to any taxable year or period that includes but does
not begin on the Closing Date, the portion of such taxable year or period
beginning on and including the Closing Date; and
          (d) Each Purchaser, all Taxes, fees and other amounts for which such
Purchaser is responsible pursuant to Section 12.1 and Section 12.2.
     2.5 Retained Liabilities. Notwithstanding anything herein to the contrary,
except for the Assumed Liabilities, Sellers shall retain, and Purchasers shall
not assume or otherwise be liable or responsible for the following Liabilities
(collectively, the “Retained Liabilities”):
          (a) except for the Assumed Liabilities, any Liabilities of any Seller
or their respective Affiliates, whether or not associated with, or arising from,
the Purchased Assets;
          (b) all Liabilities arising out of any pre-Closing breach or default
by Sellers (or any of their Affiliates) of any provision of the Purchased Loans;

18



--------------------------------------------------------------------------------



 



          (c) all Liabilities arising out of any pre-Servicing Assets Settlement
breach or default by Sellers (or any of their Affiliates) or of any prior
servicer, subservicer and/or master servicer of any provision of the Servicing
Agreements, including any Liabilities arising out of the Settlement Agreement;
          (d) all Liabilities for Taxes imposed on or relating to the Closing
Purchased Assets for (i) any taxable period thereof ending on or prior to the
Closing Date, and (ii) with respect to any taxable year or period that includes
but does not end on the Closing Date, the portion of such taxable year or period
ending on (but not including the Closing Date), and any Liabilities for Taxes
imposed on or relating to any Seller or any of its Affiliates (or any of their
respective predecessors-in-interest) for any period, except that Taxes governed
by Section 12.1 and Section 12.2 shall be allocated between Sellers and
Purchasers as set forth therein;
          (e) all obligations under any Servicing Agreement in connection with a
Servicing Transaction in which the depositor or other seller of Mortgage Loans
to the Trust and the servicer are the same Person (or any Affiliate of the same
Person) and such Person (or Affiliate) has an obligation to repurchase any
Receivables or to reimburse, indemnify or hold harmless any Person, and any
Liabilities arising from Serviced Mortgage Loans or Purchased Loans related to
the origination or sale of Receivables, including in the event of fraud on the
part of any Obligor under a Serviced Mortgage Loan or Purchased Loan, and any
Liabilities arising out of the foregoing;
          (f) all Liabilities for Taxes imposed on or relating to the Servicing
Assets for (i) any taxable period thereof ending on or prior to each Servicing
Assets Settlement Date, and (ii) with respect to any taxable year or period that
includes but does not end on a Servicing Assets Settlement Date, the portion of
such taxable year or period ending on (but not including the applicable
Servicing Assets Settlement Date), and any Liabilities for Taxes imposed on or
relating to any Seller or any of its Affiliates (or any of their respective
predecessors in interest) for any period, except that Taxes governed by
Section 12.1 and Section 12.2 shall be allocated between Sellers and Purchasers
as set forth therein;
          (g) all Liabilities arising out of or relating to any Seller’s
performance or failure to perform its obligations as master servicer, servicer
or subservicer under the Servicing Agreements or arising out of or in connection
with any violation of any Applicable Requirements prior to each Servicing Assets
Settlement Date;
          (h) demands, requests, duties or liabilities relating to any Obligor
for which the related Serviced Mortgage Loan has been repaid in full,
repurchased from the related Servicing Transaction or is otherwise no longer
being serviced by the master servicer, servicer or subservicer as of the
Servicing Assets Settlement Date with respect to such Serviced Mortgage Loan;
          (i) all Liabilities arising out of or relating to any proceeding,
cause of action, action, claim, arbitration, hearing, investigation, regulatory
exam, consent order, litigation or suit that (i) is pending, threatened or
completed as of the date hereof with respect to any Seller or its respective
Affiliates or (ii) arising out of or relates to actions or omissions of any
Seller in its capacity as master servicer, servicer or subservicer under the
Servicing Agreements during the

19



--------------------------------------------------------------------------------



 



period such Seller acted as master servicer, servicer or subservicer under the
Servicing Agreements; and
          (j) all Liabilities arising out of any post-Servicing Assets
Settlement Date breach or default by Sellers (or any of their Affiliates) of any
provision of the Unassigned Servicing Agreements;
          (k) all Liabilities arising out of or with respect to any failure to
comply with Applicable Requirements prior to the Transfer of the applicable
Purchased Asset hereunder;
          (l) all Liabilities arising out of or with respect to origination of
Purchased Loans; and
          (m) all Liabilities arising out of or with respect to the Excluded
Assets.
ARTICLE 3.
PURCHASE PRICE
     3.1 Payments at Closing and Servicing Assets Settlement.
          (a) Purchased Loans and RMBS Assets. Subject to the terms and
conditions hereof, at the Closing:
     (i) Whole Loan Purchaser shall pay, by wire transfer of immediately
available funds to an account or accounts designated by Sellers, an amount (the
“Whole Loan Payment”) equal to, in the aggregate, the sum of (A) the Base Whole
Loan Purchase Price, Plus (B) the Whole Loan Accrued Interest Amount, plus
(C) the Whole Loan Purchase Price Carry Amount, plus (D) the Equity One Whole
Loan Interim Servicing Fee;
     (ii) Sellers shall pay, by wire transfer of immediately available funds to
an account or accounts designated by Whole Loan Purchaser, an amount equal to
the cash proceeds received by Sellers, (A) with respect to the Purchased Loans
subject to the Interim Servicing Agreement, after the Purchased Loans Cut-Off
Date and prior to the related Servicing Transfer Date and (B) with respect to
all other Purchased Loans, after the Purchased Loans Cut-Off Date;
     (iii) Sellers shall direct Servicing Asset Purchaser to transfer to the
Whole Loan Purchaser any cash proceeds with respect to the Purchased Loans
subject to the Interim Servicing Agreement received on or after the related
Servicing Transfer Date;
     (iv) Whole Loan Purchaser shall pay, by wire transfer of immediately
available funds to an account or accounts designated by Sellers, an amount equal
to the Due Diligence Advance; and
     (v) RMBS Purchaser shall pay the excess, if any, of (A) $4,027,000, over
(B) the aggregate amount of cash proceeds received with respect to the RMBS
Assets from

20



--------------------------------------------------------------------------------



 



the Purchased Loans Cut-Off Date through the Distribution Date in October 2008
(the “Economic RMBS Purchase Price” and, together with the Whole Loan Payment,
the “Closing Date Payment”).
          (b) Servicing Assets.
     (i) At least fifteen (15) days prior to each Servicing Assets Settlement
Date, Sellers shall provide to Purchasers a list of all Servicing Transactions,
including all relevant Assigned Servicing Agreements, with respect to which
Servicing Rights are to be assigned and settled on such Servicing Assets
Settlement Date (such list, an “Assigned Servicing Transactions List” and such
Servicing Transactions for any Servicing Asset Settlement, the “Related
Servicing Transactions”).
     (ii) At least ten (10) days prior to each Servicing Assets Settlement Date,
Servicing Assets Purchaser shall deliver to Sellers a reconciliation of the
related Custodial Accounts for the Assigned Servicing Agreements including those
related to the Related Servicing Transactions setting forth as of the Servicing
Calculation Date the sum of all shortfalls, if any, contained in all individual
Custodial Accounts (such sum for all Servicing Transactions being assigned and
settled on such Servicing Assets Settlement Date, the “Shortfall Amount”). Any
reconciliation of Custodial Accounts performed hereunder shall be calculated in
accordance with the test of expected principal and interest reconciliation
methodology.
     (iii) At least five (5) days prior to each Servicing Assets Settlement
Date, Sellers shall provide to Purchasers:
          (1) a good faith calculation of the Servicing Assets Settlement
Payment for the Servicing Transactions on the Assigned Servicing Transactions
List (each, a “Servicing Assets Settlement Payment Estimate”) and, if
applicable, the Holdback Amount, and
          (2) a good faith estimate of the aggregate Advances as of the
Servicing Cut-Off Date with respect to the Servicing Transactions on the
Assigned Servicing Transactions List (the “Estimated Settlement Advances”).
If Purchasers within two Business Days from receipt of a Servicing Assets
Settlement Payment Estimate or Estimated Settlement Advances object in writing
to such calculation, Sellers and Purchasers shall in good faith review such
calculation and seek to resolve the dispute. If Sellers and Purchasers fail to
resolve the dispute before the applicable Servicing Assets Settlement, the
applicable Servicing Assets Settlement Payment shall be calculated using the
applicable Servicing Assets Settlement Payment Estimate and applicable Estimated
Settlement Advances (subject to a post-settlement Adjustment pursuant to
Section 3.2).
     (iv) Subject to the terms and conditions hereof, at each Servicing Assets
Settlement, Servicing Assets Purchaser shall pay, by wire transfer of
immediately available funds to an account or accounts designated by Sellers:

21



--------------------------------------------------------------------------------



 



          (1) for all Related Servicing Transactions for such Servicing Assets
Settlement Date, an amount equal to (A) the Servicing Assets Purchase Price
calculated as of the Servicing Calculation Date in accordance with Exhibit B for
the Servicing Rights related to such Servicing Transactions, minus (B) the
Shortfall Amount for all such Related Servicing Transactions (a “Servicing
Assets Settlement Payment”); minus
          (2) if the aggregate Advances, as of the applicable Servicing
Calculation Date, for all Related Servicing Transactions for such Servicing
Assets Settlement Date are greater than 95% of the aggregate Estimated
Settlement Advances, a “Holdback Amount” equal to the amount (in dollars) of
Advances as of the applicable Servicing Calculation Date for all such Related
Servicing Transactions that exceed 95% of the Estimated Settlement Advances.
     3.2 Purchase Price Adjustment.
          (a) Not later than the 30th day following the Closing Date, Purchasers
shall prepare and deliver to Sellers a statement (the “Closing Statement”)
setting forth their calculation of (i) the Delinquency Adjustment, if any, as
determined in accordance with Exhibit C, and (ii) the Closing Purchase Price.
The “Closing Adjustment” shall equal the amount (positive or negative) by which
the Closing Date Payment as determined on the Closing Date exceeds the Sellers’
calculation of the Closing Purchase Price as set forth in the Closing Statement.
          (b) Not later than the 30th day following each Servicing Assets
Settlement Date, Purchasers shall prepare and deliver to Sellers (i) an updated
Schedule 1.1(c) setting forth the information required by such schedule as of
each Servicing Assets Settlement Date and (ii) a statement (the “Servicing
Assets Settlement Statement”, and each of the Closing Statement and each
Servicing Assets Settlement Statement, a “Transfer Statement”) setting forth the
positive or negative amount (the “Servicing Assets Settlement Adjustment”) by
which the applicable Servicing Assets Settlement Payment exceeds their
calculation of the applicable Servicing Assets Purchase Price determined as of
the Servicing Cut-off Date in accordance with Exhibit B.
          (c) With respect to each Transfer Statement, Sellers shall review each
Transfer Statement during the 15-day period commencing on the date Sellers
receive such Transfer Statement. At or prior to the end of such 15-day period,
Sellers shall either:
     (i) deliver a notice to Purchasers confirming their acceptance of the
Transfer Statement and Purchasers’ calculation of the applicable Transfer
Adjustment (a “Notice of Acceptance”); or
     (ii) deliver a notice to Purchasers stating that Sellers disagree with the
amounts set forth on the Transfer Statement and/or Purchasers’ calculation of
the applicable Transfer Adjustment (a “Notice of Disagreement”), specifying the
nature of such disagreement and the adjustments Sellers seek to such Transfer
Statement and/or the calculation of the applicable Transfer Adjustment (the
“Proposed Adjustments”).

22



--------------------------------------------------------------------------------



 



If Sellers fail to deliver a Notice of Disagreement within 15 days of their
receipt of the applicable Transfer Statement, Sellers shall be deemed to have
accepted such Transfer Statement and Purchasers’ calculation of such Transfer
Adjustment.
          (d) Purchasers shall, within 15 days of their receipt of a Notice of
Disagreement, review the Proposed Adjustments and notify Sellers which of the
Proposed Adjustments Purchasers accept (if any) and which of the Proposed
Adjustments Purchasers reject (if any). Sellers and Purchasers shall seek in
good faith to resolve any differences that remain with respect to the Proposed
Adjustments. If Sellers and Purchasers are unable to resolve any Proposed
Adjustment (the “Unresolved Adjustments”) within ten days of commencing good
faith negotiations, the Unresolved Adjustments shall be submitted at the request
of Sellers or Purchasers to an Independent Accounting Firm for arbitration. The
scope of the review by the Independent Accounting Firm shall be limited to
resolution of any Unresolved Adjustments. Sellers and Purchasers shall use all
commercially reasonable efforts to cause the Independent Accounting Firm to
render a written decision resolving the Unresolved Adjustments as promptly as
practicable. The written decision delivered by the Independent Accounting Firm
shall be final and binding on the parties. Sellers shall bear and pay a
percentage of the fees and disbursement of the Independent Accounting Firm that
is equal to the percentage of the total amount (in dollars) of Unresolved
Adjustments that are approved by the Independent Accounting Firm, and Purchasers
shall bear and pay a percentage of the fees and disbursements of the Independent
Accounting Firm that is equal to the percentage of the total amount (in dollars)
of Unresolved Adjustments that are not approved, in each case as determined by
the Independent Accounting Firm. Each party shall bear any fees and expenses
incurred by its legal and accounting advisors in connection with the preparation
and review of the Transfer Statement and Transfer Adjustment.
          (e) Each Transfer Statement and Transfer Adjustment shall become final
and binding on all parties upon the earliest of (i) the date that a Notice of
Acceptance is delivered to Sellers pursuant to Section 3.2(c)(i), (ii) upon
termination of the 15-day review period specified in Section 3.2(c) if no Notice
of Disagreement has been delivered to Sellers pursuant to Section 3.2(c)(ii),
(iii) the date Sellers and Purchasers reach agreement that such Transfer
Statement, together with any modifications upon which the parties have mutually
agreed, is final and binding and (iv) the date on which the Independent
Accounting Firm finally resolves in writing any Unresolved Adjustments.
          (f) Sellers and Purchasers shall provide the other (and their
respective independent auditors) with reasonable access to any books, records,
working papers and employees as such party may reasonably request in connection
with the preparation and review of each Transfer Statement pursuant to this
Section 3.2.
          (g) If a Transfer Adjustment is a positive number, Purchasers shall
pay, within three Business Days after the related Transfer Statement becomes
final and binding on the parties (as provided in Section 3.2(e)), by wire
transfer of immediately available funds to an account or accounts designated by
Sellers, an amount equal to such Transfer Adjustment. If a Transfer Adjustment
is a negative number, Sellers shall pay, within three Business Days after the
related Transfer Statement becomes final and binding on the parties (as provided
in Section 3,2(f)), by

23



--------------------------------------------------------------------------------



 



wire transfer of immediately available funds to an account or accounts
designated by Purchasers, an amount equal to the absolute value of such Transfer
Adjustment.
          (h) If a Transfer Adjustment is a positive number, the applicable
Purchase Price shall be increased by the amount of such Transfer Adjustment; if
a Transfer Adjustment is a negative number, the applicable Purchase Price shall
be decreased by the amount of the Transfer Adjustment.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF SELLERS
     Sellers, jointly and severally, and (each solely for the purposes of
Section 4.1, 4.2, 4.3 and 4.4) Parent and PNA, represent and warrant to
Purchasers as of the date of this Agreement and as of the Closing Date (as
though such representations and warranties were made as of the Closing Date) as
follows:
     4.1 Authority of Sellers. Parent, PNA and each Seller has all requisite
corporate or limited liability company (as applicable) power and authority to
enter into this Agreement and each Ancillary Agreement to which it is a party
and to consummate the transactions contemplated herein and therein and no other
corporate or limited liability company (as applicable) proceedings on the part
of each Seller are necessary to authorize such consummation. The execution,
delivery and performance of this Agreement and each Ancillary Agreement to which
it is a party by Parent, PNA and each Seller has been duly authorized by all
necessary corporate or limited liability company (as applicable) action. This
Agreement has been duly and validly executed and delivered by Parent, PNA and
each Seller and, assuming due and valid authorization, execution and delivery by
each other party hereto, constitutes the legal, valid and binding obligation of
Parent, PNA and such Seller, enforceable against Parent, PNA and such Seller in
accordance with its terms, except as may be limited by (a) applicable
bankruptcy, insolvency, moratorium, reorganization or similar Laws from time to
time in effect which affect creditors’ rights generally or (b) legal and
equitable limitations on the availability of specific remedies (the
“Enforceability Exceptions”). Each Ancillary Agreement will be duly and validly
executed and delivered by each Seller that will be a party thereto at or prior
to the applicable Closing, and upon such execution and delivery (assuming such
Ancillary Agreement constitutes a valid and binding obligation of each other
party thereto) will constitute the legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its respective terms,
subject to the Enforceability Exceptions.
     4.2 Organization; Qualification. Parent, PNA and each Seller (a) is a
corporation or limited liability company (as applicable) validly existing under
the laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate or limited liability company (as applicable) power to own,
lease and operate its properties and to carry on its business as now being
conducted, and (c) is duly qualified to do business and is in good standing in
each jurisdiction where the conduct of its business or ownership of its
properties requires such qualification, except where the failure to qualify
would not reasonably be expected to have a Material Adverse Effect.

24



--------------------------------------------------------------------------------



 



     4.3 Non-Contravention. Except as set forth on Schedule 4.3, the execution,
delivery and performance of this Agreement by Parent, PNA and each Seller (and
of each Ancillary Agreement by each Seller that will be a party thereto) and the
consummation by each Seller of the transactions contemplated hereunder and
thereunder will not (a) conflict with or result in any breach of any provision
of the certificate of incorporation, operating agreement, by-laws or similar
organizational documents of Parent, PNA or any Seller, (b) result in a violation
or breach of, or constitute (with or without due notice or the passage of time
or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any material Contract to which Parent, PNA
or any Seller is a party or to which the assets or properties of Parent, PNA or
any Seller are subject or by which Parent, PNA or any Seller is bound, or
otherwise give rise to any Liability under any Contract to which Parent, PNA or
any Seller or its property is subject, (c) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to Parent, PNA or any Seller or
the properties or assets of Parent, PNA or any Seller, or (d) result in the
creation of any Lien upon any of the Purchased Assets, excluding from the
foregoing clauses (b) and (c) such violations, breaches or defaults that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     4.4 Consents and Approvals.
          (a) The execution, delivery and performance by Parent, PNA and Sellers
of this Agreement and the Ancillary Agreements and the consummation by Parent,
PNA and Sellers of the transactions contemplated hereby and thereby, as
applicable, does not and will not require any Consent of, by or to any
Government Entity, except for those Consents that may be required solely by
reason of Purchasers’ (as opposed to any other third party’s) participation in
the transactions contemplated hereby.
          (b) Except as set forth on Schedule 4.4(b), the execution, delivery
and performance by Parent, PNA and Sellers of this Agreement and the Ancillary
Agreements and the consummation by Parent, PNA and Sellers of the transactions
contemplated hereby and thereby, as applicable, does not and will not require
any Consent, waiver, approval, order or authorization, declaration or filing
with, or notification to, any Person (other than a Government Entity or any
Affiliate of Sellers) that is a party to any Purchased Loan, Servicing Agreement
or RMBS Interest (any such Consent, a “Seller Consent”).
     4.5 Purchased Loans. The representations and warranties set forth in
Exhibits H, I, J, and K (with respect to REO Properties included in the
Purchased Mortgage Loans) attached hereto are hereby incorporated into this
Article 4 as if made in this Article 4.
     4.6 RMBS Assets.
          (a) The information set forth in Schedule 2.1(a)(ii) is true, complete
and correct as of the date hereof in all material respects with respect to each
RMBS Asset.
          (b) Sellers own the entire right, title and interest in and to the
RMBS Assets, free and clear of all Liens.
          (c) The transfer of the RMBS Assets from Sellers to RMBS Purchaser
hereunder shall not require the registration of such RMBS Assets (or any offer
or transfer

25



--------------------------------------------------------------------------------



 



thereof) with the Securities and Exchange Commission under the Securities Act or
any state authority and that such transfer will not violate Section 5 of the
Securities Act.
     4.7 Servicing Assets. The representations and warranties set forth in
Exhibit L attached hereto are hereby incorporated into this Article 4 as if made
in this Article 4.
     4.8 Tax Matters. Except as set forth on Schedule 4.8, (i) all Tax Returns
with respect to the Purchased Assets or income attributable therefrom that are
required to be filed before the Closing Date and the Servicing Assets or income
attributable therefrom that are required to be filed before each Servicing
Assets Settlement Date have been or will be filed, the information provided on
such Tax Returns is or will be true, complete and accurate in all material
respects, and all Taxes shown to be due on such Tax Returns have been or will be
paid in full, to the extent that a failure to file such Tax Returns or pay such
Taxes, or an inaccuracy in such Tax Returns, could result in Purchasers being
liable for such Taxes or could give rise to a Lien on the Purchased Assets and
(ii) to Sellers’ Knowledge, no authority in a jurisdiction where Sellers do not
file Tax Returns has ever made a claim that remains unresolved that Sellers are
required to file Tax Returns in respect of the Purchased Assets or income
attributable therefrom or that Sellers are or may be subject to taxation by that
jurisdiction in respect of the Purchased Assets or the income attributable
therefrom. Except as set forth on Schedule 4.8, (i) there are no Liens on the
Purchased Assets relating to or attributable to Taxes, except for Permitted
Liens, (ii) there are no outstanding waivers or agreements extending the
applicable statute of limitations with respect to any Taxes relating to any
Purchased Assets and (iii) there are no audits, actions, suits, proceedings,
investigations or claims proceedings or other litigation now pending or, to
Sellers’ Knowledge, threatened for the assessment or collection of Taxes in
respect of any Purchased Assets. The transactions contemplated by this Agreement
do not (and are not reasonably expected to) constitute part of one or more
transactions that are the same or substantially similar to the listed
transaction described in Notice 2001 16, as amended by Notice 2008 20.
     4.9 Litigation. Except as set forth on Schedule 4.9, there are no Actions
pending or, to Sellers’ Knowledge, threatened against any of Sellers, Parent or
any of their respective Affiliates arising out of the conduct of their
respective businesses that is reasonably likely to be determined in a manner
adverse to such Person and, if so determined adversely to such Person, could
reasonably be expected, individually or in the aggregate, to have a material
adverse effect on such Person, or would reasonably be expected, individually or
in the aggregate, to prohibit, materially delay or materially impair the
consummation of the transactions contemplated by this Agreement or any of the
Ancillary Agreements. There is no outstanding order, rule, judgment, writ,
injunction or decree, or agreement resolving any claimed non-compliance alleged
by any Government Entity, against any of Sellers, Parent or any of their
respective Affiliates or affecting its or their assets or business, either
individually or in the aggregate, that (a) would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on such Person or
(b) would reasonably be expected to restrain, prohibit, materially delay or
materially impair the consummation of the transactions contemplated by this
Agreement or any of the Ancillary Agreements.
     4.10 Compliance with Laws. Excluding (a) matters relating to the Whole Loan
Assets (as the sole and exclusive representations and warranties regarding the
Whole Loan Assets are set forth in Section 4.5), (b) matters relating to the
RMBS Assets (as the sole and exclusive

26



--------------------------------------------------------------------------------



 



representations and warranties regarding the RMBS Assets are set forth in
Section 4.6), (c) matters relating to the Servicing Assets (as the sole and
exclusive representations and warranties regarding the Servicing Assets are set
forth in Section 4.7), and (d) matters relating to Taxes (as the sole and
exclusive representations and warranties regarding Taxes are set forth in
Section 4.8), Sellers are, and for the previous five years have been, in
compliance in all material respects with all Laws applicable to or binding on
them. No investigation or review by any Government Entity with respect to the
Purchased Assets is pending or, to Sellers’ Knowledge, threatened, nor has any
Government Entity indicated an intention to conduct the same.
     4.11 Permits. Each Seller is, and for the past five years has been, in
possession of all permits, licenses, registrations and government authorizations
(“Permits”) required under applicable Law for the ownership and operation of the
Purchased Assets and is in compliance in all material respects with the
requirements and limitations included in such Permits. Sellers are, and for the
previous five years have been, in compliance in all material respects with the
terms of all such Permits.
     4.12 Brokers, Etc. No broker or investment banker acting on behalf of any
Seller, or under the authority of any of them, is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee directly or
indirectly from any Seller in connection with any of the transactions
contemplated herein.
     4.13 Compliance with Anti-Money Laundering Laws. Sellers have complied with
all applicable anti-money laundering laws and regulations, including the USA
PATRIOT Act of 2001 (collectively, the “Anti-Money Laundering Laws”) and Sellers
have established an anti- money laundering compliance program as required by the
Anti-Money Laundering Laws, have conducted the requisite due diligence in
connection with the origination of the Purchased Mortgage Loan for purposes of
the Anti-Money Laundering Laws.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
     Purchasers jointly and severally represent and warrant to Sellers as of the
date of this Agreement and as of Closing Date (as though such representations
and warranties were made as of Closing Date) as follows:
     5.1 Authority of Purchaser. Each Purchaser has all requisite limited
partnership power and authority to enter into this Agreement and each Ancillary
Agreement to which it is a party and to consummate the transactions contemplated
herein and therein. The execution, delivery and performance of this Agreement
and each Ancillary Agreement to which it is a party by each Purchaser has been
duly authorized by all necessary limited partnership action. This Agreement has
been duly and validly executed and delivered by each Purchaser and, assuming due
and valid authorization, execution and delivery by each other party hereto,
constitutes the legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as may
be limited by the Enforceability Exceptions. Each Ancillary Agreement to which
any Purchaser is a party will be duly and validly executed and delivered by such
Purchaser at or prior to the applicable Asset Transfer, and upon such execution

27



--------------------------------------------------------------------------------



 



and delivery (assuming such Ancillary Agreement constitutes a valid and binding
obligation of each other party thereto) will constitute the legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its respective terms, subject to the Enforceability Exceptions.
     5.2 Organization; Qualification. Each Purchaser (a) is a limited
partnership existing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite limited partnership power to own, lease and
operate its properties and to carry on its business as now being conducted, and
(c) is duly qualified to do business and is in good standing in each
jurisdiction where the conduct of its business or ownership of its properties
requires such qualification, except where the failure to qualify would not
reasonably be expected to have a material adverse effect on such Purchaser.
     5.3 Non-Contravention. The execution, delivery and performance of this
Agreement by each Purchaser (and of each Ancillary Agreement by each Purchaser
that will be a party thereto) and the consummation by each Purchaser of the
transactions contemplated hereunder and thereunder will not (a) conflict with or
result in any breach of any provision of the certificate of incorporation,
operating agreement, by-laws or similar organizational documents of any
Purchaser (b) result in a violation or breach of, or constitute (with or without
due notice or the passage of time or both) a default (or give rise to any right
of termination, amendment, cancellation or acceleration) under, any material
Contract to which any Purchaser is a party or to which the assets or properties
of any Purchaser are subject or by which any Purchaser is bound or (c) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
any Purchaser or the properties or assets of any Purchaser.
     5.4 Consents and Approvals. The execution, delivery and performance by
Purchasers of this Agreement and the Ancillary Agreements and the consummation
by Purchasers of the transactions contemplated hereby and thereby, as
applicable, does not and will not require any Consent of, by or to any
Government Entity, except for those that may be required solely by reason of
Sellers’ (as opposed to any other third party’s) participation in the
transactions contemplated hereby.
     5.5 Financing. Each Purchaser currently has, or prior to the applicable
Asset Transfer will have, internal resources or financing commitments from
responsible financial institutions, available to such Purchaser for use in
connection with the transactions contemplated hereunder, in an aggregate amount
sufficient to consummate the transactions contemplated hereunder and under the
Ancillary Agreements.
     5.6 Independent Investigation. In making the decision to enter into this
Agreement and to consummate the transactions contemplated hereby, other than
reliance on the representations, warranties, covenants and obligations of
Sellers set forth in this Agreement, each Purchaser has relied solely on its own
independent investigation, analysis and evaluation of the Purchased Assets and
the Assumed Liabilities (including such Purchaser’s own estimate and appraisal
of the value, financial condition, assets, operations and prospects with respect
to the Purchased Assets). Each Purchaser confirms to Sellers that such Purchaser
is sophisticated and knowledgeable with respect to the Purchased Assets and is
capable of evaluating the matters set forth above.

28



--------------------------------------------------------------------------------



 



     5.7 Brokers, Etc. No broker or investment banker acting on behalf of any
Purchaser is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee directly or indirectly in connection with any of the
transactions contemplated hereby.
     5.8 RMBS Assets. RMBS Purchaser is a “qualified institutional buyer” as
defined in Rule 144A of the Securities Act and an “accredited investor” as
defined in Rule 501(a)(2) of the Securities Act, and is purchasing the RMBS
Assets hereunder for its own account and not for the account of any other
Person. RMBS Purchaser is knowledgeable and experienced in financial, business
and tax matters generally and, in particular, RMBS Purchaser is knowledgeable
and experienced in the investment risk and tax consequences of RMBS Assets that
provide little or no cash flow, and RMBS Purchaser is capable of evaluating the
merits and risks of an investment in the RMBS Assets; RMBS Purchaser is able to
bear the economic risks of an investment in the RMBS Assets. RMBS Purchaser is
not a “trustee” or an “affiliate” thereof, each as defined in Prohibited
Transactions Exemption 2002-41 (67 Fed. Reg. 54487), with respect to any of the
RMBS Assets.
ARTICLE 6.
COVENANTS
     6.1 Reasonable Best Efforts. On the terms and subject to the conditions of
this Agreement, each Party shall use its reasonable best efforts to cause the
Closing to occur, including taking all reasonable actions necessary to comply
promptly with all legal requirements that may be imposed on it or any of its
Affiliates with respect to the Closing.
     6.2 RESPA.
          (a) Sellers shall provide to Purchasers (i) a draft of the letter to
each applicable Mortgagor (the “Goodbye Letter”), which letter shall comply with
the requirements of RESPA and (ii) the 1122 and 1123 Servicer’s Assessments of
Compliance provided pursuant to Regulation AB with respect to the PMSI’s
servicing platform, with respect to the calendar year ending December 31, 2007,
within two (2) Business Days after the date hereof. Upon receipt of such draft
from Sellers, Purchasers shall review such draft and provide revisions thereto
within two (2) Business Days of such receipt. On September 15, 2008, Sellers
shall, in accordance with RESPA and Exhibit F-1 and at their cost and expense,
deliver or cause to be delivered to each Mortgagor under each Purchased Loan
that is not a Non-Interim Serviced Purchased Loan a Goodbye Letter. On
October 15, 2008, Sellers shall, in accordance with RESPA and Exhibit F-1 and at
their cost and expense, deliver or cause to be delivered to each Mortgagor under
each Non-Interim Serviced Purchased Loans a Goodbye Letter. In accordance with
RESPA, Purchasers, at their sole cost and expense, shall deliver or cause to be
delivered to each applicable Obligor a letter (the “Welcome Letter”) which
letter shall comply with the requirements of RESPA.
          (b) If this Agreement is terminated after the Servicing Transfer Date
and prior to Closing, Servicing Assets Purchaser shall, upon request of Sellers,
(i) deliver its own Goodbye Letters with respect to each Purchased Loan that is
not a Non-Interim Serviced Purchased Loan, as promptly as reasonably practicable
after such request and in accordance with RESPA, to each

29



--------------------------------------------------------------------------------



 



Mortgagor under such Purchased Loans who previously received a Goodbye Letter
from Sellers pursuant to clause (a) in order to transfer servicing back to
Sellers and (ii) cooperate with, and take all other actions reasonably requested
by, Sellers in connection with transferring servicing of such Purchased Loans
back to Sellers.
     6.3 Pre-Servicing Assets Settlement Access to Information. Prior to the
Closing, subject to any applicable legal restrictions, Sellers shall (i) afford
Purchasers and their counsel, accountants and other authorized representatives,
upon reasonable prior notice, reasonable access during normal business hours
(when accompanied by an authorized representative of Sellers) to the premises,
properties, personnel, books and records of Sellers that relate to the Purchased
Assets so long as such access does not unreasonably disrupt the normal
operations of Sellers and (ii) furnish to Purchasers, their counsel, financial
advisors, consultants and auditors and other authorized representatives such
financial and operating data and other information relating to the Purchased
Assets as Purchaser may reasonably request; provided, that, in each case,
Sellers shall not be obligated to so provide its employee records and personnel
files to the extent providing such records or files would be prohibited by
applicable Law.
     6.4 Interim Operations of Sellers.
          (a) Prior to the Closing, except as set forth on Schedule 6.4 and
taking into account that Servicing Assets Purchaser is performing servicing
under the Interim Servicing Agreement, Sellers shall cause the Purchased Assets
to be operated in the Ordinary Course of Business and use their respective
reasonable efforts to preserve intact the Purchased Assets. Without limiting the
generality of the foregoing, except as set forth on Schedule 6.4, prior to the
Closing, Sellers shall not, without the prior written consent of Purchasers
(which shall not be unreasonably withheld or delayed):
     (i) modify, amend or terminate any of the Purchased Loans or Servicing
Agreements except in the Ordinary Course of Business or as necessary to assign
such Purchased Assets to Purchasers in accordance with the terms hereof;
     (ii) lease, license, mortgage, pledge or encumber any Purchased Assets
other than in the Ordinary Course of Business or transfer, surrender, cancel,
remove, abandon, allow to lapse or expire, sell or otherwise dispose of any
Purchased Assets other than in the Ordinary Course of Business;
     (iii) except to the extent that it would not have the effect of materially
increasing the Tax liability or reducing any Tax asset included in the Purchased
Assets, make or change any Tax election, change any annual Tax accounting
period, adopt or change any method of Tax accounting, change any GAAP accounting
method, file any amended Tax Return, enter into any closing agreement, settle
any Tax proceeding, surrender any right to claim a Tax refund, consent to any
extension or waiver of the limitation period applicable to any Tax proceeding or
take or omit to take any other action without the prior written consent of
Purchaser;
     (iv) merge or consolidate any Seller with any other Person, or restructure,
recapitalize, reorganize or adopt any other corporate or legal entity
reorganization,

30



--------------------------------------------------------------------------------



 



otherwise alter any Seller legal structure, its form or completely or partially
liquidate or otherwise enter into any agreements or arrangements imposing
material changes or restrictions on its assets, operations or businesses;
     (v) settle or compromise or commit to settle or compromise any Action
pursuant to terms which, individually or in the aggregate, would reasonably be
expected to adversely affect in any material respect the post-Closing operation
of the Purchased Assets;
     (vi) fail to file any material reports or take any steps necessary to
comply with all Laws in all material respects and to maintain, in good standing,
all Permits that are material to owning and operating the Purchased Assets;
     (vii) fail to operate the Purchased Assets in all material respects in
accordance with all Applicable Requirements;
     (viii) change Sellers’ servicing policies in any material respect except as
required by applicable Law; or
     (ix) enter into any Contract to do any of the foregoing.
          (b) Between the Closing and the applicable Servicing Assets Settlement
Date, except as set forth on Schedule 6.4(b) and taking into account that the
Servicing Assets Purchaser is subservicing the Servicing Assets related to any
Unassigned Servicing Agreement (the “Delayed Transfer Servicing Assets”) under
the Subservicing Agreement, Sellers shall cause the applicable Delayed Transfer
Servicing Assets to be operated in the Ordinary Course of Business and use their
respective reasonable efforts to preserve intact such Delayed Transfer Servicing
Assets. Without limiting the generality of the foregoing, except as set forth on
Schedule 6.4(b), prior to any Servicing Asset Settlement Date relating to any
Delayed Transfer Servicing Assets, Sellers shall not, without the prior written
consent of Purchasers (which shall not be unreasonably withheld or delayed) take
any of the actions set forth in clauses (i), (ii), (iii), (iv), (vi) or (ix) set
forth in Section 6.4(a) above with respect to such Delayed Transfer Servicing
Assets.
     6.5 Confidentiality. At all times from and after the Closing Date, Sellers
and their Affiliates shall keep secret and maintain in confidence, and shall not
use for their benefit or for the benefit of others, any confidential or
proprietary information relating to the Purchased Assets, including all files
and records, other than any of such information that is in the public domain
(unless any of such information is in the public domain in whole or in part due
to action or inaction of a Seller). The foregoing shall not prohibit use of such
information (i) as is required by Law, (ii) as is necessary to prepare Tax
Returns (including Tax Returns of any Seller or of any of their respective
Affiliates) or other filings with Government Entities or to defend or object to
any reassessment of Taxes, (iii) as is necessary for Sellers (or their
representatives) to prepare and disclose, as may be required, accounting
statements or (iv) to assert or protect any rights of Sellers hereunder or under
any applicable Law. If, after the Closing, any Seller or any of its respective
representatives are legally required to disclose any confidential information,
such Seller will (A) promptly notify Purchasers to permit Purchasers, at their
expense, to seek a

31



--------------------------------------------------------------------------------



 



protective order or take other appropriate action and (B) cooperate as
reasonably requested by Purchasers in Purchasers’ efforts to obtain a protective
order or other reasonable assurance that confidential treatment will be accorded
to such confidential information, but only at Purchasers’ cost and expense. If,
after the Closing and in the absence of a protective order, any Seller or any of
its representatives is compelled as a matter of Law to disclose confidential
information to a third party, such Seller and its representatives may disclose
to the third party compelling disclosure only the part of such confidential
information as is required by Law to be disclosed; provided, that, prior to any
such disclosure, such Seller and its representatives will use good faith efforts
to advise and consult with Purchasers and their counsel as to such disclosure
and the nature and wording of such disclosure.
     6.6 Use of Names. Immediately subsequent to the Closing, each Purchaser
shall use its reasonable best efforts to cease using the Popular, Equity One and
E-LOAN names or any derivative thereof in any way. Without limiting the
foregoing, as promptly as practicable subsequent to the Closing, each Purchaser
shall use its reasonable best efforts to remove the Popular, Equity One and
E-LOAN names, any derivative thereof and any logo related thereto from any
premises or other objects on which such name appears. Notwithstanding the
foregoing, within three months of the Closing, Purchaser shall not use the
Popular, Equity One or E-LOAN name or any derivative thereof in any way.
     6.7 Post-Closing Access to Information. Other than with respect to Tax
matters, which are governed solely by Article 12, for a period of seven
(7) years after the Closing Date, Purchasers, on the one hand, and, Sellers on
the other hand, will preserve the financial and operating data and other
information relating to the Purchased Assets and will furnish to each other, its
counsel, financial advisors, auditors and other authorized representatives such
financial and operating data and other information relating to the Purchased
Assets as Purchasers or Sellers may reasonably request; provided, that
Purchasers shall only be required to furnish such information to Sellers to the
extent it relates to the ownership of the applicable Purchased Assets during the
Tax year in which the related Transfer Date falls. The requesting party will
bear all of the out-of-pocket costs and expenses (including attorneys’ fees, but
excluding reimbursement for general overhead, salaries and employee benefits)
reasonably incurred in connection with the foregoing. Notwithstanding the
foregoing, (a) no party shall be required to furnish any such data or
information (i) if doing so would jeopardize any attorney-client or other legal
privilege or contravene any applicable Law, duty or agreement, (ii) in
connection with any claim or dispute between Parent or any Seller and any
Purchaser under this Agreement or any Ancillary Agreement or (iii) if doing so
would unreasonably interfere with the operation of the Purchased Assets and
(b) any and all such data and information may be destroyed by the party holding
such data and information if such party sends to the other party written notice
of its intent to destroy such data and information, specifying in reasonable
detail the contents thereof; such data and information may then be destroyed
after the 60th day following such notice unless such other party notifies the
destroying party that such other party desires to obtain possession of such data
and information, in which event the destroying party shall transfer the data and
information to such other party and such other party shall pay all reasonable
expenses in connection therewith.
     6.8 Insurance. Each Purchaser acknowledges that (a) all of the insurance
policies maintained by Sellers or any of their Affiliates prior to the Closing
will be terminated with respect to the Purchased Assets effective as of the
Closing and (b) upon such termination, the

32



--------------------------------------------------------------------------------



 



Purchased Assets will cease to be covered under such policies and such Purchaser
will have to obtain replacement coverage (including coverage as such Purchaser
deems appropriate for such Purchased Assets and the satisfaction of the Assumed
Liabilities).
     6.9 Further Action. From and after each Asset Transfer, each of the Parties
shall execute and deliver such documents and other papers and take such further
actions as may reasonably be required to carry out the provisions of this
Agreement and the Ancillary Agreements and give effect to the transactions
contemplated hereby and thereby, including the execution and delivery of such
assignments, deeds and other documents as may be necessary to transfer the
relevant Purchased Assets as provided in this Agreement. Without limiting the
foregoing, from and after each Asset Transfer, (a) each Seller shall do all
things reasonably necessary, proper or advisable under applicable Law as
requested by Purchasers to put Purchasers in effective possession, ownership and
control of the Purchased Assets and (b) Purchasers shall do all things
reasonably necessary, proper and advisable under applicable Law as requested by
a Seller to transfer to a Seller (or such other Person as a Seller shall
indicate) any Excluded Assets that a Purchaser may possess. Each Seller and each
Purchaser shall, upon the request of the other Party, and at the requesting
Party’s sole cost and expense, make its employees who are knowledgeable about
the Purchased Assets available at reasonable times and cooperate in all
reasonable respects with the requesting Party in the preparation for, and
defense of, any lawsuit, arbitration or other Action (whether disclosed or not
disclosed in this Agreement or a Schedule hereto) filed or claimed against any
Seller or any of their Affiliates or any Purchaser or any of their Affiliates or
any of the respective agents, directors, officers and employees of Sellers and
their Affiliates or Purchasers and their Affiliates, whether currently pending
or asserted in the future, concerning the operation or conduct of the Purchased
Assets (including by making such employees available at reasonable times to
provide information and discovery documentation, take depositions and testify).
     6.10 Notices. From the date hereof until the Closing, each party will
promptly notify the other party of:
          (a) any written notice or other written communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement and the Ancillary
Agreements;
          (b) any written notice or other written communication from any
Government Entity in connection with the transactions contemplated by this
Agreement and the Ancillary Agreements; and
          (c) any change or fact of which it is aware that will or is reasonably
expected to result in any of the conditions set forth in Article 7, 8 or 9
becoming incapable of being satisfied;
provided, however, that the delivery of any notice pursuant to this Section 6.10
shall not limit or otherwise affect the representations and warranties of the
delivering party or remedies available hereunder to the party receiving that
notice.

33



--------------------------------------------------------------------------------



 



     6.11 Procedures for Transfer of Servicing for the Servicing Assets.
          (a) Transfer. Without limiting any other provision of this Agreement,
Sellers shall (i) use reasonable efforts to take all steps and to reasonably
cooperate with the Servicing Assets Purchaser to effect the Transfer of the
Servicing Assets from Sellers to Servicing Assets Purchaser such that, after the
applicable Servicing Assets Settlement Date, Servicing Assets Purchaser has all
of the applicable Servicing Rights, and (ii) use reasonable efforts to take all
steps and shall execute and deliver (or shall have executed and delivered) all
such agreements, letters or other documents as are set forth in the Servicing
Transfer Instructions or are reasonably requested by Servicing Assets Purchaser
to provide the Servicing Assets Purchaser any and all assets and rights
necessary to perform its obligations under the applicable Assigned Servicing
Agreements as of the applicable Servicing Assets Settlement Date.
          (b) Name Changes. As soon as practicable after the applicable
Servicing Assets Settlement Date, each of Sellers and Purchasers agree to take
all such actions as are required, in accordance with the Servicing Transfer
Instructions, to change the named party to Servicing Assets Purchaser on
documents related to the applicable Assigned Servicing Agreements that are
currently in the name of a Seller, in its capacity as servicer, including on all
financing statements and insurance policies.
          (c) Invoices; Payments; Correspondence; Refunds.
     (i) All loan-level invoices with respect to the period after the applicable
Servicing Assets Settlement Date (including legal, tax and insurance invoices)
pertaining to the servicing of the applicable Serviced Mortgage Loans and
correspondence related to the applicable Serviced Mortgage Loans that a Seller
receives after the applicable Servicing Assets Settlement Date shall be promptly
forwarded by such Seller to Servicing Assets Purchaser by reputable overnight
courier for a period of not less than thirty (30) days after the applicable
Servicing Assets Settlement Date and thereafter by regular mail within a
reasonable time after receipt for a period of not less than sixty (60) days.
Servicing Assets Purchaser agrees to pay each such invoice promptly upon the
receipt of such invoice from a Seller. Payments from Obligors under Serviced
Mortgage Loans received by a Seller after the applicable Servicing Assets
Settlement Date shall be handled in accordance with the Servicing Transfer
Instructions.
     (ii) For a period of sixty (60) days following the applicable Servicing
Assets Settlement Date, Sellers shall promptly forward to Servicing Assets
Purchaser all refunds received by a Seller with respect to any Serviced Mortgage
Loan and shall identify the related Serviced Mortgage Loan with respect to any
refunds received by a Seller that are due to the related Obligor. Purchasers
shall have responsibility to receive and respond to borrower inquiries regarding
matters relating to mortgage loans liquidated prior to the applicable Servicing
Assets Settlement Date, including inquiries relating to refunds and lien
releases.
          (d) Compliance Costs; Reporting Obligations. Sellers shall be
responsible for all costs of compliance related to the operation of the
Purchased Assets prior to the applicable Servicing Assets Settlement Date.
Purchasers shall be responsible for all costs of compliance

34



--------------------------------------------------------------------------------



 



related to the operation of the Purchased Assets on and after such Servicing
Assets Settlement Date. After each Servicing Assets Settlement Date, Sellers
shall be responsible for complying with all reporting and compliance obligations
under the applicable Assigned Servicing Agreements with respect to the period on
or prior to the applicable Servicing Assets Settlement Date, including pursuant
to Regulation AB under the Exchange Act and matters relating to IRS Forms 1098
and 1099.
     6.12 Procedures for Transfer of Servicing the Non-Interim Serviced
Purchased Loans.
          (a) Notice to Taxing Authorities and Insurance Companies. With respect
to the Non-Interim Serviced Purchased Loans, Sellers shall transmit to the
applicable Taxing Authorities and insurance companies (including primary
mortgage insurance policy insurers, if applicable) and/or agents, notification
of the transfer of the servicing to Whole Loan Purchaser, or its designee, and
instructions to deliver all notices, tax bills and insurance statements, as the
case may be, to Whole Loan Purchaser or its designee from and after the Closing
Date. Sellers shall provide Whole Loan Purchaser and its designee with copies of
all such notices no later than the Closing Date.
          (b) Payoffs and Assumptions. Sellers shall provide to Whole Loan
Purchaser, or its designee, copies of all assumption and payoff statements
generated by Sellers on the related Non-Interim Serviced Purchased Loans from
the Purchased Loans Cut-off Date to the Closing Date.
          (c) Payments Received After Closing Date. The amount of any payments
from Obligors in respect of Non-Interim Serviced Purchased Loans received by any
Seller after the Closing Date shall be forwarded to Whole Loan Purchaser by
overnight mail on or prior to the date which is two (2) Business Days after the
date of receipt. Sellers shall notify Whole Loan Purchaser of the particulars of
the payment, which notification requirement shall be satisfied if Sellers
forward with its payment sufficient information to permit appropriate processing
of the payment by Whole Loan Purchaser. Purchasers shall assume full
responsibility for the necessary and appropriate legal application of such
payments received by any Seller after the Closing Date with respect to
Non-Interim Serviced Purchased Loans then in foreclosure or bankruptcy.
          (d) Reconciliation. Sellers shall on or before the Closing Date,
reconcile principal balances and make any monetary adjustments necessary to
accurately and correctly reconcile all servicing activities with respect to
Non-Interim Serviced Purchased Loans, including all payments received and all
advances made relating to Non-Interim Serviced Purchased Loans. Any such
monetary adjustments will be transferred between Sellers and Whole Loan
Purchaser as appropriate.
          (e) IRS Forms. Prior to and after the Closing Date, Sellers shall file
all IRS Forms 1099, 1099A, 1098 or 1041 and Schedule K-1 which are required to
be filed on or before the Closing Date in relation to the ownership of the
Non-Interim Serviced Purchased Loans on and prior to the Closing Date. Sellers
shall provide copies of such forms to Whole Loan Purchaser upon request and
shall reimburse Whole Loan Purchaser for any costs or penalties incurred by
Whole Loan Purchaser due to Sellers’ failure to comply with this paragraph.

35



--------------------------------------------------------------------------------



 



     6.13 Servicing Files.
          (a) Without limiting any other provision of this Agreement, in each
case at Sellers’ sole cost and expense, Sellers shall:
     (i) on or prior to the applicable Servicing Assets Settlement Date, execute
and deliver all limited powers of attorney as may be reasonably requested by
Servicing Assets Purchaser in order to properly reflect the transfer of all
right, title and interest in the Mortgage Loan Documents to the owner of such
Serviced Mortgage Loans or Servicing Assets Purchaser, as appropriate, under the
applicable Assigned Servicing Agreements or any related agreements, and after
each Servicing Assets Settlement Date shall execute and deliver such additional
limited powers of attorney as may be reasonably necessary to comply with Law in
a particular jurisdiction;
     (ii) execute and deliver no later than the fifteenth (15th) day following
the applicable Servicing Assets Settlement Date, all assignments in blank as
required to be included in the “Servicing File” or “Mortgage File” (in each case
as defined in the applicable Assigned Servicing Agreement or related agreement)
that has not been properly delivered or deposited with respect to each Serviced
Mortgage Loan in accordance with the applicable Assigned Servicing Agreement or
related agreement; and
     (iii) correct and cure all of the then outstanding exceptions with respect
to each Servicing File identified in the exception report attached as
Schedule 6.13(a)(iii), by no later than the one hundred eightieth (180th) day
following the applicable Servicing Assets Settlement Date.
          (b) (i) If a Serviced Mortgage Loan is registered with MERS as of the
applicable Servicing Assets Settlement Date, within five days after such
Servicing Assets Settlement Date, Sellers shall take all necessary actions to
reflect in the records of MERS the transfer of servicing of the Serviced
Mortgage Loan to Servicing Assets Purchaser. If applicable, Sellers shall
continue the transmission of recording information of the Serviced Mortgage
Loans to MERS after the applicable Servicing Assets Settlement Date, until all
such recording information is received and transmitted to MERS and Servicing
Assets Purchaser. Sellers shall (i) cause any inaccuracies on the MERS system
with respect to the Serviced Mortgage Loans to be corrected, (ii) cause MERS to
provide Servicing Assets Purchaser with any notifications received by MERS as
assignee of the servicing of the Serviced Mortgage Loans, and (iii) deliver to
Servicing Assets Purchaser all reasonable documentation provided by MERS
including MERS Report SC for Servicing Assets Purchaser to verify that all MERS
Serviced Mortgage Loans have been transferred to Servicing Assets Purchaser on
the MERS system. Sellers shall bear all costs and all responsibility associated
with the reflection of the transfer of servicing of the Serviced Mortgage Loans
in the records of MERS. For each Serviced Mortgage Loan registered with MERS,
Sellers shall provide Servicing Assets Purchaser with the MERS mortgage loan
identification number in an electronic format acceptable to the parties.
     (ii) If a Serviced Mortgage Loan is not registered with MERS as of the
applicable Servicing Assets Settlement Date, Servicing Assets Purchaser shall
effect such registration, provided that Sellers shall provide such assistance
and cooperation as may

36



--------------------------------------------------------------------------------



 



be reasonably necessary to obtain any required assignments, in a recordable
format or in a form otherwise acceptable to the county clerk or similar official
in the applicable jurisdiction, in connection with the registration of the
Serviced Mortgage Loan with MERS. Servicing Assets Purchaser shall pay all
recording and registration costs in connection with the registration of the
Serviced Mortgage Loan with MERS.
          (c) Sellers shall, at their expense, package and ship to Servicing
Assets Purchaser and/or Servicing Assets Purchaser’s designee, to be received by
Servicing Assets Purchaser and/or Servicing Assets Purchaser’s designee no later
than fifteen (15) Business Days after the applicable Servicing Assets Settlement
Date, all applicable Servicing Files pertaining to the Serviced Mortgage Loans
and the servicing documents and records in Sellers’ possession. Prior to the
delivery of such Servicing Files and records, Sellers shall provide any such
documents necessary to operate the Servicing Assets no later than two
(2) Business Days following receipt of a request by Servicing Assets Purchaser.
Sellers shall be responsible for ensuring such Servicing Files and other
documents related to the Serviced Mortgage Loans are transferred to Servicing
Assets Purchaser in a timely manner. In the event the required Servicing Files
and documents cannot be transferred in all material respects within one-hundred
eighty (180) days following the applicable Servicing Assets Settlement Date,
Sellers shall reimburse Servicing Assets Purchaser for Servicing Assets
Purchaser’s reasonable out-of-pocket costs associated with creating or obtaining
any required missing documents. With respect to each Serviced Mortgage Loan, any
documents required to be delivered to Servicing Assets Purchaser by Sellers
pursuant to this Section 6.13(c) shall be provided in the form of electronic
data containing the relevant information on a computer disk containing scanned
images of some or all documents relating to the Serviced Mortgage Loan, except
that where Sellers do not possess such documents in electronic form Sellers
shall provide such documents in hard copy form.
          (d) Sellers shall, at their expense, deliver to Servicing Assets
Purchaser and/or Servicing Assets Purchaser’s designee, to be received by
Servicing Assets Purchaser and/or Servicing Assets Purchaser’s designee no later
than fifteen (15) Business Days after the applicable Servicing Assets Settlement
Date, each applicable Closing Binder.
     6.14 Remaining Custodial and Escrow Funds. No later than two (2) Business
Days after the applicable Servicing Assets Settlement Date, Sellers shall
provide Servicing Assets Purchaser with immediately available funds, by wire
transfer to an account or accounts designated in writing by Servicing Assets
Purchaser, in the amount of any applicable Custodial Funds and Escrow Funds
remaining in the Custodial Accounts or Escrow Accounts, or otherwise held by
Sellers, after the delivery of Custodial Funds and Escrow Funds pursuant to
Section 9.2(e). No later than two (2) Business Day after the applicable
Servicing Assets Settlement Date, Sellers shall provide Servicing Assets
Purchaser with an accounting statement of all Custodial Funds and Escrow Funds
transferred to Servicing Assets Purchaser hereunder that is sufficient to enable
Servicing Assets Purchaser to reconcile such funds with the accounts of the
applicable Serviced Mortgage Loans.
     6.15 Costs of Servicing Transfer. Except as otherwise provided herein,
Sellers shall be responsible for all transfer, termination and recording fees;
costs and expenses with respect to the transfer of Servicing Rights; the
delivery of Servicing Files and related documents; the remittance of Escrow
Funds and Custodial Funds; and all other fees, costs and expenses incurred

37



--------------------------------------------------------------------------------



 



by any Seller in its performance of its obligations under this Agreement,
including the fees of Sellers’ attorneys and accountants, Sellers’ custodian, or
any Investor.
     6.16 Misapplied Payments. Misapplied payments with respect to Serviced
Mortgage Loans shall be processed as follows:
          (a) Both parties shall cooperate in correcting misapplication errors.
          (b) The party receiving notice of a misapplied payment occurring prior
to the applicable Servicing Assets Settlement Date and discovered after such
Servicing Assets Settlement Date shall immediately notify the other party.
          (c) If a misapplied payment which occurred prior to the applicable
Servicing Assets Settlement Date cannot be located by either party and said
misapplied payment has resulted in a shortage in an Escrow Account or other
account, the balances of which are being transferred to Servicing Assets
Purchaser, Sellers shall be liable for the amount of such shortage. Sellers
shall reimburse Servicing Assets Purchaser for the amount of such shortage
within thirty (30) days after receipt of written demand therefor from Servicing
Assets Purchaser.
          (d) Any check issued under the provisions of this Section 6.16 shall
be accompanied by a statement indicating the purpose of the check, the borrower
and Mortgaged Property address involved, and the corresponding Seller and/or
Servicing Assets Purchaser account number, and an explanation of the allocation
of any such payments.
     6.17 Payment of Property Insurance Premiums. Sellers shall pay, prior to
the applicable Servicing Assets Settlement Date, with respect to Serviced
Mortgage Loans, all property insurance premiums for which it receives bills that
are due any time up to thirty (30) days after such Servicing Assets Settlement
Date. Sellers shall deliver to the Servicing Assets Purchaser all bills and
correspondence related to property insurance premiums on the applicable Serviced
Mortgage Loans and received by it from the fourth Business Day prior to the
applicable Servicing Assets Settlement Date to the date that is sixty (60) days
after such Servicing Assets Settlement Date.
     6.18 Escrow Analysis. Sellers shall, prior to the applicable Servicing
Assets Settlement Date, perform an escrow analysis for each Serviced Mortgage
Loan required by applicable law to have had an escrow analysis prior to such
Servicing Assets Settlement Date. There will be no inflation factor used in the
escrow analysis. Refunds of escrow overages are to be made in accordance with
all Applicable Requirements. Escrow shortages are to be billed or prorated in
the monthly payment over a period of not more than forty-eight (48) months.
     6.19 Property Taxes. Other than with respect to Serviced REO Properties,
Sellers shall cause to be paid prior to the applicable Servicing Assets
Settlement Date all Tax bills relating to Serviced Mortgage Loans (including
interest, late charges, and penalties in connection therewith) that are issued
by a Taxing Authority and relate to a Mortgaged Property and that are received
by a Seller, or released and available to a Seller’s Tax service provider in
states where such Seller utilizes a tax service provider, five (5) Business Days
prior to such Servicing Assets Settlement Date that are due within thirty
(30) days after such Servicing Assets Settlement Date, provided that, in the
event that, with respect to any Serviced Mortgage Loan, no escrowed funds are

38



--------------------------------------------------------------------------------



 



designated or otherwise available for satisfaction of Tax claims with respect to
the related Mortgaged Property, Sellers shall cause to be paid only those Tax
bills necessary to preserve the Lien created by such Serviced Mortgage Loan on
the Mortgaged Property. With respect to Serviced REO Properties, Sellers shall
only be responsible for the payment of Tax bills necessary to prevent the
imminent foreclosure of such REO Property due to non-payment of such taxes.
Sellers shall deliver to the Servicing Assets Purchaser all such Tax bills
received by it from the fourth Business Day prior to the applicable Servicing
Assets Settlement Date to the date that is ninety (90) days after such Servicing
Assets Settlement Date. Sellers or, on behalf of Sellers, their tax service
provider, shall immediately forward to Servicing Assets Purchaser all Tax bills
received by a Seller after the applicable Servicing Assets Settlement Date or
received by a Seller before such Servicing Assets Settlement Date but which are
due more than thirty (30) days after such Servicing Assets Settlement Date. The
foregoing shall in no way impose upon any Seller an obligation to pay any Taxes
(including interest, late charges, and penalties associated therewith) for which
(i) a title insurer has an obligation to pay by virtue of the terms of a
mortgagee policy of title insurance which is issued in connection with the
origination of the subject Serviced Mortgage Loans and which insures Servicing
Assets Purchaser subsequent to the applicable Servicing Assets Settlement Date
or (ii) a Taxing Authority has billed the borrower under the related Serviced
Mortgage Loan directly rather than billing such Seller or the tax service
provider directly (except to preclude loss of the Mortgaged Property where the
Taxes have not been paid by the borrower). On the applicable Servicing Assets
Settlement Date, Sellers shall forward to Servicing Assets Purchaser a listing
of all Serviced Mortgage Loans that have property Taxes due within thirty (30)
days after such Servicing Assets Settlement Date and for which Sellers did not
pay the bills prior to such Servicing Assets Settlement Date. On the applicable
Servicing Assets Settlement Date, Sellers shall provide Servicing Assets
Purchaser with fully paid life of loan tax service contracts with respect to all
of the Serviced Mortgage Loans.
     6.20 Default Management. With respect to any Serviced Mortgage Loan that
transfers to Servicing Assets Purchaser on a Servicing Assets Settlement Date
and which is past due under the terms of the Mortgage Note, or with respect to
any Serviced Mortgage Loan (i) that is affected by a bankruptcy which has been
filed; (ii) on which (x) a foreclosure has been completed or commenced or which
has been forwarded to an attorney to commence foreclosure or (y) a deed-in-lieu
of foreclosure has been accepted or is pending; or (iii) which is in any stage
of litigation (excluding class action litigation where a named plaintiff is not
a borrower of a Mortgage Loan included in the Servicing Rights), or which is the
subject of an injunction or settlement requiring Sellers to take action or
affecting the origination or servicing of the Serviced Mortgage Loan(s), and
which has a material adverse effect on the Serviced Mortgage Loan or the
Servicing Rights associated with such Serviced Mortgage Loan, Sellers shall, not
earlier than a date fifteen (15) days prior to such Servicing Assets Settlement
Date or such earlier date as may be mutually agreed upon by Sellers and
Servicing Assets Purchaser, provide Servicing Assets Purchaser with written
notice of all actions required to be performed by a servicer within thirty
(30) days after such Servicing Assets Settlement Date, which are either known to
Sellers, or should be known to Sellers in the performance of its duties as a
servicer under Applicable Requirements, and which are required to assure
compliance with any Insurer or guarantor requirements. Sellers shall cooperate
with and assist Servicing Assets Purchaser, as reasonably requested by Servicing
Assets Purchaser, in providing information and assistance in connection

39



--------------------------------------------------------------------------------



 



with the orderly transition of the default management function from Sellers to
Servicing Assets Purchaser.
     6.21 Serviced REO Property. On or prior to the applicable Servicing Assets
Settlement Date, Seller shall deliver Schedule 6.21, which shall contain a list
of all applicable Serviced REO Properties, as of the date that is as close as
practicable to such Servicing Assets Settlement Date. With respect to Serviced
Mortgage Loans that are serviced under a Servicing Agreement relating to a
Servicing Transaction, if any Serviced REO Property is not in the name of the
applicable Trust, Sellers shall, at their expense, prepare the necessary deed
and effect the conveyance of such Serviced REO Property to the applicable Trust.
     6.22 Books and Records. Sellers shall cause record title to each Purchased
Loan as of the Closing Date to be in the name of MERS if such Purchased Loan is
registered on the MERS system, Whole Loan Purchaser or one or more designees of
Whole Loan Purchaser, as Whole Loan Purchaser shall select. Notwithstanding the
foregoing, each Purchased Loan and related Mortgage Note shall be possessed
solely by Whole Loan Purchaser or the appropriate designee of Whole Loan
Purchaser, as the case may be. All rights arising out of the Purchased Loans
including all funds received by any Seller after the Closing Date on or in
connection with a Purchased Loan shall be vested in the Whole Loan Purchaser or
one or more designees of the Whole Loan Purchaser.
     6.23 Valid Test Tape.
          (a) Sellers shall provide, no later than September 15, 2008, to
Purchasers a computer tape and file layout thereof, or such other media as the
Parties may agree, containing the information as set forth on Exhibit M, as of
the last day of the month immediately preceding the date of such request or such
other date as the Parties may agree, regarding the Purchased Loans for purposes
of systems testing (the “Loan Test Tape”). Sellers agree to provide Purchasers
with all reasonable assistance that Purchasers may request to insure that the
information received by Purchasers from Sellers is adequate for such testing
purposes. In the event that the data fields set forth on Exhibit M, are
incomplete, Sellers agree, at Purchasers’ request, to use their commercially
reasonable efforts to provide Purchasers with such data as may be needed to
effect the efficient and timely transfer of the Purchased Loans.
          (b) Sellers shall provide, no later than September 15, 2008, to
Servicing Assets Purchaser a computer tape and file layout thereof, or such
other media as the Parties may agree, containing the information as set forth in
Exhibit N, as of the last day of the month immediately preceding such Servicing
Assets Settlement Date or such other date as the Parties may agree, regarding
the applicable Servicing Assets for purposes of systems testing (the “Servicing
Test Tape”, and each of the Loan Test Tape and the Servicing Test Tape, a “Test
Tape”). Sellers agree to provide Purchasers with all reasonable assistance that
Servicing Assets Purchaser may request to insure that the information received
by Servicing Assets Purchaser from Sellers is adequate for such testing
purposes.

40



--------------------------------------------------------------------------------



 



     6.24 Data Tapes.
          (a) Sellers shall create a computer tape in the same format as the
Loan Test Tape, or such other medium as the Parties may agree, containing such
information as set forth on Exhibit M (i) as of the second Business Day prior to
the Closing Date and (ii) as of the Closing Date (the “Loan Data Tape”). Sellers
shall provide a copy of (x) the Pre-Closing Loan Data Tape no later than one
(1) Business Day prior to Closing and (y) the Loan Data Tape no later than ten
(10) Business Days after the Closing.
          (b) Sellers shall create a computer tape in the same format as the
Servicing Test Tape, or such other medium as the Parties may agree, containing
such information as set forth on Exhibit N as of each Servicing Assets
Settlement Date (the “Servicing Data Tape”). Sellers shall provide a copy of the
Servicing Data Tape no later than ten (10) Business Days after each Servicing
Assets Settlement.
     6.25 Sample Certificates Of Insurance. No later than September 15, 2008,
Sellers shall provide Whole Loan Purchaser with sample certificates of insurance
for any credit insurance sold in conjunction with the Purchased Loans.
     6.26 Collateral Insurance. Sellers shall assist Whole Loan Purchaser in
securing loss payable clauses to be issued in favor of Whole Loan Purchaser with
respect to all insurance covering Mortgaged Property or Collateral, and also an
assignment to Whole Loan Purchaser of each Seller’s beneficial interest in any
policy(ies) covering the life or lives and/or sickness or disability,
involuntary unemployment and or insurance covering personal property of any
Obligors. Sellers agree to notify the insurance carrier(s) of this Agreement and
to instruct said carrier(s) to pay to Whole Loan Purchaser any and all funds,
including unearned premiums and commissions that are refundable at the time of
pay-off of a Purchased Loan and return premium claims, which are due or
hereafter become due to any Seller.
     6.27 Loan File Delivery.
          (a) Sellers shall deliver all Loan Files related to the Non-Interim
Serviced Purchased Loans to Whole Loan Purchaser or its designee no later than
the Closing Date. Seller shall deliver all Loan Files in compliance with all
applicable laws, rules and regulations governing data privacy and transmission
of personally identifiable information.
          (b) To the extent Sellers fail to deliver in a timely manner any
document they are obligated to deliver pursuant to this Section 6.27(b), Sellers
agree to reimburse Whole Loan Purchaser for all Whole Loan Purchaser’s costs and
expenses incurred in obtaining such documents, including reasonable attorney
fees. In addition, Sellers’ failure to timely deliver such documents shall be
deemed a breach of this Agreement entitling Whole Loan Purchaser to all remedies
made available pursuant to this Agreement, including indemnification pursuant to
Article 11 of this Agreement. Notwithstanding the foregoing, to the extent that
Whole Loan Purchaser and Sellers have entered into a bailee agreement mutually
acceptable to the Parties with respect to the delivery of any Loan File or any
documents contained therein, Sellers shall not be liable for the late delivery
of such Loan File or documents pursuant to this clause (b).

41



--------------------------------------------------------------------------------



 



     6.28 Security Release. Sellers shall deliver to Purchasers no later than
the Closing or the applicable Servicing Assets Settlement a security release
with respect to the Purchased Assets that are subject to any security interest,
pledge or hypothecation for the benefit of any Person, in such form as may be
mutually agreeable to Purchasers, Sellers and the holder of such security
interest, pledge or hypothecation.
     6.29 MERS Designations and MERS Reports.
          (a) MERS Designations. With respect to each MERS Designated Mortgage
Loan, Sellers have designated, or by the Closing Date will have designated, the
Whole Loan Purchaser as the Investor and no Person is listed as Interim Funder
on the MERS® System.
          (b) Reports. On or prior to the Closing Date, Sellers shall have
provided the Whole Loan Purchaser with a MERS Report listing the applicable
Whole Loan Purchaser as the Investor with respect to each MERS Designated
Mortgage Loan.
     6.30 Loan Issues.
          (a) Promptly following actual discovery by either Sellers or
Purchasers of a breach of any Seller Fundamental Representation in Section 4.5
in respect of a Purchased Loan (such breach, a “Pre-Closing Loan Issue”), the
party discovering the Pre-Closing Loan Issue shall give written notice to the
other no later than five (5) Business Days prior to the Closing. Following
delivery or receipt of any such notice, Sellers shall use commercially
reasonable efforts to cure any Pre-Closing Loan Issue to the reasonable
satisfaction of Whole Loan Purchaser prior to the second (2nd) Business Day
prior to Closing. If such Pre-Closing Loan Issue is not cured prior to such
date, such loan shall be removed from Schedule 1.1 (a) and shall no longer
constitute a Purchased Loan for any purpose under this Agreement.
          (b) After the Closing, upon actual discovery by either Sellers or
Purchasers of a breach of any Seller Fundamental Representation in Section 4.5
in respect of a Purchased Loan (such Loss or breach, a “Purchased Loan Issue”),
the party discovering such Purchased Loan Issue may give written notice to the
other of the actual discovery of such Purchased Loan Issue.
          (c) Within thirty (30) days of written notice of any Purchased Loan
Issue, Whole Loan Purchaser shall discuss with Sellers possible strategies for
mitigating or curing such Purchased Loan Issue and Whole Loan Purchaser shall,
if commercially reasonable, use commercially reasonable efforts to pursue such
strategies in accordance with its customary problem loan mitigation procedures
(it being understood and agreed that, for purposes of this Section 6.30, the
fact that the Whole Loan Purchaser has indemnification rights hereunder shall
not be considered in determining whether Whole Loan Purchaser acted in a
commercially reasonable manner).
          (d) If Whole Loan Purchaser determines, in good faith, that the
Purchased Loan Issue cannot be cured in accordance with its customary loan
mitigation procedures and that, as a result, Whole Loan Purchaser must dispose
of such Purchased Loan, then Whole Loan Purchaser shall give Sellers no less
than ten (10) days prior written notice of its intention to secure a bid in an
arms-length transaction from a bona fide third party (such bid, a “Bid” and such
price offered, the “Bid Price”) for the relevant Purchased Loan. Whole Loan
Purchaser

42



--------------------------------------------------------------------------------



 



shall have full discretion to determine from whom and how to obtain such Bid.
Following receipt of the Bid, Whole Loan Purchaser may demand a remedy pursuant
to this Section 6.30 by notifying Sellers of the offer to purchase the relevant
Purchased Loan and the relevant Bid Price. Sellers shall have one (1) Business
Day from notice thereof to either (i) agree that such Purchased Loan should be
sold at such Bid Price and pay to Whole Loan Purchaser cash in an amount equal
to the difference between (x) the purchase price of such Purchased Loan as
calculated as of the Closing Date pursuant to Exhibit B less any principal
payments actually received after the Purchased Loans Cut-Off Date plus any then
delinquent interest (the “Adjusted Purchase Price”) and (y) the Bid Price, or
(ii) acquire such Purchased Loan from Whole Loan Purchaser for cash in an amount
equal to its Adjusted Purchase Price. If Whole Loan Purchaser is unable to
obtain a Bid for the relevant Purchased Loan, then, at Whole Loan Purchaser’s
request, Sellers shall have the obligation to acquire such Purchase Loan for
cash in an amount equal to its Adjusted Purchase Price. Within two (2) Business
Days of receipt of a demand by Whole Loan Purchaser, Sellers shall make any
payment required under this Section 6.30(d) by wire transfer to an account or
accounts designated by Whole Loan Purchaser.
          (e) If Sellers are obligated to either pay any amounts or acquire a
Purchased Loan pursuant to clause (d) above, then Sellers shall indemnify Whole
Loan Purchaser for all reasonable costs and expenses incurred by Whole Loan
Purchaser in connection with the enforcement of Sellers’ obligations hereunder.
For the avoidance of doubt, Sellers’ obligations pursuant to this Section 6.30
shall be in addition to any applicable indemnification obligations pursuant to
Section 11.2(a).
     6.31 Interim Servicing. On or prior to October 1, 2008, Servicing Assets
Purchaser and the applicable Sellers shall enter into an interim servicing
agreement on the terms set forth on Exhibit O (the “Interim Servicing
Agreement”) pursuant to which Servicing Assets Purchaser shall act as interim
contract servicer of the Purchased Loans (other than the Non-Interim Serviced
Purchased Loans) effective October 1, 2008 (the “Servicing Transfer Date”).
Pursuant to the Interim Servicing Agreement, Servicing Assets Purchaser shall
begin servicing such Purchased Loans on the Servicing Transfer Date and shall be
entitled to the servicing fees specified on Exhibit O with respect to such
Purchased Loans.
     6.32 Post-Closing Transition Services. For a period of 90 days from the
Closing (which period shall be extended an additional 30 days at Purchasers’
request), Sellers shall provide reasonable assistance and cooperation to
Purchasers to effect the orderly and efficient transfer of the Purchased Assets
hereunder, including providing Purchasers with documents and information
reasonably requested by Purchasers, making Sellers personnel reasonably
available to Purchasers by telephone and e-mail, and providing other assistance
and cooperation as may be reasonably necessary to transition to Purchasers the
Purchased Assets; provided, however, that, notwithstanding the foregoing, in no
event shall Sellers or their Affiliates be required to (a) retain more than five
employees who would have otherwise been terminated in connection with providing
such assistance or cooperation or (b) hire any additional employees or outside
agents or consultants in order to provide such assistance or cooperation. Any
out-of-pocket costs and expenses incurred by Sellers or their Affiliates in
connection with providing the cooperation and assistance contemplated by this
Section 6.32 shall be promptly reimbursed by Purchasers upon receipt of a
reasonably detailed invoice from Sellers therefor.

43



--------------------------------------------------------------------------------



 



ARTICLE 7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASERS WITH RESPECT TO THE CLOSING
     The obligation of Purchasers to purchase the Purchased Assets as provided
herein, and to consummate the other transactions contemplated hereby, is subject
to satisfaction or waiver of each of the following conditions precedent on or
before the Closing Date:
     7.1 Representations and Warranties True. The representations and warranties
of Sellers (i) contained herein (other than those contained in Sections 4.1,
4.2, 4.3, 4.4, 4.6(b) and clause (a) of the representations and warranties
contained in Exhibit H, clause (n) of the representations and warranties
contained in Exhibit I, clause (i) of Exhibit J and clause (b) of the
representations and warranties contained in Exhibit K) shall be accurate, true
and correct in all respects (without giving effect to any qualifications therein
to materiality or Material Adverse Effect) at and as of the Closing, as if made
at and as of such time (or, if any such representation or warranty is made
solely as of a specific date, at and as of such date); provided, that if one or
more of such representations or warranties are not accurate, true and correct in
all respects on and as of any such date, the conditions precedent in this
Section 7.1 shall nevertheless be deemed satisfied unless the inaccuracy,
falsity or incorrectness of such representations or warranties would reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect
and (ii) contained in Sections 4.1, 4.2, 4.3, 4.4, 4.6(b) and clause (a) of the
representations and warranties contained in Exhibit H, clause (n) of the
representations and warranties contained in Exhibit I, clause (i) of Exhibit J
and clause (b) of the representations and warranties contained in Exhibit K),
shall be true and correct in all material respects at and as of the Closing, as
if made at and as of such time (or, if any such representation or warranty is
made solely as of a specific date, at and as of such date).
     7.2 Compliance with Agreements and Covenants. Each Seller shall have in all
material respects performed and complied with all of its respective covenants
and agreements contained in this Agreement to be performed and complied with by
it on or prior to the Closing Date.
     7.3 Certificate of Compliance. Parent shall have delivered to Purchasers a
certificate of Parent dated as of the Closing Date, executed by a duly
authorized officer of Parent, certifying as to the satisfaction of the
conditions set forth in Section 7.1 and Section 7.2.
     7.4 Injunctions. No court or other Government Entity shall have enacted,
issued, promulgated, enforced or entered any Law or issued any Order (and if an
injunction, whether temporary, preliminary or permanent) that is in effect and
prevents, restrains, enjoins, makes illegal or otherwise prohibits, the
consummation of any of the transactions contemplated by this Agreement or makes
such consummation illegal.
     7.5 No Material Adverse Effect and No Parent Material Adverse Effect. Since
the date of this Agreement, other than any matter or condition expressly
described in the Schedules to this Agreement, there shall not have occurred any
Material Adverse Effect or Parent Material Adverse Effect.

44



--------------------------------------------------------------------------------



 



     7.6 Deliveries by Sellers. Sellers shall have effected the applicable
deliveries required pursuant to Section 10.2.
     7.7 Release of Liens. Purchasers shall have received evidence of the
release of all Liens on any Purchased Assets.
     7.8 Goodbye Letters. Sellers shall have delivered the Goodbye Letters in
accordance with RESPA with respect to the Purchased Mortgage Loans and the
Serviced Mortgage Loans.
     7.9 Officer Certificates. Sellers shall have delivered to Purchasers a
certificate of an officer of each of Sellers, Parent and PNA, given by such
officer on behalf of such Person, and not in such officer’s individual capacity,
certifying as to resolutions of the board of directors (or equivalent governing
body) of such Person authorizing this Agreement and the Ancillary Agreements to
which such Person is a party and the transactions contemplated hereby and
thereby.
     7.10 Subservicing Agreement. To the extent any Unassigned Servicing
Agreements exist, Servicing Assets Purchaser and the applicable Seller shall
have entered into a Subservicing Agreement pursuant to Section 2.3(b) with
respect to each such Unassigned Servicing Agreement.
ARTICLE 8.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SERVICING ASSETS PURCHASER WITH RESPECT
TO EACH SERVICING ASSETS SETTLEMENT
     The obligation of Servicing Assets Purchaser to purchase any Delayed
Transfer Servicing Assets is subject to satisfaction or waiver of each of the
following conditions precedent on or before the Servicing Assets Settlement Date
applicable to such Delayed Transfer Servicing Assets:
     8.1 Receipt of Servicing Agreement Consent. The Servicing Agreement Consent
relating to such Delayed Transfer Servicing Assets shall have been obtained.
     8.2 Representations and Warranties True. The representations and warranties
of Sellers contained in Sections 4.1, 4.2, 4.3, 4.4 and, with respect to such
Delayed Transfer Servicing Assets, clauses (b), (c)(i), (c)(ii) and (v) of
Exhibit L and shall be accurate, true and correct in all material respects, as
if made at and as of such Servicing Assets Settlement Date .
     8.3 Compliance with Agreements and Covenants. Each Seller shall have in all
material respects performed and complied with all of its respective covenants
and agreements contained in this Agreement with respect to such Delayed Transfer
Servicing Assets to be performed and complied with by it on or prior to the
applicable Servicing Asset Settlement Date.
     8.4 Certificate of Compliance. Parent shall have delivered to Purchasers a
certificate of Parent dated as of the applicable Servicing Assets Settlement
Date, executed by a duly authorized officer of Parent, certifying as to the
satisfaction of the conditions set forth in Section 8.2 and Section 8.3.

45



--------------------------------------------------------------------------------



 



     8.5 Injunctions. No court or other Government Entity shall have enacted,
issued, promulgated, enforced or entered any Law or issued any Order (and if an
injunction, whether temporary, preliminary or permanent) that is in effect and
prevents, restrains, enjoins, makes illegal or otherwise prohibits, the
consummation of the transfer of the relevant Delayed Transfer Servicing Assets
or makes such consummation illegal.
     8.6 Deliveries by Sellers. Sellers shall have effected the applicable
deliveries required pursuant to Section 10.2.
ARTICLE 9.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS WITH RESPECT TO EACH TRANSFER
     The obligation of Sellers to sell the Purchased Assets as provided herein
and to consummate the other transactions contemplated hereby is subject to the
satisfaction or waiver of each of the following conditions precedent on or
before the applicable Transfer Date:
     9.1 Representations and Warranties True. The representations and warranties
of Purchasers contained herein shall be accurate, true and correct in all
material respects (without giving effect to any materiality or Material Adverse
Effect qualification set forth therein) on and as of the applicable Transfer
Date, as if made on and as of such date (or, if any such representation or
warranty is made solely as of a specific date, at and as of such date).
     9.2 Compliance with Agreements and Covenants. Each Purchaser shall have in
all material respects performed and complied with all of its respective
covenants and agreements contained in this Agreement to be performed and
complied with by it on or prior to the applicable Transfer Date.
     9.3 Certificate of Compliance. Purchasers shall have delivered to Sellers
certificates of Purchasers dated as of the applicable Transfer Date, executed by
a duly authorized officer of Purchasers, certifying as to the satisfaction of
the conditions set forth in Section 9.1 and Section 9.2.
     9.4 Injunctions. No court or other Government Entity shall have enacted,
issued, promulgated, enforced or entered any Law or issued any Order (and if an
injunction, whether temporary, preliminary or permanent) that is in effect and
prevents, restrains, enjoins, makes illegal or otherwise prohibits, the
consummation of any of the transactions contemplated by this Agreement or makes
such consummation illegal.
     9.5 Deliveries by Purchasers. Purchasers shall have effected the applicable
deliveries required pursuant to Section 10.3.
     9.6 Welcome Letters. Purchasers shall have delivered the Welcome Letters in
accordance with RESPA with respect to the Purchased Mortgage Loans and the
Serviced Mortgage Loans.

46



--------------------------------------------------------------------------------



 



     9.7 Officer Certificates. Purchasers shall have delivered to Sellers a
certificate of an officer of each Purchaser, given by such officer on behalf of
such Person, and not in such officer’s individual capacity, certifying as to
resolutions of the board of directors (or equivalent governing body) of such
Person authorizing this Agreement and the Ancillary Agreements to which such
Person is a party and the transactions contemplated hereby and thereby.
ARTICLE 10.
CLOSING; DELIVERIES; TERMINATION
     10.1 Closing/Servicing Assets Settlements.
          (a) Closing. The Closing shall take place at the offices of Mayer
Brown LLP, 71 South Wacker Drive, Chicago, Illinois 60606, at 10:00 A.M. central
time on the later of (i) November 3, 2008; and (ii) the second Business Day
after the date on which all conditions precedent set forth in Articles 7 and 9
have been satisfied or waived by the parties (other than those conditions that
by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions), or such other date as is mutually
agreeable to Sellers and Purchaser (the “Closing Date” and, solely with respect
to the Servicing Assets Transferred on such date, the “Initial Servicing Assets
Settlement Date”).
          (b) Subsequent Servicing Asset Settlements. If necessary, each
subsequent Servicing Assets Settlement shall take place at the offices of Mayer
Brown LLP, 71 South Wacker Drive, Chicago, Illinois 60606, at 10:00 A.M. central
time on the first Business Day of the month after which all conditions precedent
set forth in Articles 8 and 9 have been satisfied or waived by the parties
(other than those conditions that by their nature are to be satisfied at the
applicable subsequent Servicing Assets Settlement, but subject to the
satisfaction or waiver of such conditions), or such other date as is mutually
agreeable to Sellers and Purchasers (each such date, together with the Initial
Servicing Assets Settlement Date, a “Servicing Assets Settlement Date” and each
Servicing Assets Settlement Date, together with the Closing Date, a “Transfer
Date”). Without limiting any terms of the Subservicing Agreement, legal title,
equitable title and risk of loss with respect to the applicable Servicing Assets
will transfer to Servicing Assets Purchaser at the applicable Servicing Assets
Settlement.
     10.2 Deliveries of Sellers.
          (a) Closing. At the Closing, Sellers shall deliver to Purchasers:
     (i) a certificate from each Seller dated as of the Closing Date to the
effect that the Seller is not a foreign person pursuant to Treasury
Regulation Section 1.1445-2(b)(2);
     (ii) the certificate to be delivered by Sellers pursuant to Section 7.3;
and
     (iii) the applicable Subservicing Agreements, duly executed by each of the
applicable Sellers.
          (b) Servicing Assets Settlement. At each Servicing Assets Settlement
(including, as applicable, the Closing), Sellers shall deliver to Servicing
Assets Purchaser:

47



--------------------------------------------------------------------------------



 



     (i) the applicable Assignment and Assumption Agreements, duly executed by
each of the applicable Sellers;
     (ii) copies of the applicable Servicing Agreement Consents obtained on or
prior to the Servicing Assets Settlement Date; and
     (iii) all amounts in the applicable Custodial Accounts and Escrow Accounts
on such Servicing Assets Settlement Date.
     10.3 Deliveries of Purchasers.
          (a) Closing. At the Closing, Purchasers shall deliver to Sellers:
     (i) confirmation of the wire transfer of the Closing Date Payment in
accordance with Section 3.1;
     (ii) the certificate to be delivered by Purchaser pursuant to Section 9.3;
and
     (iii) the applicable Subservicing Agreements, duly executed by Servicing
Assets Purchaser.
          (b) Servicing Assets Settlement. At each Servicing Assets Settlement,
Servicing Assets Purchaser shall deliver to Sellers:
     (i) confirmation of the wire transfer of the applicable Servicing Assets
Settlement Payment in accordance with Section 3.1; and
     (ii) the applicable Assignment and Assumption Agreements, duly executed by
Servicing Assets Purchaser.
     10.4 Termination.
          (a) Prior to Closing, this Agreement shall terminate:
     (i) upon the mutual agreement of Sellers and Purchasers;
     (ii) upon written notice from Purchasers to Sellers if (A) any of the
conditions precedent set forth in Article 7 shall have become incapable of
fulfillment (and shall not have been waived by Purchasers) or (B) the Closing
has not occurred on or before December 31, 2008, so long as, in the case of
clauses (A) and (B), no Purchaser is then in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement; or
     (iii) upon written notice from Sellers to Purchasers if (A) any of the
conditions precedent set forth in Article 9 shall have become incapable of
fulfillment (and shall not have been waived by Sellers) or (B) the Closing has
not occurred on or before December 31, 2008, so long as, in the case of clauses
(A) and (B), no Seller is then in

48



--------------------------------------------------------------------------------



 



material breach of any of its representations, warranties, covenants or
agreements contained in this Agreement.
          (b) If this Agreement is terminated pursuant to this Section 10.4, all
further obligations of the parties under this Agreement shall become null and
void and of no further force or effect, except that (i) Section 13.1, 13.7,
13.10 and 13.15 will survive and (ii) if this Agreement is terminated by a party
because of the breach of the Agreement by another party or because one or more
of the conditions to the terminating party’s obligations under this Agreement is
not satisfied as a result of another party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies shall survive such termination unimpaired.
          (c) Following the Closing, if any of the conditions precedent set
forth in Article 8 relating to any Delayed Transfer Servicing Assets shall have
become incapable of fulfillment (and shall not have been waived by Purchasers),
so long as no Purchaser is then in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement, then, upon written notice from Purchasers to Sellers, the Parties
agree that no Party shall have any further obligation to transfer such Delayed
Transfer Servicing Assets and any obligation with respect to such Delayed
Transfer Servicing Assets hereunder that would have expired upon any such
transfer shall become null and void and of no further force or effect, except
that if the conditions precedent set forth in Article 8 shall have become
incapable of fulfillment as a result of another party’s failure to comply with
its obligations under this Agreement, the terminating party’s right to purse all
legal remedies shall survive such termination unimpaired.
ARTICLE 11.
SURVIVAL AND INDEMNIFICATION
     11.1 Survival.
          (a) The representations and warranties of the parties hereto contained
herein and all claims with respect thereto shall survive the Closing Date for a
period of two years, except that (i) representations and warranties in
Section 4.8 in respect of a particular Tax shall survive until the Tax Statute
of Limitations Date for such Tax; (ii) the representations and warranties in
Section 4.6(d) and clause (m) of Exhibit L shall survive until the expiration of
the statute of limitations applicable to any claim under ERISA or Section 4975
of the Code against the Purchasers or an Affiliate as servicer of the Servicing
Assets and (iii) each Seller Fundamental Representation and each Purchaser
Fundamental Representation shall survive forever. Neither Purchasers nor Sellers
shall have any obligation to indemnify the other party with respect to claims
for breach of any representation or warranty first asserted after the expiration
of the survival period specified therefor in this Section 11.1; provided, that
if, on or prior to such expiration of the applicable survival period, a notice
of the claim shall have been given in accordance with Section 11.6 or 11.7 for
such indemnification, the party asserting such claim will continue to have the
right to be indemnified with respect to such claim until such claim has been
satisfied or otherwise resolved as provided in this Article 11.

49



--------------------------------------------------------------------------------



 



          (b) The covenants of the Parties contained in this Agreement will
survive in accordance with their respective terms. Except as otherwise provided
herein, the agreements set forth in Articles 11 and 13 shall remain in full
force and effect indefinitely.
     11.2 Indemnification by Sellers. From and after the Closing, subject to
Section 11.4, each Seller jointly and severally agrees to indemnify each
Purchaser, its respective officers, directors, Affiliates, successors and
assigns (the “Purchaser Indemnified Parties”) against, and agree to hold the
Purchaser Indemnified Parties harmless from, any and all Losses imposed on or
suffered by any Purchaser Indemnified Person to the extent arising out of any of
the following:
          (a) any breach of or any inaccuracy in any representation or warranty
(without giving effect to any materiality or Material Adverse Effect
qualification set forth in Sections 4.2 and 4.3 and clauses (c)(v), (c)(vi) or
(f) of Exhibit L) made by Sellers in this Agreement or in a certificate
delivered by Sellers at Closing or any subsequent Servicing Assets Settlement
(including, for the avoidance of doubt, any and all Losses that result from any
action or inaction of a Purchaser Indemnified Party taken or not taken as a
result of such Purchaser Indemnified Party’s reliance on any such representation
or warranty);
          (b) any breach of or failure by Sellers to perform any covenant or
obligation of Sellers set out in this Agreement;
          (c) any Retained Liability; or
          (d) any of the matters set forth on sections (b), (d) or (e) of
Schedule 4.7.
If any matter gives rise to a breach or inaccuracy of both (i) any Seller
Fundamental Representations and (ii) any other representation or warranty made
by Sellers herein, such matter shall be considered a breach or inaccuracy of the
applicable Seller Fundamental Representation. Notwithstanding the foregoing and
without limiting any of the terms of any Subservicing Agreement, Sellers shall
not be obligated to indemnify the Purchaser Indemnified Parties with respect to
any representations or warranties of any Unassigned Servicing Agreement (and the
related Servicing Assets) unless and until a Servicing Assets Settlement occurs
with respect to such Unassigned Servicing Agreement (and the related Servicing
Assets).
     11.3 Indemnification by Purchasers. From and after the Closing, subject to
Section 11.5, each Purchaser jointly and severally agrees to indemnify each
Seller, its respective officers, directors and Affiliates, successors and
assigns (the “Seller Indemnified Parties”) against, and agrees to hold the
Seller Indemnified Parties harmless from, any and all Losses imposed on or
suffered by any Seller Indemnified Person to the extent arising out of any of
the following:
          (a) any breach of or any inaccuracy in any representation or warranty
made by such Purchaser in this Agreement or in a certificate delivered by such
Purchaser at Closing or any subsequent Servicing Assets Settlement (including,
for the avoidance of doubt, any and all Losses that result from any action or
inaction of a Seller Indemnified Party taken or not taken as a result of such
Seller Indemnified Party’s reliance on any such representation or warranty);
     (i) any breach of or failure by such Purchaser to perform any covenant or
obligation of such Purchaser set out in this Agreement; or

50



--------------------------------------------------------------------------------



 



     (ii) any Assumed Liabilities.
     11.4 Limitations on Liability of Sellers. Notwithstanding any other
provision of this Agreement:
          (a) The Purchaser Indemnified Parties shall have the right to payment
by Sellers under Section 11.2(a) (except for claims related to any breach of or
any inaccuracy in any Seller Fundamental Representations or the representations
and warranties in Section 4.8, none which shall be subject to any threshold)
only if, and only to the extent that, the Purchaser Indemnified Parties shall
have incurred as to such matters giving rise to indemnification under
Section 11.2(a) indemnifiable Losses in excess of the Deductible.
          (b) Sellers shall have no liability under Sections 11.2(a) in excess
of the Cap, except that claims related to any breach of or any inaccuracy in any
representations or warranties in Section 4.8 or the Seller Fundamental
Representations shall not be subject to any such limit or considered in
determining whether such limit has been reached.
          (c) From and after each Transfer Date, the sole and exclusive
liability and responsibility of Sellers to the Purchaser Indemnified Parties
under or in connection with this Agreement or the transactions contemplated
hereby (including for any breach of or inaccuracy in any representation or
warranty or for any breach of any covenant or obligation or for any other
reason), in each case relating to the Purchased Assets transferred on such
Transfer Date, and the sole and exclusive remedy of the Purchaser Indemnified
Parties with respect to any of the foregoing, shall be as set forth in this
Article 11, except for (i) claims of fraud or (ii) as otherwise provided in this
Agreement, including pursuant to Sections 3.2 and 6.30.
          (d) For the avoidance of doubt and without limiting Section 11.4(e),
the limitations in Section 11.4(a) and 11.4(b) shall not apply with respect to
any Losses arising from any matter giving rise to indemnification under
Sections 11.2(b) or 11.2(c) even if such Losses may also be subject to
indemnification under Section 11.2(a).
          (e) To the extent that any Purchaser Indemnified Party suffers any
diminution in the value of one or more Purchased Loans as a result of a matter
that constitutes a breach of one or more representations or warranties made by
Sellers in this Agreement (none of which breached representations or warranties
constitutes a Seller Fundamental Representation) (such diminution in value, a
“Non-Fundamental Loan Loss”), then, notwithstanding any other provision to the
contrary contained herein, such Purchaser Indemnified Party shall bring a claim
with respect to such Non-Fundamental Loan Loss pursuant to Section 11.2(a) as a
breach of a representation and warranty and not pursuant to Section 11.2(c). For
the avoidance of doubt, the limitations applicable to Sellers’ indemnification
obligations under Section 11.2(a), including the two-year survival period set
forth in Section 11.1(a), the Deductible and the Cap shall apply to any claims
pursuant to Section 11.2(a) by any Purchaser Indemnified Party with respect to a
Non-Fundamental Loan Loss. Except as provided in this Section 11.4(e), if any
matter gives rise to indemnification under one or more of Sections 11.2(a),
11.2(b), 11.2(c) and 11.2(d), the Purchaser Indemnified Parties may bring a
claim under any or all of such applicable Sections.

51



--------------------------------------------------------------------------------



 



     11.5 Limitations on Liability of Purchasers. Notwithstanding any other
provision of this Agreement:
          (a) The Seller Indemnified Parties shall have the right to payment by
Purchasers under Sections 11.3(a) (except for claims related to any breach of or
any inaccuracy in any Purchaser Fundamental Representations, none which shall be
subject to any threshold) only if, and only to the extent that, the Seller
Indemnified Parties shall have incurred, as to all such matters giving rise to
indemnification under Section 11.3(a), indemnifiable Losses in excess of the
Deductible.
          (b) Purchasers shall have no liability under Section 11.3(a) in excess
of the Cap, except that claims related to breaches of any Purchaser Fundamental
Representations shall not be subject to any such limit or considered in
determining whether such limit has been reached.
          (c) From and after each Transfer Date, the sole and exclusive
liability and responsibility of Purchasers to the Seller Indemnified Parties
under or in connection with this Agreement or the transactions contemplated
hereby (including for any breach of or inaccuracy in any representation or
warranty or for any breach of any covenant or obligation or for any other
reason), in each case relating to the Purchased Assets transferred on such
Transfer Date, and the sole and exclusive remedy of the Seller Indemnified
Parties with respect to any of the foregoing, shall be as set forth in this
Article 11, except for (i) claims of fraud or (ii) as otherwise provided in this
Agreement, including pursuant to Section 3.2.
          (d) For the avoidance of doubt, the limitations in Section 11.5(a) and
11.5(b) shall not apply with respect to any Losses arising from any matter
giving rise to indemnification under Sections 11.3(b) or 11.3(c) even if such
Losses may also be subject to indemnification under Section 11.3(a).
     11.6 Claims. As promptly as is reasonably practicable after becoming aware
of a claim for indemnification under this Agreement that does not involve a
third party claim, the Indemnified Person shall give notice to the Indemnifying
Person of such claim, which notice shall specify the facts alleged to constitute
the basis for such claim (taking into account the information then available to
the Indemnified Person), the representations, warranties, covenants and
obligations alleged to have been breached and the amount that the Indemnified
Person seeks hereunder from the Indemnifying Person, together with such
information as may be necessary for the Indemnifying Person to determine that
the limitations in Section 11.4 or Section 11.5, as applicable, have been
satisfied or do not apply; provided, that the failure of an Indemnified Person
to notify the Indemnifying Person will relieve the Indemnifying Person from its
obligation to indemnify only to the extent that the Indemnifying Person’s
defense or other rights available to it is actually prejudiced as a result of
such failure.
     11.7 Notice of Third Party Claims; Assumption of Defense. The Indemnified
Person shall give notice as promptly as is reasonably practicable after
receiving written notice thereof, to the Indemnifying Person of the assertion of
any claim, or the commencement of any suit, action or proceeding, by any Person
not a party hereto in respect of which indemnity may be sought under this
Agreement, including any claim pursuant to the Settlement Agreement (a “Third
Party

52



--------------------------------------------------------------------------------



 



Claim”) (which notice shall specify in reasonable detail the nature and amount
of such claim together with such information as may be necessary for the
Indemnifying Person to determine that the limitations in Section 11.4 or 11.5
have been satisfied or do not apply); provided, that failure to give such
notification will not affect the indemnification provided hereunder except to
the extent the Indemnifying Person’s defense or other rights available to it has
been actually prejudiced as a result of such failure. The Indemnifying Person
may, at its own expense, (i) participate in the defense of any Third Party Claim
and (ii) upon written notice to the Indemnified Person and the Indemnifying
Person’s delivering to the Indemnified Person a written agreement that the
Indemnified Person is entitled to indemnification for all Losses arising out of
such Third Party Claim and that the Indemnifying Person shall be liable for the
entire amount of any Loss resulting therefrom, at any time during the course of
any such Third Party Claim assume the defense thereof; provided, that (A) the
Indemnifying Person’s counsel is reasonably satisfactory to the Indemnified
Person and (B) the Indemnifying Person shall thereafter consult with the
Indemnified Person upon the Indemnified Person’s reasonable request for such
consultation from time to time with respect to such Third Party Claim; provided,
further, that if such Third Party Claim involves a claim by a Government Entity,
the Purchaser Indemnified Party may elect to control the defense or settlement
of such claim, at the Indemnifying Person’s expense. If the Indemnifying Person
assumes such defense, the Indemnified Person shall have the right (but not the
duty) to participate in the defense thereof and to employ counsel, at its own
cost and expense, separate from the counsel employed by the Indemnifying Person.
If, however, the Indemnified Person reasonably determines (i) based on an
opinion of counsel that representation by the Indemnifying Person’s counsel of
both the Indemnifying Person and the Indemnified Person would be reasonably
likely to present such counsel with a conflict of interest or (ii) there is a
reasonable probability that such claim may adversely affect it or its Affiliates
in any material respect (other than with respect to the payment of money damages
in an amount that does not exceed the respective caps set forth in Section 11.4
or Section 11.5), then such Indemnified Person may employ separate counsel to
represent or defend it in any such Third Party Claim and the Indemnifying Person
shall pay the reasonable fees and disbursements of such separate counsel. The
parties hereto agree to cooperate fully with each other in connection with the
defense, negotiation or settlement of any Third Party Claim.
     11.8 Settlement or Compromise. Any settlement or compromise made or caused
to be made by the Indemnified Person or the Indemnifying Person, as the case may
be, of any Third Party Claim shall also be binding upon the Indemnifying Person
or the Indemnified Person, as the case may be, in the same manner as if a final
judgment or decree had been entered by a court of competent jurisdiction in the
amount of such settlement or compromise; provided that (i) whether or not the
Indemnifying Person has assumed the defense of a Third Party Claim, the
Indemnified Person will not admit any Liability with respect to, or settle,
compromise or discharge, such Third Party Claim without the Indemnifying
Person’s prior written consent (which consent will not be unreasonably withheld,
conditioned or delayed) and (ii) the Indemnifying Person will not settle,
compromise or discharge any Third Party Claim without the written consent of the
Indemnified Person, unless such settlement (x) includes an unconditional release
of the Indemnified Person from all Liability in respect of such Third Party
Claim, (y) does not subject the Indemnified Person to any injunctive relief or
other equitable remedy, and (z) does not include a statement or admission of
fault, culpability or failure to act by or on behalf of any Indemnified Person.

53



--------------------------------------------------------------------------------



 



     11.9 Net Losses; Subrogation: Mitigation; Knowledge.
          (a) Notwithstanding anything contained herein to the contrary, the
amount of any Losses incurred or suffered by an Indemnified Person shall be
calculated after giving effect to (i) any insurance proceeds received by the
Indemnified Person (or any of its Affiliates) with respect to such Losses,
(ii) any recoveries obtained by the Indemnified Person (or any of its
Affiliates) from any other third party and (iii) any Tax benefit or detriment
arising from the occurrence of such Loss or the receipt or accrual of any
indemnity payment in respect of such Loss as provided in Section 11.9(b). Each
Indemnified Person shall exercise reasonable best efforts to obtain such
proceeds, benefits and recoveries; provided that any additional out-of-pocket
costs or expenses resulting from such efforts shall be deemed Losses subject to
indemnification hereunder. If any such proceeds, benefits or recoveries are
received by an Indemnified Person (or any of its Affiliates) with respect to any
Losses after an Indemnifying Person has made a payment to the Indemnified Person
with respect thereto, the Indemnified Person (or such Affiliate) shall pay to
the Indemnifying Person the amount of such proceeds, benefits or recoveries (up
to the amount of the Indemnifying Person’s payment).
          (b) Each Loss shall be calculated to take into account any Tax benefit
or detriment arising from the occurrence of such Loss or the receipt or accrual
of any indemnity payment in respect of such Loss, in each case, to the extent
such Tax benefit or detriment is actually realized or recognized in the taxable
year in which such indemnity payment is made or in a prior taxable year, the
amount of such benefit or detriment to be determined by comparing the amount of
the Indemnified Person’s Tax liability taking into account the Tax benefit or
detriment or both, arising from the occurrence of such Loss or the receipt or
accrual of such indemnity payment, or both, with the amount of Tax liability
such Indemnified Person would have incurred in the absence of such Tax benefit
or detriment, or the receipt or accrual of such indemnity payment, or both,
provided that any Tax benefit so taken into account in respect of any
Indemnified Person shall be reduced and any Tax detriment shall be increased by
the amount of any out-of-pocket costs incurred by such Indemnified Person to
determine the amount of such Tax benefit or detriment.
          (c) Upon making any payment to an Indemnified Person in respect of any
Losses, the Indemnifying Person shall, to the extent of such payment, be
subrogated to all rights of the Indemnified Person (and its Affiliates) against
any third party (other than RMBS Purchaser or any of its Affiliates, or any
portfolio company of any investment fund managed by RMBS Purchaser or any of its
Affiliates) who has made a claim against such Indemnified Person (or its
Affiliates) in respect of the Losses to which such payment relates. Such
Indemnified Person (and its Affiliates) and Indemnifying Person shall execute
upon request all instruments reasonably necessary to evidence or further perfect
such subrogation rights.
          (d) Each of the Purchasers and Sellers shall use commercially
reasonable efforts to mitigate any Losses.
          (e) Notwithstanding anything to the contrary in this Agreement, the
right to indemnification or other remedy based on any representations,
warranties, covenants and obligations contained in this Agreement or any of the
Ancillary Agreements will not be affected by any investigation conducted with
respect to, or any knowledge acquired (or capable of being

54



--------------------------------------------------------------------------------



 



acquired) at any time, whether before or after the execution and delivery of
this Agreement, the Closing Date or any subsequent Servicing Assets Settlement
Date, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or obligation.
     11.10 Purchase Price Adjustments. Any amounts payable under Section 11.2 or
Section 11.3 shall be treated by Purchaser and Sellers as an adjustment to the
Purchase Price.
ARTICLE 12.
TAX MATTERS
     12.1 Proration.
          (a) Liability for all real property taxes, personal property taxes and
similar ad volorem obligations levied with respect to any Purchased Assets for a
taxable period which includes (but does not end on) the applicable Transfer Date
(the “Apportioned Obligations”) shall be apportioned between the applicable
Seller and applicable Purchaser based on the number of days of such taxable
period included in the period ending on (but not including) the applicable
Transfer Date (the “Pre-Transfer Tax Period”) and the number of days of such
taxable period included in the period after the Pre-Transfer Tax Period (the
“Post-Transfer Tax Period”). The applicable Seller shall be liable for the
proportionate amount of such Apportioned Obligations that is attributable to the
Pre-Transfer Tax Period. The applicable Purchaser shall be liable for the
proportionate amount of such Apportioned Obligations that is attributable to the
Post-Transfer Tax Period.
     12.2 Transfer Taxes. All sales, use and transfer taxes, including any value
added, stock transfer, gross receipts, stamp duty and real, personal, or
intangible property transfer taxes (collectively, “Transfer Taxes”), due by
reason of the consummation of the transactions contemplated hereunder, including
any interest or penalties in respect thereof, shall be apportioned fifty percent
to Sellers and fifty percent to Purchasers. All such Transfer Taxes apportioned
to Sellers and to Purchasers shall be paid by Sellers and Purchasers,
respectively, by no later than the due date for paying such Transfer Taxes. The
Party responsible by Law for filing the applicable Tax Return relating to such
Transfer Taxes, shall timely prepare and file, or cause to be filed, any such
returns, including any claim for exemption or exclusion from the application or
imposition of any Transfer Taxes. Sellers or Purchasers, as the case may be,
shall pay the other Party, not later than five Business Days before the due date
for payment of such Transfer Taxes, in an amount equal to fifty percent of the
Transfer Taxes shown on such return or other filing for which such party is
liable under this Section 12.2, and Sellers and Purchasers shall, following the
filing thereof, provide Purchasers and Sellers, respectively, with a copy of
such return or other filing and a copy of a receipt showing payment of any such
Transfer Tax.
     12.3 Preparation of Tax Returns.
          (a) Sellers shall be responsible for filing all Tax Returns with
respect to the Purchased Assets or income attributable therefrom for taxable
periods ending on or before the applicable Transfer Date. Such Tax Returns shall
be true, correct and complete in all material

55



--------------------------------------------------------------------------------



 



respects; and all Taxes indicated as due and payable on such Tax Returns shall
be paid by Sellers as and when required by Law.
          (b) Purchasers shall be responsible for filing all Tax Returns with
respect to the Purchased Assets or income attributable therefrom for taxable
periods beginning after the applicable Transfer Date; it being understood that
all Taxes indicated as due and payable on such returns shall be the
responsibility of Purchasers, except for such Taxes which are the responsibility
of Sellers pursuant to Section 12.2.
          (c) If permitted by a Taxing Authority, Purchasers shall file a Tax
Return and pay Taxes related to the applicable Post-Transfer Tax Period and
Sellers shall file separate Tax Returns and separately pay their Taxes for the
applicable Pre-Transfer Tax Period, provided however that any such Tax Returns
relating to such Post-Transfer Tax Period or Pre-Transfer Tax Period shall not
be filed without the other applicable party’s prior review and comment and shall
be prepared on a basis consistent with past practice to the extent permitted by
Law. If filing a Tax Return for the applicable Post-Transfer Tax Period separate
from a Tax Return for the applicable Pre-Transfer Tax Period is not permitted,
the applicable Purchaser shall prepare and file or cause to be prepared and
filed the applicable Tax Return relating to both such Tax Periods, and shall
make reasonable revisions to such Tax Return as are requested by Sellers unless
otherwise required by applicable Law. No later than ten (10) days prior to the
filing of such Tax Return, Sellers shall pay to the applicable Purchaser (in
immediately available funds) the amount of any Taxes due in respect of such Tax
Return relating to or attributable to the applicable Pre-Transfer Tax Period.
     12.4 Tax Cooperation and Contest.
          (a) Purchasers and Sellers agree to furnish or cause to be furnished
to the other, upon request, as promptly as practicable, such information
(including access to books and records) and assistance relating to the Purchased
Assets as is reasonably necessary for the filing of any Tax Return, the
preparation for any tax audit, the prosecution or defense of any claim, suit or
proceeding relating to any proposed tax adjustment relating to the Purchased
Assets. Purchasers and Sellers shall keep all such information and documents
received by them confidential unless otherwise required by law.
          (b) Purchasers and Sellers agree to retain or cause to be retained all
books and records pertinent to the Purchased Assets until the applicable period
for assessment of taxes under applicable law (giving effect to any and all
extensions or waivers) has expired, and such additional period as necessary for
any administrative or judicial proceedings relating to any proposed assessment,
and to abide all record retention agreements entered into with any taxing
authority. Purchasers and Sellers agree to give the other reasonable notice
prior to transferring, discarding or destroying any such books and records
relating to tax matters and, if so requested, Purchasers and Sellers shall allow
the requesting party to take possession of such books and records.
          (c) Notwithstanding anything to the contrary herein, Sellers shall
have the sole right to control the conduct and resolution of any audit,
litigation, contest, dispute, negotiation, or other proceeding with any Taxing
Authority that relates to Taxes of the Purchased

56



--------------------------------------------------------------------------------



 



Assets or income attributable therefrom (a “Contest”) that Sellers could be
required to indemnify pursuant to Section 11.2, provided however that
(i) Sellers shall consult with Purchasers and keep Purchasers informed regarding
the progress and any potential compromise or settlement of each such Contest;
and (ii) Sellers shall not settle any such Contest without consent of
Purchasers, to the extent such settlement could adversely affect Purchasers in
any material respect, without Purchasers’ consent (not to be unreasonably
withheld). Purchasers shall have the sole right to control the conduct of any
other Contest not specifically referred to in the preceeding sentence.
          (d) Purchasers and Sellers shall cooperate with each other in the
conduct of any Contest and they shall each execute and deliver such powers of
attorney and other documents as are reasonably necessary to carry out the intent
of this Agreement.
     12.5 Waiver of Bulk Sales Law Compliance. Compliance with the bulk sales
laws of the State of New York or any other jurisdiction where Sellers conduct
their business is hereby waived by Purchasers. The Parties agree that any
Liabilities incurred by Purchasers as a result of such waiver shall constitute
Retained Liabilities for purposes of this Agreement.
ARTICLE 13.
MISCELLANEOUS
     13.1 Expenses. Except as otherwise provided herein, each party hereto shall
bear the costs expenses incurred by it with respect to this Agreement.
     13.2 Amendment. This Agreement may be amended, modified or supplemented
only in writing signed by each of the parties hereto.
     13.3 Notices. Any written notice to be given hereunder shall be deemed
given: (a) when received if given in person or by courier; (b) on the date of
transmission if sent by telecopy, e-mail or other wire transmission (receipt
confirmed); (c) three days after being deposited in the U.S. mail, certified or
registered mail, postage prepaid; and (d) if sent by an internationally
recognized overnight delivery service, the second day following the date given
to such overnight delivery service (specified for overnight delivery). All
notices shall be addressed as follows:
     If to any Seller, addressed as follows:
c/o Banco Popular North America
9600 West Bryn Mawr — 4th Floor
Rosemont, IL 60018
Attention: Alberto Paracchini — Senior Vice President
Telephone: (847) 994-6942
Facsimile: (847) 994-6898

57



--------------------------------------------------------------------------------



 



with a copy to:
Banco Popular North America
120 Broadway — 15th Floor
New York, NY 10271
Attention: Brian F. Doran — Senior Vice President and Director, Legal Division
Telephone: (212) 417-6669
Facsimile: (212) 417-6602
And:
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Stuart M. Litwin and William R. Kucera
Telephone: (312) 782-0600
Facsimile: (312) 701-7711
     If to Whole Loan Purchaser, addressed as follows:
Goldman Sachs Mortgage Company
85 Broad Street
New York, New York 10004
Attention: Michelle Gill
Telephone: (212) 357-4762
Facsimile: (212) 493-0058
     If to RMBS Purchaser, addressed as follows:
Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004]
Attention: Michelle Gill
Telephone: (212) 357-4762
Facsimile: (212) 493-0058
     If to Servicing Assets Purchaser, addressed as follows:
Litton Loan Servicing LP
4828 Loop Central Drive
Houston, Texas 77081
Telephone: 713-966-8803
Facsimile: (713) 960-0539
Attention: Larry B. Litton, Jr.

58



--------------------------------------------------------------------------------



 



with copies to:
Goldman, Sachs & Co.
One New York Plaza, 38th Floor
New York, New York 10004
Attention: Susan Helfrick
Telephone: (212) 902-9612
Facsimile: (917) 977-3540
and
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Christopher E. Austin, Esq.
Telephone: (212) 225-2434
Facsimile: (212) 225-3999
and, solely with respect to Servicing Assets Purchaser
Litton Loan Servicing LP
4828 Loop Central Drive
Houston, Texas 77081
Telephone: 713-966-8879
Facsimile: (713) 966-8830
Attention: Ann Kelly
     13.4 Waivers. The failure of a party to require performance of any
provision hereof shall not affect its right at a later time to enforce the same.
No waiver by a party of any term, covenant, representation or warranty contained
herein shall be effective unless in writing. No such waiver in any one instance
shall be deemed a further or continuing waiver of any such term, covenant,
representation or warranty in any other instance.
     13.5 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     13.6 Headings. The headings preceding the text of Articles and Sections of
this Agreement and the Schedules and Exhibits thereto are for convenience only
and shall not be deemed part of this Agreement.
     13.7 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws, and not the laws of conflicts
(other than §5-1401 of the New York General Obligations Law) of the State of New
York.
     13.8 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns; provided,
that no assignment of either party’s rights or obligations may be made without
the written consent of the other party, except that

59



--------------------------------------------------------------------------------



 



Purchasers may assign their respective rights or obligations under this
Agreement to any of their respective Affiliates (it being understood that any
such assignment shall not relieve the assigning party of any of its obligations
under this Agreement).
     13.9 No Third Party Beneficiaries. This Agreement is solely for the benefit
of the parties hereto, and no provision of this Agreement shall be deemed to
confer any remedy, claim or right upon any third party.
     13.10 Forum; Waiver of Jury Trial. Each party agrees that any suit, action
or proceeding brought by such party against the other in connection with or
arising from this Agreement (“Judicial Action”) shall be brought solely in any
state or federal courts located in the Borough of Manhattan, City of New York,
State of New York, and each party consents to the exclusive personal
jurisdiction and venue of each such court. Each party hereby waives its right to
a jury trial in connection with any Judicial Action.
     13.11 Schedules. Any information disclosed pursuant to any Schedule with
specific reference to a particular Section or subsection of this Agreement to
which the information in such Schedule relates shall be deemed to apply to each
other Section or subsection of the Schedules or of this Agreement to which its
relevance is reasonably apparent on its face. Neither the specification of any
dollar amount in any representation or warranty contained in this Agreement nor
the inclusion of any specific item in any Schedule hereto is intended to imply
that such amount, or higher or lower amounts, or the item so included or other
items, are or are not material, and no party shall use the fact of the setting
forth of any such amount or the inclusion of any such item in any dispute or
controversy between the parties as to whether any obligation, item or matter not
described herein or included in any Schedule is or is not material for purposes
of this Agreement. Unless this Agreement specifically provides otherwise,
neither the specification of any item or matter in any representation or
warranty contained in this Agreement nor the inclusion of any specific item in
any Schedule hereto is intended to imply that such item or matter, or other
items or matters, are or are not in the ordinary course of business, and no
party shall use the fact of the setting forth or the inclusion of any such item
or matter in any dispute or controversy between the parties as to whether any
obligation, item or matter not described herein or included in any Schedule is
or is not in the ordinary course of business for purposes of this Agreement.
     13.12 Incorporation. The respective Schedules and Exhibits attached hereto
and referred to herein are incorporated into and form a part of this Agreement.
     13.13 Complete Agreement. This Agreement constitutes the complete agreement
of the parties with respect to the subject matter hereof and supersede all prior
discussions, negotiations and understandings.
     13.14 Disclaimer. Sellers make no representations or warranties with
respect to any projections, forecasts or forward-looking statements made
available to Purchasers. There is no assurance that any projected or forecasted
results will be achieved. EXCEPT TO THE EXTENT OF THE EXPRESS REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE 4, SELLERS ARE SELLING THE PURCHASED ASSETS
ON AN “AS IS, WHERE IS” BASIS AND DISCLAIM ALL OTHER WARRANTIES, REPRESENTATIONS

60



--------------------------------------------------------------------------------



 



AND GUARANTEES, WHETHER EXPRESS OR IMPLIED. SELLERS MAKE NO REPRESENTATIONS OR
WARRANTIES AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AND NO
IMPLIED REPRESENTATIONS OR WARRANTIES, AND DISCLAIM ALL SUCH REPRESENTATIONS AND
WARRANTIES. WITHOUT LIMITING THE FOREGOING, AND EXCEPT AS EXPRESSLY SET FORTH IN
ARTICLE 4, SELLERS DISCLAIM ANY WARRANTY OF TITLE OR NON-INFRINGEMENT AND ANY
WARRANTY ARISING BY INDUSTRY CUSTOM OR COURSE OF DEALING. PURCHASER ACKNOWLEDGES
AND AGREES THAT IT IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES, EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 4. Purchasers
acknowledge and agree that none of Sellers, their respective Affiliates, their
representatives nor any other Person has made any representation or warranty,
express or implied, as to the accuracy or completeness of any memoranda, charts,
summaries, schedules or other information heretofore made available to
Purchasers (or their Affiliates or representatives) by Sellers or their
respective Affiliates or representatives, or any information that is not
included in this Agreement or Schedules hereto, and none of Sellers, their
respective Affiliates, their representatives nor any other Person will have or
be subject to any liability to Purchasers, any of their Affiliates or their
representatives resulting from the distribution of any such information to, or
the use of any such information by, Purchasers, any of their Affiliates or any
of their agents, consultants, accountants, counsel or other representatives.
     13.15 Public Announcements. Sellers and Purchasers agree that they and
their respective Affiliates shall not issue any press release or otherwise make
any public statement or respond to any media inquiry with respect to this
Agreement or the transactions contemplated hereby without the prior approval of
the other parties, which shall not be unreasonably withheld or delayed, except
as may be required by Law or by any stock exchanges having jurisdiction over any
Seller, Purchasers or their respective Affiliates in which case such Party will
use its reasonable best efforts to allow the other Party reasonable time to
comment on such release or announcement in advance of such issuance.
     13.16 Currency. Except as otherwise expressly set forth herein, all
references to “dollars” or “$” in this Agreement mean United States Dollars.
     13.17 Payments. All payments pursuant hereto shall be made by wire transfer
in United States dollars in same day or immediately available funds without any
set-off, deduction or counterclaim whatsoever.
     13.18 Guaranty. Parent and PNA each hereby irrevocably and unconditionally
guarantees the prompt and full discharge by each Seller hereunder of each
Seller’s covenants, agreements and obligations contained in this Agreement, in
accordance with the terms hereof. Parent and PNA each acknowledges and agrees
that, with respect to all obligations of one or more Sellers to pay money, such
guarantee shall be a guarantee of payment and performance and not of collection
and shall not be conditioned or contingent upon the pursuit of any remedies
against any such Sellers. If one or more Sellers shall default in the due and
punctual performance of any of its or their obligations hereunder, including the
full and timely payment of any amount due and payable pursuant to any of its or
their obligations hereunder, Parent or PNA, as requested by Purchasers, will
forthwith perform or cause to be performed such obligations and

61



--------------------------------------------------------------------------------



 



will forthwith make full payment of any amount due with respect thereto at its
sole cost and expense. This Section 13.18 shall be enforceable against either or
both Parent and/or PNA, at Purchasers’ sole discretion, without the necessity of
any claim against any Seller. In the event Parent discharges any payment or
performance obligation of a Seller under this Agreement, Parent shall not have
or exercise any subrogation rights against PNA or such Seller. In the event that
PNA discharges payment or performance obligations of a Seller under this
Agreement, PNA shall not have or exercise any subrogation rights against such
Seller. Until the first anniversary of the Closing Date, Parent shall restrict
at least $10 million in cash and cash equivalents at Parent to pay any
obligations under this Agreement.
     13.19 Fulfillment of Obligations. Any obligation of any Party to any other
Party under this Agreement, that is performed, satisfied or fulfilled completely
by an Affiliate of such Party, shall be deemed to have been performed, satisfied
or fulfilled by such Party.

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered on August 29, 2008.

                  WHOLE LOAN PURCHASER:         GOLDMAN SACHS MORTGAGE COMPANY  
 
 
           
 
  By:   /s/ Michelle Gill    
 
           
 
  Name:   Michelle Gill    
 
  Title:   Vice President    
 
                RMBS PURCHASER:         GOLDMAN, SACHS & CO.    
 
           
 
  By:   /s/ Michelle Gill    
 
           
 
  Name:   Michelle Gill    
 
  Title:   Managing Director    
 
                SERVICING ASSETS PURCHASER:         LITTON LOAN SERVICING LP    
 
           
 
  By:   /s/ Larry B. Litton, Jr.    
 
           
 
  Name:   Larry B. Litton, Jr.    
 
  Title:   President and CEO    
 
                SELLERS:         POPULAR MORTGAGE SERVICING, INC.    
 
           
 
  By:   /s/ Alberto J. Paracchini    
 
           
 
  Name:   Alberto J. Paracchini    
 
  Title:   President    
 
                EQUITY ONE, INC.    
 
           
 
  By:   /s/ Alberto J. Paracchini    
 
           
 
  Name:   Alberto J. Paracchini    
 
  Title:   President    

Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  EQUITY ONE, INCORPORATED    
 
           
 
  By:   /s/ Alberto J. Paracchini    
 
           
 
  Name:   Alberto J. Paracchini    
 
  Title:   President    
 
                EQUITY ONE CONSUMER LOAN COMPANY, INC.    
 
           
 
  By:   /s/ Alberto J. Paracchini    
 
           
 
  Name:   Alberto J. Paracchini    
 
  Title:   President    
 
                E-LOAN AUTO FUND TWO, LLC    
 
           
 
  By:   /s/ Alberto J. Paracchini    
 
           
 
  Name:   Alberto J. Paracchini    
 
  Title:   Board Manager and President    
 
                POPULAR FINANCIAL SERVICES, LLC    
 
           
 
  By:   /s/ Alberto J. Paracchini    
 
           
 
  Name:   Alberto J. Paracchini    
 
  Title:   Board Manager and President    
 
                POPULAR FS, LLC    
 
           
 
  By:   /s/ Roberto R. Herencia    
 
           
 
  Name:   Roberto R. Herencia    
 
  Title:   Board Manager    
 
                SOLELY FOR PURPOSES OF SECTIONS 4.1, 4.2, 4.3, 4.4 and 13.18:  
        POPULAR, INC.    
 
           
 
  By:   /s/ Roberto R. Herencia    
 
           
 
  Name:   Roberto R. Herencia    
 
  Title:   Executive Vice President    

Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  POPULAR NORTH AMERICA, INC.    
 
           
 
  By:   /s/ Roberto R. Herencia    
 
           
 
  Name:   Roberto R. Herencia    
 
  Title:   President    

Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF CONTRACTS
     This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”), dated as
of August [_], 2008 (the “Effective Date”), is made by and between Equity One,
Inc., a Delaware corporation (“Assignor”), and Litton Loan Servicing, LP, a
Delaware limited partnership (“Assignee”).
     WHEREAS, Goldman Sachs Mortgage Company, a New York limited partnership,
Goldman, Sachs & Co., a New York limited partnership, Assignee, Popular Mortgage
Servicing, Inc., a Delaware corporation, Assignor, Equity One, Incorporated, a
Pennsylvania corporation, Equity One Consumer Loan Company, Inc., a New
Hampshire corporation, E-LOAN Auto Fund Two, LLC, a Delaware limited liability
company, Popular Financial Services, LLC, a Delaware limited liability company,
and, solely for purposes of Sections 4.1, 4.2, 4.3, 4.4 and 13.18 thereof,
Popular North America, Inc., a Delaware corporation, and Popular, Inc., a Puerto
Rico corporation are parties to that certain Asset Purchase Agreement, dated as
of August [ ], 2008 (the “Purchase Agreement”);
     WHEREAS, all capitalized terms used in this Assignment, unless otherwise
defined herein, shall have the meaning assigned to them in the Purchase
Agreement; and
     WHEREAS, Assignor desires to assign and transfer all of the respective
right, title and interest (including without limitation any duties and
obligations thereunder) of the Assignor as servicer (“Servicer”) in the
Contracts listed on Schedule A hereto (the “Transferred Contracts”), subject to
the terms of this Assignment and the Purchase Agreement to Assignee, and
Assignee, subject to the terms of this Assignment and the Purchase Agreement,
desires to accept such assignment pursuant to the terms of this Assignment and
the Purchase Agreement.
     NOW, THEREFORE, in consideration of the covenants and promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee, each
intending to be legally bound, hereby agree as follows:
     1. Assignment. Pursuant to Section 2.1 of the Purchase Agreement and as of
the Effective Date, the Assignor hereby assigns, transfers and sets over unto
Assignee, all of Assignor’s respective right, title and interest as Servicer in,
to and under the Transferred Contracts, including without limitation any duties
and obligations of Servicer thereunder. As of the Effective Date, Assignee
hereby accepts the foregoing assignment and hereby assumes all duties and
obligations of Servicer under the Transferred Contracts, subject to the terms of
the Purchase Agreement.
     2. Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     3. Governing Law. This Assignment shall be governed by and construed and
enforced in accordance with the internal laws, and not the laws of conflicts
(other than §5-1401 and §5-1402 of the New York General Obligations Law) of the
State of New York.

 



--------------------------------------------------------------------------------



 



     4. Entire Agreement. This Assignment and the Purchase Agreement embody and
reflect the entire agreement between Assignor and Assignee with respect to the
subject matter herein and therein. This Assignment and the Purchase Agreement
supersede all prior agreements and understandings between Assignor and Assignee
with respect to the subject matter herein and therein. Notwithstanding anything
to the contrary contained herein, nothing contained in this Assignment shall in
any way supersede, modify, replace, amend, rescind, waive, narrow or broaden any
provision set forth in the Purchase Agreement (including, without limitation,
all representations, warranties, covenants, conditions and agreements therein
contained) or any of the rights, remedies or obligations arising therefrom. No
amendment to this Assignment shall be effective unless in writing and signed by
the party against whom enforcement is sought.
     5. Headings. The headings of this Assignment are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Assignment.
     6. Severability. If any term, section or provision of this Assignment shall
be found to be invalid or unenforceable for any reason whatsoever, such
invalidity or unenforceability shall not affect the validity or enforceability
of any other term, section or provision of this Assignment.
     7. Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the date first written above.

                  ASSIGNOR:    
 
                EQUITY ONE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASSIGNEE:    
 
                LITTON LOAN SERVICING, LP    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Schedule A
Transferred Contracts
Servicing Agreements
Equity One

1.   Pooling and Servicing Agreement, dated as of November 30, 1998 (as amended,
supplemented or otherwise modified from time to time in accordance with its
terms), by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One Mortgage Company, Equity One Mortgage, Inc. (DE),
Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc., Equity One of
West Virginia, Inc., Equity One Mortgage, Inc. (NY) and The Chase Manhattan
Bank.   2.   Pooling and Servicing Agreement, dated as of July 31, 1999 (as
amended, supplemented or otherwise modified from time to time in accordance with
its terms), by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One Mortgage Company, Equity One Mortgage, Inc. (DE),
Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc., Equity One of
West Virginia, Inc., Equity One Mortgage, Inc. (NY) and The Chase Manhattan
Bank.   3.   Pooling and Servicing Agreement, dated as of October 31, 2001, by
and among Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated,
Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc., Popular Financial
Services, LLC and JPMorgan Chase Bank.   4.   Pooling and Servicing Agreement,
dated as of January 31, 2002, by and among Equity One ABS, Inc., Equity One,
Inc., Equity One, Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan
Company, Inc., Popular Financial Services, LLC and JPMorgan Chase Bank.   5.  
Pooling and Servicing Agreement, dated as of March 31, 2002, by and among Equity
One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc.
(MN), Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC
and JPMorgan Chase Bank.   6.   Pooling and Servicing Agreement, dated as of
April 30, 2002, by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank.   7.   Pooling and
Servicing Agreement, dated as of July 31, 2002, by and among Equity One ABS,
Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc. (MN), Equity
One Consumer Loan Company, Inc., Popular Financial Services, LLC and JPMorgan
Chase Bank.   8.   Pooling and Servicing Agreement, dated as of September 30,
2002, by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One, Inc.

 



--------------------------------------------------------------------------------



 



    (MN), Equity One Consumer Loan Company, Inc., Popular Financial Services,
LLC, Federal Home Loan Mortgage Corporation and JPMorgan Chase Bank.   9.  
Pooling and Servicing Agreement, dated as of January 31, 2003, by and among
Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One,
Inc. (MN), Equity One Consumer Loan Company, Inc., Popular Financial Services,
LLC and JPMorgan Chase Bank.   10.   Pooling and Servicing Agreement, dated as
of March 31, 2003, by and among Equity One ABS, Inc., Equity One, Inc., Equity
One, Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company,
Inc., Popular Financial Services, LLC and JPMorgan Chase Bank.   11.   Pooling
and Servicing Agreement, dated as of June 30, 2003, by and among Equity One ABS,
Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc. (MN), Equity
One Consumer Loan Company, Inc., Popular Financial Services, LLC and JPMorgan
Chase Bank.   12.   Pooling and Servicing Agreement, dated as of September 30,
2003, by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank.   13.   Pooling and
Servicing Agreement, dated as of December 31, 2003, by and among Equity One ABS,
Inc., Equity One, Inc., Equity One, Incorporated, Popular Financial Services,
LLC and JPMorgan Chase Bank.   14.   Pooling and Servicing Agreement, dated as
of March 31, 2004, by and among Equity One ABS, Inc., Equity One, Inc., Equity
One, Incorporated, Popular Financial Services, LLC and JPMorgan Chase Bank.  
15.   Pooling and Servicing Agreement, dated as of June 30, 2004, by and among
Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Popular
Financial Services, LLC and JPMorgan Chase Bank.   16.   Pooling and Servicing
Agreement, dated as of August 31, 2004, by and among Popular ABS, Inc., Equity
One, Inc., Equity One, Incorporated, Popular Financial Services, LLC and
JPMorgan Chase Bank.   17.   Pooling and Servicing Agreement, dated as of
October 31, 2004, by and among Popular ABS, Inc., Equity One, Inc., Popular
Financial Funding, LLC, Equity One, Incorporated, Equity One, Inc. (MN), Equity
One Consumer Loan Company, Inc., Popular Financial Services, LLC and JPMorgan
Chase Bank, N.A.   18.   Pooling and Servicing Agreement, dated as of
December 31, 2004, by and among Popular ABS, Inc., Equity One, Inc., Popular
Financial Funding, LLC, Equity One, Incorporated, Equity One, Inc. (MN), Equity
One Consumer Loan Company, Inc., Popular Financial Services, LLC and JPMorgan
Chase Bank, N.A.   19.   Pooling and Servicing Agreement, dated as of March 1,
2005, by and among Popular ABS, Inc., Equity One, Inc., Popular Financial
Funding, LLC, Equity One, Incorporated, Popular Financial Services, LLC and
JPMorgan Chase Bank, N.A.

 



--------------------------------------------------------------------------------



 



20.   Pooling and Servicing Agreement, dated as of June 1, 2005, by and among
Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC, Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.   21.   Pooling and
Servicing Agreement, dated as of August 1, 2005, by and among Popular ABS, Inc.,
Equity One, Inc., Popular Financial Funding, LLC, Popular Financial Services,
LLC and JPMorgan Chase Bank, N.A.   22.   Pooling and Servicing Agreement, dated
as of October 1, 2005, by and among Popular ABS, Inc., Equity One, Inc., Popular
Financial Funding, LLC, Popular Financial Services, LLC and JPMorgan Chase Bank,
N.A.   23.   Pooling and Servicing Agreement, dated as of December 1, 2005, by
and among Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   24.   Pooling
and Servicing Agreement, dated as of May 1, 2005, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   25.   Pooling
and Servicing Agreement, dated as of July 1, 2005, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   26.   Pooling
and Servicing Agreement, dated as of September 1, 2005, by and among Popular
ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   27.   Pooling
and Servicing Agreement, dated as of November 1, 2005, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   28.   Pooling
and Servicing Agreement, dated as of January 1, 2006, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Popular Financial Services, LLC and
JPMorgan Chase Bank, N.A.   29.   Pooling and Servicing Agreement, dated as of
March 1, 2006, by and among Popular ABS, Inc., Equity One, Inc., Popular
Financial Funding, LLC, Equity One, Incorporated, Equity One, Inc. (MN), Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.   30.   Pooling and
Servicing Agreement, dated as of June 1, 2006, by and among Popular ABS, Inc.,
Equity One, Inc., Equity One, Incorporated, Equity One, Inc. (MN), Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.   31.   Pooling and
Servicing Agreement, dated as of September 1, 2006, by and among Popular ABS,
Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc.

 



--------------------------------------------------------------------------------



 



    (MN), Equity One Consumer Loan Company, Inc., Popular Financial Services,
LLC and JPMorgan Chase Bank, N.A.   32.   Pooling and Servicing Agreement, dated
as of November 1, 2006, by and among Popular ABS, Inc., Equity One, Inc., Equity
One, Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company,
Inc., Popular Financial Services, LLC and The Bank of New York.   33.   Pooling
and Servicing Agreement, dated as of May 1, 2007, by and among Popular ABS,
Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc. (MN), Equity
One Consumer Loan Company, Inc., Popular Financial Services, LLC and Deutsche
Bank National Trust Company.

People’s Choice

34.   Amended and Restated Servicing Agreement, dated as of June 28, 2007, by
and among Equity One, Inc., Wells Fargo Bank, National Association, Popular
Mortgage Servicing, Inc., People’s Choice Home Loan Securities Trust
Series 2005-2 and HSBC Bank USA National Association.   35.   Sale and Servicing
Agreement, dated April 1, 2005 among People’s Choice Home Loan Securities Corp.,
as Depositor, People’s Choice Home Loan Securities Trust Series 2005-2, as
Issuer, People’s Choice Funding, Inc., as Seller, Wells Fargo Bank, N.A., as
Master Servicer and Securities Administrator, EMC Mortgage Corporation, as
Servicer, People’s Choice Home Loan, Inc., as Subservicer and HSBC Bank USA
National Association, as Indenture Trustee (as amended by the First Amendment to
the Sale and Servicing Agreement, dated June 28, 2007).   36.   Amended and
Restated Servicing Agreement, dated as of June 28, 2007, by and among Equity
One, Inc., Wells Fargo Bank, National Association, Popular Mortgage Servicing,
Inc., People’s Choice Home Loan Securities Trust Series 2005-3 and HSBC Bank USA
National Association.   37.   Sale and Servicing Agreement, dated June 1, 2005
among People’s Choice Home Loan Securities Corp., as Depositor, People’s Choice
Home Loan Securities Trust Series 2005-3, as Issuer, People’s Choice Funding,
Inc., as Seller, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, EMC Mortgage Corporation, as Servicer, People’s Choice Home Loan,
Inc., as Subservicer and HSBC Bank USA National Association, as Indenture
Trustee (as amended by the First Amendment to the Sale and Servicing Agreement,
dated June 28, 2007).   38.   Amended and Restated Servicing Agreement, dated as
of June 28, 2007, by and among Equity One, Inc., Wells Fargo Bank, National
Association, Popular Mortgage Servicing, Inc., People’s Choice Home Loan
Securities Trust Series 2005-4 and HSBC Bank USA National Association.   39.  
Sale and Servicing Agreement, dated October 1, 2005 among People’s Choice Home
Loan Securities Corp., as Depositor, People’s Choice Home Loan Securities Trust
Series 2005-4, as Issuer, People’s Choice Funding, Inc., as Seller, Wells Fargo
Bank, N.A., as Master Servicer and Securities Administrator, EMC Mortgage
Corporation, as Servicer, People’s Choice Home Loan, Inc., as

 



--------------------------------------------------------------------------------



 



    Subservicer and HSBC Bank USA National Association, as Indenture Trustee (as
amended by the First Amendment to the Sale and Servicing Agreement, dated
June 28, 2007).   40.   Amended and Restated Servicing Agreement, dated as of
June 28, 2007, by and among Equity One, Inc., Wells Fargo Bank, N.A., Popular
Mortgage Servicing, Inc. and HSBC Bank USA National Association. [Series 2006-1]
  41.   Pooling and Servicing Agreement, dated July 1, 2006, among People’s
Choice Home Loan Securities Corp., as Depositor, Wells Fargo Bank, N.A., as
Master Servicer and Securities Administrator, HSBC Bank USA, National
Association, as Trustee, EMC Mortgage Corporation, as Servicer and People’s
Choice Home Loan, Inc., as Seller and Subservicer (as amended by the First
Amendment to the Pooling and Servicing Agreement, dated June 28, 2007).
[Series 2006-1]

Nomura

42.   Pooling and Servicing Agreement, dated January 1, 2006, among Nomura Home
Equity Loan, Inc., as Depositor, Nomura Credit & Capital, Inc., as Sponsor,
Equity One, Inc., as Servicer, Wells Fargo Bank, National Association, as Master
Servicer and Securities Administrator, HSBC Bank USA, National Association, as
Trustee and Portfolio Surveillance Analytics, LLC, as Credit Risk Manager (with
respect to Sections 3.33 and 3.34). [Series 2006-FM1]   43.   Pooling and
Servicing Agreement, dated October 1, 2006, among Nomura Credit & Capital, Inc.,
as Sponsor, Equity One, Inc., as Servicer, Wells Fargo Bank, National
Association, as Master Servicer and Securities Administrator, HSBC Bank USA,
National Association, as Trustee and Wells Fargo Bank, National Association, as
Credit Risk Manager (with respect to Sections 3.33 thru 3.36). [Series 2006-FM2]
  44.   Pooling and Servicing Agreement, dated January 1, 2007, among Nomura
Home Equity Loan, Inc., as Depositor, Nomura Credit & Capital, Inc., as Sponsor,
Ocwen Loan Servicing, LLC, Equity One, Inc., Select Portfolio Servicing, Inc. as
Servicers, Wells Fargo Bank, National Association, as Master Servicer and
Securities Administrator, HSBC Bank USA, National Association, as Trustee and
Wells Fargo Bank, National Association, as Credit Risk Manager (with respect to
Sections 3.33 thru 3.36). [Series 2007-2]   45.   Pooling and Servicing
Agreement, dated April 1, 2007, among Nomura Home Equity Loan, Inc., as
Depositor, Nomura Credit & Capital, Inc., as Sponsor, Ocwen Loan Servicing, LLC,
Equity One, Inc., as Servicers, Wells Fargo Bank, National Association, as
Master Servicer and Securities Administrator, HSBC Bank USA, National
Association, as Trustee and Wells Fargo Bank, National Association, as Credit
Risk Manager (with respect to Sections 3.33 thru 3.36). [Series 2007-3]   46.  
Pooling and Servicing Agreement, dated July 1, 2007, among Nomura Asset
Acceptance Corporation, as Depositor, Nomura Credit & Capital, Inc., as Seller,
GMAC Mortgage, LLC, as Servicer, Ocwen Loan Servicing, LLC as Servicer, Equity
One, Inc., as Servicer, HSBC Bank USA, National Association, as Trustee, Wells
Fargo Bank, National Association, as Securities Administrator, Master

 



--------------------------------------------------------------------------------



 



    Servicer and Custodian and OfficerTiger Global Real Estate Services, as
Credit Risk Manager. [Series 2007-S2]

Related Agreements
Equity One

47.   Insurance and Indemnity Agreement, dated as of December 9, 1998, by and
among Ambac Assurance Corporation, Equity One, Inc., Equity One ABS, Inc. and
The Chase Manhattan Bank.   48.   Insurance and Indemnity Agreement, dated as of
August 19, 1999, by and among Ambac Assurance Corporation, Equity One, Inc.,
Equity One ABS, Inc. and The Chase Manhattan Bank.   49.   Insurance and
Indemnity Agreement, dated as of November 16, 2001, by and among Ambac Assurance
Corporation, Equity One, Inc., Equity One ABS, Inc. and JPMorgan Chase Bank.  
50.   Insurance and Indemnity Agreement, dated as of February 27, 2002, by and
among Ambac Assurance Corporation, Equity One, Inc., Equity One ABS, Inc. and
JPMorgan Chase Bank.   51.   Insurance and Indemnity Agreement, dated as of
April 30, 2002, by and among Ambac Assurance Corporation, Equity One, Inc.,
Equity One ABS, Inc. and JPMorgan Chase Bank.   52.   Letter Agreement, dated as
of June 10, 2002, by and among Mortgage Guaranty Insurance Corporation, Equity
One, Inc., Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc., Equity
One, Incorporated, Popular Financial Services, LLC and J.P. Morgan Trust
Company, National Association.   53.   Letter Agreement, dated as of August 22,
2004, by and among Financial Security Assurance, Inc., Equity One ABS, Inc. and
Equity One, Inc.   54.   Letter Agreement, dated as of July 23, 2003, by and
among Mortgage Guaranty Insurance Corporation, Equity One, Inc., Equity One,
Inc. (MN), Equity One Consumer Loan Company, Inc., Equity One, Incorporated,
Popular Financial Services, LLC and J.P. Morgan Trust Company, National
Association.   55.   Letter Agreement, dated as of October 28, 2003, by and
among Mortgage Guaranty Insurance Corporation, Equity One, Inc., Equity One,
Inc. (MN), Equity One Consumer Loan Company, Inc., Equity One, Incorporated,
Popular Financial Services, LLC and J.P. Morgan Trust Company, National
Association.

People’s Choice

56.   Custodial Agreement, dated April 28, 2005, among HSBC Bank USA, National
Association, as Indenture Trustee, People’s Choice Home Loan Securities Corp.,
as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, Wells Fargo Bank, N.A., as Custodian, People’s Choice Home Loan
Securities Trust 2005-2, as Issuer, EMC Mortgage Corporation, as Servicer

 



--------------------------------------------------------------------------------



 



    and People’s Choice Home Loan, Inc., as Subservicer.   57.   Custodial
Agreement, dated July 1, 2005, among HSBC Bank USA, National Association, as
Indenture Trustee, People’s Choice Home Loan Securities Corp., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and Securities Administrator, Wells
Fargo Bank, N.A., as Custodian, People’s Choice Home Loan Securities Trust
2005-3, as Issuer, EMC Mortgage Corporation, as Servicer and People’s Choice
Home Loan, Inc., as Subservicer.   58.   Custodial Agreement, dated October 26,
2005, among HSBC Bank USA, National Association, as Indenture Trustee, People’s
Choice Home Loan Securities Corp., as Depositor, Wells Fargo Bank, N.A., as
Master Servicer and Securities Administrator, Wells Fargo Bank, N.A., as
Custodian, People’s Choice Home Loan Securities Trust 2005-4, as Issuer, EMC
Mortgage Corporation, as Servicer and People’s Choice Home Loan, Inc., as
Subservicer.   59.   Custodial Agreement, dated July 1, 2006, among HSBC Bank
USA, National Association, as Trustee, People’s Choice Home Loan Securities
Corp., as Depositor, Wells Fargo Bank, N.A., as Master Servicer, Securities
Administrator and Custodian, EMC Mortgage Corporation, as Servicer and People’s
Choice Home Loan, Inc., as Subservicer.

Nomura

60.   Custodial Agreement, dated January 1, 2006, among HSBC Bank USA, National
Association, as Trustee for the Nomura Home Equity Loan, Inc. Home Equity Loan
Trust, Series 2006-FM1, Wells Fargo Bank, N.A., as Custodian and Equity One,
Inc., as Servicer.   61.   Custodial Agreement, dated October 1, 2006, among
HSBC Bank USA, National Association, as Trustee for the Nomura Home Equity Loan,
Inc. Home Equity Loan Trust, Series 2006-FM2, Wells Fargo Bank, N.A., as
Custodian and Equity One, Inc., as Servicer.   62.   Custodial Agreement, dated
January 1, 2007, among HSBC Bank USA, National Association, as Trustee for the
Nomura Home Equity Loan, Inc. Home Equity Loan Trust, Series 2007-2, Wells Fargo
Bank, N.A., as Custodian, Equity One, Inc., as a Servicer, Ocwen Loan Servicing,
LLC, as a Servicer, Select Portfolio Servicing, Inc., as a Servicer, and Wells
Fargo Bank, N.A., as a Servicer.   63.   Custodial Agreement, dated April 1,
2007 among HSBC Bank USA, National Association, as Trustee for the Nomura Home
Equity Loan, Inc. Home Equity Loan Trust, Series 2007-3, Wells Fargo Bank, N.A.,
as Custodian, Equity One, Inc., as a Servicer, Ocwen Loan Servicing, LLC, as a
Servicer, and Wells Fargo Bank, N.A., as a Servicer.   64.   Credit Risk
Management Agreement, dated January 30, 2006, between Equity One, Inc., as
Servicer and Portfolio Surveillance Analytics, LLC, as Credit Risk Manager.
[Series 2006-FM1]   65.   Confidentiality Agreement, dated January 30, 2006,
between Equity One, Inc., as Servicer and Portfolio Surveillance Analytics, LLC,
as Credit Risk Manager.

 



--------------------------------------------------------------------------------



 



    [Series 2006-FM1]   66.   Insurance and Indemnity Agreement, dated
August 10, 2007, among XL Capital Assurance Inc., as Insurer, Nomura Credit &
Capital, Inc., as Seller, Nomura Asset Acceptance Corporation, as Depositor,
Wells Fargo Bank, N.A., as Securities Administrator and Master Servicer, HSBC
Bank USA, National Association, as Trustee, and Ocwen Loan Servicing, LLC, GMAC
Mortgage, LLC, and Equity One, Inc., as Servicers. [Series 2007-S2]   67.   Flow
Servicing Rights Purchase, Sale and Servicing Agreement, dated as of January 1,
2006, between Equity One, Inc. and Nomura Credit & Capital, Inc.

 



--------------------------------------------------------------------------------



 



Exhibit B
Purchase Price Calculation Mechanics
 

*   Information intentionally omitted because confidential treatment has been
requested. The omitted information has been filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit C
Delinquency Adjustment
 

*   Information intentionally omitted because confidential treatment has been
requested. The omitted information has been filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit D
Loan Files

 



--------------------------------------------------------------------------------



 



Exhibit D
Loan Files
With respect to each Purchased Loan, a “Loan File” means a filing containing the
following:
     (i) A Note endorsed by the applicable Seller in blank without recourse;
     (ii) Any other instruments (including intervening assignments) as
reasonably requested by Whole Loan Purchaser as necessary to record, release, or
otherwise demonstrate Whole Loan Purchaser’s ownership of the Mortgage or
Security Agreement, including where applicable a separate assignment of rents;
     (iii) A statement of whether creditor-placed property insurance covering
the Mortgaged Property or other Collateral has been cancelled and evidence
(which would include Sellers’ records) of adequate hazard insurance coverage in
force with respect to the Mortgaged Property or other Collateral, and of any
other required insurance coverages;
     (iv) Original loan application signed by Obligor to the extent the same
exists and is required by Sellers’ underwriting policies, and all credit and
other information related to the Mortgaged Property or other Collateral,
including credit bureau reports, which Sellers may possess concerning any
Obligor;
     (v) The originals or certified true copies of all assumption, modification,
consolidation or extension agreements, with evidence of recording thereon;
     (vi) Verification of employment and income, if applicable;
     (vii) Federal Truth-in-Lending Disclosure Statement(s), including any
Notices of Right to Cancel, if required, Affiliated Business Arrangements
(ABA) Disclosure and the ABA’s fee list, if any, and such other state or
federally required notices or rescission forms;
     (viii) Obligor identification form provided to the applicable Seller, where
permitted by law and for Purchased Mortgage Loans, Mortgagor identification form
or notarized signature of Mortgagor provided to the applicable Seller;
     (ix) All documents evidencing Sellers’ security instruments and the Liens
created thereunder;
     (x) All filing receipts evidencing the recordation or filing in
governmental filing or recording offices of financing statements and other
filing instruments with respect to all Purchased Loans secured by physical
collateral including: (a) for real estate, a receipt from the appropriate land
records office in the county or other jurisdiction in which the real estate is
located; (b) for a motor vehicle, trailer, watercraft or other property for
which a state issues certificates of title, a receipt from the state department
of motor vehicles, state department of natural resources or other appropriate
state agency evidencing the notation of Setter’s security interest on the title
to the motor vehicle,

 



--------------------------------------------------------------------------------



 



trailer, watercraft or other property; (c) for documented vessels of the United
States, a receipt from the United States Coast Guard evidencing the filing of
Seller’s Preferred Ship Mortgage securing the Seller’s interest in the
documented vessel; and (d) for all other physical collateral, a receipt from the
appropriate state or local filing office evidencing the recording of a UCC-1
evidencing Seller’s security interest in the collateral.
     (xi) all processing, underwriting and closing papers and records related to
the origination of the loan to the extent the same exist and are required by
Sellers’ policies; and
     (xii) A power of attorney, if applicable.
With respect to each Purchased Mortgage Loan, the “Loan File” shall contain the
additional following documents:
     (xiii) The Mortgage, with evidence that it is being, or has been, recorded,
along with an assignment of Mortgage executed by the applicable Seller in blank
that evidences the transfer of all of such Seller’s interest in said Mortgage.
If the Mortgage is not the original, then included shall be a certification from
the applicable Seller that the copy provided is a true and correct copy of the
original which has been submitted for recording;
     (xiv) the Appraisal;
     (xv) A lender’s title insurance policy, except for HELOCs to the extent
Seller’s policies do not require lender title insurance for HELOCs.
     (xvi) HUD I or HUD 1A settlement statement utilized in closing Purchased
Mortgage Loans to the extent such statements are required by law;
     (xvii) All Seller RESPA forms, provided to Mortgagors at or before closing,
including servicing disclosure statements and good faith estimates, as required;
     (xviii) For Construction Mortgage Loans:

  (1)   the executed construction contract;     (2)   the approved construction
budget;     (3)   the related “as built” appraisals;     (4)   all inspection
reports;     (5)   the name of the builder or general contractor;     (6)  
stage of completion report;     (7)   information relating to any interest or
other reserves;

2



--------------------------------------------------------------------------------



 



  (8)   lien waivers;     (9)   draw requests;     (10)   construction permits;
    (11)   UCC Filings; and     (12)   extension agreement/modification
agreement.

Notwithstanding the foregoing, in connection with any Purchased Loan, if the
applicable Seller cannot deliver the original of the Mortgage, any assignment,
modification, assumption agreement or preferred loan agreement (or copy thereof
as permitted herein) with evidence of recording thereon concurrently with the
execution and delivery of this Agreement because of (i) a delay caused by the
public recording office where such Mortgage, assignment, modification,
assumption agreement or preferred loan agreement as the case may be, has been
delivered for recordation, or (ii) a delay in the receipt of certain information
necessary to prepare the related assignments, such Seller shall deliver or cause
to be delivered to the Purchaser a copy of such Mortgage, assignment,
modification, assumption agreement or preferred loan agreement. Such delivery
shall fully satisfy the Sellers’ obligation to deliver the Loan File described
herein and in the Agreement with respect to such Purchased Loan.
Notwithstanding the foregoing, Sellers may provide scanned or imaged documents
of any item in the Loan File other than the Note and such delivery of such
imaged or scanned documents shall fully satisfy the Sellers’ obligation to
deliver the Loan Files described herein and in the
Agreement.

3



--------------------------------------------------------------------------------



 



EXHIBIT E
CERTAIN PROVISIONS REGARDING ASSIGNMENTS
Within seven Business Days of the date hereof, Sellers shall distribute a form
of consent to all Servicing Agreement Consent Parties, which form of consent
shall (i) be subject to the reasonable approval of Purchasers (which approval
shall be provided by Purchasers within three Business Days of receipt of a draft
of such form of consent from Sellers) and (ii) include provisions whereby the
applicable Servicing Agreement Consent Parties (A) confirm that Servicing Assets
Purchaser is not and will not be responsible for actions or omissions of Sellers
or any other predecessor Servicers and (B) waive any existing or historic
Servicer defaults or triggering events under the Servicing Agreement (it being
understood and agreed that while Sellers shall, with the cooperation of
Purchasers, use their commercially reasonable efforts to get the Servicing
Agreement Consent Parties to agree to the provisions described in the foregoing
clauses (A) and (B), such provisions shall not be required in order for Sellers
to obtain the necessary Servicing Agreement Consents required hereby). All costs
and expenses payable to Servicing Agreement Consent Parties in connection with
obtaining Servicing Agreement Consents, including costs of counsel, shall be
paid by, and be the obligations of, Sellers (it being understood and agreed that
each of Sellers and Purchasers shall be responsible for their own costs and
expenses incurred in connection with obtaining Servicing Agreement Consents).

 



--------------------------------------------------------------------------------



 



Exhibit F-1
Residential Servicing Transfer Instructions

 



--------------------------------------------------------------------------------



 



Exhibit F-1
(LITTON LOAN SERVICING LOGO ) [g15178g1517801.gif]
Servicing Transfer Instructions
External Office Memorandum
Tom Hruska
Conversion Manager
Gayle Miller
Loan Transfer Manager
Litton Loan Servicing LP
4828 Loop Central Drive
Houston, TX 77081
Phone: (800) 247-9727
Fax: (713) 561-8248
Email: acquisitions@littonloan.com
     
 

             
Date:
  [Initial Servicing Transfer Date]   To:   [Owner’s Servicer Contact]
Subject:
  [Owner]   From:   Tom Hruska

     Table of Contents

         
A. Conversion Data
    2  
B. Borrower Notification
    2  
C. Hazard/Flood Insurance
    4  
D. FHA Loans
    4  
E. Conventional Insured Loans
    5  
F. Real Estate Taxes
    6  
G. Optional Insurance
    6  
H. Investor Reports and Cash Management
    6  
I. Corporate Advances
    10  
J. MERS Data
    10  
K. Payoffs/Partial Releases
    10  
L. Adjustable Rate Mortgages/GPM/Buydowns/Balloons/DSI/Interest Only/Soldiers
and Sailors
    11  
M. Foreclosure/Claims
    11  
N. REO Procedures
    12  
O. Bankruptcy
    13  
P. Loss Mitigation
    14  
Q. Other
    15  

1



--------------------------------------------------------------------------------



 



Exhibit F-1

         
R. Electronic Imaging Transfer
    16  
S. (Hard Copy) Loan File Delivery
    19  
T. Contact List
    20  
U. Required Data Fields
    21  

A.   Conversion Data       Conversion data may be supplied in these formats:

  1.   Manual Conversion

  a.   Provide a “Master File Data Record” for each loan, accompanied by a list
of code definitions.     b.   Provide preliminary data within 24 hours after
each closing date.     c.   Provide final data within 24 hours after each
servicing transfer date.     d.   Provide a trial balance for both preliminary
and final data.

  2.   Electronic Conversion

  a.   Send information in Excel format.     b.   Provide preliminary data
within 24 hours after each closing date.     c.   Provide final data within 24
hours after each servicing transfer date.     d.   Provide a trial balance for
both preliminary and final data.

  3.   Tape-to-Tape Conversion

  a.   Contact the Loan Transfer Department for conversion details.     b.  
Provide preliminary data within 24 hours after each closing date.     c.  
Provide final data within 24 hours after each servicing transfer date.     d.  
Provide a trial balance for both preliminary and final data.

-Seller to provide LSAMS data in native AS400 EBCDIC Format — all master loan
data for the Mortgage Loans
-Seller to provide Fortracs extracts in Excel format — foreclosure, bankruptcy
and loss mitigation data for the Mortgage Loans
-Seller to provide REO extracts in Excel Format — REO data for the Mortgage
Loans

B.   Borrower Notification

  1.   Mail the mortgagor notifications (Goodbye Letters) at least 15 days prior
to the transfer date. Fax copies of the letters to Litton’s Loan Transfer
Department at (713) 561-8248 or email to acquisitions@littonloan.com for
approval prior to mailing the Goodbye Letters.     2.   The Goodbye letters
should include homeowner notification that automatic payment service, ACH bank
draft, will be continued unless the borrower gives the Seller notification at
least 3 days prior to the transfer date that they prefer to cancel auto
drafting. Upon receipt of notification of the borrowers wish to opt out of
continued auto

2



--------------------------------------------------------------------------------



 



Exhibit F-1

      drafting and before the transfer date, the Seller will affect changes to
their servicing system that will prevent further auto drafting. The notification
should also state that if the borrower was drafting for additional principal or
escrow, that the additional amounts will be discontinued. Suggested language for
the goodbye letter regarding ACH:

Automatic Draft — If you are currently enrolled in our automated payment program
and your monthly payments are automatically withdrawn from your bank account,
the service will continue. If your payment is scheduled to draft between,
«Transfer Date» and «Transfer date + 8» your payment will draft on «Transfer
Date + 9», at the earliest, due to the transfer. The «month following transfer»
draft will return to the day your payment is normally drafted. If you are
currently drafting additional funds for principal or escrow, this will be
discontinued. If you do not want to continue the automated payment program with
Litton, please contact «Previous Servicer» Customer Service Department at «CS
Phone» «Hours of Operation», before «Transfer Date — 3 days».

      The goodbye letter should state that only Prepaid Optional Insurance will
be transferred.

  3.   Immediately after mailing the Goodbye Letters, provide the electronic
mailing manifest used for the letters. This must include all variable fields
such as mortgagor name, mailing address, property address, loan number, letter
date, and transfer date.     4.   Electronic files or hard copies of the Goodbye
Letters must be sent to Litton within 48 hours of mailing.     5.   Use the
contact information provided for Goodbye Letters:

3



--------------------------------------------------------------------------------



 



Exhibit F-1

     
Hours of Operation
  8:00 a.m. to 7:00 p.m. (CST)
 
   
Customer Care Toll-Free Number
  (800) 603-4517
 
   
Correspondence Address
  Litton Loan Servicing LP
Attention: Customer Assistance Response Team
4828 Loop Central Drive
Houston, Texas 77081
 
   
Payment Address
  Litton Loan Servicing LP
Attention: Cash Management Department
P.O. Box 4387
Houston, Texas 77210-4387

C.   Hazard/Flood Insurance

  1.   Send requests for changes to the Mortgagee Clause, as well as copies of
the changes to be made, to the address indicated:

Litton Loan Servicing LP
Its Successors and/or Assigns
P.O. Box 4354
Houston, TX 77210-4354

  2.   Identify, sort, and mark any unpaid policies, expiration notices,
cancellation notices, and/or loans with expired policies for special handling.  
  3.   Provide individual loan insurance records showing payee’s name and
address, due dates, frequency of payment, next due date, last paid date, and
last paid amount in an electronic format.     4.   Provide a list of loans under
the “Lender Placed Coverage” program. Designate whether the coverage on
individual loans will remain in effect until expiration or be cancelled at the
time of transfer.     5.   Provide a list of loans with pending insurance
claims, including all supporting documentation.

D.   FHA Loans

  1.   Provide these items on FHA loans with monthly premiums:

  a.   Loan number     b.   FHA case number     c.   Anniversary date     d.  
Annual premium     e.   Monthly premium     f.   Total MIP paid to date     g.  
Next premium due date

4



--------------------------------------------------------------------------------



 



Exhibit F-1

  h.   HUD Form 92080 must be completed with Litton’s HUD mortgagee number 72313
and mailed to Litton for execution; Litton will forward the form to HUD. HUD
requires notification by tape if more than 15 loans are transferring.

  2.   Provide these items on FHA loans where premiums were paid up front:

  a.   Loan number     b.   FHA case number     c.   Insuring date     d.  
Prepaid premium amount     e.   Listing of all FHA uninsured loans     f.  
Listing of all FHA 235 loans     g.   Your HUD ID#     h.   HUD Form 92080 must
be completed with Litton’s HUD mortgagee number 72313 and mailed to Litton for
execution; Litton will forward the form to HUD. HUD requires notification by
tape if more than 15 loans are transferring.

E.   Conventional Insured Loans

  1.   Provide the individual loan PMI certificates.     2.   Provide copies of
the notification sent to PMI companies requesting a change of servicer to
Litton. Do not request cancellation of MI coverage.     3.   Provide a list of
loans with PMI that includes these items:

  a.   Loan number     b.   PMI company     c.   PMI certificate number     d.  
Next premium due date     e.   Last amount paid     f.   Lender paid or customer
paid     g.   Percentage of coverage

  4.   Due to the Homeowner Protection Act of 1998, these actions must be taken
on loans according to their origination dates:

  a.   Loans originated after July 29, 1998:       Provide copies of original
disclosure notice produced at loan origination.     b.   Loans originated before
July 29, 1998:       Provide annual disclosure notices supplied to customers.

  5.   Provide a list of loans with Pool Insurance that includes these items:

  a.   Company name     b.   Address     c.   Phone number of insurance agency

5



--------------------------------------------------------------------------------



 



Exhibit F-1

  6.   Provide a list of loans that have both Pool Insurance and PMI.

F.   Real Estate Taxes

  1.   Provide individual loan tax records showing payee’s name and address, due
dates, frequency of payment, next due date, last paid date, and last paid
amount, along with tax contract numbers and vendor information in an electronic
format.     2.   Provide copies of all tax service contracts, along with the
request for a change of servicer to Litton under the vendor numbers indicated:

  a.   Transamerica-2489     b.   First American-56353     c.  
LandAmerica-65000 (Formerly Lereta)     d.   FIS Tax Service-2059 (Formerly
Fidelity and/or LSI)

      Contact Litton if you need information on tax contracts and services with
other vendors.

  3.   Pay all property taxes due prior to the transfer date.     4.   Provide a
list of loans with delinquent taxes, as well as pertinent information as of the
transfer date.

G.   Optional Insurance

  1.   Provide only prepaid optional insurance to Litton.     2.   All prepaid
optional insurance must include these items:

  a.   Loan number     b.   Insurance company     c.   Coverage type     d.  
Policy number     e.   Coverage amount     f.   Policy effective date     g.  
Premium amount     h.   Expiration date     i.   Copies of the master and/or
individual policies for the insurance coverage     j.   Copies of the
notification sent to the insurance companies

H.   Investor Reports and Cash Management

  1.   Provide the investor and Litton with a copy of the final remittance
report and a trial balance as of the transfer date. The balances and due dates
on the trial balance must coincide with the balances and due dates on the system
at the time of transfer. These must also agree with the final payment histories
that are provided.

6



--------------------------------------------------------------------------------



 



Exhibit F-1

  2.   Upon transfer date, please provide a copy of the remittance
reconciliation with the loan level detail of funds being sent to Litton (This
includes a breakdown between Principal and Interest). Examples of the types of
funds Litton is looking for is as follows:

  •   Interim payments posted between funded and transfer date- when applicable
    •   Payoffs posted between funded and transfer date     •   All escrow
balances, suspense balances, etc.     •   Restricted Escrow     •   Positive
Corporate Advance Balances     •   Interest on Escrow     •   Etc.

7



--------------------------------------------------------------------------------



 



Exhibit F-1

      All of the above mentioned funds can be sent in the same wire. Please use
the following Litton email address:
InvestorAccountingAcqusitions@littonloan.com. This report should tie to the wire
sent to Litton via the following wire instructions:

Amount Due: $
WIRE INSTRUCTIONS FOR SERVICING ACQUISITIONS

     
WIRE TO:
  JP Morgan Chase
 
  712 Main Street
 
  Houston, TX 77002
 
   
ABA No:
  021000021
 
   
CREDIT:
  LLS LP Investor Accounting
 
  Incoming REO/Claims and Acquisition Funds
 
   
ACCOUNT NO:
  00113206339
 
   
ATTENTION:
  Vanessa Armentor
 
  (713) 218-3425
 
   
REFERENCE:
  Loan Number / Bid ID / Borrower Name

Please provide detail for your wire by fax to 713-993-9141 or e-mail to
InvestorAccountingAcquisitions@littonloan.com.

  3.   Any payments received after the transfer date should be sent either via
check to:         Litton Loan Servicing LP
Attn: Cash Management
4828 Loop Central Drive
Houston, Texas 77081

8



--------------------------------------------------------------------------------



 



Exhibit F-1
Or, they can be sent via wire according to the instructions below: (Please send
an email to our Cash Department with the backup to this wire. The Litton email
address is: Returnitemreimbursement@littonloan.com.)
Amount Due: $
WIRE INSTRUCTIONS FOR SERVICING ACQUISITIONS

     
WIRE TO:
  JP Morgan Chase
 
  712 Main Street
 
  Houston, TX 77002
 
   
ABA No:
  021000021
 
   
CREDIT:
  LLS LP Investor Accounting
 
  Incoming REO/Claims and Acquisition Funds
 
   
ACCOUNT NO:
  00100857888
 
   
ATTENTION:
  Vanessa Armentor
 
  (713) 218-3425
 
   
REFERENCE:
  Loan Number / Bid ID / Borrower Name

Please provide detail for your wire by fax to 713-993-9141 or email to
InvestorAccountingAcquisitions@littonloan.com.

  4.   Provide a listing of all loans with restricted escrow balances with
detailed explanations.     5.   Provide a list of all return items received. Any
item that is returned (return item checks), the physical item must be sent to
Litton for reimbursement of return items. This is so that Litton can pursue
collection of the return item leaving the prior servicer out of the collection
activity.

  a.   Please send the same Excel spreadsheet attached (Litton Shell) for this
level of correspondence.     b.   Supply a history beginning with the date the
item posted, loan level through transfer date.     c.   Please send requests for
items relating a returned Accounts Receivable Conversion, ARC, including the
physical check. Submit the reports from the bank showing the return information.
Send this information to the following Litton email address:
Returnitemreimbursement@littonloan.com.

Return Items
Cash Management Department
Litton Loan Servicing LP
4828 Loop Central Drive

9



--------------------------------------------------------------------------------



 



Exhibit F-1
Houston, TX 77081-2226
(800) 247-9727 ext: 8000

I.   Corporate Advances       Provide these items:

  1.   List of all loans with corporate advances.     2.   Supporting
documentation for any loan with a corporate advance in an electronic format. The
documentation must balance with the advance amount, and it must be received with
preliminary and final data. Please include back-up documentation, with detailed
line item descriptions.     3.   A copy of back-up documentation for expenses
greater than or equal to $10,000.00, including copies of invoices, checks, etc.

J.   MERS Data

With respect to (i) MERS Designated Loans and (ii) any Purchased Mortgage Loan
for which Whole Loan Purchaser designates MERS as its designee pursuant to
Section 6.22 of the Agreement:

  1.   Move such loans to the correct Org ID# to coincide with the transfer. The
Org ID# for Litton as servicer is 1000246.)     2.   Provide Litton with the MIN
and batch numbers for all loans transferred on MERS.

K.   Payoffs/Partial Releases       Provide these items:

  1.   Loan level prepayment penalty information should be provided
electronically.     2.   A copy of the payoff quotations with unprocessed payoff
funds.     3.   Information on any pending payoffs or assumptions.     4.  
Information on any incomplete partial releases.

10



--------------------------------------------------------------------------------



 



Exhibit F-l

L.   Adjustable Rate Mortgages/GPM/Buydowns/Balloons/DSI/Interest Only/Soldiers
and Sailors

  1.   Provide individual loan historical rate and P&I changes.     2.   Take
these actions on ARM provisions for each loan within the portfolio:

  a.   Provide a list of ARM plans and definitions.     b.   Provide a list of
loans that are step rate and/or GPM mortgages, including account status.     c.
  Provide a list of loans that are buydowns, including account status and
subsidy amounts.     d.   Provide a list of balloon loans, including their
maturity dates and amortization terms. Designate whether the loan has a
convertible option. If the loan has reached its maturity date prior to
conversion, include the current status.     e.   Provide a list of loans that
are Soldiers and Sailors, including copies of their orders.     f.   Provide a
list of all DSI, simple interest, loans that includes interest paid through
date, interest rich or poor amounts, and accrued interest amount.

  3.   Provide the interest only expiration date and interest only term (in
months) for all interest only loans.

M.   Foreclosure/Claims

  1.   Provide a list of contacts for the Foreclosure and Foreclosure Claims
areas.     2.   Provide a preliminary report within 48 hours after each closing
date that includes a list of loans in foreclosure, the foreclosure timeline, the
foreclosure attorney contact information (please advise if the attorney firm is
a New Invoice user), and the current beneficiary. Also provide the same
information for files in foreclosure with a suspended/on hold status. Fidelity
system (formerly known as Alltel) users must provide For1, For2, and For3
screens for the Foreclosure Service Release report.     3.   Provide a report at
least 15 days prior to the transfer date that lists the loans that have been
scheduled for foreclosure sale during the preceding 15 days or that are
scheduled for sale within 15 days following the transfer date.     4.   Provide
bidding instructions for all loans that are scheduled for foreclosure sale
within 15 days following the transfer date. A copy of these instructions must be
provided to our office immediately.     5.   Provide a final report within 48
hours after each servicing transfer date that reflects any information that
varies from the preliminary foreclosure reports.     6.   Provide a final report
within 48 hours after each servicing transfer date that lists the loans pending
a refund to the VA, HUD Assignment, approved deed-in-lieu, presale, partial
claim, stipulation/forbearance agreements, title issues, mobile home issues, and
pending litigation, along with any documentation or correspondence received.

11



--------------------------------------------------------------------------------



 



     Exhibit F-l

  7.   Provide a report within 48 hours after each servicing transfer date that
lists the loans that are 90+ days delinquent and are not in active foreclosure.
Forward copies of the last demand/breach/ NOI letters that were sent.     8.  
Send foreclosure files to the address indicated:

Litton Loan Servicing LP
Attention: Foreclosure Department
4828 Loop Central Drive
Houston, TX 77081

N.   REO Procedures

  1.   An imaged copy of the REO file must be provided for each REO loan.
Include the following items:

  a.   Executed interim deed from Seller to Buyer     b.   Copy of executed
contract, if applicable     c.   Copy of all valuations     d.   Photos     e.  
Market Plan from previous servicer     f.   Repair history     g.   Offer
history     h.   Copy of title work

  2.   Take the following actions in preparing REO loans for transfer:

  a.   Evictions should not be canceled. Please provide the eviction attorney
information and current status of the eviction. Litton will determine how to
proceed after the transfer.     b.   Cancel all listing agreements effective the
loan transfer date, UNLESS the file is currently under contract. Do not extend
any listing agreements with agents.     c.   Important — Do not tell listing
agent to contact Litton Loan Servicing, LP. If further contact with the agent is
desired, Litton Loan Servicing, LP will make the determination.     d.  
Outstanding invoices should be requested immediately for services prior to
cut-off date. Transferring party should make every effort to pay all expenses
incurred during this time frame. Any trailing invoices should be sent to Litton
Loan Servicing, LP for payment/processing according to the terms of the
agreement.     e.   Send trailing invoices to the address indicated:

Litton Loan Servicing LP
Attention: REO Department
4828 Loop Central Drive
Houston, TX 77081

12



--------------------------------------------------------------------------------



 



Exhibit F-1

  3.   Utilities will be placed in Litton Loan Servicing, LP’s name when the
loans are transferred. If the property is in an area that is subject to possible
freeze damage, agents should be instructed NOT to cancel the utilities until the
file transfers to Litton Loan Servicing, LP.     4.   Unless otherwise
specified, offers on the property may continue to be accepted until 15 days
prior to the cut-off date. Any offers received after this time must be submitted
to Litton Loan Servicing, LP for approval.     5.   Do not provide any
extensions to any contracts.     6.   Unless otherwise specified, do not send
any new referrals to agents less than 15 days prior to the cut-off date.
Regardless if an agent is already assigned, please make sure to protect the
structural integrity of the asset (re-key, board-ups, winterization, etc.).    
7.   Any questions can be addressed by contacting the following persons:

EVICTIONS – Chris Spradling
      713-966-8809
      chris.spradling@littonloan.com
MARKETING – Lynn Burrow
      713-966-8266
      lynn.burrow@littonloan.com
CLOSING – Sandra Castille
      713-966-8903
      Sandra.castile@littonloan.com
O. Bankruptcy

  1.   Provide a preliminary list of loans active in bankruptcy. See list of
required data fields for Bankruptcy information needed.     2.   Fidelity system
(formerly known as Alltel) users must provide BNK1 or the Bankruptcy Service
Release Report. This report must be forwarded within 3 days after the closing
date, and the final report must be provided on the transfer date.     3.  
Provide the name and address of the debtor’s attorney, seller’s attorney, and
Bankruptcy Trustee. A preliminary report must be provided within 3 days after
the closing date, and a final report must be provided on the transfer date.    
4.   Provide a list of pending reliefs of stay.     5.   Provide a loan level
list of all loans with agreed orders or stipulation agreements and the current
loan status.     6.   Provide a list of loans with escrow advances due to
bankruptcy. Include a breakdown with bill and ledgers attached and reconciled
(90, 60, or 30 days).

13



--------------------------------------------------------------------------------



 



Exhibit F-1

  7.   Provide copies of the notification sent to bankruptcy attorneys advising
of the transfer.     8.   Provide a list of any cramdowns.     9.   Sort files
and clearly mark those requiring special handling. Designate the status of each
file on the front and include status screen prints inside.     10.   Provide a
status report that includes the attorney’s name and phone number, chapter, case
number, BK billing date, POC date, pre-petition due date, post-petition due
date, and motion status if filed as of the transfer date.     11.   Send
bankruptcy files to the address indicated:

Litton Loan Servicing LP
Attention: Bankruptcy Department
4828 Loop Central Drive
Houston, TX 77081

P.   Loss Mitigation       A Loss Mitigation file should be sent for every loan
that currently has activity in progress. The file should include the following:

  1.   Short Sale

  a.   Recent property valuation     b.   Sales contract     c.   HUD-I
Settlement Statement, estimated     d.   Realtor/Broker contact information    
e.   Mortgagor financials     f.   Mortgagor hardship letter     g.   Approval
letter (if approved and not closed prior to servicing transfer)

  2.   Modification         A preliminary report must be provided within 48
hours after the closing date. The final report must be provided within 48 hours
after the servicing transfer date and must include these items:

  a.   Recent property valuation     b.   Title search     c.   Modification
agreement or modification terms     d.   Document/Title company contact
information     e.   Mortgagor financials     f.   Mortgagor hardship letter    
g.   Identification of any funds collected in conjunction with the modification

14



--------------------------------------------------------------------------------



 



Exhibit F-1

  3.   Deed-in-Lieu of Foreclosure         Provide these items:

  a.   Recent property valuation     b.   Title search     c.   Deed-in-Lieu
agreement     d.   Document/Title company contact information     e.   Mortgagor
financials     f.   Mortgagor hardship letter

  4.   Partial Claims         Provide these items:

  a.   Mortgagor financials     b.   Mortgagor hardship letter     c.   HUD
Insurance Certificate

      Identify prior claim filings, if applicable.

Q.   Other

  1.   Provide the entire history for the life of the loan including the current
year’s loan history up to the transfer date, and an explanation of transaction
codes. Please send all history received from prior servicers. Loan histories may
be provided electronically or via hard copy. A preliminary report must be
provided within 48 hours after each closing date, and the final report must be
provided within 48 hours after the servicing transfer date. Transaction balances
on the loan histories must agree with the balances on the final trial balance.  
  2.   Provide copies of the last 2 escrow analysis within 48 hours after the
transfer date with an explanation of the analysis method (cushion, etc.).     3.
  Provide the current, active collection records and pertinent information on
delinquent loans, along with FICO scores, BPO values, extension data, and
payment plan data. A preliminary report must be forwarded within 48 hours after
each closing date, and the final report must be forwarded within 48 hours after
the servicing transfer date. This information may be provided electronically or
via hard copy.     4.   Provide a check for the amount of the cut-off trial
balance.     5.   Provide a check for any unapplied funds and indicate how each
payment should be applied.     6.   Provide a list of the first lien holder,
including the company, address, and loan number, if the loan being transferred
is a second lien.

15



--------------------------------------------------------------------------------



 



Exhibit F-1

  7.   Endorse loan payments and/or payoff funds received after the transfer
date to Litton Loan Servicing LP and forward by overnight service to address
indicated. Designate the loan number to which the payment should be applied.

Litton Loan Servicing LP
Attention: Cash Management Department
4828 Loop Central Drive
Houston, TX 77081

  8.   Ship the entire loan file (hard, microfiche, or imaged) and all documents
to Litton by the transfer date. Provide an electronic inventory ledger with
servicing files to identify loans within each box. Any information such as
preliminary trial balances, master file data records, default information,
previous year’s ledger histories, etc. must be furnished as early as possible
prior to the transfer date. Any information sent to Litton regarding a loan that
Litton will not be servicing will be returned via uninsured regular mail unless
Litton is supplied with shipping instructions and a payment method.     9.   To
coordinate the location of the delivery of servicing files, contact one of the
following:

         
 
  Vernon Rupp   Charlene Wagner
 
  Records Administration Manager   Records Administration Supervisor
 
  (713) 218-4847   (713) 218-4762
 
  vernon.rupp@littonloan.com   charlene.wagner@littonloan.com

  10.   Send all reports such as trial balances, master file data records,
default information, histories, etc. to the address indicated:

Litton Loan Servicing LP
Attention: Loan Transfer Department
4828 Loop Central Drive
Houston, TX 77081

  11.   Provide all required IRS reporting statements on all loans for the
current year up to the transfer date. Provide this information to the mortgagors
and the appropriate government agencies. Litton will perform all IRS reporting
for payments posted in our office after the transfer date.

R.   Electronic Imaging Transfer       Litton Loan Servicing LP utilizes
SourceCorp as an imaging solution vendor. The following information is
applicable when images are provided in lieu of servicing files:

1.    Transfer Methods and Security

  a.   Litton prefers and SourceCorp will host an sFTP (Secure File Transmission
Protocol) site to which images may be transferred. However, if sFTP delivery
cannot be accomplished, the images may be provided via external USB hard drives,
DVDs, or CDs. The transfer protocol will either be sFTP (with or without PGP
encryption) or FTP with PGP encryption.

16



--------------------------------------------------------------------------------



 



Exhibit F-1

  b.   Image provider will furnish SourceCorp with their public sFTP encryption
key or SourceCorp will furnish image provider with SourceCorp’s PGP encryption
key, depending on agreed upon process.     c.   If image delivery is
accomplished by a transfer method other than sFTP, images that contain any
customer information, such as account numbers, loan balance information, payment
histories, and social security numbers, must be securely transmitted.

  2.   Image Files

  a.   Data/Files must be compressed in a uniquely named zip file, with a
maximum of 1 gigabyte per batch (zip file). Images must be uniquely named and
must be valid and viewable images that are properly indexed. The documents must
be mapped to the correct document type and contain only the essential pages. A
standard naming pattern will be established. An example is provided:        
<image provider>_<partner name>_<sequence#>.zip     b.   The zip file must be
limited to 200 megabytes.     c.   Black and white (bitonal, not gray scale)
images should be in Group IV, multi-page tiff format.     d.   Color and
grayscale images must be in jpg format. Jpg provides the dual benefit of a high
quality image and a small file size. This is important for faster retrieval
times.     e.   A compromise between unrecognizable bitonal tiff pictures and
very large color tiff pictures are stippled Group IV tiff images. Stippling
converts color tiffs to bitonal tiff images, but in such a way that it
approximates grayscale. When color jpg’s have not been an option, stippled
pictures have been used by some image providers.

  3.   Index File

An index file must be included in every zipped file. The index must be named
exactly the same as the zip file with a mil extension. For example, a
Litton_batch1.zip will contain a number of tiff files and an index named
Litton_batch1.mil.
In addition to the index file, a listing of all applicable document types and
definitions must be provided as soon as it is determined that images will be
available. Litton’s loading system is able to accept pipe or tab delimited index
files. The index file must contain the required identification fields in this
specific order:

              R (Required)/     Field Name   O (Optional)   Description
Image Source
Value
  R   Litton predetermines this value for the customer. It assists Litton in
associating the image source with an index format and a staging area for its
related documents.
 
       
Litton Loan
  O   The pre-assigned Litton loan number (if available).

17



--------------------------------------------------------------------------------



 



Exhibit F-1

              R (Required)/     Field Name   O (Optional)   Description
Number
       
 
       
Previous Servicer
  R   The previous servicer’s loan number (required).
Loan Number
       
 
       
Document Type
  R   If Litton receives vendor’s document type codes in the index file, a
complete list of the potential document types must be provided. This list is
loaded into a cross-referenced table and mapped to the proper Litton type. The
different document types must be as detailed as possible.
 
       
File Name
  R   The file name must include the image name with the correct file extension
(i.e., imagel.tif) along with the relative path of the image. For instance, if
the images are on a CD located inside a subdirectory grouped by loan numbers,
Litton must have the subdirectory path included in the file name (i.e.,
\111235\imagel.tif).
 
       
Document ID
  R   If the image files Litton receives are single page tiffs, they must be
identified by a unique document ID. For instance, if a document contains 5
pages, then there would be 5 different image files. To keep the image files
grouped together during the loading process, each file must have the same
document ID. In this situation, a new document ID indicates a new document is
being loaded.
 
       
Page Numbers
  R   For single page tiffs, the page number field indicates the page of the
document being loaded. The pages will contain the same document ID when loaded,
but with incremental page numbers. For Group IV tiffs, this field must be used
to note the total number of pages in the file.

Multi-Page Documents Example

                              LLS_   PRVSVC_   Document_            
Image_Source   Loan_Num   Loan_Num   Type   File_Name   Document_ID   Page
Loan_Company
  123456789   010106001   DOT   \loan_a\imagel.tif   Smith_012535   1
Loan_Company
  123456789   010106001   DOT   \loan_a\image2.tif   Smith_012535   2
Loan_Company
  123456789   010106001   DOT   \loan_a\image3.tif   Smith_012535   3
Loan_Company
  789123456   010108252   NOTE   \loan_b\imagel.tif   Jones_012536   1
Loan_Company
  789123456   010108252   NOTE   \loan_b\image2.tif   Jones_012536   2

In the previous example, the relative path included in the index file contains
only the loan folder. The \Images\ folder is not needed because it is a
constant, All the images reside in this folder. The loan folder is required
because there are many subdirectories and the paths change.
This distinction is not required for Group IV tiffs, as they are already
consolidated into one document regardless of the number of pages.
Single Tiff Example

                              LLS_   PRVSVC_   Document_         Image_Source  
Loan_ Num   Loan_Num   Type   File_Name   Document_ID   Page
Loan_Company
  123456789   010106001   DOT   \loan_a\imagel.tif   Smith_012535   2
Loan_Company
  123456789   010106001   NOTE   \loan_a\image2.tif   Smith_012535   4
Loan_Company
  123456789   010106001   CREDIT   \loan_a\image3.tif   Smith_012535   3
Loan_Company
  789123456   010108252   NOTE   \loan_b\imagel.tif   Jones_012536   1
Loan_Company
  789123456   010108252   DOT   \loan_b\image2.tif   Jones_012536   7

To coordinate the delivery of images, contact the following:

18



--------------------------------------------------------------------------------



 



Exhibit F-1

         
 
  Brent Cottrell   Charlene Wagner
 
  Assistant Vice President-Records   Records Administration Supervisor
 
  (713) 218-3474   (713) 218-4762
 
  brent.cottrell@littonloan.com   charlene.wagner@littonloan.com

S.   (Hard Copy) Loan File Delivery       An electronic manifest must include
the following identification fields in this specific order:

  a.   Shipment date     b.   Loan number     c.   Tracking number     d.  
Carrier

              Ship_Date   Loan_Num   Track_Num   Carrier
01/12/2006
  147002805   900299905466   FedEx
01/13/2006
  147002808   900289595656   FedEx
01/14/2006
  147002809   900548974645   FedEx
01/15/2006
  147002806   900582254644   FedEx
01/16/2006
  147002908   900574944884   FedEx

    This electronic manifest must be forwarded when delivering (hard copy)
files:

  a.   Shipment date     b.   Loan number     c.   Box number     d.   Tracking
number     e.   Carrier

                  Ship_Date   Loan_Num   Box_Num   Track_Num   Carrier
01/12/2006
  147002805   1 of 5   900299905466   FedEx
01/13/2006
  147002808   2 of 5   900289595656   FedEx
01/14/2006
  147002809   3 of 5   900548974645   FedEx
01/15/2006
  147002806   4 of 5   900582254644   FedEx
01/16/2006
  147002908   5 of 5   900574944884   FedEx

    To coordinate the location of the delivery of servicing files, contact one
of the following:

         
 
  Brent Cottrell   Charlene Wagner
 
  Assistant Vice President-Records   Records Administration Supervisor
 
  (713) 218-3474   (713) 218-4762
 
  brent.cottrell@littonloan.com   charlene.wagner@littonloan.com

19



--------------------------------------------------------------------------------



 



Exhibit F-1

T.   Contact List       We appreciate your cooperation in expediting this
transfer. Should you or any member of your staff have questions, please contact
the appropriate individual from the list provided.

              Contact   Department   Phone Number   Email
Janice McClure
  Administration Senior Vice President   (713)  966-8801  
mailto:jmcclure@littonloan.com
Bertha Castillo
  Bankruptcy Lead   (713)  218-4648   mailto:bertha.castillo@littonloan.com
Dewayne Winrow
  Bankruptcy Department   (713)  561-8205   mailto:dewayne.winrow@littonloan.com
Lynn Lindsey
  Cash Management Manager   (713)  966-8921   mailto:llindsey@littonloan.com
Karen Vogel
  Cash Management Assistant Manager   (713)  966-8961  
mailto:kvogel@littonloan.com
Susan Onufer
  Commercial Servicing Manager   (713)  966-8243   mailto:sonufer@littonloan.com
Steve Baumel
  Corporate Advances Supervisor   (713)  218-4743  
mailto:sbaumel@littonloan.com
Gina Gray
  Foreclosure Operations Manager   (713)  218-4911  
mailto:gigray@littonloan.com
Ruby Guerra
  Insurance Supervisor   (713)  218-4808   mailto:ruby.guerra@littonloan.com
Vanessa Armentor
  Investor Accounting Supervisor   (713)  218-3425  
mailto:vanessa.armentor@littonloan.com
Yolanda O’Meara
  Investor Reporting Manager   (713)  966-8929   mailto:yomeara@littonloan.com
Tom Hruska
  Loan Transfer Vice President   (713)  966-8928   mailto:thruska@littonloan.com
Gayle Miller
  Loan Transfer Manager   (713)  966-8859   mailto:gmiller@littonloan.com
Bob Tompkins
  Loan Servicing Senior Vice President   (713)  966-8959  
mailto:btompkin@littonloan.com
Yolanda M. Martinez
  Loss Mitigation Assistant Vice President   (713)  218-4534  
mailto:yolanda.m.martinez@littonloan.com
Drew Parker
  Assistant Vice President   (713)  966-8912   mailto:dparker@littonloan.com
Anna Roberts
  Assistant Vice President-Payoffs   (713)  966-8944  
mailto:aroberts@littonloan.com
Brent Cottrell
  Assistant Vice President-Records   (713)  218-3474  
mailto:bcottrell@littonloan.com
Vernon Rupp
  Records Administration Manager   (713)  218-4847  
mailto:vernon.rupp@littonloan.com
Sandra Castille
  REO Manager   (713)  966-8903   mailto:scastill@littonloan.com
Helen Gavin
  Special Loans Manager   (713)  966-8967   mailto:hgavin@littonloan.com
Pamela Sonnier
  Tax Manager   (713)  218-4759   mailto:psonnier@littonloan.com

20



--------------------------------------------------------------------------------



 



Exhibit F-1
U. Required Data Fields. For the avoidance of doubt, each Data Field listed
below is included in the Data Tape fields contained in Exhibits M and N.
Instead of listing individual field names, Seller and Litton agree to insert the
list of required data files here:
Seller to provide LSAMS data files including, but not limited to, the following:
File
LAYOUTS
LOANHIST
TFRACH
TFRAGDD
TFRAGDH
TFRALT1
TFRALT2
TFRALT3
TFRBAL
TFRCAS
TFRCHG
TFRCHGV
TFRCOLC
TFRCOLI
TFRDSR
TFRESCE
TFRESCM
TFRFBDUE
TFRFLDT
TFRHZMST
TFRINST
TFRINV
TFRLGLD
TFRMBSP
TFRMID
TFRMLD
TFRORGP
TFRPOOL
TFRSPLAN
TFRVNM
TFRYTRN
TRIALBAL
For default and REO related fields, Seller will provide Fortracs extracts in
Excel Format.

21



--------------------------------------------------------------------------------



 



Exhibit F-2
Commercial Servicing Transfer Instructions

 



--------------------------------------------------------------------------------



 



Exhibit F-2
(LITTON LOAN SERVICING LOGO) [g15178g1517801.gif]
Commercial Servicing Transfer Instructions
External Office Memorandum
Tom Hruska
Conversion Manager
Gayle Miller
Loan Transfer Manager
Litton Loan Servicing LP
4828 Loop Central Drive
Houston, TX 77081
Phone: (800) 247-9727
Fax: (713) 561-8248
Email: acquisitions@littonloan.com
     
 

             
Date:
  [Initial Servicing Transfer Date]   To:   [Owner’s Servicer Contact]
Subject:
  [Owner]   From:   Tom Hruska

Table of Contents

         
A. Conversion Data
    3  
B. Borrower Notification
    3  
C. Hazard/Flood Insurance
    4  
D. Insured Loans (Commercial MI)
    4  
E. Real Estate Taxes
    5  
F. Optional Insurance
    5  
G. Investor Reports and Cash Management
    5  
H. Corporate Advances
    8  
I. MERS Data
    9  
J. Payoffs/Partial Releases
    10  
K. Adjustable Rate Mortgages/GPM/Buydowns/Balloons/DSI/Interest Only
    10  
L. Foreclosure/Claims
    10  
M. REO Procedures
    11  
N. Bankruptcy
    12  
O. Loss Mitigation
    13  
P. Other
    14  
Q. Electronic Imaging Transfer
    15  

1



--------------------------------------------------------------------------------



 



Exhibit F-2

         
R. (Hard Copy) Loan File Delivery
    18  
S. Contact List
    20  
T. Required Data Fields
    21  

2



--------------------------------------------------------------------------------



 



Exhibit F-2
A. Conversion Data
Conversion data may be supplied in these formats:

  1.   Manual Conversion

  a.   Provide a “Master File Data Record” for each loan, accompanied by a list
of code definitions.     b.   Provide preliminary data within 24 hours after
each closing date.     c.   Provide final data within 24 hours after each
servicing transfer date.     d.   Provide a trial balance for both preliminary
and final data.

  2.   Electronic Conversion

  a.   Send information in Excel format.     b.   Provide preliminary data
within 24 hours after each closing date.     c.   Provide final data within 24
hours after each servicing transfer date.     d.   Provide a trial balance for
both preliminary and final data.

  3.   Tape-to-Tape Conversion

  a.   Contact the Loan Transfer Department for conversion details.     b.  
Provide preliminary data within 24 hours after each closing date.     c.  
Provide final data within 24 hours after each servicing transfer date.     d.  
Provide a trial balance for both preliminary and final data.

B. Borrower Notification

  1.   Unless otherwise agreed, mail the borrower notifications (Goodbye
Letters) at least 15 days prior to the transfer date. Fax copies of the letters
to Litton’s Loan Transfer Department at (713) 561-8248 or email to
acquisitions@littonloan.com for approval prior to mailing the Goodbye Letters.  
  2.   The Goodbye letters should include borrower notification that automatic
payment service, ACH bank draft, will be discontinued. Their payments will no
longer be deducted from their bank accounts. Only Prepaid Optional Insurance
will be transferred.     3.   Immediately after mailing the Goodbye Letters,
provide the electronic mailing manifest used for the letters. This must include
all variable fields such as mortgagor name, mailing address, property address,
loan number, letter date, and transfer date.     4.   Electronic files or hard
copies of the Goodbye Letters must be sent to Litton within 48 hours of mailing.
    5.   Use the contact information provided for Goodbye Letters:

3



--------------------------------------------------------------------------------



 



Exhibit F-2

     
Hours of Operation
  8:00 a.m. to 7:00 p.m. (CST)
 
Customer Care Toll-Free Number
  (800)247-9727x7715  
Correspondence Address
  Litton Loan Servicing LP
Attention: Customer Assistance Response Team
4828 Loop Central Drive
Houston, Texas 77081
 
   
Payment Address
  Litton Loan Servicing LP
Attention: Cash Management Department
P.O. Box 4387
Houston, Texas 77210-4387

C. Hazard/Flood Insurance

  1.   Send requests for changes to the Mortgagee Clause, as well as copies of
the changes to be made, to the address indicated:

Litton Loan Servicing LP
Its Successors and/or Assigns
P.O. Box 4354
Houston, TX 77210-4354

  2.   Identify, sort, and mark any unpaid policies, expiration notices,
cancellation notices, and/or loans with expired policies for special handling.  
  3.   Provide individual loan insurance records showing payee’s name and
address, due dates, frequency of payment, next due date, last paid date, and
last paid amount in an electronic format.     4.   Provide a list of loans under
the “Lender Placed Coverage” program. Designate whether the coverage on
individual loans will remain in effect until expiration or be cancelled at the
time of transfer.     5.   Provide a list of loans with pending insurance
claims, including all supporting documentation.

D. Insured Loans (Commercial MI)

  1.   Provide the individual loan MI certificates.     2.   Provide copies of
the notification sent to MI companies requesting a change of servicer to Litton.
Do not request cancellation of MI coverage.     3.   Provide a list of loans
with MI that includes these items:

  a.   Loan number     b.   MI company     c.   MI certificate number     d.  
Next premium due date     e.   Last amount paid     f.   Lender paid or customer
paid     g.   Percentage of coverage

4



--------------------------------------------------------------------------------



 



Exhibit F-2
E. Real Estate Taxes

  1.   Provide individual loan tax records showing payee’s name and address, due
dates, frequency of payment, next due date, last paid date, and last paid
amount, along with tax contract numbers and vendor information in an electronic
format.     2.   Provide copies of all tax service contracts, along with the
request for a change of servicer to Litton under the vendor numbers indicated:

  a.   Transamerica-2489     b.   First American-56353     c.  
LandAmerica-65000 (Formerly Lereta)     d.   FIS Tax Service-2059 (Formerly
Fidelity and/or LSI)

Contact Litton if you need information on tax contracts and services with other
vendors.

  3.   Pay all property taxes due prior to the transfer date.     4.   Provide a
list of loans with delinquent taxes, as well as pertinent information as of the
transfer date.

F. Optional Insurance

  1.   Provide only prepaid optional insurance to Litton.     2.   All prepaid
optional insurance must include these items:

  a.   Loan number     b.   Insurance company     c.   Coverage type     d.  
Policy number     e.   Coverage amount     f.   Policy effective date     g.  
Premium amount     h.   Expiration date     i.   Copies of the master and/or
individual policies for the insurance coverage     j.   Copies of the
notification sent to the insurance companies

G. Investor Reports and Cash Management

  1.   Provide the investor and Litton with a copy of the final remittance
report and a trial balance as of the transfer date. The balances and due dates
on the trial balance must coincide with the balances and due dates on the system
at the time of transfer. These must also agree with the final payment histories
that are provided.     2.   Upon transfer date, please provide a copy of the
remittance reconciliation with the loan level detail of funds being sent to
Litton (This includes a breakdown between Principal and Interest). Examples of
the types of funds Litton is looking for is as follows:

  •   Interim payments posted between funded and transfer date- when applicable
    •   Payoffs posted between funded and transfer date

5



--------------------------------------------------------------------------------



 



Exhibit F-2

  •   All escrow balances, suspense balances, etc.     •   Restricted Escrow    
•   Positive Corporate Advance Balances     •   Interest on Escrow     •   Etc.

6



--------------------------------------------------------------------------------



 



Exhibit F-2
All of the above mentioned funds can be sent in the same wire. Please use the
following Litton email address: InvestorAccountingAcquisitions@littonloan.com.
This report should tie to the wire sent to Litton via the following wire
instructions:

         
Amount Due: $
       
 
            WIRE INSTRUCTIONS FOR SERVICING ACQUISITIONS
 
       
WIRE TO:
      JP Morgan Chase
712 Main Street
 Houston, TX 77002
 
       
ABA No:
      021000021 
 
       
CREDIT:
      LLS LP Investor Accounting
Incoming REO/Claims and Acquisition Funds
 
       
ACCOUNT NO:
      00113206339 
 
       
ATTENTION:
      Vanessa Armentor
(713) 218-3425 
 
       
REFERENCE:
      Loan Number / Bid ID / Borrower Name

Please provide detail for your wire by fax to 713-993-9141 or e-mail to
InvestorAccountingAcquisitions@littonloan.com.

  3.   Any payments received after the transfer date should be sent either via
check to:         Litton Loan Servicing LP
Attn: Cash Management
4828 Loop Central Drive
Houston, Texas 77081

Or, they can be sent via wire to the attached instructions: (Please send an
email to our Cash Department with the backup to this wire. Emails include:
Returnitemreimbursement@littonloan.com.)

         
Amount Due: $
       
 
            WIRE INSTRUCTIONS FOR SERVICING ACQUISITIONS
 
       
WIRE TO:
      JP Morgan Chase
712 Main Street
 Houston, TX 77002
 
       
ABA No:
      021000021 

7



--------------------------------------------------------------------------------



 



Exhibit F-2

     
CREDIT:
  LLS LP Investor Accounting
Incoming REO/Claims and Acquisition Funds
 
   
ACCOUNT NO:
  00100857888 
 
   
ATTENTION:
  Vanessa Armentor
(713) 218-3425 
 
   
REFERENCE:
  Loan Number / Bid ID / Borrower Name

Please provide detail for your wire by fax to 713-993-9141 or e-mail to
InvestorAccountingAcquisitions@littonloan.com.

  4.   Provide a listing of all loans with restricted escrow balances with
detailed explanations.     5.   Provide a list of all return items received. Any
item that is returned (return item checks), the physical item must be sent to
Litton for reimbursement of return items. This is so that Litton can pursue
collection of the return item leaving the prior servicer out of the collection
activity.

  a.   Please send the same Excel spreadsheet attached (Litton Shell) for this
level of correspondence.     b.   Supply a history beginning with the date the
item posted, loan level through transfer date.     c.   Please send requests for
items relating a returned Accounts Receivable Conversion, ARC, including the
physical check. Submit the reports from the bank showing the return information.
Send this information to the following Litton email address:
Returnitemreimbursement@littonloan.com.

Return Items
Cash Management Department
Litton Loan Servicing LP
4828 Loop Central Drive
Houston, TX 77081-2226
(800) 247-9727 ext: 8000
H. Corporate Advances
Provide these items:

  1.   List of all loans with corporate advances.     2.   Supporting
documentation for any loan with a corporate advance in an electronic format. The
documentation must balance with the advance amount, and it must be received with
preliminary and final data. Please include back-up documentation, with detailed
line item descriptions.

8



--------------------------------------------------------------------------------



 



Exhibit F-2

  3.   A copy of back-up documentation for expenses greater than or equal to
$10,000.00, including copies of invoices, checks, etc.

I. MERS Data
With respect to (i) MERS Designated Loans and (ii) any Purchased Mortgage Loan
for which Whole Loan Purchaser designates MERS as its designee pursuant to
Section 6.22 of the Agreement:

  1.   Move such loans to the correct Org ID# to coincide with the transfer. The
Org ID# for Litton as servicer is 1000246.     2.   Provide Litton with the MTN
and batch numbers for all loans transferred on MERS.

9



--------------------------------------------------------------------------------



 



Exhibit F-2



J. Payoffs/Partial Releases
Provide these items:

  1.   Loan level prepayment penalty information should be provided
electronically.     2.   A copy of the payoff quotations with unprocessed payoff
funds.     3.   Information on any pending payoffs or assumptions.     4.  
Information on any incomplete partial releases.

K. Adjustable Rate Mortgages/GPM/Buydowns/Balloons/DSI/Interest Only

  1.   Provide individual loan historical rate and P&I changes.     2.   Take
these actions on ARM provisions for each loan within the portfolio:

  a.   Provide a list of ARM plans and definitions.     b.   Provide a list of
loans that are step rate and/or GPM mortgages, including account status.     c.
  Provide a list of loans that are buydowns, including account status and
subsidy amounts.     d.   Provide a list of balloon loans, including their
maturity dates and amortization terms. Designate whether the loan has a
convertible option. If the loan has reached its maturity date prior to
conversion, include the current status.     e.   Provide a list of all DSI,
simple interest, loans that includes interest paid through date, interest rich
or poor amounts, and accrued interest amount.

  3.   Provide the interest only expiration date and interest only term (in
months) for all interest only loans.

L. Foreclosure/Claims

  1.   Provide a list of contacts for the Foreclosure and Foreclosure Claims
areas.     2.   Provide a preliminary report within 48 hours after each closing
date that includes a list of loans in foreclosure, the foreclosure timeline, the
foreclosure attorney contact information (please advise if the attorney firm is
a New Invoice user), and the current beneficiary. Also provide the same
information for files in foreclosure with a suspended/on hold status. Fidelity
system (formerly known as Alltel) users must provide For1, For2, and For3
screens for the Foreclosure Service Release report.     3.   Provide a report at
least 15 days prior to the transfer date that lists the loans that have been
scheduled for foreclosure sale during the preceding 15 days or that are
scheduled for sale within 15 days following the transfer date.     4.   Provide
bidding instructions for all loans that are scheduled for foreclosure sale
within 15 days following the transfer date. A copy of these instructions must be
provided to our office immediately.

10



--------------------------------------------------------------------------------



 



Exhibit F-2

  5.   Provide a final report within 48 hours after each servicing transfer date
that reflects any information that varies from the preliminary foreclosure
reports.     6.   Provide a final report within 48 hours after each servicing
transfer date that lists the loans approved for a deed-in-lieu, presale, partial
claim, stipulation/forbearance agreements, title issues and pending litigation,
along with any documentation or correspondence received.     7.   Provide a
report within 48 hours after each servicing transfer date that lists the loans
that are 90+ days delinquent and are not in active foreclosure. Forward copies
of the last demand/breach/ NOI letters that were sent.     8.   Send foreclosure
files to the address indicated:

Litton Loan Servicing LP
Attention: Foreclosure Department
4828 Loop Central Drive
Houston, TX 77081
M. REO Procedures

  1.   An imaged copy of the REO file must be provided for each REO loan.
Include the following items:

  a.   Executed interim deed from Seller to Buyer     b.   Copy of executed
contract, if applicable     c.   Copy of all valuations     d.   Photos     e.  
Market Plan from previous servicer     f.   Repair history     g.   Offer
history     h.   Copy of title work

  2.   Take the following actions in preparing REO loans for transfer:

  a.   Evictions should be suspended. Please provide the eviction attorney
information and current status of the eviction. Litton will determine how to
proceed after the transfer.     b.   Cancel all listing agreements effective the
loan transfer date, UNLESS the file is currently under contract. Do not extend
any listing agreements with agents.     c.   Important — Please have the listing
agent and any property managers contact Litton Loan Servicing, LP, Commercial
REO Department.     d.   Outstanding invoices should be requested immediately
for services prior to cut-off date. Transferring party should make every effort
to pay all expenses incurred during this time frame. Any trailing invoices
should be sent to Litton Loan Servicing, LP, Attn: Commercial REO for
payment/processing according to the terms of the agreement.     e.   Send
trailing invoices to the address indicated:

11



--------------------------------------------------------------------------------



 



Exhibit F-2
Litton Loan Servicing LP
Attention: Commercial REO Department
4828 Loop Central Drive
Houston, TX 77081

  3.   Utilities will be placed in Litton Loan Servicing, LP’s name when the
loans are transferred. If the property is in an area that is subject to possible
freeze damage, agents should be instructed NOT to cancel the utilities until
advised by Litton Loan Servicing, LP.     4.   Unless otherwise specified,
offers on the property may continue to be accepted until 15 days prior to the
cut-off date. Any offers received after this time must be submitted to Litton
Loan Servicing, LP for approval.     5.   Do not provide any extensions to any
contracts.     6.   Unless otherwise specified, do not send any new referrals to
agents less than 15 days prior to the cut-off date. Regardless if an agent is
already assigned, please make sure to protect the structural integrity of the
asset (re-key, board-ups, winterization, etc.).     7.   Any questions can be
addressed by contacting the following persons:

Elizabeth Burdine
Commercial REO Manager
713.218.4919
Elizabeth.burdine@littonloan.com
N. Bankruptcy

  1.   Provide a preliminary list of loans active in bankruptcy. See list of
required data fields for Bankruptcy information needed.     2.   Fidelity system
(formerly known as Alltel) users must provide BNK1 or the Bankruptcy Service
Release Report. This report must be forwarded within 3 days after the closing
date, and the final report must be provided on the transfer date.     3.  
Provide the name and address of the debtor’s attorney, seller’s attorney, and
Bankruptcy Trustee. A preliminary report must be provided within 3 days after
the closing date, and a final report must be provided on the transfer date.    
4.   Provide a list of pending reliefs of stay.     5.   Provide a loan level
list of all loans with agreed orders or stipulation agreements and the current
loan status.     6.   Provide a list of loans with escrow advances due to
bankruptcy. Include a breakdown with bill and ledgers attached and reconciled
(90, 60, or 30 days).     7.   Provide copies of the notification sent to
bankruptcy attorneys advising of the transfer.

12



--------------------------------------------------------------------------------



 



Exhibit F-2

  8.   Provide a list of any cramdowns.     9.   Sort files and clearly mark
those requiring special handling. Designate the status of each file on the front
and include status screen prints inside.     10.   Provide a status report that
includes the attorney’s name and phone number, chapter, case number, BK billing
date, POC date, pre-petition due date, post-petition due date, and motion status
if filed as of the transfer date.     11.   Send bankruptcy files to the address
indicated:

Litton Loan Servicing LP
Attention: Bankruptcy Department
4828 Loop Central Drive
Houston, TX 77081
O. Loss Mitigation / Special Servicing
A Loss Mitigation file should be sent for every loan that currently has activity
in progress. This file should include the following:

  1.   Short Sale

  a.   Recent property valuation     b.   Sales contract     c.   HUD-I
Settlement Statement, estimated     d.   Realtor/Broker contact information    
e.   Mortgagor financials     f.   Mortgagor hardship letter     g.   Approval
letter (if approved and not closed prior to servicing transfer)

  2.   Modification         A preliminary report must be provided within 48
hours after the closing date. The final report must be provided within 48 hours
after the servicing transfer date and must include these items:

  a.   Recent property valuation     b.   Title search     c.   Modification
agreement or modification terms     d.   Document/Title company contact
information     e.   Mortgagor financials     f.   Mortgagor hardship letter    
g.   Identification of any funds collected in conjunction with the modification

  3.   Deed-in-Lieu of Foreclosure

13



--------------------------------------------------------------------------------



 



Exhibit F-2
Provide these items:

  a.   Recent property valuation     b.   Title search     c.   Deed-in-Lieu
agreement     d.   Document/Title company contact information     e.   Mortgagor
financials     f.   Mortgagor hardship letter

  4.   Partial Claims         Provide these items:

  a.   Mortgagor financials     b.   Mortgagor hardship letter

Identify prior claim filings, if applicable.

  5.   Any questions can be forwarded to the following:
Commercialservicing@littonloan.com

P. Other

  1.   Provide the entire history for the life of the loan including the current
year’s loan history up to the transfer date, and an explanation of transaction
codes. Please send all history received from prior servicers. Loan histories may
be provided electronically or via hard copy. A preliminary report must be
provided within 48 hours after each closing date, and the final report must be
provided within 48 hours after the servicing transfer date. Transaction balances
on the loan histories must agree with the balances on the final trial balance.  
  2.   Provide copies of the last 2 escrow analyses within 48 hours after the
transfer date with an explanation of the analysis method (cushion, etc.).     3.
  Provide the current, active collection records and pertinent information on
delinquent loans, along with FICO scores, BPO values, extension data, and
payment plan data. A preliminary report must be forwarded within 48 hours after
each closing date, and the final report must be forwarded within 48 hours after
the servicing transfer date. This information may be provided electronically or
via hard copy.     4.   Provide a check for the amount of the cut-off trial
balance.     5.   Provide a check for any unapplied funds and indicate how each
payment should be applied.     6.   Provide a list of the first lien holder,
including the company, address, and loan number, if the loan being transferred
is a second lien.

14



--------------------------------------------------------------------------------



 



Exhibit F-2

  7.   Endorse loan payments and/or payoff funds received after the transfer
date to Litton Loan Servicing LP and forward by overnight service to address
indicated. Designate the loan number to which the payment should be applied.

Litton Loan Servicing LP
Attention: Cash Management Department
4828 Loop Central Drive
Houston, TX 77081

  8.   Ship the entire loan file (hard, microfiche, or imaged) and all documents
to Litton by the transfer date. Provide an electronic inventory ledger with
servicing files to identify loans within each box. Any information such as
preliminary trial balances, master file data records, default information,
previous year’s ledger histories, etc. must be furnished as early as possible
prior to the transfer date. Any information sent to Litton regarding a loan that
Litton will not be servicing will be returned via uninsured regular mail unless
Litton is supplied with shipping instructions and a payment method.     9.   To
coordinate the location of the delivery of servicing files, contact one of the
following:

         
Vernon Rupp
      Charlene Wagner
Records Administration Manager
      Records Administration Supervisor
(713) 218-4847
      (713) 218-4762 vernon.rupp@littonloan.com   charlene.wagner@littonloan.com

  10.   Send all reports such as trial balances, master file data records,
default information, histories, etc. to the address indicated:

Litton Loan Servicing LP
Attention: Loan Transfer Department
4828 Loop Central Drive
Houston, TX 77081

  11.   Provide all required IRS reporting statements on all loans for the
current year up to the transfer date. Provide this information to the mortgagors
and the appropriate government agencies. Litton will perform all IRS reporting
for payments posted in our office after the transfer date.

Q. Electronic Imaging Transfer
Litton Loan Servicing LP utilizes SourceCorp as an imaging solution vendor. The
following information is applicable when images are provided in lieu of
servicing files:

  1.   Transfer Methods and Security

  a.   Litton prefers and SourceCorp will host an sFTP (Secure File Transmission
Protocol) site to which images may be transferred. However, if sFTP delivery
cannot be accomplished, the images may be provided via external USB hard drives,
DVDs, or CDs. The transfer protocol will either be sFTP (with or without PGP
encryption) or FTP with PGP encryption.

15



--------------------------------------------------------------------------------



 



Exhibit F-2

  b.   Image provider will furnish SourceCorp with their public sFTP encryption
key or SourceCorp will furnish image provider with SourceCorp’s PGP encryption
key, depending on agreed upon process.     c.   If image delivery is
accomplished by a transfer method other than sFTP, images that contain any
customer information, such as account numbers, loan balance information, payment
histories, and social security numbers, must be securely transmitted.

  2.   Image Files

  a.   Data/Files must be compressed in a uniquely named zip file, with a
maximum of 1 gigabyte per batch (zip file). Images must be uniquely named and
must be valid and viewable images that are properly indexed. The documents must
be mapped to the correct document type and contain only the essential pages. A
standard naming pattern will be established. An example is provided:        
<image provider>_<partner name>_<sequence#>.zip     b.   The zip file must be
limited to 200 megabytes.     c.   Black and white (bitonal, not gray scale)
images should be in Group IV, multi-page tiff format.     d.   Color and
grayscale images must be in jpg format. Jpg provides the dual benefit of a high
quality image and a small file size. This is important for faster retrieval
times.     e.   A compromise between unrecognizable bitonal tiff pictures and
very large color tiff pictures are stippled Group IV tiff images. Stippling
converts color tiffs to bitonal tiff images, but in such a way that it
approximates grayscale. When color jpg’s have not been an option, stippled
pictures have been used by some image providers.

16



--------------------------------------------------------------------------------



 



Exhibit F-2

  3.   Index File         An index file must be included in every zipped file.
The index must be named exactly the same as the zip file with a mil extension.
For example, a Litton_batch1.zip will contain a number of tiff files and an
index named Litton_batch1.mil.         In addition to the index file, a listing
of all applicable document types and definitions must be provided as soon as it
is determined that images will be available. Litton’s loading system is able to
accept pipe or tab delimited index files. The index file must contain the
required identification fields in this specific order:

              R (Required)/     Field Name   O (Optional)   Description
Image Source Value
  R   Litton predetermines this value for the customer. It assists Litton in
associating the image source with an index format and a staging area for its
related documents.
 
       
Litton Loan Number
  O   The pre-assigned Litton loan number (if available).
 
       
Previous Servicer
Loan Number
  R   The previous servicer’s loan number (required).
 
       
Document_Type
  R   If Litton receives vendor’s document type codes in the index file, a
complete list of the potential document types must be provided. This list is
loaded into a cross-referenced table and mapped to the proper Litton type. The
different document types must be as detailed as possible.
 
       
File Name
  R   The file name must include the image name with the correct file extension
(i.e., image1.tif) along with the relative path of the image. For instance, if
the images are on a CD located inside a subdirectory grouped by loan numbers,
Litton must have the subdirectory path included in the file name (i.e.,
\111235\image1.tif).
 
       
Document ID
  R   If the image files Litton receives are single page tiffs, they must be
identified by a unique document ID. For instance, if a document contains 5
pages, then there would be 5 different image files. To keep the image files
grouped together during the loading process, each file must have the same
document ID. In this situation, a new document ID indicates a new document is
being loaded.
 
       
Page Numbers
  R   For single page tiffs, the page number field indicates the page of the
document being loaded. The pages will contain the same document ID when loaded,
but with incremental page numbers. For Group IV tiffs, this field must be used
to note the total number of pages in the file.

Multi-Page Documents Example

                                            LLS       PRVSVC_     Document_    
        Image_Source     Loan_Num       Loan_Num     Type   File_Name  
Document_ID     Page  
Loan_Company
    123456789       010106001     DOT   /loan_a\image1.tif   Smith_012535     1
 
Loan_Company
    123456789       010106001     DOT   /loan_a\image2.tif   Smith_012535     2
 
Loan_Company
    123456789       010106001     DOT   /loan_a\image3.tif   Smith_012535     3
 
Loan_Company
    789123456       010108252     NOTE   /loan_b\image1.tif   Jones_012536     1
 
Loan_Company
    789123456       010108252     NOTE   /loan_b\image2.tif   Jones_012536     2
 

In the previous example, the relative path included in the index file contains
only the loan folder. The \Images\ folder is not needed because it is a
constant. All the images reside in this folder. The loan folder is required
because there are many subdirectories and the paths change.

17



--------------------------------------------------------------------------------



 



Exhibit F-2
This distinction is not required for Group IV tiffs, as they are already
consolidated into one document regardless of the number of pages.
Single Tiff Example

                                          LLS_       PRVSVC_     Document_      
        Image_Source   Loan_Num       Loan_Num     Type   File_Name  
Document_ID     Page  
Loan_Company
  123456789       010106001     DOT   \loan_a\image1.tif   Smith_012535     2  
Loan_Company
  123456789       010106001     NOTE   \loan_a\image2.tif   Smith_012535     4  
Loan_Company
  123456789       010106001     CREDIT   \loan_a\image3.tif   Smith_012535     3
 
Loan_Company
  789123456       010108252     NOTE   \loan_b\image1.tif   Jones_012536     1  
Loan_Company
  789123456       010108252     DOT   \loan_b\image2.tif   Jones_012536     7  

To coordinate the delivery of images, contact the following:

         
Brent Cottrell
Records Administration Manager
(713) 218-3474
      Charlene Wagner
Records Administration Supervisor
(713) 218-4762 brent.cottrell@littonloan.com   charlene.wagner@littonloan.com

R. (Hard Copy) Loan File Delivery
An electronic manifest must include the following identification fields in this
specific order:

  a.   Shipment date     b.   Loan number     c.   Tracking number     d.  
Carrier

                      Ship_Date     Loan_Num     Track_ Num       Carrier
01/12/2006
    147002805     900299905466       FedEx
01/13/2006
    147002808     900289595656       FedEx
01/14/2006
    147002809     900548974645       FedEx
01/15/2006
    147002806     900582254644       FedEx
01/16/2006
    147002908     900574944884       FedEx

This electronic manifest must be forwarded when delivering (hard copy) files:

  a.   Shipment date     b.   Loan number     c.   Box number     d.   Tracking
number     e.   Carrier

                          Ship_Date     Loan_Num     Box_Num       Track_Num  
Carrier
01/12/2006
    147002805     1 of 5       900299905466   FedEx
01/13/2006
    147002808     2 of 5       900289595656   FedEx
01/14/2006
    147002809     3 of 5       900548974645   FedEx
01/15/2006
    147002806     4 of 5       900582254644   FedEx
01/16/2006
    147002908     5 of 5       900574944884   FedEx

18



--------------------------------------------------------------------------------



 



Exhibit F-2
To coordinate the location of the delivery of servicing files, contact one of
the following:

     
Brent Cottrell
  Charlene Wagner
Records Administration Manager
  Records Administration Supervisor
(713) 218-3474
  (713) 218-4762
brent.cottrell@littonloan.com
  charlene.wagner@littonloan.com

19



--------------------------------------------------------------------------------



 



Exhibit F-2
S. Contact List
We appreciate your cooperation in expediting this transfer. Should you or any
member of your staff have questions, please contact the appropriate individual
from the list provided.

                  Contact   Department     Phone Number     Email
Janice McClure
  Administration Senior Vice President     (713) 966-8801    
mailto:imcclure@littonloan.com
Bertha Castillo
  Bankruptcy Lead     (713) 218-4648     mailto:bertha.castillo@littonloan.com
Lynn Lindsey
  Cash Management Manager     (713) 966-8921     mailto:llindsey@littonloan.com
Karen Vogel
  Cash Management Assistant Manager     (713) 966-8961    
mailto:kvogel@littonloan.com
Susan Onufer
  Director of Commercial Servicing     (713) 561-8243    
mailto:sonufer@littonloan.com
Walter Hanson
  Special Servicing Manager     (713) 218-4699     mailto:Mail to:
whanson@littonloan.com
Steve Baumel
  Corporate Advances Supervisor     (713) 218-4743    
mailto:sbaumel@littonloan.com
Gina Gray
  Foreclosure Operations Manager     (713) 218-4911    
mailto:ggray@littonloan.com
Ruby Guerra
  Insurance Supervisor     (713) 218.4808     mailto:ruby.guerra@littonloan.com
Vanessa Armentor
  Investor Accounting Supervisor     (713) 218-3425    
mailto:vanessa.armentor@littonloan.com
Yolanda O’Meara
  Investor Reporting Manager     (713) 966-8929    
mailto:yomeara@littonloan.com
Tom Hruska
  Loan Transfer Vice President     (713) 966-8928    
mailto:thruska@littonloan.com
Gayle Miller
  Loan Transfer Manager     (713) 966-8859     mailto:gmiller@littonloan.com
Bob Tompkins
  Loan Servicing Senior Vice President     (713) 966-8959    
mailto:btompkin@littonloan.com
Walter Hanson
  Commercial Special Servicing Manager     (713) 218-4699    
mailto:walter.hanson@littonloan.com
Drew Parker
  Assistant Vice President-MERS     (713) 966-8912    
mailto:dparker@littonloan.com
Anna Roberts
  Payoffs Manager     (713) 966-8944     mailto:aroberts@littonloan.com
Brent Cottrell
  Records Administration Manager     (713) 218-3474    
mailto:bcottrell@littonloan.com
Vernon Rupp
  Records Administration Manager     (713) 218-4847    
mailto:vernon.rupp@littonloan.com
Elizabeth Burdine
  Commercial REO Manager     (713) 218-4919    
mailto:elizabeth.burdine@littonloan.com
Helen Gavin
  Special Loans Manager     (713) 966-8967     mailto:hgavin@littonloan.com
Pamela Sonnier
  Tax Manager     (713) 218-4759     mailto:psonnier@littonloan.com

20



--------------------------------------------------------------------------------



 



Exhibit F-2
T. Required Data Fields. For the avoidance of doubt, each Data Field listed
below is included in the Data Tape fields contained in Exhibits M and N.
1. Transferring Servicer’s Loan Number
2. Transferring Servicer’s Name
3. MERS MIN #
4. MERS Batch #
5. Transferring Servicer’s MERS Org ID#
6. Transferring Investor’s MERS Org ID#
7. Mortgagor First Name
8. Mortgagor Middle Name
9. Mortgagor Last Name or Business Entity Name
10. Mortgagor Suffix (Jr., Sr., III, etc.)
11. Mortgagor Social Security #
12. Business Entity Tax ID #
13. Mortgagor Home Phone #
14. Mortgagor Work Phone #
15. Co-Mortgagor First Name
16. Co-Mortgagor Middle Name
17. Co-Mortgagor Last Name
18. Co-Mortgagor Suffix (Jr., Sr., III, etc.)
19. Co-Mortgagor Social Security #
20. Co-Mortgagor Home Phone #
21. Co-Mortgagor Work Phone Number
22. Mailing Street Address Line 1
23. Mailing Street Address Line 2
24. Mailing City
25. Mailing State
26. Mailing Zip Code
27. Property Street Address Line 1
28. Property Street Address Line 2
29. Property City
30. Property State
31. Property Zip Code
32. Current Principal Balance
33. Original Principal Balance (Loan Amount)
34. Current Interest Rate
35. Original Interest Rate
36. Current P&I Payment
37. Original P&I Payment
38. Current Payment Due Date
39. Interest Paid to Date
40. Interest Method
Interest Paid in Advance
Interest Paid in Arrears
DSI 365 day year, actual days in month
DSI 360 day year, 30 day month
DSI 367 day year, 30 day month, plus actual days

21



--------------------------------------------------------------------------------



 



Exhibit F-2
Upfront Interest (Rule of 78’s)
41. Accrued Interest Amount
42. Partial Payment Amount (DOP Amount/Interest Rich or Poor) for DSI Loans
43. First Payment Due Date
44. Closing Date
45. Maturity Date
46. Loan Term in Years
47. Loan Term in Months
48. Amortization Term (Balloon Only)
49. Lien Position
1st Lien
2nd Lien
3rd Lien
50. Occupancy Code
Owner Occupied
Non-Owner Occupied
Adverse
51. Property Type
Unsecured
Blanket
2-4 Family
2 Family (Duplex)
3 Family (Triplex)
4 Family (Quadplex)
Automotive
Co-Op
Condo
Commercial Multi-Family (5+ units)
Farm (Residential)
Hotel/Motel
Light Industrial
Mixed Use
Multi-Family/Apartment (less than 5 units)
Mobile Home/Chattel
Mobile Home/Real Property
Manufactured Home/Real Property
Mobile Home Park
Non-Real Estate
Night Club/Bar
Nursing Home
Office Building
Other
PUD
Self-Storage
Single Family
Retail
Townhouse
Unknown
Vacant Land

22



--------------------------------------------------------------------------------



 



Exhibit F-2
Warehouse
52. Escrow Balance
53. Escrow Advance Balance
54. Escrow Payment Amount
55. Total Monthly Payment Amount (PITI)
56. Corporate Advance Balance
57. Corporate Advance Details
Payee Name
Payee Address
Payee Tax ID#
Transaction Amount
Transaction Description
Transaction Date
Recoverable from Mortgagor (Y/N)
58. Suspense Balance
59. Loss Draft Balance (Restricted Escrow)
60. Restricted Escrow Balance
61. Subsidy (Buydown) Balance
62. Late Charge Balance
63. Late Charge Code
Fixed Flat Amount
Late Charge Rate x UPB
Late Charge Rate x P&I
Late Charge Rate x Total Payment
64. Monthly Late Charge Amount (Fixed Flat Fee Amount)
65. Late Charge Rate
66. Grace Days
67. Payment Frequency
Monthly
Bi-Weekly
Quarterly
Semi-Annual
Annual
68. Loan Type
Commercial Uninsured
Commercial Insured
69. Mortgage Type
Other
Unknown
Commercial Insured
Commercial Uninsured
Seller-Financed
70. Mortgage Instrument
ARM
Balloon
Balloon ARM
Buydown
Dividend Loans
Dual Amortization

23



--------------------------------------------------------------------------------



 



Exhibit F-2
Fixed Rate
GPM
GPM Balloon
HELOC
Pay History ARM
71. PMI/MIC Certificate #
72. Mortgage Insurance %
73. Original Appraised Value Amount
74. Original Loan-to-Value
75. Sales Price
76. Loan Purpose
Purchase
Refinance-Cash Out
Refinance-No Cash Out (Rate/Term)
Construction
77. Flood Insurance Required (Y/N)
Y=In Required Flood Zone
N=Not in Required Flood Zone
78. Tax Service
First American
TransAmerica (TRETS)
Alaskan Real Estate
FIS (Fidelity National Tax Service)
LandAmerica (Lereta)
Other
79. Tax Contract #
80. Tax Service Lender #
81. Sr. Lien Holder Name
82. Sr. Lien Holder Balance
83. Sr. Lien Holder Balance as of Date
84. Sr. Lien Holder Loan #
85. Sr. Lien Holder Payment Amount
86. Escrow Information (Tax, Insurance, MIP, and PMI)
Vendor/Payee Code
Vendor/Payee Name
Vendor/Payee Address Line 1
Vendor/Payee Address Line 2
Vendor/Payee City
Vendor/Payee State
Vendor/Payee Zip Code
Payment Frequency [Quarterly, Yearly (Annual), or Semi-Annual]
Escrow Type
Flood
Fire or Vacant
Liability
Loss of Rents
Windstorm
Earthquake
REO/REO Flood

24



--------------------------------------------------------------------------------



 



Exhibit F-2
2nd Lien
PMI/MIC
County Tax
City and School Tax
City, Borough, and Village Tax
School Tax
Other
Utility
Commercial
Escrow Maturity Date (Expiration Date or Next Due Date)
Analysis Amount/Annual Payment Amount
Reference Number (Policy # or Tax Parcel ID#)
Insurance Coverage Amount
Tax Service Payee # (Vendor Key 2)
Analysis (Y/N)
Y=E Escrowed
N=Non-Escrowed
87. ARM Data
ARM Index Code (Provide Code and Definition)
(i.e., FN6ML=FNMA 6 Month LIBOR)
Rounding Factor %
Rounding Code
Base Rate
Initial Index
Margin Points
Rate Calculation Method
Life of Loan Ceiling
Life of Loan Floor
Lookback Days
First Periodic Rate Cap (Increase)
First Periodic Rate Cap (Decrease)
First P&I Change Date
First Payment Change Date
First Interest Rate Change Date
Remaining Periodic Rate Cap (Increase)
Remaining Periodic Rate Cap (Decrease)
Months to First Rate Change Date
Months to First Payment Change Date
Rate Change Frequency
Payment Change Frequency
Next Rate Change Date
P&I Cap Rate %
P&I Force Period
Neg Am Amount
Pending Rate Change %
Pending Rate Change Effective Date
Pending P&I Payment Change
Pending P&I Payment Change Effective Date
Interest Only Expiration Date

25



--------------------------------------------------------------------------------



 



Exhibit F-2
Interest Only Period
88. Interest Only Flag (Y/N)
Y=Interest Only Loan
N=Not Interest Only Loan
89. Prepayment Penalty Flag (Y/N)
90. Prepayment Penalty Soft or Hard Flag (H/S)
91. Prepayment Penalty Type (Description)
92. Prepayment Penalty Term (Months)
93. Prepayment Penalty Expiration Date (MM/DD/YYYY)
94. Prepayment Lockout Period (Months)
95. Flood Service Provider
96. Flood Determination/Certificate #
97. Determination Date
98. Flood Zone
99. Flood Insurance Required Flag (Y/N)
Y=In Special Flood Hazard Area
N=Not in Special Flood Hazard Area
100. Map #
101. Map Effective Date
102. Map Suffix
103. Map ID/Map #
104. Community Status (Regular, Emergency, or Suspended)
105. Community Entry Date (FIRM Date)
106. Foreclosure Flag (Y/N)
107. F/C Attorney Name
108. F/C Attorney Address
109. F/C Attorney Phone
110. F/C Attorney Email Address
111. Referral Date
112. First Legal Date/Date of First Action
113. Judgment Date
114. Sale Date/Scheduled Sale Date
115. BPO Vendor
116. BPO Amounts/Value
117. BPO Date
118. Bankruptcy Flag (Y/N)
119. B/K Attorney Name
120. B/K Attorney Address
121. B/K Attorney Phone #
122. B/K Attorney Fax #
123. B/K Attorney Email Address
124. Chapter (7,11, or 13)
125. Case #
126. Chapter 7 Abandonment Date
127. Agreed Order Entered Date
128. Agreed Order Default Letter Expiration
129. Agreed Order Default Letter Requested
130. Agreed Order Default Letter Sent
131. Date Agreed Order Expires

26



--------------------------------------------------------------------------------



 



Exhibit F-2
132. Chapter 7 Asset Case (Y/N)
133. Last Date to File POC
134. Attorney File #
135. District in which Bankruptcy was Filed
136. Division in which Bankruptcy was Filed
137. Current Bankruptcy Status
138. Bankruptcy Filing Date
139. Effective Date of Current Bankruptcy Status
140. Bankruptcy Case Notes
141. Date Confirmed
142. Bankruptcy Conversion Chapter
143. Date Bankruptcy Converted
144. 341 Meeting Date
145. Date Discharge Entered
146. Person Filing Bankruptcy
147. MFR Hearing Date (Motion For Relief)
148. MFR Granted (Y/N)
149. MFR Filed Date
150. MFR Referral Date
151. Date Notice of Termination Sent
152. Date Notified of Bankruptcy
153. Date Notified of Bankruptcy Closing
154. Date Objection to POC Filed
155. Amount of Arrears Paid
156. Date POC Filed
157. Post-Petition Due Date
158. Amount of Post-Petition Delinquency
159. Pre-Petition Due Date
160. Projected Discharge Date
161. Date Reaffirmation Agreement was Filed
162. Date Released from Bankruptcy
163. Type of Closing (Dismissal, Stay, or Lift)
164. Date Stay or Lift Granted
165. Date the Trustee No Asset Report was Filed
166. Date Referred for POC
167. Amount in Trustee Suspense
168. REO Loan Status
a. Listed
b. Pre-Listed
c. Eviction
d. Redemption
169. Vested Name on the Title (prior to the time of loan transfer)
170. Eviction Attorney Name
171. Eviction Attorney Address
172. Eviction Attorney Phone #
173. Eviction Attorney Fax #
174. Eviction Attorney Email Address
175. Title Ordered Flag (Y/N)
Y=The property title has been ordered

27



--------------------------------------------------------------------------------



 



Exhibit F-2
N=The property title has not been ordered
176. Date Title Ordered (MM/DD/YYYY)
177. Title Company Name
178. Title Company Contact Person
179. Title Company Address
180. Title Company Phone #
181. Title Company Fax #
182. Title Company Email Address
183. Deed in Lieu-DIL Flag (Y/N)
184. Date of Deed in Lieu
185. Real Estate Contract Flag (Y/N)
Y=There is a contract on the property
N=There is no contract on the property
186. Closing Agent Name
187. Closing Agent Address
188. Closing Agent Phone #
189. Closing Agent Fax #
190. Closing Agent Email Address
191. Listing Agent Name
192. Listing Agent Address
193. Listing Agent Phone #
194. Listing Agent Fax #
195. Listing Agent Email Address
196. REO Service Outsourced Flag (Y/N)
Y=The REO service support is provided by an outside source
N=The REO service support is not provided by an outside source
197. REO Service Provider/Vendor Name
198. REO Service Provider/Vendor Address
199. REO Service Provider/Vendor Phone #
200. REO Service Provider/Vendor Fax#
201. REO Service Provider/Vendor Email Address
202. Current Document Custodian
203. Document Custodian Address
204. Document Custodian Phone #
205. Correspondent/Broker Name
206. Correspondent/Broker Address
207. Real Estate DSCR (Debt Service Coverage Ratio)
208. Combined DSCR (Debt Service Coverage Ratio)
209. FICO Scores
210. FICO Date
211. Property Name
212. Occupancy Date
213. Occupancy Rate
214. Number of Units
215. Number of Buildings
216. Year Built
217. Net Rentable Area
218. Information Required for 3 Largest Tenants
a. Tenant Name

28



--------------------------------------------------------------------------------



 



Exhibit F-2
b. Square Footage
c. Current Rent
d. Lease Expiration
219. Program (Stated Income or Full Doc)
220. UCC Information
a. State or County UCC
b. UCC Type (UCC-1, UCC-3, etc.
c. Recording #
d. Date Recorded
e. Expiration Date (Should be 5 years from recording)
f. County (County Property is located)
221. Information on Reserves Being Held
a. Reserve Type (Replacement, FF&E, Repair, Tenant Improvement, Environmental,
Capital Improvement, Seasonality, Deferred Maintenance, Debt Service, Ground
Rents, Leasing, Holdback, Letter of Credit, etc.)
b. Initial Deposit Amount (Amount Deposited at Origination)
c. Monthly Deposit Amount (Amount Deposited on a monthly basis)
d. Reserve Balance
e. Interest Bearing Flag (Y/N)
f. Reserve Maturity Date
222. Management Company Information
a. Property Management Company Name
b. Account # (if Applicable)
c. Contact Name
d. Phone Number
e. Mailing Address
f. Mailing City
g. Mailing State
h. Mailing Zip
223. Default Interest Rate
224. Date of Assumption
225. Special Servicing
a. Special Servicer Transfer Date
b. Expected Asset Resolve Date
c. Workout Strategy
d. Modification Code
e. Balance at Effective Modification Date
f. Modification Effective Date
g. Old Note Rate
h. Old P&I
i. Modified Payment Amount
j. Old Maturity Date
k. Total Months for Modification Change
l. Extension per docs or servicer
m. Master Servicer Return Date
n. Previous Special Servicer Transfer Date
226. Receivership Information
a. Receiver Start Date
b. Receiver Company Name

29



--------------------------------------------------------------------------------



 



Exhibit F-2
c. Contact Name
d. Phone Number
e. Mailing Address
f. Mailing City
g. Mailing State
h. Mailing Zip

30



--------------------------------------------------------------------------------



 



Exhibit G
Terms of Subservicing Agreements

 



--------------------------------------------------------------------------------



 



Exhibit G
For discussion purposes only
Peninsula
Proposed Sub Servicing Terms
August 27, 2008

      Proposed Portfolio    
Servicer
  Equity One Inc..
 
   
Subservicer
  Litton Loan Servicing LP
 
   
Transfer:
  Approximately $9 billion of 1st and 2nd lien securitized loans. Actual amount
to be determined based on the actual securitization transactions for which
consent could not be obtained.
 
   
Servicing Type:
  Remittance according to the respective Pooling and Servicing Agreements
(PSA) applicable to each securitization transaction
 
   
Advances:
  All future advances will be the responsibility of the Sub-Servicer (P&I, T&I,
and corporate) in accordance with each respective PSA. The recoverability
determination on each mortgage loan shall be made by the Sub-Servicer taking
into consideration all previous advances made on such loan made by either the
Servicer and/or the Sub-Servicer. Servicer shall be entitled to reimbursement
for advances it has made in accordance with the FIFO methodology applied on a
loan level basis for Corporate and Escrow Advances and on a pool level basis on
P & I advances..
 
   
Transfer Date:
  November 1, 2008
 
   
Servicing Responsibilities:
  All servicing responsibilities will generally be those applicable to the
Servicer in the respective PSA
 
   
Term:
  Contract in place until servicing transfer consent is obtained or at the end
of 18 months.

This term sheet is for discussion purposes only and is not to be considered as
an offer

1



--------------------------------------------------------------------------------



 



      Financial Terms    
Sub-servicing Fee:
  The Sub-Servicer will be entitled to receive the “Servicing Fee” to be paid to
the Servicer under the related PSA, as reduced by any amounts required to be
paid to any third parties that the Servicer is obligated to pay (such as the
trustee and the master servicer).
 
   
Compensating Interest:
  Pursuant to each PSA, the Sub-Servicer shall pay Compensating Interest in an
amount up to the amount of the aggregate Servicing Fee.
 
   
Special Servicing Fee:
  None
 
   
Ancillary Income:
  The Sub-Servicer shall be entitled to additional servicing compensation for
ancillary income as and to the extent permitted by the related PSA
 
   
Custodial Accounts:
  Custodial accounts held by and float benefits received by Sub-Servicer (in
each case, as and to the extent permitted by the related PSA)

      Data and Performance Management    
Account Management:
  Peninsula will be assigned an Account Manager to act as a single point of
contact to respond to data requests and client issues.
 
   
Reporting:
  The account manager will work with Peninsula to identify Key Performance
Indicators (“KPIs”) to measure servicing performance. KPIs will be reviewed on a
monthly basis.
 
   
RADAR Viewer:
  All securities serviced by Litton will be installed on RADAR Viewer. Peninsula
will be assigned a user id and password enabling users to access deal level
performance data.
 
   
 
  Litton will also design and deliver customized reports as needed.

This term sheet is for discussion purposes only and is not to be considered as
an offer

2



--------------------------------------------------------------------------------



 



      Other    
Reps and Warranties:
  The Sub-Servicer shall be entitled to enforce the loan level representations
and warranties against Equity One (in its capacity as Seller) as if the
Sub-Servicer were the named Servicer under the related PSA
 
   
Indemnification and Reps/Warrs:
  Sub-Servicer to indemnify the Servicer for all losses associated with or
arising from the Sub-Servicer’s negligence, breach of agreement or willful
misconduct. Servicer to indemnify the Subservicer for all losses associated with
or arising from the Servicer’s negligence, breach of agreement or willful
misconduct. Sub-Servicer to have the benefit of representations and warranties
under the APA as shall be reasonably agreed by the parties. In addition,
Servicer to represent that appointment of Sub-Servicer and subservicing by
Sub-Servicer under the terms provided in Sub-Servicing Agreement is not
prohibited by and does not violate the related PSAs and does not require the
consent of any other party under the related PSAs.
 
   
Regulation AB:
  Sub-Servicer shall agree to market standard Regulation AB requirements
customarily agreed to by subservicers in public deals (such as the standards of
the American Securitization Forum). Servicer shall be responsible for the Reg.
AB reporting for the portion of the year prior to the loans transfering to
Subservicer.
 
   
Legal Standing:
  Owner/Servicer to maintain legal standing as Servicer, so long as the
Subservicer is acting as subservicer hereunder.
 
   
Termination provisions:
  Servicer and Subservicer shall each have the right to terminate the agreement
upon certain events (which shall be set forth in the Subservicing Agreement and
shall generally be consistent with market standard provisions in other
agreements).

This term sheet is for discussion purposes only and is not to be considered as
an offer

3



--------------------------------------------------------------------------------



 



Exhibit H
Representations and Warranties with respect to Purchased Mortgage Loans





--------------------------------------------------------------------------------



 



Exhibit H
Representations and Warranties with respect to Purchased Mortgage Loans
H-1 (a) Definitions. For purposes of this Exhibit H, the following capitalized
terms shall have the respective meanings set forth below. Capitalized terms used
in this Exhibit H but not otherwise defined shall have the meanings assigned to
them in Section 1.1 of the Agreement.
          “Accepted Servicing Practices” means, with respect to each Mortgage
Loan, (a) those mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans of the same type as such Mortgage Loan
in the jurisdiction where the related Mortgaged Property is located and (b) the
Delinquency Collection Policies and Procedures.
          “Additional Balance” means, with respect to any HELOC, any future Draw
made by the related Mortgagor pursuant to the related Mortgage Loan Documents
after the Cut-off Date.
          “Adjustable Rate Mortgage Loan” means an adjustable rate Purchased
Mortgage Loan.
          “Adjustment Date” means, with respect to each HELOC, the date set
forth in the related Mortgage Note on which the Mortgage Interest Rate on the
HELOC is adjusted in accordance with the terms of the Mortgage Note.
          “ALTA” means The American Land Title Association, or any successor
thereto.
          “Amortization Period” means, with respect to any HELOC, the period of
time subsequent to the Draw Period during which the Obligor is obligated to make
Minimum Monthly Payments equal to interest accrued on the Stated Principal
Balance plus 1/120th of such Stated Principal Balance.
          “Appraisal” means a written real estate appraisal of a Mortgaged
Property made by an appraiser and performed in accordance with industry
standards in the area where the Mortgaged Property which is the subject of such
Appraisal is located.
          “Appraised Value” means the value set forth in an Appraisal made in
connection with the origination of the related Mortgage Loan.
          “Assignment of Mortgage” means an assignment of the Mortgage Loan,
notice of transfer or equivalent instrument in recordable form, sufficient under
the laws of the jurisdiction wherein the related Mortgaged Property is located
to reflect the sale of the Mortgage Loan to the Whole Loan Purchaser.
          “Billing Cycle” means, with respect to any HELOC and Due Date, the
calendar month preceding that Due Date.
          “Cancellation Fee” means, with respect to any HELOC, a fee, as
permitted by Law and as specified in the HELOC Mortgage Loan Documents, required
to be paid pursuant to the related Loan Agreement by the Mortgagor in connection
with an early termination of such HELOC.

H-1



--------------------------------------------------------------------------------



 



Exhibit H
          “Combined Loan-to-Value Ratio or CLTV” means, as of the date of
origination and as to any Second Lien Mortgage Loan, the ratio, expressed as a
percentage, of the (a) sum of (i) the outstanding principal balance of the
Second Lien Mortgage Loan as of the date of origination and (ii) the outstanding
principal balance as of the date of origination of any mortgage loan or mortgage
loans that are senior or equal in priority to the Second Lien Mortgage Loan and
which are secured by the same Mortgaged Property to (b) the lesser of the
Appraised Value at origination and the purchase price of the Mortgaged Property.
With respect to any HELOC, “Combined Loan-to-Value Ratio” or “CLTV” means the
ratio, expressed as a percentage, of the (a) sum of (i) the Stated Principal
Balance (or the original principal balance, if so indicated) of such HELOC and
(ii) the Stated Principal Balance (or the original principal balance, if so
indicated) as of such date of any mortgage loan or mortgage loans that are
senior or equal in priority to the HELOC and which are secured by the same
Mortgaged Property to (b) the Appraised Value of the related Mortgaged Property
at origination.
          “Condemnation Proceeds” means all awards or settlements in respect of
a taking of an entire Mortgaged Property by exercise of the power of eminent
domain or condemnation.
          “Construction Loan” means any Purchased Mortgage Loan that is made in
connection with the construction or rehabilitation of the Mortgaged Property.
          “Convertible Mortgage Loan” means any individual Adjustable Rate
Mortgage Loan which contains a provision whereby the Mortgagor is permitted to
convert the Adjustable Rate Mortgage Loan to a fixed rate Mortgage Loan in
accordance with the terms of the related Mortgage Note.
          “Covered Loan” means a Mortgage Loan categorized as Covered pursuant
to Appendix E of Standard & Poor’s Glossary.
          “Credit Limit” means, with respect to any HELOC, the maximum unpaid
Stated Principal Balance permitted under the terms of the related Mortgage Loan
Documents.
          “Delinquency Collection Policies and Procedures” means the delinquency
collection policies and procedures of the Sellers.
          “Draw” means, with respect to any HELOC, a borrowing by the Mortgagor
under the related Mortgage Loan Documents.
          “Draw Period” means, with respect to each HELOC, the period commencing
after the date of origination of such HELOC, during which the related Mortgagor
is permitted to make Draws.
          “Due Date” means, with respect to each Mortgage Loan other than a
HELOC, the day of the month on which each Monthly Payment is due on such
Mortgage Loan, pursuant to the terms of the related Mortgage Note, exclusive of
any days of grace. With respect to each HELOC, Due Date means the first day of
the month on which the Minimum Monthly Payment is due on the HELOC, exclusive of
any days of grace.

H-2



--------------------------------------------------------------------------------



 



Exhibit H
          “Escrow Payments” means, with respect to any Mortgage Loan, the
amounts constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the Mortgagee pursuant to the Mortgage or any other document.
          “Fannie Mae Guides” means the Fannie Mae Selling Guide and the Fannie
Mae Servicing Guide and all amendments or additions thereto.
          “FICO” means Fair Isaac Corporation, or any successor thereto.
          “Fixed Rate Mortgage Loan” means a fixed rate Purchased Mortgage Loan.
          “First Lien” means, with respect to any HELOC that is a Second Lien
Mortgage Loan, the Mortgage Loan relating to the corresponding Mortgaged
Property having a first priority Lien.
          “Gross Margin” means, with respect to each Adjustable Rate Mortgage
Loan or each HELOC, the fixed percentage amount set forth in the related
Mortgage Note which amount is added to the Index in accordance with the terms of
the related Mortgage Note to determine on each Interest Rate Adjustment Date the
Mortgage Interest Rate for such Mortgage Loan.
          “HELOC” means an individual home equity line of credit included in the
Purchased Mortgage Loans, including any Additional Balances with respect
thereto, each such being identified on the HELOC Schedule, which HELOC includes
without limitation the Loan File, the Minimum Monthly Payments, Principal
Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds,
proceeds from the disposition of REO Property, and all other rights, benefits,
proceeds and obligations arising from or in connection with such HELOC. Except
as expressly indicated in this Exhibit H, the term “Purchased Mortgage Loan”
shall include HELOCs.
          “HELOC Schedule” means the schedule of HELOCs identified on
Section 1.1(a), such schedule setting forth the following information with
respect to each HELOC: (1) the Sellers HELOC identifying number; (2) the
Mortgagor’s name; (3) the street address of the Mortgaged Property including the
state and zip code; (4) a code indicating whether the Mortgaged Property is
owner-occupied; (5) the type of residential property constituting the Mortgaged
Property; (6) the original months to maturity or the remaining months to
maturity from the Cut-off Date, in any case based on the original amortization
schedule and, if different, the maturity expressed in the same manner but based
on the actual amortization schedule; (7) with respect to each first lien HELOC,
the LTV at origination and as of the Cut-off Date; (8) with respect to each
second lien HELOC, the Combined Loan-to-Value Ratio at origination and as of the
Cut-off Date; (9) the Mortgage Interest Rate at origination and as of the
Cut-off Date; (10) the HELOC origination date; (11) the paid through date;
(12) the stated maturity date of the HELOC and, if applicable, of the First
Lien; (13) the amount of the Minimum Monthly Payment as of the Cut-off Date;
(14) the Stated Principal Balance of the HELOC and, if applicable, the principal
balance of the related First Lien as of the Cut-off Date; (15) a code indicating
the documentation style (i.e., full, alternative or reduced); (16) the number of
times during the twelve (12) month period preceding the Closing Date that any
Minimum Monthly Payment has been received thirty (30) or more

H-3



--------------------------------------------------------------------------------



 



Exhibit H
days after its Due Date; (17) the date on which the first payment is due; (18) a
code indicating whether or not the HELOC is the subject of a Cancellation Fee as
well as the terms of the Cancellation Fee; (19) the credit risk score (FICO
score) at the time of origination of the HELOC; (20) the first Adjustment Date
and the Adjustment Date frequency; (21) the Gross Margin; (22) the Maximum
Mortgage Interest Rate under the terms of the Mortgage Note; (23) the Minimum
Mortgage Interest Rate under the terms of the Mortgage Note; (24) the first
Adjustment Date immediately following the Cut-off Date; (25) a code indicating
whether the HELOC is a first or second lien HELOC; (26) the Index; (27) Credit
Limit; (28) Draw Period; (29) Amortization Period or repayment period; (30) with
respect to the related Mortgagor, the debt-to-income ratio; and (31) the Due
Date.
          With respect to the HELOCs in the aggregate, the HELOC Schedule shall
set forth the following information, as of the Cut-off Date, unless otherwise
specified: (1) the number of HELOCs; (2) the current aggregate principal balance
of the HELOCs; (3) the weighted average Mortgage Interest Rate of the HELOCs;
(4) the weighted average original months to maturity of the HELOCs and the
weighted average remaining months to maturity of the HELOCs.
          “High Cost Loan” means a Mortgage Loan (a) covered by the Home
Ownership and Equity Protection Act of 1994 (“HOEPA”), (b) with an “annual
percentage rate” or total “points and fees” payable by the related Mortgagor (as
each such term is calculated under HOEPA) that exceed the thresholds set forth
by HOEPA and its implementing regulations, including 12 C.F.R. § 226.32(a)(1)(i)
and (ii), (c) classified as a “high cost home,” “threshold,” “covered,” “high
risk home,” “predatory” or similar loan under any other state, federal or local
law, regulation or ordinance (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees) or (d) a Purchased Mortgage Loan categorized as High Cost
pursuant to Appendix E of Standard & Poor’s Glossary. For avoidance of doubt,
the Parties agree that this definition shall apply to any law regardless of
whether such law is presently, or in the future becomes, the subject of judicial
review or litigation.
          “Home Loan” means a Purchased Mortgage Loan categorized as Home Loan
pursuant to Appendix E of Standard & Poor’s Glossary.
          “Index” means, with respect to each Adjustable Rate Mortgage Loan, a
rate per annum as specified in the related Purchased Mortgage Loan Schedule.
With respect to any HELOC, Index means the Prime Rate.
          “Insurance Proceeds” means with respect to each HELOC, proceeds of
insurance policies insuring the HELOC or the related Mortgaged Property.
          “Interest Rate Adjustment Date” means, with respect to each Adjustable
Rate Mortgage Loan, the date, specified in the related Mortgage Note and the
related Purchased Mortgage Loan Schedule, on which the Mortgage Interest Rate is
adjusted.
          “Lifetime Rate Cap” means the provision of each Mortgage Note related
to an Adjustable Rate Mortgage Loan which provides for an absolute maximum
Mortgage Interest Rate which, during the terms of each Adjustable Rate Mortgage
Loan, shall not at any time exceed the

H-4



--------------------------------------------------------------------------------



 



Exhibit H
Mortgage Interest Rate at the time of origination of such Adjustable Rate
Mortgage Loan by more than the amount per annum set forth on the related
Purchased Mortgage Loan Schedule.
          “Liquidation Proceeds” means amounts, other than PMI Proceeds,
Condemnation Proceeds and Other Insurance Proceeds, received by the servicer in
connection with the liquidation of a defaulted HELOC through trustee’s sale,
foreclosure sale or otherwise, other than amounts received following the
acquisition of an REO Property.
          “Loan-to-Value Ratio or LTV” means, with respect to any Mortgage Loan,
the ratio (expressed as a percentage) of the outstanding principal amount of the
Mortgage Loan as of the related Cut-off Date (unless otherwise indicated), to
the lesser of (a) the Appraised Value of the Mortgaged Property at origination
and (b) if the Mortgage Loan was made to finance the acquisition of the related
Mortgaged Property, the purchase price of the Mortgaged Property. With respect
to any HELOC, Loan-to-Value Ratio or LTV means the ratio (expressed as a
percentage) of the Stated Principal Balance (or the original principal balance,
if so indicated) of such HELOC as of the date of determination to the Appraised
Value of the related Mortgaged Property at origination.
          “Maximum Mortgage Interest Rate” means, with respect to each HELOC, a
rate that is set forth on the HELOC Schedule and in the related Mortgage Note
and is the maximum interest rate to which the Mortgage Interest Rate on such
HELOC may be increased on any Adjustment Date.
          “MH Loan” means any manufactured housing installment sales contract or
installment loan agreement secured by a unit of manufactured housing and, in
certain cases, a Mortgage on real estate on which such manufactured home is
situated.
          “Minimum Monthly Payment” means the scheduled monthly payment of
principal and interest on a HELOC.
          “Minimum Mortgage Interest Rate” means, with respect to each HELOC, a
rate that is set forth on the HELOC Schedule and in the related Mortgage Note
and is the minimum interest rate to which the Mortgage Interest Rate on such
HELOC may be decreased on any Adjustment Date.
          “Monthly Payment” means the scheduled monthly payment of principal and
interest on a Mortgage Loan.
          “Mortgagee” means the mortgagee or beneficiary named in the Mortgage
and the successors and assigns of such Mortgagee or beneficiary.
          “Mortgage Interest Rate” means the annual rate of interest borne on a
Mortgage Note with respect to each Mortgage Loan.
          “Option ARM Mortgage Loan: means an Adjustable Rate Mortgage Loan that
gives the related Mortgagor at least three different payment options each month,
which include: (i) a minimum monthly payment option, (ii) an interest-only
payment option or (iii) a full principal and interest option which amortizes
over 30 years or less.

H-5



--------------------------------------------------------------------------------



 



Exhibit H
          “Other Insurance Proceeds” means proceeds of any title policy, hazard
policy, pool policy or other insurance policy covering a HELOC, other than the
PMI Policy, if any, to the extent such proceeds are not to be applied to the
restoration of the related Mortgaged Property or released to the Mortgagor in
accordance with the procedures that the Servicer would follow in servicing
mortgage loans held for its own account.
          “Periodic Rate Cap” means the provision of each Mortgage Note related
to an Adjustable Rate Mortgage Loan which provides for an absolute maximum
amount by which the Mortgage Interest Rate therein may increase or decrease on
an Interest Rate Adjustment Date above or below the Mortgage Interest Rate
previously in effect. The Periodic Rate Cap for each Adjustable Rate Mortgage
Loan included in the Purchased Mortgage Loans is the rate set forth on the
Purchased Mortgage Loan Schedule.
          “Periodic Rate Floor” means, with respect to each Adjustable Rate
Mortgage Loan, the provision of each Mortgage Note which provides for an
absolute maximum amount by which the Mortgage Interest Rate therein may decrease
on an Interest Rate Adjustment Date below the Mortgage Interest Rate previously
in effect.
          “PMI Policy” means a policy of private mortgage guaranty insurance
relating to a HELOC and issued by a Qualified Insurer.
          “PMI Proceeds” means proceeds of any PMI Policy.
          “Prepayment Penalty” means with respect to each Mortgage Loan, the
fee, if any, payable upon the prepayment, in whole or in part, of such Mortgage
Loan, as set forth in the related Mortgage Note.
          “Prime Rate” means the prime rate announced to be in effect from time
to time as published as the average rate in The Wall Street Journal (Northeast
Edition).
          “Principal Prepayment” means any payment or other recovery of
principal on a HELOC which is received in advance of its scheduled Due Date,
excluding any prepayment penalty or premium thereon, which is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment.
          “Purchased Mortgage Loan Schedule” means the schedule of Purchased
Mortgage Loans (other than HELOCs) identified on Section 1.1(a) setting forth
certain information with respect to each Purchased Mortgage Loan, which must
include at a minimum: (1) the Seller’s Purchased Mortgage Loan identifying
number; (2) the Mortgagor’s name; (3) the street address of the Mortgaged
Property including the city, state and zip code; (4) a code indicating whether
the Mortgaged Property is owner-occupied, a second home or investment property;
(5) the number and type of residential units constituting the Mortgaged Property
(i.e. a single family residence, a 2-4 family residence, a unit in a condominium
project or a unit in a planned unit development, manufactured housing); (6) the
original months to maturity or the remaining months to maturity from the related
Cut-off Date, in any case based on the original amortization schedule and, if
different, the maturity expressed in the same manner but based on the actual
amortization schedule; (7) the LTV and CLTV, each at the origination; (8) the
Mortgage Interest Rate as of

H-6



--------------------------------------------------------------------------------



 



Exhibit H
the Cut-off Date; (9) the date on which the Monthly Payment was due on the
Purchased Mortgage Loan and, if such date is not consistent with the Due Date
currently in effect, such Due Date; (10) the stated maturity date; (11) the
amount of the Monthly Payment as of the Cut-off Date; (12) the original
principal amount of the Purchased Mortgage Loan; (13) the principal balance of
the Purchased Mortgage Loan as of the close of business on the Cut-off Date,
after deduction of payments of principal due and collected on or before the
Cut-off Date; (14) with respect to Adjustable Rate Mortgage Loans, the Interest
Rate Adjustment Date; (15) with respect to Adjustable Rate Mortgage Loans, the
Gross Margin; (16) with respect to Adjustable Rate Mortgage Loans, the Lifetime
Rate Cap under the terms of the Mortgage Note; (17) with respect to Adjustable
Rate Mortgage Loans, a code indicating the type of Index; (18) with respect to
Adjustable Rate Mortgage Loans, the Periodic Rate Cap under the terms of the
Mortgage Note; (19) with respect to Adjustable Rate Mortgage Loans, the Periodic
Rate Floor under the terms of the Mortgage Note; (20) the type of Purchased
Mortgage Loan (i.e., Fixed Rate, Adjustable Rate, First Lien, Second Lien);
(21) a code indicating the purpose of the loan (i.e., purchase, rate and term
refinance, equity take-out refinance); (22) a code indicating the documentation
style (i.e. full, alternative or reduced); (23) the loan credit classification
(as described in the Underwriting Guidelines); (24) whether such Purchased
Mortgage Loan provides for a Prepayment Penalty; (25) the Prepayment Penalty
period of such Purchased Mortgage Loan, if applicable; (26) a description of the
Prepayment Penalty, if applicable; (27) the Mortgage Interest Rate as of
origination; (28) the credit risk score (FICO score) at origination; (29) the
date of origination; (30) the Mortgage Interest Rate adjustment period; (31) the
Mortgage Interest Rate adjustment percentage; (32) the Mortgage Interest Rate
floor; (33) the Mortgage Interest Rate calculation method (i.e., 30/360, simple
interest, other); (34) a code indicating whether the Purchased Mortgage Loan is
a Section 32 Purchased Mortgage Loan; (35) a code indicating whether the
Purchased Mortgage Loan is assumable; (36) a code indicating whether the
Purchased Mortgage Loan has been modified; (37) the one-year payment history;
(38) with respect to the related Mortgagor, the debt-to-income ratio; (39) the
Appraised Value of the Mortgaged Property; (40) the sales price of the Mortgaged
Property if the Purchased Mortgage Loan was originated in connection with the
purchase of the Mortgaged Property; (41) a code indicating if the Purchased
Mortgage Loan is a High Cost Loan or Home Loan as such terms are defined in the
then current Standard & Poor’s Glossary; and (42) with respect to each Option
ARM Mortgage Loan, (a) a detailed transaction history indicating how all
payments were applied, (b) the total negative amortization amount as of the
Closing Date and (c) all adjustable rate change histories. With respect to the
Purchased Mortgage Loans in the aggregate, the Purchased Mortgage Loan Schedule
shall set forth the following information, as of the Cut-off Date: (1) the
number of Purchased Mortgage Loans; (2) the current aggregate outstanding
principal balance of the Purchased Mortgage Loans; (3) the weighted average
Mortgage Interest Rate of the Purchased Mortgage Loans; and (4) the weighted
average maturity of the Purchased Mortgage Loans.
          “Qualified Appraiser” means an appraiser, duly appointed by a Seller,
who had no interest, direct or indirect in the Mortgaged Property or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Purchased Mortgage Loan, and such appraiser and
the appraisal made by such appraiser both satisfy the requirements of Title XI
of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and
the regulations promulgated thereunder, all as in effect on the date the
Purchased Mortgage Loan was originated.

H-7



--------------------------------------------------------------------------------



 



Exhibit H
          “Qualified Insurer” means any of PMI Mortgage Insurance Co., Mortgage
Guaranty Insurance Corporation, Radian Guaranty Inc. or any affiliate thereof or
any other mortgage guaranty insurance company duly qualified as such under the
laws of the state of its principal place of business and each state having
jurisdiction over such insurer in connection with the insurance policy issued by
such insurer, duly authorized and licensed in such states to transact a mortgage
guaranty insurance business in such states and to write the insurance provided
by the insurance policy issued by it.
          “RESPA” means Real Estate Settlement Procedures Act, as amended from
time to time.
          “Second Lien Mortgage Loan” means a Mortgage Loan secured by a second
lien Mortgage on the related Mortgaged Property.
          “Standard & Poor’s” means Standard & Poor’s Rating Services, a
division of The McGraw-Hill Companies Inc., and its successors in interest.
          “Standard & Poor’s Glossary” means the Standard & Poor’s LEVELS®
Glossary, as may be in effect from time to time.
          “Stated Principal Balance” means, as to each HELOC, (i) the principal
balance of such HELOC at the Cut-off Date after giving effect to payments of
principal received on or before such date plus (ii) any Additional Balances in
respect of such HELOC.
          “Underwriting Guidelines” means the underwriting guidelines of each
Seller.
          (b) Seller Fundamental Representations. For purposes of the Agreement,
the representations and warranties set forth below in clauses (a), (b), (c),
(d), (h), (j) (solely with respect to subclauses (i) and (ii) thereof), (q)
(solely with respect to subclause (i) thereof), (ff), (ii) and (ll) of
Section H-2 of this Exhibit H shall be deemed to be “Seller Fundamental
Representations”.
H-2 Representations and Warranties.
          Sellers hereby jointly and severally represent and warrant to
Purchasers that, as to each Purchased Mortgage Loan that is a residential
Mortgage Loan (other than a Construction Loan), except as set forth on
Schedule 4.5, the following statements are true and correct as of the date of
this Agreement and as of the Closing Date (as though such representations and
warranties were made as of the Closing Date):
                    (a) Ownership. The applicable Seller is the sole owner of
record and holder of the Purchased Mortgage Loan and the indebtedness evidenced
by each Mortgage Note. The applicable Seller owns the entire right, title and
interest in and to the Servicing Rights and the sole right to service the
related Purchased Mortgage Loan, subject to the Servicing Agreements but free
and clear of all Liens. The Purchased Mortgage Loan is not assigned or pledged,
and the applicable Seller has good, indefeasible and marketable title thereto,
and has full right to transfer and sell the Purchased Mortgage Loan to the Whole
Loan Purchaser free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other

H-8



--------------------------------------------------------------------------------



 



Exhibit H
party, to sell and assign each Purchased Mortgage Loan pursuant to this
Agreement and following the sale of each Purchased Mortgage Loan, the Whole Loan
Purchaser will own such Purchased Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest.
                    (b) Priority. The Mortgage is genuine, legal and valid, and
is a subsisting and enforceable first or second lien on the Mortgaged Property.
The lien of the Mortgage is subject only to:
          (i) the lien of current real property Taxes and assessments not yet
due and payable;
          (ii) covenants, conditions, and restrictions, rights of way, easements
and other matters of the public record;
          (iii) other matters which do not materially interfere with the
benefits of the security intended to be provided by the Mortgage; and
          (iv) solely with respect to a second lien Purchased Mortgage Loan, the
lien of the first Mortgage on the Mortgaged Property.
                     (c) Enforceability. Each Mortgage Note and Mortgage (i) is
enforceable in accordance with its terms in all material respects, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, and other similar Laws of general application relating to or
affecting creditors’ rights and, with respect to the Mortgage, except that the
equitable remedy of specific performance and other equitable remedies are
subject to the discretion of the courts and (ii) contains customary and
enforceable provisions that render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security, including (A) in the case of a Mortgage designated as a deed of
trust, by trustee’s sale and (B) otherwise by judicial foreclosure and the
holder of the related Purchased Mortgage Loan will be able to deliver good and
merchantable title to the Mortgaged Property. If the Purchased Mortgage Loan is
secured by a long-term residential lease or ground lease, (i) the lessor under
the lease holds a fee simple interest in the land; and (ii) the terms of such
lease expressly permit the mortgaging of the leasehold estate, the assignment of
the lease without the lessor’s consent and the acquisition by the holder of the
Mortgage Loan of the rights of the lessee upon foreclosure or assignment in lieu
of foreclosure or provide the holder of the Mortgage Loan with substantially
similar protections.
                    (d) Fraud. No Seller has committed any fraud in connection
with the origination of such Purchased Mortgage Loan. To Seller’s Knowledge,
there has been no identity fraud committed against Mortgagor in connection with
the origination of such Purchased Mortgage Loan that would have be materially
adverse to the Mortgagor or his or her financial condition. No information,
statement, tape, diskette, report, form or other document, including but not
limited to the statements and information contained in the origination
application and documentation for each Mortgage Loan, furnished or to be
furnished pursuant to this Agreement or in connection with the transactions
contemplated hereby contains or will contain any untrue statement of a material
fact or omits to state a material fact necessary to make the statements

H-9



--------------------------------------------------------------------------------



 



Exhibit H
contained herein or therein no misleading; provided, that with respect to any
information provided by third parties, this representation is only made to
Sellers’ Knowledge.
                    (e) Data. The information with respect to each Purchased
Mortgage Loan, individually, and with respect to all Purchased Mortgage Loans,
collectively, in each of the Loan Test Tape and the Loan Data Tape is true,
complete and correct in all material respects as of its date.
                    (f) No Outstanding Charges. The Mortgagor is not in default
in complying with the terms of the related Mortgage and all taxes, governmental
assessments, insurance premiums, or other assessments or charges which
previously became due and owing have been paid, or an escrow of funds has been
established in an amount sufficient to pay for every such item which remains
unpaid and which has been assessed but is not yet due and payable. The
applicable Seller has not advanced any payments, or induced, solicited or
knowingly received any advance of payments by a party other than the Mortgagor,
directly or indirectly.
                    (g) Original Terms Unmodified. The terms of the Mortgage
Note and Mortgage have not been impaired, waived, altered, modified, satisfied,
canceled, subordinated or rescinded, in whole or in part, in any respect, from
the date of origination except by a written instrument which has been recorded,
if necessary to protect the interests of the applicable Seller, and which shall
be delivered to the Whole Loan Purchaser or to such Person as the Whole Loan
Purchaser shall designate in writing, and the terms of which are reflected in
the related Purchased Mortgage Loan Schedule. The substance of any such waiver,
alteration or modification has been approved by the title insurer, if any, to
the extent required by the policy, and its terms are reflected on the related
Purchased Mortgage Loan Schedule, if applicable. No Mortgagor has been released,
in whole or in part, except in connection with an assumption agreement, approved
by the title insurer, to the extent required by the policy, and which assumption
agreement is part of the Loan File delivered to the Whole Loan Purchaser or to
such Person as the Whole Loan Purchaser shall designate in writing and the terms
of which are reflected in the related Purchased Mortgage Loan Schedule.
                    (h) No Defenses. The Purchased Mortgage Loan is not subject
to any right of rescission or any valid right of set-off, counterclaim or
defense (including without limitation the defense of usury) nor will the
operation of any of the terms of the Mortgage Note or the Mortgage, or the
exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission or any valid right to set-off, counterclaim or defense (including
without limitation the defense of usury), and no such right of rescission or
valid right to set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor was a debtor in any state or federal bankruptcy or
insolvency proceeding at the time the Purchased Mortgage Loan was originated.
                    (i) Hazard Insurance. The related Mortgaged Property is
covered by a valid and existing hazard insurance policy with a generally
acceptable carrier that provides for fire and extended coverage as are customary
in the area where the Mortgaged Property is located. If required by the Flood
Disaster Protection Act of 1973, as amended, a flood insurance policy is in
effect with respect to each Mortgaged Property associated with a each such first
lien Purchased Mortgage Loan, as the case may be, and originated on or after
July 1, 2005 with a generally

H-10



--------------------------------------------------------------------------------



 



Exhibit H
acceptable carrier in an amount representing the necessary coverage for each
property and meeting the requirements of the current guidelines of the Federal
Flood Insurance Administration. Such hazard insurance policy contains a standard
mortgagee clause naming the originator and its successors and assigns as loss
payee. With respect to any such Purchased Mortgage Loan described above, the
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at Mortgagor’s
cost and expense and to obtain reimbursement therefor from the Mortgagor. All
premiums have been paid.
               (j) Compliance with Laws.
     (i) Any and all requirements of any federal, state or local law, regulation
or ordinance, including usury, truth in lending, real settlement procedures,
consumer credit protection, predatory, abusive and fair lending laws, equal
credit opportunity and disclosure laws or unfair and deceptive practices laws
including any provisions relating to prepayment penalties, have been complied
with in all respects and the consummation of the transactions contemplated
hereby will not involve the violation of any such laws or regulations, except
for any noncompliance or violation that would not, individually or in the
aggregate, be material to a Purchased Mortgage Loan, individually, or to the
Purchased Mortgage Loans, taken as a whole.
     (ii) The origination, servicing and collection practices used by the
applicable Seller with respect to the Purchased Mortgage Loan have been in all
respects in compliance in all respects with applicable requirements of Law,
except for any noncompliance that would not, individually or in the aggregate,
be material to an Purchased Mortgage Loan, individually, or to the Purchased
Mortgage Loans, taken as a whole.
     (iii) All Escrow Payments have been collected in full compliance with state
and federal law and the provisions of the related Mortgage Note and Mortgage. An
escrow of funds is not prohibited by applicable law and has been established in
an amount sufficient to pay for every item that remains unpaid and has been
assessed but is not yet due and payable. No escrow deposits or Escrow Payments
or other charges or payments due the applicable Seller have been capitalized
under the Mortgage or the Mortgage Note.
     (iv) All Mortgage Interest Rate adjustments have been made in strict
compliance with state and federal law and the terms of the related Mortgage and
Mortgage Note on the related Interest Rate Adjustment Date. The applicable
Seller executed and delivered any and all notices required under applicable law
and the terms of the related Mortgage Note and Mortgage regarding the Mortgage
Interest Rate and the Monthly Payment adjustments. Any interest required to be
paid pursuant to state, federal and local law has been properly paid and
credited.

H-11



--------------------------------------------------------------------------------



 



Exhibit H
     (v) The applicable Seller has within the last twelve (12) months (unless
such Mortgage Loan was originated within such twelve-month period) analyzed the
required Escrow Payments for each Mortgage Loan and adjusted the amount of such
payments so that, assuming all required payments are timely made, any deficiency
will be eliminated on or before the first anniversary of such analysis, or any
overage will be refunded to the Mortgagor, in accordance with RESPA and any
other applicable law.
                    (k) No Satisfaction of Mortgage. The Mortgage has not been
satisfied, canceled, subordinated or rescinded, in whole or in part, and the
Mortgaged Property has not been released from the lien of the Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such
release, cancellation, subordination or rescission. The applicable Seller has
not waived the performance by the Mortgagor of any action, if the Mortgagor’s
failure to perform such action would cause the Purchased Mortgage Loan to be in
default, nor has such Seller waived any default resulting from any action or
inaction by the Mortgagor.
                     (l) Location, Type, Improvements and Occupancy of Mortgaged
Property. The Mortgaged Property is located in the state identified in the
related Purchased Mortgage Loan Schedule and consists of real property with a
detached single family residence erected thereon, or a two- to four-family
dwelling, or an individual condominium unit, or an individual unit in a planned
unit development or a de minimis planned unit development. All improvements
which were considered in determining the Appraised Value of the Mortgaged
Property lay wholly within the boundaries and building restriction lines of the
Mortgaged Property, and no improvements on adjoining properties encroach upon
the Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning law or regulation. The
Mortgaged Property is lawfully occupied under applicable law. All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities. The Purchased Mortgage Loan does not provide for the
calculation of interest to be made on a “daily simple interest” basis. No
Purchased Mortgage Loan is an Option ARM Mortgage Loan. The Purchased Mortgage
Loan did not have an initial term of 36 months or less.
                    (m) No MH Loans. The Purchased Mortgage Loan is not a MH
Loan.
                    (n) Full Disbursement of Proceeds. The Purchased Mortgage
Loan has been closed and the proceeds of the Purchased Mortgage Loan have been
fully disbursed (other than respect to HELOCs) and there is no requirement for
future advances thereunder (other than Additional Balances in the case of any
HELOC), and any and all requirements as to completion of any on-site or off-site
improvement and as to disbursements of any escrow funds therefor have been
complied with. All costs, fees and expenses incurred in making or closing the
Purchased Mortgage Loan and the recording of the Mortgage were paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage.

H-12



--------------------------------------------------------------------------------



 



Exhibit H
                    (o) Doing Business. All parties which have had any interest
in the Purchased Mortgage Loan, whether as Mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (i) in compliance with any and all applicable licensing
requirements of the Laws of the state wherein the Mortgaged Property is located,
and (ii) either (A) organized under the Laws of such state, or (B) qualified to
do business in such state, or (C) a federal savings and loan association, a
savings bank or a national bank having a principal office in such state, or
(iii) not doing business in such state.
                    (p) CLTV, LTV. If the Purchased Mortgage Loan is a Second
Lien Mortgage Loan, it does not have a CLTV in excess of 100%. The Purchased
Mortgage Loan does not have an LTV greater than 100%.
                    (q) Title Insurance.
               (i) If such Purchased Mortgage Loan is not a HELOC is covered by
an ALTA lender’s title insurance policy or other generally acceptable form of
policy of insurance issued by a title insurer qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring the
applicable Seller, its successors and assigns, as to the first or second
priority lien of the related Mortgage in the original principal amount of the
such Purchased Mortgage Loan. Such title insurance policy is valid and in full
force and effect
               (ii) With respect to each HELOC having an original Credit Limit
in excess of $250,000, a lender’s policy of title insurance, expressClose.com
lender master protection program (standard mortgage guaranty) or a commitment
letter (binder) to issue the same or an attorney’s certificate or opinion of
title was effective on the date of the origination of each such HELOC and each
such policy or certificate or opinion of title is valid and remains in full
force and effect. Such lender’s policy of title insurance is acceptable to
Fannie Mae and Freddie Mac, issued by a title insurer acceptable to Fannie Mae
and Freddie Mac and qualified to do business in the jurisdiction where the
related Mortgaged Property is located, insuring the applicable Seller, its
successors and assigns as to the lien priority specified on the HELOC Schedule
with respect to the related Mortgage in the original principal amount of such
HELOC and against any loss by reason of the invalidity or unenforceability of
the lien resulting from the provisions of such Mortgage providing for adjustment
to the applicable Mortgage Interest Rate and Minimum Monthly Payment.
               (iii) The applicable Seller, its successors and assigns, are the
sole insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. The Lien of the Mortgage securing the consolidated principal amount
is expressly insured as having first or second lien priority (as applicable) by
a title insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac.

H-13



--------------------------------------------------------------------------------



 



Exhibit H
                    (r) No Waiver of Defaults. Neither the applicable Seller nor
any of its affiliates nor any of their respective predecessors, have waived any
default, breach, violation or event which would permit acceleration.
                    (s) Payment Terms. No Purchased Mortgage Loan contains terms
or provisions which would result in negative amortization. Principal payments on
the Purchased Mortgage Loan commenced no more than sixty (60) days after funds
were disbursed in connection with the Purchased Mortgage Loan. The Mortgage
Interest Rate as well as the Lifetime Rate Cap and the Periodic Cap, are as set
forth on the Purchased Mortgage Loan Schedule. Other than with respect to HELOCs
and interest only loans, the Mortgage Note is payable in equal monthly
installments of principal and interest, which installments of interest, with
respect to Adjustable Rate Mortgage Loans, are subject to change due to the
adjustments to the Mortgage Interest Rate on each Interest Rate Adjustment Date,
with interest calculated and payable in arrears, sufficient to amortize the
Purchased Mortgage Loan fully by the stated maturity date, over an original term
of not more than thirty (30) years from commencement of amortization. The
Purchased Mortgage Loan is payable on the first day of each month. There are no
Convertible Mortgage Loans in the Purchased Mortgage Loans, which contain a
provision allowing the Mortgagor to convert the Mortgage Note from an adjustable
interest rate Mortgage Note to a fixed interest rate Mortgage Note. No Purchased
Mortgage Loan is a balloon mortgage loan that has an original stated maturity of
less than seven (7) years.
                    (t) No Additional Collateral. The related Mortgage Note is
not and has not been secured by any collateral except the Lien of the
corresponding Mortgage on the Mortgaged Property and the security interest of
any applicable security agreement or chattel mortgage.
                    (u) Condominiums/Planned Unit Developments. If the Mortgaged
Property is a condominium unit or a planned unit development (other than a de
minimis planned unit development) such condominium or planned unit development
project related to such Purchased Mortgage Loan was originated in accordance
with, and the Mortgaged Property meets the guidelines set forth in the
applicable Seller’s Underwriting Guidelines and any applicable laws. The
construction of such condominium or planned unit development project has been
completed and the homeowners’ association with respect to such condominium or
planned unit development project has been formed and is managing such
condominium or planned unit development project. No Seller has received notice
of the conversion of any condominium or planned unit development project to a
rental project.
                    (v) Transfer of Purchased Mortgage Loans. The Assignment of
Mortgage (except with respect to any Mortgage that has been recorded in the name
of MERS or its designee), with respect to each Purchased Mortgage Loan is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located. The transfer,
assignment and conveyance of the Mortgage Notes and the Mortgages by the Sellers
are not subject to the bulk transfer or similar statutory provisions in effect
in any applicable jurisdiction.
                    (w) No Buydown Provisions; No Graduated Payments or
Contingent Interests. The Purchased Mortgage Loan does not contain provisions
pursuant to which Monthly Payments are paid or partially paid with funds
deposited in any separate account established by the Seller,

H-14



--------------------------------------------------------------------------------



 



Exhibit H
the Mortgagor, or anyone on behalf of the Mortgagor, or paid by any source other
than the Mortgagor nor, except with respect to a HELOC, does it contain any
other similar provisions which may constitute a “buydown” provision. Each
Purchased Mortgage Loan is not a graduated payment mortgage loan and each
Purchased Mortgage Loan does not have a shared appreciation or other contingent
interest feature. To the extent any HELOC contains any buydown provision, such
buydown funds have been maintained and administered in accordance with, and such
HELOC otherwise complies with, Fannie Mae/Freddie Mac requirements relating to
buydown loans.
                    (x) Solvency. The Mortgagor is not in bankruptcy.
                    (y) Consolidation of Future Advances. Any future advances
made to the Mortgagor prior to the Cut-off Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The consolidated principal amount does not exceed the original principal amount
of the Purchased Mortgage Loan.
                    (z) Condemnation. There is no proceeding pending or, to the
Sellers’ knowledge, threatened for the total or partial condemnation of the
related Mortgaged Property
                    (aa) Servicing Practices. The origination, servicing and
collection practices used by the applicable Seller, and any prior servicer with
respect to the Purchased Mortgage Loan have been in all respects in material
compliance with Accepted Servicing Practices and have been in all material
respects legal and proper and prudent in the mortgage origination and servicing
business. With respect to escrow deposits and Escrow Payments, all such payments
are in the possession of, or under the control of the applicable Seller and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made.
                    (bb) No Violation of Environmental Laws. The Mortgaged
Property is free from any and all toxic or hazardous substances and there exists
no violation of any local, state or federal environmental law, rule or
regulation. There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgage Property; and nothing further remains to
be done to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property.
                    (cc) Servicemembers Civil Relief Act of 2003. The Mortgagor
has not notified the applicable Seller, and such Seller has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act of 2003.
                    (dd) Appraisal. The Loan File contains an appraisal of the
related Mortgaged Property signed prior to the approval of the Purchased
Mortgage Loan application by a Qualified Appraiser, duly appointed by the
related originator, who had no interest, direct or indirect in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Purchased Mortgage Loan, and
the appraisal and

H-15



--------------------------------------------------------------------------------



 



Exhibit H
appraiser both satisfy the requirements of Fannie Mae or Freddie Mac and Title
XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989
and the regulations promulgated thereunder, all as in effect on the date the
Purchased Mortgage Loan was originated.
                    (ee) Value of Mortgaged Property. To Seller’s knowledge
there have been no action taken by a Government Entity that could be expected to
adversely affect the value or the marketability of any Purchased Mortgage Loan
or related Mortgage Property or to cause the Purchased Mortgage Loans to prepay
during any period materially faster or slower than similar Mortgage Loans held
by the Sellers generally secured by properties in the same geographic area as
the related Mortgaged Property.
                    (ff) No Defense to Insurance Coverage.
               (i) The Sellers have caused or will cause to be performed any and
all acts required to preserve the rights and remedies of the Purchases in any
insurance policies applicable to the Purchased Mortgage Loans including, without
limitation, any necessary notifications of insurers, assignments of policies or
interests therein, and establishments of coinsured, joint loss payee and
mortgagee rights in favor of the Whole Loan Purchaser.
               (ii) No action has been taken or failed to be taken by Sellers on
or prior to the Closing Date, which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any primary mortgage insurance
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of the Sellers, but not
including the failure of such insurer to pay by reason of such insurer’s breach
of such insurance policy or such insurer’s financial inability to pay.
                    (gg) Credit Information. The Sellers in their respective
capacity as servicers, for each Purchased Mortgage Loan, represent and warrant
that they have fully furnished, in accordance with the Fair Credit Reporting Act
and their respective implementing regulations, accurate and complete information
(e.g., favorable and unfavorable) on their respective Mortgagor credit files to
each of Equifax, Experian and Trans Union Credit Information Company, on a
monthly basis.
                    (hh) Leaseholds. If the Purchased Mortgage Loan is secured
by a long-term residential lease or ground lease, (i) the terms of such lease do
not (A) allow the termination thereof upon the lessee’s default without the
holder of the Mortgage Loan being entitled to receive written notice of, and
opportunity to cure, such default, (B) allow the termination of the lease in the
event of damage or destruction as long as the Mortgage Loan is in existence,
(C) prohibit the holder of the Mortgage Loan from being insured (or receiving
proceeds of insurance) under the hazard insurance policy or policies relating to
the Mortgaged Property or (D) permit any increase in rent other than
pre-established increases set forth in the lease; (ii) the original term of such
lease is not less than fifteen (15) years; (iii) the term of such lease does not
terminate earlier than five (5) years after the maturity date of the Mortgage
Note; and (iv) the

H-16



--------------------------------------------------------------------------------



 



Exhibit H
Mortgaged Property is located in a jurisdiction in which the use of leasehold
estates in transferring ownership in residential properties is a widely accepted
practice.
                    (ii) Predatory Lending Regulations. The Purchased Mortgage
Loan is not a High Cost Loan or Covered Loan, as applicable, and if the
Purchased Mortgage Loan was originated on or after October 1, 2002 through
March 6, 2003 it is not governed by the Georgia Fair Lending Act. The Purchased
Mortgage Loan is not covered by the Home Ownership and Equity Protection Act of
1994 and the Purchased Mortgage Loan is not in violation of any comparable state
or local law, regulation or ordinance. Each Purchased Mortgage Loan is in
compliance with the anti-predatory lending eligibility for purchase requirements
of Fannie Mae Guides. No predatory or deceptive lending practices, including,
without limitation, the extension of credit without regard to the ability of the
Mortgagor to repay and the extension of credit which has no apparent benefit to
the Mortgagor, were employed in the origination of the Purchased Mortgage Loan.
                    (jj) Tax Service Contract; Flood Certification Contract. The
Purchased Mortgage Loan is covered by a paid in full, life of loan, tax service
contract and a paid in full, life of loan, flood certification contract and each
of these contracts is assignable to the Whole Loan Purchaser.
                    (kk) Recordation. The original Mortgage was recorded and,
except for those Purchased Mortgage Loans subject to the MERS identification
system, all subsequent assignments of the original Mortgage (other than the
assignment to the Whole Loan Purchaser) have been recorded in the appropriate
jurisdictions wherein such recordation is necessary to perfect the lien thereof
as against creditors of the Seller, or is in the process of being recorded.
                    (ll) Litigation. The Purchased Mortgage Loan is not subject
to any outstanding litigation for fraud, origination, predatory lending,
servicing or closing practices.
                    (mm) Second Lien Mortgage Loans. If the Purchased Mortgage
Loan is a Second Lien Mortgage Loan:
               (i) No Negative Amortization of Related First Lien Loan. The
related first lien loan does not permit negative amortization;
               (ii) Request for Notice; No Consent Required. Where required or
customary in the jurisdiction in which the Mortgaged Property is located, the
original lender has filed for record a request for notice of any action by the
related senior lienholder, and the applicable Seller has notified such senior
lienholder in writing of the existence of the Second Lien Mortgage Loan and
requested notification of any action to be taken against the Mortgagor by such
senior lienholder. Either (a) no consent for the Second Lien Mortgage Loan is
required by the holder of the related first lien loan or (b) such consent has
been obtained and is contained in the related Loan File;
               (iii) No Default Under First Lien. To the best of the applicable
Seller’s knowledge, the related first lien loan is in full force and effect, and
there is no default lien, breach, violation or event which would permit
acceleration existing under such first

H-17



--------------------------------------------------------------------------------



 



Exhibit H
lien mortgage or mortgage note, and no event which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event which would permit acceleration under such
first lien loan; and
               (iv) Right to Cure First Lien. The related first lien mortgage
contains a provision which provides for giving notice of default or breach to
the Mortgagee under the Purchased Mortgage Loan and allows such Mortgagee to
cure any default under the related first lien mortgage; and
               (v) Principal Residence. The related Mortgaged Property is the
Mortgagor’s principal residence.
                    (nn) Condotels. The Purchased Mortgage Loan is not secured
by a condominium unit that is part of a condominium development that operates
as, or holds itself out to be, a condominium hotel.
                    (oo) The Minimum Monthly Payment with respect to any HELOC
is not less than the interest accrued at the applicable Mortgage Interest Rate
on the average daily Stated Principal Balance during the Billing Cycle relating
to the date on which such Minimum Monthly Payment is due.
                    (pp) Each HELOC accrues interest at an adjustable Mortgage
Interest Rate computed on the actual number of days in a Billing Cycle and
either a 365-day or 360-day year. With respect to each HELOC, each Mortgage
Interest Rate adjusts monthly (except during a three month initial period) to
equal the sum of the applicable Index and the Gross Margin, subject to a Maximum
Mortgage Interest Rate and a Minimum Mortgage Interest Rate.
                    (qq) Each HELOC requires the payment of a Cancellation Fee,
where applicable.
                    (rr) Each HELOC has an original term to maturity of either
180 months or 300 months. Each HELOC has a Draw Period of either 5 or 15 years
followed by an Amortization Period of ten years.
                    (ss) No HELOC was made in connection with the construction
or rehabilitation of a Mortgaged Property or facilitating the trade-in or
exchange of a Mortgaged Property.
                    (tt) With respect to any broker fees collected and paid on
any of the HELOCs, all broker fees have been properly assessed to the Mortgagor.
               Sellers hereby jointly and severally represent and warrant to
Purchasers that, as to each Purchased Mortgage Loan that is a Construction Loan,
except as set forth on Schedule 4.5, the following statements are true and
correct as of the date of this Agreement and as of the Closing Date (as though
such representations and warranties were made as of the Closing Date):
                    (uu) With respect to each Construction Loan:

H-18



--------------------------------------------------------------------------------



 



Exhibit H
               (i) Such Construction Loan has an origination date which is no
earlier than thirty (30) days prior to the Closing Date;
               (ii) Such Construction Loan is secured by a first Lien on the
real property to which the construction plan relates, any improvements thereon,
building materials, goods, supplies, fixtures, furnishings, and equipment to be
incorporated in the improvements, whether or not stored on such real property or
elsewhere, together with all rights of Mortgagor under policies of insurance
covering such real property and all proceeds, refunds and payments relating
thereto and all of Mortgagor’s rights under the construction contracts,
architects’ contract, engineering contracts and other professional contracts and
subcontracts (the “Construction Contracts”), licenses and permits issued and/or
obtained in connection with such construction;
               (iii) Such Construction Loan is documented by construction loan
and security agreements which are approved by external counsel expert in the
matters of construction lending and which are standard of the construction loan
documentation used in the industry by firms comparable to Sellers. Such
documentation provides for compliance with all of the preconditions to
additional amounts drawn under the terms of the related construction loan
agreement, including, but not limited to (A) a clean title continuation, (B) the
Construction Loan being in balance, (C) required equity having been previously
or concurrently invested in the property, (D) compliance with local lien law
provisions, (E) all approved change orders having been made in accordance with
the provisions of the related construction loan agreement, (F) compliance with
all requirements for establishing a first lien on all stored materials whether
on or off site, and (G) consents obtained from the general contractor, architect
and engineer for the assignment of their respective contracts to the applicable
Seller;
               (iv) the title insurance policy insuring the Construction Loan
contains a pending disbursement endorsement or other similar endorsement
insuring the full amount of the Construction Loan to be disbursed subject to the
disbursement of the proceeds;
               (v) the applicable Seller has approved the budget for
construction which contains all costs to be incurred by Mortgagor for the
construction of the applicable project and the sum of the costs of construction
and all equity invested in the property or required to be invested in the
property are sufficient in such Seller’s opinion to complete the contemplated
construction project, including a reasonable and customary contingency for cost
overruns;
               (vi) the Construction Contracts are in customary form, have been
assigned to the Seller and the counterparty thereto has agreed to perform
thereunder for the Seller’s benefit;
               (vii) the Construction Contracts are either “guaranteed maximum
price” contracts from creditworthy counterparties, bonded or the Mortgagor has
provided the applicable Seller sufficient guaranties, warranties or other
security confirming the payment and performance thereof;

H-19



--------------------------------------------------------------------------------



 



Exhibit H
               (viii) all permits, licenses and approvals necessary or required
pursuant to any Law to construct the improvements in accordance with the
approved plans and specifications have been obtained and approved by the
applicable Seller;
               (ix) with respect to Construction Loans which are for Mortgaged
Properties to be sold, bona fide contracts of sale have been entered into to
purchase the Mortgaged Property upon substantial completion thereof which have
been approved by applicable Seller and contain no contingencies therein to the
performance of the purchaser thereunder which have not been approved by such
Seller;
               (x) requires the escrow of monies equal to and for payment of
interest payments due on the Mortgage Notes related to the Construction Loan.
                    (vv) No “Cost Plus” Construction Loans. No Construction Loan
is a “cost plus” Construction Loan.
                    (ww) No Change Orders. No Construction Loan is the subject
of a change order which could materially decrease the value of the Mortgaged
Property as determined by the “as built” appraisal on the Mortgaged Property
without Whole Loan Purchaser’s prior written consent.

H-20



--------------------------------------------------------------------------------



 



Exhibit H
Representations and Warranties with respect to Purchased Mortgage Loans
H-1 (a) Definitions. For purposes of this Exhibit H, the following capitalized
terms shall have the respective meanings set forth below. Capitalized terms used
in this Exhibit H but not otherwise defined shall have the meanings assigned to
them in Section 1.1 of the Agreement.
          “Accepted Servicing Practices” means, with respect to each Mortgage
Loan, (a) those mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans of the same type as such Mortgage Loan
in the jurisdiction where the related Mortgaged Property is located and (b) the
Delinquency Collection Policies and Procedures.
          “Additional Balance” means, with respect to any HELOC, any future Draw
made by the related Mortgagor pursuant to the related Mortgage Loan Documents
after the Cut-off Date.
          “Adjustable Rate Mortgage Loan” means an adjustable rate Purchased
Mortgage Loan.
          “Adjustment Date” means, with respect to each HELOC, the date set
forth in the related Mortgage Note on which the Mortgage Interest Rate on the
HELOC is adjusted in accordance with the terms of the Mortgage Note.
          “ALTA” means The American Land Title Association, or any successor
thereto.
          “Amortization Period” means, with respect to any HELOC, the period of
time subsequent to the Draw Period during which the Obligor is obligated to make
Minimum Monthly Payments equal to interest accrued on the Stated Principal
Balance plus 1/120th of such Stated Principal Balance.
          “Appraisal” means a written real estate appraisal of a Mortgaged
Property made by an appraiser and performed in accordance with industry
standards in the area where the Mortgaged Property which is the subject of such
Appraisal is located.
          “Appraised Value” means the value set forth in an Appraisal made in
connection with the origination of the related Mortgage Loan.
          “Assignment of Mortgage” means an assignment of the Mortgage Loan,
notice of transfer or equivalent instrument in recordable form, sufficient under
the laws of the jurisdiction wherein the related Mortgaged Property is located
to reflect the sale of the Mortgage Loan to the Whole Loan Purchaser.
          “Billing Cycle” means, with respect to any HELOC and Due Date, the
calendar month preceding that Due Date.
          “Cancellation Fee” means, with respect to any HELOC, a fee, as
permitted by Law and as specified in the HELOC Mortgage Loan Documents, required
to be paid pursuant to the related Loan Agreement by the Mortgagor in connection
with an early termination of such HELOC.

H-1



--------------------------------------------------------------------------------



 



Exhibit H
          “Combined Loan-to -Value Ratio or CLTV” means, as of the date of
origination and as to any Second Lien Mortgage Loan, the ratio, expressed as a
percentage, of the (a) sum of (i) the outstanding principal balance of the
Second Lien Mortgage Loan as of the date of origination and (ii) the outstanding
principal balance as of the date of origination of any mortgage loan or mortgage
loans that are senior or equal in priority to the Second Lien Mortgage Loan and
which are secured by the same Mortgaged Property to (b) the lesser of the
Appraised Value at origination and the purchase price of the Mortgaged Property.
With respect to any HELOC, “Combined Loan-to-Value Ratio” or “CLTV” means the
ratio, expressed as a percentage, of the (a) sum of (i) the Stated Principal
Balance (or the original principal balance, if so indicated) of such HELOC and
(ii) the Stated Principal Balance (or the original principal balance, if so
indicated) as of such date of any mortgage loan or mortgage loans that are
senior or equal in priority to the HELOC and which are secured by the same
Mortgaged Property to (b) the Appraised Value of the related Mortgaged Property
at origination.
          “Condemnation Proceeds” means all awards or settlements in respect of
a taking of an entire Mortgaged Property by exercise of the power of eminent
domain or condemnation.
          “Construction Loan” means any Purchased Mortgage Loan that is made in
connection with the construction or rehabilitation of the Mortgaged Property.
          “Convertible Mortgage Loan” means any individual Adjustable Rate
Mortgage Loan which contains a provision whereby the Mortgagor is permitted to
convert the Adjustable Rate Mortgage Loan to a fixed rate Mortgage Loan in
accordance with the terms of the related Mortgage Note.
          “Covered Loan” means a Mortgage Loan categorized as Covered pursuant
to Appendix E of Standard & Poor’s Glossary.
          “Credit Limit” means, with respect to any HELOC, the maximum unpaid
Stated Principal Balance permitted under the terms of the related Mortgage Loan
Documents.
          “Delinquency Collection Policies and Procedures” means the delinquency
collection policies and procedures of the Sellers.
          “Draw” means, with respect to any HELOC, a borrowing by the Mortgagor
under the related Mortgage Loan Documents.
          “Draw Period” means, with respect to each HELOC, the period commencing
after the date of origination of such HELOC, during which the related Mortgagor
is permitted to make Draws.
          “Due Date” means, with respect to each Mortgage Loan other than a
HELOC, the day of the month on which each Monthly Payment is due on such
Mortgage Loan, pursuant to the terms of the related Mortgage Note, exclusive of
any days of grace. With respect to each HELOC, Due Date means the first day of
the month on which the Minimum Monthly Payment is due on the HELOC, exclusive of
any days of grace.

H-2



--------------------------------------------------------------------------------



 



Exhibit H
          “Escrow Payments” means, with respect to any Mortgage Loan, the
amounts constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the Mortgagee pursuant to the Mortgage or any other document.
          “Fannie Mae Guides” means the Fannie Mae Selling Guide and the Fannie
Mae Servicing Guide and all amendments or additions thereto.
          “FICO” means Fair Isaac Corporation, or any successor thereto.
          “Fixed Rate Mortgage Loan” means a fixed rate Purchased Mortgage Loan.
          “First Lien” means, with respect to any HELOC that is a Second Lien
Mortgage Loan, the Mortgage Loan relating to the corresponding Mortgaged
Property having a first priority Lien.
          “Gross Margin” means, with respect to each Adjustable Rate Mortgage
Loan or each HELOC, the fixed percentage amount set forth in the related
Mortgage Note which amount is added to the Index in accordance with the terms of
the related Mortgage Note to determine on each Interest Rate Adjustment Date the
Mortgage Interest Rate for such Mortgage Loan.
          “HELOC” means an individual home equity line of credit included in the
Purchased Mortgage Loans, including any Additional Balances with respect
thereto, each such being identified on the HELOC Schedule, which HELOC includes
without limitation the Loan File, the Minimum Monthly Payments, Principal
Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds,
proceeds from the disposition of REO Property, and all other rights, benefits,
proceeds and obligations arising from or in connection with such HELOC, Except
as expressly indicated in this Exhibit H, the term “Purchased Mortgage Loan”
shall include HELOCs.
          “HELOC Schedule” means the schedule of HELOCs identified on Section
1.1(a), such schedule setting forth the following information with respect to
each HELOC: (1) the Sellers HELOC identifying number; (2) the Mortgagor’s name;
(3) the street address of the Mortgaged Property including the state and zip
code; (4) a code indicating whether the Mortgaged Property is owner-occupied;
(5) the type of residential property constituting the Mortgaged Property;
(6) the original months to maturity or the remaining months to maturity from the
Cut-off Date, in any case based on the original amortization schedule and, if
different, the maturity expressed in the same manner but based on the actual
amortization schedule; (7) with respect to each first lien HELOC, the LTV at
origination and as of the Cut-off Date; (8) with respect to each second lien
HELOC, the Combined Loan-to-Value Ratio at origination and as of the Cut-off
Date; (9) the Mortgage Interest Rate at origination and as of the Cut-off Date;
(10) the HELOC origination date; (11) the paid through date; (12) the stated
maturity date of the HELOC and, if applicable, of the First Lien; (13) the
amount of the Minimum Monthly Payment as of the Cut-off Date; (14) the Stated
Principal Balance of the HELOC and, if applicable, the principal balance of the
related First Lien as of the Cut-off Date; (15) a code indicating the
documentation style (i.e., full, alternative or reduced); (16) the number of
times during the twelve (12) month period preceding the Closing Date that any
Minimum Monthly Payment has been received thirty (30) or more

H-3



--------------------------------------------------------------------------------



 



Exhibit H
days after its Due Date; (17) the date on which the first payment is due; (18) a
code indicating whether or not the HELOC is the subject of a Cancellation Fee as
well as the terms of the Cancellation Fee; (19) the credit risk score (FICO
score) at the time of origination of the HELOC; (20) the first Adjustment Date
and the Adjustment Date frequency; (21) the Gross Margin; (22) the Maximum
Mortgage Interest Rate under the terms of the Mortgage Note; (23) the Minimum
Mortgage Interest Rate under the terms of the Mortgage Note; (24) the first
Adjustment Date immediately following the Cut-off Date; (25) a code indicating
whether the HELOC is a first or second lien HELOC; (26) the Index; (27) Credit
Limit; (28) Draw Period; (29) Amortization Period or repayment period; (30) with
respect to the related Mortgagor, the debt-to-income ratio; and (31) the Due
Date.
          With respect to the HELOCs in the aggregate, the HELOC Schedule shall
set forth the following information, as of the Cut-off Date, unless otherwise
specified: (1) the number of HELOCs; (2) the current aggregate principal balance
of the HELOCs; (3) the weighted average Mortgage Interest Rate of the HELOCs;
(4) the weighted average original months to maturity of the HELOCs and the
weighted average remaining months to maturity of the HELOCs.
          “High Cost Loan” means a Mortgage Loan (a) covered by the Home
Ownership and Equity Protection Act of 1994 (“HOEPA”), (b) with an “annual
percentage rate” or total “points and fees” payable by the related Mortgagor (as
each such term is calculated under HOEPA) that exceed the thresholds set forth
by HOEPA and its implementing regulations, including 12 C.F.R. § 226.32(a)(l)(i)
and (ii), (c) classified as a “high cost home,” “threshold,” “covered,” “high
risk home,” “predatory” or similar loan under any other state, federal or local
law, regulation or ordinance (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees) or (d) a Purchased Mortgage Loan categorized as High Cost
pursuant to Appendix E of Standard & Poor’s Glossary. For avoidance of doubt,
the Parties agree that this definition shall apply to any law regardless of
whether such law is presently, or in the future becomes, the subject of judicial
review or litigation.
          “Home Loan” means a Purchased Mortgage Loan categorized as Home Loan
pursuant to Appendix E of Standard & Poor’s Glossary.
          “Index” means, with respect to each Adjustable Rate Mortgage Loan, a
rate per annum as specified in the related Purchased Mortgage Loan Schedule.
With respect to any HELOC, Index means the Prime Rate.
          “Insurance Proceeds” means with respect to each HELOC, proceeds of
insurance policies insuring the HELOC or the related Mortgaged Property.
          “Interest Rate Adjustment Date” means, with respect to each Adjustable
Rate Mortgage Loan, the date, specified in the related Mortgage Note and the
related Purchased Mortgage Loan Schedule, on which the Mortgage Interest Rate is
adjusted.
          “Lifetime Rate Cap” means the provision of each Mortgage Note related
to an Adjustable Rate Mortgage Loan which provides for an absolute maximum
Mortgage Interest Rate which, during the terms of each Adjustable Rate Mortgage
Loan, shall not at any time exceed the

H-4



--------------------------------------------------------------------------------



 



Exhibit H
Mortgage Interest Rate at the time of origination of such Adjustable Rate
Mortgage Loan by more than the amount per annum set forth on the related
Purchased Mortgage Loan Schedule.
          “Liquidation Proceeds” means amounts, other than PMI Proceeds,
Condemnation Proceeds and Other Insurance Proceeds, received by the servicer in
connection with the liquidation of a defaulted HELOC through trustee’s sale,
foreclosure sale or otherwise, other than amounts received following the
acquisition of an REO Property.
          “Loan-to-Value Ratio or LTV” means, with respect to any Mortgage Loan,
the ratio (expressed as a percentage) of the outstanding principal amount of the
Mortgage Loan as of the related Cut-off Date (unless otherwise indicated), to
the lesser of (a) the Appraised Value of the Mortgaged Property at origination
and (b) if the Mortgage Loan was made to finance the acquisition of the related
Mortgaged Property, the purchase price of the Mortgaged Property. With respect
to any HELOC, Loan-to-Value Ratio or LTV means the ratio (expressed as a
percentage) of the Stated Principal Balance (or the original principal balance,
if so indicated) of such HELOC as of the date of determination to the Appraised
Value of the related Mortgaged Property at origination.
          “Maximum Mortgage Interest Rate” means, with respect to each HELOC, a
rate that is set forth on the HELOC Schedule and in the related Mortgage Note
and is the maximum interest rate to which the Mortgage Interest Rate on such
HELOC may be increased on any Adjustment Date.
          “MH Loan” means any manufactured housing installment sales contract or
installment loan agreement secured by a unit of manufactured housing and, in
certain cases, a Mortgage on real estate on which such manufactured home is
situated.
          “Minimum Monthly Payment” means the scheduled monthly payment of
principal and interest on a HELOC.
          “Minimum Mortgage Interest Rate” means, with respect to each HELOC, a
rate that is set forth on the HELOC Schedule and in the related Mortgage Note
and is the minimum interest rate to which the Mortgage Interest Rate on such
HELOC may be decreased on any Adjustment Date.
          “Monthly Payment” means the scheduled monthly payment of principal and
interest on a Mortgage Loan.
          “Mortgagee” means the mortgagee or beneficiary named in the Mortgage
and the successors and assigns of such Mortgagee or beneficiary.
          “Mortgage Interest Rate” means the annual rate of interest borne on a
Mortgage Note with respect to each Mortgage Loan.
          “Option ARM Mortgage Loan: means an Adjustable Rate Mortgage Loan that
gives the related Mortgagor at least three different payment options each month,
which include: (i) a minimum monthly payment option, (ii) an interest-only
payment option or (iii) a full principal and interest option which amortizes
over 30 years or less.

H-5



--------------------------------------------------------------------------------



 



Exhibit H
          “Other Insurance Proceeds” means proceeds of any title policy, hazard
policy, pool policy or other insurance policy covering a HELOC, other than the
PMI Policy, if any, to the extent such proceeds are not to be applied to the
restoration of the related Mortgaged Property or released to the Mortgagor in
accordance with the procedures that the Servicer would follow in servicing
mortgage loans held for its own account.
          “Periodic Rate Cap” means the provision of each Mortgage Note related
to an Adjustable Rate Mortgage Loan which provides for an absolute maximum
amount by which the Mortgage Interest Rate therein may increase or decrease on
an Interest Rate Adjustment Date above or below the Mortgage Interest Rate
previously in effect. The Periodic Rate Cap for each Adjustable Rate Mortgage
Loan included in the Purchased Mortgage Loans is the rate set forth on the
Purchased Mortgage Loan Schedule.
          “Periodic Rate Floor” means, with respect to each Adjustable Rate
Mortgage Loan, the provision of each Mortgage Note which provides for an
absolute maximum amount by which the Mortgage Interest Rate therein may decrease
on an Interest Rate Adjustment Date below the Mortgage Interest Rate previously
in effect.
          “PMI Policy” means a policy of private mortgage guaranty insurance
relating to a HELOC and issued by a Qualified Insurer.
          “PMI Proceeds” means proceeds of any PMI Policy.
          “Prepayment Penalty” means with respect to each Mortgage Loan, the
fee, if any, payable upon the prepayment, in whole or in part, of such Mortgage
Loan, as set forth in the related Mortgage Note.
          “Prime Rate” means the prime rate announced to be in effect from time
to time as published as the average rate in The Wall Street Journal (Northeast
Edition).
          “Principal Prepayment” means any payment or other recovery of
principal on a HELOC which is received in advance of its scheduled Due Date,
excluding any prepayment penalty or premium thereon, which is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment.
          “Purchased Mortgage Loan Schedule” means the schedule of Purchased
Mortgage Loans (other than HELOCs) identified on Section 1.1(a) setting forth
certain information with respect to each Purchased Mortgage Loan, which must
include at a minimum: (1) the Seller’s Purchased Mortgage Loan identifying
number; (2) the Mortgagor’s name; (3) the street address of the Mortgaged
Property including the city, state and zip code; (4) a code indicating whether
the Mortgaged Property is owner-occupied, a second home or investment property;
(5) the number and type of residential units constituting the Mortgaged Property
(i.e. a single family residence, a 2-4 family residence, a unit in a condominium
project or a unit in a planned unit development, manufactured housing); (6) the
original months to maturity or the remaining months to maturity from the related
Cut-off Date, in any case based on the original amortization schedule and, if
different, the maturity expressed in the same manner but based on the actual
amortization schedule; (7) the LTV and CLTV, each at the origination; (8) the
Mortgage Interest Rate as of

H-6



--------------------------------------------------------------------------------



 



Exhibit H
the Cut-off Date; (9) the date on which the Monthly Payment was due on the
Purchased Mortgage Loan and, if such date is not consistent with the Due Date
currently in effect, such Due Date; (10) the stated maturity date; (11) the
amount of the Monthly Payment as of the Cut-off Date; (12) the original
principal amount of the Purchased Mortgage Loan; (13) the principal balance of
the Purchased Mortgage Loan as of the close of business on the Cut-off Date,
after deduction of payments of principal due and collected on or before the
Cut-off Date; (14) with respect to Adjustable Rate Mortgage Loans, the Interest
Rate Adjustment Date; (15) with respect to Adjustable Rate Mortgage Loans, the
Gross Margin; (16) with respect to Adjustable Rate Mortgage Loans, the Lifetime
Rate Cap under the terms of the Mortgage Note; (17) with respect to Adjustable
Rate Mortgage Loans, a code indicating the type of Index; (18) with respect to
Adjustable Rate Mortgage Loans, the Periodic Rate Cap under the terms of the
Mortgage Note; (19) with respect to Adjustable Rate Mortgage Loans, the Periodic
Rate Floor under the terms of the Mortgage Note; (20) the type of Purchased
Mortgage Loan (i.e., Fixed Rate, Adjustable Rate, First Lien, Second Lien);
(21) a code indicating the purpose of the loan (i.e., purchase, rate and term
refinance, equity take-out refinance); (22) a code indicating the documentation
style (i.e. full, alternative or reduced); (23) the loan credit classification
(as described in the Underwriting Guidelines); (24) whether such Purchased
Mortgage Loan provides for a Prepayment Penalty; (25) the Prepayment Penalty
period of such Purchased Mortgage Loan, if applicable; (26) a description of the
Prepayment Penalty, if applicable; (27) the Mortgage Interest Rate as of
origination; (28) the credit risk score (FICO score) at origination; (29) the
date of origination; (30) the Mortgage Interest Rate adjustment period; (31) the
Mortgage Interest Rate adjustment percentage; (32) the Mortgage Interest Rate
floor; (33) the Mortgage Interest Rate calculation method (i.e., 30/360, simple
interest, other); (34) a code indicating whether the Purchased Mortgage Loan is
a Section 32 Purchased Mortgage Loan; (35) a code indicating whether the
Purchased Mortgage Loan is assumable; (36) a code indicating whether the
Purchased Mortgage Loan has been modified; (37) the one-year payment history;
(38) with respect to the related Mortgagor, the debt-to-income ratio; (39) the
Appraised Value of the Mortgaged Property; (40) the sales price of the Mortgaged
Property if the Purchased Mortgage Loan was originated in connection with the
purchase of the Mortgaged Property; (41) a code indicating if the Purchased
Mortgage Loan is a High Cost Loan or Home Loan as such terms are defined in the
then current Standard & Poor’s Glossary; and (42) with respect to each Option
ARM Mortgage Loan, (a) a detailed transaction history indicating how all
payments were applied, (b) the total negative amortization amount as of the
Closing Date and (c) all adjustable rate change histories. With respect to the
Purchased Mortgage Loans in the aggregate, the Purchased Mortgage Loan Schedule
shall set forth the following information, as of the Cut-off Date: (1) the
number of Purchased Mortgage Loans; (2) the current aggregate outstanding
principal balance of the Purchased Mortgage Loans; (3) the weighted average
Mortgage Interest Rate of the Purchased Mortgage Loans; and (4) the weighted
average maturity of the Purchased Mortgage Loans.
          “Qualified Appraiser” means an appraiser, duly appointed by a Seller,
who had no interest, direct or indirect in the Mortgaged Property or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Purchased Mortgage Loan, and such appraiser and
the appraisal made by such appraiser both satisfy the requirements of Title XI
of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and
the regulations promulgated thereunder, all as in effect on the date the
Purchased Mortgage Loan was originated.

H-7



--------------------------------------------------------------------------------



 



Exhibit H
          “Qualified Insurer” means any of PMI Mortgage Insurance Co., Mortgage
Guaranty Insurance Corporation, Radian Guaranty Inc. or any affiliate thereof or
any other mortgage guaranty insurance company duly qualified as such under the
laws of the state of its principal place of business and each state having
jurisdiction over such insurer in connection with the insurance policy issued by
such insurer, duly authorized and licensed in such states to transact a mortgage
guaranty insurance business in such states and to write the insurance provided
by the insurance policy issued by it.
          “RESPA” means Real Estate Settlement Procedures Act, as amended from
time to time.
          “Second Lien Mortgage Loan” means a Mortgage Loan secured by a second
lien Mortgage on the related Mortgaged Property.
          “Standard & Poor’s” means Standard & Poor’s Rating Services, a
division of The McGraw-Hill Companies Inc., and its successors in interest.
          “Standard & Poor’s Glossary” means the Standard & Poor’s LEVELS®
Glossary, as may be in effect from time to time.
          “Stated Principal Balance” means, as to each HELOC, (i) the principal
balance of such HELOC at the Cut-off Date after giving effect to payments of
principal received on or before such date plus (ii) any Additional Balances in
respect of such HELOC.
          “Underwriting Guidelines” means the underwriting guidelines of each
Seller.
          (b) Seller Fundamental Representations. For purposes of the Agreement,
the representations and warranties set forth below in clauses (a), (b), (c),
(d), (h), (j) (solely with respect to subclauses (i) and (ii) thereof), (q)
(solely with respect to subclause (i) thereof), (ff), (ii) and (ll) of
Section H-2 of this Exhibit H shall be deemed to be “Seller Fundamental
Representations”.
H-2 Representations and Warranties.
          Sellers hereby jointly and severally represent and warrant to
Purchasers that, as to each Purchased Mortgage Loan that is a residential
Mortgage Loan (other than a Construction Loan), except as set forth on
Schedule 4.5, the following statements are true and correct as of the date of
this Agreement and as of the Closing Date (as though such representations and
warranties were made as of the Closing Date):
                    (a) Ownership. The applicable Seller is the sole owner of
record and holder of the Purchased Mortgage Loan and the indebtedness evidenced
by each Mortgage Note. The applicable Seller owns the entire right, title and
interest in and to the Servicing Rights and the sole right to service the
related Purchased Mortgage Loan, subject to the Servicing Agreements but free
and clear of all Liens. The Purchased Mortgage Loan is not assigned or pledged,
and the applicable Seller has good, indefeasible and marketable title thereto,
and has full right to transfer and sell the Purchased Mortgage Loan to the Whole
Loan Purchaser free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other

H-8



--------------------------------------------------------------------------------



 



Exhibit H
party, to sell and assign each Purchased Mortgage Loan pursuant to this
Agreement and following the sale of each Purchased Mortgage Loan, the Whole Loan
Purchaser will own such Purchased Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest.
                    (b) Priority. The Mortgage is genuine, legal and valid, and
is a subsisting and enforceable first or second lien on the Mortgaged Property.
The lien of the Mortgage is subject only to:
          (i) the lien of current real property Taxes and assessments not yet
due and payable;
          (ii) covenants, conditions, and restrictions, rights of way, easements
and other matters of the public record;
          (iii) other matters which do not materially interfere with the
benefits of the security intended to be provided by the Mortgage; and
          (iv) solely with respect to a second lien Purchased Mortgage Loan, the
lien of the first Mortgage on the Mortgaged Property.
                    (c) Enforceability. Each Mortgage Note and Mortgage (i) is
enforceable in accordance with its terms in all material respects, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, and other similar Laws of general application relating to or
affecting creditors’ rights and, with respect to the Mortgage, except that the
equitable remedy of specific performance and other equitable remedies are
subject to the discretion of the courts and (ii) contains customary and
enforceable provisions that render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security, including (A) in the case of a Mortgage designated as a deed of
trust, by trustee’s sale and (B) otherwise by judicial foreclosure and the
holder of the related Purchased Mortgage Loan will be able to deliver good and
merchantable title to the Mortgaged Property. If the Purchased Mortgage Loan is
secured by a long-term residential lease or ground lease, (i) the lessor under
the lease holds a fee simple interest in the land; and (ii) the terms of such
lease expressly permit the mortgaging of the leasehold estate, the assignment of
the lease without the lessor’s consent and the acquisition by the holder of the
Mortgage Loan of the rights of the lessee upon foreclosure or assignment in lieu
of foreclosure or provide the holder of the Mortgage Loan with substantially
similar protections.
                    (d) Fraud. No Seller has committed any fraud in connection
with the origination of such Purchased Mortgage Loan. To Seller’s Knowledge,
there has been no identity fraud committed against Mortgagor in connection with
the origination of such Purchased Mortgage Loan that would have be materially
adverse to the Mortgagor or his or her financial condition. No information,
statement, tape, diskette, report, form or other document, including but not
limited to the statements and information contained in the origination
application and documentation for each Mortgage Loan, furnished or to be
furnished pursuant to this Agreement or in connection with the transactions
contemplated hereby contains or will contain any untrue statement of a material
fact or omits to state a material fact necessary to make the statements

H-9



--------------------------------------------------------------------------------



 



Exhibit H
contained herein or therein no misleading; provided, that with respect to any
information provided by third parties, this representation is only made to
Sellers’ Knowledge.
                    (e) Data. The information with respect to each Purchased
Mortgage Loan, individually, and with respect to all Purchased Mortgage Loans,
collectively, in each of the Loan Test Tape and the Loan Data Tape is true,
complete and correct in all material respects as of its date.
                    (f) No Outstanding Charges. The Mortgagor is not in default
in complying with the terms of the related Mortgage and all taxes, governmental
assessments, insurance premiums, or other assessments or charges which
previously became due and owing have been paid, or an escrow of funds has been
established in an amount sufficient to pay for every such item which remains
unpaid and which has been assessed but is not yet due and payable. The
applicable Seller has not advanced any payments, or induced, solicited or
knowingly received any advance of payments by a party other than the Mortgagor,
directly or indirectly.
                    (g) Original Terms Unmodified. The terms of the Mortgage
Note and Mortgage have not been impaired, waived, altered, modified, satisfied,
canceled, subordinated or rescinded, in whole or in part, in any respect, from
the date of origination except by a written instrument which has been recorded,
if necessary to protect the interests of the applicable Seller, and which shall
be delivered to the Whole Loan Purchaser or to such Person as the Whole Loan
Purchaser shall designate in writing, and the terms of which are reflected in
the related Purchased Mortgage Loan Schedule. The substance of any such waiver,
alteration or modification has been approved by the title insurer, if any, to
the extent required by the policy, and its terms are reflected on the related
Purchased Mortgage Loan Schedule, if applicable. No Mortgagor has been released,
in whole or in part, except in connection with an assumption agreement, approved
by the title insurer, to the extent required by the policy, and which assumption
agreement is part of the Loan File delivered to the Whole Loan Purchaser or to
such Person as the Whole Loan Purchaser shall designate in writing and the terms
of which are reflected in the related Purchased Mortgage Loan Schedule.
                    (h) No Defenses. The Purchased Mortgage Loan is not subject
to any right of rescission or any valid right of set-off, counterclaim or
defense (including without limitation the defense of usury) nor will the
operation of any of the terms of the Mortgage Note or the Mortgage, or the
exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission or any valid right to set-off, counterclaim or defense (including
without limitation the defense of usury), and no such right of rescission or
valid right to set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor was a debtor in any state or federal bankruptcy or
insolvency proceeding at the time the Purchased Mortgage Loan was originated.
                    (i) Hazard Insurance. The related Mortgaged Property is
covered by a valid and existing hazard insurance policy with a generally
acceptable carrier that provides for fire and extended coverage as are customary
in the area where the Mortgaged Property is located. If required by the Flood
Disaster Protection Act of 1973, as amended, a flood insurance policy is in
effect with respect to each Mortgaged Property associated with a each such first
lien Purchased Mortgage Loan, as the case may be, and originated on or after
July 1, 2005 with a generally

H-10



--------------------------------------------------------------------------------



 



Exhibit H
acceptable carrier in an amount representing the necessary coverage for each
property and meeting the requirements of the current guidelines of the Federal
Flood Insurance Administration. Such hazard insurance policy contains a standard
mortgagee clause naming the originator and its successors and assigns as loss
payee. With respect to any such Purchased Mortgage Loan described above, the
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at Mortgagor’s
cost and expense and to obtain reimbursement therefor from the Mortgagor. All
premiums have been paid.
                    (j) Compliance with Laws.
     (i) Any and all requirements of any federal, state or local law, regulation
or ordinance, including usury, truth in lending, real settlement procedures,
consumer credit protection, predatory, abusive and fair lending laws, equal
credit opportunity and disclosure laws or unfair and deceptive practices laws
including any provisions relating to prepayment penalties, have been complied
with in all respects and the consummation of the transactions contemplated
hereby will not involve the violation of any such laws or regulations, except
for any noncompliance or violation that would not, individually or in the
aggregate, be material to a Purchased Mortgage Loan, individually, or to the
Purchased Mortgage Loans, taken as a whole.
     (ii) The origination, servicing and collection practices used by the
applicable Seller with respect to the Purchased Mortgage Loan have been in all
respects in compliance in all respects with applicable requirements of Law,
except for any noncompliance that would not, individually or in the aggregate,
be material to an Purchased Mortgage Loan, individually, or to the Purchased
Mortgage Loans, taken as a whole.
     (iii) All Escrow Payments have been collected in full compliance with state
and federal law and the provisions of the related Mortgage Note and Mortgage. An
escrow of funds is not prohibited by applicable law and has been established in
an amount sufficient to pay for every item that remains unpaid and has been
assessed but is not yet due and payable. No escrow deposits or Escrow Payments
or other charges or payments due the applicable Seller have been capitalized
under the Mortgage or the Mortgage Note.
     (iv) All Mortgage Interest Rate adjustments have been made in strict
compliance with state and federal law and the terms of the related Mortgage and
Mortgage Note on the related Interest Rate Adjustment Date. The applicable
Seller executed and delivered any and all notices required under applicable law
and the terms of the related Mortgage Note and Mortgage regarding the Mortgage
Interest Rate and the Monthly Payment adjustments. Any interest required to be
paid pursuant to state, federal and local law has been properly paid and
credited.

H-11



--------------------------------------------------------------------------------



 



Exhibit H
     (v) The applicable Seller has within the last twelve (12) months (unless
such Mortgage Loan was originated within such twelve-month period) analyzed the
required Escrow Payments for each Mortgage Loan and adjusted the amount of such
payments so that, assuming all required payments are timely made, any deficiency
will be eliminated on or before the first anniversary of such analysis, or any
overage will be refunded to the Mortgagor, in accordance with RESPA and any
other applicable law.
                    (k) No Satisfaction of Mortgage. The Mortgage has not been
satisfied, canceled, subordinated or rescinded, in whole or in part, and the
Mortgaged Property has not been released from the lien of the Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such
release, cancellation, subordination or rescission. The applicable Seller has
not waived the performance by the Mortgagor of any action, if the Mortgagor’s
failure to perform such action would cause the Purchased Mortgage Loan to be in
default, nor has such Seller waived any default resulting from any action or
inaction by the Mortgagor.
                    (l) Location, Type, Improvements and Occupancy of Mortgaged
Property. The Mortgaged Property is located in the state identified in the
related Purchased Mortgage Loan Schedule and consists of real property with a
detached single family residence erected thereon, or a two- to four-family
dwelling, or an individual condominium unit, or an individual unit in a planned
unit development or a de minimis planned unit development. All improvements
which were considered in determining the Appraised Value of the Mortgaged
Property lay wholly within the boundaries and building restriction lines of the
Mortgaged Property, and no improvements on adjoining properties encroach upon
the Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning law or regulation. The
Mortgaged Property is lawfully occupied under applicable law. All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities. The Purchased Mortgage Loan does not provide for the
calculation of interest to be made on a “daily simple interest” basis. No
Purchased Mortgage Loan is an Option ARM Mortgage Loan. The Purchased Mortgage
Loan did not have an initial term of 36 months or less.
                    (m) No MH Loans. The Purchased Mortgage Loan is not a MH
Loan.
                    (n) Full Disbursement of Proceeds. The Purchased Mortgage
Loan has been closed and the proceeds of the Purchased Mortgage Loan have been
fully disbursed (other than respect to HELOCs) and there is no requirement for
future advances thereunder (other than Additional Balances in the case of any
HELOC), and any and all requirements as to completion of any on-site or off-site
improvement and as to disbursements of any escrow funds therefor have been
complied with. All costs, fees and expenses incurred in making or closing the
Purchased Mortgage Loan and the recording of the Mortgage were paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage.

H-12



--------------------------------------------------------------------------------



 



Exhibit H
                    (o) Doing Business. All parties which have had any interest
in the Purchased Mortgage Loan, whether as Mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (i) in compliance with any and all applicable licensing
requirements of the Laws of the state wherein the Mortgaged Property is located,
and (ii) either (A) organized under the Laws of such state, or (B) qualified to
do business in such state, or (C) a federal savings and loan association, a
savings bank or a national bank having a principal office in such state, or
(iii) not doing business in such state.
                    (p) CLTV, LTV. If the Purchased Mortgage Loan is a Second
Lien Mortgage Loan, it does not have a CLTV in excess of 100%. The Purchased
Mortgage Loan does not have an LTV greater than 100%.
                    (q) Title Insurance.
               (i) If such Purchased Mortgage Loan is not a HELOC is covered by
an ALTA lender’s title insurance policy or other generally acceptable form of
policy of insurance issued by a title insurer qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring the
applicable Seller, its successors and assigns, as to the first or second
priority lien of the related Mortgage in the original principal amount of the
such Purchased Mortgage Loan. Such title insurance policy is valid and in full
force and effect
               (ii) With respect to each HELOC having an original Credit Limit
in excess of $250,000, a lender’s policy of title insurance, expressClose.com
lender master protection program (standard mortgage guaranty) or a commitment
letter (binder) to issue the same or an attorney’s certificate or opinion of
title was effective on the date of the origination of each such HELOC and each
such policy or certificate or opinion of title is valid and remains in full
force and effect. Such lender’s policy of title insurance is acceptable to
Fannie Mae and Freddie Mac, issued by a title insurer acceptable to Fannie Mae
and Freddie Mac and qualified to do business in the jurisdiction where the
related Mortgaged Property is located, insuring the applicable Seller, its
successors and assigns as to the lien priority specified on the HELOC Schedule
with respect to the related Mortgage in the original principal amount of such
HELOC and against any loss by reason of the invalidity or unenforceability of
the lien resulting from the provisions of such Mortgage providing for adjustment
to the applicable Mortgage Interest Rate and Minimum Monthly Payment.
               (iii) The applicable Seller, its successors and assigns, are the
sole insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. The Lien of the Mortgage securing the consolidated principal amount
is expressly insured as having first or second lien priority (as applicable) by
a title insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac.

H-13



--------------------------------------------------------------------------------



 



Exhibit H
                    (r) No Waiver of Defaults. Neither the applicable Seller nor
any of its affiliates nor any of their respective predecessors, have waived any
default, breach, violation or event which would permit acceleration.
                    (s) Payment Terms. No Purchased Mortgage Loan contains terms
or provisions which would result in negative amortization. Principal payments on
the Purchased Mortgage Loan commenced no more than sixty (60) days after funds
were disbursed in connection with the Purchased Mortgage Loan. The Mortgage
Interest Rate as well as the Lifetime Rate Cap and the Periodic Cap, are as set
forth on the Purchased Mortgage Loan Schedule. Other than with respect to HELOCs
and interest only loans, the Mortgage Note is payable in equal monthly
installments of principal and interest, which installments of interest, with
respect to Adjustable Rate Mortgage Loans, are subject to change due to the
adjustments to the Mortgage Interest Rate on each Interest Rate Adjustment Date,
with interest calculated and payable in arrears, sufficient to amortize the
Purchased Mortgage Loan fully by the stated maturity date, over an original term
of not more than thirty (30) years from commencement of amortization. The
Purchased Mortgage Loan is payable on the first day of each month. There are no
Convertible Mortgage Loans in the Purchased Mortgage Loans, which contain a
provision allowing the Mortgagor to convert the Mortgage Note from an adjustable
interest rate Mortgage Note to a fixed interest rate Mortgage Note. No Purchased
Mortgage Loan is a balloon mortgage loan that has an original stated maturity of
less than seven (7) years.
                    (t) No Additional Collateral. The related Mortgage Note is
not and has not been secured by any collateral except the Lien of the
corresponding Mortgage on the Mortgaged Property and the security interest of
any applicable security agreement or chattel mortgage.
                    (u) Condominiums/Planned Unit Developments. If the Mortgaged
Property is a condominium unit or a planned unit development (other than a de
minimis planned unit development) such condominium or planned unit development
project related to such Purchased Mortgage Loan was originated in accordance
with, and the Mortgaged Property meets the guidelines set forth in the
applicable Seller’s Underwriting Guidelines and any applicable laws. The
construction of such condominium or planned unit development project has been
completed and the homeowners’ association with respect to such condominium or
planned unit development project has been formed and is managing such
condominium or planned unit development project. No Seller has received notice
of the conversion of any condominium or planned unit development project to a
rental project.
                    (v) Transfer of Purchased Mortgage Loans. The Assignment of
Mortgage (except with respect to any Mortgage that has been recorded in the name
of MERS or its designee), with respect to each Purchased Mortgage Loan is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located. The transfer,
assignment and conveyance of the Mortgage Notes and the Mortgages by the Sellers
are not subject to the bulk transfer or similar statutory provisions in effect
in any applicable jurisdiction.
                    (w) No Buydown Provisions; No Graduated Payments or
Contingent Interests. The Purchased Mortgage Loan does not contain provisions
pursuant to which Monthly Payments are paid or partially paid with funds
deposited in any separate account established by the Seller,

H-14



--------------------------------------------------------------------------------



 



Exhibit H
the Mortgagor, or anyone on behalf of the Mortgagor, or paid by any source other
than the Mortgagor nor, except with respect to a HELOC, does it contain any
other similar provisions which may constitute a “buydown” provision. Each
Purchased Mortgage Loan is not a graduated payment mortgage loan and each
Purchased Mortgage Loan does not have a shared appreciation or other contingent
interest feature. To the extent any HELOC contains any buydown provision, such
buydown funds have been maintained and administered in accordance with, and such
HELOC otherwise complies with, Fannie Mae/Freddie Mac requirements relating to
buydown loans.
                    (x) Solvency. The Mortgagor is not in bankruptcy.
                    (y) Consolidation of Future Advances. Any future advances
made to the Mortgagor prior to the Cut-off Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The consolidated principal amount does not exceed the original principal amount
of the Purchased Mortgage Loan.
                    (z) Condemnation. There is no proceeding pending or, to the
Sellers’ knowledge, threatened for the total or partial condemnation of the
related Mortgaged Property
                    (aa) Servicing Practices. The origination, servicing and
collection practices used by the applicable Seller, and any prior servicer with
respect to the Purchased Mortgage Loan have been in all respects in material
compliance with Accepted Servicing Practices and have been in all material
respects legal and proper and prudent in the mortgage origination and servicing
business. With respect to escrow deposits and Escrow Payments, all such payments
are in the possession of, or under the control of the applicable Seller and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made.
                    (bb) No Violation of Environmental Laws. The Mortgaged
Property is free from any and all toxic or hazardous substances and there exists
no violation of any local, state or federal environmental law, rule or
regulation. There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgage Property; and nothing further remains to
be done to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property.
                    (cc) Servicemembers Civil Relief Act of 2003. The Mortgagor
has not notified the applicable Seller, and such Seller has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act of 2003.
                    (dd) Appraisal. The Loan File contains an appraisal of the
related Mortgaged Property signed prior to the approval of the Purchased
Mortgage Loan application by a Qualified Appraiser, duly appointed by the
related originator, who had no interest, direct or indirect in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Purchased Mortgage Loan, and
the appraisal and

H-15



--------------------------------------------------------------------------------



 



Exhibit H
appraiser both satisfy the requirements of Fannie Mae or Freddie Mac and Title
XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989
and the regulations promulgated thereunder, all as in effect on the date the
Purchased Mortgage Loan was originated.
                    (ee) Value of Mortgaged Property. To Seller’s knowledge
there have been no action taken by a Government Entity that could be expected to
adversely affect the value or the marketability of any Purchased Mortgage Loan
or related Mortgage Property or to cause the Purchased Mortgage Loans to prepay
during any period materially faster or slower than similar Mortgage Loans held
by the Sellers generally secured by properties in the same geographic area as
the related Mortgaged Property.
                    (ff) No Defense to Insurance Coverage.
               (i) The Sellers have caused or will cause to be performed any and
all acts required to preserve the rights and remedies of the Purchases in any
insurance policies applicable to the Purchased Mortgage Loans including, without
limitation, any necessary notifications of insurers, assignments of policies or
interests therein, and establishments of coinsured, joint loss payee and
mortgagee rights in favor of the Whole Loan Purchaser.
               (ii) No action has been taken or failed to be taken by Sellers on
or prior to the Closing Date, which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any primary mortgage insurance
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of the Sellers, but not
including the failure of such insurer to pay by reason of such insurer’s breach
of such insurance policy or such insurer’s financial inability to pay.
                    (gg) Credit Information. The Sellers in their respective
capacity as servicers, for each Purchased Mortgage Loan, represent and warrant
that they have fully furnished, in accordance with the Fair Credit Reporting Act
and their respective implementing regulations, accurate and complete information
(e.g., favorable and unfavorable) on their respective Mortgagor credit files to
each of Equifax, Experian and Trans Union Credit Information Company, on a
monthly basis.
                    (hh) Leaseholds. If the Purchased Mortgage Loan is secured
by a long-term residential lease or ground lease, (i) the terms of such lease do
not (A) allow the termination thereof upon the lessee’s default without the
holder of the Mortgage Loan being entitled to receive written notice of, and
opportunity to cure, such default, (B) allow the termination of the lease in the
event of damage or destruction as long as the Mortgage Loan is in existence,
(C) prohibit the holder of the Mortgage Loan from being insured (or receiving
proceeds of insurance) under the hazard insurance policy or policies relating to
the Mortgaged Property or (D) permit any increase in rent other than
pre-established increases set forth in the lease; (ii) the original term of such
lease is not less than fifteen (15) years; (iii) the term of such lease does not
terminate earlier than five (5) years after the maturity date of the Mortgage
Note; and (iv) the

H-16



--------------------------------------------------------------------------------



 



Exhibit H
Mortgaged Property is located in a jurisdiction in which the use of leasehold
estates in transferring ownership in residential properties is a widely accepted
practice.
                    (ii) Predatory Lending Regulations. The Purchased Mortgage
Loan is not a High Cost Loan or Covered Loan, as applicable, and if the
Purchased Mortgage Loan was originated on or after October 1, 2002 through
March 6, 2003 it is not governed by the Georgia Fair Lending Act. The Purchased
Mortgage Loan is not covered by the Home Ownership and Equity Protection Act of
1994 and the Purchased Mortgage Loan is not in violation of any comparable state
or local law, regulation or ordinance. Each Purchased Mortgage Loan is in
compliance with the anti-predatory lending eligibility for purchase requirements
of Fannie Mae Guides. No predatory or deceptive lending practices, including,
without limitation, the extension of credit without regard to the ability of the
Mortgagor to repay and the extension of credit which has no apparent benefit to
the Mortgagor, were employed in the origination of the Purchased Mortgage Loan.
                    (jj) Tax Service Contract; Flood Certification Contract. The
Purchased Mortgage Loan is covered by a paid in full, life of loan, tax service
contract and a paid in full, life of loan, flood certification contract and each
of these contracts is assignable to the Whole Loan Purchaser.
                    (kk) Recordation. The original Mortgage was recorded and,
except for those Purchased Mortgage Loans subject to the MERS identification
system, all subsequent assignments of the original Mortgage (other than the
assignment to the Whole Loan Purchaser) have been recorded in the appropriate
jurisdictions wherein such recordation is necessary to perfect the lien thereof
as against creditors of the Seller, or is in the process of being recorded.
                    (ll) Litigation. The Purchased Mortgage Loan is not subject
to any outstanding litigation for fraud, origination, predatory lending,
servicing or closing practices.
                    (mm) Second Lien Mortgage Loans. If the Purchased Mortgage
Loan is a Second Lien Mortgage Loan:
               (i) No Negative Amortization of Related First Lien Loan. The
related first lien loan does not permit negative amortization;
               (ii) Request for Notice; No Consent Required. Where required or
customary in the jurisdiction in which the Mortgaged Property is located, the
original lender has filed for record a request for notice of any action by the
related senior lienholder, and the applicable Seller has notified such senior
lienholder in writing of the existence of the Second Lien Mortgage Loan and
requested notification of any action to be taken against the Mortgagor by such
senior lienholder. Either (a) no consent for the Second Lien Mortgage Loan is
required by the holder of the related first lien loan or (b) such consent has
been obtained and is contained in the related Loan File;
               (iii) No Default Under First Lien. To the best of the applicable
Seller’s knowledge, the related first lien loan is in full force and effect, and
there is no default lien, breach, violation or event which would permit
acceleration existing under such first

H-17



--------------------------------------------------------------------------------



 



Exhibit H
lien mortgage or mortgage note, and no event which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event which would permit acceleration under such
first lien loan; and
               (iv) Right to Cure First Lien. The related first lien mortgage
contains a provision which provides for giving notice of default or breach to
the Mortgagee under the Purchased Mortgage Loan and allows such Mortgagee to
cure any default under the related first lien mortgage; and
               (v) Principal Residence. The related Mortgaged Property is the
Mortgagor’s principal residence.
                    (nn) Condotels. The Purchased Mortgage Loan is not secured
by a condominium unit that is part of a condominium development that operates
as, or holds itself out to be, a condominium hotel.
                    (oo) The Minimum Monthly Payment with respect to any HELOC
is not less than the interest accrued at the applicable Mortgage Interest Rate
on the average daily Stated Principal Balance during the Billing Cycle relating
to the date on which such Minimum Monthly Payment is due.
                    (pp) Each HELOC accrues interest at an adjustable Mortgage
Interest Rate computed on the actual number of days in a Billing Cycle and
either a 365-day or 360-day year. With respect to each HELOC, each Mortgage
Interest Rate adjusts monthly (except during a three month initial period) to
equal the sum of the applicable Index and the Gross Margin, subject to a Maximum
Mortgage Interest Rate and a Minimum Mortgage Interest Rate.
                    (qq) Each HELOC requires the payment of a Cancellation Fee,
where applicable.
                    (rr) Each HELOC has an original term to maturity of either
180 months or 300 months. Each HELOC has a Draw Period of either 5 or 15 years
followed by an Amortization Period of ten years.
                    (ss) No HELOC was made in connection with the construction
or rehabilitation of a Mortgaged Property or facilitating the trade-in or
exchange of a Mortgaged Property.
                    (tt) With respect to any broker fees collected and paid on
any of the HELOCs, all broker fees have been properly assessed to the Mortgagor.
Sellers hereby jointly and severally represent and warrant to Purchasers that,
as to each Purchased Mortgage Loan that is a Construction Loan, except as set
forth on Schedule 4.5, the following statements are true and correct as of the
date of this Agreement and as of the Closing Date (as though such
representations and warranties were made as of the Closing Date):
                    (uu) With respect to each Construction Loan:

H-18



--------------------------------------------------------------------------------



 



Exhibit H
               (i) Such Construction Loan has an origination date which is no
earlier than thirty (30) days prior to the Closing Date;
               (ii) Such Construction Loan is secured by a first Lien on the
real property to which the construction plan relates, any improvements thereon,
building materials, goods, supplies, fixtures, furnishings, and equipment to be
incorporated in the improvements, whether or not stored on such real property or
elsewhere, together with all rights of Mortgagor under policies of insurance
covering such real property and all proceeds, refunds and payments relating
thereto and all of Mortgagor’s rights under the construction contracts,
architects’ contract, engineering contracts and other professional contracts and
subcontracts (the “Construction Contracts”), licenses and permits issued and/or
obtained in connection with such construction;
               (iii) Such Construction Loan is documented by construction loan
and security agreements which are approved by external counsel expert in the
matters of construction lending and which are standard of the construction loan
documentation used in the industry by firms comparable to Sellers. Such
documentation provides for compliance with all of the preconditions to
additional amounts drawn under the terms of the related construction loan
agreement, including, but not limited to (A) a clean title continuation, (B) the
Construction Loan being in balance, (C) required equity having been previously
or concurrently invested in the property, (D) compliance with local lien law
provisions, (E) all approved change orders having been made in accordance with
the provisions of the related construction loan agreement, (F) compliance with
all requirements for establishing a first lien on all stored materials whether
on or off site, and (G) consents obtained from the general contractor, architect
and engineer for the assignment of their respective contracts to the applicable
Seller;
               (iv) the title insurance policy insuring the Construction Loan
contains a pending disbursement endorsement or other similar endorsement
insuring the full amount of the Construction Loan to be disbursed subject to the
disbursement of the proceeds;
               (v) the applicable Seller has approved the budget for
construction which contains all costs to be incurred by Mortgagor for the
construction of the applicable project and the sum of the costs of construction
and all equity invested in the property or required to be invested in the
property are sufficient in such Seller’s opinion to complete the contemplated
construction project, including a reasonable and customary contingency for cost
overruns;
               (vi) the Construction Contracts are in customary form, have been
assigned to the Seller and the counterparty thereto has agreed to perform
thereunder for the Seller’s benefit;
               (vii) the Construction Contracts are either “guaranteed maximum
price” contracts from creditworthy counterparties, bonded or the Mortgagor has
provided the applicable Seller sufficient guaranties, warranties or other
security confirming the payment and performance thereof;

H-19



--------------------------------------------------------------------------------



 



Exhibit H
               (viii) all permits, licenses and approvals necessary or required
pursuant to any Law to construct the improvements in accordance with the
approved plans and specifications have been obtained and approved by the
applicable Seller;
               (ix) with respect to Construction Loans which are for Mortgaged
Properties to be sold, bona fide contracts of sale have been entered into to
purchase the Mortgaged Property upon substantial completion thereof which have
been approved by applicable Seller and contain no contingencies therein to the
performance of the purchaser thereunder which have not been approved by such
Seller;
               (x) requires the escrow of monies equal to and for payment of
interest payments due on the Mortgage Notes related to the Construction Loan.
                    (vv) No “Cost Plus” Construction Loans. No Construction Loan
is a “cost plus” Construction Loan.
                    (ww) No Change Orders. No Construction Loan is the subject
of a change order which could materially decrease the value of the Mortgaged
Property as determined by the “as built” appraisal on the Mortgaged Property
without Whole Loan Purchaser’s prior written consent.

H-20



--------------------------------------------------------------------------------



 



Exhibit I
Representations and Warranties with respect to Automobile Loans

 



--------------------------------------------------------------------------------



 



Exhibit I
Representations and Warranties with respect to Automobile Loans
I-1 (a) Definitions. For purposes of this Exhibit I, the following capitalized
terms shall have the respective meanings set forth below. Capitalized terms used
in this Exhibit I but not otherwise defined shall have the meanings assigned to
them in Section 1.1 of the Agreement.
          “Annual Percentage Rate” or “APR” of a Automobile Loan means the
annual percentage rate of finance charges or service charges, as stated in such
Automobile Loan; provided that, if the annual rate with respect to such
Automobile Loan is reduced pursuant to the Servicemembers Relief Act, formerly
known as the Soldiers’ and Sailors’ Civil Relief Act of 1940, the Annual
Percentage Rate or APR shall refer to such reduced rate.
          “Amount Financed” means the amount set forth in the underlying
Automobile Loan as the “Amount Financed.”
          “Auto Loan Purchase and Sale Agreement” means any agreement between a
Third-Party Lender and any Seller relating to the acquisition of Automobile
Loans from a Third-Party Lender by such Seller.
          “Dealer” means the dealer who sold a Financed Vehicle to an Obligor
and who originated and assigned the Automobile Loan relating to such Financed
Vehicle to a Seller under an existing Dealer agreement between such Dealer and a
Seller, and any successor to such Dealer.
          “Dealer Assignment” means an assignment agreement entered into between
Dealer and a Seller or the prior originator of such Auto Loan.
          “Dealer Title Guaranty” means, where the relevant Dealer is
temporarily unable to furnish a Lien Certificate, a written guaranty of such
Dealer, each of such documents having been signed where required by the Dealer
in the appropriate spaces, and with all blanks properly filled in and otherwise
correctly prepared.
          “Financed Vehicle” means a new or used automobile, van, sport utility
vehicle or light-duty truck, together with all accessions thereto, securing an
Obligor’s indebtedness under the related Automobile Loan.
          “GAP” means guaranteed auto protection.
          “Insurance Policies” means any comprehensive and collision, fire and
theft and physical damage insurance policies maintained by Obligors (including,
without limitation, the Obligor’s comprehensive insurance policy), any credit
policy (including without limitation credit life and credit disability), any
service contracts and any GAP insurance or any GAP waiver agreement.
          “Lien Certificate” means, with respect to a Financed Vehicle, an
original certificate of title, certificate of lien or other notification issued
by the applicable Government Entity to a secured party or such other evidence
acceptable to the applicable Government Entity, in each case, which indicates
that the lien of the secured party on the Financed Vehicle is recorded on the

I-1



--------------------------------------------------------------------------------



 



Exhibit I
original certificate of title. In any State in which the original certificate of
title is required to be given to the Obligor, the term “Lien Certificate” means
only a certificate or notification issued to a secured party.
          “Simple Interest Method” means the method of allocating a fixed level
payment to principal and interest, pursuant to which the portion of such payment
that is allocated to interest is equal to the product of the fixed rate of
interest multiplied by the unpaid principal balance multiplied by the period of
time elapsed since the date through which the preceding payment of interest was
applied and the remainder of such payment is allocable to principal.
          “State” means a state of the United States, the District of Columbia,
Puerto Rico, United States Virgin Islands, or any territory or insular
possession subject to the jurisdiction of the United States.
          “Third-Party Assignment” means an assignment agreement entered into
between the Third-Party Lender and Seller.
          “Third-Party Lender” means an entity that originated a loan to a
consumer or was the original assignee of a motor vehicle retail installment sale
contract from a Dealer for the purchase of a motor vehicle and sold the loan or
motor vehicle retail installment sale contract to Seller pursuant to an Auto
Loan Purchase and Sale Agreement.
          “Title Package” means (i) evidence that documentation has been
submitted to the appropriate State motor vehicle authority to obtain a Lien
Certificate noting the first priority lien of originator or (ii) a Dealer Title
Guaranty, if any.
          (b) Seller Fundamental Representations. For purposes of the Agreement,
the representations and warranties set forth below in clauses (b), (e), (f),
(h), (i), (k), (n), (o) and (p) of Section 1-2 of this Exhibit I shall be deemed
to be “Seller Fundamental Representations”.
I-2 Representations and Warranties.
          Sellers hereby jointly and severally represent and warrant to
Purchasers that, as to each Automobile Loan, except as set forth on
Schedule 4.5, the following statements are true and correct as of the date of
this Agreement and as of the Closing Date (as though such representations and
warranties were made as of the Closing Date) or such other date specified
herein:
          (a) Characteristics of Automobile Loan. The Automobile Loan (A) was
originated (i) by Sellers, (ii) by a Dealer for the retail sale of a Financed
Vehicle in the ordinary course of such Dealer’s business and purchased by
Sellers from such Dealer under an existing Dealer agreement or pursuant to a
Dealer assignment with Sellers and was validly assigned by such Dealer to
Sellers pursuant to a Dealer Assignment, or (iii) by a Third-Party Lender and
purchased by Sellers from such Third-Party Lender under an existing Auto Loan
Purchase and Sale Agreement or pursuant to a Third-Party Assignment with Sellers
and was validly assigned by such Third-Party Lender to Sellers pursuant to a
Third-Party Assignment, (B) was originated by Sellers, such Dealer or such
Third-Party Lender for the retail sale, consumer-to-consumer sale

I-2



--------------------------------------------------------------------------------



 



Exhibit I
or refinancing of a Financed Vehicle in the ordinary course of Sellers’, the
Dealer’s or the Third-Party Lender’s business, in each case, in accordance with
Sellers’ credit policies and was fully and properly executed by the parties
thereto, and Sellers, each Dealer and each Third-Party Lender had all necessary
licenses and permits to originate Automobile Loans in the State where Sellers,
each such Dealer or each such Third-Party Lender was located, (C) has not been
amended or collections with respect to which waived, other than as evidenced in
the Loan File relating thereto, (D) contains customary and enforceable
provisions such that the rights and remedies of the holder thereof are adequate
for realization against the collateral of the benefits of the security, and
(E) provides for level monthly payments (provided, that the payment in the first
or last month in the life of the Automobile Loan may be minimally different from
the level payments) that, if made when due, will fully amortize the Amount
Financed by maturity and yield interest at the Annual Percentage Rate.
          (b) Fraud or Material Misrepresentation. No action on the part of
Sellers or, to Sellers’ Knowledge, Dealer or Third Party in the origination of
the Automobile Loan will give rise to a claim or defense by Obligor to the
obligation represented by the Automobile Loan based on fraud or material
misrepresentation.
          (c) Origination. The Automobile Loan was originated in the United
States and the related Obligor is a resident of the United States.
          (d) List of Automobile Loans. The information set forth in
Schedule 1.1(a) with respect to such Automobile Loan is true and correct in all
material respects.
          (e) Compliance with Law. All requirements of applicable federal, State
and local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable State Motor Vehicle Retail Installment Sales Act,
and State adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Automobile Loan and the Financed Vehicle,
have been complied with in all respects, except for any noncompliance that would
not, individually or in the aggregate, be material to an Automobile Loan,
individually, or to the Automobile Loans, taken as a whole, and the Automobile
Loan and the sale of the Financed Vehicle evidenced by each Automobile Loan
complied at the time it was originated or made and now complies in all respects
with all applicable legal requirements, except for any noncompliance that would
not, individually or in the aggregate, be material to an Automobile Loan,
individually, or to the Automobile Loans, taken as a whole.
          (f) Binding Obligation. The Automobile Loan represents the genuine,
legal, valid and binding payment obligation of the Obligor thereon, enforceable
by the holder thereof in accordance with its terms, except (i) as enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such

I-3



--------------------------------------------------------------------------------



 



Exhibit I
enforceability is considered in a proceeding in equity or at law and (ii) as
such Automobile Loan may be modified by the application after the applicable
Purchased Loan Cut-off Date of the Servicemembers Civil Relief Act, as amended;
and all parties to each Automobile Loan had full legal capacity to execute and
deliver such Automobile Loan and all other documents related thereto and to
grant the security interest purported to be granted thereby.
          (g) No Government Obligor. The Automobile Loan is not due from the
United States of America or any State or from any agency, department or
instrumentality of the United States of America or any State.
          (h) Security Interest in Financed Vehicle. The Automobile Loan created
or will create a valid, binding and enforceable first priority security interest
in favor of Sellers in the Financed Vehicle. The Lien Certificate and original
certificate of title for each Financed Vehicle show, or if a new or replacement
Lien Certificate is being applied for with respect to such Financed Vehicle the
Lien Certificate will be received within one hundred eighty (180) days of the
Automobile Loan origination date and will show, Sellers as the original secured
party under the Automobile Loan, or that such Automobile Loan has been assigned
to Sellers, as the holder of a first priority security interest in such Financed
Vehicle. With respect to each Automobile Loan for which the Lien Certificate has
not yet been returned from the applicable Government Entity, Sellers have a
Title Package for the related Financed Vehicle. The Automobile Loan is secured
by an enforceable and perfected first priority security interest in the Financed
Vehicle in favor of Seller as secured party, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created.
          (i) Automobile Loans in Force. The Automobile Loan has not been
satisfied, subordinated or rescinded, and the Financed Vehicle securing such
Automobile Loan has not been released from the lien of the related Automobile
Loans in whole or in part. No terms of any Automobile Loan have been waived,
altered or modified in any respect since its origination, except by instruments
or documents identified in the Loan File. All funds payable to or on behalf of
the Obligors with respect to the Automobile Loans have been fully disbursed.
          (j) No Amendments. The Automobile Loan has not been amended such that
the amount of the Obligor’s scheduled payments has been increased, except as
required by law.
          (k) No Defenses. The Automobile Loan is not subject to any right of
rescission, or any valid right of setoff, counterclaim or defense and no such
right has been asserted or threatened with respect to any Automobile Loan.
          (l) No Liens. No unpaid or unsatisfied liens or claims have been filed
for work, labor or materials relating to a Financed Vehicle that are liens prior
to, or equal to or coordinate with, the security interest in the Financed
Vehicle granted by any Automobile Loan.
          (m) Insurance. At the time of an origination of the Automobile Loan by
Sellers or a purchase of the Automobile Loan by Sellers from a Dealer or
Third-Party Lender, each Financed Vehicle was covered by a comprehensive and
collision insurance policy (i) subject to maximum deductibles of $1,000 for
collision coverage and $1,000 for comprehensive coverage, (ii) naming Sellers as
loss payee and (iii) insuring against loss and damage due to fire, theft,
transportation,

I-4



--------------------------------------------------------------------------------



 



Exhibit I
collision and other risks generally covered by comprehensive and collision
coverage. Each Automobile Loan requires the Obligor to maintain physical loss
and damage insurance, naming Sellers and its successors and assigns as
additional insured parties, and each Automobile Loan permits the holder thereof
to obtain physical loss and damage insurance at the expense of the Obligor if
the Obligor fails to do so. No Financed Vehicle is insured under a policy of
force-placed insurance.
          (n) Good Title. The Automobile Loan has not been sold, transferred,
assigned or pledged by Sellers. No Dealer or Third-Party Lender has any
participation in, or other right, title or interest in any Automobile Loan or
the proceeds thereof. Sellers have not taken any action to convey any right to
any Person that would result in such Person having a right to payments received
under the related Insurance Policies or to payments due under the Automobile
Loan.
          (o) Lawful Assignment; No Consent Required. The Automobile Loan was
not originated in, or is subject to the laws of, any jurisdiction the laws of
which would make unlawful, void or voidable the sale, transfer and assignment of
the Automobile Loan by Sellers to Whole Loan Purchaser.
          (p) All Filings Made. All filings (including, without limitation, UCC
filings) required to be made by any Person, and actions required to be taken or
performed by any Person in any jurisdiction to give Sellers a first priority
perfected lien on, or ownership interest in, the Automobile Loan and the
proceeds thereof and the other Collateral have been made, taken or performed.
          (q) No Repossessions. No Financed Vehicle securing the Automobile Loan
is in repossession status.
          (r) Loan Files Complete. There exists a Loan File pertaining to the
Automobile Loan and such Loan File contains (i) a fully executed original of the
Automobile Loan, (ii) in the case of retail installment sale Automobile Loans,
the original executed credit application, or a paper or electronic copy thereof
and (iii) the original Lien Certificate or application therefor. Each of such
documents which is required to be signed by the Obligor has been signed by the
Obligor in the appropriate spaces. All blanks on any form have been properly
filled in and each form has otherwise been correctly prepared.

I-5



--------------------------------------------------------------------------------



 



Exhibit J
Representations and Warranties with respect to Other Purchased Loans

 



--------------------------------------------------------------------------------



 



Exhibit J
Representations and Warranties with respect to Other Purchased Loans
J-1. Sellers hereby jointly and severally represent and warrant to Purchasers
that, as to each Other Purchased Loan, except as set forth on Schedule 4.5, the
following statements are true and correct as of the date of this Agreement and
as of the Closing Date (as though such representations and warranties were made
as of the Closing Date):
          (a) Loan Purchase Schedule. The information contained in
Schedule 1.1(a) with respect to each Other Purchased Loan is true, accurate and
complete in all material respects.
          (b) Modifications. The terms of the Security Agreement and Note have
not been impaired, waived, altered, or modified in any respect, except by
agreement filed of record in the appropriate records of the county, parish or
other political entity within which the Collateral is located, and the original
or certified true copy of such agreement is contained in the Loan File.
          (c) No Fraud.

  i.   No fraud or material misrepresentation with respect to the Other
Purchased Loan has taken place on the part of Sellers;     ii.   to Seller’s
Knowledge, no material fraud or misrepresentation with respect to the Other
Purchased Loan by the Obligor, any appraiser, any builder or any developer, or
any other party involved in the solicitation, origination or servicing of the
Other Purchased Loans has taken place in the application for any insurance in
relation to such Other Purchased Loan or in connection with the sale of such
Other Purchased Loan to the Whole Loan Purchaser; and     iii.   there are no
actions or failures to act by any Seller with respect to the Other Purchased
Loan that would permit the primary mortgage guaranty insurer to deny coverage
under any insurance policy.

          (d) Compliance.

  i.   The Other Purchased Loan, including the origination, servicing and
transfer thereof, the Mortgage or Security Agreement, the Note and any insurance
policy, certificate and coverage relating thereto, and any Seller’s activities
in connection therewith, comply in all respects with all applicable federal,
state and local Laws, rules, regulations and ordinances including all usury,
truth-in-lending, predatory lending, real estate settlement procedures, consumer
credit protection, equal credit opportunity or disclosure Laws applicable to the
Other Purchased Loan, except for any noncompliance that would not, individually
or in the aggregate, be material to an Other Purchased Loan, individually, or to
the Other Purchased Loans, taken as a whole. The origination, servicing and
collection practices used by the applicable Seller, and any prior servicer with
respect to the Other Purchased Loan have been in all respects in compliance with
applicable

J-1



--------------------------------------------------------------------------------



 



Exhibit J

      laws and regulations, and have been in all respects legal and proper and
prudent in the origination and servicing business, except for any noncompliance
that would not, individually or in the aggregate, be material to an Other
Purchased Loan, individually, or to the Other Purchased Loans, taken as a whole.
    ii.   The origination, servicing and collection practices used by the
applicable Seller, and any prior servicer with respect to the Other Purchased
Loan have been in all respects in compliance with Accepted Servicing Practices,
except for any noncompliance that would not, individually or in the aggregate,
be material to an Other Purchased Loan, individually, or to the Other Purchased
Loans, taken as a whole.

          (e) No Release. The Mortgage or Security Agreement has not been
satisfied, cancelled, rescinded or subordinated, in whole or in part. The
Obligor has not been released, in whole or in part, from such Obligor’s
obligations under the Note, and the Mortgaged Property or other Collateral has
not been released, in whole or in part, from the Lien of the Mortgage or
Security Agreement.
          (f) Valid Lien. The Note and Mortgage or Security Agreement, as
transferred to Whole Loan Purchaser, are valid, subsisting and enforceable and
the Mortgage or Security Agreement securing the Other Purchased Loan or other
necessary security document is valid and has been properly filed, recorded or
otherwise perfected in accordance with applicable Law. Such Lien and Mortgaged
Property are subject only to (i) the Lien of current real property taxes, water
and sewer rents, rates and assessments not yet due and payable, (ii) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record acceptable to mortgage lending institutions generally which do not
impair the value of the Mortgaged Property or other Collateral, or the Other
Purchased Loan, and (iii) any senior Mortgage or other Lien of record which is
noted in the title insurance policy in the case of a second Lien Mortgage Loan.
With respect to each Other Purchased Loan that is a Mortgage Loan, to Seller’s
Knowledge, there are no Liens for unpaid taxes, ground rent, water charges or
sewer rents or rates affecting the Mortgaged Property which are due and payable.
          (g) Perfection of Security Interest. No instruments other than those
delivered to Purchasers are required under applicable Law to evidence the
indebtedness represented by the Other Purchased Loan or to perfect the security
interest in the Mortgaged Property or other Collateral.
          (h) Obligor. All parties to the Note and Mortgage or Security
Agreement were the real parties in interest on the Other Purchased Loan and were
not mere nominees or accommodation parties for any other persons and had full
legal capacity to execute the same. None of the Obligors is deceased, and each
signature is the genuine and authentic signature of the person it purports to
be.
          (i) Ownership. The applicable Seller has good and marketable title to
the Other Purchased Loan and is the sole owner thereof and has full and
unrestricted right to sell, assign and transfer the Other Purchased Loan, the
Note, the Mortgage or Security Agreement and the

J-2



--------------------------------------------------------------------------------



 



Exhibit J
Loan File to Whole Loan Purchaser free and clear of any Liens.
          (j) No Defenses. The Note and the Mortgage or Security Agreement are
not subject to any right of rescission, or any valid right of set-off,
counterclaim or defense (including the defense of usury) nor will the operation
of any of the terms of the Note and the Mortgage or Security Agreement, or the
exercise of any right thereunder, render the Mortgage or Security Agreement
unenforceable, in whole or in part, or subject to any such right of rescission
or any valid right of set-off, counterclaim or defense and no such right of
rescission or valid right of set-off, counterclaim or defense (including the
defense of usury) has been asserted with respect thereto.
          (k) No Default. There is no default, breach, violation or event of
default and/or acceleration existing under the Note or Mortgage or Security
Agreement or to any Seller’s knowledge under the senior Mortgage or other Lien,
if any, nor has there occurred any event which, with the passage of time or the
giving of notice or both, could give rise to such default, breach, violation or
event of default and/or acceleration. No Seller has waived any default, breach,
violation or event of default or acceleration under the Note or Mortgage or
Security Agreement or under the senior Mortgage or other Lien, if any. No Seller
has received any notice of default, breach or acceleration under the senior
Mortgage or other Lien, if any.
          (1) No Mechanic’s Liens. To the knowledge of Sellers, there are no
mechanic’s or materialman’s Liens or Claims for work, labor or materials
affecting the Mortgaged Property or Collateral which are or may be Liens prior
to, or equal or coordinate with, the Lien of the Mortgage or Collateral.
          (m) Collateral. The Note is not and has not been secured by any
Collateral except the Mortgaged Property or other Collateral specified in the
Mortgage or Security Agreement.
          (n) Customary Provisions. The Mortgage or Security Agreement contains
customary and enforceable provisions, subject to applicable Law, so as to render
the rights and remedies of the holder thereof adequate for the realization
against the Mortgaged Property or other Collateral of the benefits of the
security provided thereby. No Other Purchased Loan provides for negative
amortization.
          (o) Proceeds Disbursed. The proceeds of the Other Purchased Loan
(other than any open-ended Other Purchased Loan) have been fully disbursed,
there is no obligation on the part of the holder of the Note to make future
advances thereunder, any and all requirements as to completion of any on-site or
off-site improvements have been complied with, and any disbursement of any
escrow funds has been made. All costs, fees and expenses incurred in making,
closing or recording the Other Purchased Loan have been paid. The Obligor is not
entitled to any refund of any amounts paid or due under the Note or the Mortgage
or Security Agreement.
          (p) No Additional Payment Obligation. There is no obligation on the
part of Sellers or any other party to make payments on account of the Other
Purchased Loan which are in addition to those made by the Obligor.

J-3



--------------------------------------------------------------------------------



 



Exhibit J
          (q) Accurate Loan File; Obligor’s Credit. All information and each
document contained in each Loan File is true, complete, accurate and correct in
all material respects.
          (r) Additional Compensation. None of Sellers nor any stockholder,
director or officer of any Seller has received any benefit, consideration or
value, other than the increased business to the applicable Seller and its
Affiliates represented by the Other Purchased Loan, a prepaid finance charge
disclosed to the Obligor on the Other Purchased Loan, or insurance commissions
from time to time heretofore paid, from any Obligor or anyone else in connection
with the Other Purchased Loan.
          (s) Governing Laws. The governing Laws with respect to the
origination, servicing and foreclosure of the Other Purchased Loan are the
applicable provisions of the Laws of the state in which the Obligor resides or
where the Collateral is located, or the Laws of the United States, and not any
tribal Law, and no tribal court has exclusive jurisdiction of the same.
          (t) No Funds Advanced. Sellers have not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
Obligor, directly or indirectly, for the payment of any amount required under
the Other Purchased Loan. All payments shown on the records relating to the
Other Purchased Loan were made on the dates indicated on said records, and none
of the credits entered on the records were gratuitous or were given for a
payment made by an Affiliate, employee or agent of any Seller.
          (u) Servicemember’s Civil Relief Act. The Obligor has not notified any
Seller and no Seller has actual knowledge of any relief requested by or allowed
to the Obligor under the Servicemembers Civil Relief Act of 2003, or any similar
state Law or regulation.
          (v) Occupancy; Licenses. To the knowledge of Sellers, with respect to
each Mortgage Loan, the Mortgaged Property is Lawfully occupied under applicable
Law, and all inspections, licenses and certificates required to be made or
issued with respect to all occupied portions of the Mortgaged Property and the
use and occupancy thereof, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities.
          (w) Holdbacks. If applicable, any and all dealer reserves, holdbacks
or participations have been paid, or are the responsibility of Sellers.
          (x) No Prepaid Loans. No Other Purchased Loan has been prepaid in
full.
          (y) Holder in Due Course Liability. No Other Purchased Loan is subject
to, or to best of Seller’s knowledge, may become subject to a claim that Obligor
may have against a Seller or provider of goods or services purchased by the
proceeds from an Other Purchased Loan promotional rates.
          (z) Except as may be accurately reported on the books and records of
the Seller, no Other Purchased Loans are subject to a low promotional interest
rate or other interest rate that is not calculated by the addition of the margin
to a stated index set forth in the Note.
Additional Reps for Open-end (non-real estate secured) Plans

J-4



--------------------------------------------------------------------------------



 



Exhibit J
          (aa) Accounting. The balances for all Other Purchased Loans that are
open-end accounts are accurately reported on the books of the Seller.
          (bb) Billing Rights Inquiry. Except as may be accurately reported on
the books and records of the Seller, no Other Purchased Loan that is an open-end
account is subject to any unresolved consumer billing rights inquiry pursuant to
the federal Fair Credit Billing Act or similar state law.
          (cc) No Third Party Limitations on Closing Accounts. As to each Other
Purchased Loan that is an open-end account, Seller is not subject to any
agreement with a third-party that limits the rights of the holder to close and
account and prohibit any future advances to the obligor.
J-2. Seller Fundamental Representations. For purposes of the Agreement, the
representations and warranties set forth above in clauses (c), (d) (solely with
respect to subclause (i) thereof), (e), (f), (g), (i) and (j) of Section J-1 of
this Exhibit J shall be deemed to be “Seller Fundamental Representations”.

J-5



--------------------------------------------------------------------------------



 



Exhibit K
Representations and Warranties with respect to REO Properties

 



--------------------------------------------------------------------------------



 



Exhibit K
Representations and Warranties with respect to REO Properties
K-1 (a) Definitions. For purposes of this Exhibit K, the following capitalized
term shall have the respective meanings set forth below. Capitalized terms used
in this Exhibit K but not otherwise defined shall have the meanings assigned to
them in Section 1.1 of the Agreement.
          “Accepted Servicing Practices” means, with respect to any REO
Property, (a) those mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans or service REO Properties (as
applicable) of the same type as such REO Property in the jurisdiction where the
related REO Property is located, and (b) the Delinquency Collection Policies and
Procedures.
          (b) Seller Fundamental Representations. For purposes of the Agreement,
the representations and warranties set forth below in clauses (b), (c), and (h)
(solely with respect to subclause (i)) of Section K-2 of this Exhibit K shall be
deemed to be “Seller Fundamental Representations”.
K-2 Representations and Warranties.
          With respect to REO Properties included in the Purchased Mortgage
Loans, Sellers hereby jointly and severally represent and warrant to Purchasers
that, as to each such REO Property and Serviced REO Properties, except as set
forth on Schedule 4.5, the following statements are true and correct as of the
date of this Agreement and as of the Closing Date (as though such
representations and warranties were made as of the Closing Date):
          (a) All information regarding the REO Properties provided by the
Sellers to the Purchasers is true, accurate, and complete in all material
respects.
          (b) Sellers are the sole beneficial owner and holder of each REO
Property related to a Purchased Mortgage Loan and have good and marketable fee
simple title to each such REO Property. Except as set forth on Schedule 4.5,
each REO Property is a single-family detached home. Sellers have full right to
transfer and sell the REO Properties included in the Purchased Mortgage Loans to
Whole Loan Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, participation interest, claim or security interest of any nature,
subject to (i) the lien of current real property taxes and assessments not yet
due and payable, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions generally and which do not
adversely affect the appraised value of the REO Properties, (iii) other matters
to which like properties are commonly subject which do not materially interfere
with the use, enjoyment, value or marketability of the related REO Properties,
and (iv) any right of redemption in favor of prior owners disclosed under the
heading Exhibit K on Schedule 4.5.

K-1



--------------------------------------------------------------------------------



 



Exhibit K
          (c) Except for customary eviction litigation, there are no pending, or
to the knowledge of Sellers threatened, special assessments, claims, violations
or litigation of any type in connection with any REO Property or relating to the
mortgage loans previously encumbering the same, including, without limitation,
claims relating to the maintenance of escrow accounts.
          (d) There are no delinquent taxes, ground rents, leasehold payments,
water charges, sewer rents, condominium charges, municipal charges, assessments
or other outstanding charges affecting the REO Properties.
          (e) As to each REO Property, the improvements upon the related REO
Property are covered by a valid and existing hazard insurance policy, with a
generally acceptable carrier that provides for fire and extended coverage and
such other hazards as would be acceptable under Accepted Servicing Practices. A
flood insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration is in effect-with respect to each REO Property
with a generally acceptable carrier in an amount representing the coverage
required for such property under the current guidelines of the Federal Insurance
Administration. Such hazard insurance policy contains a standard mortgagee
clause naming the originator and its successors and assigns as loss payee and
all premiums have been paid.
          (f) Each REO Property is free of any damage that would materially and
adversely affect the value of such REO Property or the use for which the
premises were intended and there is no proceeding pending for the total or
partial condemnation thereof.
          (g) There is no pending action or proceeding directly involving any
REO Property in which compliance with any environmental law, rule or regulation
is an issue. The REO Properties are free from any and all toxic or hazardous
substances and there exists no violation of any local, state or federal
environmental law.
          (h)

   i.   With regard to prior servicing of the related Purchased Mortgage Loans
and Serviced Mortgage Loans, and in acquiring title to the REO Properties, the
Sellers and the prior Servicers complied with all applicable federal, state and
local laws regarding the REO Property, mortgagors’ rights and the commencement
and prosecution of foreclosure proceedings, procedural or substantive, except
for any noncompliance that would not, individually or in the aggregate, be
material to a REO Property, individually, or to the REO Properties, taken as a
whole; and      ii.   with regard to prior servicing of the related Purchased
Mortgage Loans and Serviced Mortgage Loans, and in acquiring title to the REO
Properties, the Sellers and the prior Servicers complied with Accepted Servicing
Practices in all respects, except for any noncompliance that would not,
individually or in the aggregate, be material to a REO Property, individually,
or to the REO Properties, taken as a whole.

K-2



--------------------------------------------------------------------------------



 



Exhibit K
          (i) There are no broker commitments, sales contracts, or listing
agreements in force, and no management, service, supply, security, maintenance
or other similar contracts or agreements. Notwithstanding anything to the
contrary set forth herein, Purchasers shall have the right to cancel without
penalty any such commitments or agreements with respect to the REO Properties,
regardless of whether any such commitments or agreements have been disclosed to
Purchasers. With regard to any management, service, supply, security,
maintenance or other similar contracts or agreements, Sellers shall be solely
responsible for any and all charges, payment amounts, cancellation fees or other
fees in connection with any such agreements, unless Purchasers affirmatively
assume such agreements.
          (j) No REO Property is subject to rights of redemption or other
similar rights in favor of prior owners.

K-3



--------------------------------------------------------------------------------



 



Exhibit L
Representations and Warranties with respect to Servicing Assets

 



--------------------------------------------------------------------------------



 



Exhibit L
Representations and Warranties with respect to Servicing Assets
L-1 Sellers hereby jointly and severally represent and warrant to Purchasers
that, except as set forth on Schedule 4.7, the following statements are true and
correct as of the date of this Agreement and as of the Closing Date (as though
such representations and warranties were made as of the Closing Date):
                    (a) Schedule 1.1(d) contains a description of all Serviced
REO Property and includes all other information included in the Serviced
Mortgage Portfolio Schedules (as such term is defined in the Servicing
Agreements) and has been prepared in accordance with such Serviced Mortgage
Portfolio Schedules. The information set forth in Schedule 1.1(d) is true,
complete and correct in all material respects with respect to each Serviced REO
Property, individually, and with respect to all Serviced REO Properties,
collectively, as of the Servicing Cut-off Date.
                    (b) Except as set forth on Schedule 4.7, the Servicing
Agreements set forth (i) all of the provisions with respect to fees and other
income and (ii) all of the other material terms and conditions of the applicable
Seller’s rights and obligations relating to the servicing of the Serviced
Mortgage Loans, and there are no other agreements, written or oral, that modify
or affect the Servicing Agreements or the Servicing Fees and the Servicing
Rights thereunder.
                    (c) Servicing Rights:
          (i) Sellers own the entire right, title and interest in and to the
Servicing Rights and the sole right to service the related Serviced Mortgage
Loans, subject to the Servicing Agreements but free and clear of all Liens,
except for Liens and the rights of subservicers disclosed in Schedule 4.7;
          (ii) Each Servicing Agreement is in full force and effect, constitutes
the legal, valid and binding obligation of the applicable Seller and is
enforceable against the applicable Seller in accordance with its terms, except
as may be limited by the Enforceability Exceptions;
          (iii) Neither the applicable Seller nor, to Sellers’ Knowledge, any of
the other parties thereto, is in default under any Servicing Agreement, and no
event has occurred that, by itself or with notice or the passage of time or
both, would constitute a servicer event of default, termination event or any
other specified event entitling the related trustee or the certificateholders to
replace any applicable Seller as servicer any Servicing Agreement;
          (iv) Except as set forth on Schedule 4.7, none of the other parties to
any of the Servicing Agreements or certificateholders have since January 1, 2007
provided written notice to any Seller that such party will be terminating,
modifying or amending any of the Servicing Agreements (or otherwise seeking to
terminate, modify or amend, or reduce the applicable Seller’s benefits or the
Servicing Rights under, any of the Servicing Agreements);

L-1



--------------------------------------------------------------------------------



 



          (v) Except pursuant to this Agreement, the applicable Seller has not
engaged any subservicers, subcontractors or other agents to perform any of its
duties pursuant to the Servicing Agreements, other than engagements that are
pursuant to agreements permitted by, and in compliance in all material respects
with the requirements of, the applicable Servicing Agreements and have not been
terminated, and all fees and expenses in connection therewith have been paid
when due in all material respects.
          (vi) Sellers have complied in all material respects with all Servicing
Agreements or will have cured any such material non-compliance in all material
respects prior to the Servicing Assets Settlement Date with respect to the
related Servicing Agreements.
                    (d) Except as set forth in (i) Schedule 4.7 or (ii) the 1122
and 1123 Servicer’s Assessments of Compliance provided pursuant to Regulation AB
with respect to the PMSI’s servicing platform, the servicing of the Serviced
Mortgage Loans has been performed by Sellers in compliance in all material
respects with all Applicable Requirements. From and after the time a Mortgage
Loan became subject to the applicable Servicing Agreements, such Mortgage Loan
was serviced in all material respects in compliance with all Applicable
Requirements. Each report and officer’s certification prepared by any Seller as
servicer pursuant to a Servicing Agreement is true and correct in all material
respects. Sellers have previously made available to Purchasers a correct and
complete description of the Sellers’ Servicing Policies. Each of the Servicing
Assets is being and has been operated in all material respects in compliance
with the Sellers’ Servicing Policies.
                    (e) Except as set forth on Schedule 4.7, since June 30,
2005, no Government Entity, Investor, custodian, master servicer, trustee,
Rating Agency, sub-servicer, Insurer or other third party has provided written
notice to any Seller claiming that, stating or otherwise indicating the
institution of an investigation or similar inquiry as to whether any Seller has
violated, breached or not complied with any Applicable Requirements in
connection with the servicing, lending, origination, Mortgage Loan purchase or
sale activities.
                    (f) Except as set forth in Schedule 4.7, (i) all Advances
have been made and documented in compliance in all material respects with the
terms of the applicable Servicing Agreement; (ii) the amount of each Advance set
forth on Schedule 1.1(d) is accurate as of the date set forth on such schedule,
(iii) all Advances are valid and subsisting amounts owing to the applicable
Seller, payable at the times and in accordance with the provisions of the
applicable Servicing Agreement, free and clear of all Liens except Permitted
Liens and (iv) the applicable Seller is entitled under the Servicing Agreements
to pay or reimburse itself for all advances, Servicing Fees and all other
amounts due to it from all collections on (x) the related Serviced Mortgage
Loan, with respect to Advances other than Advances related to principal and
interest payments thereon, and (y) all Serviced Mortgage Loans serviced in the
related Servicing Transaction, with respect to Advances other than Advances
related to principal and interest payments thereon, prior to any collections
being paid or distributed to any other Person.
                    (g) Except as set forth in Schedule 4.7, Purchasers and
their Affiliates shall not become obligated in its capacity as master servicer,
servicer or subservicer, solely as a result of the transactions contemplated by
this Agreement, to repurchase from any Person any Serviced

L-2



--------------------------------------------------------------------------------



 



Mortgage Loans or Receivables, or to reimburse, indemnify or hold harmless any
Person, or otherwise assume any Liability, in each case with respect to any loss
arising from Serviced Mortgage Loans or Receivables, including in the event of
fraud on the part of any Obligor under a Serviced Mortgage Loan.
                    (h) The information with respect to each Serviced Mortgage
Loan, individually, and with respect to all Serviced Mortgage Loans,
collectively, in each of the Servicing Test Tape and the Servicing Data Tape is
true, complete and correct as of the date thereof in all material respects.
                    (i) The representations and warranties set forth in
Exhibit K (with respect to the Serviced REO Properties) attached hereto are
hereby incorporated into this Exhibit L as if made in this Exhibit L.
                    (j) All of the Serviced Mortgage Loans are being serviced
without recourse to Sellers under the Servicing Agreements or, after the
applicable Servicing Assets Settlement Date, to Servicing Assets Purchaser, in
each case for the performance of, or losses under, the Serviced Mortgage Loans.
                    (k) The servicing of each Serviced Mortgage Loan has
continuously been performed in all material respects by the Sellers in
compliance with all Applicable Requirements.
                    (l) For any Serviced Mortgage Loan not registered with MERS,
such Serviced Mortgage Loan is in the name of the applicable Trust.
                    (m) The servicing of the Serviced Mortgage Loans have
continuously been performed in all material respects by the Sellers in
compliance with ERISA and Section 4975 of the Code.
L-2. Fundamental Representations. For purposes of the Agreement, the
representations and warranties set forth above in clauses (c)(i), (c)(ii),
(c)(vi), (d) (solely with respect to the first two sentences thereof), and (e)
of Section L-1 of this Exhibit L shall be deemed to be “Fundamental
Representations”.

L-3



--------------------------------------------------------------------------------



 



Exhibit M
Data Tapes with respect to Purchased Loans

 



--------------------------------------------------------------------------------



 



Exhibit M
Data Tape Fields with Respect to Purchased Loans
Purchased Mortgage Loans:
Instead of listing individual field names, Seller and Litton agree to insert the
list of required data files here:
Seller to provide LSAMS data files including, but not limited to, the following:
File
LAYOUTS
LOANHIST
TFRACH
TFRAGDD
TFRAGDH
TFRALT1
TFRALT2
TFRALT3
TFRBAL
TFRCAS
TFRCHG
TFRCHGV
TFRCOLC
TFRCOLI
TFRDSR
TFRESCE
TFRESCM
TFRFBDUE
TFRFLDT
TFRHZMST
TFRINST
TFRINV
TFRLGLD
TFRMBSP
TFRMID
TFRMLD
TFRORGP
TFRPOOL
TFRSPLAN
TFRVNM
TFRYTRN
TRIALBAL
For default and REO related fields, Seller will provide Fortracs extracts in
Excel Format.
Commercial Loans:

 



--------------------------------------------------------------------------------



 



         
1.   Transferring Servicer’s Loan Number
       
2.   Transferring Servicer’s Name
       
3.   MERS MIN #
       
4.   MERS Batch #
       
5.   Transferring Servicer’s MERS Org ID#
       
6.   Transferring Investor’s MERS Org ID#
       
7.   Mortgagor First Name
       
8.   Mortgagor Middle Name
       
9.   Mortgagor Last Name or Business Entity Name
       
10. Mortgagor Suffix (Jr., Sr., III, etc.)
       
11. Mortgagor Social Security #
       
12. Business Entity Tax ID #
       
13. Mortgagor Home Phone #
       
14. Mortgagor Work Phone #
       
15. Co-Mortgagor First Name
       
16. Co-Mortgagor Middle Name
       
17. Co-Mortgagor Last Name
       
18. Co-Mortgagor Suffix (Jr., Sr., III, etc.)
       
19. Co-Mortgagor Social Security #
       
20. Co-Mortgagor Home Phone #
       
21. Co-Mortgagor Work Phone Number
       
22. Mailing Street Address Line 1
       
23. Mailing Street Address Line 2
       
24. Mailing City
       
25. Mailing State
       
26. Mailing Zip Code
       
27. Property Street Address Line 1
       
28. Property Street Address Line 2
       
29. Property City
       
30. Property State
       
31. Property Zip Code
       
32. Current Principal Balance
       
33. Original Principal Balance (Loan Amount)
       
34. Current Interest Rate
       
35. Original Interest Rate
       
36. Current P&I Payment
       
37. Original P&I Payment
       
38. Current Payment Due Date
       
39. Interest Paid to Date
       
40. Interest Method
       
Interest Paid in Advance
       

 



--------------------------------------------------------------------------------



 



         
Interest Paid in Arrears
       
DSI 365 day year, actual days in month
       
DSI 360 day year, 30 day month
       
DSI 367 day year, 30 day month, plus actual days
       
Upfront Interest (Rule of 78’s)
       
41. Accrued Interest Amount
       
42. Partial Payment Amount (DOP Amount/Interest Rich or Poor) for DSI Loans
       
43. First Payment Due Date
       
44. Closing Date
       
45. Maturity Date
       
46. Loan Term in Years
       
47. Loan Term in Months
       
48. Amortization Term (Balloon Only)
       
49. Lien Position
       
1st Lien
       
2nd Lien
       
3rd Lien
       
50. Occupancy Code
       
Owner Occupied
       
Non-Owner Occupied
       
Adverse
       
51. Property Type
       
Unsecured
       
Blanket
       
2-4 Family
       
2 Family (Duplex)
       
3 Family (Triplex)
       
4 Family (Quadplex)
       
Automotive
       
Co-Op
       
Condo
       
Commercial Multi-Family (5+ units)
       
Farm (Residential)
       
Hotel/Motel
       
Light Industrial
       
Mixed Use
       
Multi-Family/Apartment (less than 5 units)
       
Mobile Home/Chattel
       
Mobile Home/Real Property
       
Manufactured Home/Real Property
       
Mobile Home Park
       

 



--------------------------------------------------------------------------------



 



         
Non-Real Estate
       
Night Club/Bar
       
Nursing Home
       
Office Building
       
Other
       
PUD
       
Self-Storage
       
Single Family
       
Retail
       
Townhouse
       
Unknown
       
Vacant Land
       
Warehouse
       
52. Escrow Balance
       
53. Escrow Advance Balance
       
54. Escrow Payment Amount
       
55. Total Monthly Payment Amount (PITI)
       
56. Corporate Advance Balance
       
57. Corporate Advance Details
       
Payee Name
       
Payee Address
       
Payee Tax ID#
       
Transaction Amount
       
Transaction Description
       
Transaction Date
       
Recoverable from Mortgagor (Y/N)
       
58. Suspense Balance
       
59. Loss Draft Balance (Restricted Escrow)
       
60. Restricted Escrow Balance
       
61. Subsidy (Buydown) Balance
       
62. Late Charge Balance
       
63. Late Charge Code
       
Fixed Flat Amount
       
Late Charge Rate x UPB
       
Late Charge Rate x P&I
       
Late Charge Rate x Total Payment
       
64. Monthly Late Charge Amount (Fixed Flat Fee Amount)
       
65. Late Charge Rate
       
66. Grace Days
       
67. Payment Frequency
       
Monthly
       

 



--------------------------------------------------------------------------------



 



         
Bi-Weekly
       
Quarterly
       
Semi-Annual
       
Annual
       
68. Loan Type
       
Commercial Uninsured
       
Commercial Insured
       
69. Mortgage Type
       
Other
       
Unknown
       
Commercial Insured
       
Commercial Uninsured
       
Seller-Financed
       
70. Mortgage Instrument
       
ARM
       
Balloon
       
Balloon ARM
       
Buydown
       
Dividend Loans
       
Dual Amortization
       
Fixed Rate
       
GPM
       
GPM Balloon
       
HELOC
       
Pay History ARM
       
71. PMI/MIC Certificate #
       
72. Mortgage Insurance %
       
73. Original Appraised Value Amount
       
74. Original Loan-to-Value
       
75. Sales Price
       
76. Loan Purpose
       
Purchase
       
Refinance-Cash Out
       
Refinance-No Cash Out (Rate/Term)
       
Construction
       
77. Flood Insurance Required (Y/N)
       
Y=In Required Flood Zone
       
N=Not in Required Flood Zone
       
78. Tax Service
       
First American
       
TransAmerica (TRETS)
       

 



--------------------------------------------------------------------------------



 



         
Alaskan Real Estate
       
FIS (Fidelity National Tax Service)
       
LandAmerica (Lereta)
       
Other
       
79. Tax Contract #
       
80. Tax Service Lender #
       
81. Sr. Lien Holder Name
       
82. Sr. Lien Holder Balance
       
83. Sr. Lien Holder Balance as of Date
       
84. Sr. Lien Holder Loan #
       
85. Sr. Lien Holder Payment Amount
       
86. Escrow Information (Tax, Insurance, MIP, and PMI)
       
Vendor/Payee Code
       
Vendor/Payee Name
       
Vendor/Payee Address Line 1
       
Vendor/Payee Address Line 2
       
Vendor/Payee City
       
Vendor/Payee State
       
Vendor/Payee Zip Code
       
Payment Frequency [Quarterly, Yearly (Annual), or Semi-Annual]
       
Escrow Type
       
Flood
       
Fire or Vacant
       
Liability
       
Loss of Rents
       
Windstorm
       
Earthquake
       
REO/REO Flood
       
2nd Lien
       
PMI/MIC
       
County Tax
       
City and School Tax
       
City, Borough, and Village Tax
       
School Tax
       
Other
       
Utility
       
Commercial
       
Escrow Maturity Date (Expiration Date or Next Due Date)
       
Analysis Amount/Annual Payment Amount
       
Reference Number (Policy # or Tax Parcel ID#)
       
Insurance Coverage Amount
       

 



--------------------------------------------------------------------------------



 



         
Tax Service Payee # (Vendor Key 2)
       
Analysis (Y/N)
       
 
  Y=Escrowed

 
  N=Non-Escrowed

87. ARM Data
       
ARM Index Code (Provide Code and Definition)
       
(i.e., FN6ML=FNMA 6 Month LIBOR)
       
Rounding Factor %
       
Rounding Code
       
Base Rate
       
Initial Index
       
Margin Points
       
Rate Calculation Method
       
Life of Loan Ceiling
       
Life of Loan Floor
       
Lookback Days
       
First Periodic Rate Cap (Increase)
       
First Periodic Rate Cap (Decrease)
       
First P&I Change Date
       
First Payment Change Date
       
First Interest Rate Change Date
       
Remaining Periodic Rate Cap (Increase)
       
Remaining Periodic Rate Cap (Decrease)
       
Months to First Rate Change Date
       
Months to First Payment Change Date
       
Rate Change Frequency
       
Payment Change Frequency
       
Next Rate Change Date
       
P&I Cap Rate %
       
P&I Force Period
       
Neg Am Amount
       
Pending Rate Change %
       
Pending Rate Change Effective Date
       
Pending P&I Payment Change
       
Pending P&I Payment Change Effective Date
       
Interest Only Expiration Date
       
Interest Only Period
       
88. Interest Only Flag (Y/N)
       
 
  Y=Interest Only Loan

 
  N=Not Interest Only Loan

89. Prepayment Penalty Flag (Y/N)
       

 



--------------------------------------------------------------------------------



 



         
90. Prepayment Penalty Soft or Hard Flag (H/S)
       
91. Prepayment Penalty Type (Description)
       
92. Prepayment Penalty Term (Months)
       
93. Prepayment Penalty Expiration Date (MM/DD/YYYY)
       
94. Prepayment Lockout Period (Months)
       
95. Flood Service Provider
       
96. Flood Determination/Certificate #
       
97. Determination Date
       
98. Flood Zone
       
99. Flood Insurance Required Flag (Y/N)
       
Y=In Special Flood Hazard Area
       
N=Not in Special Flood Hazard Area
       
100. Map#
       
101. Map Effective Date
       
102. Map Suffix
       
103. Map ID/Map #
       
104. Community Status (Regular, Emergency, or Suspended)
       
105. Community Entry Date (FIRM Date)
       
106. Foreclosure Flag (Y/N)
       
107. F/C Attorney Name
       
108. F/C Attorney Address
       
109. F/C Attorney Phone
       
110. F/C Attorney Email Address
       
111. Referral Date
       
112. First Legal Date/Date of First Action
       
113. Judgment Date
       
114. Sale Date/Scheduled Sale Date
       
115. BPO Vendor
       
116. BPO Amounts/Value
       
117. BPO Date
       
118. Bankruptcy Flag (Y/N)
       
119. B/K Attorney Name
       
120. B/K Attorney Address
       
121. B/K Attorney Phone #
       
122. B/K Attorney Fax #
       
123. B/K Attorney Email Address
       
124. Chapter (7,11, or 13)
       
125. Case #
       
126. Chapter 7 Abandonment Date
       
127. Agreed Order Entered Date
       
128. Agreed Order Default Letter Expiration
       

 



--------------------------------------------------------------------------------



 



         
129. Agreed Order Default Letter Requested
       
130. Agreed Order Default Letter Sent
       
131. Date Agreed Order Expires
       
132. Chapter 7 Asset Case (Y/N)
       
133. Last Date to File POC
       
134. Attorney File #
       
135. District in which Bankruptcy was Filed
       
136. Division in which Bankruptcy was Filed
       
137. Current Bankruptcy Status
       
138. Bankruptcy Filing Date
       
139. Effective Date of Current Bankruptcy Status
       
140. Bankruptcy Case Notes
       
141. Date Confirmed
       
142. Bankruptcy Conversion Chapter
       
143. Date Bankruptcy Converted
       
144. 341 Meeting Date
       
145. Date Discharge Entered
       
146. Person Filing Bankruptcy
       
147. MFR Hearing Date (Motion For Relief)
       
148. MFR Granted (Y/N)
       
149. MFR Filed Date
       
150. MFR Referral Date
       
151. Date Notice of Termination Sent
       
152. Date Notified of Bankruptcy
       
153. Date Notified of Bankruptcy Closing
       
154. Date Objection to POC Filed
       
155. Amount of Arrears Paid
       
156. Date POC Filed
       
157. Post-Petition Due Date
       
158. Amount of Post-Petition Delinquency
       
159. Pre-Petition Due Date
       
160. Projected Discharge Date
       
161. Date Reaffirmation Agreement was Filed
       
162. Date Released from Bankruptcy
       
163. Type of Closing (Dismissal, Stay, or Lift)
       
164. Date Stay or Lift Granted
       
165. Date the Trustee No Asset Report was Filed
       
166. Date Referred for POC
       
167. Amount in Trustee Suspense
       
168. REO Loan Status
       
a. Listed
       

 



--------------------------------------------------------------------------------



 



         
b. Pre-Listed
       
c. Eviction
       
d. Redemption
       
169. Vested Name on the Title (prior to the time of loan transfer)
       
170. Eviction Attorney Name
       
171. Eviction Attorney Address
       
172. Eviction Attorney Phone #
       
173. Eviction Attorney Fax #
       
174. Eviction Attorney Email Address
       
175. Title Ordered Flag (Y/N)
       
Y=The property title has been ordered
       
N=The property title has not been ordered
       
176. Date Title Ordered (MM/DD/YYYY)
       
177. Title Company Name
       
178. Title Company Contact Person
       
179. Title Company Address
       
180. Title Company Phone #
       
181. Title Company Fax #
       
182. Title Company Email Address
       
183. Deed in Lieu-DIL Flag (Y/N)
       
184. Date of Deed in Lieu
       
185. Real Estate Contract Flag (Y/N)
       
Y=There is a contract on the property
       
N=There is no contract on the property
       
186. Closing Agent Name
       
187. Closing Agent Address
       
188. Closing Agent Phone #
       
189. Closing Agent Fax #
       
190. Closing Agent Email Address
       
191. Listing Agent Name
       
192. Listing Agent Address
       
193. Listing Agent Phone #
       
194. Listing Agent Fax #
       
195. Listing Agent Email Address
       
196. REO Service Outsourced Flag (Y/N)
       
Y=The REO service support is provided by an outside source
       
N=The REO service support is not provided by an outside source
       
197. REO Service Provider/Vendor Name
       
198. REO Service Provider/Vendor Address
       
199. REO Service Provider/Vendor Phone #
       
200. REO Service Provider/Vendor Fax#
       

 



--------------------------------------------------------------------------------



 



         
201. REO Service Provider/Vendor Email Address
       
202. Current Document Custodian
       
203. Document Custodian Address
       
204. Document Custodian Phone #
       
205. Correspondent/Broker Name
       
206. Correspondent/Broker Address
       
207. Real Estate DSCR (Debt Service Coverage Ratio)
       
208. Combined DSCR (Debt Service Coverage Ratio)
       
209. FICO Scores
       
210. FICO Date
       
211. Property Name
       
212. Occupancy Date
       
213. Occupancy Rate
       
214. Number of Units
       
215. Number of Buildings
       
216. Year Built
       
217. Net Rentable Area
       
218. Information Required for 3 Largest Tenants
       
a. Tenant Name
       
b. Square Footage
       
c. Current Rent
       
d. Lease Expiration
       
219. Program (Stated Income or Full Doc)
       
220. UCC Information
       
a. State or County UCC
       
b. UCC Type (UCC-1, UCC-3, etc.
       
c. Recording #
       
d. Date Recorded
       
e. Expiration Date (Should be 5 years from recording)
       
f. County (County Property is located)
       
221. Information on Reserves Being Held
       
Repair, Tenant Improvement,
       
Environmental, Capital Improvement,
       
Seasonality, Deferred Maintenance, Debt
       
Service, Ground Rents, Leasing, Holdback,
       
Letter of Credit, etc.)
       
b. Initial Deposit Amount (Amount Deposited at Origination)
       
c. Monthly Deposit Amount (Amount Deposited on a monthly basis)
       
d. Reserve Balance
       
e. Interest Bearing Flag (Y/N)
       
f. Reserve Maturity Date
       

 



--------------------------------------------------------------------------------



 



         
222. Management Company Information
       
a. Property Management Company Name
       
b. Account # (if Applicable)
       
c. Contact Name
       
d. Phone Number
       
e. Mailing Address
       
f. Mailing City
       
g. Mailing State
       
h. Mailing Zip
       
223. Default Interest Rate
       
224. Date of Assumption
       
225. Special Servicing
       
a. Special Servicer Transfer Date
       
b. Expected Asset Resolve Date
       
c. Workout Strategy
       
d. Modification Code
       
e. Balance at Effective Modification Date
       
f. Modification Effective Date
       
g. Old Note Rate
       
h. Old P&I
       
i. Modified Payment Amount
       
j. Old Maturity Date
       
k. Total Months for Modification Change
       
l. Extension per docs or servicer
       
m. Master Servicer Return Date
       
n. Previous Special Servicer Transfer Date
       
226. Receivership Information
       
a. Receiver Start Date
       
b. Receiver Company Name
       
c. Contact Name
       
d. Phone Number
       
e. Mailing Address
       
f. Mailing City
       
g. Mailing State
       
h. Mailing Zip
       

HELOC Loans:
LN#
INVCODE
ORIG APPRAISE VAL #2
AVM Value
LOAN AMT #1

 



--------------------------------------------------------------------------------



 



CALCED 1ST LIEN
ORIG CLTV
NEW CLTV
CALCED NEW HELOC AMT
POTENTIAL AVAIL CREDIT
NEW HELOC AMT FOR LETTER #3
LETTER TO BE ISSUED
LTRCODE
B1 FNAME
B1 LNAME
B2 FNAME
B2 LNAME
MAIL ADDR
MAIL CITY
MAIL ST
MAIL ZIP
PROP ADD
PROP CITY
PROP ST
PROP ZIP
UPB AS OF 07 10 08
STATUS FLAG
CLOSE DATE
YEAR
EXCLUDE FROM MAIL
Automobile Loans:
ELoan #
Current Balance (as of 6 16 08)
Current APR
Original APR
contract_date
Days Past Due (as of 6.16 08)
VEHICLE_TYPE
AUTO_TYPE
STATE
PRODUCT
Original Term
Remaining Term (as of 5/31/08)
Original Balance
Original FICO
Current FICO
CO_APP
Vehicle Year
Payment Next Due Date (as of 6/16/08)
1st Payment Due Date
Last payment date (as of 5/31/08)
Payment Amount
Vehicle Make
Vehicle Model

 



--------------------------------------------------------------------------------



 



Vehicle VIN
Original Finance Charge
Pool
Bucket
Tape Status
Current or Delinquent?
Curr/Orig Balance
Person-to-Person Loan?
Vehicle Value
LTV
LTV Source
Total Income
PTI
TIMEONJOB_YEAR
TIMEONJOB_MONTH
OCCUPATION
Other Purchase Loans — Consumer:
Snapshot_Date
Loan_Account_Id
Legal_State_Alpha_2_Code
Servicing_Branch_SK
Account_Legal_Status_Code
Total_Principal_Balance_Amount
Original_Loan_Amount
Account_Chargeoff_Status_Code
Branch_Name
Branch_State_Alpha_2_Code
Original_Term_Count
Product_Lien_Policy_Code
Collateral_Lien_Position
Property_Appraised_Value
Pre_Con_LTV
CollateralDesc
COM_CLTV
SM_LTV
HMDAPropertyType
HMDAOccupancyCode
HMDAPurposeCode
Doc_Type
Pre_Loan_DTI
Post_Loan_DTI
Pre_Conversion_Income
Second_Mort_Loan_Amt
Second_Mort_Principal_Balance
Second_Mort_Count
Original_Account_Effective_date
First_Payment_Due_Date
Scheduled_Next_Payment_Date
Oldest_Payment_Due_Date

 



--------------------------------------------------------------------------------



 



Current_Loan_Maturity_Date
Original_Loan_Maturity_Date
Closing_Date
30_Days_Delq_Count
60_Days_Delq_Count
90_Days_Delq_Count
120_Days_Delq_Count
150_Days_Delq_Count
180_Days_Delq_Count
AppraisalCollateral
RE_Street
RE_Street2
RE_City
RE_State
RE_Zip
Bill_Sched_Balloon_Pmt_Amt
Past_Due_Day_Count
Past_Due_Payment_Count
Modified_ITD_Indicator
Funding_Legal_Entity
ALS_Interest_Type_Code
SelfEmployed
First_Payment_Amount
Flat_Payment_Amount
Financed_Amount
Original_FICO_Score_Number
Contract_Date
Current_Flat_Payment_Amount
Current_Term_Count
Loan_Referral_Category_Description
PPP_Indicator
RT_SNGL_BALLOON_CD
FICO_Score_Number
Loan_Account_SK
Original_Unearned_Amount_1
Current_Unearned_Amount
Annual_Accrual_Rate_1
Annual_Accrual_Rate_2
Annual_Accrual_Rate_3
Annual_Accrual_Rate_4
Annual_Accrual_Rate_5
RT_ACCT_NUM
CF_TAX_ID_NUM
CF_FULL_NAME_1
CF_ADDR_1
CF_ADDR_2
CF_CITY
CF_STATE
CF_POSTAL_CD
GL_Loan_Category_Name
Servicing_Product_Name

 



--------------------------------------------------------------------------------



 



Servicing_Product_SK
Transaction History-Specific:
SST Account Number
Transaction Date
User Id Num
Effect date
Transaction Code
Source Code
Principal
Interest
Late Fee
Collection Expense
Other
Actuarial Interest
Actuarial Principal
NSF
Sales Tax
Amount Applied
Next Due Date
Obligor Balance After
Other Purchase Loans — Construction:
CustomerID
LoanID
BlockID
LotID
LotStatus
Address1
Address2
LoanType
LoanStatus
LoanNo
ApprvdValue
ImprvdValue
BdgtImprv
AcclPayPctlmprv
BdgtAcq
AcclPayPctAcq
BdgtHard
AcclPayPclHard
BdgtSoft
AcclPayPctSoft
BdgtIntResv
AcclPayPctlntResv
BdgtimprvInUse
BdgtAcqInUse
BdgtHardInUse
BdgtSoftInUse

 



--------------------------------------------------------------------------------



 



BdgtIntResvInUse
LateChgPct
LateChgDays
InvcCycle
FirstInvcDate
NextInvcDate
LastInvcDate
IntRateDivisor
Term
IntRate
AutoAdjIntRate
AutoAdjAddAmt
LoanBegnDate
TotLots
TotOpenLots
LoanEndsDate
Guarantor1
Guarantor2
Guarantor3
Guarantor4
Points
Fees
FICO
DefitPayee
IntResv
SalesPersonID
CostCenterID
ClosingDate
OrigDate
Commitment
Date of loan
Outstanding Balance
Available Balance
Maturity Date
Date of last inspect
% of Completion
Orig Int Reserves
Avail Int Reserves
Date of last Appr
Val as complete
Liquidation Val
Non-Accrual Y/N
CorporateName
ContactName
TradingAs
Signators
Address1
Address2
City
State
Zip

 



--------------------------------------------------------------------------------



 



TaxIDType
TaxID

 



--------------------------------------------------------------------------------



 



Exhibit N
Data Tapes with respect to Servicing Assets

 



--------------------------------------------------------------------------------



 



Exhibit N
Data Tape Fields with Respect to Servicing Assets
Serviced Mortgage Loans:
Instead of listing individual field names, Seller and Litton agree to insert the
list of required data files here:
Seller to provide LSAMS data files including, but not limited to, the following:
File
LAYOUTS
LOANHIST
TFRACH
TFRAGDD
TFRAGDH
TFRALT1
TFRALT2
TFRALT3
TFRBAL
TFRCAS
TFRCHG
TFRCHGV
TFRCOLC
TFRCOLI
TFRDSR
TFRESCE
TFRESCM
TFRFBDUE
TFRFLDT
TFRHZMST
TFRINST
TFRINV
TFRLGLD
TFRMBSP
TFRMID
TFRMLD
TFRORGP
TFRPOOL
TFRSPLAN
TFRVNM
TFRYTRN
TRIALBAL
For default and REO related fields, Seller will provide Fortracs extracts in
Excel Format.
Commercial Loans:
1.    Transferring Servicer’s Loan Number

 



--------------------------------------------------------------------------------



 



2.   Transferring Servicer’s Name
3.   MERS MIN #
4.   MERS Batch #
5.   Transferring Servicer’s MERS Org ID#
6.   Transferring Investor’s MERS Org ID#
7.   Mortgagor First Name
8.   Mortgagor Middle Name
9.   Mortgagor Last Name or Business Entity Name
10. Mortgagor Suffix (Jr., Sr., III, etc.)
11. Mortgagor Social Security #
12. Business Entity Tax ID #
13. Mortgagor Home Phone #
14. Mortgagor Work Phone #
15. Co-Mortgagor First Name
16. Co-Mortgagor Middle Name
17. Co-Mortgagor Last Name
18. Co-Mortgagor Suffix (Jr., Sr., III, etc.)
19. Co-Mortgagor Social Security #
20. Co-Mortgagor Home Phone #
21. Co-Mortgagor Work Phone Number
22. Mailing Street Address Line 1
23. Mailing Street Address Line 2
24. Mailing City
25. Mailing State
26. Mailing Zip Code
27. Property Street Address Line 1
28. Property Street Address Line 2
29. Property City
30. Property State
31. Property Zip Code
32. Current Principal Balance
33. Original Principal Balance (Loan Amount)
34. Current Interest Rate
35. Original Interest Rate
36. Current P&I Payment
37. Original P&I Payment
38. Current Payment Due Date
39. Interest Paid to Date
40. Interest Method
Interest Paid in Advance
Interest Paid in Arrears

 



--------------------------------------------------------------------------------



 



DSI 365 day year, actual days in month
DSI 360 day year, 30 day month
DSI 367 day year, 30 day month, plus actual days
Upfront Interest (Rule of 78’s)
41. Accrued Interest Amount
42. Partial Payment Amount (DOP Amount/Interest Rich or Poor) for DSI Loans
43. First Payment Due Date
44. Closing Date
45. Maturity Date
46. Loan Term in Years
47. Loan Term in Months
48. Amortization Term (Balloon Only)
49. Lien Position
1st Lien
2nd Lien
3rd Lien
50. Occupancy Code
Owner Occupied
Non-Owner Occupied
Adverse
51. Property Type
Unsecured
Blanket
2-4 Family
2 Family (Duplex)
3 Family (Triplex)
4 Family (Quadplex)
Automotive
Co-Op
Condo
Commercial Multi-Family (5+ units)
Farm (Residential)
Hotel/Motel
Light Industrial
Mixed Use
Multi-Family/Apartment (less than 5 units)
Mobile Home/Chattel
Mobile Home/Real Property
Manufactured Home/Real Property
Mobile Home Park
Non-Real Estate

 



--------------------------------------------------------------------------------



 



Night Club/Bar
Nursing Home
Office Building
Other
PUD
Self-Storage
Single Family
Retail
Townhouse
Unknown
Vacant Land
Warehouse
52. Escrow Balance
53. Escrow Advance Balance
54. Escrow Payment Amount
55. Total Monthly Payment Amount (PITI)
56. Corporate Advance Balance
57. Corporate Advance Details
Payee Name
Payee Address
Payee Tax ID#
Transaction Amount
Transaction Description
Transaction Date
Recoverable from Mortgagor (Y/N)
58. Suspense Balance
59. Loss Draft Balance (Restricted Escrow)
60. Restricted Escrow Balance
61. Subsidy (Buydown) Balance
62. Late Charge Balance
63. Late Charge Code
Fixed Flat Amount
Late Charge Rate x UPB
Late Charge Rate x P&I
Late Charge Rate x Total Payment
64. Monthly Late Charge Amount (Fixed Flat Fee Amount)
65. Late Charge Rate
66. Grace Days
67. Payment Frequency
Monthly
Bi-Weekly

 



--------------------------------------------------------------------------------



 



Quarterly
Semi-Annual
Annual
68. Loan Type
Commercial Uninsured
Commercial Insured
69. Mortgage Type
Other
Unknown
Commercial Insured
Commercial Uninsured
Seller-Financed
70. Mortgage Instrument
ARM
Balloon
Balloon ARM
Buydown
Dividend Loans
Dual Amortization
Fixed Rate
GPM
GPM Balloon
HELOC
Pay History ARM
71. PMI/MIC Certificate #
72. Mortgage Insurance %
73. Original Appraised Value Amount
74. Original Loan-to-Value
75. Sales Price
76. Loan Purpose
Purchase
Refinance-Cash Out
Refinance-No Cash Out (Rate/Term)
Construction
77. Flood Insurance Required (Y/N)
Y=In Required Flood Zone
N=Not in Required Flood Zone
78. Tax Service
First American
TransAmerica (TRETS)
Alaskan Real Estate

 



--------------------------------------------------------------------------------



 



FIS (Fidelity National Tax Service)
LandAmerica (Lereta)
Other
79. Tax Contract #
80. Tax Service Lender #
81. Sr. Lien Holder Name
82. Sr. Lien Holder Balance
83. Sr. Lien Holder Balance as of Date
84. Sr. Lien Holder Loan #
85. Sr. Lien Holder Payment Amount
86. Escrow Information (Tax, Insurance, MIP, and PMI)
Vendor/Payee Code
Vendor/Payee Name
Vendor/Payee Address Line 1
Vendor/Payee Address Line 2
Vendor/Payee City
Vendor/Payee State
Vendor/Payee Zip Code
Payment Frequency [Quarterly, Yearly (Annual), or Semi-Annual]
Escrow Type
Flood
Fire or Vacant
Liability
Loss of Rents
Windstorm
Earthquake
REO/REO Flood
2nd Lien
PMI/MIC
County Tax
City and School Tax
City, Borough, and Village Tax
School Tax
Other
Utility
Commercial
Escrow Maturity Date (Expiration Date or Next Due Date)
Analysis Amount/Annual Payment Amount
Reference Number (Policy # or Tax Parcel ID#)
Insurance Coverage Amount
Tax Service Payee # (Vendor Key 2)

 



--------------------------------------------------------------------------------



 



Analysis (Y/N)
Y=Escrowed
N=Non-Escrowed
87. ARM Data
ARM Index Code (Provide Code and Definition)
(i.e., FN6ML=FNMA 6 Month LIBOR)
Rounding Factor %
Rounding Code
Base Rate
Initial Index
Margin Points
Rate Calculation Method
Life of Loan Ceiling
Life of Loan Floor
Lookback Days
First Periodic Rate Cap (Increase)
First Periodic Rate Cap (Decrease)
First P&I Change Date
First Payment Change Date
First Interest Rate Change Date
Remaining Periodic Rate Cap (Increase)
Remaining Periodic Rate Cap (Decrease)
Months to First Rate Change Date
Months to First Payment Change Date
Rate Change Frequency
Payment Change Frequency
Next Rate Change Date
P&I Cap Rate %
P&I Force Period
Neg Am Amount
Pending Rate Change %
Pending Rate Change Effective Date
Pending P&I Payment Change
Pending P&I Payment Change Effective Date
Interest Only Expiration Date
Interest Only Period
88. Interest Only Flag (Y/N)
Y=Interest Only Loan
N=Not Interest Only Loan
89. Prepayment Penalty Flag (Y/N)
90. Prepayment Penalty Soft or Hard Flag (H/S)

 



--------------------------------------------------------------------------------



 



91. Prepayment Penalty Type (Description)
92. Prepayment Penalty Term (Months)
93. Prepayment Penalty Expiration Date (MM/DD/YYYY)
94. Prepayment Lockout Period (Months)
95. Flood Service Provider
96. Flood Determination/Certificate #
97. Determination Date
98. Flood Zone
99. Flood Insurance Required Flag (Y/N)
Y=In Special Flood Hazard Area
N=Not in Special Flood Hazard Area
100. Map #
101. Map Effective Date
102. Map Suffix
103. Map ID/Map #
104. Community Status (Regular, Emergency, or Suspended)
105. Community Entry Date (FIRM Date)
106. Foreclosure Flag (Y/N)
107. F/C Attorney Name
108. F/C Attorney Address
109. F/C Attorney Phone
110. F/C Attorney Email Address
111. Referral Date
112. First Legal Date/Date of First Action
113. Judgment Date
114. Sale Date/Scheduled Sale Date
115. BPO Vendor
116. BPO Amounts/Value
117. BPO Date
118. Bankruptcy Flag (Y/N)
119. B/K Attorney Name
120. B/K Attorney Address
121. B/K Attorney Phone #
122. B/K Attorney Fax #
123. B/K Attorney Email Address
124. Chapter (7,11, or 13)
125. Case #
126. Chapter 7 Abandonment Date
127. Agreed Order Entered Date
128. Agreed Order Default Letter Expiration
129. Agreed Order Default Letter Requested

 



--------------------------------------------------------------------------------



 



130. Agreed Order Default Letter Sent
131. Date Agreed Order Expires
132. Chapter 7 Asset Case (Y/N)
133. Last Date to File POC
134. Attorney File #
135. District in which Bankruptcy was Filed
136. Division in which Bankruptcy was Filed
137. Current Bankruptcy Status
138. Bankruptcy Filing Date
139. Effective Date of Current Bankruptcy Status
140. Bankruptcy Case Notes
141. Date Confirmed
142. Bankruptcy Conversion Chapter
143. Date Bankruptcy Converted
144. 341 Meeting Date
145. Date Discharge Entered
146. Person Filing Bankruptcy
147. MFR Hearing Date (Motion For Relief)
148. MFR Granted (Y/N)
149. MFR Filed Date
150. MFR Referral Date
151. Date Notice of Termination Sent
152. Date Notified of Bankruptcy
153. Date Notified of Bankruptcy Closing
154. Date Objection to POC Filed
155. Amount of Arrears Paid
156. Date POC Filed
157. Post-Petition Due Date
158. Amount of Post-Petition Delinquency
159. Pre-Petition Due Date
160. Projected Discharge Date
161. Date Reaffirmation Agreement was Filed
162. Date Released from Bankruptcy
163. Type of Closing (Dismissal, Stay, or Lift)
164. Date Stay or Lift Granted
165. Date the Trustee No Asset Report was Filed
166. Date Referred for POC
167. Amount in Trustee Suspense
168. REO Loan Status
a. Listed
b. Pre-Listed

 



--------------------------------------------------------------------------------



 



c. Eviction
d. Redemption
169. Vested Name on the Title (prior to the time of loan transfer)
170. Eviction Attorney Name
171. Eviction Attorney Address
172. Eviction Attorney Phone #
173. Eviction Attorney Fax #
174. Eviction Attorney Email Address
175. Title Ordered Flag (Y/N)
Y=The property title has been ordered
N=The property title has not been ordered
176. Date Title Ordered (MM/DD/YYYY)
177. Title Company Name
178. Title Company Contact Person
179. Title Company Address
180. Title Company Phone #
181. Title Company Fax #
182. Title Company Email Address
183. Deed in Lieu-DIL Flag (Y/N)
184. Date of Deed in Lieu
185. Real Estate Contract Flag (Y/N)
Y=There is a contract on the property
N=There is no contract on the property
186. Closing Agent Name
187. Closing Agent Address
188. Closing Agent Phone #
189. Closing Agent Fax #
190. Closing Agent Email Address
191. Listing Agent Name
192. Listing Agent Address
193. Listing Agent Phone #
194. Listing Agent Fax #
195. Listing Agent Email Address
196. REO Service Outsourced Flag (Y/N)
Y=The REO service support is provided by an outside source
N=The REO service support is not provided by an outside source
197. REO Service Provider/Vendor Name
198. REO Service Provider/Vendor Address
199. REO Service Provider/Vendor Phone #
200. REO Service Provider/Vendor Fax #
201. REO Service Provider/Vendor Email Address


 



--------------------------------------------------------------------------------



 



202. Current Document Custodian
203. Document Custodian Address
204. Document Custodian Phone #
205. Correspondent/Broker Name
206. Correspondent/Broker Address
207. Real Estate DSCR (Debt Service Coverage Ratio)
208. Combined DSCR (Debt Service Coverage Ratio)
209. FICO Scores
210. FICO Date
211. Property Name
212. Occupancy Date
213. Occupancy Rate
214. Number of Units
215. Number of Buildings
216. Year Built
217. Net Rentable Area
218. Information Required for 3 Largest Tenants
a. Tenant Name
b. Square Footage
c. Current Rent
d. Lease Expiration
219. Program (Stated Income or Full Doc)
220. UCC Information
a. State or County UCC
b. UCC Type (UCC-1, UCC-3, etc.
c. Recording #
d. Date Recorded
e. Expiration Date (Should be 5 years from recording)
f. County (County Property is located)
221. Information on Reserves Being Held
Repair, Tenant Improvement,
Environmental, Capital Improvement,
Seasonality, Deferred Maintenance, Debt
Service, Ground Rents, Leasing, Holdback, Letter
of Credit, etc.)
b. Initial Deposit Amount (Amount Deposited at Origination)
c. Monthly Deposit Amount (Amount Deposited on a monthly basis)
d. Reserve Balance
e. Interest Bearing Flag (Y/N)
f. Reserve Maturity Date
222. Management Company Information

 



--------------------------------------------------------------------------------



 



a. Property Management Company Name
b. Account # (if Applicable)
c. Contact Name
d. Phone Number
e. Mailing Address
f. Mailing City
g. Mailing State
h. Mailing Zip
223. Default Interest Rate
224. Date of Assumption
225. Special Servicing
a. Special Servicer Transfer Date
b. Expected Asset Resolve Date
c. Workout Strategy
d. Modification Code
e. Balance at Effective Modification Date
f. Modification Effective Date
g. Old Note Rate
h. Old P&I
i. Modified Payment Amount
j. Old Maturity Date
k. Total Months for Modification Change
l. Extension per docs or servicer
m. Master Servicer Return Date
n. Previous Special Servicer Transfer Date
226. Receivership Information
a. Receiver Start Date
b. Receiver Company Name
c. Contact Name
d. Phone Number
e. Mailing Address
f. Mailing City
g. Mailing State
h. Mailing Zip
HELOC Loans:
LN#
INVCODE
ORIG APPRAISE VAL #2
AVM Value
LOAN AMT #1
CALCED 1ST LIEN

 



--------------------------------------------------------------------------------



 



ORIG CLTV
NEW CLTV
CALCED NEW HELOC AMT
POTENTIAL AVAIL CREDIT
NEW HELOC AMT FOR LETTER #3
LETTER TO BE ISSUED
LTRCODE
B1 FNAME
B1 LNAME
B2 FNAME
B2 LNAME
MAIL ADDR
MAIL CITY
MAIL ST
MAIL ZIP
PROP ADD
PROP CITY
PROP ST
PROP ZIP
UPB AS OF 07 10 08
STATUS FLAG
CLOSE DATE
YEAR
EXCLUDE FROM MAIL

 



--------------------------------------------------------------------------------



 



Exhibit O
Terms of Interim Servicing Agreement

 



--------------------------------------------------------------------------------



 



Exhibit O
For discussion purposes only
Peninsula
Proposed Interim Servicing Agreement (“ISA”) Terms
August 28, 2008
Proposed Portfolio

       
Owner
    .
 
     
Servicer
  Litton Loan Servicing LP  
 
     
Transfer:
  Purchased Mortgage Loans, approximately $1 billion of 1st lien whole loans.
Automobile Loans, Other Purchased Loans and HELOCS are specifically excluded
from the ISA.
 
     
Servicing Type:
  Remittance on an Actual/Actual Basis
 
     
Advances:
  All future advances will be the responsibility of the Servicer (T&I and
Corporate). The recoverability determination on each mortgage loan shall be made
by the Servicer taking into consideration all previous advances made on such
loan made by either the Owner or any prior Servicer.
 
     
Transfer Date:
  October 1, 2008  
 
     
Servicing Responsibilities:
  Generally accepted servicing practices
 
     
Term:
  From October 1, 2008 until April 1, 2009 unless extended by a written
agreement executed by Servicer and Owner. However, the parties note that it is
their intent to transfer ownership of the Purchased Mortgage Loans on
November 3, 2008, effective as of November 1, 2008. In the event that such
transfer is not consummated, the parties shall cooperate to unwind this
agreement promptly and to transfer servicing back to Owner in accordance with
the terms thereof.

This term sheet is for discussion purposes only and is not to be considered as
an offer

1



--------------------------------------------------------------------------------



 



Financial Terms

     
Interim Servicing Fee:
  For the period from October 1 through November 1, 2008, an amount equal to
$400,000. Thereafter, see attached Schedule A.
 
   
Ancillary Income:
  Servicer shall be entitled to additional servicing compensation for all
ancillary income, including NSF, Late Charges and Prepayment Penalties
 
   
Custodial Accounts:
  Custodial accounts held by and float benefits received by Servicer shall inure
to the benefit of the Servicer

Data and Performance Management

     
Account Management:
  Peninsula will be assigned an Account Manager to act as a single point of
contact to respond to data requests and client issues.
 
   
RADAR Vision:
  All securities serviced by Litton will be installed on RADAR Vision. Peninsula
will be assigned a user id and password enabling users to access deal level
performance data.
 
   
 
  Litton will also design and deliver customized reports as needed.

Other

     
Indemnity
  Parties to indemnify each other for their respective breaches, negligence or
willful misconduct. Any breach of a Fundamental Rep under the APA that arises
solely as a result of the negligence or willfull misconduct of Servicer under
this Agreement will not be subject to APA remedies.

This term sheet is for discussion purposes only and is not to be considered as
an offer

2



--------------------------------------------------------------------------------



 



SCHEDULE A
(IMAGE) [g15178g1517802.gif]
This term sheet is for discussion purposes only and is not to be considered as
an offer

3



--------------------------------------------------------------------------------



 



Execution Version
SCHEDULES TO
ASSET PURCHASE AGREEMENT
by and among
Goldman Sachs Mortgage Company,
Goldman, Sachs & Co.,
Litton Loan Servicing, LP, as Purchasers
and
Popular Mortgage Servicing, Inc.,
Equity One, Inc.,
Equity One, Incorporated,
Equity One Consumer Loan Company, Inc.,
E-LOAN Auto Fund Two, LLC,
Popular Financial Services, LLC,
Popular FS, LLC, as Sellers
and
Popular, Inc. and Popular North America, Inc.
(each solely for the purposes of Sections 4.1, 4.2, 4.3, 4.4 and 13.18)
August 29, 2008

 



--------------------------------------------------------------------------------



 



     This document contains the schedules (the “Schedules”) to the Asset
Purchase Agreement (the “Agreement”), dated as of August 29, 2008, by and among
Goldman Sachs Mortgage Company, a New York limited partnership, Goldman, Sachs &
Co., a New York limited partnership, Litton Loan Servicing, LP, a Delaware
limited partnership, Popular Mortgage Servicing, Inc., a Delaware corporation
(“PMSI”), Equity One, Inc., a Delaware corporation (“Equity One”), Equity One,
Incorporated, a Pennsylvania corporation (“Equity One PA”), Equity One Consumer
Loan Company, Inc., a New Hampshire corporation (“Equity One Consumer”), E-LOAN
Auto Fund Two, LLC, a Delaware limited liability company (“E-LOAN Auto II”),
Popular Financial Services, LLC, a Delaware limited liability company (“Popular
Financial”), Popular FS, LLC, a Delaware limited liability company (“Popular FS”
and together with PMSI, Equity One, Equity One PA, Equity One Consumer, E-LOAN
Auto II and Popular Financial, the “Sellers” (and each of such Sellers, a
“Seller”)), and, solely for purposes of Sections 4.1, 4.2, 4.3, 4.4 and 13.18 of
the Agreement, Popular North America, Inc., a Delaware corporation (“PNA”), and
Popular, Inc., a Puerto Rico corporation.
     These Schedules are qualified in their entirety by references to specific
provisions of the Agreement and are not intended to constitute, and shall not be
construed as constituting, any representations and warranties of any Seller,
except as and to the extent provided in the Agreement. Capitalized terms used
but not defined herein shall have the meanings given such terms in the
Agreement.
     Any information disclosed pursuant to a particular Schedule shall be deemed
to apply to each other Schedule to the extent the relationship of such matter to
such other Schedule is reasonably apparent on its face. Neither the
specification of any dollar amount in any representation or warranty contained
in the Agreement nor the inclusion of any specific item in any Schedule is
intended to imply that such amount, or higher or lower amounts, or the item so
included or other items, are or are not material, and no party shall use the
fact of the setting forth of any such amount or the inclusion of any such item
in any dispute or controversy between the parties as to whether any obligation,
item or matter not described herein or included in any Schedule is or is not
material for purposes of the Agreement. Unless the Agreement specifically
provides otherwise, neither the specification of any item or matter in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in any Schedule is intended to imply that such item or matter, or
other items or matters, are or are not in the ordinary course of business, and
no party shall use the fact of the setting forth or the inclusion of any such
item or matter in any dispute or controversy between the parties as to whether
any obligation, item or matter not described herein or included in any Schedule
is or is not in the ordinary course of business for purposes of the Agreement.
     The heading and title references in these Schedules are for convenience
purposes only, do not constitute a part of the schedules and will not be deemed
to limit or affect anything contained herein.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
PURCHASED LOANS
Attached as Exhibit 1.1(a).

1



--------------------------------------------------------------------------------



 



Schedules

     
Schedule 1.1(a)
  Purchased Loans
Schedule 1.1(b)
  Sellers’ Knowledge
Schedule 1.1(c)
  Servicing Agreements, REO Property and Advances
Schedule 1.1(d)
  Servicing File
Schedule 2.1(a)(ii)
  RMBS Assets
Schedule 4.3
  Non-Contravention
Schedule 4.4(b)
  Seller Consents
Schedule 4.5
  Certain Matters with respect to Purchased Loans
Schedule 4.7
  Servicing Assets
Schedule 4.8
  Tax Matters
Schedule 4.9
  Litigation
Schedule 6.4
  Operation of Business Prior to Closing
Schedule 6.13(a)(iii)
  Servicing File Exceptions
Schedule 6.21
  Serviced REO Properties

iii



--------------------------------------------------------------------------------



 



Schedule 1.1 (A)
Auto and Consumer Loans

 



--------------------------------------------------------------------------------



 



     

         
Mtg Asset Accrual Paid Thru
    6/1/2008  
Non Mtg Asset Accrual Paid
    7/1/2008  

                                                          Pool   Principal
Balance   Rate   Purchase Price   Proceeds Before Accrual   Days Accrued  
Accrued Interest   Total Purchase Proceeds
Consumer Mortgage
    30,446,228.40       9.23       21.00       6,393,707.96       -1.99      
-11,162.20       6,382,545.76  
Consumer Non Mortgage
    9,217,322.06       15.31       22.00       2,027,810.85       -29.88      
-98,978.22       1,928,832.64  
Construction
    39,382,044.22       9.38       11.00       4,332,024.86       0.00      
0.00       4,332,024.86  
Auto
    4,103,924.24       10.18       24.00       984,941.82       5.37      
6,144.09       991,085.91  
 
                                                       
TOTAL
    83,149,518.92       10.03       16.52       13,738,485.50       -3.77      
-103,996.33       13,634,489.17  
 
                                                       

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
394256
    8/1/2008       8/23/2008     Funding   Consumer Mortgage     4,364.87      
10.03       21.00       916.62       -22.00       -26.75       889.87  
1309
    8/1/2008       8/4/2008     Funding   Consumer Mortgage     81,697.69      
9.24       21.00       17,156.51       -3.00       -62.91       17,093.61  
783251
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     15,175.90      
10.00       21.00       3,186.94       -28.00       -118.03       3,068.90  
1242746
    8/1/2008       9/6/2008     Funding   Consumer Mortgage     37,544.11      
9.49       21.00       7,884.26       -35.00       -346.40       7,537.87  
1756988
    8/1/2008       5/12/2008     Funding   Consumer Mortgage     31,853.29      
10.50       21.00       6,689.19       0.00       0.00       6,689.19  
1406327
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     51,068.95      
10.25       21.00       10,724.48       -1.00       -14.54       10,709.94  
1453174
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     37,654.71      
11.99       21.00       7,907.49       -1.00       -12.54       7,894.95  
1928952
    8/1/2008       2/16/2008     Funding   Consumer Mortgage     22,998.29      
10.25       21.00       4,829.64       0.00       0.00       4,829.64  
2257040
    8/1/2008       5/2/2008     Funding   Consumer Mortgage     17,034.66      
13.75       21.00       3,577.28       0.00       0.00       3,577.28  
2341840
    8/1/2008       8/8/2008     Funding   Consumer Mortgage     11,158.74      
9.65       21.00       2,343.34       -7.00       -20.94       2,322.40  
3661604
    8/1/2008       9/1/2007     Funding   Consumer Mortgage     50,293.04      
8.25       21.00       10,561.54       0.00       0.00       10,561.54  
4164206
    8/1/2008       6/6/2008     Funding   Consumer Mortgage     41,739.85      
12.00       21.00       8,765.37       30.00       417.40       9,182.77  
4135284
    8/1/2008       8/14/2006     Funding   Consumer Mortgage     25,201.67      
9.75       21.00       5,292.35       0.00       0.00       5,292.35  
5994584
    8/1/2008       7/18/2008     Funding   Consumer Mortgage     15,479.86      
12.50       21.00       3,250.77       13.00       69.87       3,320.64  
6096196
    8/1/2008       5/8/2008     Funding   Consumer Mortgage     44,514.52      
8.99       21.00       9,348.05       0.00       0.00       9,348.05  
7923580
    8/1/2008       8/23/2008     Funding   Consumer Mortgage     10,730.37      
10.57       21.00       2,253.38       -22.00       -69.31       2,184.07  
8168916
    8/1/2008       8/27/2008     Funding   Consumer Mortgage     71,091.12      
7.75       21.00       14,929.14       -26.00       -397.91       14,531.22  
8643022
    8/1/2008       4/6/2007     Funding   Consumer Mortgage     36,863.81      
10.99       21.00       7,741.40       0.00       0.00       7,741.40  
9012867
    8/1/2008       7/6/2008     Funding   Consumer Mortgage     47,297.46      
8.99       21.00       9,932.47       25.00       295.28       10,227.75  
10101153
    8/1/2008       8/17/2008     Funding   Consumer Mortgage     3,077.00      
13.50       21.00       646.17       -16.00       -18.46       627.71  
11436902
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     50,667.28      
9.50       21.00       10,640.13       -5.00       -66.85       10,573.28  
11452822
    8/1/2008       8/15/2008     Funding   Consumer Mortgage     236,409.69    
  7.50       21.00       49,646.03       -14.00       -689.53       48,956.51  
11597653
    8/1/2008       10/2/2008     Funding   Consumer Mortgage     10,720.31      
11.99       21.00       2,251.27       -61.00       -217.80       2,033.47  
13342233
    8/1/2008       8/10/2008     Funding   Consumer Mortgage     66,401.78      
8.99       21.00       13,944.37       -9.00       -149.24       13,795.14  
13557121
    8/1/2008       7/3/2007     Funding   Consumer Mortgage     36,678.91      
12.99       21.00       7,702.57       0.00       0.00       7,702.57  
14161048
    8/1/2008       8/17/2008     Funding   Consumer Mortgage     77,886.68      
8.99       21.00       16,356.20       -16.00       -311.20       16,045.00  
14213187
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     70,469.86      
9.99       21.00       14,798.67       -1.00       -19.56       14,779.12  
14418346
    8/1/2008       10/15/2007     Funding   Consumer Mortgage     1,594.24      
0.00       21.00       334.79       0.00       0.00       334.79  
483653
    8/1/2008       6/24/2009     Funding   Consumer Mortgage     6,741.98      
7.00       21.00       1,415.82       -323.00       -423.43       992.38  
15564631
    8/1/2008       8/16/2008     Funding   Consumer Mortgage     9,551.59      
13.35       21.00       2,005.83       -15.00       -53.13       1,952.70  
16500000
    8/1/2008       5/27/2008     Funding   Consumer Mortgage     16,522.17      
8.99       21.00       3,469.66       0.00       0.00       3,469.66  
16531518
    8/1/2008       6/26/2008     Funding   Consumer Mortgage     84,388.11      
8.25       21.00       17,721.50       30.00       580.17       18,301.67  
16536933
    8/1/2008       5/31/2008     Funding   Consumer Mortgage     57,585.80      
9.25       21.00       12,093.02       0.00       0.00       12,093.02  
16572504
    8/1/2008       7/22/2008     Funding   Consumer Mortgage     29,736.18      
10.50       21.00       6,244.60       9.00       78.06       6,322.66  
17010445
    8/1/2008       8/1/2008     Funding   Consumer Mortgage     125,973.95      
8.75       21.00       26,454.53       0.00       0.00       26,454.53  
17753740
    8/1/2008       3/19/2008     Funding   Consumer Mortgage     3,570.67      
13.75       21.00       749.84       0.00       0.00       749.84  
18020165
    8/1/2008       8/1/2008     Funding   Consumer Mortgage     84,109.05      
9.75       21.00       17,662.90       0.00       0.00       17,662.90  
18173310
    8/1/2008       8/30/2008     Funding   Consumer Mortgage     6,630.01      
11.25       21.00       1,392.30       -29.00       -60.08       1,332.22  
18710831
    8/1/2008       3/2/2008     Funding   Consumer Mortgage     18,323.85      
10.50       21.00       3,848.01       0.00       0.00       3,848.01  
19061757
    8/1/2008       7/4/2008     Funding   Consumer Mortgage     34,888.76      
9.80       21.00       7,326.64       27.00       256.43       7,583.07  
18952356
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     348,011.42    
  6.50       21.00       73,082.40       1.00       62.84       73,145.23  
19037694
    8/1/2008       8/1/2008     Funding   Consumer Mortgage     28,368.19      
10.02       21.00       5,957.32       0.00       0.00       5,957.32  
19126293
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     8,868.02      
14.08       21.00       1,862.28       -1.00       -3.47       1,858.82  
19076274
    8/1/2008       5/23/2008     Funding   Consumer Mortgage     68,618.91      
11.25       21.00       14,409.97       0.00       0.00       14,409.97  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
19169478
    8/1/2008       8/3/2008     Funding   Consumer Mortgage     5,333.87      
12.55       21.00       1,120.11       -2.00       -3.72       1,116.39  
19257612
    8/1/2008       8/14/2008     Funding   Consumer Mortgage     4,080.15      
12.75       21.00       856.83       -13.00       -18.79       838.05  
19730756
    8/1/2008       7/22/2008     Funding   Consumer Mortgage     157,272.09    
  8.00       21.00       33,027.14       9.00       314.54       33,341.68  
19705188
    8/1/2008       8/19/2008     Funding   Consumer Mortgage     10,503.58      
10.50       21.00       2,205.75       -18.00       -55.14       2,150.61  
711533
    8/1/2008       7/27/2008     Funding   Consumer Mortgage     24,447.09      
8.75       21.00       5,133.89       4.00       23.77       5,157.66  
20714501
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     45,155.05      
9.12       21.00       9,482.56       -1.00       -11.44       9,471.12  
20719389
    8/1/2008       9/2/2008     Funding   Consumer Mortgage     63,698.19      
3.60       21.00       13,376.62       -31.00       -197.46       13,179.16  
20970576
    8/1/2008       9/2/2008     Funding   Consumer Mortgage     27,256.92      
10.50       21.00       5,723.95       -31.00       -246.45       5,477.51  
20961146
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     52,998.47      
7.75       21.00       11,129.68       -28.00       -319.46       10,810.22  
22452303
    8/1/2008       6/16/2008     Funding   Consumer Mortgage     42,994.17      
11.99       21.00       9,028.78       30.00       429.58       9,458.36  
22459257
    8/1/2008       7/19/2008     Funding   Consumer Mortgage     25,138.56      
11.21       21.00       5,279.10       12.00       93.93       5,373.03  
22713229
    8/1/2008       7/1/2008     Funding   Consumer Mortgage     10,870.12      
9.99       21.00       2,282.73       30.00       90.49       2,373.22  
22712896
    8/1/2008       6/22/2008     Funding   Consumer Mortgage     34,640.29      
8.74       21.00       7,274.46       30.00       252.30       7,526.76  
22984611
    8/1/2008       8/21/2008     Funding   Consumer Mortgage     64,796.33      
8.25       21.00       13,607.23       -20.00       -296.98       13,310.25  
23173032
    8/1/2008       10/1/2007     Funding   Consumer Mortgage     19,845.77      
10.00       21.00       4,167.61       0.00       0.00       4,167.61  
23276340
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     16,974.29      
11.99       21.00       3,564.60       -5.00       -28.27       3,536.33  
24361076
    8/1/2008       7/7/2008     Funding   Consumer Mortgage     27,891.04      
12.75       21.00       5,857.12       24.00       237.07       6,094.19  
25177575
    8/1/2008       7/15/2008     Funding   Consumer Mortgage     143,912.03    
  7.75       21.00       30,221.53       16.00       495.70       30,717.22  
25916049
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     4,335.30      
12.50       21.00       910.41       2.00       3.01       913.42  
26355745
    8/1/2008       8/14/2008     Funding   Consumer Mortgage     33,037.90      
9.25       21.00       6,937.86       -13.00       -110.36       6,827.60  
26421695
    8/1/2008       8/11/2008     Funding   Consumer Mortgage     101,305.41    
  7.99       21.00       21,274.14       -10.00       -224.84       21,049.29  
26528278
    8/1/2008       6/10/2008     Funding   Consumer Mortgage     6,217.52      
11.50       21.00       1,305.68       30.00       59.58       1,365.26  
27356978
    8/1/2008       11/23/2007     Funding   Consumer Mortgage     18,204.00    
  10.50       21.00       3,822.84       0.00       0.00       3,822.84  
28336844
    8/1/2008       2/26/2008     Funding   Consumer Mortgage     113,587.42    
  8.99       21.00       23,853.36       0.00       0.00       23,853.36  
28634037
    8/1/2008       6/2/2008     Funding   Consumer Mortgage     26,254.32      
11.00       21.00       5,513.41       30.00       240.66       5,754.07  
28383500
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     2,892.02      
9.49       21.00       607.32       2.00       1.52       608.85  
29419788
    8/1/2008       8/10/2008     Funding   Consumer Mortgage     15,874.52      
9.99       21.00       3,333.65       -9.00       -39.65       3,294.00  
30378794
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     30,985.54      
11.00       21.00       6,506.96       29.00       274.57       6,781.53  
30735482
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     31,382.31      
7.50       21.00       6,590.29       -5.00       -32.69       6,557.60  
30872548
    8/1/2008       4/22/2007     Funding   Consumer Mortgage     42,935.68      
11.42       21.00       9,016.49       0.00       0.00       9,016.49  
32803323
    8/1/2008       8/7/2008     Funding   Consumer Mortgage     64,893.04      
8.50       21.00       17,827.54       -6.00       -120.27       17,707.27  
33035260
    8/1/2008       5/21/2007     Funding   Consumer Mortgage     30,603.98      
9.75       21.00       6,426.64       0.00       0.00       6,426.84  
33970974
    8/1/2008       9/2/2008     Funding   Consumer Mortgage     6,457.53      
12.75       21.00       1,356.08       -31.00       -70.90       1,285.18  
33539559
    8/1/2008       8/3/2008     Funding   Consumer Mortgage     32,339.21      
9.50       21.00       6,791.23       -2.00       -17.07       6,774.17  
35002867
    8/1/2008       4/2/2008     Funding   Consumer Mortgage     66,779.91      
8.24       21.00       14,023.78       0.00       0.00       14,023.78  
36297993
    8/1/2008       8/25/2008     Funding   Consumer Mortgage     11,879.96      
8.50       21.00       2,494.79       -24.00       -67.32       2,427.47  
36318353
    8/1/2008       7/18/2005     Funding   Consumer Mortgage     38,921.40      
11.25       21.00       8,173.49       0.00       0.00       8,173.49  
36962488
    8/1/2008       8/22/2007     Funding   Consumer Mortgage     29,831.98      
7.75       21.00       6,264.72       0.00       0.00       6,264.72  
36778165
    8/1/2008       8/11/2008     Funding   Consumer Mortgage     5,583.34      
6.00       21.00       1,172.50       -10.00       -9.31       1,163.20  
36966093
    8/1/2008       8/24/2008     Funding   Consumer Mortgage     12,092.34      
11.99       21.00       2,539.39       -23.00       -92.63       2,446.76  
38079318
    8/1/2008       6/16/2008     Funding   Consumer Mortgage     13,463.57      
12.99       21.00       2,827.35       30.00       145.74       2,973.09  
37437632
    8/1/2008       5/23/2008     Funding   Consumer Mortgage     11,483.19      
10.50       21.00       2,411.47       0.00       0.00       2,411.47  
37448670
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     169,576.13    
  8.75       21.00       35,610.99       1.00       41.22       35,652.20  
37530268
    8/1/2008       7/26/2008     Funding   Consumer Mortgage     48,570.78      
9.99       21.00       10,199.86       5.00       67.39       10,267.26  
39487633
    8/1/2008       2/21/2008     Funding   Consumer Mortgage     43,067.11      
9.99       21.00       9,044.09       0.00       0.00       9,044.09  
39550563
    8/1/2008       6/21/2008     Funding   Consumer Mortgage     25,097.93      
10.25       21.00       5,270.57       30.00       214.38       5,484.94  
38689163
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     29,600.63      
8.25       21.00       6,216.13       -5.00       -33.92       6,182.21  
39790765
    8/1/2008       8/8/2008     Funding   Consumer Mortgage     13,345.34      
10.99       21.00       2,802.52       -7.00       -28.52       2,774.00  
39867377
    8/1/2008       6/30/2008     Funding   Consumer Mortgage     53,997.87      
9.75       21.00       11,339.55       30.00       438.73       11,778.29  
40596752
    8/1/2008       8/30/2008     Funding   Consumer Mortgage     26,593.93      
10.75       21.00       5,584.73       -29.00       -230.30       5,354.43  
41966135
    8/1/2008       8/19/2008     Funding   Consumer Mortgage     56,639.40      
7.75       21.00       11,894.27       -18.00       -219.48       11,674.80  
42072014
    8/1/2008       8/19/2008     Funding   Consumer Mortgage     36,124.43      
12.90       21.00       7,586.13       -18.00       -233.00       7,353.13  
43386345
    8/1/2008       6/20/2008     Funding   Consumer Mortgage     18,745.45      
8.99       21.00       3,936.54       30.00       140.43       4,076.98  
43500618
    8/1/2008       8/21/2008     Funding   Consumer Mortgage     21,135.57      
11.25       21.00       4,438.47       -20.00       -132.10       4,306.37  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
43833104
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     17,521.20      
9.99       21.00       3,679.45       -28.00       -136.14       3,543.31  
44242761
    8/1/2008       6/2/2008     Funding   Consumer Mortgage     2,979.96      
11.99       21.00       625.79       30.00       29.77       655.57  
45143184
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     11,358.36      
8.25       21.00       2,385.26       1.00       2.60       2,387.86  
45669517
    8/1/2008       8/25/2008     Funding   Consumer Mortgage     16,298.06      
11.00       21.00       3,422.59       -24.00       -119.52       3,303.07  
46234272
    8/1/2008       7/23/2008     Funding   Consumer Mortgage     33,505.91      
7.99       21.00       7,036.24       8.00       59.49       7,095.73  
46526673
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     44,999.76      
11.99       21.00       9,449.95       1.00       14.99       9,464.94  
46734375
    8/1/2008       8/30/2008     Funding   Consumer Mortgage     203,038.32    
  6.24       21.00       42,638.05       -29.00       -1,020.61       41,617.44
 
46955875
    8/1/2008       8/11/2008     Funding   Consumer Mortgage     30,998.23      
9.99       21.00       6,509.63       -10.00       -86.02       6,423.61  
47199047
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     34,960.43      
7.00       21.00       7,341.69       29.00       197.14       7,538.83  
47494776
    8/1/2008       8/1/2008     Funding   Consumer Mortgage     9,018.94      
14.50       21.00       1,893.98       0.00       0.00       1,893.98  
47495096
    8/1/2008       6/15/2008     Funding   Consumer Mortgage     52,346.47      
8.75       21.00       10,992.76       30.00       381.69       11,374.45  
1533095
    8/1/2008       1/20/2011     Funding   Consumer Mortgage     1,692.97      
9.50       21.00       355.52       -889.00       -397.17       -41.64  
48475861
    8/1/2008       7/31/2009     Funding   Consumer Mortgage     8,882.22      
10.57       21.00       1,865.27       -359.00       -936.24       929.02  
48595150
    8/1/2008       6/19/2008     Funding   Consumer Mortgage     11,772.76      
10.83       21.00       2,472.28       30.00       106.25       2,578.53  
48727596
    8/1/2008       7/5/2008     Funding   Consumer Mortgage     20,263.68      
8.96       21.00       4,255.37       26.00       131.13       4,386.50  
48776348
    8/1/2008       7/23/2008     Funding   Consumer Mortgage     39,718.37      
10.49       21.00       8,340.86       8.00       92.59       8,433.45  
50013540
    8/1/2008       12/16/2008     Funding   Consumer Mortgage     84,010.48    
  8.75       21.00       17,642.20       -135.00       -2,756.59       14,885.61
 
50873202
    8/1/2008       7/4/2008     Funding   Consumer Mortgage     252,773.13      
10.25       21.00       53,082.36       27.00       1,943.19       55,025.55  
50582567
    8/1/2008       8/31/2008     Funding   Consumer Mortgage     80,235.00      
9.13       21.00       16,849.35       -29.00       -590.11       16,259.24  
51616590
    8/1/2008       8/12/2008     Funding   Consumer Mortgage     4,654.25      
10.63       21.00       977.39       -11.00       -15.12       962.28  
51800072
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     32,702.07      
10.00       21.00       6,867.43       -1.00       -9.08       6,858.35  
52420103
    8/1/2008       2/2/2008     Funding   Consumer Mortgage     44,398.81      
10.00       21.00       9,323.75       0.00       0.00       9,323.75  
53598315
    8/1/2008       7/3/2008     Funding   Consumer Mortgage     54,931.88      
9.99       21.00       11,535.69       28.00       426.82       11,962.52  
53395629
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     160,902.38    
  8.13       21.00       33,789.50       -28.00       -1,017.44       32,772.06
 
54207364
    8/1/2008       9/30/2007     Funding   Consumer Mortgage     12,451.67      
10.20       21.00       2,614.85       0.00       0.00       2,614.85  
55211725
    8/1/2008       2/2/2008     Funding   Consumer Mortgage     30,989.67      
11.17       21.00       6,507.83       0.00       0.00       6,507.83  
55247851
    8/1/2008       6/12/2009     Funding   Consumer Mortgage     2,031.63      
10.75       21.00       426.64       -311.00       -188.67       237.97  
57054014
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     75,124.44      
9.49       21.00       15,776.13       1.00       19.80       15,795.94  
57467045
    8/1/2008       7/24/2008     Funding   Consumer Mortgage     100,740.39    
  9.46       21.00       21,155.48       7.00       185.31       21,340.79  
57505104
    8/1/2008       11/13/2007     Funding   Consumer Mortgage     19,248.70    
  9.99       21.00       4,042.23       0.00       0.00       4,042.23  
7292783
    8/1/2008       8/13/2008     Funding   Consumer Mortgage     55,839.03      
10.99       21.00       11,726.20       -12.00       -204.56       11,521.64  
58253041
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     8,152.60      
10.58       21.00       1,712.05       1.00       2.40       1,714.44  
59023014
    8/1/2008       7/16/2008     Funding   Consumer Mortgage     78,777.84      
10.75       21.00       16,543.35       15.00       352.86       16,896.21  
59161116
    8/1/2008       9/29/2006     Funding   Consumer Mortgage     42,491.12      
9.99       21.00       8,923.14       0.00       0.00       8,923.14  
59479151
    8/1/2008       6/6/2008     Funding   Consumer Mortgage     15,854.95      
11.49       21.00       3,329.54       30.00       151.81       3,481.35  
59701340
    8/1/2008       4/2/2008     Funding   Consumer Mortgage     9,158.39      
9.50       21.00       1,923.26       0.00       0.00       1,923.26  
59737535
    8/1/2008       8/28/2008     Funding   Consumer Mortgage     7,361.60      
11.99       21.00       1,545.94       -27.00       -66.20       1,479.74  
59740626
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     42,522.85      
10.00       21.00       6,929.80       -1.00       -11.81       8,917.99  
59740739
    8/1/2008       8/15/2008     Funding   Consumer Mortgage     36,867.54      
11.99       21.00       7,742.16       -14.00       -171.91       7,570.28  
59740773
    8/1/2008       7/16/2008     Funding   Consumer Mortgage     19,310.71      
12.99       21.00       4,055.25       15.00       104.52       4,159.77  
59743000
    8/1/2008       4/13/2008     Funding   Consumer Mortgage     24,725.02      
11.49       21.00       5,192.25       0.00       0.00       5,192.25  
60036655
    8/1/2008       11/20/2007     Funding   Consumer Mortgage     53,928.20    
  11.99       21.00       11,324.92       0.00       0.00       11,324.92  
60210557
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     42,696.12      
8.00       21.00       8,966.19       29.00       275.15       9,241.34  
60304709
    8/1/2008       8/25/2008     Funding   Consumer Mortgage     58,227.44      
9.99       21.00       12,227.76       -24.00       -387.79       11,839.97  
60329169
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     18,946.61      
13.50       21.00       3,978.79       2.00       14.21       3,993.00  
61034754
    8/1/2008       3/14/2008     Funding   Consumer Mortgage     20,992.94      
10.75       21.00       4,408.52       0.00       0.00       4,408.52  
61518915
    8/1/2008       5/2/2007     Funding   Consumer Mortgage     285,148.15      
6.26       21.00       59,881.11       0.00       0.00       59,881.11  
61597727
    8/1/2008       11/4/2008     Funding   Consumer Mortgage     24,347.38      
10.25       21.00       5,112.95       -93.00       -644.70       4,468.25  
61631406
    8/1/2008       4/30/2008     Funding   Consumer Mortgage     9,451.51      
10.61       21.00       1,984.82       0.00       0.00       1,984.82  
8959356
    8/1/2008       8/4/2008     Funding   Consumer Mortgage     8,513.38      
7.75       21.00       1,787.81       -3.00       -5.50       1,782.31  
62719788
    8/1/2008       9/2/2008     Funding   Consumer Mortgage     4,691.21      
11.49       21.00       985.15       -31.00       -46.42       938.74  
5054422
    8/1/2008       6/25/2008     Funding   Consumer Mortgage     75,704.02      
9.25       21.00       15,897.84       30.00       583.55       16,481.40  
62968999
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     50,516.45      
9.25       21.00       10,608.45       -5.00       -64.90       10,543.55  
5100837
    8/1/2008       9/29/2006     Funding   Consumer Mortgage     42,103.35      
9.99       21.00       8,841.70       0.00       0.00       8,841.70  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
9277782
    8/1/2008       8/17/2008     Funding   Consumer Mortgage     13,509.70      
9.75       21.00       2,837.04       -16.00       -58.54       2,778.49  
5747733
    8/1/2008       8/13/2008     Funding   Consumer Mortgage     11,058.90      
10.75       21.00       2,322.37       -12.00       -39.63       2,282.74  
9602335
    8/1/2008       7/3/2007     Funding   Consumer Mortgage     41,273.52      
7.98       21.00       8,667.44       0.00       0.00       8,667.44  
64428774
    8/1/2008       5/15/2008     Funding   Consumer Mortgage     101,072.20    
  9.49       21.00       21,225.16       0.00       0.00       21,225.16  
64476693
    8/1/2008       8/26/2006     Funding   Consumer Mortgage     59,708.58      
9.50       21.00       12,638.80       0.00       0.00       12,538.80  
6291776
    8/1/2008       3/15/2007     Funding   Consumer Mortgage     5,136.44      
10.75       21.00       1,078.65       0.00       0.00       1,078.65  
9866019
    8/1/2008       2/10/2007     Funding   Consumer Mortgage     79,223.13      
7.50       21.00       16,636.86       0.00       0.00       16,636.86  
65079539
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     17,648.84      
11.00       21.00       3,706.26       1.00       5.39       3,711.65  
65169994
    8/1/2008       8/31/2008     Funding   Consumer Mortgage     19,075.26      
7.75       21.00       4,005.80       -29.00       -119.09       3,886.72  
65445428
    8/1/2008       8/27/2008     Funding   Consumer Mortgage     8,830.85      
8.75       21.00       1,854.48       -26.00       -55.81       1,798.67  
55911296
    8/1/2008       8/4/2008     Funding   Consumer Mortgage     12,017.19      
10.50       21.00       2,523.61       -3.00       -10.52       2,513.09  
67055370
    8/1/2008       8/23/2008     Funding   Consumer Mortgage     28,600.32      
9.25       21.00       6,006.07       -22.00       -161.67       5,844.40  
67191056
    8/1/2008       5/4/2008     Funding   Consumer Mortgage     61,111.80      
5.00       21.00       12,833.48       0.00       0.00       12,833.48  
57778741
    8/1/2008       8/1/2008     Funding   Consumer Mortgage     22,229.18      
10.49       21.00       4,668.13       0.00       0.00       4,668.13  
56227609
    8/1/2008       3/26/2008     Funding   Consumer Mortgage     19,359.92      
10.50       21.00       4,065.58       0.00       0.00       4,065.58  
58281048
    8/1/2008       7/1/2008     Funding   Consumer Mortgage     53,645.70      
9.50       21.00       11,265.60       30.00       424.70       11,690.29  
58854526
    8/1/2008       6/21/2007     Funding   Consumer Mortgage     111,090.25    
  9.25       21.00       23,328.95       0.00       0.00       23,328.95  
59544167
    8/1/2008       7/27/2008     Funding   Consumer Mortgage     13,435.76      
12.50       21.00       2,821.51       4.00       18.66       2,840.17  
59700860
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     4,528.17      
9.62       21.00       950.92       -5.00       -6.05       944.87  
59703814
    8/1/2008       7/8/2008     Funding   Consumer Mortgage     3,446.76      
13.50       21.00       723.82       23.00       29.73       753.55  
59736246
    8/1/2008       8/19/2008     Funding   Consumer Mortgage     4,107.98      
10.50       21.00       862.68       -18.00       -21.57       841.11  
59737762
    8/1/2008       7/25/2008     Funding   Consumer Mortgage     2,583.36      
12.00       21.00       542.51       6.00       5.17       547.67  
59737808
    8/1/2008       7/25/2008     Funding   Consumer Mortgage     6,691.02      
11.75       21.00       1,405.11       6.00       13.10       1,418.22  
59739461
    8/1/2008       8/26/2008     Funding   Consumer Mortgage     77,130.98      
9.99       21.00       16,197.51       -25.00       -535.10       15,662.41  
59740192
    8/1/2008       3/4/2008     Funding   Consumer Mortgage     12,620.18      
11.75       21.00       2,650.24       0.00       0.00       2,650.24  
59740396
    8/1/2008       7/4/2008     Funding   Consumer Mortgage     59,046.45      
9.50       21.00       12,399.75       27.00       420.71       12,820.46  
59741151
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     16,192.45      
12.50       21.00       3,400.41       -1.00       -5.62       3,394.79  
59742392
    8/1/2008       9/12/2008     Funding   Consumer Mortgage     3,230.91      
13.75       21.00       678.49       -41.00       -50.60       627.90  
59867335
    8/1/2008       8/27/2008     Funding   Consumer Mortgage     11,461.03      
10.67       21.00       2,406.82       -26.00       -88.32       2,318.50  
59925020
    8/1/2008       8/26/2008     Funding   Consumer Mortgage     6,883.84      
10.99       21.00       1,445.61       -25.00       -52.54       1,393.07  
60062850
    8/1/2008       7/24/2008     Funding   Consumer Mortgage     9,749.63      
10.50       21.00       2,047.42       7.00       19.91       2,067.33  
60284501
    8/1/2008       11/30/2008     Funding   Consumer Mortgage     5,008.52      
9.12       21.00       1,051.79       -119.00       -160.99       900.80  
60293360
    8/1/2008       6/10/2008     Funding   Consumer Mortgage     9,251.77      
12.50       21.00       1,942.87       30.00       96.37       2,039.24  
60297419
    8/1/2008       8/21/2008     Funding   Consumer Mortgage     45,274.97      
9.50       21.00       9,507.74       -20.00       -238.95       9,268.79  
60306727
    3/1/2008       8/9/2008     Funding   Consumer Mortgage     29,803.99      
10.75       21.00       6,258.84       -8.00       -71.20       6,187.64  
70190792
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     236,019.96    
  6.50       21.00       49,564.19       1.00       42.61       49,606.81  
60520602
    8/1/2008       8/11/2008     Funding   Consumer Mortgage     116,623.42    
  10.75       21.00       24,490.92       -10.00       -348.25       24,142.67  
70672036
    8/1/2008       3/15/2008     Funding   Consumer Mortgage     31,081.40      
11.16       21.00       6,527.09       0.00       0.00       6,527.09  
70701436
    8/1/2008       7/21/2008     Funding   Consumer Mortgage     43,041.08      
13.00       21.00       9,038.63       10.00       155.43       9,194.05  
60638120
    8/1/2008       12/29/2007     Funding   Consumer Mortgage     19,720.95    
  11.25       21.00       4,141.40       0.00       0.00       4,141.40  
61296464
    8/1/2008       7/1/2008     Funding   Consumer Mortgage     12,229.16      
13.50       21.00       2,568.12       30.00       137.58       2,705.70  
71934015
    8/1/2008       1/28/2008     Funding   Consumer Mortgage     38,885.23      
11.75       21.00       8,165.90       0.00       0.00       8,165.90  
61638566
    8/1/2008       8/20/2008     Funding   Consumer Mortgage     19,213.21      
12.75       21.00       4,034.77       -19.00       -129.29       3,905.49  
72382207
    8/1/2008       8/3/2004     Funding   Consumer Mortgage     20,130.76      
9.75       21.00       4,227.46       0.00       0.00       4,227.46  
61984188
    8/1/2008       7/1/2007     Funding   Consumer Mortgage     174,994.43      
7.75       21.00       36,748.83       0.00       0.00       36,748.83  
62087023
    8/1/2008       12/30/2006     Funding   Consumer Mortgage     67,471.41    
  11.49       21.00       14,169.00       0.00       0.00       14,169.00  
72968068
    8/1/2008       8/8/2008     Funding   Consumer Mortgage     128,433.48      
6.50       21.00       26,971.03       -7.00       -162.33       26,808.71  
62224317
    8/1/2008       7/25/2008     Funding   Consumer Mortgage     38,324.45      
10.75       21.00       8,048.13       6.00       68.66       8,116.80  
72989939
    8/1/2008       8/25/2008     Funding   Consumer Mortgage     1,567.48      
11.00       21.00       329.17       -24.00       -11.49       317.68  
63141721
    8/1/2008       8/22/2008     Funding   Consumer Mortgage     23,142.76      
9.99       21.00       4,859.98       -21.00       -134.86       4,725.12  
73893693
    8/1/2008       5/16/2008     Funding   Consumer Mortgage     3,480.42      
13.99       21.00       730.89       0.00       0.00       730.89  
74283113
    8/1/2008       7/11/2008     Funding   Consumer Mortgage     15,191.09      
13.99       21.00       3,190.13       20.00       118.07       3,308.20  
64289815
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     12,222.97      
12.50       21.00       2,566.82       -1.00       -4.24       2,562.58  
75595520
    8/1/2008       6/19/2008     Funding   Consumer Mortgage     8,354.32      
12.10       21.00       1,754.41       30.00       84.24       1.838.65  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
75985297
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     76,976.77      
7.88       21.00       16,165.12       -1.00       -16.85       16,148.27  
75998969
    8/1/2008       8/30/2008     Funding   Consumer Mortgage     203,507.75    
  8.50       21.00       42,736.63       -29.00       -1,393.46       41,343.16
 
64779369
    8/1/2008       7/1/2008     Funding   Consumer Mortgage     219,036.98      
8.25       21.00       45,997.77       30.00       1,505.88       47,503.65  
65162470
    8/1/2008       8/31/2008     Funding   Consumer Mortgage     10,289.56      
7.75       21.00       2,160.81       -29.00       -64.24       2,096.57  
65182699
    8/1/2008       9/4/2008     Funding   Consumer Mortgage     186,902.45      
7.75       21.00       39,249.51       -33.00       -1,327.79       37,921.73  
65599417
    8/1/2008       7/24/2008     Funding   Consumer Mortgage     45,483.49      
8.99       21.00       9,551.53       7.00       79.51       9,631.04  
76791683
    8/1/2008       5/16/2008     Funding   Consumer Mortgage     38,678.69      
11.99       21.00       8,122.52       0.00       0.00       8,122.52  
77158635
    8/1/2008       8/31/2008     Funding   Consumer Mortgage     41,277.50      
5.00       21.00       8,668.28       -29.00       -166.26       8,502.02  
78031611
    8/1/2008       9/4/2008     Funding   Consumer Mortgage     7,383.39      
10.50       21.00       1,550.51       -33.00       -71.07       1,479.45  
78389832
    8/1/2008       7/25/2008     Funding   Consumer Mortgage     7,431.98      
0.01       21.00       1,560.72       6.00       0.01       1,560.73  
67950181
    8/1/2008       1/31/2008     Funding   Consumer Mortgage     1,646.32      
10.99       21.00       345.73       0.00       0.00       345.73  
78720188
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     11,685.48      
10.61       21.00       2,453.95       2.00       6.89       2,460.84  
68396387
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     43,351.75      
9.75       21.00       9,103.87       1.00       11.74       9,115.61  
68771777
    8/1/2008       7/24/2008     Funding   Consumer Mortgage     75,540.68      
9.13       21.00       15,863.54       7.00       134.11       15,997.65  
69095804
    8/1/2008       8/23/2008     Funding   Consumer Mortgage     44,442.33      
10.94       21.00       9,332.89       -22.00       -297.12       9,035.77  
80565852
    8/1/2008       7/11/2008     Funding   Consumer Mortgage     26,633.01      
8.99       21.00       5,592.93       20.00       133.02       5,725.95  
70414781
    8/1/2008       2/12/2008     Funding   Consumer Mortgage     62,501.12      
10.25       21.00       13,125.24       0.00       0.00       13,125.24  
71436704
    8/1/2008       8/13/2008     Funding   Consumer Mortgage     6,173.49      
12.25       21.00       1,296.43       -12.00       -25.21       1,271.22  
72636029
    8/1/2008       8/26/2008     Funding   Consumer Mortgage     13,435.38      
9.50       21.00       2,821.43       -25.00       -88.64       2,732.79  
72643394
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     3,509.85      
12.25       21.00       737.07       29.00       34.64       771.70  
72728550
    8/1/2008       8/4/2008     Funding   Consumer Mortgage     46,786.80      
12.00       21.00       9,825.23       -3.00       -46.79       9,778.44  
10555273
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     43,686.09      
10.99       21.00       9,174.08       1.00       13.34       9,187.42  
84317747
    8/1/2008       8/23/2008     Funding   Consumer Mortgage     11,324.71      
10.74       21.00       2,378.19       -22.00       -74.33       2,303.86  
74020955
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     7,363.83      
11.99       21.00       1,546.40       1.00       2.45       1,548.86  
74409015
    8/1/2008       5/19/2008     Funding   Consumer Mortgage     6,690.82      
13.00       21.00       1,405.07       0.00       0.00       1,405.07  
75355495
    8/1/2008       5/4/2008     Funding   Consumer Mortgage     4,639.16      
0.00       21.00       974.22       0.00       0.00       974.22  
75971820
    8/1/2008       8/18/2008     Funding   Consumer Mortgage     832.50      
9.99       21.00       174.83       -17.00       -3.93       170.90  
79167775
    8/1/2008       8/23/2008     Funding   Consumer Mortgage     6,546.53      
10.20       21.00       1,374.77       -22.00       -40.81       1,333.96  
79210715
    8/1/2008       9/11/2008     Funding   Consumer Mortgage     14,403.55      
9.99       21.00       3,024.75       -40.00       -159.88       2,864.87  
93089913
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     34,241.47      
10.92       21.00       7,190.71       -28.00       -290.82       6,899.88  
81422519
    8/1/2008       10/8/2008     Funding   Consumer Mortgage     8,449.43      
10.15       21.00       1,774.38       -67.00       -159.61       1,614.77  
93592300
    8/1/2008       4/15/2008     Funding   Consumer Mortgage     12,210.53      
11.00       21.00       2,564.21       0.00       0.00       2,564.21  
81984829
    8/1/2008       8/14/2008     Funding   Consumer Mortgage     204,627.54    
  9.50       21.00       42,971.78       -13.00       -701.99       42,269.80  
900011918
    8/1/2008       7/10/2008     Funding   Consumer Mortgage     48,326.15      
11.42       21.00       10,148.49       21.00       321.93       10,470.42  
900014119
    8/1/2008       8/19/2008     Funding   Consumer Mortgage     20,815.71      
11.07       21.00       4,371.30       -18.00       -115.21       4,256.08  
900021513
    8/1/2008       9/2/2008     Funding   Consumer Mortgage     8,513.23      
5.00       21.00       1,787.78       -31.00       -36.65       1,751.12  
900027227
    8/1/2008       8/22/2008     Funding   Consumer Mortgage     87,146.59      
8.38       21.00       18,300.78       -21.00       -426.00       17,874.78  
900031721
    8/1/2008       8/7/2008     Funding   Consumer Mortgage     26,596.53      
10.38       21.00       5,585.27       -6.00       -46.01       5,539.26  
900044353
    8/1/2008       8/20/2008     Funding   Consumer Mortgage     25,034.37      
10.38       21.00       5,257.22       -19.00       -137.15       5,120.07  
88086985
    8/1/2008       8/28/2008     Funding   Consumer Mortgage     12,462.75      
13.50       21.00       2,617.18       -27.00       -126.19       2,490.99  
89650753
    8/1/2008       6/30/2008     Funding   Consumer Mortgage     121,430.60    
  7.75       21.00       25,500.43       30.00       784.24       26,284.67  
900061066
    8/1/2008       8/27/2007     Funding   Consumer Mortgage     77,849.82      
9.24       21.00       16,348.46       0.00       0.00       16,348.46  
900063279
    8/1/2008       8/4/2008     Funding   Consumer Mortgage     23,460.24      
11.05       21.00       4,926.65       -3.00       -21.60       4,905.05  
90991442
    8/1/2008       7/24/2008     Funding   Consumer Mortgage     20,050.11      
13.13       21.00       4,210.52       7.00       51.19       4,261.71  
91531759
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     142,964.51    
  8.63       21.00       30,022.55       2.00       68.54       30,091.09  
900069489
    8/1/2008       9/2/2007     Funding   Consumer Mortgage     64,405.16      
9.63       21.00       13,525.08       0.00       0.00       13,525.08  
900071227
    8/1/2008       7/13/2008     Funding   Consumer Mortgage     240,347.30    
  6.50       21.00       50,472.93       18.00       781.13       51,254.06  
92142085
    8/1/2008       2/4/2008     Funding   Consumer Mortgage     25,249.05      
8.25       21.00       5,302.30       0.00       0.00       5,302.30  
900072175
    8/1/2008       7/17/2008     Funding   Consumer Mortgage     12,519.82      
12.50       21.00       2,629.16       14.00       60.86       2,690.02  
900082741
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     15,072.63      
11.99       21.00       3,165.25       29.00       145.58       3,310.83  
900084578
    8/1/2008       7/25/2008     Funding   Consumer Mortgage     13,362.96      
10.85       21.00       2,806.22       6.00       24.16       2,830.39  
900086537
    8/1/2008       8/13/2008     Funding   Consumer Mortgage     13,743.20      
11.21       21.00       2,886.07       -12.00       -51.35       2,834.72  
900019532
    8/1/2008       8/8/2008     Funding   Consumer Mortgage     24,171.07      
11.30       21.00       5,075.92       -7.00       -53.11       5,022.82  
900021832
    8/1/2008       8/25/2008     Funding   Consumer Mortgage     65,513.98      
7.99       21.00       13,757.94       -24.00       -348.97       13,408.96  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900099559
    8/1/2008       8/30/2008     Funding   Consumer Mortgage     54,404.25      
8.24       21.00       11,424.89       -29.00       -361.12       11,063.77  
900030678
    8/1/2008       8/31/2007     Funding   Consumer Mortgage     25,395.22      
11.75       21.00       5,333.00       0.00       0.00       5,333.00  
900103243
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     70,954.48      
10.75       21.00       14,900.44       -5.00       -105.94       14,794.50  
900106713
    8/1/2008       8/28/2008     Funding   Consumer Mortgage     10,388.82      
12.50       21.00       2,181.65       -27.00       -97.40       2,084.26  
900109976
    8/1/2008       11/6/2008     Funding   Consumer Mortgage     8,375.18      
10.57       21.00       1,758.79       -95.00       -233.61       1,525.18  
900046406
    8/1/2008       1/12/2008     Funding   Consumer Mortgage     13,015.59      
12.50       21.00       2,733.27       0.00       0.00       2,733.27  
900118776
    8/1/2008       7/27/2008     Funding   Consumer Mortgage     14,675.27      
10.93       21.00       3,081.81       4.00       17.82       3,099.63  
900050722
    8/1/2008       8/13/2008     Funding   Consumer Mortgage     14,476.63      
10.93       21.00       3,040.09       -12.00       -52.74       2,987.35  
900053583
    8/1/2008       8/12/2008     Funding   Consumer Mortgage     155,414.22    
  7.75       21.00       32,636.99       -11.00       -368.03       32,268.96  
900060205
    8/1/2008       8/30/2008     Funding   Consumer Mortgage     12,094.91      
11.75       21.00       2,539.93       -29.00       -114.48       2,425.45  
900126872
    8/1/2008       5/29/2008     Funding   Consumer Mortgage     1,765.22      
12.00       21.00       370.70       0.00       0.00       370.70  
900062568
    8/1/2008       8/4/2008     Funding   Consumer Mortgage     19,152.61      
11.35       21.00       4,022.05       -3.00       -18.12       4,003.93  
900128127
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     38,799.06      
11.30       21.00       8,147.80       -28.00       -341.00       7,806.80  
900063198
    8/1/2008       8/21/2008     Funding   Consumer Mortgage     168,415.41    
  7.75       21.00       35,367.24       -20.00       -725.12       34,642.11  
900072345
    8/1/2008       4/9/2008     Funding   Consumer Mortgage     12,998.05      
0.00       21.00       2,729.59       0.00       0.00       2,729.59  
900137385
    8/1/2008       7/1/2007     Funding   Consumer Mortgage     31,900.39      
10.25       21.00       6,699.08       0.00       0.00       6,699.08  
900138406
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     77,269.83      
8.99       21.00       16,226.66       -1.00       -19.30       16,207.37  
900075435
    8/1/2008       8/27/2007     Funding   Consumer Mortgage     31,076.96      
9.38       21.00       6,526.16       0.00       0.00       6,526.16  
900089092
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     12,394.96      
12.75       21.00       2,602.94       1.00       4.39       2,607.33  
900102506
    8/1/2008       5/20/2007     Funding   Consumer Mortgage     84,276.19      
7.50       21.00       17,698.00       0.00       0.00       17,698.00  
900106762
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     12,589.51      
12.50       21.00       2,643.80       1.00       4.37       2,648.17  
900107155
    8/1/2008       9/22/2007     Funding   Consumer Mortgage     108,759.30    
  8.50       21.00       22,839.45       0.00       0.00       22,839.45  
900107232
    8/1/2008       5/4/2008     Funding   Consumer Mortgage     22,198.94      
8.00       21.00       4,661.78       0.00       0.00       4,661.78  
900108349
    8/1/2008       7/5/2008     Funding   Consumer Mortgage     5,489.20      
10.57       21.00       1,152.73       26.00       41.90       1,194.64  
900118005
    8/1/2008       7/26/2008     Funding   Consumer Mortgage     12,873.34      
13.80       21.00       2,703.40       5.00       24.67       2,728.08  
900173755
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     15,907.10      
10.44       21.00       3,340.49       -28.00       -129.17       3,211.33  
900126773
    8/1/2008       3/31/2008     Funding   Consumer Mortgage     17,569.35      
11.22       21.00       3,689.56       0.00       0.00       3,689.56  
900202512
    8/1/2008       5/31/2007     Funding   Consumer Mortgage     130,381.50    
  7.99       21.00       27,380.12       0.00       0.00       27,380.12  
900143816
    8/1/2008       7/22/2008     Funding   Consumer Mortgage     13,085.42      
10.89       21.00       2,747.94       9.00       35.63       2,783.56  
900151964
    8/1/2008       6/9/2008     Funding   Consumer Mortgage     68,183.02      
7.86       21.00       14,318.43       30.00       446.60       14,765.03  
900222798
    8/1/2008       8/18/2006     Funding   Consumer Mortgage     174,091.45    
  10.48       21.00       36,559.20       0.00       0.00       36,559.20  
900231534
    8/1/2008       2/29/2008     Funding   Consumer Mortgage     4,018.96      
14.50       21.00       843.98       0.00       0.00       843.98  
900165607
    8/1/2008       2/24/2006     Funding   Consumer Mortgage     47,902.55      
8.18       21.00       10,059.54       0.00       0.00       10,059.54  
900169222
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     230,066.48    
  6.00       21.00       48,313.96       1.00       38.34       48,352.31  
900169844
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     12,178.11      
12.50       21.00       2,557.40       2.00       8.46       2,565.86  
900245391
    8/1/2008       3/1/2007     Funding   Consumer Mortgage     95,032.18      
7.00       21.00       19,956.76       0.00       0.00       19,956.76  
900179650
    8/1/2008       8/26/2008     Funding   Consumer Mortgage     36,023.17      
10.40       21.00       7,564.87       -25.00       -260.17       7,304.70  
900180526
    8/1/2008       8/19/2008     Funding   Consumer Mortgage     13,384.72      
10.93       21.00       2,810.79       -18.00       -73.15       2,737.64  
900266287
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     34,998.18      
8.00       21.00       7,349.62       1.00       7.78       7,357.40  
900269589
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     22,287.77      
9.99       21.00       4,680.43       -5.00       -30.92       4,649.51  
900219721
    8/1/2008       9/6/2006     Funding   Consumer Mortgage     55,352.88      
8.95       21.00       11,624.10       0.00       0.00       11,624.10  
900225425
    8/1/2008       8/4/2008     Funding   Consumer Mortgage     12,956.81      
11.75       21.00       2,720.93       -3.00       -12.69       2,708.24  
900226919
    8/1/2008       6/4/2008     Funding   Consumer Mortgage     13,424.25      
13.99       21.00       2,819.09       30.00       156.50       2,975.60  
900291358
    8/1/2008       8/13/2008     Funding   Consumer Mortgage     11,612.91      
11.75       21.00       2,438.71       -12.00       -45.48       2,393.23  
900241847
    8/1/2008       6/18/2007     Funding   Consumer Mortgage     24,149.32      
11.75       21.00       5,071.36       0.00       0.00       5,071.36  
900313528
    8/1/2008       6/16/2007     Funding   Consumer Mortgage     35,515.78      
12.24       21.00       7,458.31       0.00       0.00       7,458.31  
900314952
    8/1/2008       8/10/2007     Funding   Consumer Mortgage     63,253.75      
10.97       21.00       13,283.29       0.00       0.00       13,283.29  
900275723
    8/1/2008       11/6/2007     Funding   Consumer Mortgage     70,901.68      
12.35       21.00       14,889.35       0.00       0.00       14,889.35  
900275877
    8/1/2008       6/27/2007     Funding   Consumer Mortgage     26,856.31      
12.22       21.00       5,639.83       0.00       0.00       5,639.83  
900301195
    8/1/2008       6/1/2008     Funding   Consumer Mortgage     13,930.38      
10.93       21.00       2,925.38       30.00       126.88       3,052.26  
900304082
    8/1/2008       8/26/2008     Funding   Consumer Mortgage     1,924.90      
11.99       21.00       404.23       -25.00       -16.03       388.20  
900408524
    8/1/2008       6/19/2007     Funding   Consumer Mortgage     67,509.67      
11.32       21.00       14,177.03       0.00       0.00       14,177.03  
900429182
    8/1/2008       8/20/2008     Funding   Consumer Mortgage     200,555.07    
  9.00       21.00       42,116.56       -19.00       -952.64       41,163.93  
900431589
    8/1/2008       4/29/2007     Funding   Consumer Mortgage     66,251.78      
9.50       21.00       13,912.87       0.00       0.00       13,912.87  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900423321
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     71,846.88      
9.85       21.00       15,087.84       -1.00       -19.66       15,068.19  
900423749
    8/1/2008       8/15/2007     Funding   Consumer Mortgage     163,560.96    
  9.57       21.00       34,347.80       0.00       0.00       34,347.80  
900428067
    8/1/2008       8/2/2007     Funding   Consumer Mortgage     104,045.82      
9.49       21.00       21,849.62       0.00       0.00       21,849.62  
900514556
    8/1/2008       8/20/2007     Funding   Consumer Mortgage     59,200.00      
9.97       21.00       12,432.00       0.00       0.00       12,432.00  
900583234
    8/1/2008       6/11/2008     Funding   Consumer Mortgage     37,757.41      
10.25       21.00       7,929.06       30.00       322.51       8,251.57  
900590498
    8/1/2008       7/20/2008     Funding   Consumer Mortgage     20,913.67      
13.45       21.00       4,391.87       11.00       85.95       4,477.82  
900596328
    8/1/2008       7/13/2008     Funding   Consumer Mortgage     35,979.33      
11.57       21.00       7,555.66       18.00       208.14       7,763.80  
900605492
    8/1/2008       5/11/2008     Funding   Consumer Mortgage     14,854.53      
12.75       21.00       3,119.45       0.00       0.00       3,119.45  
9151622
    8/1/2008       8/20/2008     Funding   Consumer Mortgage     56,208.32      
7.50       21.00       11,803.75       -19.00       -222.49       11,581.26  
900611542
    8/1/2008       2/2/2008     Funding   Consumer Mortgage     15,406.04      
13.25       21.00       3,235.27       0.00       0.00       3,235.27  
900611832
    8/1/2008       1/5/2008     Funding   Consumer Mortgage     80,000.00      
9.72       21.00       16,800.00       0.00       0.00       16,800.00  
900613490
    8/1/2008       5/2/2008     Funding   Consumer Mortgage     37,942.77      
11.57       21.00       7,967.98       0.00       0.00       7,967.98  
900616975
    8/1/2008       4/1/2008     Funding   Consumer Mortgage     17,542.50      
12.50       21.00       3,683.93       0.00       0.00       3.683.93  
900617725
    8/1/2008       7/28/2008     Funding   Consumer Mortgage     43,042.31      
11.00       21.00       9,038.89       3.00       39.46       9,078.34  
900620564
    8/1/2008       5/2/2008     Funding   Consumer Mortgage     62,803.05      
9.72       21.00       13,188.64       0.00       0.00       13,188.64  
900622271
    8/1/2008       5/2/2008     Funding   Consumer Mortgage     124,161.07      
9.47       21.00       26,073.82       0.00       0.00       26,073.82  
9341943
    8/1/2008       8/23/2008     Funding   Consumer Mortgage     9,292.21      
12.12       21.00       1,951.36       -22.00       -68.82       1,882.54  
900623048
    8/1/2008       4/22/2008     Funding   Consumer Mortgage     75,462.88      
9.00       21.00       15,847.20       0.00       0.00       15,847.20  
900625906
    8/1/2008       6/19/2008     Funding   Consumer Mortgage     13,933.02      
13.65       21.00       2,925.93       30.00       158.49       3,084.42  
900626089
    8/1/2008       4/2/2008     Funding   Consumer Mortgage     15,088.41      
13.00       21.00       3,168.57       0.00       0.00       3,168.57  
900632576
    8/1/2008       4/26/2008     Funding   Consumer Mortgage     77,846.15      
9.49       21.00       16,347.69       0.00       0.00       16,347.69  
900633705
    8/1/2008       6/3/2008     Funding   Consumer Mortgage     126,731.18      
10.12       21.00       26,613.55       30.00       1,068.77       27,682.31  
900639813
    8/1/2008       5/29/2008     Funding   Consumer Mortgage     137,972.82    
  9.95       21.00       28,974.29       0.00       0.00       28,974.29  
900594233
    8/1/2008       3/5/2008     Funding   Consumer Mortgage     15,548.85      
13.08       21.00       3,265.26       0.00       0.00       3,265.26  
900597455
    8/1/2008       6/3/2008     Funding   Consumer Mortgage     107,682.10      
7.50       21.00       22,613.24       30.00       673.01       23,286.25  
9822239
    8/1/2008       8/19/2008     Funding   Consumer Mortgage     7,929.79      
11.75       21.00       1,665.26       -18.00       -46.59       1,618.67  
900601704
    8/1/2008       4/14/2008     Funding   Consumer Mortgage     13,248.16      
12.25       21.00       2,782.11       0.00       0.00       2,782.11  
900601839
    8/1/2008       3/2/2008     Funding   Consumer Mortgage     53,231.61      
13.19       21.00       11,178.64       0.00       0.00       11,178.64  
900604548
    8/1/2008       8/27/2008     Funding   Consumer Mortgage     42,548.70      
11.67       21.00       8,935.23       -26.00       -358.61       8,576.61  
900611295
    8/1/2008       3/2/2008     Funding   Consumer Mortgage     22,659.84      
10.97       21.00       4,758.57       0.00       0.00       4,758.57  
900619954
    8/1/2008       6/22/2008     Funding   Consumer Mortgage     15,957.09      
13.25       21.00       3,350.99       30.00       176.19       3,527.18  
10463399
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     66,955.58      
8.75       21.00       14,060.67       2.00       32.55       14,093.22  
900623387
    8/1/2008       2/12/2008     Funding   Consumer Mortgage     180,000.00    
  8.45       21.00       37,800.00       0.00       0.00       37,800.00  
900624114
    8/1/2008       6/2/2008     Funding   Consumer Mortgage     34,531.43      
11.57       21.00       7,251.60       30.00       332.94       7,584.54  
900632485
    8/1/2008       7/17/2008     Funding   Consumer Mortgage     14,194.40      
11.82       21.00       2,980.82       14.00       65.25       3,046.07  
900632715
    8/1/2008       6/29/2008     Funding   Consumer Mortgage     85,863.02      
11.50       21.00       18,031.23       30.00       822.85       18,854.09  
900633507
    8/1/2008       7/19/2008     Funding   Consumer Mortgage     42,000.00      
11.72       21.00       8,820.00       12.00       164.08       8,984.08  
900633552
    8/1/2008       3/9/2008     Funding   Consumer Mortgage     14,855.93      
12.75       21.00       3,119.75       0.00       0.00       3,119.75  
900633834
    8/1/2008       6/30/2008     Funding   Consumer Mortgage     70,975.62      
9.38       21.00       14,904.88       30.00       554.79       15,459.67  
900633906
    8/1/2008       7/23/2008     Funding   Consumer Mortgage     15,216.23      
13.17       21.00       3,195.41       8.00       44.53       3,239.94  
900636103
    8/1/2008       6/25/2008     Funding   Consumer Mortgage     31,733.26      
10.50       21.00       6,663.98       30.00       277.67       6,941.65  
11531502
    8/1/2008       9/2/2008     Funding   Consumer Mortgage     209,808.85      
9.40       21.00       44,059.86       -31.00       -1,698.29       42,361.57  
11559746
    8/1/2008       7/26/2008     Funding   Consumer Mortgage     14,340.08      
10.50       21.00       3,011.42       5.00       20.91       3,032.33  
11572952
    8/1/2008       8/17/2008     Funding   Consumer Mortgage     6,221.71      
9.00       21.00       1,306.56       -16.00       -24.89       1,281.67  
10797120
    8/1/2008       9/1/2008     Funding   Consumer Mortgage     34,186.02      
8.25       21.00       7,179.06       -30.00       -235.03       6,944,04  
12444648
    8/1/2008       7/9/2008     Funding   Consumer Mortgage     7,490.67      
12.25       21.00       1,573.04       22.00       56.08       1,629.12  
12833426
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     58,580.11      
10.60       21.00       12,301.82       1.00       17.25       12,319.07  
12113112
    8/1/2008       7/12/2008     Funding   Consumer Mortgage     29.287.35      
10.25       21.00       6,150.34       19.00       158.44       6,308.78  
12133886
    8/1/2008       10/27/2008     Funding   Consumer Mortgage     78,044.51    
  9.99       21.00       16,389.35       -86.00       -1,862.53       14,526.81
 
13196496
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     11,966.43      
10.25       21.00       2,512.95       -28.00       -95.40       2,417.55  
14107847
    8/1/2008       7/13/2008     Funding   Consumer Mortgage     26,922.24      
10.92       21.00       5,653.67       18.00       147.00       5,800.67  
14608395
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     35,663.18      
10.50       21.00       7,489.27       29.00       301.65       7,790.92  
14947860
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     20,857.75      
11.59       21.00       4,380.13       29.00       194.74       4,574.86  
15223103
    8/1/2008       6/9/2008     Funding   Consumer Mortgage     17,124.60      
9.99       21.00       3,596.17       30.00       142.56       3,738.73  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
15238688
    8/1/2008       12/17/2007     Funding   Consumer Mortgage     5,780.97      
13.25       21.00       1,214.00       0.00       0.00       1,214.00  
19160119
    8/1/2008       8/3/2008     Funding   Consumer Mortgage     6,739.64      
14.33       21.00       1,415.32       -2.00       -5.37       1,409.96  
19724768
    8/1/2008       5/27/2008     Funding   Consumer Mortgage     112,700.66    
  6.75       21.00       23,667.14       0.00       0.00       23,667.14  
20099930
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     14,068.17      
14.99       21.00       2.954.32       -1.00       -5.86       2,948.46  
16506360
    8/1/2008       8/28/2007     Funding   Consumer Mortgage     29,983.58      
7.75       21.00       6,296.55       0.00       0.00       6,296.55  
16529817
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     31,814.52      
11.10       21.00       6,681.05       29.00       284.47       6,965.52  
17206275
    8/1/2008       8/20/2008     Funding   Consumer Mortgage     43,129.99      
8.49       21.00       9,057.30       -19.00       -193.26       8,864.04  
22250278
    8/1/2008       8/14/2008     Funding   Consumer Mortgage     13,662.00      
10.00       21.00       2,869.02       -13.00       -49.34       2,819.69  
23244090
    8/1/2008       8/2/2004     Funding   Consumer Mortgage     55,474.75      
9.24       21.00       11,649.70       0.00       0.00       11,649.70  
18882927
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     90,686.44      
9.25       21.00       19,044.15       -28.00       -652.44       18,391.71  
25219269
    8/1/2008       6/27/2008     Funding   Consumer Mortgage     45,468.60      
9.49       21.00       9,548.41       30.00       359.58       9,907.99  
25386496
    8/1/2008       7/26/2008     Funding   Consumer Mortgage     9,429.15      
10.30       21.00       1,980.12       5.00       13.49       1,993.61  
25637889
    8/1/2008       7/17/2008     Funding   Consumer Mortgage     20,155.07      
11.25       21.00       4,232.56       14.00       88.18       4,320.74  
26923589
    8/1/2008       10/12/2011     Funding   Consumer Mortgage     2,909.21      
10.00       21.00       610.93       -1,151.00       -930.14       -319.20  
27017937
    8/1/2008       7/10/2008     Funding   Consumer Mortgage     21,154.57      
11.99       21.00       4.442.46       21.00       147.96       4,590.42  
27238491
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     2,274.70      
12.99       21.00       477.69       -28.00       -22.98       454.70  
27925350
    8/1/2008       6/18/2008     Funding   Consumer Mortgage     6,103.83      
13.00       21.00       1,281.80       30.00       66.12       1,347.93  
27946505
    8/1/2008       8/12/2008     Funding   Consumer Mortgage     33,806.39      
9.99       21.00       8,149.34       -11.00       -118.46       8,030.89  
21389529
    8/1/2008       6/3/2008     Funding   Consumer Mortgage     22,536.83      
10.74       21.00       4,732.73       30.00       201.70       4,934.44  
28606461
    8/1/2008       5/17/2008     Funding   Consumer Mortgage     34,671.90      
8.99       21.00       7,281.10       0.00       0.00       7,281.10  
23097739
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     23,176.70      
10.75       21.00       4,867.11       2.00       13.84       4,880.95  
30819587
    8/1/2008       5/10/2008     Funding   Consumer Mortgage     2,748.74      
11.30       21.00       577.24       0.00       0.00       577.24  
24203461
    8/1/2008       8/25/2008     Funding   Consumer Mortgage     24,463.14      
8.00       21.00       5,137.26       -24.00       -130.47       5,006.79  
25065985
    8/1/2008       7/27/2008     Funding   Consumer Mortgage     5,536.01      
11.70       21.00       1,162.56       4.00       7.20       1,169.76  
25848912
    8/1/2008       11/21/2009     Funding   Consumer Mortgage     4,592.49      
11.75       21.00       964.42       -470.00       -704.50       259.92  
26613194
    8/1/2008       8/15/2008     Funding   Consumer Mortgage     61,643.04      
8.99       21.00       12,945.04       -14.00       -215.51       12,729.53  
36089983
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     8,153.07      
11.53       21.00       1,712.14       -28.00       -73.11       1,639.03  
36232117
    8/1/2008       9/13/2008     Funding   Consumer Mortgage     205,892.46    
  8.00       21.00       43,237.42       -42.00       -1,921.66       41,315.75
 
28541140
    8/1/2008       6/29/2008     Funding   Consumer Mortgage     68,337.13      
9.99       21.00       13,930.80       30.00       552.26       14,483.05  
38229351
    8/1/2006       8/11/2008     Funding   Consumer Mortgage     29,178.73      
11.25       21.00       6,127.53       -10.00       -91.18       6,036.35  
38939507
    8/1/2008       7/22/2008     Funding   Consumer Mortgage     10,708.18      
11.49       21.00       2,248.72       9.00       30.76       2,279.48  
29345710
    8/1/2008       8/30/2008     Funding   Consumer Mortgage     94,907.68      
7.50       21.00       19,930.61       -29.00       -573.40       19,357.21  
39586780
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     99,772.07      
7.99       21.00       20,952.13       29.00       642.17       21,594.31  
30020879
    8/1/2008       8/5/2008     Funding   Consumer Mortgage     3,551.97      
9.84       21.00       745.91       -4.00       -3.88       742.03  
40394966
    8/1/2008       7/7/2008     Funding   Consumer Mortgage     4,896.95      
14.25       21.00       1,028.36       24.00       46.52       1,074.88  
40428861
    8/1/2008       6/24/2008     Funding   Consumer Mortgage     81,310.19      
10,49       21.00       17,075.14       30.00       710.79       17,785.93  
32154031
    8/1/2008       8/31/2008     Funding   Consumer Mortgage     96,561.29      
7.50       21.00       20,277.87       -29.00       -583.39       19,694.48  
42576368
    8/1/2008       7/7/2008     Funding   Consumer Mortgage     31,517.41      
7.75       21.00       6,618.66       24.00       162.84       6,781.50  
44233284
    8/1/2008       8/22/2008     Funding   Consumer Mortgage     6,494.33      
11.05       21.00       1,363.81       -21.00       -41.86       1,321.95  
34721960
    8/1/2008       8/22/2008     Funding   Consumer Mortgage     37,629.61      
6.00       21.00       7,902.22       -21.00       -131.70       7,770.51  
45254830
    8/1/2008       3/31/2008     Funding   Consumer Mortgage     11,628.36      
13.25       21.00       2,441.96       0.00       0.00       2,441.96  
45307197
    8/1/2008       8/15/2008     Funding   Consumer Mortgage     11,479.02      
12.99       21.00       2,410.59       -14.00       -57.99       2,352.61  
45568351
    8/1/2008       8/30/2008     Funding   Consumer Mortgage     17,078.95      
8.49       21.00       3,586.58       -29.00       -116.81       3,469.77  
35950650
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     108,943.13    
  7.00       21.00       22,878.06       1.00       21.18       22,899.24  
36029670
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     22,953.76      
9.99       21.00       4,820.29       2.00       12.74       4,833.03  
46362066
    8/1/2008       9/2/2008     Funding   Consumer Mortgage     2,263.53      
7.00       21.00       475.34       -31.00       -13.64       461.70  
36767593
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     82,296.08      
8.50       21.00       17,282.18       1.00       19.43       17,301.61  
47128786
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     64,049.51      
11.50       21.00       13.450.40       29.00       593.35       14,043.74  
48807244
    8/1/2008       9/1/2007     Funding   Consumer Mortgage     66,255.80      
9.25       21.00       13.913.72       0.00       0.00       13,913.72  
38435515
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     59,736.36      
10.00       21.00       12,544.64       29.00       481.21       13,025.85  
39260384
    8/1/2008       8/21/2008     Funding   Consumer Mortgage     50,690.18      
9.99       21.00       10,644.94       -20.00       -281.33       10,363.61  
51280179
    8/1/2008       7/6/2007     Funding   Consumer Mortgage     11,359.83      
11.50       21.00       2,385.56       0.00       0.00       2,385.56  
39942065
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     23,344.13      
10.25       21.00       4,902.27       2.00       13.29       4,915.56  
51871492
    8/1/2008       7/24/2008     Funding   Consumer Mortgage     8,609.36      
13.95       21.00       1,807.97       7.00       23.35       1,831.32  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
41067140
    8/1/2008       8/16/2007     Funding   Consumer Mortgage     24,338.71      
9.99       21.00       5,111.13       0.00       0.00       5,111.13  
52848459
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     62,547.99      
7.75       21.00       13,135.08       1.00       13.47       13,148.54  
54032426
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     19,387.62      
6.00       21.00       4,071.40       -1.00       -3.23       4,068.17  
54217786
    8/1/2008       8/12/2008     Funding   Consumer Mortgage     11,614.38      
10.48       21.00       2,439.02       -11.00       -37.19       2,401.83  
54224766
    8/1/2008       8/14/2008     Funding   Consumer Mortgage     10,980.25      
9.75       21.00       2,305.85       -13.00       -38.66       2,267.19  
42456513
    8/1/2008       10/26/2008     Funding   Consumer Mortgage     138,338.89    
  7.25       21.00       29,051.17       -85.00       -2,368.09       26,683.07
 
55722354
    8/1/2008       8/17/2008     Funding   Consumer Mortgage     17,860.44      
11.49       21.00       3,750.69       -16.00       -91.21       3,659.49  
55878612
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     21,410.18      
10.75       21.00       4,496.14       2.00       12.79       4,508.92  
56418609
    8/1/2008       12/3/2007     Funding   Consumer Mortgage     8,903.75      
8.00       21.00       1,869.79       0.00       0.00       1,869.79  
57756413
    8/1/2008       6/8/2008     Funding   Consumer Mortgage     67,655.19      
7.99       21.00       14,207.59       30.00       450.47       14,658.06  
59478853
    8/1/2008       4/6/2008     Funding   Consumer Mortgage     24,154.38      
15.25       21.00       5,072.42       0.00       0.00       5,072.42  
59481396
    8/1/2008       6/6/2009     Funding   Consumer Mortgage     11,025.88      
11,50       21.00       2,315.43       -305.00       -1,074.26       1,241.18  
59528305
    8/1/2008       8/21/2008     Funding   Consumer Mortgage     77,847.90      
7.00       21.00       16,348.06       -20.00       -302.74       16,045.32  
59741026
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     19,472.93      
11.99       21.00       4,089.32       -5.00       -32.43       4,056.89  
44989670
    8/1/2008       7/18/2008     Funding   Consumer Mortgage     7,886.36      
14.50       21.00       1,656.14       13.00       41.29       1,697.43  
59884771
    8/1/2008       7/1/2008     Funding   Consumer Mortgage     85,393.52      
5.50       21.00       17,932.64       30.00       391.39       18,324.03  
60092409
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     248,689.66      
7.99       21.00       52,224.83       -5.00       -275.98       51,948.85  
45405148
    8/1/2008       5/27/2008     Funding   Consumer Mortgage     81,754.33      
8.75       21.00       17,168.41       0.00       0.00       17,168.41  
60305746
    8/1/2008       8/21/2008     Funding   Consumer Mortgage     5,376.53      
10.50       21.00       1,129.07       -20.00       -31.36       1,097.71  
60318906
    8/1/2008       7/23/2008     Funding   Consumer Mortgage     9,801.87      
9.79       21.00       2,058.39       8.00       21.32       2,079.72  
60320004
    8/1/2008       8/10/2008     Funding   Consumer Mortgage     9,007.00      
9.99       21.00       1,891.47       -9.00       -22.49       1,868.98  
60410130
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     58,338.29      
8.75       21.00       12,251.04       1.00       14.18       12,265.22  
45997177
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     4,055.28      
11.00       21.00       851.61       29.00       35.93       887.54  
60616213
    8/1/2008       6/2/2008     Funding   Consumer Mortgage     55,294.87      
10.99       21.00       11,611.92       30.00       506.41       12,118.33  
46403737
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     34,943.09      
9.99       21.00       7,338.05       1.00       9.70       7,347.75  
47016468
    8/1/2008       4/8/2007     Funding   Consumer Mortgage     66,311.84      
8.05       21.00       13,925.49       0.00       0.00       13,925.49  
62145708
    8/1/2008       3/20/2008     Funding   Consumer Mortgage     752.27      
14.00       21.00       157.98       0.00       0.00       157.98  
62429511
    8/1/2008       8/26/2007     Funding   Consumer Mortgage     6,781.50      
9.99       21.00       1,424.12       0.00       0.00       1,424.12  
62768644
    8/1/2008       4/17/2008     Funding   Consumer Mortgage     75,420.89      
7.99       21.00       15,838.39       0.00       0.00       15,838.39  
48031220
    8/1/2008       7/16/2008     Funding   Consumer Mortgage     21,701.07      
6.00       21.00       4,557.22       15.00       54.25       4,611.48  
63203678
    8/1/2008       7/15/2008     Funding   Consumer Mortgage     38,989.24      
13.99       21.00       8,187.74       16.00       242.43       8,430.17  
48421272
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     285,971.40      
7.99       21.00       60,053.99       -1.00       -63.47       59,990.52  
63704477
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     27,744.14      
11.82       21.00       5,826.27       29.00       264.17       6,090.44  
63996250
    8/1/2008       7/25/2008     Funding   Consumer Mortgage     12,308.29      
10.61       21.00       2,584.74       6.00       21.77       2,606.51  
48812091
    8/1/2008       3/18/2008     Funding   Consumer Mortgage     8,160.28      
12.75       21.00       1,713.66       0.00       0.00       1,713.66  
64880285
    8/1/2008       7/20/2008     Funding   Consumer Mortgage     41,744.44      
8.25       21.00       8,766.33       11.00       105.23       8,871.56  
65052228
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     163,003.98    
  8.88       21.00       34,230.84       2.00       80.42       34,311.25  
49145262
    8/1/2008       2/13/2007     Funding   Consumer Mortgage     120,950.15    
  10.50       21.00       25,399.53       0.00       0.00       25,399.53  
57192674
    8/1/2008       5/2/2008     Funding   Consumer Mortgage     63,698.14      
5.00       21.00       13,376.61       0.00       0.00       13.376.61  
67576855
    8/1/2008       7/23/2008     Funding   Consumer Mortgage     225,765.37    
  8.00       21.00       47,410.73       8.00       401.36       47,812.09  
67609370
    8/1/2008       7/23/2008     Funding   Consumer Mortgage     21,982.88      
10.74       21.00       4,616.40       8.00       52.47       4,668.87  
68654088
    8/1/2008       4/16/2007     Funding   Consumer Mortgage     164,865.30    
  8.75       21.00       34,621.71       0.00       0.00       34,621.71  
69593616
    8/1/2008       9/26/2006     Funding   Consumer Mortgage     114,507.53    
  10.50       21.00       24,046.58       0.00       0.00       24,046.58  
52084604
    8/1/2008       9/2/2008     Funding   Consumer Mortgage     28,314.46      
8.74       21.00       5,946.04       -31.00       -213.10       5,732.94  
52312457
    8/1/2008       11/6/2009     Funding   Consumer Mortgage     11,060.43      
9.25       21.00       2,322.69       -455.00       -1,293.07       1,029.62  
53929079
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     50,977.54      
10.99       21.00       10,705.28       -1.00       -15.56       10,689.72  
72548080
    8/1/2008       7/13/2008     Funding   Consumer Mortgage     63,696.50      
9.25       21.00       13,376.27       18.00       294.60       13,670.86  
55061292
    8/1/2008       5/27/2009     Funding   Consumer Mortgage     168.47      
6.00       21.00       35.38       -296.00       -8.31       27.07  
73538878
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     80,781.96      
10.17       21.00       16,964.21       -1.00       -22.82       16,941.39  
55395783
    8/1/2008       7/26/2008     Funding   Consumer Mortgage     143,900.34    
  8.50       21.00       30,219.07       5.00       169.88       30.388.95  
74192905
    8/1/2008       7/24/2008     Funding   Consumer Mortgage     65,385.85      
10.99       21.00       13,731.03       7.00       139.73       13,870.75  
74603557
    8/1/2008       5/2/2008     Funding   Consumer Mortgage     64,255.26      
8.99       21.00       13,493.60       0.00       0.00       13,493.60  
74712580
    8/1/2008       8/9/2008     Funding   Consumer Mortgage     248,225.98      
6.99       21.00       52,127.46       -8.00       -385.58       51,741.88  
74758640
    8/1/2008       7/25/2008     Funding   Consumer Mortgage     8,986.00      
11.74       21.00       1,887.06       6.00       17.58       1,904.64  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
56252008
    8/1/2008       8/22/2008     Funding   Consumer Mortgage     11,378.02      
10.50       21.00       2,389.38       -21.00       -69.69       2,319.69  
56285783
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     15,980.11      
10.75       21.00       3,355.82       -1.00       -4.77       3,351.05  
75791997
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     45,478.57      
9.38       21.00       9,550.50       -28.00       -331.79       9,218.71  
56902838
    8/1/2008       8/27/2008     Funding   Consumer Mortgage     18,531.24      
11.01       21.00       3,891.56       -26.00       -147.35       3,744.21  
57252056
    8/1/2008       8/8/2008     Funding   Consumer Mortgage     65,544.93      
9.38       21.00       13,764,44       -7.00       -119.55       13,644.89  
76728288
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     60,804.66      
10.25       21.00       12,768.98       -1.00       -17.31       12,751.67  
58297640
    8/1/2008       7/20/2008     Funding   Consumer Mortgage     3,547.37      
14.49       21.00       744.95       11.00       15.71       760.65  
59647987
    8/1/2008       9/5/2008     Funding   Consumer Mortgage     37,049.09      
9.50       21.00       7,780.31       -34.00       -332.41       7,447.90  
59706038
    8/1/2008       8/24/2008     Funding   Consumer Mortgage     7,295.38      
11.65       21.00       1,532.03       -23.00       -54.30       1,477.73  
59743373
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     12,279.53      
11.65       21.00       2,578.70       29.00       115.24       2,693.94  
78491900
    8/1/2008       8/16/2008     Funding   Consumer Mortgage     45,671.46      
12.90       21.00       9,591.01       -15.00       -245.48       9,345.52  
60302714
    8/1/2008       7/11/2008     Funding   Consumer Mortgage     95,655.62      
8.50       21.00       20,087.68       20.00       451.71       20,539.39  
60303944
    8/1/2008       8/16/2008     Funding   Consumer Mortgage     36,557.63      
10.25       21.00       7,677.10       -15.00       -156.13       7,520.97  
60317572
    8/1/2008       4/24/2008     Funding   Consumer Mortgage     33,020.01      
7.87       21.00       6,934,20       0.00       0.00       6,934.20  
61462383
    8/1/2008       7/30/2008     Funding   Consumer Mortgage     2,977.80      
13.25       21.00       625.34       1.00       1.10       626.43  
61534891
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     52,911.98      
8.00       21.00       11,111.52       29.00       340.99       11,452.50  
61930546
    8/1/2008       7/10/2008     Funding   Consumer Mortgage     187,847.14    
  8.88       21.00       39,447.90       21.00       973.05       40,420.95  
62446821
    8/1/2008       6/15/2008     Funding   Consumer Mortgage     73,908.42      
11.00       21.00       15,520.77       30.00       677.49       16,198.26  
62828298
    8/1/2008       8/16/2008     Funding   Consumer Mortgage     140,918.08    
  10.50       21.00       29,592.80       -15.00       -616.52       28,976.28  
64211789
    8/1/2008       6/16/2008     Funding   Consumer Mortgage     30,475.87      
11.24       21.00       6,399.93       30.00       285.46       6,685.39  
64603351
    8/1/2008       8/1/2008     Funding   Consumer Mortgage     111,412.71      
9.50       21.00       23,396.67       0.00       0.00       23,396.67  
65230521
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     25,150.35      
7.75       21.00       5,281.57       -28.00       -151.60       5,129.97  
65663134
    8/1/2008       9/8/2007     Funding   Consumer Mortgage     27,379.87      
12.99       21.00       5,749.77       0.00       0.00       5,749.77  
93599403
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     96,372.93      
7.50       21.00       20.238.32       -28.00       -562.18       19,676.14  
67188977
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     20,991.05      
5.00       21.00       4,408.12       29.00       84.55       4,492.67  
97499787
    8/1/2008       5/31/2008     Funding   Consumer Mortgage     12,584.34      
10.58       21.00       2,642.71       0.00       0.00       2,642.71  
67560093
    8/1/2008       3/8/2008     Funding   Consumer Mortgage     28,784.28      
12.74       21.00       6,044.70       0.00       0.00       6,044.70  
68323688
    8/1/2008       7/28/2008     Funding   Consumer Mortgage     7,961.59      
9.99       21.00       1,671.93       3.00       6.63       1,678.56  
68539842
    8/1/2008       9/8/2008     Funding   Consumer Mortgage     10,712.13      
10.25       21.00       2,249.55       -37.00       -112.85       2,136.70  
69012271
    8/1/2008       5/29/2008     Funding   Consumer Mortgage     11,912.95      
8.25       21.00       2,501.72       0.00       0.00       2,501.72  
900019280
    8/1/2008       3/19/2008     Funding   Consumer Mortgage     10,195.52      
11.78       21.00       2,141.06       0.00       0.00       2,141.06  
900023297
    8/1/2008       8/4/2008     Funding   Consumer Mortgage     87,480.91      
7.99       21.00       18,370.99       -3.00       -58.25       18,312.74  
69320352
    8/1/2008       9/9/2008     Funding   Consumer Mortgage     123,709.29      
7.88       21.00       25,978.95       -38.00       -1,028.99       24,949.96  
900032383
    8/1/2008       8/22/2008     Funding   Consumer Mortgage     7,932.54      
10.75       21.00       1,665.83       -21.00       -49.74       1.616.09  
900036702
    8/1/2008       7/20/2007     Funding   Consumer Mortgage     56,223.96      
9.24       21.00       11,807.04       0.00       0.00       11,807.04  
70530671
    8/1/2008       6/19/2008     Funding   Consumer Mortgage     23,563.38      
10.49       21.00       4,948.31       30.00       205.98       5,154.29  
71889536
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     38,326.83      
9.74       21.00       8,048.83       -28.00       -290.35       7,758.29  
71910191
    8/1/2008       8/3/2008     Funding   Consumer Mortgage     71,561.39      
8.00       21.00       15,027.89       -2.00       -31.81       14,996.09  
72171005
    8/1/2008       7/29/2008     Funding   Consumer Mortgage     78,758.80      
8.75       21.00       16,539.35       2.00       38.29       16,577.63  
72179010
    8/1/2008       7/5/2008     Funding   Consumer Mortgage     66,579.27      
9.25       21.00       13,981.65       26.00       444.79       14,426.43  
72773037
    8/1/2008       8/12/2007     Funding   Consumer Mortgage     57,231.38      
10.50       21.00       12,018.59       0.00       0.00       12,018.59  
73653935
    8/1/2008       9/30/2008     Funding   Consumer Mortgage     2,257.70      
8.00       21.00       474.12       -59.00       -29.60       444.52  
74893969
    8/1/2008       6/9/2008     Funding   Consumer Mortgage     89,765.19      
8.99       21.00       18,850.69       30.00       672.49       19,523.18  
900067250
    8/1/2008       6/30/2008     Funding   Consumer Mortgage     52,211.40      
11.26       21.00       10,964.39       30.00       489.92       11,454.31  
75550235
    8/1/2008       8/3/2008     Funding   Consumer Mortgage     19,000.00      
8.99       21.00       3,990.00       -2.00       -9.49       3,980.51  
900085636
    8/1/2008       8/13/2008     Funding   Consumer Mortgage     23,323.50      
10.95       21.00       4,897.94       -12.00       -85.13       4,812.80  
900091992
    8/1/2008       10/2/2008     Funding   Consumer Mortgage     11,463.07      
10.92       21.00       2,407.24       -61.00       -212.11       2,195.14  
900092829
    8/1/2008       1/31/2008     Funding   Consumer Mortgage     5,729.82      
10.75       21.00       1,203.26       0.00       0.00       1,203.26  
900092922
    8/1/2008       10/31/2007     Funding   Consumer Mortgage     62,411.88    
  9.24       21.00       13,106.49       0.00       0.00       13,106.49  
900093855
    8/1/2008       7/21/2007     Funding   Consumer Mortgage     51,155.42      
8.50       21.00       10,742.64       0.00       0.00       10,742.64  
78533106
    8/1/2008       8/20/2008     Funding   Consumer Mortgage     44,650.84      
9.00       21.00       9,376.68       -19.00       -212.09       9,164.58  
900102356
    8/1/2008       7/22/2008     Funding   Consumer Mortgage     13,100.64      
10.90       21.00       2,751.13       9.00       35.70       2,786.83  
900104958
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     12,327.05      
10.75       21.00       2,588.68       1.00       3.68       2,592.36  
900105764
    8/1/2008       8/4/2007     Funding   Consumer Mortgage     59,371.96      
8.88       21.00       12,468.11       0.00       0.00       12,468.11  

 



--------------------------------------------------------------------------------



 



     

                                                                               
              Paid Thru   Funding       Principal           Purchase   Proceeds
Before   Days   Accrued   Total Purchase Loan Number As Of Date   Date   Status
  Pool   Balance   Rate   Price   Accrual   Accrued   Interest   Proceeds
900107560
    8/1/2008       8/15/2008     Funding   Consumer Mortgage     19,309.61      
11.25       21.00       4,055.02       -14.00       -84.48       3,970.54  
900108367
    8/1/2008       9/12/2008     Funding   Consumer Mortgage     104,561.11    
  8.25       21.00       21,957.83       -41.00       -982.44       20,975.39  
900114103
    8/1/2008       8/14/2008     Funding   Consumer Mortgage     7,341.35      
10.22       21.00       1,541.68       -13.00       -27.09       1,514.59  
900127650
    8/1/2008       7/17/2008     Funding   Consumer Mortgage     50,641.48      
8.54       21.00       10,634.71       14.00       168.19       10,802.90  
85674390
    8/1/2008       8/19/2008     Funding   Consumer Mortgage     11,634.38      
10.61       21.00       2,443.22       -18.00       -61.72       2,381.50  
900134148
    8/1/2008       8/22/2008     Funding   Consumer Mortgage     24,276.15      
10.80       21.00       5,097.99       -21.00       -152.94       4,945.05  
87281220
    8/1/2008       6/21/2008     Funding   Consumer Mortgage     219,482.48    
  8.25       21.00       46,091.32       30.00       1,508.94       47,600.26  
900139531
    8/1/2008       7/22/2008     Funding   Consumer Mortgage     10,712.64      
10.60       21.00       2,249.65       9.00       28.39       2,278.04  
88084444
    8/1/2008       7/16/2008     Funding   Consumer Mortgage     9,198.14      
12.50       21.00       1,931.61       15.00       47.91       1,979.52  
89642440
    8/1/2008       6/30/2008     Funding   Consumer Mortgage     12,942.57      
13.50       21.00       2,717.94       30.00       145.60       2,863.54  
900171994
    8/1/2008       8/31/2008     Funding   Consumer Mortgage     50,977.69      
10.18       21.00       10,705.31       -29.00       -418.05       10,287.27  
900172829
    8/1/2008       5/1/2007     Funding   Consumer Mortgage     59,039.95      
10.25       21.00       12,398.39       0.00       0.00       12,398.39  
900178064
    8/1/2008       7/14/2008     Funding   Consumer Mortgage     13,417.04      
14.45       21.00       2,817.58       17.00       91.55       2,909.13  
900011019
    8/1/2008       11/25/2005     Funding   Consumer Mortgage     59,772.06    
  8.63       21.00       12,552.13       0.00       0.00       12,552.13  
900185422
    8/1/2008       4/4/2008     Funding   Consumer Mortgage     6,914.07      
13.00       21.00       1,451.95       0.00       0.00       1,451.95  
900017179
    8/1/2008       8/10/2008     Funding   Consumer Mortgage     25,487.34      
9.38       21.00       5,352.34       -9.00       -59.77       5,292.57  
900020635
    8/1/2008       7/18/2008     Funding   Consumer Mortgage     64,855.51      
9.50       21.00       13,619.66       13.00       222.49       13,842.15  
900022604
    8/1/2008       7/8/2008     Funding   Consumer Mortgage     53,671.97      
9.25       21.00       11,271.11       23.00       317.19       11,588.30  
900202267
    8/1/2008       6/25/2007     Funding   Consumer Mortgage     88,114.18      
10.33       21.00       18,503.98       0.00       0.00       18,503.98  
900203989
    8/1/2008       8/7/2008     Funding   Consumer Mortgage     8,657.51      
12.95       21.00       1,818.08       -6.00       -18.69       1,799.39  
900205498
    8/1/2008       3/14/2007     Funding   Consumer Mortgage     90,574.44      
10.50       21.00       19,020.63       0.00       0.00       19,020.63  
900210429
    8/1/2008       7/14/2008     Funding   Consumer Mortgage     72,467.65      
10.43       21.00       15,218.21       17.00       356.92       15,575.13  
900050711
    8/1/2008       7/21/2008     Funding   Consumer Mortgage     14,355.44      
11.11       21.00       3,014.64       10.00       44.30       3,058.94  
900054132
    8/1/2008       8/12/2008     Funding   Consumer Mortgage     11,219.66      
10.75       21.00       2,356.13       -11.00       -36.85       2,319.28  
900060051
    8/1/2008       8/2/2008     Funding   Consumer Mortgage     26,014.78      
11.19       21.00       5,463.10       -1.00       -8.09       5,455.02  
900064104
    8/1/2008       8/30/2008     Funding   Consumer Mortgage     139,901.61    
  7.75       21.00       29,379.34       -29.00       -873.41       28,505.92  
900219335
    8/1/2008       8/28/2008     Funding   Consumer Mortgage     11,300.46      
12.50       21.00       2,373.10       -27.00       -105.94       2,267.15  
900074789
    8/1/2008       8/3/2007     Funding   Consumer Mortgage     48,007.13      
11.75       21.00       10,081.50       0.00       0.00       10,081.50  
900077032
    8/1/2008       7/31/2008     Funding   Consumer Mortgage     7,856.98      
12.75       21.00       1,649.97       1.00       2.78       1,652.75  
900228286
    8/1/2008       8/11/2008     Funding   Consumer Mortgage     8,663.12      
12.75       21.00       1,819.26       -10.00       -30.68       1,788.57  
900082234
    8/1/2008       8/23/2008     Funding   Consumer Mortgage     161,620.70    
  9.13       21.00       33,940.35       -22.00       -901.75       33,038.59  
900238561
    8/1/2008       6/19/2008     Funding   Consumer Mortgage     10,672.39      
11.75       21.00       2,241.20       30.00       104.50       2,345.70  
900096515
    8/1/2008       5/1/2008     Funding   Consumer Mortgage     27,445.90      
10.75       21.00       5,763.64       0.00       0.00       5,763.64  
900100957
    8/1/2008       8/26/2008     Funding   Consumer Mortgage     6,368.32      
10.18       21.00       1,337.35       -25.00       -45.02       1,292.33  
900104123
    8/1/2008       8/6/2008     Funding   Consumer Mortgage     30,718.82      
8.75       21.00       6,450.95       -5.00       -37.33       6,413.62  
900109040
    8/1/2008       7/1/2008     Funding   Consumer Mortgage     12,497.63      
10.90       21.00       2,624.50       30.00       113.52       2,738.02  
900116563
    8/1/2008       7/16/2008     Funding   Consumer Mortgage     19,589.71      
13.15       21.00       4,113.84       15.00       107.34       4,221.17  
900116600
    8/1/2008       6/29/2008     Funding   Consumer Mortgage     116,429.10    
  9.54       21.00       24,450.11       30.00       925.61       25,375.72  
900281290
    8/1/2008       6/28/2008     Funding   Consumer Mortgage     14,500.38      
14.50       21.00       3,045.08       30.00       175.21       3,220.29  
900285973
    8/1/2008       5/31/2008     Funding   Consumer Mortgage     6,831.67      
10.75       21.00       1,434.65       0.00       0.00       1,434.65  
900127648
    8/1/2008       12/1/2007     Funding   Consumer Mortgage     74,240.51      
9.93       21.00       15,590.51       0.00       0.00       15,590.51  
900129120
    8/1/2008       8/29/2008     Funding   Consumer Mortgage     7,297.65      
10.10       21.00       1,532.51       -28.00       -57.33       1,475.18  
900130097
    8/1/2008       5/29/2007     Funding   Consumer Mortgage     38,471.44      
10.68       21.00       8,079.00       0.00       0.00       8,079.00  
900139885
    8/1/2008       8/24/2008     Funding   Consumer Mortgage     8,395.70      
11.30       21.00       1,763.10       -23.00       -60.61       1,702.48  
900144702
    8/1/2008       7/20/2007     Funding   Consumer Mortgage     98,474.92      
9.68       21.00       20,679.73       0.00       0.00       20,679.73  
900163379
    8/1/2008       2/2/2008     Funding   Consumer Mortgage     6,203.41      
14.40       21.00       1,302.72       0.00       0.00       1,302.72  
900169887
    8/1/2008       7/28/2008     Funding   Consumer Mortgage     16,703.18      
11.25       21.00       3,507.67       3.00       15.66       3,523.33  
900317430
    8/1/2008       8/15/2008     Funding   Consumer Mortgage     248,448.02    
  6.00       21.00       52,174.08       -14.00       -579.71       51,594.37  
900171971
    8/1/2008       8/4/2008     Funding   Consumer Mortgage     12,724.28      
10.99       21.00       2,672.10       -3.00       -11.65       2,660.45  
900188408
    8/1/2008       6/12/2008     Funding   Consumer Mortgage     8,245.28      
14.00       21.00       1,731.51       30.00       96.19       1,827.70  
900190879
    8/1/2008       8/9/2007     Funding   Consumer Mortgage     98,114.87      
11.00       21.00       20,604.12       0.00       0.00       20,604.12  
900344445
    8/1/2008       2/5/2007     Funding   Consumer Mortgage     202,589.08      
8.97       21.00       42,543.71       0.00       0.00       42,543.71  
900345453
    8/1/2008       8/21/2007     Funding   Consumer Mortgage     49,132.66      
11.47       21.00       10,317.86       0.00       0-00       10,317.86  
900345761
    8/1/2008       8/12/2008     Funding   Consumer Mortgage     26,191.40      
11.97       21.00       5,500.19       -11.00       -95.80       5,404.40  

 



--------------------------------------------------------------------------------



 



     

                                                                               
              Paid Thru   Funding       Principal           Purchase   Proceeds
Before   Days   Accrued   Total Purchase Loan Number As Of Date   Date   Status
  Pool   Balance   Rate   Price   Accrual   Accrued   Interest   Proceeds
900352370
    8/1/2008       6/18/2008     Funding   Consumer Mortgage     29,946.44      
13.22       21.00       6,288.75       30.00       329.91       6,618.66  
900353258
    8/1/2008       7/25/2008     Funding   Consumer Mortgage     101,398.39    
  10.99       21.00       21,293.66       6.00       185.73       21,479.39  
900354244
    8/1/2008       11/2/2007     Funding   Consumer Mortgage     304,338.23    
  8.97       21.00       63,911.03       0.00       0.00       63,911.03  
900355427
    8/1/2008       2/6/2007     Funding   Consumer Mortgage     43,703.67      
12.50       21.00       9,177.77       0.00       0.00       9,177.77  
900216391
    8/1/2008       8/28/2008     Funding   Consumer Mortgage     55,260.05      
10.93       21.00       11,604.61       -27.00       -452.99       11,151.62  
900217755
    8/1/2008       5/25/2008     Funding   Consumer Mortgage     2,105.95      
12.00       21.00       442.25       0.00       0.00       442.25  
900222444
    8/1/2008       7/11/2008     Funding   Consumer Mortgage     84,124.62      
10.73       21.00       17,666.17       20.00       501.48       18,167.65  
900240631
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     11,694.78      
11.75       21.00       2,455.90       29.00       110.69       2,566.60  
900245417
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     67,580.28      
11.60       21.00       14,191.86       29.00       631.50       14,823.36  
900270303
    8/1/2008       5/8/2008     Funding   Consumer Mortgage     12,279.51      
14.50       21.00       2,578.70       0.00       0.00       2,578.70  
900397156
    8/1/2008       8/20/2008     Funding   Consumer Mortgage     21,828.73      
11.97       21.00       4,584.03       -19.00       -137.90       4,446.13  
900281889
    8/1/2008       8/27/2007     Funding   Consumer Mortgage     315,078.65    
  8.25       21.00       66,166.52       0.00       0.00       66,166.52  
900283859
    8/1/2008       6/27/2008     Funding   Consumer Mortgage     9,045.19      
14.50       21.00       1,899.49     30.00     109.30       2,008.79  
900405224
    8/1/2008       9/2/2007     Funding   Consumer Mortgage     31,018.41      
10.60       21.00       6,513.87       0.00       0.00       6,513.87  
900298385
    8/1/2008       8/5/2008     Funding   Consumer Mortgage     58,466.31      
9.37       21.00       12,277.93       -4.00       -60.87       12,217.06  
900302141
    8/1/2008       4/25/2007     Funding   Consumer Mortgage     77,330.37      
8.68       21.00       16,239.38       0.00       0.00       16,239.38  
900307313
    8/1/2008       5/1/2007     Funding   Consumer Mortgage     60,336.57      
9.12       21.00       12,670.68       0.00       0.00       12,670.68  
900308676
    8/1/2008       7/1/2008     Funding   Consumer Mortgage     10,133.32      
12.99       21.00       2,128.00       30.00       109.69       2,237.69  
900441707
    8/1/2008       8/29/2007     Funding   Consumer Mortgage     54,770.83      
9.80       21.00       11,501.87       0.00       0.00       11,501.87  
900337715
    8/1/2008       6/21/2007     Funding   Consumer Mortgage     24,000.44      
12.50       21.00       5,040.09       0.00       0.00       5,040.09  
900349291
    8/1/2008       2/2/2008     Funding   Consumer Mortgage     16,146.67      
10.65       21.00       3,390.80       0.00       0.00       3,390.80  
900354081
    8/1/2008       11/2/2007     Funding   Consumer Mortgage     299,700.42    
  8.72       21.00       62,937.09       0.00       0.00       62,937.09  
900476776
    8/1/2008       7/31/2007     Funding   Consumer Mortgage     34,967.00      
9.50       21.00       7,343.07       0.00       0.00       7,343.07  
900485985
    8/1/2008       7/2/2007     Funding   Consumer Mortgage     31,786.53      
12.57       21.00       6,675.17       0.00       0.00       6,675.17  
900410592
    8/1/2008       10/2/2007     Funding   Consumer Mortgage     64,972.49      
12.00       21.00       13,644.22       0.00       0.00       13,644.22  
900607604
    8/1/2008       5/31/2008     Funding   Consumer Mortgage     7,391.01      
11.90       21.00       1,552.11       0.00       0.00       1,552.11  
900616401
    8/1/2008       2/27/2008     Funding   Consumer Mortgage     38,002.12      
12.50       21.00       7,980.45       0.00       0.00       7,980.45  
900617957
    8/1/2008       2/22/2008     Funding   Consumer Mortgage     203,056.71    
  9.32       21.00       42,641.91       0.00       0.00       42,641.91  
900618037
    8/1/2008       5/21/2008     Funding   Consumer Mortgage     18,166.80      
11.69       21.00       3,815.03       0.00       0.00       3,815.03  
900619158
    8/1/2008       5/8/2008     Funding   Consumer Mortgage     27,455.11      
10.85       21.00       5,765.57       0.00       0.00       5,765.57  
900620218
    8/1/2008       5/25/2008     Funding   Consumer Mortgage     18,397.21      
12.47       21.00       3,863.41       0.00       0.00       3,863.41  
900621693
    8/1/2008       2/2/2008     Funding   Consumer Mortgage     15,036.27      
14.16       21.00       3,157.62       0.00       0.00       3,157.62  
900625408
    8/1/2008       7/6/2008     Funding   Consumer Mortgage     95,619.59      
9.13       21.00       20,080.11       25.00       606.25       20,686.37  
900632699
    8/1/2008       7/2/2008     Funding   Consumer Mortgage     96,134.37      
9.25       21.00       20,188.22       29.00       716.33       20,904.55  
900632799
    8/1/2008       5/3/2008     Funding   Consumer Mortgage     93,100.00      
9.50       21.00       19,551.00       0.00       0.00       19,551.00  
900632898
    8/1/2008       5/25/2008     Funding   Consumer Mortgage     14,813.62      
12.25       21.00       3,110.86       0.00       0.00       3,110.86  
900580463
    8/1/2008       1/11/2008     Funding   Consumer Mortgage     82,835.54      
9.00       21.00       17,395.46       0.00       0.00       17,395.46  
900586274
    8/1/2008       6/13/2008     Funding   Consumer Mortgage     69,730.89      
9.97       21.00       14,643.49       30.00       579.35       15,222.83  
900587794
    8/1/2008       8/28/2008     Funding   Consumer Mortgage     10,185.66      
10.39       21.00       2,138.99       -27.00       -79.37       2,059.62  
900600956
    8/1/2008       5/2/2008     Funding   Consumer Mortgage     68,825.20      
9.70       21.00       14,453.29       0.00       0.00       14,453.29  
900603023
    8/1/2008       3/21/2008     Funding   Consumer Mortgage     13,786.19      
11.75       21.00       2,895.10       0.00       0.00       2,895.10  
900608426
    8/1/2008       4/1/2008     Funding   Consumer Mortgage     27,411.32      
11.22       21.00       5,756.38       0.00       0.00       5,756.38  
900617568
    8/1/2008       5/18/2008     Funding   Consumer Mortgage     4,911.78      
12.75       21.00       1,031.47       0.00       0.00       1,031.47  
900624529
    8/1/2008       8/24/2008     Funding   Consumer Mortgage     77,698.89      
6.00       21.00       16,316.77       -23.00       -297.85       16,018.92  
900625357
    8/1/2008       2/2/2008     Funding   Consumer Mortgage     15,279.96      
13.45       21.00       3,208.79       0.00       0.00       3,208.79  
900626379
    8/1/2008       6/17/2008     Funding   Consumer Mortgage     65,366.53      
10.50       21.00       13,726.97       30.00       571.96       14,298.93  
900632682
    8/1/2008       2/16/2008     Funding   Consumer Mortgage     13,251.57      
13.45       21.00       2,782.83       0.00       0.00       2,782.83  
900637650
    8/1/2008       3/1/2008     Funding   Consumer Mortgage     138,313.90      
9.22       21.00       29,045.92       0.00       0.00       29,045.92  
900637901
    8/1/2008       3/14/2008     Funding   Consumer Mortgage     91,817.17      
8.49       21.00       19,281.61       0.00       0.00       19,281.61  
900638258
    8/1/2008       5/2/2008     Funding   Consumer Mortgage     135,474.29      
8.72       21.00       28,449.60       0.00       0.00       28,449.60  
294414
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     88.44      
20.99       22.00       19.46       -26.00       -1.34       18.12  
50570
    8/1/2008       3/16/2008     Fund   Construction     189,175.00       10.25
      11.00       20,809.25       0.00       0.00       20,809.25  
50531
    8/1/2008       6/28/2008     Fund   Construction     789,253.00       9.00  
    11.00       86,817.83       0.00       0.00       86,817.83  
50631
    8/1/2008       3/16/2008     Fund   Construction     531,656.00       10.25
      11.00       58,482.16       0.00       0.00       58,482.16  

 



--------------------------------------------------------------------------------



 



     

                                                                               
              Paid Thru   Funding       Principal           Purchase   Proceeds
Before   Days   Accrued   Total Purchase Loan Number As Of Date   Date   Status
       Pool   Balance   Rate   Price   Accrual   Accrued   Interest   Proceeds
50628
    8/1/2008       6/28/2008     Fund   Construction     601,375.00       10.00
      11.00       66,151.25       0.00       0.00       66,151.25  
50431
    8/1/2008       3/28/2007     Fund   Construction     1,760,700.00      
10.00       11.00       193,677.00       0.00       0.00       193,677.00  
50584
    8/1/2008       4/28/2008     Fund   Construction     1,418,750.00      
10.00       11.00       156,062.50       0.00       0.00       156,062.50  
50573
    8/1/2008       4/28/2008     Fund   Construction     75,000.00       10.00  
    11.00       8,250.00       0.00       0.00       8,250.00  
50630
    8/1/2008       2/16/2008     Fund   Construction     233,500.00       10.25
      11.00       25,685.00       0.00       0.00       25,685.00  
50441
    8/1/2008       3/13/2008     Fund   Construction     278,629.00       10.00
      11.00       30,649.19       0.00       0.00       30,649.19  
50586
    8/1/2008       1/10/2008     Fund   Construction     449,490.00       10.00
      11.00       49,443.90       0.00       0.00       49,443.90  
50608
    8/1/2008       6/19/2008     Fund   Construction     188,880.00       10.25
      11.00       20,776.80       0.00       0.00       20,776.80  
50328
    8/1/2008       5/21/2007     Fund   Construction     73,866.00       10.25  
    11.00       8,125.26       0.00       0.00       8,125.26  
50462
    8/1/2008       6/20/2008     Fund   Construction     350,000.00       8.50  
    11.00       38,500.00       0.00       0.00       38,500.00  
50253
    8/1/2008       2/15/2007     Fund   Construction     2,255,000.00      
10.00       11.00       248,050.00       0.00       0.00       248,050.00  
50254
    8/1/2008       2/15/2007     Fund   Construction     2,244,613.00      
10.00       11.00       246,907.43       0.00       0.00       246,907.43  
50469
    8/1/2008       6/21/2008     Fund   Construction     748,876.00       8.50  
    11.00       82,376.36       0.00       0.00       82,376.36  
50326
    8/1/2008       6/19/2008     Fund   Construction     218,741.00       10.00
      11.00       24,061.51       0.00       0.00       24,061.51  
50600
    8/1/2008       3/15/2008     Fund   Construction     1,036,415.00       8.50
      11.00       114,005.65       0.00       0.00       114,005.65  
50576
    8/1/2008       3/12/2008     Fund   Construction     17,231.00       10.25  
    11.00       1,895.41       0.00       0.00       1,895.41  
50602
    8/1/2008       6/16/2008     Fund   Construction     9,734.50       10.00  
    11.00       1,070.80       0.00       0.00       1,070.80  
50415
    8/1/2008       6/30/2008     Fund   Construction     915,493.20       8.50  
    11.00       100,704.25       0.00       0.00       100,704.25  
50619
    8/1/2008       3/21/2008     Fund   Construction     200,000.00       10.25
      11.00       22,000.00       0.00       0.00       22,000.00  
50635
    8/1/2008       4/2/2008     Fund   Construction     442,000.00       10.25  
    11.00       48,620.00       0.00       0.00       48,620.00  
50547
    8/1/2008       9/28/2007     Fund   Construction     1,042,000.00       9.50
      11.00       114,620.00       0.00       0.00       114,620.00  
50557
    8/1/2008       10/28/2007     Fund   Construction     1,011,208.00      
9.75       11.00       111,232.88       0.00       0.00       111,232.88  
50510
    8/1/2008       6/28/2007     Fund   Construction     107,336.00       10.00
      11.00       11,806.96       0.00       0.00       11,806.96  
50597
    8/1/2008       11/28/2007     Fund   Construction     159,600.00       10.25
      11.00       17,556.00       0.00       0.00       17,556.00  
50068
    8/1/2008       3/28/2008     Fund   Construction     3,125,000.00       8.50
      11.00       343,750.00       0.00       0.00       343,750.00  
50428
    8/1/2008       4/25/2008     Fund   Construction     3,023,400.00       8.50
      11.00       332,574.00       0.00       0.00       332,574.00  
50443
    8/1/2008       5/15/2008     Fund   Construction     1,849,190.00       8.50
      11.00       203,410.90       0.00       0.00       203,410.90  
50472
    8/1/2008       7/26/2007     Fund   Construction     303,127.00       10.00
      11.00       33,343.97       0.00       0.00       33,343.97  
50607
    8/1/2008       5/18/2008     Fund   Construction     1,545,842.00      
10.00       11.00       170,042.62       0.00       0.00       170,042.62  
50561
    8/1/2008       1/21/2008     Fund   Construction     368,385.00       9.75  
    11.00       40,522.35       0.00       0.00       40,522.35  
50553
    8/1/2008       4/16/2008     Fund   Construction     234,517.00       10.00
      11.00       25,796.87       0.00       0.00       25,796.87  
50546
    8/1/2008       1/18/2008     Fund   Construction     57,800.00       9.75  
    11.00       6,358.00       0.00       0.00       6,358.00  
50545
    8/1/2008       3/11/2008     Fund   Construction     58,000.00       9.75  
    11.00       6,380.00       0.00       0.00       6,380.00  
50578
    8/1/2008       4/19/2008     Fund   Construction     229,645.00       9.75  
    11.00       25,260.95       0.00       0.00       25,260.95  
50594
    8/1/2008       6/25/2008     Fund   Construction     1,061,287.00       9.50
      11.00       116,741.57       0.00       0.00       116,741.57  
50626
    8/1/2008       5/28/2008     Fund   Construction     959,856.00       10.25
      11.00       105,584.16       0.00       0.00       105,584.16  
50529
    8/1/2008       1/15/2007     Fund   Construction     426,000.00       9.25  
    11.00       46,860.00       0.00       0.00       46,860.00  
50611
    8/1/2008       3/20/2008     Fund   Construction     186,500.00       10.25
      11.00       20,515.00       0.00       0.00       20,515.00  
50580
    8/1/2008       10/22/2007     Fund   Construction     166,149.00       10.25
      11.00       18,276.39       0.00       0.00       18,276.39  
50501
    8/1/2008       6/30/2008     Fund   Construction     52,000.00       10.00  
    11.00       5,720.00       0.00       0.00       5,720.00  
50502
    8/1/2008       6/30/2008     Fund   Construction     52,000.00       10.00  
    11.00       5,720.00       0.00       0.00       5,720.00  
50627
    8/1/2008       3/28/2008     Fund   Construction     152,618.00       10.25
      11.00       16,787.98       0.00       0.00       16,787.98  
50541
    8/1/2008       5/19/2008     Fund   Construction     2,623,751.00       8.50
      11.00       288,612.61       0.00       0.00       288,612.61  
50606
    8/1/2008       12/1/2007     Fund   Construction     616,000.00       10.25
      11.00       67,760.00       0.00       0.00       67,760.00  
50620
    8/1/2008       6/20/2008     Fund   Construction     120,000.00       11.00
      11.00       13,200.00       0.00       0.00       13,200.00  
50538
    8/1/2008       6/30/2008     Fund   Construction     218,422.00       9.50  
    11.00       24,026.42       0.00       0.00       24,026.42  
50494
    8/1/2008       6/15/2008     Fund   Construction     385,171.52       8.50  
    11.00       42,368.87       0.00       0.00       42,368.87  
50506
    8/1/2008       6/15/2008     Fund   Construction     1,075,685.00       8.50
      11.00       118,325.35       0.00       0.00       118,325.35  
50567
    8/1/2008       8/9/2007     Fund   Construction     672,740.00       10.00  
    11.00       74,001.40       0.00       0.00       74,001.40  
50406
    8/1/2008       5/28/2008     Fund   Construction     942,819.00       10.00
      11.00       103,710.09       0.00       0.00       103,710.09  
50621
    8/1/2008       6/2/2008     Fund   Construction     358,150.00       10.00  
    11.00       39,396.50       0.00       0.00       39,396.50  
50629
    8/1/2008       6/30/2008     Fund   Construction     1,169,468.00      
10.00       11.00       128,641.48       0.00       0.00       128,641.48  
706490
    8/1/2008       7/8/2008     Fund   Consumer Non Mortgage     2817.61      
13.99       22.00       619.87       23.00       25.18       645.06  
678253
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     4,515.19      
11.99       22.00       993.34       -8.00       -12.03       981.31  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding       Principal           Purchase  
Proceeds Before   Days   Accrued   Total Purchase        Loan Number As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
1234934
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     2,861.56      
21.00       22.00       629.54       -16.00       -26.71       602.84  
1273105
    8/1/2008       6/3/2010     Fund   Consumer Non Mortgage     135.13      
9.99       22.00       29.73       -662.00       -24.82       4.90  
1272191
    8/1/2008       9/4/2008     Fund   Consumer Non Mortgage     4,947.81      
8.99       22.00       1,088.52       -33.00       -40.77       1,047.74  
1272749
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     7,302.07      
9.99       22.00       1,606.46       -2.00       -4.05       1,602.40  
2012606
    8/1/2008       9/12/2008     Fund   Consumer Non Mortgage     2,600.65      
9.99       22.00       572.14       -41.00       -29.59       542.55  
2012935
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     3,335.00      
13.99       22.00       733.70       -11.00       -14.26       719.44  
2241724
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     5,204.02      
15.99       22.00       1,144.88       -1.00       -2.31       1,142.57  
2287704
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     923.13      
15.99       22.00       203.09       -8.00       -3.28       199.81  
2312997
    8/1/2008       9/9/2008     Fund   Consumer Non Mortgage     627.36      
11.99       22.00       138.02       -38.00       -7.94       130.08  
2362275
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     4,518.16      
11.99       22.00       994.00       -8.00       -12.04       981.96  
2271681
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     2,829.60      
13.99       22.00       622.51       -8.00       -8.80       613.72  
2281762
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     6,822.05      
11.99       22.00       1,500.85       -8.00       -18.18       1,482.67  
2855434
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     940.84      
15.99       22.00       206.98       -9.00       -3.76       203.22  
3936305
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     270.98      
11.99       22.00       59.62       2.00       0.18       59.80  
3748455
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     119.96      
15.99       22.00       26.39       -28.00       -1.49       24.90  
339277
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     356.77      
17.50       22.00       78.49       -5.00       -0.87       77.62  
4498684
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     472.19      
9.99       22.00       103.88       -3.00       -0.39       103.49  
4506693
    8/1/2008       9/4/2008     Fund   Consumer Non Mortgage     3,698.95      
13.99       22.00       813.77       -33.00       -47.44       766.33  
5098495
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     2182.48      
0.00       22.00       480.15       0.00       0.00       480.15  
5582910
    8/1/2008       11/30/2008     Fund   Consumer Non Mortgage     3,130.25    
  11.99       22.00       688.66       -119.00       -124.06       564.59  
5793872
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     1,890.52      
15.99       22.00       415.91       -29.00       -24.35       391.56  
6528287
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     7,976.25      
7.99       22.00       1,754.78       -12.00       -21.24       1,733.53  
6529268
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     4,469.76      
9.99       22.00       983.35       -12.00       -14.88       968.46  
6529031
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     4,442.41      
9.99       22.00       977.33       -12.00       -14.79       962.54  
7259702
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     7,995.40      
7.99       22.00       1,758.99       -12.00       -21.29       1,737.69  
7772112
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     5,095.55      
8.99       22.00       1,121.02       -4.00       -5.09       1,115.93  
7772680
    8/1/2008       11/5/2008     Fund   Consumer Non Mortgage     3,426.41      
13.99       22.00       753.81       -94.00       -125.16       628.65  
7611019
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,295.58      
20.99       22.00       285.03       -14.00       -10.58       274.45  
8222197
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     2,089.82      
13.99       22.00       459.76       -28.00       -22.74       437.02  
8718538
    8/1/2008       9/5/2008     Fund   Consumer Non Mortgage     1,806.20      
8.99       22.00       397.36       -34.00       -15.34       382.03  
8934280
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     4,870.58      
9.99       22.00       1,071.53       -31.00       -41.90       1,029.63  
8714024
    8/1/2008       9/5/2008     Fund   Consumer Non Mortgage     5,179.11      
11.99       22.00       1,139.40       -34.00       -58.65       1,080.76  
9150505
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     595.35      
18.25       22.00       130.98       -3.00       -0.91       130.07  
9305144
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     6,458.74      
7.99       22.00       1,420.92       -13.00       -18.64       1,402.29  
9306988
    8/1/2008       9/14/2008     Fund   Consumer Non Mortgage     3,283.74      
8.99       22.00       722.42       -43.00       -35.26       687.16  
9269845
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     2,295.25      
21.00       22.00       504.96       -3.00       -4.02       500.94  
9819126
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,575.36      
9.99       22.00       346.58       -14.00       -6.12       340.46  
10211599
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     1,712.84      
15.99       22.00       376.82       -2.00       -1.52       375.30  
10199704
    8/1/2008       5/3/2009     Fund   Consumer Non Mortgage     1,456.55      
13.99       22.00       320.44       -272.00       -153.96       166.48  
10229812
    8/1/2008       9/4/2008     Fund   Consumer Non Mortgage     4,794.29      
9.99       22.00       1,054.74       -33.00       -43.90       1,010.84  
10968943
    8/1/2008       3/10/2009     Fund   Consumer Non Mortgage     831.63      
13.99       22.00       182.96       -219.00       -70.78       112.18  
11005429
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     4,517.58      
11.99       22.00       993.87       -13.00       -19.56       974.31  
11007573
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     4,526.30      
11.99       22.00       995.79       -9.00       -13.57       982.22  
11680802
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     646.97      
21.00       22.00       142.33       -18.00       -6.79       135.54  
12325783
    8/1/2008       9/5/2008     Fund   Consumer Non Mortgage     5,644.91      
7.99       22.00       1,241.88       -34.00       -42.60       1,199.28  
12361499
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     5,493.14      
9.99       22.00       1,208.49       -20.00       -30.49       1,178.00  
12388425
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     5,045.51      
9.99       22.00       1,110.01       -15.00       -21.00       1,089.01  
12295926
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     5,796.55      
7.99       22.00       1,275.24       -3.00       -3.86       1,271.38  
12901806
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     1575.99      
10.00       22.00       346.72       9.00       3.94       350.66  
13587226
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     2,398.49      
15.99       22.00       527.67       -27.00       -28.76       498.90  
14386595
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     2,026.17      
19.20       22.00       445.76       -3.00       -3.24       442.52  
14934815
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     2,555.27      
11.99       22.00       562.16       -8.00       -6.81       555.35  
15023461
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     1,510.04      
13.99       22.00       332.21       -4.00       -2.35       329.86  
15028718
    8/1/2008       7/5/2008     Fund   Consumer Non Mortgage     5863.65      
7.99       22.00       1,290.00       26.00       33.84       1,323.84  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding       Principal           Purchase  
Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date   Date
  Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
15240151
    8/1/2008       2/5/2009     Fund   Consumer Non Mortgage     247.07      
9.99       22.00       54.36       -184.00       -12.62       41.74  
16388859
    8/1/2008       9/25/2008     Fund   Consumer Non Mortgage     5,955.38      
8.99       22.00       1,310.18       -54.00       -80.31       1,229.88  
16859612
    8/1/2008       9/5/2008     Fund   Consumer Non Mortgage     5,470.12      
9.99       22.00       1,203.43       -34.00       -51.61       1,151.82  
16897302
    8/1/2008       9/5/2008     Fund   Consumer Non Mortgage     5,649.00      
11.99       22.00       1,242.78       -34.00       -63.97       1,178.81  
17991617
    8/1/2008       9/6/2008     Fund   Consumer Non Mortgage     3,839.57      
11.99       22.00       844.71       -35.00       -44.76       799.95  
18651972
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     2,404.57      
16.99       22.00       529.01       -10.00       -11.35       517.66  
639194
    8/1/2008       9/3/2008     Fund   Consumer Non Mortgage     5,326.90      
7.99       22.00       1,171.92       -32.00       -37.83       1,134.09  
19098875
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     2,965.86      
13.99       22.00       652.49       -7.00       -8.07       644.42  
19141735
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     4,518.69      
11.99       22.00       994.11       -13.00       -19.56       974.55  
19104433
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     4,988.98      
9.99       22.00       1,097.58       -7.00       -9.69       1,087.88  
19110944
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     5,002.80      
9.99       22.00       1,100.62       -7.00       -9.72       1,090.90  
694709
    8/1/2008       4/6/2009     Fund   Consumer Non Mortgage     638.66      
18.89       22.00       140.51       -245.00       -82.10       58.40  
19136933
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     3,277.50      
13.99       22.00       721.05       -7.00       -8.92       712.13  
19149078
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     5,005.09      
9.99       22.00       1,101.12       -7.00       -9.72       1,091.40  
19209010
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     5,301.02      
11.99       22.00       1,166.22       -10.00       -17.66       1,148.57  
717085
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     2,733.12      
13.99       22.00       601.29       -26.00       -27.62       573.67  
19791700
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     1,853.21      
23.00       22.00       407.71       29.00       34.34       442.04  
20558967
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     7,286.18      
9.99       22.00       1,602.96       -10.00       -20.22       1,582.74  
21721470
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     4,144.29      
13.99       22.00       911.74       -8.00       -12.88       898.86  
21809737
    8/1/2008       8/1/2008     Fund   Consumer Non Mortgage     521.84      
15.00       22.00       114.80       0.00       0.00       114.80  
21880146
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     5,796.67      
7.99       22.00       1,275.27       -8.00       -10.29       1,264.98  
21441998
    8/1/2008       11/15/2008     Fund   Consumer Non Mortgage     2,548.61    
  6.00       22.00       560.69       -104.00       -44.18       516.52  
22304778
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     1,879.54      
13.99       22.00       413.50       -8.00       -5.84       407.66  
22367329
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     2,062.42      
6.00       22.00       453.73       -29.00       -9.97       443.76  
21933006
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     5,013.45      
9.99       22.00       1,102.96       -8.00       -11.13       1,091.83  
21956314
    8/1/2008       2/9/2009     Fund   Consumer Non Mortgage     1,449.62      
13.99       22.00       318.92       -188.00       -105.91       213.01  
22370169
    8/1/2008       5/14/2009     Fund   Consumer Non Mortgage     3,512.04      
7.99       22.00       772.65       -283.00       -220.59       552.06  
22379690
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     7,808.59      
13.99       22.00       1,717.89       -14.00       -42.48       1,675.41  
22665774
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     969.59      
15.99       22.00       213.31       -15.00       -6.46       206.85  
22670359
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     4,522.56      
11.99       22.00       994.96       -15.00       -22.59       972.37  
23397212
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     7,989.54      
7.99       22.00       1,757.70       -18.00       -31.92       1,725.78  
24672636
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     958.60      
9.99       22.00       210.89       -28.00       -7.45       203.44  
24821142
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     1516.52      
17.23       22.00       333.63       20.00       14.52       348.15  
25544641
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     9195.13      
9.99       22.00       2,022.93       1.00       2.55       2,025.48  
26090270
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     2,810.73      
13.99       22.00       618.36       -16.00       -17.48       600.88  
25980300
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     6,777.22      
11.99       22.00       1,490.99       -16.00       -36.12       1,454.87  
25980491
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     898.98      
17.99       22.00       197.78       -16.00       -7.19       190.59  
26021904
    8/1/2008       1/24/2009     Fund   Consumer Non Mortgage     3,012.38      
11.99       22.00       662.72       -173.00       -173.57       489.15  
26085398
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     4,509.95      
11.99       22.00       992.19       -16.00       -24.03       968.16  
26769974
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     1869.71      
0.01       22.00       411.34       2.00       0.00       411.34  
27095030
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     1,473.28      
15.99       22.00       324.12       -10.00       -6.54       317.58  
27098950
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     3,300.49      
13.99       22.00       726.11       -10.00       -12.83       713.28  
27149825
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     1,411.93      
13.99       22.00       310.62       -10.00       -5.49       305.14  
27130086
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     3,278.32      
13.99       22.00       721.23       -10.00       -12.74       708.49  
27191917
    8/1/2008       8/1/2008     Fund   Consumer Non Mortgage     213.04      
17.65       22,00       46.87       0.00       0.00       46.87  
27198053
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     864.40      
17.65       22.00       190.17       -1.00       -0.42       189.74  
27711422
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     257.18      
15.99       22.00       56.58       -11.00       -1.26       55.32  
27979471
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     1,228.64      
19.71       22.00       270.30       -6.00       -4.04       266.26  
27751186
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     6,337.18      
8.99       22.00       1,394.18       -29.00       -45.89       1,348.29  
27770469
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     7,687.16      
7.99       22.00       1,691.18       -29.00       -49.48       1,641.70  
28681727
    8/1/2008       6/25/2008     Fund   Consumer Non Mortgage     2721.84      
17.50       22.00       598.80       0.00       0.00       598.80  
28805656
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     374.41      
24.00       22.00       82.37       29.00       7.24       89.61  
29527913
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     216.50      
15.99       22.00       47.63       -12.00       -1.15       46.48  
29132259
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,949.85      
13.99       22.00       428.97       -12.00       -9.09       419.87  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding       Principal           Purchase  
Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date   Date
  Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
30096727
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     4,414.97      
9.99       22.00       971.29       -20.00       -24.50       946.79  
29569515
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,165.18      
17.99       22.00       256.34       -12.00       -6.99       249.35  
30441199
    8/1/2008       10/16/2008     Fund   Consumer Non Mortgage     305.18      
9.99       22.00       67.14       -75.00       -6.35       60.79  
30056950
    8/1/2008       7/12/2008     Fund   Consumer Non Mortgage     1392.23      
15.99       22.00       306.29       19.00       11.75       318.04  
30058898
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     3,267.41      
13.99       22.00       718.83       -11.00       -13.97       704.86  
30116903
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     1,407.95      
8.99       22.00       309.75       -20.00       -7.03       302.72  
30128443
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     4670.01      
8.99       22.00       1,027.40       9.00       10.50       1,037.90  
30160181
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     3,055.57      
9.99       22.00       672.23       -11.00       -9.33       662.90  
30447131
    8/1/2008       11/12/2008     Fund   Consumer Non Mortgage     297.45      
19.58       22.00       65.44       -101.00       -16.34       49.10  
30544077
    8/1/2008       6/9/2008     Fund   Consumer Non Mortgage     3165.1      
19.31       22.00       696.32       0.00       0.00       696.32  
31928784
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     8013.59      
7.99       22.00       1,762.99       1.00       1.78       1,764.77  
31934497
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     4,495.22      
9.99       22.00       988.95       -29.00       -36.18       952.77  
32345297
    8/1/2008       5/1/2010     Fund   Consumer Non Mortgage     2,627.39      
7.99       22.00       578.03       -630.00       -367.37       210.65  
32384050
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     3777.55      
13.99       22.00       831.06       1.00       1.47       832.53  
31850623
    8/1/2008       12/1/2008     Fund   Consumer Non Mortgage     2,680.25      
13.99       22.00       589.66       -120.00       -124.99       464.67  
33099042
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     6,269.16      
8.99       22.00       1,379.22       -29.00       -45.40       1,333.81  
33126618
    8/1/2008       6/17/2008     Fund   Consumer Non Mortgage     1527.2      
22.99       22.00       335.98       0.00       0.00       335.98  
32175946
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     2,529.93      
13.99       22.00       556.58       -17.00       -16.71       539.87  
32177691
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     798.62      
15.99       22.00       175.70       -17.00       -6.03       169.67  
33618168
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     4671.73      
11.99       22.00       1,027.78       10.00       15.56       1,043.34  
33411685
    8/1/2008       7/8/2008     Fund   Consumer Non Mortgage     328.58      
20.49       22.00       72.29       23.00       4.30       76.59  
33536903
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     6,332.67      
8.99       22.00       1,393.19       -29.00       -45.86       1,347.33  
33565424
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     2,562.17      
11.99       22.00       563.68       -20.00       -17.07       546.61  
33897975
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     1,459.03      
8.99       22.00       320.99       -21.00       -7.65       313.34  
33908686
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     3,409.87      
7.99       22.00       750.17       -21.00       -15.89       734.28  
35266017
    8/1/2008       6/25/2008     Fund   Consumer Non Mortgage     2285.78      
17.50       22.00       502.87       0.00       0.00       502.87  
35714530
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     796.88      
16.00       22.00       175.31       -21.00       -7.44       167.88  
35733686
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     6,766.23      
11.99       22.00       1,488.57       -21.00       -47.32       1,441.25  
880072
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     2,372.42      
11.99       22.00       521.93       -8.00       -6.32       515.61  
35683929
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     4,525.40      
11.99       22.00       995.59       -21.00       -31.65       963.94  
35730073
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     6,779.90      
11.99       22.00       1,491.58       -21.00       -47.42       1,444.16  
35745570
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     675.15      
20.96       22.00       143.53       -15.00       -5.90       142.64  
36532272
    8/1/2008       4/2/2009     Fund   Consumer Non Mortgage     747.22      
22.03       22.00       164.39       -241.00       -110.20       54.19  
36766512
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     254.16      
17.99       22.00       55.92       -16.00       -2.03       53.88  
36881407
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     804.64      
11.99       22.00       177.02       -22.00       -5.90       171.13  
36886220
    8/1/2008       7/23/2008     Fund   Consumer Non Mortgage     2972.95      
13.99       22.00       654.05       8.00       9.24       663.29  
36880288
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     760.06      
11.99       22.00       167.21       -22.00       -5.57       161.64  
36887644
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     1,199.80      
15.99       22.00       263.96       -22.00       -11.72       252.23  
37835997
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     3247.43      
20.99       22.00       714.43       10.00       18.93       733.37  
37882185
    8/1/2008       11/19/2008     Fund   Consumer Non Mortgage     4,679.55    
  9.99       22.00       1,029.50       -108.00       -140.25       889.25  
38192696
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     2,758.49      
13.99       22.00       606.87       -23.00       -24.66       582.21  
38428181
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     844.59      
16.99       22.00       185.81       -23.00       -9.17       176.64  
38749720
    8/1/2008       12/2/2011     Fund   Consumer Non Mortgage     5,794.39      
10.00       22.00       1,274.77       -1,201.00       -1,933.07       -658.31  
38198887
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     1528.93      
17.99       22.00       336.36       1.00       0.76       337.13  
38219771
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     4,084.87      
11.99       22.00       898.67       -23.00       -31.29       867.38  
39902562
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     5,559.50      
7.99       22.00       1,223.09       -18.00       -22.21       1,200.88  
39906984
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     5,770.84      
7.99       22.00       1,269.58       -15.00       -19.21       1,250.37  
39368892
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     2,589.02      
13.99       22.00       569.58       -19.00       -19.12       550.47  
39905355
    8/1/2008       10/16/2008     Fund   Consumer Non Mortgage     2,628.99    
  13.99       22.00       578.38       -75.00       -76.62       501.75  
39941459
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     4,979.05      
9.99       22.00       1,095.39       -16.00       -22.11       1,073.28  
41570926
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     4,890.76      
9.99       22.00       1,075.97       -17.00       -23.07       1,052.90  
41613987
    8/1/2008       12/20/2008     Fund   Consumer Non Mortgage     963.81      
7.99       22.00       212.04       -139.00       -29.73       182.30  
1273047
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     5,547.04      
11.99       22.00       1,220.35       -2.00       -3.69       1,216.65  
1273742
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,697.01      
8.99       22.00       373.34       -3.00       -1.27       372.07  

 



--------------------------------------------------------------------------------



 



     

                                                                                
                        Paid Thru   Funding       Principal           Purchase  
Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date   Date
  Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
41046657
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     830.93      
21.99       22.00       182.80       29.00       14.72       197.52  
41822182
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     2034.41      
17.50       22.00       447.57       9.00       8.90       456.47  
42409982
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     565.01      
9.25       22.00       124.30       -6.00       -0.87       123.43  
43061649
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     916.99      
15.99       22.00       201.74       -26.00       -10.59       191.15  
43020118
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     6,700.50      
11.99       22.00       1,474.11       -26.00       -58.02       1,416.09  
43417742
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     1,198.91      
7.99       22.00       263.76       -17.00       -4.52       259.24  
44572794
    8/1/2008       7/23/2008     Fund   Consumer Non Mortgage     142.25      
17.99       22.00       31.30       8.00       0.57       31.86  
44458445
    8/1/2008       7/23/2008     Fund   Consumer Non Mortgage     2259.48      
15.99       22.00       497.09       8.00       8.03       505.11  
44849801
    8/1/2008       6/19/2009     Fund   Consumer Non Mortgage     3,327.35      
7.99       22.00       732.02       -318.00       -234.84       497.18  
44533759
    8/1/2008       7/23/2008     Fund   Consumer Non Mortgage     378.76      
15.99       22.00       83.33       8.00       1.35       84.67  
44535185
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     5,755.59      
9.99       22.00       1,266.23       -22.00       -35.14       1,231.09  
44827938
    8/1/2008       9/19/2008     Fund   Consumer Non Mortgage     4,703.53      
9.99       22.00       1,034.78       -48.00       -62.65       972.13  
45468176
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     5468.15      
11.99       22.00       1,202.99       2.00       3.64       1,206.64  
45526830
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     7,247.34      
7.99       22.00       1,594.41       -17.00       -27.34       1,567.07  
45532485
    8/1/2008       6/24/2008     Fund   Consumer Non Mortgage     3080.78      
11.99       22.00       677.77       0.00       0.00       677.77  
45713561
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     1,964.04      
13.99       22.00       432.09       -23.00       -17.55       414.53  
45403789
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     934.81      
15.99       22.00       205.66       -27.00       -11.21       194.45  
46111963
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     2,081.60      
13.99       22.00       457.95       -23.00       -18.61       439.35  
46147123
    8/1/2008       7/24/2008     Fund   Consumer Non Mortgage     4385.52      
6.00       22.00       964.81       7.00       5.12       969.93  
46528270
    8/1/2008       4/10/2009     Fund   Consumer Non Mortgage     678.71      
17.50       22.00       149.32       -249.00       -82.15       67.16  
46709219
    8/1/2008       12/16/2008     Fund   Consumer Non Mortgage     433.43      
19.10       22.00       95.35       -135.00       -31.04       64.31  
46858543
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     1740.99      
15.00       22.00       383.02       11.00       7.98       391.00  
47606153
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     2,511.93      
13.99       22.00       552.62       -24.00       -23.43       529.20  
47756398
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     953.93      
15.99       22.00       209.86       -28.00       -11.86       198.00  
47708798
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     700.39      
17.99       22.00       154.09       -29.00       -10.15       143.94  
47752454
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     752.97      
15.99       22.00       165.65       -28.00       -9.36       156.29  
47764315
    8/1/2008       1/29/2009     Fund   Consumer Non Mortgage     17.73      
13.99       22.00       3.90       -178.00       -1.23       2.67  
48749139
    8/1/2008       6/27/2008     Fund   Consumer Non Mortgage     486.57      
15.99       22.00       107.05       0.00       0.00       107.05  
48745422
    8/1/2008       3/26/2010     Fund   Consumer Non Mortgage     269.48      
7.99       22.00       59.29       -595.00       -35.59       23.70  
1745724
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     1,989.30      
21.00       22.00       437.65       -10.00       -11.60       426.04  
49444436
    8/1/2008       7/19/2009     Fund   Consumer Non Mortgage     3,000.45      
9.99       22.00       660.10       -348.00       -289.75       370.35  
49451427
    8/1/2008       1/19/2009     Fund   Consumer Non Mortgage     4,224.09      
7.99       22.00       929.30       -168.00       -157.50       771.80  
49927515
    8/1/2008       12/30/2008     Fund   Consumer Non Mortgage     45.33      
13.99       22.00       9.97       -149.00       -2.62       7.35  
2283085
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     4,555.41      
11.99       22.00       1,002.19       -8.00       -12.14       990.05  
2316125
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     2,783.56      
13.99       22.00       612.38       -8.00       -8.65       603.73  
49933785
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     4,486.99      
11.99       22.00       987.14       -29.00       -43.34       943.80  
49935565
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     989.43      
17.99       22.00       217.67       -29.00       -14.34       203.34  
50633910
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     5,655.04      
7.99       22.00       1,244.11       -19.00       -23.85       1,220.26  
50793714
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     5,643.84      
7.99       22.00       1,241.64       -19.00       -23.80       1,217.85  
52274286
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     224.34      
20.99       22.00       49.35       -7.00       -0.92       48.44  
52912165
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     6,002.59      
11.99       22.00       1,320.57       -18.00       -35.99       1,284.58  
4026901
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     5,005.42      
13.99       22.00       1,101.19       -9.00       -17.51       1,083.69  
52468441
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     836.16      
24.00       22.00       183.96       29.00       16.17       200.12  
52908765
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     12,324.98    
  7.99       22.00       2,711.50       -19.00       -51.97       2,659.52  
54198741
    8/1/2008       11/21/2008     Fund   Consumer Non Mortgage     4,147.46    
  7.99       22.00       912.44       -110.00       -101.26       811.19  
54891120
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     2,873.65      
15.99       22.00       632.20       -21.00       -26.80       605.40  
53985687
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     4,793.24      
9.99       22.00       1,054.51       -29.00       -38.57       1,015.94  
54987345
    8/1/2008       12/30/2008     Fund   Consumer Non Mortgage     791.54      
6.00       22.00       174.14       -149.00       -19.66       154.48  
55446271
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     641.49      
11.99       22.00       141.13       -29.00       -6.20       134.93  
54314870
    8/1/2008       11/3/2008     Fund   Consumer Non Mortgage     2,413.92      
17.50       22.00       531.06       -92.00       -107.96       423.11  
54440920
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     242.39      
15.99       22.00       53.33       -29.00       -3.12       50.20  
2335738
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     4,019.89      
0.00       22.00       884.38       -8.00       0.00       884.38  
2352445
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     4,541.04      
11.99       22.00       999.03       -8.00       -12.10       986.93  
6181660
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     968.48      
18.70       22.00       213.07       -10.00       -5.03       208.03  

 



--------------------------------------------------------------------------------



 



     

                                                                                
                        Paid Thru   Funding       Principal           Purchase  
Proceeds Before   Days   Accrued   Total Purchase Loan Number As Of Date   Date
  Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
56141707
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     4,986.87      
9.99       22.00       1,097.11       -22.00       -30.44       1,066.67  
56173090
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     8,091.93      
15.99       22.00       1,780.22       -23.00       -82.67       1,697.56  
56391363
    8/1/2008       6/19/2008     Fund   Consumer Non Mortgage     1349.26      
21.00       22.00       296.84       0.00       0.00       296.84  
6527901
    8/1/2008       2/13/2009     Fund   Consumer Non Mortgage     5,159.56      
8.99       22.00       1,135.10       -192.00       -247.38       887.72  
6530444
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     3,788.08      
13.99       22.00       833.38       -12.00       -17.67       815.71  
56928393
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     5,640.86      
7.99       22.00       1,240.99       -21.00       -26.29       1,214.70  
56997262
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     1,338.14      
15.99       22.00       294.39       -21.00       -12.48       281.91  
7603775
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     6,495.45      
8.99       22.00       1,429.00       -12.00       -19.46       1,409.53  
59269679
    8/1/2008       9/6/2008     Fund   Consumer Non Mortgage     6,330.91      
8.99       22.00       1,392.80       -35.00       -55.33       1,337.47  
59429452
    8/1/2008       9/6/2008     Fund   Consumer Non Mortgage     1,780.68      
9.99       22.00       391.75       -35.00       -17.29       374.45  
59461986
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     2,021.64      
9.99       22.00       444.76       -4.00       -2.24       442.52  
7771006
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     2,196.80      
11.99       22.00       483.30       -4.00       -2.93       480.37  
7771767
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     7,296.55      
9.99       22.00       1,605.24       -4.00       -8.10       1,597.14  
60323695
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     4,850.87      
9.99       22.00       1,067.19       -24.00       -32.31       1,034.88  
60333710
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     3,141.45      
13.99       22.00       691.12       -24.00       -29.30       661.82  
60338555
    8/1/2008       5/25/2010     Fund   Consumer Non Mortgage     1,136.69      
9.99       22.00       250.07       -654.00       -206.29       43.78  
60370920
    8/1/2008       12/25/2009     Fund   Consumer Non Mortgage     168.71      
13.99       22.00       37.12       -504.00       -33.04       4.07  
60801803
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     2501.17      
19.81       22.00       550.26       0.00       0.00       550.26  
4499803
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     7,315.28      
9.99       22.00       1,609.36       -3.00       -6.09       1,603.27  
8715891
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     8,967.77      
8.99       22.00       1,972.91       -7.00       -15.68       1,957.23  
62249245
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     4,783.57      
9.99       22.00       1,052.39       -25.00       -33.19       1,019.20  
8913560
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     5,800.38      
7.99       22.00       1,276.08       -1.00       -1.29       1,274.80  
8916148
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     4,947.57      
7.99       22.00       1,088.47       -31.00       -34.04       1.054.42  
62405298
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     5,653.37      
7.99       22.00       1,243.74       -25.00       -31.37       1,212.37  
62405960
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     4,830.90      
9.99       22.00       1,062.80       -25.00       -33.51       1.029.28  
62409906
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     4,854.39      
9.99       22.00       1,067.97       -25.00       -33.68       1,034.29  
62413794
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     5,588.22      
7.99       22.00       1,229.41       -25.00       -31.01       1,198.40  
62441347
    8/1/2008       10/27/2009     Fund   Consumer Non Mortgage     685.98      
13.99       22.00       150.92       -446.00       -118.89       32.02  
62774723
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     150.12      
18.25       22.00       33.03       -17.00       -1.29       31.73  
63146884
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     4,463.53      
9.99       22.00       981.98       -6.00       -7.43       974.54  
63495757
    8/1/2008       10/7/2008     Fund   Consumer Non Mortgage     3,092.26      
9.99       22.00       680.30       -66.00       -56.63       623.66  
9307311
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     4,463.04      
9.99       22.00       981.87       -13.00       -16.10       965.77  
63761942
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     4,855.39      
9.99       22.00       1,068.19       -26.00       -35.03       1,033.15  
64011375
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     5,746.04      
7.99       22.00       1,264.13       -2.00       -2.55       1,261.58  
64630992
    8/1/2008       6/11/2008     Fund   Consumer Non Mortgage     510.9      
20.99       22.00       112.40       0.00       0.00       112.40  
65001709
    8/1/2008       6/19/2008     Fund   Consumer Non Mortgage     4262.21      
20.99       22.00       937.69       0.00       0.00       937.69  
65199441
    8/1/2008       1/28/2010     Fund   Consumer Non Mortgage     1,283.82      
9.99       22.00       282.44       -537.00       -191.31       91.13  
65219058
    8/1/2008       7/17/2008     Fund   Consumer Non Mortgage     624.3      
18.92       22.00       137.35       14.00       4.59       141.94  
65748231
    8/1/2008       11/5/2008     Fund   Consumer Non Mortgage     1,641.25      
21.00       22.00       361.08       -94.00       -90.00       271.08  
56835428
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     4,413.14      
13.99       22.00       970.89       -29.00       -49.73       921.16  
56842362
    8/1/2008       9/6/2008     Fund   Consumer Non Mortgage     6,317.16      
8.99       22.00       1,389.78       -35.00       -55.21       1,334.56  
56907775
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     5,659.18      
7.99       22.00       1,245.02       -21.00       -26.38       1,218.64  
56934746
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     4,859.49      
9.99       22.00       1,069.09       -21.00       -28.32       1,040.77  
56974374
    8/1/2008       9/22/2008     Fund   Consumer Non Mortgage     4,622.43      
9.99       22.00       1,016.93       -51.00       -65.42       951.52  
56981913
    8/1/2008       11/22/2008     Fund   Consumer Non Mortgage     4,940.54    
  7.99       22.00       1,086.92       -111.00       -121.71       965.20  
57023018
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     5,643.33      
7.99       22.00       1,241.53       -21.00       -26.30       1,215.23  
66909727
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     6,526.75      
8.99       22.00       1,435.89       -15.00       -24.45       1,411.44  
57270041
    8/1/2008       12/31/2008     Fund   Consumer Non Mortgage     105.05      
11.99       22.00       23.11       -149.00       -5.21       17.90  
57274942
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     4,373.29      
11.99       22.00       962.12       -29.00       -42.24       919.88  
57505821
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     1066.31      
17.99       22.00       234.59       15.00       7.99       242.58  
67220467
    8/1/2008       7/19/2008     Fund   Consumer Non Mortgage     231.71      
20.99       22.00       50.98       12.00       1.62       52.60  
67284580
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     5818.95      
7.99       22.00       1,280.17       2.00       2.58       1,282.75  
67359802
    8/1/2008       6/30/2011     Fund   Consumer Non Mortgage     357.41      
0.00       22.00       78.63       -1,049.00       0.00       78.63  
67468458
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     4,887.49      
9.99       22.00       1,075.25       -31.00       -42.04       1,033.20  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   59355587       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    921.72       13.99       22.00       202.78       1.00       0.36      
203.14     59390622       8/1/2008       7/28/2008     Fund  
Consumer Non Mortgage
    1998.21       19.48       22.00       439.61       3.00       3.24      
442.85     68892182       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    2548.5       18.25       22.00       560.67       25.00       32.30      
592.97     69321925       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    2,401.66       17.50       22.00       528.37       -1.00       -1.17      
527.20     70421442       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    8,000.17       7.99       22.00       1,760.04       -8.00       -14.20    
  1,745.83     61177533       8/1/2008       9/1/2008     Fund  
Consumer Non Mortgage
    6,561.72       11.99       22.00       1,443.58       -30.00       -65.56  
    1,378.02     61196291       8/1/2008       9/1/2008     Fund  
Consumer Non Mortgage
    244.27       9.99       22.00       53.74       -30.00       -2.03      
51.71     10207767       8/1/2008       6/3/2008     Fund  
Consumer Non Mortgage
    1648.85       15.99       22.00       362.75       0.00       0.00      
362.75     62204918       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    5,662.60       7.99       22.00       1,245.77       -25.00       -31.42    
  1,214.35     73025285       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    645.50       20.49       22.00       142.01       -24.00       -8.82      
133.19     73066124       8/1/2008       1/16/2009     Fund  
Consumer Non Mortgage
    1,770.99       17.50       22.00       389.62       -165.00       -142.05  
    247.57     62399333       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    3,079.46       13.99       22.00       677.48       -25.00       -29.92    
  647.56     73600407       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    1,437.11       18.25       22.00       316.16       -21.00       -15.30    
  300.86     63420722       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    1,985.71       21.00       22.00       436.86       -6.00       -6.95      
429.91     63497003       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    1,149.53       13.99       22.00       252.90       -7.00       -3.13      
249.77     63707465       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    4,861.62       9.99       22.00       1,069.56       -26.00       -35.08    
  1,034.48     63711685       8/1/2008       11/27/2008     Fund  
Consumer Non Mortgage
    4,660.99       7.99       22.00       1,025.42       -116.00       -120.00  
    905.42     63880157       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    4,862.29       9.99       22.00       1,069.70       -26.00       -35.08    
  1,034.62     75734901       8/1/2008       7/29/2008     Fund  
Consumer Non Mortgage
    764.64       15.50       22.00       168.22       2.00       0.66      
168.88     64943215       8/1/2008       12/6/2008     Fund  
Consumer Non Mortgage
    603.66       22.50       22.00       132.81       -125.00       -47.16      
85.64     65026966       8/1/2008       4/2/2009     Fund  
Consumer Non Mortgage
    252.15       24.00       22.00       55.47       -241.00       -40.51      
14.96     65352952       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    6,306.30       15.99       22.00       1,387.39       -17.00       -47.62  
    1,339.77     65743920       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    5,654.49       7.99       22.00       1,243.99       -27.00       -33.88    
  1,210.10     65885283       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    5,638.83       7.99       22.00       1,240.54       -27.00       -33.79    
  1,206.75     66260446       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    1,208.42       19.55       22.00       265.85       -10.00       -6.56      
259.29     77546272       8/1/2008       9/15/2008     Fund  
Consumer Non Mortgage
    5,477.82       7.99       22.00       1,205.12       -44.00       -53.49    
  1,151.63     67174838       8/1/2008       6/19/2008     Fund  
Consumer Non Mortgage
    210.27       20.99       22.00       46.26       0.00       0.00       46.26
    78212525       8/1/2008       7/7/2008     Fund  
Consumer Non Mortgage
    2940.95       13.99       22.00       647.01       24.00       27.43      
674.44     78214199       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    2,809.33       13.99       22.00       618.05       -6.00       -6.55      
611.50     67466178       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    5,645.25       7.99       22.00       1,241.96       -28.00       -35.08    
  1,206.87     78675040       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    710.22       23.49       22.00       156.25       -27.00       -12.51      
143.74     79196764       8/1/2008       3/9/2009     Fund  
Consumer Non Mortgage
    210.01       20.97       22.00       46.20       -218.00       -26.67      
19.53     79795241       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    762.82       18.25       22.00       167.82       4.00       1.55      
169.37     79846833       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    974.25       20.49       22.00       214.34       -6.00       -3.33      
211.01     80275674       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    608.08       18.25       22.00       133.78       -28.00       -8.63      
125.15     80315556       8/1/2008       6/29/2008     Fund  
Consumer Non Mortgage
    826.47       18.25       22.00       181.82       0.00       0.00      
181.82     80622087       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    2,128.33       16.40       22.00       468.23       -9.00       -8.73      
459.51     70424873       8/1/2008       3/9/2010     Fund  
Consumer Non Mortgage
    159.10       9.99       22.00       35.00       -578.00       -25.52      
9.48     70425934       8/1/2008       9/9/2008     Fund  
Consumer Non Mortgage
    4,242.86       9.99       22.00       933.43       -38.00       -44.74      
888.69     81101197       8/1/2008       7/9/2008     Fund  
Consumer Non Mortgage
    1794.74       15.00       22.00       394.84       22.00       16.45      
411.29     81109191       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    853.21       18.25       22.00       187.71       -8.00       -3.46      
184.25     71172642       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    1723.75       15.99       22.00       379.23       27.00       20.67      
399.90     71302683       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    668.28       16.00       22.00       147.02       -2.00       -0.59      
146.43     71596279       8/1/2008       6/3/2008     Fund  
Consumer Non Mortgage
    2993.51       13.99       22.00       658.57       0.00       0.00      
658.57     72010981       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    6,000.99       9.99       22.00       1,320.22       -16.00       -26.64    
  1,293.57     72035615       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    971.34       20.99       22.00       213.69       -10.00       -5.66      
208.03     82798649       8/1/2008       1/14/2009     Fund  
Consumer Non Mortgage
    485.89       15.00       22.00       106.90       -163.00       -33.00      
73.90     72360631       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    2,329.49       17.50       22.00       512.49       -4.00       -4.53      
507.96     82901131       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    8,693.66       7.99       22.00       1,912.61       -3.00       -5.79      
1,906.82     82908416       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    883.87       18.25       22.00       194.45       -12.00       -5.38      
189.07     83004485       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    912.02       18.25       22.00       200.64       -12.00       -5.55      
195.10     83436482       8/1/2008       6/14/2008     Fund  
Consumer Non Mortgage
    1096.49       18.25       22.00       241.23       0.00       0.00      
241.23     73137627       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    660.58       20.49       22.00       145.33       -21.00       -7.90      
137.43     83997530       8/1/2008       3/15/2009     Fund  
Consumer Non Mortgage
    33.33       18.25       22.00       7.33       -224.00       -3.78      
3.55  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   84000921       8/1/2008       1/15/2009     Fund  
Consumer Non Mortgage
    118.04       18.25       22.00       25.97       -164.00       -9.81      
16.16     73746639       8/1/2008       7/25/2008     Fund  
Consumer Non Mortgage
    771.59       18.25       22.00       169.75       6.00       2.35      
172.10     74048779       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    693.40       18.25       22.00       152.55       -21.00       -7.38      
145.17     84848492       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    432.96       17.65       22.00       95.25       -15.00       -3.18      
92.07     74941982       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    4,542.99       11.99       22.00       999.46       -5.00       -7.57      
991.89     75315026       8/1/2008       6/8/2008     Fund  
Consumer Non Mortgage
    2868.06       19.50       22.00       630.97       0.00       0.00      
630.97     75861393       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    3212.71       7.75       22.00       706.80       29.00       20.06      
726.85     76038730       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    4,678.39       13.99       22.00       1,029.25       -5.00       -9.09    
  1,020.16     86567388       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    2,241.41       20.99       22.00       493.11       -2.00       -2.61      
490.50     86759504       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    1,055.52       17.50       22.00       232.21       -20.00       -10.26    
  221.95     86819147       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    975.24       20.99       22.00       214.55       -20.00       -11.37      
203.18     86845499       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    540.05       18.25       22.00       118.81       8.00       2.19      
121.00     86890887       8/1/2008       7/16/2008     Fund  
Consumer Non Mortgage
    1032.68       18.25       22.00       227.19       15.00       7.85      
235.04     87056923       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    3,966.67       13.99       22.00       872.67       -9.00       -13.87      
858.79     76848818       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    1066.21       18.25       22.00       234.57       5.00       2.70      
237.27     87370068       8/1/2008       9/25/2008     Fund  
Consumer Non Mortgage
    270.34       20.49       22.00       59.47       -54.00       -8.31      
51.17     87393797       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    595.3       18.25       22.00       130.97       4.00       1.21      
132.17     87774489       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    502.3       20.49       22.00       110.51       4.00       1.14      
111.65     88100743       8/1/2008       5/12/2011     Fund  
Consumer Non Mortgage
    265.69       9.99       22.00       58.45       -1,001.00       -73.80      
-15.35     88523322       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    5,237.26       11.99       22.00       1,152.20       -26.00       -45.35  
    1,106.85     88611986       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    2,344.46       13.99       22.00       515.78       -11.00       -10.02    
  505.76     88614417       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    7,084.68       9.99       22.00       1,558.63       -14.00       -27.52    
  1,531.11     88728423       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    1,462.14       23.50       22.00       321.67       -25.00       -23.86    
  297.81     78168274       8/1/2008       6/26/2008     Fund  
Consumer Non Mortgage
    877.76       17.65       22.00       193.11       0.00       0.00      
193.11     89344154       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    1,917.84       19.58       22.00       421.92       -29.00       -30.25    
  391.68     89768863       8/1/2008       6/12/2008     Fund  
Consumer Non Mortgage
    970.64       17.65       22.00       213.54       0.00       0.00      
213.54     78604288       8/1/2008       7/10/2008     Fund  
Consumer Non Mortgage
    3802.2       18.99       22.00       836.48       21.00       42.12      
878.60     78608111       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    108.24       17.65       22.00       23.81       -24.00       -1.27      
22.54     78624177       8/1/2008       2/7/2009     Fund  
Consumer Non Mortgage
    4,546.85       11.99       22.00       1,000.31       -186.00       -281.67
      718.64     90160347       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    541.04       13.99       22.00       119.03       -15.00       -3.15      
115.87     90377515       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    692.46       18.25       22.00       152.34       -15.00       -5.27      
147.08     90529680       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    1,882.10       11.99       22.00       414.06       -16.00       -10.03    
  404.03     90530434       8/1/2008       9/17/2008     Fund  
Consumer Non Mortgage
    2,309.39       7.99       22.00       508.07       -46.00       -23.58      
484.49     90530979       8/1/2008       10/17/2008     Fund  
Consumer Non Mortgage
    1,564.50       13.99       22.00       344.19       -76.00       -46.21    
  297.98     79756240       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    647.87       18.25       22.00       142.53       -27.00       -8.87      
133.66     92144081       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    558.61       20.49       22.00       122.89       -7.00       -2.23      
120.67     93608436       8/1/2008       10/24/2008     Fund  
Consumer Non Mortgage
    1,931.61       9.99       22.00       424.95       -83.00       -44.49      
380.46     93609941       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    7,128.16       9.99       22.00       1,568.20       -23.00       -45.50    
  1,522.70     93904862       8/1/2008       7/9/2008     Fund  
Consumer Non Mortgage
    1451.23       18.25       22.00       319.27       22.00       16.19      
335.46     94058614       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    1,979.79       15.99       22.00       435.55       -24.00       -21.10    
  414.45     94227725       8/1/2008       11/10/2008     Fund  
Consumer Non Mortgage
    223.81       20.49       22.00       49.24       -99.00       -12.61      
36.63     83005832       8/1/2008       9/14/2008     Fund  
Consumer Non Mortgage
    727.37       18.25       22.00       160.02       -43.00       -15.86      
144.17     83261614       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    946.63       18.25       22.00       208.26       -11.00       -5.28      
202.98     83345295       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    874.72       18.25       22.00       192.44       -13.00       -5.76      
186.67     83394435       8/1/2008       7/14/2008     Fund  
Consumer Non Mortgage
    1004.38       18.25       22.00       220.96       17.00       8.66      
229.62     98423967       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    1,888.51       19.57       22.00       415.47       -20.00       -20.53    
  394.94     83881675       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    377.56       18.25       22.00       83.06       -12.00       -2.30      
80.77     99681373       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    7,092.23       9.99       22.00       1,560.29       -31.00       -61.01    
  1,499.28     99682560       8/1/2008       3/2/2011     Fund  
Consumer Non Mortgage
    1,135.24       9.99       22.00       249.75       -931.00       -293.29    
  -43.54     83982102       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    974.16       17.65       22.00       214.32       -13.00       -6.21      
208.11     83989125       8/1/2008       10/15/2008     Fund  
Consumer Non Mortgage
    695.36       17.65       22.00       152.98       -74.00       -25.23      
127.75     900013335       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    1,123.93       19.04       22.00       247.26       -9.00       -5.35      
241.91     900016393       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    3,042.19       11.99       22.00       669.28       -23.00       -23.30    
  645.98     900016683       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    3,806.01       9.99       22.00       837.32       -13.00       -13.73      
823.59  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900016695       8/1/2008       7/11/2008     Fund  
Consumer Non Mortgage
    35.32       20.99       22.00       7.77       20.00       0.41       8.18  
  84582323       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    757.75       20.49       22.00       166.71       -3.00       -1.29      
165.41     84703082       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    437.61       20.49       22.00       96.27       -17.00       -4.23      
92.04     900019844       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    1,106.53       24.99       22.00       243.44       -13.00       -9.99      
233.45     900020074       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    7,546.57       9.99       22.00       1,660.25       -24.00       -50.26    
  1,609.99     900020220       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    1,448.81       15.99       22.00       318.74       -20.00       -12.87    
  305.87     900020230       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    2,532.13       9.99       22.00       557.07       -20.00       -14.05      
543.02     900021384       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    2,725.64       15.99       22.00       599.64       -24.00       -29.06    
  570.59     84788392       8/1/2008       7/18/2008     Fund  
Consumer Non Mortgage
    537.88       18.25       22.00       118.33       13.00       3.54      
121.88     84840205       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    356.46       18.25       22.00       78.42       -17.00       -3.07      
75.35     84850661       8/1/2008       7/17/2008     Fund  
Consumer Non Mortgage
    541.2       17.65       22.00       119.06       14.00       3.71      
122.78     900023819       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    4,354.98       9.99       22.00       958.10       -25.00       -30.21      
927.88     85004517       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    2,219.44       9.99       22.00       488.28       -4.00       -2.46      
485.81     85005075       8/1/2008       9/4/2008     Fund  
Consumer Non Mortgage
    8,917.33       8.99       22.00       1,961.81       -33.00       -73.49    
  1,888.33     900026492       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    7,940.27       15.99       22.00       1,746.86       -3.00       -10.58    
  1,736.28     900026696       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    2,647.18       9.99       22.00       582.38       -23.00       -16.90      
565.48     900026790       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    2,841.75       15.00       22.00       625.19       -3.00       -3.55      
621.63     900027455       8/1/2008       9/9/2008     Fund  
Consumer Non Mortgage
    7,551.34       9.99       22.00       1,661.29       -38.00       -79.63    
  1,581.67     900028230       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    3,830.73       22.49       22.00       842.76       -11.00       -26.33    
  816.43     85263091       8/1/2008       6/18/2008     Fund  
Consumer Non Mortgage
    650.43       18.25       22.00       143.09       0.00       0.00      
143.09     85490750       8/1/2008       9/18/2008     Fund  
Consumer Non Mortgage
    169.44       17.65       22.00       37.28       -47.00       -3.90      
33.37     85491935       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    441.20       17.65       22.00       97.06       -17.00       -3.68      
93.39     900030755       8/1/2008       9/18/2009     Fund  
Consumer Non Mortgage
    4,834.06       8.99       22.00       1,063.49       -407.00       -491.32  
    572.17     900030958       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    5,739.50       11.99       22.00       1,262.69       -17.00       -32.50  
    1,230.19     85570330       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    433.00       20.49       22.00       95.26       -18.00       -4.44      
90.82     85670161       8/1/2008       6/20/2008     Fund  
Consumer Non Mortgage
    327.81       18.25       22.00       72.12       0.00       0.00       72.12
    85674711       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    419.26       18.25       22.00       92.24       -19.00       -4.04      
88.20     86191113       8/1/2008       6/15/2008     Fund  
Consumer Non Mortgage
    1094.61       18.25       22.00       240.81       0.00       0.00      
240.81     86658996       8/1/2008       7/20/2008     Fund  
Consumer Non Mortgage
    1006.59       19.99       22.00       221.45       11.00       6.15      
227.60     86792927       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    866.30       18.25       22.00       190.59       -15.00       -6.59      
184.00     900039803       8/1/2008       11/14/2009     Fund  
Consumer Non Mortgage
    144.90       20.99       22.00       31.88       -463.00       -39.12      
-7.24     86842467       8/1/2008       7/24/2008     Fund  
Consumer Non Mortgage
    551.05       18.25       22.00       121.23       7.00       1.96      
123.19     86858364       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    420.81       18.25       22.00       92.58       -23.00       -4.91      
87.67     900040579       8/1/2008       6/29/2008     Fund  
Consumer Non Mortgage
    9999.35       9.99       22.00       2,199.86       0.00       0.00      
2,199.86     86933962       8/1/2008       2/21/2009     Fund  
Consumer Non Mortgage
    423.55       15.00       22.00       93.18       -200.00       -35.30      
57.89     900040843       8/1/2008       12/15/2008     Fund  
Consumer Non Mortgage
    555.26       18.25       22.00       122.16       -134.00       -37.72      
84.44     900046491       8/1/2008       9/29/2009     Fund  
Consumer Non Mortgage
    344.04       15.00       22.00       75.69       -418.00       -59.92      
15.77     900051192       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    1,087.03       18.25       22.00       239.15       -24.00       -13.23    
  225.92     88099747       8/1/2008       2/16/2009     Fund  
Consumer Non Mortgage
    2,541.45       13.99       22.00       559.12       -195.00       -192.59  
    366.53     88603151       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    546.09       18.25       22.00       120.14       -11.00       -3.05      
117.09     900053309       8/1/2008       9/30/2008     Fund  
Consumer Non Mortgage
    1,609.22       20.28       22.00       354.03       -59.00       -53.48    
  300.55     900053418       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    1,081.85       18.25       22.00       238.01       -29.00       -15.90    
  222.10     900054184       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    1,191.53       18.25       22.00       262.14       -1.00       -0.60      
261.53     89471069       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    521.87       18.25       22.00       114.81       1.00       0.26      
115.08     89568825       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    507.52       18.25       22.00       111.65       1.00       0.26      
111.91     900056369       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    1,183.75       20.28       22.00       260.43       -31.00       -20.67    
  239.75     89840357       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    758.00       20.49       22.00       166.76       -14.00       -6.04      
160.72     900058164       8/1/2008       6/7/2009     Fund  
Consumer Non Mortgage
    15.80       18.25       22.00       3.48       -306.00       -2.45      
1.03     900058293       8/1/2008       7/7/2008     Fund  
Consumer Non Mortgage
    1397.25       20.28       22.00       307.40       24.00       18.89      
326.28     90160121       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    2,204.75       9.99       22.00       485.05       -16.00       -9.79      
475.26     90160611       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    3,969.20       13.99       22.00       873.22       -15.00       -23.14    
  850.09     90160768       8/1/2008       11/16/2008     Fund  
Consumer Non Mortgage
    7,875.43       8.99       22.00       1,732.59       -105.00       -206.50  
    1,526.09     900058444       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    1,248.25       20.28       22.00       274.62       -6.00       -4.22      
270.40     900060101       8/1/2008       9/8/2008     Fund  
Consumer Non Mortgage
    1,190.64       17.65       22.00       261.94       -37.00       -21.60    
  240.34  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   90529760       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    3,702.04       8.99       22.00       814.45       -16.00       -14.79      
799.66     90530731       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    680.78       9.99       22.00       149.77       -16.00       -3.02      
146.75     900061640       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    1,178.33       18.25       22.00       259.23       -8.00       -4.78      
254.45     900062042       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    1,907.40       17.65       22.00       419.63       -11.00       -10.29    
  409.34     900062283       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    4,537.83       13.99       22.00       998.32       -12.00       -21.16    
  977.16     900062624       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    1,167.41       18.25       22.00       256.83       -11.00       -6.51      
250.32     900062705       8/1/2008       9/12/2008     Fund  
Consumer Non Mortgage
    980.78       15.00       22.00       215.77       -41.00       -16.75      
199.02     91270412       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    3,972.28       13.99       22.00       873.90       -23.00       -35.50    
  838.40     91323599       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    3886.3       22.50       22.00       854.99       29.00       70.44      
925.43     900071927       8/1/2008       9/26/2008     Fund  
Consumer Non Mortgage
    1,030.13       18.25       22.00       226.63       -55.00       -28.72    
  197.91     900072603       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    136.09       19.01       22.00       29.94       10.00       0.72      
30.66     900073232       8/1/2008       6/29/2008     Fund  
Consumer Non Mortgage
    2411.1       23.50       22.00       530.44       0.00       0.00      
530.44     93535165       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    2,177.76       8.99       22.00       479.11       -23.00       -12.51      
466.60     93535633       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    3,987.82       9.99       22.00       877.32       -23.00       -25.45      
851.87     93607411       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    4,146.61       13.99       22.00       912.25       -5.00       -8.06      
904.20     93610887       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    5,154.67       11.99       22.00       1,134.03       -23.00       -39.49  
    1,094.54     93682130       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    8,801.75       8.99       22.00       1,936.39       -24.00       -52.75    
  1,883.63     93683736       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    7,133.47       9.99       22.00       1,569.36       -24.00       -47.51    
  1,521.85     900076818       8/1/2008       6/5/2008     Fund  
Consumer Non Mortgage
    904.99       21.00       22.00       199.10       0.00       0.00      
199.10     93977436       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    551.20       17.65       22.00       121.26       -8.00       -2.16      
119.10     94581902       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    677.54       18.25       22.00       149.06       -9.00       -3.09      
145.97     94591106       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    7281.58       9.99       22.00       1,601.95       5.00       10.10      
1,612.05     94591491       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    7,154.25       9.99       22.00       1,573.94       -25.00       -49.63    
  1,524.30     94601154       8/1/2008       9/26/2008     Fund  
Consumer Non Mortgage
    3,280.55       8.99       22.00       721.72       -55.00       -45.06      
676.66     94779293       8/1/2008       7/16/2008     Fund  
Consumer Non Mortgage
    929.8       18.25       22.00       204.56       15.00       7.07      
211.63     94863105       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    2,535.89       8.99       22.00       557.90       -8.00       -5.07      
552.83     95673025       8/1/2008       7/14/2008     Fund  
Consumer Non Mortgage
    661.2       17.65       22.00       145.46       17.00       5.51      
150.97     900082225       8/1/2008       7/16/2008     Fund  
Consumer Non Mortgage
    809.42       17.49       22.00       178.07       15.00       5.90      
183.97     95852956       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    7,127.59       9.99       22.00       1,568.07       -28.00       -55.38    
  1,512.69     900083091       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    685.98       18.16       22.00       150.92       -11.00       -3.81      
147.11     900083104       8/1/2008       7/25/2009     Fund  
Consumer Non Mortgage
    67.72       21.00       22.00       14.90       -354.00       -13.98      
0.91     96999707       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    514.45       18.25       22.00       113.18       -13.00       -3.39      
109.79     900084618       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    1,332.11       17.50       22.00       293.06       -15.00       -9.71      
283.35     98820284       8/1/2008       10/22/2008     Fund  
Consumer Non Mortgage
    1,286.27       17.50       22.00       282.98       -81.00       -50.65    
  232.33     900089322       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    3581.16       20.97       22.00       787.86       8.00       16.69      
804.54     99630752       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    1,875.74       15.99       22.00       412.66       -31.00       -25.83    
  386.84     900089901       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    186.4       19.01       22.00       41.01       8.00       0.79       41.80
    900090223       8/1/2008       6/23/2008     Fund  
Consumer Non Mortgage
    1623.75       20.28       22.00       357.23       0.00       0.00      
357.23     900090738       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    213.22       16.77       22.00       46.91       8.00       0.79       47.70
    900091513       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    1,407.12       17.65       22.00       309.57       -23.00       -15.87    
  293.70     900092327       8/1/2008       7/25/2008     Fund  
Consumer Non Mortgage
    183.12       19.01       22.00       40.29       6.00       0.58       40.87
    900092422       8/1/2008       6/15/2008     Fund  
Consumer Non Mortgage
    4247.27       24.00       22.00       934.40       0.00       0.00      
934.40     900092713       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    1,211.22       18.25       22.00       266.47       -25.00       -15.35    
  251.12     900093290       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    1675.7       20.99       22.00       368.65       4.00       3.91      
372.56     900093418       8/1/2008       6/27/2008     Fund  
Consumer Non Mortgage
    1871.49       15.00       22.00       411.73       0.00       0.00      
411.73     900017553       8/1/2008       3/19/2010     Fund  
Consumer Non Mortgage
    594.96       11.99       22.00       130.89       -588.00       -116.51    
  14.38     900094200       8/1/2008       7/30/2008     Fund  
Consumer Non Mortgage
    1535.25       20.28       22.00       337.76       1.00       0.86      
338.62     900019335       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    3,381.57       9.99       22.00       743.95       -25.00       -23.46      
720.49     900095552       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    1519.75       20.28       22.00       334.35       1.00       0.86      
335.20     900095848       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    1520.91       20.28       22.00       334.60       1.00       0.86      
335.46     900096189       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    1259.69       18.25       22.00       277.13       1.00       0.64      
277.77     900096651       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    55.47       16.77       22.00       12.20       -31.00       -0.80      
11.40     900096667       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    920.06       18.25       22.00       202.41       -31.00       -14.46      
187.95     900096684       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    2,099.51       15.99       22.00       461.89       -7.00       -6.53      
455.36  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900096721       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    1520.77       17.65       22.00       334.57       1.00       0.75      
335.31     900096743       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    4,767.58       13.99       22.00       1,048.87       -14.00       -25.94  
    1,022.93     900096903       8/1/2008       9/7/2008     Fund  
Consumer Non Mortgage
    764.91       23.49       22.00       168.28       -36.00       -17.97      
150.31     900097548       8/1/2008       1/14/2009     Fund  
Consumer Non Mortgage
    17.77       16.11       22.00       3.91       -163.00       -1.30      
2.61     900024961       8/1/2008       7/18/2008     Fund  
Consumer Non Mortgage
    5632.12       11.99       22.00       1,239.07       13.00       24.39      
1,263.45     900098277       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    7,720.38       7.99       22.00       1,698.48       -13.00       -22.28    
  1,676.21     900098458       8/1/2008       10/10/2009     Fund  
Consumer Non Mortgage
    3,513.75       11.99       22.00       773.03       -429.00       -502.05  
    270.98     900099512       8/1/2008       7/7/2008     Fund  
Consumer Non Mortgage
    2079.29       17.65       22.00       457.44       24.00       24.47      
481.91     900026908       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    4,973.97       8.99       22.00       1,094.27       -9.00       -11.18    
  1,083.09     900099926       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    6,413.08       11.99       22.00       1,410.88       -13.00       -27.77  
    1,383.11     900100135       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    6,621.93       9.99       22.00       1,456.82       -21.00       -38.59    
  1,418.24     900100161       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    284.99       16.77       22.00       62.70       16.00       2.12      
64.82     900100976       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    9,769.82       11.98       22.00       2,149.36       -14.00       -45.52  
    2,103.84     900101001       8/1/2008       11/14/2010     Fund  
Consumer Non Mortgage
    1,271.25       11.99       22.00       279.68       -823.00       -348.46  
    -68.78     900101767       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    7,719.17       7.99       22.00       1,698.22       -15.00       -25.70    
  1,672.52     900101798       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    6,604.57       9.99       22.00       1,453.01       -14.00       -25.66    
  1,427.35     900103171       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    195.74       22.66       22.00       43.06       -13.00       -1.60      
41.46     900103336       8/1/2008       9/14/2008     Fund  
Consumer Non Mortgage
    73.47       16.77       22.00       16.16       -43.00       -1.47      
14.69     900103968       8/1/2008       11/15/2008     Fund  
Consumer Non Mortgage
    978.60       18.25       22.00       215.29       -104.00       -51.59      
163.70     900034166       8/1/2008       7/24/2008     Fund  
Consumer Non Mortgage
    2952.84       15.99       22.00       649.62       7.00       9.18      
658.81     900034651       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    1,305.70       18.87       22.00       287.25       -8.00       -5.48      
281.78     900104845       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    184.98       16.77       22.00       40.70       -15.00       -1.29      
39.40     900105765       8/1/2008       11/21/2008     Fund  
Consumer Non Mortgage
    6,806.58       7.99       22.00       1,497.45       -110.00       -166.18  
    1,331.27     900106208       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    4,070.12       13.99       22.00       895.43       -20.00       -31.63    
  863.79     900037380       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    2,477.88       16.15       22.00       545.13       -13.00       -14.45    
  530.68     900106232       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    6732.7       9.99       22.00       1,481.19       10.00       18.68      
1,499.88     900106903       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    5,483.62       13.99       22.00       1,206.40       -21.00       -44.75  
    1,161.65     900038022       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    2,681.34       21.00       22.00       589.89       -24.00       -37.54    
  552.36     900040276       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    5,734.75       11.99       22.00       1,261.65       -28.00       -53.48  
    1,208.17     900040465       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    1,746.68       22.49       22.00       384.27       -23.00       -25.10    
  359.17     900042308       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    2,475.38       19.46       22.00       544.58       -16.00       -21.41    
  523.17     900111243       8/1/2008       6/12/2008     Fund  
Consumer Non Mortgage
    1715.92       20.99       22.00       377.50       0.00       0.00      
377.50     900042776       8/1/2008       6/16/2008     Fund  
Consumer Non Mortgage
    106.52       16.77       22.00       23.43       0.00       0.00       23.43
    900043375       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    1165.84       18.25       22.00       256.48       1.00       0.59      
257.08     900046517       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    6,194.16       17.99       22.00       1,362.72       -27.00       -83.57  
    1,279.14     900115334       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    3,287.03       20.99       22.00       723.15       -4.00       -7.67      
715.48     900117843       8/1/2008       9/11/2008     Fund  
Consumer Non Mortgage
    670.15       19.99       22.00       147.43       -40.00       -14.88      
132.55     900118018       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    1,351.36       19.99       22.00       297.30       -10.00     -7.50      
289.80     900118561       8/1/2008       7/18/2008     Fund  
Consumer Non Mortgage
    3058.94       20.99       22.00       672.97       13.00       23.19      
696.15     900120955       8/1/2008       7/16/2008     Fund  
Consumer Non Mortgage
    3924.72       20.99       22.00       863.44       15.00       34.32      
897.76     900121230       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    1,394.75       19.99       22.00       306.85       -13.00       -10.07    
  296.78     900121299       8/1/2008       7/14/2008     Fund  
Consumer Non Mortgage
    1534.12       19.99       22.00       337.51       17.00       14.48      
351.99     900121478       8/1/2008       9/14/2008     Fund  
Consumer Non Mortgage
    318.10       19.99       22.00       69.98       -43.00       -7.60      
62.39     900121521       8/1/2008       9/14/2008     Fund  
Consumer Non Mortgage
    1,322.87       19.99       22.00       291.03       -43.00       -31.59    
  259.45     900121526       8/1/2008       2/13/2009     Fund  
Consumer Non Mortgage
    174.05       19.85       22.00       38.29       -192.00       -18.43      
19.86     900121569       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    1,401.32       18.25       22.00       308.29       -12.00       -8.52      
299.77     900121594       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    1,424.12       18.25       22.00       313.31       -12.00       -8.66      
304.64     900121798       8/1/2008       7/13/2008     Fund  
Consumer Non Mortgage
    350.36       22.66       22.00       77.08       18.00       3.97      
81.05     900053812       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    1,190.75       20.28       22.00       261.97       -31.00       -20.79    
  241.17     900054129       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    1,077.56       18.25       22.00       237.06       -29.00       -15.84    
  221.22     900122443       8/1/2008       7/22/2008     Fund  
Consumer Non Mortgage
    1513.38       21.00       22.00       332.94       9.00       7.95      
340.89     900122615       8/1/2008       4/15/2009     Fund  
Consumer Non Mortgage
    13.34       19.99       22.00       2.93       -254.00       -1.88      
1.05     900122664       8/1/2008       1/15/2009     Fund  
Consumer Non Mortgage
    32.80       19.99       22.00       7.22       -164.00       -2.99      
4.23     900122789       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    1,385.14       19.99       22.00       304.73       -14.00       -10.77    
  293.96  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900123198       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    1,623.75       20.28       22.00       357.23       -14.00       -12.81    
  344.42     900056289       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    1,308.75       20.28       22.00       287.93       -1.00       -0.74      
287.19     900056645       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    910.96       18.25       22.00       200.41       -5.00       -2.31      
198.10     900056816       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    1,287.75       20.28       22.00       283.31       -5.00       -3.63      
279.68     900056827       8/1/2008       7/7/2008     Fund  
Consumer Non Mortgage
    1324.24       18.25       22.00       291.33       24.00       16.11      
307.44     900056893       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    1381.73       20.28       22.00       303.98       25.00       19.46      
323.44     900057172       8/1/2008       7/23/2009     Fund  
Consumer Non Mortgage
    434.28       21.49       22.00       95.54       -352.00       -91.26      
4.28     900124560       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    1536.18       18.25       22.00       337.96       16.00       12.46      
350.42     900058182       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    1,299.00       20.28       22.00       285.78       -6.00       -4.39      
281.39     900124992       8/1/2008       7/22/2008     Fund  
Consumer Non Mortgage
    5002.86       17.99       22.00       1,100.63       9.00       22.50      
1,123.13     900125249       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    1,392.26       19.99       22.00       306.30       -18.00       -13.92    
  292.38     900060747       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    1,304.66       20.28       22.00       287.03       -8.00       -5.88      
281.15     900127436       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    1,402.97       19.99       22.00       308.65       -20.00       -15.58    
  293.07     900127444       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    1520.39       19.99       22.00       334.49       10.00       8.44      
342.93     900062054       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    1,506.94       17.65       22.00       331.53       -11.00       -8.13      
323.40     900062072       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    1,164.99       18.25       22.00       256.30       -11.00       -6.50      
249.80     900128038       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    1,405.42       19.99       22.00       309.19       -21.00       -16.39    
  292.80     900128084       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    1,390.96       19.99       22.00       306.01       -21.00       -16.22    
  289.79     900129041       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    3,382.78       22.49       22.00       744.21       -24.00       -50.73    
  693.49     900064236       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    2,859.80       17.50       22.00       629.16       -15.00       -20.85    
  608.30     900129972       8/1/2008       6/26/2008     Fund  
Consumer Non Mortgage
    2228.81       19.99       22.00       490.34       0.00       0.00      
490.34     900130266       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    2,909.27       19.55       22.00       640.04       -27.00       -42.66    
  597.38     900130562       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    1,623.75       20.28       22.00       357.23       -25.00       -22.87    
  334.36     900130719       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    3,530.68       16.50       22.00       776.75       -27.00       -43.69    
  733.06     900067222       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    1,453.94       17.50       22.00       319.87       -27.00       -19.08    
  300.78     900132425       8/1/2008       10/28/2008     Fund  
Consumer Non Mortgage
    1,405.50       20.28       22.00       309.21       -87.00       -68.88    
  240.33     900132427       8/1/2008       10/29/2008     Fund  
Consumer Non Mortgage
    1,052.93       19.99       22.00       231.64       -88.00       -51.45    
  180.19     900133471       8/1/2008       5/11/2009     Fund  
Consumer Non Mortgage
    11.45       18.64       22.00       2.52       -280.00       -1.66      
0.86     900133788       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    142.10       20.99       22.00       31.26       -2.00       -0.17      
31.10     900134056       8/1/2008       6/3/2008     Fund  
Consumer Non Mortgage
    151.27       20.99       22.00       33.28       0.00       0.00       33.28
    900134127       8/1/2008       10/2/2008     Fund  
Consumer Non Mortgage
    1,444.50       20.28       22.00       317.79       -61.00       -49.64    
  268.15     900134940       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    2032.84       15.00       22.00       447.22       28.00       23.72      
470.94     900069566       8/1/2008       6/22/2008     Fund  
Consumer Non Mortgage
    1526.32       20.28       22.00       335.79       0.00       0.00      
335.79     900069629       8/1/2008       12/22/2008     Fund  
Consumer Non Mortgage
    703.87       18.25       22.00       154.85       -141.00       -50.31      
104.54     900069796       8/1/2008       2/23/2009     Fund  
Consumer Non Mortgage
    75.13       18.25       22.00       16.53       -202.00       -7.69      
8.84     900136022       8/1/2008       10/4/2008     Fund  
Consumer Non Mortgage
    1,026.82       19.99       22.00       225.90       -63.00       -35.92    
  189.98     900136054       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    1625.36       18.25       22.00       357.58       28.00       23.07      
380.65     900071674       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    1,506.70       17.65       22.00       331.47       -15.00       -11.08    
  320.39     900137075       8/1/2008       7/5/2008     Fund  
Consumer Non Mortgage
    1597.64       19.99       22.00       351.48       26.00       23.07      
374.55     900072463       8/1/2008       9/27/2008     Fund  
Consumer Non Mortgage
    1,220.26       20.28       22.00       268.46     -56.00       -38.49      
229.96     900073291       8/1/2008       9/29/2009     Fund  
Consumer Non Mortgage
    183.86       15.00       22.00       40.45       -418.00       -32.02      
8.43     900073785       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    1,178.81       18.25       22.00       259.34       -28.00       -16.73    
  242.61     900139075       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    884.31       16.77       22.00       194.55       -4.00       -1.65      
192.90     900139271       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    1,404.17       19.99       22.00       308.92       -8.00       -6.24      
302.68     900078351       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    3,348.32       17.99       22.00       736.63       -11.00       -18.41    
  718.22     900078984       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    1724.48       20.98       22.00       379.39       25.00       25.12      
404.51     900141714       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    4,190.47       19.90       22.00       921.90       -11.00       -25.48    
  896.42     900079534       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    1912.04       19.30       22.00       420.65       1.00       1.03      
421.67     900080807       8/1/2008       7/10/2008     Fund  
Consumer Non Mortgage
    1660.53       8.75       22.00       365.32       21.00       8.48      
373.79     900142345       8/1/2008       7/12/2008     Fund  
Consumer Non Mortgage
    1619.51       18.25       22.00       356.29       19.00       15.60      
371.89     900081214       8/1/2008       6/16/2008     Fund  
Consumer Non Mortgage
    2646.74       18.88       22.00       582.28       0.00       0.00      
582.28     900143105       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    2607.26       21.00       22.00       573.60       1.00       1.52      
575.12     900146181       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    3,048.83       20.99       22.00       670.74       -5.00       -8.89      
661.85     900087854       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    105.26       16.77       22.00       23.16       -19.00       -0.93      
22.23  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900088394       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    134.51       18.25       22.00       29.59       -23.00       -1.57      
28.02     900088697       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    1,407.25       20.28       22.00       309.60       -22.00       -17.44    
  292.16     900089464       8/1/2008       6/10/2008     Fund  
Consumer Non Mortgage
    4978.64       24.99       22.00       1,095.30       0.00       0.00      
1,095.30     900089660       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    1,407.12       17.65       22.00       309.57       -19.00       -13.11    
  296.46     900089711       8/1/2008       6/20/2008     Fund  
Consumer Non Mortgage
    1629.01       17.65       22.00       358.38       0.00       0.00      
358.38     900148124       8/1/2008       7/18/2008     Fund  
Consumer Non Mortgage
    1628.9       18.25       22.00       358.36       13.00       10.73      
369.09     900090714       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    1,401.25       20.28       22.00       308.28       -23.00       -18.15    
  290.12     900148411       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    2932.68       20.99       22.00       645.19       28.00       47.88      
693.07     900090979       8/1/2008       7/24/2008     Fund  
Consumer Non Mortgage
    1515.36       17.65       22.00       333.38       7.00       5.20      
338.58     900090981       8/1/2008       6/24/2008     Fund  
Consumer Non Mortgage
    1629.01       17.65       22.00       358.38       0.00       0.00      
358.38     900091228       8/1/2008       7/24/2008     Fund  
Consumer Non Mortgage
    195.74       22.66       22.00       43.06       7.00       0.86       43.93
    900149452       8/1/2008       7/7/2008     Fund  
Consumer Non Mortgage
    1086.54       17.50       22.00       239.04       24.00       12.68      
251.72     900091867       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    1,246.71       18.25       22.00       274.28       -23.00       -14.54    
  259.74     900092628       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    1369.94       18.25       22.00       301.39       5.00       3.47      
304.86     900150744       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    635.37       17.50       22.00       139.78       8.00       2.47      
142.25     900093123       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    1,355.50       20.28       22.00       298.21       -25.00       -19.09    
  279.12     900094161       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    6,552.41       11.99       22.00       1,441.53       -1.00       -2.18    
  1,439.35     900094682       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    6,201.31       9.99       22.00       1,364.29       -8.00       -13.77    
  1,350.52     900094837       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    13,232.15       7.99       22.00       2,911.07       -7.00       -20.56    
  2,890.52     900153220       8/1/2008       6/29/2008     Fund  
Consumer Non Mortgage
    1472.34       18.81       22.00       323.91       0.00       0.00      
323.91     900096081       8/1/2008       10/1/2008     Fund  
Consumer Non Mortgage
    2,460.70       19.50       22.00       541.35       -60.00       -79.97    
  461.38     900096675       8/1/2008       6/15/2008     Fund  
Consumer Non Mortgage
    2893.1       15.99       22.00       636.48       0.00       0.00      
636.48     900096697       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    3,197.70       15.98       22.00       703.49       -8.00       -11.36      
692.14     900154415       8/1/2008       7/29/2008     Fund  
Consumer Non Mortgage
    498.98       22.66       22.00       109.78       2.00       0.63      
110.40     900154457       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    1,742.25       20.28       22.00       383.30       -28.00       -27.48    
  355.82     900097159       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    2,008.51       19.15       22.00       441.87       -6.00       -6.41      
435.46     900154684       8/1/2008       8/30/2008     Fund  
Consumer Non Mortgage
    351.75       16.77       22.00       77.39       -29.00       -4.75      
72.63     900098409       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    7,716.68       7.99       22.00       1,697.67       -9.00       -15.41    
  1,682.26     900099171       8/1/2008       7/8/2008     Fund  
Consumer Non Mortgage
    4372.71       17.49       22.00       962.00       23.00       48.87      
1,010.86     900099185       8/1/2008       7/8/2008     Fund  
Consumer Non Mortgage
    1285.9       21.00       22.00       282.90       23.00       17.25      
300.15     900099717       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    2,557.52       17.49       22.00       562.65       -20.00       -24.85    
  537.80     900100439       8/1/2008       7/9/2008     Fund  
Consumer Non Mortgage
    1410.59       18.25       22.00       310.33       22.00       15.73      
326.06     900156544       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    1,506.81       18.25       22.00       331.50       -29.00       -22.15    
  309.35     900101005       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    4,471.44       23.49       22.00       983.72       -9.00       -26.26      
957.46     900101293       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    1,326.56       18.25       22.00       291.84       -9.00       -6.05      
285.79     900101360       8/1/2008       1/9/2009     Fund  
Consumer Non Mortgage
    2,409.70       15.00       22.00       530.13       -158.00       -158.64  
    371.50     900101754       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    6,935.00       11.99       22.00       1,525.70       -15.00       -34.65  
    1,491.05     900102238       8/1/2008       7/13/2008     Fund  
Consumer Non Mortgage
    208.8       14.49       22.00       45.94       18.00       1.51       47.45
    900157924       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    1932.36       20.99       22.00       425.12       29.00       32.67      
457.79     900102880       8/1/2008       7/17/2008     Fund  
Consumer Non Mortgage
    3612.49       15.99       22.00       794.75       14.00       22.46      
817.21     900102911       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    7,448.77       7.99       22.00       1,638.73       -15.00       -24.80    
  1,613.93     900102985       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    2,738.77       17.98       22.00       602.53       -20.00       -27.36    
  575.17     900103037       8/1/2008       7/13/2008     Fund  
Consumer Non Mortgage
    1623.76       20.28       22.00       357.23       18.00       16.46      
373.69     900103044       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    7,661.58       7.99       22.00       1,685.55       -26.00       -44.21    
  1,641.34     900103497       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    6,611.26       9.99       22.00       1,454.48       -21.00       -38.53    
  1,415.95     900159526       8/1/2008       9/3/2008     Fund  
Consumer Non Mortgage
    1,526.74       18.25       22.00       335.88       -32.00       -24.77    
  311.12     900104311       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    6,588,32       9.99       22.00       1,449.43       -19.00       -34.74    
  1,414.69     900104313       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    4,657.57       11.99       22.00       1,024.67       -20.00       -31.02  
    993.64     900104340       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    8,554.39       9.99       22.00       1,881.97       -20.00       -47.48    
  1,834.49     900105008       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    1510.68       24.00       22.00       332.35       1.00       1.01      
333.36     900160912       8/1/2008       2/16/2010     Fund  
Consumer Non Mortgage
    527.91       19.81       22.00       116.14       -555.00       -161.23    
  -45.09     900105745       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    6,402.38       9.99       22.00       1,408.52       -21.00       -37.31    
  1,371.21     900107039       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    1,308.83       18.50       22.00       287.94       -27.00       -18.16    
  269.78     900162259       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    1,615.32       18.25       22.00       355.37       -6.00       -4.91      
350.46  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900162338       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    2,308.20       18.25       22.00       507.80       -6.00       -7.02      
500.78     900164580       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    407.01       16.28       22.00       89.54       -8.00       -1.47      
88.07     900109882       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    178.00       17.50       22.00       39.16       -27.00       -2.34      
36.82     900110573       8/1/2008       8/30/2008     Fund  
Consumer Non Mortgage
    5,795.24       9.99       22.00       1,274.95       -29.00       -46.64    
  1,228.32     900111522       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    1,597.58       17.50       22.00       351.47       -29.00       -22.52    
  328.95     900111793       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    6,606.18       11.99       22.00       1,453.36       -29.00       -63.81  
    1,389.55     900112762       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    2,276.82       22.99       22.00       500.90       -3.00       -4.36      
496.54     900112993       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    4,135.00       17.50       22.00       909.70       -8.00       -16.08      
893.62     900114588       8/1/2008       7/8/2008     Fund  
Consumer Non Mortgage
    1811.51       17.99       22.00       398.53       23.00       20.82      
419.35     900114860       8/1/2008       6/14/2008     Fund  
Consumer Non Mortgage
    2328.8       22.99       22.00       512.34       0.00       0.00      
512.34     900168109       8/1/2008       8/16/2009     Fund  
Consumer Non Mortgage
    241.88       18.38       22.00       53.21       -375.00       -46.31      
6.90     900114996       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    2,403.30       23.99       22.00       528.73       -11.00       -17.62    
  511.11     900169092       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    2,148.61       15.98       22.00       472.69       -15.00       -14.31    
  458.39     900169167       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    2,209.32       23.49       22.00       486.05       -22.00       -31.72    
  454.33     900169183       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    1,591.75       18.25       22.00       350.19       -15.00       -12.10    
  338.08     900169803       8/1/2008       2/17/2009     Fund  
Consumer Non Mortgage
    2,680.07       12.99       22.00       589.62       -196.00       -189.49  
    400.13     900117800       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    1,434.69       19.99       22.00       315.63       -10.00       -7.97      
307.67     900117922       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    1,276.44       19.99       22.00       280.82       -10.00       -7.09      
273.73     900118004       8/1/2008       9/11/2008     Fund  
Consumer Non Mortgage
    1,447.25       15.00       22.00       318.40       -40.00       -24.12    
  294.27     900118023       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    1,436.69       19.99       22.00       316.07       -10.00       -7.98      
308.09     900170696       8/1/2008       9/20/2008     Fund  
Consumer Non Mortgage
    165.78       17.94       22.00       36.47       -49.00       -4.05      
32.42     900170713       8/1/2008       7/20/2008     Fund  
Consumer Non Mortgage
    554.59       16.77       22.00       122.01       11.00       2.84      
124.85     900119841       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    1,386.41       19.99       22.00       305.01       -12.00       -9.24      
295.77     900120069       8/1/2008       9/13/2008     Fund  
Consumer Non Mortgage
    1,307.46       19.99       22.00       287.64       -42.00       -30.49    
  257.15     900172228       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    3,923.26       12.99       22.00       863.12       -21.00       -29.72    
  833.40     900172343       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    454.72       16.77       22.00       100.04       -21.00       -4.45      
95.59     900172896       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    3,899.85       12.99       22.00       857.97       -22.00       -30.95    
  827.02     900121619       8/1/2008       6/29/2009     Fund  
Consumer Non Mortgage
    44.04       19.99       22.00       9.69       -328.00       -8.02      
1.67     900121741       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    3275.16       23.49       22.00       720.54       16.00       34.20      
754.73     900122575       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    1,623.75       20.28       22.00       357.23       -13.00       -11.89    
  345.33     900124402       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    2,266.71       18.25       22.00       498.68       -14.00       -16.09    
  482.59     900124501       8/1/2008       7/18/2008     Fund  
Consumer Non Mortgage
    1733.76       20.99       22.00       381.43       13.00       13.14      
394.57     900124644       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    315.97       22.66       22.00       69.51       -17.00       -3.38      
66.13     900124729       8/1/2008       2/19/2009     Fund  
Consumer Non Mortgage
    647.14       18.81       22.00       142.37       -198.00       -66.95      
75.42     900124848       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    344.70       24.00       22.00       75.83       -17.00       -3.91      
71.93     900125299       8/1/2008       10/19/2008     Fund  
Consumer Non Mortgage
    1,120.00       19.99       22.00       246.40       -78.00       -48.51    
  197.89     900125396       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    791.68       19.99       22.00       174.17       -18.00       -7.91      
166.26     900180384       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    4,059.71       12.99       22.00       893.14       -9.00       -13.18      
879.96     900180483       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    6,740.01       9.99       22.00       1,482.80       -11.00       -20.57    
  1,462.23     900126065       8/1/2008       7/20/2008     Fund  
Consumer Non Mortgage
    3191.66       20.99       22.00       702.17       11.00       20.47      
722.64     900181617       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    2,231.80       18.50       22.00       491.00       -3.00       -3.44      
487.56     900182174       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    8,606.54       9.99       22.00       1,893.44       -12.00       -28.66    
  1,864.78     900127418       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    1,392.53       19.99       22.00       306.36       -20.00       -15.46    
  290.89     900182852       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    4,192.66       19.50       22.00       922.39       -27.00       -61.32    
  861.07     900127998       8/1/2008       7/28/2008     Fund  
Consumer Non Mortgage
    461.24       21.50       22.00       101.47       3.00       0.83      
102.30     900184016       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    8,308.59       8.99       22.00       1,827.89       -18.00       -37.35    
  1,790.54     900184998       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    3,028.19       13.99       22.00       666.20       -19.00       -22.36    
  643.84     900129925       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    1488.16       19.99       22.00       327.40       5.00       4.13      
331.53     900130280       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    1149.53       19.99       22.00       252.90       5.00       3.19      
256.09     900130300       8/1/2008       2/25/2009     Fund  
Consumer Non Mortgage
    48.61       18.25       22.00       10.69       -204.00       -5.03      
5.67     900130939       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    5196.61       24.99       22.00       1,143.25       29.00       104.61    
  1,247.87     900187188       8/1/2008       1/26/2009     Fund  
Consumer Non Mortgage
    8,831.26       7.99       22.00       1,942.88       -175.00       -343.01  
    1,599.87     900187210       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    4,940.04       13.99       22.00       1,086.81       -26.00       -49.91  
    1,036.90     900131550       8/1/2008       7/28/2008     Fund  
Consumer Non Mortgage
    333.26       22.66       22.00       73.32       3.00       0.63       73.95
 

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900132436       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    1,368.60       19.99       22.00       301.09       -28.00       -21.28    
  279.81     900134198       8/1/2008       10/31/2008     Fund  
Consumer Non Mortgage
    1,151.99       18.25       22.00       253.44       -89.00       -51.98    
  201.46     900193994       8/1/2008       9/16/2008     Fund  
Consumer Non Mortgage
    7,477.73       9.97       22.00       1,645.10       -45.00       -93.19    
  1,551.91     900138206       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    560.06       29.99       22.00       123.21       -7.00       -3.27      
119.95     900199555       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    2,274.21       13.96       22.00       500.33       -26.00       -22.93    
  477.40     900142600       8/1/2008       6/12/2009     Fund  
Consumer Non Mortgage
    2,494.30       20.99       22.00       548.75       -311.00       -452.29  
    96.45     900204059       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    1905.16       24.99       22.00       419.14       5.00       6.61      
425.75     900205681       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    1,719.67       20.42       22.00       378.33       -25.00       -24.38    
  353.94     900206323       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    2169.32       20.28       22.00       477.25       5.00       6.11      
483.36     900145748       8/1/2008       7/30/2008     Fund  
Consumer Non Mortgage
    2300.25       20.28       22.00       506.06       1.00       1.30      
507.35     900206884       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    2,165.00       20.28       22.00       476.30       -1.00       -1.22      
475.08     900208998       8/1/2008       8/30/2008     Fund  
Consumer Non Mortgage
    2,055.76       17.65       22.00       452.27       -29.00       -29.23    
  423.04     900147808       8/1/2008       7/11/2008     Fund  
Consumer Non Mortgage
    1532.48       18.25       22.00       337.15       20.00       15.54      
352.68     900147923       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    5006.72       18.99       22.00       1,101.48       29.00       76.59      
1,178.07     900210070       8/1/2008       7/9/2008     Fund  
Consumer Non Mortgage
    3616.61       23.99       22.00       795.65       22.00       53.02      
848.68     900148520       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    3,529.93       20.99       22.00       776.58       -2.00       -4.12      
772.47     900149104       8/1/2008       3/1/2010     Fund  
Consumer Non Mortgage
    92.42       13.99       22.00       20.33       -570.00       -20.47      
-0.14     900149937       8/1/2008       6/10/2008     Fund  
Consumer Non Mortgage
    2029.25       20.99       22.00       446.44       0.00       0.00      
446.44     900150053       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    2,448.00       29.99       22.00       538.56       -6.00       -12.24      
526.32     900212521       8/1/2008       7/25/2008     Fund  
Consumer Non Mortgage
    2957.72       19.99       22.00       650.70       6.00       9.85      
660.55     900151355       8/1/2008       4/14/2009     Fund  
Consumer Non Mortgage
    2,326.36       19.80       22.00       511.80       -253.00       -323.71  
    188.09     900153111       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    1,519.95       18.25       22.00       334.39       -25.00       -19.26    
  315.13     900153194       8/1/2008       7/13/2008     Fund  
Consumer Non Mortgage
    526.37       20.99       22.00       115.80       18.00       5.52      
121.33     900217814       8/1/2008       6/28/2008     Fund  
Consumer Non Mortgage
    3670.48       19.99       22.00       807.51       0.00       0.00      
807.51     900218338       8/1/2008       7/28/2008     Fund  
Consumer Non Mortgage
    2923.13       19.99       22.00       643.09       3.00       4.87      
647.96     900156574       8/1/2008       8/30/2008     Fund  
Consumer Non Mortgage
    1,460.80       18.25       22.00       321.38     -29.00     -21.48      
299.90     900221003       8/1/2008       6/15/2008     Fund  
Consumer Non Mortgage
    2957.52       17.65       22.00       650.65       0.00       0.00      
650.65     900221539       8/1/2008       7/17/2008     Fund  
Consumer Non Mortgage
    2273.04       17.65       22.00       500.07       14.00       15.60      
515.67     900222125       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    3789.24       22.49       22.00       833.63       10.00       23.68      
857.31     900223008       8/1/2008       7/19/2008     Fund  
Consumer Non Mortgage
    2088.07       19.99       22.00       459.38       12.00       13.91      
473.29     900158473       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    480.83       22.66       22.00       105.78       -1.00       -0.30      
105.48     900159226       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    619.64       24.99       22.00       136.32       -5.00       -2.15      
134.17     900224235       8/1/2008       6/7/2008     Fund  
Consumer Non Mortgage
    1935.2       18.25       22.00       425.74       0.00       0.00      
425.74     900160733       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    1735.31       18.25       22.00       381.77       28.00       24.63      
406.40     900162175       8/1/2008       6/23/2008     Fund  
Consumer Non Mortgage
    12.42       22.50       22.00       2.73       0.00       0.00       2.73  
  900162327       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    1,602.36       18.25       22.00       352.52       -6.00       -4.87      
347.65     900162485       8/1/2008       4/2/2009     Fund  
Consumer Non Mortgage
    398.87       18.25       22.00       87.75       -241.00       -48.73      
39.02     900228525       8/1/2008       7/8/2008     Fund  
Consumer Non Mortgage
    3112.19       18.99       22.00       684.68       23.00       37.76      
722.44     900162892       8/1/2008       9/10/2008     Fund  
Consumer Non Mortgage
    2,878.97     19.60     22.00       633.37       -39.00       -60.82      
572.56     900164671       8/1/2008       11/20/2008     Fund  
Consumer Non Mortgage
    434.17       19.08       22.00       95.52       -109.00       -25.08      
70.44     900164898       8/1/2008       7/16/2008     Fund  
Consumer Non Mortgage
    3903.93       19.80       22.00       858.86       15.00       32.21      
891.07     900165577       8/1/2008       7/10/2008     Fund  
Consumer Non Mortgage
    1732.57       18.25       22.00       381.17       21.00       18.44      
399.61     900234775       8/1/2008       9/15/2008     Fund  
Consumer Non Mortgage
    116.11       19.99       22.00       25.54       -44.00       -2.84      
22.71     900166843       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    1,532.10       18.25       22.00       337.06       -9.00       -6.99      
330.07     900167216       8/1/2008       6/26/2008     Fund  
Consumer Non Mortgage
    1634.55       15.00       22.00       359.60       0.00       0.00      
359.60     900167386       8/1/2008       10/13/2008     Fund  
Consumer Non Mortgage
    226.90       16.77       22.00       49.92       -72.00       -7.61      
42.31     900167617       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    1,840.25       20.28       22.00       404.86       -13.00       -13.48    
  391.38     900167913       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    1,608.59       18.25       22.00       353.89       -13.00       -10.60    
  343.29     900169303       8/1/2008       6/17/2008     Fund  
Consumer Non Mortgage
    1145.8       24.00       22.00       252.08       0.00       0.00      
252.08     900169800       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    1,840.25       20.28       22.00       404.86       -15.00       -15.55    
  389.31     900169852       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    1,840.25       20.28       22.00       404.86       -16.00       -16.59    
  388.27     900170004       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    1,914.61       20.99       22.00       421.21       -20.00       -22.33    
  398.89     900171606       8/1/2008       9/21/2008     Fund  
Consumer Non Mortgage
    3,257.75       13.98       22.00       716.71       -50.00       -63.27    
  653.43     900171621       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    1344.03       20.99       22.00       295.69       10.00       7.84      
303.52  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900242509       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    4,740.24       7.99       22.00       1,042.85       -28.00       -29.46    
  1,013.39     900242765       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    1,380.00       24.00       22.00       303.60       -24.00       -22.08    
  281.52     900173247       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    5649.21       18.99       22.00       1,242.83       8.00       23.84      
1,266.67     900173805       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    3,199.14       20.99       22.00       703.81       -20.00       -37.31    
  666.51     900174105       8/1/2008       8/11/2009     Fund  
Consumer Non Mortgage
    981.60       19.57       22.00       215.95       -370.00       -197.44    
  18.52     900174181       8/1/2008       8/1/2008     Fund  
Consumer Non Mortgage
    6240.49       18.99       22.00       1,372.91       0.00       0.00      
1,372.91     900245626       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    2,251.52       17.65       22.00       495.33       -21.00       -23.18    
  472.15     900245773       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    2381.5       20.28       22.00       523.93       10.00       13.42      
537.35     900245865       8/1/2008       3/21/2009     Fund  
Consumer Non Mortgage
    1,432.00       20.28       22.00       315.04       -230.00       -185.53  
    129.51     900246623       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    2548.16       15.00       22.00     560.60       27.00       28.67      
589.26     900246761       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    2,278.45       17.65       22.00       501.26       -21.00       -23.46    
  477.80     900176868       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    3245.99       19.58       22.00       714.12       25.00       44.14      
758.25     900247140       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    5,479.18       27.99       22.00       1,205.42       -31.00       -132.06  
    1,073.36     900248660       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    2381.5       20.28       22.00       523.93       4.00       5.37      
529.30     900180372       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    1,815.85       16.99       22.00       399.49       -9.00       -7.71      
391.78     900180812       8/1/2008       4/14/2010     Fund  
Consumer Non Mortgage
    1,747.15       8.99       22.00       384.37       -613.00       -267.45    
  116.92     900250078       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    1,305.27       17.49       22.00       287.16       -27.00       -17.12    
  270.03     900182186       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    6,700.58       9.98       22.00       1,474.13       -24.00       -44.58    
  1,429.55     900251215       8/1/2008       7/28/2008     Fund  
Consumer Non Mortgage
    2381.28       17.65       22.00       523.88       3.00       3.50      
527.38     900184654       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    6,671.02       9.99       22.00       1,467.62       -19.00       -35.17    
  1,432.45     900253917       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    2,384.25       20.28       22.00       524.54       -2.00       -2.69      
521.85     900187556       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    3,823.78       21.49       22.00       841.23       -17.00       -38.81    
  802.42     900256604       8/1/2008       11/18/2008     Fund  
Consumer Non Mortgage
    4,436.81       13.99       22.00       976.10       -107.00       -184.49  
    791.61     900257341       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    2,561.89       19.89       22.00       563.62       -19.00       -26.89    
  536.72     900189737       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    1540.16       23.99       22.00       338.84       16.00       16.42      
355.26     900261351       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    3,844.77       19.99       22.00       845.85       -19.00       -40.56    
  805.29     900194890       8/1/2008       6/9/2008     Fund  
Consumer Non Mortgage
    1705.23       24.99       22.00       375.15       0.00       0.00      
375.15     900196531       8/1/2008       6/16/2008     Fund  
Consumer Non Mortgage
    2057.72       22.50       22.00       452.70       0.00       0.00      
452.70     900197120       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    3052.58       19.99       22.00       671.57       4.00       6.78      
678.35     900263719       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    994.34       16.75       22.00       218.75       1.00       0.46      
219.22     900201801       8/1/2008       7/10/2008     Fund  
Consumer Non Mortgage
    2987.09       20.99       22.00       657.16       21.00       36.57      
693.73     900202240       8/1/2008       6/25/2008     Fund  
Consumer Non Mortgage
    2897.46       19.99       22.00       637.44       0.00       0.00      
637.44     900203509       8/1/2008       10/22/2008     Fund  
Consumer Non Mortgage
    5,067.58       9.99       22.00       1,114.87       -81.00       -113.91  
    1,000.96     900203622       8/1/2008       7/25/2008     Fund  
Consumer Non Mortgage
    4205.5       17.49       22.00       925.21       6.00       12.26      
937.47     900204431       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    3948.09       15.98       22.00       868.58       10.00       17.53      
886.10     900267176       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    636.92       22.50       22.00       140.12       -2.00       -0.80      
139.33     900205419       8/1/2008       7/24/2008     Fund  
Consumer Non Mortgage
    2161.16       17.65       22.00       475.46       7.00       7.42      
482.87     900205420       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    2,052.92       17.65       22.00       451.64       -26.00       -26.17    
  425.47     900268207       8/1/2008       7/20/2008     Fund  
Consumer Non Mortgage
    2489.52       17.65       22.00       547.69       11.00       13.43      
561.12     900268545       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    967.03       22.99       22.00       212.75       8.00       4.94      
217.69     900207137       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    2161.16       17.65       22.00       475.46       5.00       5.30      
480.75     900269701       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    2489.75       20.28       22.00       547.75       8.00       11.22      
558.96     900270305       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    7781.55       23.99       22.00       1,711.94       4.00       20.74      
1,732.68     900207636       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    1,086.74       19.99       22.00       239.08       -27.00       -16.29    
  222.79     900207692       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    2,155.25       20.28       22.00       474.16       -1.00       -1.21      
472.94     900271000       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    1711.52       18.99       22.00       376.53       1.00       0.90      
377.44     900271104       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    7,708.70       9.99       22.00       1,695.91       -15.00       -32.09    
  1,663.83     900208273       8/1/2008       6/30/2009     Fund  
Consumer Non Mortgage
    12.08       20.45       22.00       2.66       -329.00       -2.26      
0.40     900271661       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    891.61       19.99       22.00       196.15       4.00       1.98      
198.13     900211638       8/1/2008       7/1/2008     Fund  
Consumer Non Mortgage
    2919.04       17.65       22.00       642.19       30.00       42.93      
685.12     900212981       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    4,095.81       13.73       22.00       901.08       -10.00       -15.62    
  885.46     900279056       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    1,101.65       22.50       22.00       242.36       -9.00       -6.20      
236.17     900217585       8/1/2008       12/8/2008     Fund  
Consumer Non Mortgage
    1,695.52       17.65       22.00       373.01       -127.00       -105.57  
    267.44     900280744       8/1/2008       7/10/2008     Fund  
Consumer Non Mortgage
    5958.72       24.00       22.00       1,310.92       21.00       83.42      
1,394.34  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900218984       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    2,164.80       17.65       22.00       476.26       -13.00       -13.80    
  462.46     900282962       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    15,470.52       9.99       22.00       3,403.51       -23.00       -98.74  
    3,304.77     900220981       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    2,164.80       17.65       22.00       476.26       -14.00       -14.86    
  461.40     900221960       8/1/2008       6/16/2008     Fund  
Consumer Non Mortgage
    6273.32       19.99       22.00       1,380.13       0.00       0.00      
1,380.13     900225655       8/1/2008       10/28/2009     Fund  
Consumer Non Mortgage
    1,567.26       15.99       22.00       344.80       -447.00       -311.17  
    33.63     900232891       8/1/2008       9/6/2008     Fund  
Consumer Non Mortgage
    6,111.94       9.99       22.00       1,344.63       -35.00       -59.36    
  1,285.26     900234765       8/1/2008       9/7/2008     Fund  
Consumer Non Mortgage
    1,059.92       23.50       22.00       233.18       -36.00       -24.90    
  208.28     900291983       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    2,489.75       20.28       22.00       547.75       -26.00       -36.46    
  511.28     900292482       8/1/2008       7/29/2008     Fund  
Consumer Non Mortgage
    492.34       24.00       22.00       108.31       2.00       0.66      
108.97     900292707       8/1/2008       2/27/2010     Fund  
Consumer Non Mortgage
    484.13       17.65       22.00       106.51       -566.00       -134.34    
  -27.84     900293012       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    1,076.57       22.66       22.00       236.85       -27.00       -18.29    
  218.55     900294961       8/1/2008       6/30/2008     Fund  
Consumer Non Mortgage
    2706.25       20.28       22.00       595.38       0.00       0.00    
595.38     900241775       8/1/2008       6/29/2008     Fund  
Consumer Non Mortgage
    2588.78       19.99       22.00       569.53       0.00       0.00      
569.53     900295601       8/1/2008       3/30/2009     Fund  
Consumer Non Mortgage
    342.40       19.01       22.00       75.33       -239.00       -43.21      
32.12     900242874       8/1/2008       7/13/2008     Fund  
Consumer Non Mortgage
    3652.22       19.99       22.00       803.49       18.00       36.50      
839.99     900244270       8/1/2008       10/20/2008     Fund  
Consumer Non Mortgage
    669.53       22.66       22.00       147.30       -79.00       -33.29      
114.01     900245193       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    2,215.57       19.99       22.00       487.43       -18.00       -22.14    
  465.28     900245547       8/1/2008       7/29/2008     Fund  
Consumer Non Mortgage
    1048.65     19.99     22.00       230.70       2.00       1.16       231.87
    900245923       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    2381.28       17.65       22.00       523.88       10.00       11.67      
535.56     900246213       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    2.271.28       17.65       22.00       499.68       -21.00       -23.38    
  476.30     900300415       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    5,353.77       15.99       22.00       1,177.83       -24.00       -57.07  
    1,120.76     900300425       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    5,658.97       13.99       22.00       1,244.97       -21.00       -46.18  
    1,198.79     900302337       8/1/2008       7/13/2008     Fund  
Consumer Non Mortgage
    4067.16       23.99       22.00       894.78       18.00       48.79      
943.56     900249369       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    967.6       19.01       22.00       212.87       5.00       2.55      
215.43     900249543       8/1/2008       7/28/2008     Fund  
Consumer Non Mortgage
    832.4       24.99       22.00       183.13       3.00       1.73      
184.86     900249636       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    10,973.37       19.99       22.00       2,414.14       -19.00       -115.77
      2,298.37     900306105       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    1,179.49       22.66       22.00       259.49       -17.00       -12.62    
  246.87     900306948       8/1/2008       7/19/2008     Fund  
Consumer Non Mortgage
    2706.25       20.28       22.00       595.38       12.00       18.29      
613.67     900252606       8/1/2008       7/30/2008     Fund  
Consumer Non Mortgage
    2381.28       17.65       22.00       523.88       1.00       1.17      
525.05     900253625       8/1/2008       1/2/2010     Fund  
Consumer Non Mortgage
    534.50       20.28       22.00       117.59       -511.00       -153.86    
  -36.27     900310075       8/1/2008       6/10/2010     Fund  
Consumer Non Mortgage
    3,941.02       9.99       22.00       867.02       -669.00       -731.64    
  135.38     900255388       8/1/2008       7/16/2008     Fund  
Consumer Non Mortgage
    6265.97       19.99       22.00       1,378.51       15.00       52.19      
1,430.70     900257398       8/1/2008       8/1/2008     Fund  
Consumer Non Mortgage
    4201.81       19.99       22.00       924.40       0.00       0.00      
924.40     900257790       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    2,367.20       17.65       22.00       520.78       -15.00       -17.41    
  503.38     900259265       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    3,869.26       13.99       22.00       851.24       -22.00       -33.08    
  818.16     900261374       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    4822       23.50       22.00       1,060.84       29.00       91.27      
1,152.11     900266580       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    2,381.50       20.28       22.00       523.93       -17.00       -22.81    
  501.12     900268415       8/1/2008       6/20/2008     Fund  
Consumer Non Mortgage
    2606.25       20.28       22.00       573.38       0.00       0.00      
573.38     900270050       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    2,509.60       17.49       22.00       552.11       -26.00       -31.70    
  520.41     900270250       8/1/2008       7/20/2008     Fund  
Consumer Non Mortgage
    9785.57       12.74       22.00       2,152.83       11.00       38.09      
2,190.92     900270364       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    2,489.24       20.28       22.00       547.63       -6.00       -8.41      
539.22     900278831       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    2,169.75       19.99       22.00       477.35       -16.00       -19.28    
  458.07     900283466       8/1/2008       6/15/2008     Fund  
Consumer Non Mortgage
    1267.56       19.01       22.00       278.86       0.00       0.00      
278.86     900283514       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    7,683.70       9.99       22.00       1,690.41       -22.00       -46.91    
  1,643.51     900283918       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    3,317.20       22.28       22.00       729.78       -16.00       -32.85    
  696.94     900285933       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    5514.48       23.99       22.00       1,213.19       10.00       36.75      
1,249.93     900286177       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    8614.91       9.99       22.00       1,895.28       1.00       2.39      
1,897.67     900288129       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    2598       20.28       22.00       571.56       8.00       11.71      
583.27     900289134       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    1,076.57       22.66       22.00       236.85       -22.00       -14.91    
  221.94     900289251       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    2,489.75       20.28       22.00       547.75       -22.00       -30.85    
  516.89     900346071       8/1/2008       6/28/2008     Fund  
Consumer Non Mortgage
    2768.83       29.99       22.00       609.14       0.00       0.00      
609.14     900347141       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    7,248.56       11.99       22.00       1,594.68       -4.00       -9.66    
  1,585.03     900348436       8/1/2008       7/18/2008     Fund  
Consumer Non Mortgage
    3610.97       26.00       22.00       794.41       13.00       33.90      
828.32     900290966       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    4,163.83       19.93       22.00       916.04       -7.00       -16.14      
899.91  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900291363       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    1,035.70       19.01       22.00       227.85       -23.00       -12.58    
  215.28     900350452       8/1/2008       2/17/2009     Fund  
Consumer Non Mortgage
    1,918.00       13.99       22.00       421.96       -196.00       -146.09  
    275.87     900291836       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    2,489.75       20.28       22.00       547.75       -26.00       -36.46    
  511.28     900292077       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    2,489.75       20.28       22.00       547.75       -26.00       -36.46    
  511.28     900292731       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    1161.12       19.01       22.00       255.45       4.00       2.45      
257.90     900295381       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    4,839.84       17.49       22.00       1,064.76       -3.00       -7.06    
  1,057.71     900297047       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    2696.25       20.28       22.00       593.18       27.00       41.01      
634.18     900297748       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    2,598.00       20.28       22.00       571.56       -5.00       -7.32      
564.24     900299480       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    4,159.52       18.99       22.00       915.09       -11.00       -24.14    
  890.96     900301180       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    2,588.84       17.65       22.00       569.54       -10.00       -12.69    
  556.85     900301673       8/1/2008       7/14/2008     Fund  
Consumer Non Mortgage
    3787.25       23.99       22.00       833.20       17.00       42.90      
876.10     900303823       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    2,596.00       17.65       22.00       571.12       -13.00       -16.55    
  554.57     900303838       8/1/2008       10/21/2009     Fund  
Consumer Non Mortgage
    1,732.60       23.49       22.00       381.17       -440.00       -497.45  
    -116.28     900306141       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    2,598.00       20.28       22.00       571.56       -17.00       -24.88    
  546.68     900306957       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    2,598.25       20.28       22.00       571.62       -18.00       -26.34    
  545.27     900310226       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    1,238.66       18.25       22.00       272.51       -25.00       -15.70    
  256.81     900372638       8/1/2008       1/26/2009     Fund  
Consumer Non Mortgage
    4,212.54       23.99       22.00       926.76       -175.00       -491.26  
    435.50     900329210       8/1/2008       9/9/2008     Fund  
Consumer Non Mortgage
    5,091.73       7.99       22.00       1,120.18       -38.00       -42.94    
  1,077.24     900330247       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    9,848.69       13.99       22.00       2,166.71       -19.00       -72.72  
    2,093.99     900384241       8/1/2008       2/2/2009     Fund  
Consumer Non Mortgage
    1,305.00       19.99       22.00       287.10       -181.00       -131.16  
    155.94     900387122       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    2,370.76       20.96       22.00       521.57       -28.00       -38.65    
  482.92     900341410       8/1/2008       7/19/2008     Fund  
Consumer Non Mortgage
    2022.48       23.99       22.00       444.95       12.00       16.17      
461.12     900393159       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    1,858.42       20.99       22.00       408.85       -7.00       -7.58      
401.27     900394028       8/1/2008       7/9/2008     Fund  
Consumer Non Mortgage
    2587.3       15.00       22.00       569.21       22.00       23.72      
592.92     900397545       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    6,720.85       23.99       22.00       1,478.59       -15.00       -67.18  
    1,411.41     900401257       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    3466.44       26.99       22.00       762.62       10.00       25.99      
788.61     900404624       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    13,252.24       9.99       22.00       2,915.49       -11.00       -40.45  
    2,875.04     900409432       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    4766.61       23.99       22.00       1,048.65       10.00       31.76      
1,080.42     900416509       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    8,042.06       19.99       22.00       1,769.25       -13.00       -58.05  
    1,711.20     900370590       8/1/2008       8/30/2008     Fund  
Consumer Non Mortgage
    9,807.30       9.99       22.00       2,157.61       -29.00       -78.92    
  2,078.68     900384021       8/1/2008       10/3/2008     Fund  
Consumer Non Mortgage
    954.76       27.99       22.00       210.05       -62.00       -46.02      
164.02     900391865       8/1/2008       2/9/2009     Fund  
Consumer Non Mortgage
    1,910.20       26.99       22.00       420.24       -188.00       -269.24  
    151.01     900402730       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    1,279.84       29.99       22.00       281.56       -22.00       -23.46    
  258.11     8752852       8/1/2008       12/2/2009     Fund  
Consumer Non Mortgage
    1,928.92       7.26       22.00       424.36       -481.00       -187.11    
  237.25     900443760       8/1/2008       7/25/2010     Fund  
Consumer Non Mortgage
    356.82       23.99       22.00       78.50       -714.00       -169.78      
-91.28     900501470       8/1/2008       1/8/2009     Fund  
Consumer Non Mortgage
    10.78       29.99       22.00       2.37       -157.00       -1.41      
0.96     900511236       8/1/2008       9/6/2008     Fund  
Consumer Non Mortgage
    6,005.94       20.65       22.00       1,321.31       -35.00       -120.59  
    1,200.72     900589408       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    10,701.76       27.99       22.00       2,354.39       -1.00       -8.32    
  2,346.07     900592251       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    2676.91       23.92       22.00       588.92       25.00       44.47      
633.39     900594237       8/1/2008       6/6/2008     Fund  
Consumer Non Mortgage
    2866.2       23.66       22.00       630.56       0.00       0.00      
630.56     900595773       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    8775.73       19.99       22.00       1,930.66       25.00       121.82    
  2,052.48     900595852       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    5,108.57       29.99       22.00       1,123.89       -5.00       -21.28    
  1,102.61     900597253       8/1/2008       6/4/2008     Fund  
Consumer Non Mortgage
    4997.73       26.99       22.00       1,099.50       0.00       0.00      
1,099.50     900598245       8/1/2008       6/11/2008     Fund  
Consumer Non Mortgage
    2058.18       39.00       22.00       452.80       0.00       0.00      
452.80     900598823       8/1/2008       7/10/2008     Fund  
Consumer Non Mortgage
    9647.44       23.99       22.00       2,122.44       21.00       135.01    
  2,257.44     900598900       8/1/2008       6/5/2008     Fund  
Consumer Non Mortgage
    9708.41       24.00       22.00       2,135.85       0.00       0.00      
2,135.85     900599697       8/1/2008       6/13/2008     Fund  
Consumer Non Mortgage
    5152.62       18.00       22.00       1,133.58       0.00       0.00      
1,133.58     900599772       8/1/2008       8/1/2008     Fund  
Consumer Non Mortgage
    3122.87       23.00       22.00       687.03       0.00       0.00      
687.03     900599895       8/1/2008       6/6/2008     Fund  
Consumer Non Mortgage
    2489.18       24.43       22.00       547.62       0.00       0.00      
547.62     900600180       8/1/2008       6/9/2008     Fund  
Consumer Non Mortgage
    4805.26       19.44       22.00       1,057.16       0.00       0.00      
1,057.16     900602149       8/1/2008       6/5/2008     Fund  
Consumer Non Mortgage
    3139.65       23.22       22.00       690.72       0.00       0.00      
690.72     900602767       8/1/2008       6/4/2008     Fund  
Consumer Non Mortgage
    4063.97       29.99       22.00       894.07       0.00       0.00      
894.07     900604396       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    7255.4       21.11       22.00       1,596.19       16.00       68.06      
1,664.25     900604501       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    1,765.40       26.22       22.00       388.39       -3.00       -3.86      
384.53  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900604964       8/1/2008       6/15/2008     Fund  
Consumer Non Mortgage
    5438.64       23.99       22.00       1,196.50       0.00       0.00      
1,196.50     900605432       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    4,486.40       22.99       22.00       987.01       -15.00       -42.98    
  944.03     900605697       8/1/2008       6/17/2008     Fund  
Consumer Non Mortgage
    3484.72       22.76       22.00       766.64       0.00       0.00      
766.64     900606197       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    979.52       29.33       22.00       215.49       -15.00       -11.97      
203.52     900607269       8/1/2008       7/5/2008     Fund  
Consumer Non Mortgage
    5803.26       25.99       22.00       1,276.72       26.00       108.93    
  1,385.65     900607678       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    3066.57       23.27       22.00       674.65       29.00       57.47      
732.12     900608505       8/1/2008       6/5/2008     Fund  
Consumer Non Mortgage
    2012.87       26.95       22.00       442.83       0.00       0.00      
442.83     900608990       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    10680.57       23.99       22.00       2,349.73       29.00       206.40    
  2,556.13     900609626       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    4,556.18       19.44       22.00       1,002.36       -20.00       -49.21  
    953.15     900610146       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    4704.1       21.05       22.00       1,034.90       29.00       79.77      
1,114.67     900610574       8/1/2008       7/22/2008     Fund  
Consumer Non Mortgage
    4728.84       21.39       22.00       1,040.34       9.00       25.29      
1,065.63     900610874       8/1/2008       6/13/2008     Fund  
Consumer Non Mortgage
    7967.85       22.66       22.00       1,752.93       0.00       0.00      
1,752.93     900611141       8/1/2008       7/24/2008     Fund  
Consumer Non Mortgage
    3246.44       22.41       22.00       714.22       7.00       14.15      
728.36     900611509       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    1,621.82       26.99       22.00       356.80       -12.00       -14.59    
  342.21     900611564       8/1/2008       6/11/2008     Fund  
Consumer Non Mortgage
    2146.87       26.88       22.00       472.31       0.00       0.00      
472.31     900611572       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    4724.46       21.10       22.00       1,039.38       4.00       11.08      
1,050.46     900612759       8/1/2008       5/2/2009     Fund  
Consumer Non Mortgage
    3,573.55       24.99       22.00       786.18       -271.00       -672.25  
    113.93     900614221       8/1/2008       6/29/2008     Fund  
Consumer Non Mortgage
    4924.23       20.54       22.00       1,083.33       0.00       0.00      
1,083.33     900614763       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    3241.03       23.10       22.00       713.03       28.00       58.22      
771.24     900615341       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    5,710.32       18.00       22.00       1,256.27       -18.00       -51.38  
    1,204.89     900615524       8/1/2008       6/8/2008     Fund  
Consumer Non Mortgage
    7017.59       25.70       22.00       1,543.87       0.00       0.00      
1,543.87     900615568       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    4,604.17       22.99       22.00       1,012.92       -3.00       -8.82    
  1,004.10     900616280       8/1/2008       6/9/2008     Fund  
Consumer Non Mortgage
    7995.09       23.99       22.00       1,758.92       0.00       0.00      
1,758.92     900616734       8/1/2008       6/16/2008     Fund  
Consumer Non Mortgage
    6560.51       23.99       22.00       1,443.31       0.00       0.00      
1,443.31     900617072       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    5040.64       26.99       22.00       1,108.94       4.00       15.12      
1,124.06     900617155       8/1/2008       6/5/2008     Fund  
Consumer Non Mortgage
    4918.13       20.07       22.00       1,081.99       0.00       0.00      
1,081.99     900617630       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    4,758.36       21.45       22.00       1,046.84       -5.00       -14.17    
  1,032.67     900619246       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    1,474.99       23.99       22.00       324.50       -6.00       -5.90      
318.60     900620250       8/1/2008       6/15/2008     Fund  
Consumer Non Mortgage
    4896.44       22.12       22.00       1,077.22       0.00       0.00      
1,077.22     900620296       8/1/2008       6/8/2008     Fund  
Consumer Non Mortgage
    2489.82       22.50       22.00       547.76       0.00       0.00      
547.76     900621596       8/1/2008       6/12/2008     Fund  
Consumer Non Mortgage
    1924.97       18.65       22.00       423.49       0.00       0.00      
423.49     900622041       8/1/2008       9/15/2008     Fund  
Consumer Non Mortgage
    5,309.18       21.00       22.00       1,168.02       -44.00       -136.25  
    1,031.77     900622565       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    7,219.00       21.11       22.00       1,588.18       -11.00       -46.56  
    1,541.62     900623185       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    7,192.42       20.28       22.00       1,582.33       -13.00       -52.68  
    1,529.65     900623261       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    6554.22       26.99       22.00       1,441.93       16.00       78.62      
1,520.55     900624335       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    11,490.70       23.99       22.00       2,527.95       -1.00       -7.66    
  2,520.30     900625802       8/1/2008       6/25/2008     Fund  
Consumer Non Mortgage
    2708.1       26.99       22.00       595.78       0.00       0.00      
595.78     900626723       8/1/2008       6/4/2008     Fund  
Consumer Non Mortgage
    15625.12       27.99       22.00       3,437.53       0.00       0.00      
3,437.53     900558777       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    5,009.03       21.31       22.00       1,101.99       -5.00       -14.82    
  1,087.16     900626995       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    3585.62       25.80       22.00       788.84       28.00       71.94      
860.77     900627375       8/1/2008       6/8/2008     Fund  
Consumer Non Mortgage
    9209.5       22.28       22.00       2,026.09       0.00       0.00      
2,026.09     900628528       8/1/2008       7/29/2008     Fund  
Consumer Non Mortgage
    4707.72       21.54       22.00       1,035.70       2.00       5.63      
1,041.33     900629407       8/1/2008       6/15/2008     Fund  
Consumer Non Mortgage
    1697.74       29.99       22.00       373.50       0.00       0.00      
373.50     900629441       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    2,276.14       26.81       22.00       500.75       -14.00       -23.73    
  477.02     900630501       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    3607.16       20.24       22.00       793.58       27.00       54.75      
848.33     900633308       8/1/2008       6/8/2008     Fund  
Consumer Non Mortgage
    2605.2       24.99       22.00       573.14       0.00       0.00      
573.14     900634710       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    4508.44       23.99       22.00       991.86       28.00       84.14      
1,075.99     900634945       8/1/2008       7/14/2008     Fund  
Consumer Non Mortgage
    5212.12       24.99       22.00       1,146.67       17.00       61.51      
1,208.17     900635072       8/1/2008       6/16/2008     Fund  
Consumer Non Mortgage
    6785.03       23.99       22.00       1,492.71       0.00       0.00      
1,492.71     900635118       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    4913.04       23.99       22.00       1,080.87       27.00       88.41      
1,169.28     900635885       8/1/2008       7/16/2008     Fund  
Consumer Non Mortgage
    4864.82       23.99       22.00       1,070.26       15.00       48.63      
1,118.89     900636442       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    6472.48       21.99       22.00       1,423.95       29.00       114.65    
  1,538.60     900637852       8/1/2008       6/10/2008     Fund  
Consumer Non Mortgage
    5758.38       22.28       22.00       1,266.84       0.00       0.00      
1,266.84     900638754       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    7480.11       20.35       22.00       1,645.62       25.00       105.71    
  1,751.33  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900639000       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    9,254.85       23.99       22.00       2,036.07       -15.00       -92.51  
    1,943.56     900639286       8/1/2008       6/8/2008     Fund  
Consumer Non Mortgage
    4586.8       23.99       22.00       1,009.10       0.00       0.00      
1,009.10     900639826       8/1/2008       6/22/2008     Fund  
Consumer Non Mortgage
    3218.69       24.99       22.00       708.11       0.00       0.00      
708.11     900640692       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    6,628.72       23.99       22.00       1,458.32       -1.00       -4.42    
  1,453.90     900640851       8/1/2008       7/16/2008     Fund  
Consumer Non Mortgage
    7526.96       22.99       22.00       1,655.93       15.00       72.10      
1,728.03     900641066       8/1/2008       6/13/2008     Fund  
Consumer Non Mortgage
    7858.56       22.28       22.00       1,728.88       0.00       0.00      
1,728.88     900641404       8/1/2008       6/12/2008     Fund  
Consumer Non Mortgage
    4528.34       21.74       22.00       996.23       0.00       0.00      
996.23     900642185       8/1/2008       7/21/2008     Fund  
Consumer Non Mortgage
    7980.56       23.99       22.00       1,755.72       10.00       53.18      
1,808.90     900587257       8/1/2008       5/18/2009     Fund  
Consumer Non Mortgage
    24.78       29.99       22.00       5.45       -287.00       -5.92      
-0.47     10972274       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    2,781.43       13.99       22.00       611.91       -9.00       -9.73      
602.19     900591418       8/1/2008       6/28/2008     Fund  
Consumer Non Mortgage
    8938.68       26.99       22.00       1,966.51       0.00       0.00      
1,966.51     900594582       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    3,234.28       23.98       22.00       711.54       -6.00       -12.93      
698.61     900595924       8/1/2008       6/6/2008     Fund  
Consumer Non Mortgage
    4254       23.27       22.00       935.88       0.00       0.00       935.88
    900596376       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    14637.1       22.50       22.00       3,220.16       25.00       228.70    
  3,448.87     900597480       8/1/2008       6/6/2008     Fund  
Consumer Non Mortgage
    5108.59       23.98       22.00       1,123.89       0.00       0.00      
1,123.89     900598536       8/1/2008       7/10/2008     Fund  
Consumer Non Mortgage
    3265.14       26.99       22.00       718.33       21.00       51.41      
769.74     900599252       8/1/2008       6/4/2008     Fund  
Consumer Non Mortgage
    4348.99       38.99       22.00       956.78       0.00       0.00      
956.78     900599519       8/1/2008       6/4/2008     Fund  
Consumer Non Mortgage
    7269.62       23.98       22.00       1,599.32       0.00       0.00      
1,599.32     900600231       8/1/2008       3/2/2011     Fund  
Consumer Non Mortgage
    532.79       21.16       22.00       117.21       -931.00       -291.49    
  -174.27     900601764       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    2656.42       23.78       22.00       584.41       27.00       47.38      
631.79     900602365       8/1/2008       6/10/2008     Fund  
Consumer Non Mortgage
    4801.37       20.54       22.00       1,056.30       0.00       0.00      
1,056.30     900603494       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    9629.37       25.70       22.00       2,118.46       16.00       109.98    
  2,228.44     900603666       8/1/2008       6/4/2008     Fund  
Consumer Non Mortgage
    9491.37       23.99       22.00       2,088.10       0.00       0.00      
2,088.10     900604229       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    2999.76       26.99       22.00       659.95       25.00       56.22      
716.17     900604883       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    4734.26       20.54       22.00       1,041.54       16.00       43.22      
1,084.76     900604899       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    7,506.95       25.70       22.00       1,651.53       -4.00       -21.43    
  1,630.09     11114895       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    509.75       18.25       22.00       112.15       -29.00       -7.49      
104.65     900605769       8/1/2008       6/6/2008     Fund  
Consumer Non Mortgage
    2971.94       23.49       22.00       653.83       0.00       0.00      
653.83     900606045       8/1/2008       7/8/2008     Fund  
Consumer Non Mortgage
    3172.42       23.07       22.00       697.93       23.00       46.76      
744.69     900606297       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    6654.17       20.55       22.00       1,463.92       27.00       102.54    
  1,566.45     900606450       8/1/2008       6/4/2008     Fund  
Consumer Non Mortgage
    2871.04       26.53       22.00       631.63       0.00       0.00      
631.63     900606571       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    395.03       29.99       22.00       86.91       28.00       9.21      
96.12     900608382       8/1/2008       7/8/2008     Fund  
Consumer Non Mortgage
    3260.7       20.38       22.00       717.35       23.00       42.46      
759.81     900608908       8/1/2008       6/20/2008     Fund  
Consumer Non Mortgage
    7378.16       20.07       22.00       1,623.20       0.00       0.00      
1,623.20     900608921       8/1/2008       6/20/2008     Fund  
Consumer Non Mortgage
    4794.19       20.54       22.00       1,054.72       0.00       0.00      
1,054.72     900609056       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    8073.56       25.70       22.00       1,776.18       29.00       167.13    
  1,943.32     900609075       8/1/2008       6/29/2008     Fund  
Consumer Non Mortgage
    7663.35       21.00       22.00       1,685.94       0.00       0.00      
1,685.94     900609867       8/1/2008       6/11/2008     Fund  
Consumer Non Mortgage
    4744.09       21.63       22.00       1,043.70       0.00       0.00      
1,043.70     900610412       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    7,105.80       21.49       22.00       1,563.28       -21.00       -89.08  
    1,474.20     900610591       8/1/2008       6/12/2008     Fund  
Consumer Non Mortgage
    3018.78       26.35       22.00       664.13       0.00       0.00      
664.13     900610981       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    1803.24       24.00       22.00       396.71       16.00       19.23      
415.95     900611827       8/1/2008       6/5/2008     Fund  
Consumer Non Mortgage
    5474.47       21.14       22.00       1,204.38       0.00       0.00      
1,204.38     10178709       8/1/2008       6/3/2008     Fund  
Consumer Non Mortgage
    29.51       15.99       22.00       6.49       0.00       0.00       6.49  
  10179746       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    3,308.39       13.99       22.00       727.85       -2.00       -2.57      
725.27     10194856       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    7,277.56       7.99       22.00       1,601.06       -2.00       -3.23      
1,597.83     900613589       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    2881.59       23.99       22.00       633.95       1.00       1.92      
635.87     900614556       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    289.3       18.86       22.00       63.65       27.00       4.09       67.74
    900614838       8/1/2008       6/6/2008     Fund  
Consumer Non Mortgage
    4241.5       23.99       22.00       933.13       0.00       0.00      
933.13     900615076       8/1/2008       7/30/2008     Fund  
Consumer Non Mortgage
    7252.4       21.49       22.00       1,595.53       1.00       4.33      
1,599.86     900616240       8/1/2008       6/4/2008     Fund  
Consumer Non Mortgage
    4843.32       20.54       22.00       1,065.53       0.00       0.00      
1,065.53     900616382       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    5,778.33       23.99       22.00       1,271.23       -4.00       -15.40    
  1,255.83     900616924       8/1/2008       6/5/2008     Fund  
Consumer Non Mortgage
    869.31       29.74       22.00       191.25       0.00       0.00      
191.25     900617578       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    3,125.26       21.27       22.00       687.56       -4.00       -7.39      
680.17     900618336       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    1,977.81       17.38       22.00       435.12       -10.00       -9.55      
425.57  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   900618505       8/1/2008       6/7/2008     Fund  
Consumer Non Mortgage
    14051.4       26.99       22.00       3,091.31       0.00       0.00      
3,091.31     900619201       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    2,141.21       23.98       22.00       471.07       -6.00       -8.56      
462.51     900621864       8/1/2008       6/11/2008     Fund  
Consumer Non Mortgage
    7684.52       22.80       22.00       1,690.59       0.00       0.00      
1,690.59     900622296       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    4978.27       23.99       22.00       1,095.22       16.00       53.08      
1,148.30     900622344       8/1/2008       7/14/2008     Fund  
Consumer Non Mortgage
    10817.28       25.99       22.00       2,379.80       17.00       132.76    
  2,512.56     11291783       8/1/2008       3/23/2010     Fund  
Consumer Non Mortgage
    2,432.74       8.99       22.00       535.20       -592.00       -359.65    
  175.56     900622601       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    4,002.05       22.02       22.00       880.45     -12.00       -29.38      
851.07     900624621       8/1/2008       6/3/2008     Fund  
Consumer Non Mortgage
    2976.41       26.99       22.00       654.81       0.00       0.00      
654.81     900624814       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    863.00       26.45       22.00       189.86       -17.00       -10.78      
179.08     900625668       8/1/2008       7/20/2008     Fund  
Consumer Non Mortgage
    8218.67       26.99       22.00       1,808.11       11.00       67.78      
1,875.89     900625774       8/1/2008       11/3/2009     Fund  
Consumer Non Mortgage
    1,575.17       22.85       22.00       346.54       -452.00       -451.91  
    -105.37     900625943       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    5939.31     22.99     22.00       1,306.65       28.00       106.20      
1,412.85     900626258       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    2,846.06       18.00       22.00       626.13       -19.00       -27.03    
  599.10     900626750       8/1/2008       7/22/2008     Fund  
Consumer Non Mortgage
    6492.38       25.70       22.00       1,428.32       9.00       41.71      
1,470.03     900627093       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    3786.96       26.99       22.00       833.13       29.00       82.34      
915.47     900627493       8/1/2008       6/10/2008     Fund  
Consumer Non Mortgage
    4175.61       24.99       22.00       918.63       0.00       0.00      
918.63     900627561       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    536.08       39.00       22.00       117.94       -24.00       -13.94      
104.00     900627596       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    3,528.29       22.54       22.00       776.22       -24.00       -53.02    
  723.21     900627685       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    2410.34       24.49       22.00       530.27       25.00       41.00      
571.27     900628319       8/1/2008       7/11/2008     Fund  
Consumer Non Mortgage
    9689.09       23.99       22.00       2,131.60       20.00       129.13    
  2,260.73     900628343       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    462.10       29.95       22.00       101.66       -27.00       -10.38      
91.28     900630411       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    2,286.91       24.62       22.00       503.12       -4.00       -6.26      
496.86     900631382       8/1/2008       6/4/2008     Fund  
Consumer Non Mortgage
    758.07       30.01       22.00       166.78       0.00       0.00      
166.78     900631855       8/1/2008       9/9/2008     Fund  
Consumer Non Mortgage
    3,049.00       25.23       22.00       670.78       -38.00       -81.21    
  589.57     900632175       8/1/2008       6/10/2008     Fund  
Consumer Non Mortgage
    3336.94       26.99       22.00       734.13       0.00       0.00      
734.13     900635102       8/1/2008       6/16/2008     Fund  
Consumer Non Mortgage
    787.09       24.99       22.00       173.16       0.00       0.00      
173.16     900635457       8/1/2008       6/3/2008     Fund  
Consumer Non Mortgage
    2390.16       24.79       22.00       525.84       0.00       0.00      
525.84     900637212       8/1/2008       6/24/2008     Fund  
Consumer Non Mortgage
    4992.8       21.35       22.00       1,098.42       0.00       0.00      
1,098.42     900638475       8/1/2008       7/11/2008     Fund  
Consumer Non Mortgage
    4902.41       21.45       22.00       1,078.53       20.00       58.41      
1,136.94     900639409       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    5060.79       21.40       22.00       1,113.37       29.00       87.25      
1,200.63     900639556       8/1/2008       6/3/2008     Fund  
Consumer Non Mortgage
    2981.26       23.99       22.00       655.88       0.00       0.00      
655.88     900639738       8/1/2008       6/16/2008     Fund  
Consumer Non Mortgage
    4975.38       30.00       22.00       1,094.58       0.00       0.00      
1,094.58     900640183       8/1/2008       6/9/2008     Fund  
Consumer Non Mortgage
    6524.68       20.66       22.00       1,435.43       0.00       0.00      
1,435.43     900641802       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    4,862.34       22.11       22.00       1,069.71       -31.00       -92.57  
    977.15     10704770       8/1/2008       4/30/2009     Fund  
Consumer Non Mortgage
    173.94       20.49       22.00       38.27       -269.00       -26.63      
11.64     10849156       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    2285.34       21.00       22.00       502.77       16.00       21.33      
524.10     12235931       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    150.48       0.00       22.00       33.11       -10.00       0.00      
33.11     12292335       8/1/2008       9/8/2008     Fund  
Consumer Non Mortgage
    5,642.48       7.99       22.00       1,241.35       -37.00       -46.34    
  1,195.01     12302964       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    5,800.80       7.99       22.00       1,276.18       -3.00       -3.86      
1,272.31     11002896       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    5,004.06       9.99       22.00       1,100.89       -31.00       -43.05    
  1,057.85     12384332       8/1/2008       12/4/2008     Fund  
Consumer Non Mortgage
    489.78       7.99       22.00       107.75       -123.00       -13.37      
94.38     13122168       8/1/2008       11/16/2009     Fund  
Consumer Non Mortgage
    1,177.71       9.99       22.00       259.10       -465.00       -151.97    
  107.13     11174196       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    6,149.70       8.99       22.00       1,352.93       -22.00       -33.79    
  1,319.15     12014328       8/1/2008       7/9/2008     Fund  
Consumer Non Mortgage
    567.5       18.40       22.00       124.85       22.00       6.38      
131.23     12297443       8/1/2008       9/4/2008     Fund  
Consumer Non Mortgage
    1,219.82       9.99       22.00       268.36       -33.00       -11.17      
257.19     12301701       8/1/2008       8/4/2008     Fund  
Consumer Non Mortgage
    3,302.16       13.99       22.00       726.48       -3.00       -3.85      
722.63     12304551       8/1/2008       9/4/2008     Fund  
Consumer Non Mortgage
    5,624.09       7.99       22.00       1,237.30       -33.00       -41.19    
  1,196.11     12306170       8/1/2008       9/4/2008     Fund  
Consumer Non Mortgage
    4,558.37       7.99       22.00       1,002.84       -33.00       -33.39    
  969.46     12369040       8/1/2008       6/28/2008     Fund  
Consumer Non Mortgage
    548.74       16.99       22.00       120.72       0.00       0.00      
120.72     12376213       8/1/2008       9/4/2008     Fund  
Consumer Non Mortgage
    1,018.52       13.99       22.00       224.07       -33.00       -13.06    
  211.01     14721606       8/1/2008       7/6/2008     Fund  
Consumer Non Mortgage
    2270.29       20.99       22.00       499.46       25.00       33.09      
532.56     12720834       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    944.29       15.99       22.00       207.74       -10.00       -4.19      
203.55     13196316       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    5,754.53       9.99       22.00       1,266.00       -2.00       -3.19      
1,262.80     16065998       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    2,768.08       13.99       22.00       608.98       -17.00       -18.29    
  590.69  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   14554579       8/1/2008       9/6/2008     Fund  
Consumer Non Mortgage
  523.86       18.25       22.00       115.25       -35.00       -9.29      
105.95     15017348       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    1,047.85       9.99       22.00       230.53       -4.00       -1.16      
229.36     18219575       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    790.71       18.25       22.00       173.96       -8.00       -3.21      
170.75     15378489       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    6,511.55       8.99       22.00       1,432.54       -15.00       -24.39    
  1,408.15     18334836       8/1/2008       12/6/2008     Fund  
Consumer Non Mortgage
    3,044.39       13.99       22.00       669.77       -125.00       -147.89  
    521.88     15939879       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    866.16       17.65       22.00       190.56       -7.00       -2.97      
187.58     19148678       8/1/2008       6/14/2008     Fund  
Consumer Non Mortgage
    904.66       15.99       22.00       199.03       0.00       0.00      
199.03     19150982       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    1,231.54       17.99       22.00       270.94       -14.00       -8.62      
262.32     19204958       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    7,333.47       9.99       22.00       1,613.36       -9.00       -18.32    
  1,595.05     16419915       8/1/2008       10/5/2008     Fund  
Consumer Non Mortgage
    1,765.70       17.99       22.00       388.45       -64.00       -56.47    
  331.98     16471110       8/1/2008       9/25/2008     Fund  
Consumer Non Mortgage
    4,735.26       9.99       22.00       1,041.76       -54.00       -70.96    
  970.80     21039107       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    812.84       17.99       22.00       178.82       -14.00       -5.69      
173.14     21535641       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    5,466.52       13.99       22.00       1,202.63       -7.00       -14.87    
  1,187.76     21756296       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    725.56       7.50       22.00       159.62       -1.00       -0.15      
159.47     21875479       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    5,767.88       7.99       22.00       1,268.93       -8.00       -10.24    
  1,258.69     17451678       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    8,935.50       8.99       22.00       1,965.81       -8.00       -17.85    
  1,947.96     17457380       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    4,096.71       13.99       22.00       901.28       -9.00       -14.33      
886.95     21946084       8/1/2008       1/9/2009     Fund  
Consumer Non Mortgage
    4,647.67       7.99       22.00       1,022.49       -158.00       -162.98  
    859.51     17630246       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    2,920.96       13.99       22.00       642.61       -13.00       -14.76    
  627.85     22306843       8/1/2008       7/26/2008     Fund  
Consumer Non Mortgage
    5235.06       0.01       22.00       1,151.71       5.00       0.01      
1,151.72     22334997       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    5,837.67       9.99       22.00       1,284.29       -23.00       -37.26    
  1,247.03     17993247       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    2,458.19       17.50       22.00       540.80       -8.00       -9.56      
531.24     23408467       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    3,494.70       8.99       22.00       768.83       -18.00       -15.71      
753.13     23409994       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    573.39       9.99       22.00       126.15       -18.00       -2.86      
123.28     18289663       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    317.16       25.99       22.00       69.78       -8.00       -1.83      
67.94     24669636       8/1/2008       6/10/2008     Fund  
Consumer Non Mortgage
    3494.13       13.99       22.00       768.71       0.00       0.00      
768.71     24675737       8/1/2008       9/10/2008     Fund  
Consumer Non Mortgage
    4,812.25       9.99       22.00       1,058.70       -39.00       -52.08    
  1,006.61     24710863       8/1/2008       10/10/2008     Fund  
Consumer Non Mortgage
    4,104.91       7.99       22.00       903.08       -69.00       -62.86      
840.22     25337438       8/1/2008       7/13/2008     Fund  
Consumer Non Mortgage
    360.6       19.01       22.00       79.33       18.00       3.43       82.76
    25728532       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    1,746.19       17.50       22.00       384.16       -9.00       -7.64      
376.52     19108561       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    5,004.62       9.99       22.00       1,101.02       -7.00       -9.72      
1,091.29     19116613       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    3,230.59       13.99       22.00       710.73       -8.00       -10.04      
700.69     19124162       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    2,802.07       13.99       22.00       616.46       -13.00       -14.16    
  602.30     19191375       8/1/2008       7/11/2008     Fund  
Consumer Non Mortgage
    5534.57       11.99       22.00       1,217.61       20.00       36.87      
1,254.47     19203864       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    759.71       11.99       22.00       167.14       -9.00       -2.28      
164.86     25983150       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    4,540.64       11.99       22.00       998.94       -16.00       -24.20    
  974.74     26009336       8/1/2008       11/17/2008     Fund  
Consumer Non Mortgage
    3,524.28       11.99       22.00       775.34       -106.00       -124.42  
    650.92     19600498       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    706.79       21.00       22.00       155.49       -16.00       -6.60      
148.90     26610550       8/1/2008       1/22/2009     Fund  
Consumer Non Mortgage
    3,482.27       19.60       22.00       766.10       -171.00       -324.20  
    441.90     26717940       8/1/2008       11/20/2008     Fund  
Consumer Non Mortgage
    1,292.52       9.99       22.00       284.35       -109.00       -39.10    
  245.26     27090319       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    1,252.77       7.99       22.00       275.61       -10.00       -2.78      
272.83     20873993       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    2,680.42       8.99       22.00       589.69       -14.00       -9.37      
580.32     27720603       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    892.08       15.00       22.00       196.26       -11.00       -4.09      
192.17     27736372       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    4,441.24       0.00       22.00       977.07       -20.00       0.00      
977.07     21027304       8/1/2008       12/15/2008     Fund  
Consumer Non Mortgage
    1,448.74       11.99       22.00       318.72       -134.00       -64.66    
  254.07     27767664       8/1/2008       7/30/2008     Fund  
Consumer Non Mortgage
    3774.73       13.99       22.00       830.44       1.00       1.47      
831.91     27969971       8/1/2008       12/24/2008     Fund  
Consumer Non Mortgage
    1,352.10       21.99       22.00       297.46       -143.00       -118.10  
    179.36     21708652       8/1/2008       9/9/2008     Fund  
Consumer Non Mortgage
    3,672.90       11.99       22.00       808.04       -38.00       -46.48    
  761.55     21871923       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    4,989.16       9.99       22.00       1,097.62       -8.00       -11.08    
  1,086.54     21873769       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    5,288.91       13.99       22.00       1,163.56       -20.00       -41.11  
    1,122.45     21937565       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    1,408.34       15.99       22.00       309.83       -8.00       -5.00      
304.83     21944567       8/1/2008       10/9/2008     Fund  
Consumer Non Mortgage
    5,352.14       13.99       22.00       1,177.47       -68.00       -141.43  
    1,036.04     21959379       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    5,802.57       7.99       22.00       1,276.57       -8.00       -10.30    
  1,266.26     22425309       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    2,027.83       15.99       22.00       446.12       -10.00       -9.01      
437.12  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   30040494       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    3,335.34       13.99       22.00       733.77       -25.00       -32.40    
  701.37     30728128       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    7,231.63       9.99       22.00       1,590.96       -21.00       -42.14    
  1,548.82     23377481       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    4,422.54       9.99       22.00       972.96       -18.00       -22.09      
950.87     23390676       8/1/2008       9/19/2008     Fund  
Consumer Non Mortgage
    1,645.43       15.99       22.00       361.99       -48.00       -35.08    
  326.91     31128516       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    3,285.36       13.99       22.00       722.78       -11.00       -14.04    
  708.74     32172311       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
  825.61       15.99       22.00       181.63       -17.00       -6.23      
175.40     32181159       8/1/2008       9/18/2008     Fund  
Consumer Non Mortgage
    4,060.39       11.99       22.00       893.29       -47.00       -63.56    
  829.73     32184502       8/1/2008       9/1/2008     Fund  
Consumer Non Mortgage
    4,435.05       11.99       22.00       975.71       -30.00       -44.31    
  931.40     24453858       8/1/2008       9/10/2008     Fund  
Consumer Non Mortgage
    1,765.13       13.99       22.00       388.33       -39.00       -26.75    
  361.58     32379522       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    7,784.13       7.99       22.00       1,712.51       -29.00       -50.10    
  1,662.41     24665963       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    4,840.08       9.99       22.00       1,064.82       -9.00       -12.09    
  1,052.73     24706278       8/1/2008       9/10/2008     Fund  
Consumer Non Mortgage
    5,430.45       7.99       22.00       1,194.70       -39.00       -47.01    
  1,147.69     33446865       8/1/2008       8/10/2008     Fund  
Consumer Non Mortgage
    1,414.40       17.50       22.00       311.17       -9.00       -6.19      
304.98     33578195       8/1/2008       9/21/2008     Fund  
Consumer Non Mortgage
    4,217.81       11.99       22.00       927.92       -50.00       -70.24    
  857.68     33600653       8/1/2008       10/31/2008     Fund  
Consumer Non Mortgage
    2,218.08       13.99       22.00       487.98       -89.00       -76.72    
  411.26     33604586       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    4,506.58       11.99       22.00       991.45       -20.00       -30.02    
  961.43     33793049       8/1/2008       8/13/2008     Fund  
Consumer Non Mortgage
    4,000.91       16.99       22.00       880.20       -12.00       -22.66    
  857.54     34159010       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    574.47       22.50       22.00       126.38       -15.00       -5.39      
121.00     25982874       8/1/2008       9/17/2008     Fund  
Consumer Non Mortgage
    2,890.49       15.99       22.00       635.91       -46.00       -59.06    
  576.85     25989045       8/1/2008       7/17/2008     Fund  
Consumer Non Mortgage
    4598.66       11.99       22.00       1,011.71       14.00       21.44      
1,033.15     26018595       8/1/2008       11/17/2009     Fund  
Consumer Non Mortgage
    38.94       13.99       22.00       8.57       -466.00       -7.05      
1.52     26087602       8/1/2008       2/17/2009     Fund  
Consumer Non Mortgage
    3,084.05       11.99       22.00       678.49       -196.00       -201.32  
    477.17     35155863       8/1/2008       6/3/2008     Fund  
Consumer Non Mortgage
    477.96       17.65       22.00       105.15       0.00       0.00      
105.15     26751116       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    3,423.50       11.99       22.00       753.17       -10.00       -11.40    
  741.77     26772985       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    4,108.48       13.99       22.00       903.87       -10.00       -15.97    
  887.90     35707219       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    4,518.76       11.99       22.00       994.13       -2100       -31.60      
962.52     35740951       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    6,782.41       11.99       22.00       1,492.13       -2100       -47.44    
  1,444.69     26779134       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    1,946.74       13.99       22.00       428.28       -11.00       -8.32      
419.96     27155879       8/1/2008       8/11/2009     Fund  
Consumer Non Mortgage
    2,423.67       9.99       22.00       533.21       -370.00       -248.85    
  284.36     36811386       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    5,779.82       9.99       22.00       1,271.56       -16.00       -25.66    
  1,245,90     36859954       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    6,562.29       11.99       22.00       1,443.70       -22.00       -48.08  
    1,395.62     36881021       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    4,495.65       11.99       22.00       989.04       -22.00       -32.94    
  956.10     37838736       8/1/2008       7/18/2008     Fund  
Consumer Non Mortgage
    5984.95       9.99       22.00       1,316.69       13.00       21.59      
1,338.28     38252217       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    4,505.08       11.99       22.00       991.12       -23.00       -34.51    
  956.61     38736800       8/1/2008       11/19/2009     Fund  
Consumer Non Mortgage
    3,970.17       24.00       22.00       873.44       -468.00       -1,238.69
      -365.26     39365085       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    2,410.43       11.99       22.00       530.29       -19.00       -15.25    
  515.04     30029718       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    5,000.61       9.99       22.00       1,100.13       -11.00       -15.26    
  1,084.87     30045683       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    5,795.00       7.99       22.00       1,274.90       -11.00       -14.15    
  1,260.75     30104848       8/1/2008       7/22/2009     Fund  
Consumer Non Mortgage
    4,148.14       7.99       22.00       912.59       -351.00       -323.15    
  589.44     30125809       8/1/2008       6/12/2008     Fund  
Consumer Non Mortgage
    5274.74       9.99       22.00       1,160.44       0.00       0.00      
1,160.44     30150271       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    5,802.63       7.99       22.00       1,276.58       -11.00       -14.17    
  1,262.41     39936442       8/1/2008       7/16/2010     Fund  
Consumer Non Mortgage
    66.74       9.99       22.00       14.68       -705.00       -13.06      
1.63     31177563       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    3,287.37       13.99       22.00       723.22       -15.00       -19.16    
  704.06     31733913       8/1/2008       10/31/2008     Fund  
Consumer Non Mortgage
    3,452.56       8.99       22.00       759.56       -89.00       -76.73      
682.83     32007419       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    6,379.98       13.99       22.00       1,403.60       -6.00       -14.88    
  1,388.72     32176789       8/1/2008       6/18/2008     Fund  
Consumer Non Mortgage
    1753.24       15.99       22.00       385.71       0.00       0.00      
385.71     42079388       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    2,386.96       19.55       22.00       525.13       -6.00       -7.78      
517.35     42509235       8/1/2008       9/24/2008     Fund  
Consumer Non Mortgage
    777.48       17.65       22.00       171.05       -53.00       -20.20      
150.84     42605576       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    847.08       21.00       22.00       186.36       27.00       13.34      
199.70     33036684       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    3781.43       13.99       22.00       831.91       1.00       1.47      
833.38     43453960       8/1/2008       11/15/2008     Fund  
Consumer Non Mortgage
    97.17       20.83       22.00       21.38       -104.00       -5.85      
15.53     34624353       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    5,756.95       9.99       22.00       1,266.53       -15.00       -23.96    
  1,242.57     44393226       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    622.36       17.99       22.00       136.92       -8.00       -2.49      
134.43     44784897       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    111.52       6.00       22.00       24.53       -8.00       -0.15      
24.39  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   44851294       8/1/2008       8/8/2008     Fund  
Consumer Non Mortgage
    222.10       18.25       22.00       48.86       -7.00       -0.79      
48.07     35710333       8/1/2008       8/19/2009     Fund  
Consumer Non Mortgage
    1,815.97       11.99       22.00       399.61       -378.00       -228.62  
    170.89     35725794       8/1/2008       8/22/2008     Fund  
Consumer Non Mortgage
    4,472.68       11.99       22.00       983.99       -21.00       -31.28    
  952.71     45556445       8/1/2008       6/18/2009     Fund  
Consumer Non Mortgage
    34.96       7.99       22.00       7.69       -317.00       -2.46       5.23
    45875111       8/1/2008       6/24/2008     Fund  
Consumer Non Mortgage
    7494.6       11.99       22.00       1,648.81       0.00       0.00      
1,648.81     45881472       8/1/2008       7/24/2008     Fund  
Consumer Non Mortgage
    226.05       15.99       22.00       49.73       7.00       0.70       50.43
    36811989       8/1/2008       8/17/2008     Fund  
Consumer Non Mortgage
    5,748.21       9.99       22.00       1,264.61       -16.00       -25.52    
  1,239.08     47765078       8/1/2008       12/29/2008     Fund  
Consumer Non Mortgage
    3,666.08       11.99       22.00       806.54       -148.00       -180.71  
    625.83     48145668       8/1/2008       10/27/2008     Fund  
Consumer Non Mortgage
    1,503.79       13.99       22.00       330.83       -86.00       -50.26    
  280.58     38213272       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    4,529.25       11.99       22.00       996.44       -23.00       -34.70    
  961.74     38255114       8/1/2008       1/24/2009     Fund  
Consumer Non Mortgage
    98.28       13.99       22.00       21.62       -173.00       -6.61      
15.01     49169164       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    3,008.82       20.99       22.00       661.94       -17.00       -29.82    
  632.12     38675499       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    7,563.38       11.99       22.00       1,663.94       -24.00       -60.46  
    1,603.49     38796189       8/1/2008       7/11/2008     Fund  
Consumer Non Mortgage
    136.01       27.99       22.00       29.92       20.00       2.11      
32.04     39916257       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    5,002.50       9.99       22.00       1,100.55       -15.00       -20.82    
  1,079.73     41762663       8/1/2008       7/23/2008     Fund  
Consumer Non Mortgage
    2067.97       14.99       22.00       454.95       8.00       6.89      
461.84     55458483       8/1/2008       11/30/2009     Fund  
Consumer Non Mortgage
    1,683.13       11.99       22.00       370.29       -479.00       -268.52  
    101.77     56411414       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    5,738.72       9.99       22.00       1,262.52       -29.00       -46.18    
  1,216.34     56828380       8/1/2008       9/5/2008     Fund  
Consumer Non Mortgage
    4,261.30       9.99       22.00       937.49       -34.00       -40.21      
897.28     56924983       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    5,329.61       9.99       22.00       1,172.51       -27.00       -39.93    
  1,132.58     57054991       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    6648.61       11.99       22.00       1,462.69       1.00       2.21      
1,464.91     57279139       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    4566.68       11.99       22.00       1,004.67       1.00       1.52      
1,006.19     57322384       8/1/2008       3/1/2009     Fund  
Consumer Non Mortgage
    2,541.54       11.99       22.00       559.14       -210.00       -177.76  
    381.38     57915671       8/1/2008       9/8/2008     Fund  
Consumer Non Mortgage
    15.80       20.99       22.00       3.48       -37.00       -0.34       3.14
    44313239       8/1/2008       7/8/2008     Fund  
Consumer Non Mortgage
    2018.25       15.00       22.00       444.02       23.00       19.34      
463.36     44748372       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    3,019.09       16.99       22.00       664.20       -20.00       -28.50    
  635.70     44903139       8/1/2008       12/19/2008     Fund  
Consumer Non Mortgage
    3,760.03       9.99       22.00       831.61       -138.00       -144.76    
  686.85     45382511       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    945.27       15.99       22.00       207.96       -27.00       -11.34      
196.62     60316660       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    5197.12       9.99       22.00       1,143.37       1.00       1.44      
1,144.81     60538140       8/1/2008       9/25/2008     Fund  
Consumer Non Mortgage
    4,700.19       9.99       22.00       1,034.04       -54.00       -70.43    
  963.61     60547433       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    5,655.87       7.99       22.00       1,244.29       -24.00       -30.13    
  1,214.16     60554969       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    4,925.61       7.99       22.00       1,083.63       -24.00       -26.24    
  1,057.40     60600032       8/1/2008       11/1/2008     Fund  
Consumer Non Mortgage
    1,828.56       13.99       22.00       402.28       -90.00       -63.95    
  338.33     48108473       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    1,957.90       13.99       22.00       430.74       .23.00       -17.50    
  413.24     61187670       8/1/2008       8/1/2008     Fund  
Consumer Non Mortgage
    2821.8       13.99       22.00       620.80       0.00       0.00      
620.80     46654273       8/1/2008       10/25/2008     Fund  
Consumer Non Mortgage
    3,032.81       9.99       22.00       667.22       -84.00       -70.69      
596.52     47109674       8/1/2008       6/8/2008     Fund  
Consumer Non Mortgage
    3294.66       15.00       22.00       724.83       0.00       0.00      
724.33     47603289       8/1/2008       7/25/2008     Fund  
Consumer Non Mortgage
    4721.46       11.99       22.00       1,038.72       6.00       9.44      
1,048.16     47606563       8/1/2008       7/25/2008     Fund  
Consumer Non Mortgage
  805.94       13.99       22.00       177.31       6.00       1.88       179.19
    62264981       8/1/2008       1/19/2009     Fund  
Consumer Non Mortgage
    424.35       18.60       22.00       93.36       -168.00       -36.83      
56.52     62393643       8/1/2008       9/26/2008     Fund  
Consumer Non Mortgage
    5,355.18       7.99       22.00       1,178.14       -55.00       -65.37    
  1,112.77     63183925       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    6,249.10       11.99       22.00       1,374.80       -1.00       -2.08    
  1,372.72     63720160       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    5,666.58       7.99       22.00       1,246.65       -26.00       -32.70    
  1,213.95     63744596       8/1/2008       12/27/2008     Fund  
Consumer Non Mortgage
    2,101.88       13.99       22.00       462.41       -146.00       -119.25  
    343.16     63947544       8/1/2008       6/20/2008     Fund  
Consumer Non Mortgage
    120.36       21.99       22.00       26.48       0.00       0.00       26.48
    64246480       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    108.25       20.49       22.00       23.82       -18.00       -1.11      
22.71     64676164       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    89.84       18.25       22.00       19.76       -19.00       -0.87      
18.90     64882806       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    108.48       17.65       22.00       23.87       -17.00       -0.90      
22.96     64900245       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    65.31       18.25       22.00       14.37       -18.00       -0.60      
13.77     65166494       8/1/2008       9/28/2008     Fund  
Consumer Non Mortgage
    2,694.57       13.99       22.00       592.81       -57.00       -59.69    
  533.12     65351130       8/1/2008       1/2/2009     Fund  
Consumer Non Mortgage
    5,031.08       7.99       22.00       1,106.84       -151.00       -168.61  
    938.23     65794917       8/1/2008       10/28/2008     Fund  
Consumer Non Mortgage
    4,189.95       7.99       22.00       921.79       -87.00       -80.90      
840.88     49399423       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    6,033.21       6.00       22.00       1,327.31       -18.00       -18.10    
  1,309.21     66380736       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    24.05       18.99       22.00       5.29       -25.00       -0.32       4.97
 

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   66816317       8/1/2008       7/9/2008     Fund  
Consumer Non Mortgage
    2127.6       19.56       22.00       468.07       22.00       25.43      
493.50     67297158       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    5,460.13       7.99       22.00       1,201.23       -28.00       -33.93    
  1,167.30     67310220       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    1,462.21       15.99       22.00       321.69       -28.00       -18.19    
  303.50     67379791       8/1/2008       7/29/2008     Fund  
Consumer Non Mortgage
    1491.21       15.99       22.00       328.07       2.00       1.32      
329.39     67578032       8/1/2008       8/1/2008     Fund  
Consumer Non Mortgage
    497       17.50       22.00       109.34       0.00       0.00       109.34
    67791630       8/1/2008       12/2/2008     Fund  
Consumer Non Mortgage
    1,678.79       7.75       22.00       369.33       -121.00       -43.73    
  325.60     50681624       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    1,698.58       20.99       22.00       373.69       -2.00       -1.98      
371.71     50785047       8/1/2008       9/20/2008     Fund  
Consumer Non Mortgage
    3,145.18       13.99       22.00       691.94       -49.00       -59.89    
  632.05     51554701       8/1/2008       7/13/2008     Fund  
Consumer Non Mortgage
    185.92       17.65       22.00       40.90       18.00       1.64      
42.54     69354961       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    2,289.84       19.56       22.00       503.76       -24.00       -29.86    
  473.91     70454240       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    5,953.34       9.99       22.00       1,309.73       -8.00       -13.22    
  1,296.52     71168525       8/1/2008       3/12/2009     Fund  
Consumer Non Mortgage
    16.51       13.99       22.00       3.63       -221.00       -1.42      
2.21     71312582       8/1/2008       9/3/2008     Fund  
Consumer Non Mortgage
    778.98       15.99       22.00       171.38       -32.00       -11.07      
160.30     53958035       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    4,872.74       9.99       22.00       1,072.00       -20.00       -27.04    
  1,044.96     55435120       8/1/2008       8/21/2008     Fund  
Consumer Non Mortgage
    3,830.92       12.99       22.00       842.80       -20.00       -27.65    
  815.16     55436624       8/1/2008       11/30/2009     Fund  
Consumer Non Mortgage
    736.81       11.99       22.00       162.10       -479.00       -117.55    
  44.55     74236936       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    664.96       17.50       22.00       146.29       -31.00       -10.02      
136.27     74601210       8/1/2008       7/28/2008     Fund  
Consumer Non Mortgage
    1535.98       19.58       22.00       337.92       3.00       2.51      
340.42     74609782       8/1/2008       10/6/2008     Fund  
Consumer Non Mortgage
    1,047.28       0.01       22.00       230.40       -65.00       -0.02      
230.38     74771765       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    1,993.13       21.00       22.00       438.49       -6.00       -6.98      
431.51     56397817       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    5,531.18       7.99       22.00       1,216.86       -29.00       -35.60    
  1,181.26     56432716       8/1/2008       7/29/2008     Fund  
Consumer Non Mortgage
    2928.94       20.99       22.00       644.37       2.00       3.42      
647.78     56847367       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    5,208.23       8.99       22.00       1,145.81       -4.00       -5.20      
1,140.61     56961966       8/1/2008       1/22/2009     Fund  
Consumer Non Mortgage
    4,287.16       7.99       22.00       943.18       -171.00       -162.71    
  780.47     76066862       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    2,082.97       17.50       22.00       458.25       -27.00       -27.34    
  430.91     57335556       8/1/2008       7/31/2008     Fund  
Consumer Non Mortgage
    4597.44       11.99       22.00       1,011.44       1.00       1.53      
1,012.97     76237888       8/1/2008       6/26/2008     Fund  
Consumer Non Mortgage
    779.97       18.25       22.00       171.59       0.00       0.00      
171.59     76326557       8/1/2008       7/4/2008     Fund  
Consumer Non Mortgage
    222.08       21.99       22.00       48.86       27.00       3.66      
52.52     76397660       8/1/2008       6/5/2008     Fund  
Consumer Non Mortgage
    2856.9       17.50       22.00       628.52       0.00       0.00      
628.52     58008935       8/1/2008       9/12/2008     Fund  
Consumer Non Mortgage
    398.68       8.00       22.00       87.71       -41.00       -3.63      
84.08     76734436       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    127.99       18.25       22.00       28.16       -25.00       -1.62      
26.54     77932197       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    2,625.36       13.99       22.00       577.58       -6.00       -6.12      
571.46     77940762       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    4,544.63       11.99       22.00       999.82       -6.00       -9.08      
990.74     78767412       8/1/2008       8/6/2008     Fund  
Consumer Non Mortgage
    5,560.35       11.99       22.00       1,223.28       -5.00       -9.26    
  1,214.02     79777256       8/1/2008       1/28/2009     Fund  
Consumer Non Mortgage
    12.37       18.25       22.00       2.72       -177.00       -1.11      
1.61     80245396       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    3,525.42       7.99       22.00       775.59       -8.00       -6.26      
769.33     60365866       8/1/2008       9/25/2008     Fund  
Consumer Non Mortgage
    4,648.22       9.99       22.00       1,022.61       -54.00       -69.65    
  952.95     60384887       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    3,795.53       10.00       22.00       835.02       -24.00       -25.30    
  809.71     60598658       8/1/2008       9/1/2008     Fund  
Consumer Non Mortgage
    1,191.63       17.99       22.00       262.16       -30.00       -17.86    
  244.29     60600087       8/1/2008       9/1/2008     Fund  
Consumer Non Mortgage
    669.99       17.99       22.00       147.40       -30.00       -10.04      
137.35     60607146       8/1/2008       9/1/2008     Fund  
Consumer Non Mortgage
    4,381.70       11.99       22.00       963.97       -30.00       -43.78    
  920.19     60607523       8/1/2008       8/1/2008     Fund  
Consumer Non Mortgage
    853.83       17.99       22.00       187.84       0.00       0.00      
187.84     82132163       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    974.25       20.49       22.00       214.34       -15.00       -8.32      
206.02     82871476       8/1/2008       8/14/2008     Fund  
Consumer Non Mortgage
    974.25       20.49       22.00       214.34       -13.00       -7.21      
207.13     61162230       8/1/2008       9/3/2008     Fund  
Consumer Non Mortgage
    4,408.54       7.99       22.00       969.88       -32.00       -31.31      
938.57     83797570       8/1/2008       7/15/2008     Fund  
Consumer Non Mortgage
    1087.1       20.49       22.00       239.16       16.00       9.90      
249.06     84073858       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    892.05       18.25       22.00       196.25       -14.00       -6.33      
189.92     84166051       8/1/2008       8/2/2008     Fund  
Consumer Non Mortgage
    736.85       18.25       22.00       162.11       -1.00       -0.37      
161.73     84173257       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    605.27       18.25       22.00       133.16       -31.00       -9.51      
123.65     84545976       8/1/2008       7/3/2008     Fund  
Consumer Non Mortgage
    8854.27       7.99       22.00       1,947.94       28.00       55.02      
2,002.96     84593087       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    974.25       20.49       22.00       214.34       -15.00       -8.32      
206.02     84602840       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    880.95       18.25       22.00       193.81     -15.00       -6.70      
187.11     84700492       8/1/2008       7/2/2008     Fund  
Consumer Non Mortgage
    1811.41       17.50       22.00       398.51       29.00       25.54      
424.05     62398216       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    4,791.35       9.99       22.00       1,054.10       -25.00       -33.24    
  1,020.86  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                          Paid Thru   Funding       Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds   84823634       8/1/2008       8/16/2008     Fund  
Consumer Non Mortgage
    389.48       18.25       22.00       85.69       -15.00       -2.96      
82.72     84850956       8/1/2008       11/17/2008     Fund  
Consumer Non Mortgage
    68.53       20.92       22.00       15.08       -106.00       -4.22      
10.86     85169337       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    457.65       18.25       22.00       100.68       -17.00       -3.94      
96.74     85676125       8/1/2008       8/5/2008     Fund  
Consumer Non Mortgage
    2,322.59       17.50       22.00       510.97       -4.00       -4.52      
506.45     86486033       8/1/2008       9/8/2008     Fund  
Consumer Non Mortgage
    3,900.40       9.99       22.00       858.09       -37.00       -40.05      
818.04     86790501       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    1,822.93       22.50       22.00       401.04       -11.00       -12.53    
  388.51     63137432       8/1/2008       7/7/2008     Fund  
Consumer Non Mortgage
    2139.57       7.99       22.00       470.71       24.00       11.40      
482.10     63264289       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    1,218.73       18.82       22.00       268.12       -31.00       -19.75    
  248.37     86929231       8/1/2008       11/20/2008     Fund  
Consumer Non Mortgage
    1,583.61       19.58       22.00       348.39       -109.00       -93.88    
  254.51     87054961       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    6,380.46       9.99       22.00       1,403.70       -8.00       -14.16    
  1,389.54     87056262       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    4,378.88       11.99       22.00       963.35       -8.00       -11.67      
951.69     63494366       8/1/2008       8/7/2008     Fund  
Consumer Non Mortgage
    7,988.51       7.99       22.00       1,757.47       -6.00       -10.64    
  1,746.83     87172583       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    2,186.57       19.57       22.00       481.05       -8.00       -9.51      
471.54     63705130       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    5,387.95       7.99       22.00       1,185.35       -26.00       -31.09    
  1,154.26     63710227       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    4,882.69       9.99       22.00       1,074.19       -26.00       -35.23    
  1,038.96     63720934       8/1/2008       12/27/2008     Fund  
Consumer Non Mortgage
    4,549.51       7.99       22.00       1,000.89       -146.00       -147.42  
    853.47     63757040       8/1/2008       10/28/2008     Fund  
Consumer Non Mortgage
    4,333.79       9.99       22.00       953.43       -87.00       -104.63    
  848.81     87427567       8/1/2008       8/20/2008     Fund  
Consumer Non Mortgage
    830.96       6.00       22.00       182.81       -19.00       -2.63      
180.18     87594216       8/1/2008       8/11/2008     Fund  
Consumer Non Mortgage
    7,140.54       9.99       22.00       1,570.92       -10.00       -19.81    
  1,551.10     63862549       8/1/2008       8/31/2008     Fund  
Consumer Non Mortgage
    3,407.01       13.99       22.00       749.54       -29.00       -38.40    
  711.15     63863176       8/1/2008       8/27/2008     Fund  
Consumer Non Mortgage
    5,533.15       7.99       22.00       1,217.29       -26.00       -31.93    
  1,185.36     63882814       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    5832.2       7.99       22.00       1,283.08       4.00       5.18      
1,288.26     87769622       8/1/2008       7/27/2008     Fund  
Consumer Non Mortgage
    354.78       20.49       22.00       78.05       4.00       0.81       78.86
    64280475       8/1/2008       6/20/2008     Fund  
Consumer Non Mortgage
    318.26       20.49       22.00       70.02       0.00       0.00       70.02
    88613788       8/1/2008       8/12/2008     Fund  
Consumer Non Mortgage
    2,197.19       9.99       22.00       483.38       -11.00       -6.71      
476.67     64858630       8/1/2008       7/22/2008     Fund  
Consumer Non Mortgage
    3852.49       16.40       22.00       847.55       9.00       15.80      
863.34     64866327       8/1/2008       6/18/2008     Fund  
Consumer Non Mortgage
    354.72       17.65       22.00       78.04       0.00       0.00       78.04
    89714935       8/1/2008       8/15/2008     Fund  
Consumer Non Mortgage
    4,878.01       7.99       22.00       1,073.16       -14.00       -15.16    
  1,058.01     90044266       8/1/2008       7/18/2008     Fund  
Consumer Non Mortgage
    1270.89       18.25       22.00       279.60       13.00       8.38      
287.97     65235058       8/1/2008       9/28/2008     Fund  
Consumer Non Mortgage
    2,701.86       13.99       22.00       594.41       -57.00       -59.85    
  534.56     90493061       8/1/2008       8/23/2008     Fund  
Consumer Non Mortgage
    865.49       18.25       22.00       190.41       -22.00       -9.65      
180.76     90841979       8/1/2008       8/18/2008     Fund  
Consumer Non Mortgage
    2,219.39       9.99       22.00       488.27       -17.00       -10.47      
477.80     65750476       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    4,863.10       9.99       22.00       1,069.88       -27.00       -36.44    
  1,033.45     65791974       8/1/2008       8/28/2008     Fund  
Consumer Non Mortgage
    3,141.08       13.99       22.00       691.04       -27.00       -32.96    
  658.08     65934130       8/1/2008       7/14/2008     Fund  
Consumer Non Mortgage
    305.29       18.25       22.00       67.16       17.00       2.63      
69.79     92111249       8/1/2008       10/7/2008     Fund  
Consumer Non Mortgage
    689.84       15.00       22.00       151.76       -66.00       -18.97      
132.79     92174552       8/1/2008       8/3/2008     Fund  
Consumer Non Mortgage
    500.00       17.65       22.00       110.00       -2.00       -0.49      
109.51     93475202       8/1/2008       8/9/2008     Fund  
Consumer Non Mortgage
    497.48       18.25       22.00       109.45       -8.00       -2.02      
107.43     93606463       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    2,955.76       9.99       22.00       650.27       -23.00       -18.87      
631.40     93610182       8/1/2008       8/24/2008     Fund  
Consumer Non Mortgage
    612.78       9.99       22.00       134.81       -23.00       -3.91      
130.90     94055740       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    5,122.00       11.99       22.00       1,126.84       -24.00       -40.94  
    1,085.90     94062354       8/1/2008       8/25/2008     Fund  
Consumer Non Mortgage
    7,032.72       9.99       22.00       1,547.20       -24.00       -46.84    
  1,500.36     66910561       8/1/2008       3/8/2010     Fund  
Consumer Non Mortgage
    1,583.88       8.99       22.00       348.45       -577.00       -228.22    
  120.23     94325594       8/1/2008       9/9/2008     Fund  
Consumer Non Mortgage
    443.00       17.65       22.00       97.46       -38.00       -8.25      
89.21     94603105       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    7,098.79       9.99       22.00       1,561.73       -25.00       -49.25    
  1,512.49     94606228       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    7,115.55       9.99       22.00       1,565.42       -25.00       -49.36    
  1,516.06     94606810       8/1/2008       8/26/2008     Fund  
Consumer Non Mortgage
    7,121.32       9.99       22.00       1,566.69       -25.00       -49.40    
  1,517.29     94630837       8/1/2008       6/14/2008     Fund  
Consumer Non Mortgage
    757.75       20.49       22.00       166.71       0.00       0.00      
166.71     67270703       8/1/2008       11/29/2008     Fund  
Consumer Non Mortgage
    4,139.30       9.99       22.00       910.65       -118.00       -135.54    
  775.10     67285845       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    4,871.09       9.99       22.00       1,071.64       -28.00       -37.85    
  1,033.79     67319660       8/1/2008       10/29/2009     Fund  
Consumer Non Mortgage
    123.98       9.99       22.00       27.28       -448.00       -15.41      
11.86     67368354       8/1/2008       8/29/2008     Fund  
Consumer Non Mortgage
    3,144.17       13.99       22.00       691.72       -28.00       -34.21    
  657.51     97125123       8/1/2008       8/19/2008     Fund  
Consumer Non Mortgage
    3,214.00       16.74       22.00       707.08       -18.00       -26.90    
  680.18     99680575       8/1/2008       9/2/2008     Fund  
Consumer Non Mortgage
    8,570.18       8.99       22.00       1,885.44       -31.00       -66.35    
  1,819.09  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
99682822
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     7,315.13      
9.99       22.00       1,609.33       -1.00       -2.03       1,607.30  
900016441
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     4,344.42      
13.99       22.00       955.77       -21.00       -35.45       920.32  
900020539
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     4,328.30      
13.99       22.00       952.23       -24.00       -40.37       911.86  
900021377
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     5807.46      
11.99       22.00       1,277.64       6.00       11.61       1,289.25  
900022075
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     5,736.13      
11.99       22.00       1,261.95       -3.00       -5.73       1,256.22  
900024697
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     2,578.45      
11.99       22.00       567.26       -27.00       -23.19       544.07  
900024704
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     7,712.82      
9.99       22.00       1,696.82       -6.00       -12.84       1,683.98  
900024724
    8/1/2008       9/21/2008     Fund   Consumer Non Mortgage     5,415.10      
11.99       22.00       1,191.32       -50.00       -90.18       1,101.15  
900024748
    8/1/2008       9/18/2009     Fund   Consumer Non Mortgage     150.63      
9.99       22.00       33.14       -407.00       -17.01       16.13  
900024956
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     4,465.43      
9.99       22.00       982.39       -21.00       -26.02       956.37  
900025000
    8/1/2008       1/28/2011     Fund   Consumer Non Mortgage     1,033.91      
8.99       22.00       227.46       -897.00       -231.60       -4.14  
900026194
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     3966.59      
17.50       22.00       872.65       1.00       1.93       874.58  
900026583
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     2,321.88      
13.99       22.00       510.81       -17.00       -15.34       495.47  
900028354
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     3,219.02      
9.99       22.00       708.18       -6.00       -5.36       702.82  
900028373
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     2,818.21      
12.99       22.00       620.01       -8.00       -8.14       611.87  
900030365
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     2932.98      
15.99       22.00       645.26       1.00       1.30       646.56  
900030894
    8/1/2008       11/21/2008     Fund   Consumer Non Mortgage     7,069.60    
  9.99       22.00       1,555.31       -110.00       -215.80       1,339.51  
900030971
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     7,699.43      
9.99       22.00       1,693.87       -21.00       -44.87       1,649.01  
900031752
    8/1/2008       9/22/2008     Fund   Consumer Non Mortgage     4,257.80      
9.99       22.00       936.72       -51.00       -60.26       876.46  
900034744
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     1063.94      
15.99       22.00       234.07       2.00       0.95       235.01  
900036151
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     1,699.94      
17.50       22.00       373.99       -13.00       -10.74       363.24  
900039519
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     4,250.49      
20.10       22.00       935.11       -14.00       -33.22       901.88  
900040687
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,301.51      
23.99       22.00       286.33       -14.00       -12.14       274.19  
71581013
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     2,810.31      
13.99       22.00       618.27       -5.00       -5.46       612.81  
71594422
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     956.02      
15.99       22.00       210.32       -5.00       -2.12       208.20  
900046848
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     1,230.89      
21.00       22.00       270.80       -6.00       -4.31       266.49  
72117939
    8/1/2008       11/2/2008     Fund   Consumer Non Mortgage     5,221.05      
7.99       22.00       1,148.63       -91.00       -105.45       1,043.18  
900048630
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     4,453.04      
9.99       22.00       979.67       -29.00       -35.84       943.83  
900050160
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     2335.46      
16.00       22.00       513.80       2.00       2.08       515.88  
72396712
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     5,790.89      
7.99       22.00       1,274.00       -29.00       -37.27       1,236.72  
900051496
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     1177.39      
18.25       22.00       259.03       1.00       0.60       259.62  
900053354
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     1,085.87      
18.25       22.00       238.89       -29.00       -15.96       222.93  
900053758
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     1,188.84      
20.99       22.00       261.54       -31.00       -21.49       240.06  
72969390
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     938.25      
16.99       22.00       206.42       -2.00       -0.89       205.53  
72985254
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     618.09      
18.25       22.00       135.98       -21.00       -6.58       129.40  
73105138
    8/1/2008       12/25/2008     Fund   Consumer Non Mortgage     156.63      
18.25       22.00       34.46       -144.00       -11.43       23.02  
900056269
    8/1/2008       7/6/2008     Fund   Consumer Non Mortgage     1322.64      
18.25       22.00       290.98       25.00       16.76       307.74  
900057571
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     2524.34      
22.99       22.00       555.35       10.00       16.12       571.48  
900057753
    8/1/2008       6/7/2008     Fund   Consumer Non Mortgage     1395.89      
18.25       22.00       307.10       0.00       0.00       307.10  
900058207
    8/1/2008       9/8/2008     Fund   Consumer Non Mortgage     1,085.52      
18.25       22.00       238.81       -37.00       -20.36       218.45  
900058435
    8/1/2008     8/9/2008     Fund   Consumer Non Mortgage     1,098.96      
18.25       22.00       241.77       -8.00       -4.46       237.31  
900060855
    8/1/2008       6/12/2008     Fund   Consumer Non Mortgage     1371.12      
18.25       22.00       301.65       0.00       0.00       301.65  
900060875
    8/1/2008     8/9/2008     Fund   Consumer Non Mortgage     1,298.88      
17.65       22.00       285.75       -8.00       -5.09       280.66  
900061016
    8/1/2008       6/12/2008     Fund   Consumer Non Mortgage     227.47      
16.77       22.00       50.04       0.00       0.00       50.04  
900062849
    8/1/2008       9/12/2008     Fund   Consumer Non Mortgage     1,023.88      
18.25       22.00       225.25       -41.00       -21.28       203.97  
900063054
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     1383.41      
17.65       22.00       304.35       18.00       12.21       316.56  
900063820
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     1,565.94      
17.99       22.00       344.51       -15.00       -11.74       332.77  
900064231
    8/1/2008       6/15/2008     Fund   Consumer Non Mortgage     117.96      
16.77       22.00       25.95       0.00       0.00       25.95  
900068004
    8/1/2008       3/20/2009     Fund   Consumer Non Mortgage     39.31      
18.25       22.00       8.65       -229.00       -4.56       4.08  
900071512
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     1,296.38      
20.28       22.00       285.20       -26.00       -18.99       266.22  
900071650
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     1614.94      
17.65       22.00       355.29       15.00       11.88       367.16  
900073231
    8/1/2008       7/28/2008     Fund   Consumer Non Mortgage     1412.66      
20.28       22.00       310.79       3.00       2.39       313.17  
900076946
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     593.68      
15.35       22.00       130.61       27.00       6.83       137.44  
900081377
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     4,277.38      
17.49       22.00       941.02       -23.00       -47.80       893.22  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
76592762
    8/1/2008       9/3/2008     Fund   Consumer Non Mortgage     452.53      
0.00       22.00       99.56       -32.00       0.00       99.56  
76757175
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     137.34      
20.49       22.00       30.21       6.00       0.47       30.68  
76757482
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     116.50      
20.49       22.00       25.63       -25.00       -1.66       23.97  
900087031
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     2,472.48      
19.25       22.00       543.95       -22.00       -29.09       514.86  
900090729
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     1,219.11      
18.25       22.00       268.20       -22.00       -13.60       254.61  
900091170
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     1,406.08      
17.65       22.00       309.34       -23.00       -15.86       293.48  
77930794
    8/1/2008       7/7/2008     Fund   Consumer Non Mortgage     1705.28      
15.00       22.00       375.16       24.00       17.05       392.21  
900092042
    8/1/2008       7/24/2008     Fund   Consumer Non Mortgage     1569.86      
18.25       22.00       345.37       7.00       5.57       350.94  
900092406
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     1,252.96      
18.25       22.00       275.65       -25.00       -15.88       259.77  
78140212
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     111.04      
21.99       22.00       24.43       -25.00       -1.70       22.73  
78185346
    8/1/2008       6/26/2008     Fund   Consumer Non Mortgage     338.67      
21.99       22.00       74.51       0.00       0.00       74.51  
900093447
    8/1/2008       7/27/2008     Fund   Consumer Non Mortgage     1352.38      
18.25       22.00       297.52       4.00       2.74       300.27  
900094115
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     2,842.17      
15.00       22.00       625.28       -8.00       -9.47       615.80  
900094271
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     1281.78      
18.25       22.00       281.99       1.00       0.65       282.64  
900094677
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     2,539.01      
15.99       22.00       558.58       -7.00       -7.89       550.69  
900095454
    8/1/2008       6/9/2011     Fund   Consumer Non Mortgage     976.29      
7.99       22.00       214.78       -1,028.00       -222.75       -7.97  
900095462
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     2,963.72      
15.99       22.00       652.02       -7.00       -9.21       642.80  
78569675
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     108.24      
17.65       22.00       23.81       -23.00       -1.22       22.59  
900096022
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     1,262.89      
18.25       22.00       277.84       -29.00       -18.57       259.27  
900096196
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     3,442.72      
20.99       22.00       757.40       -20.00       -40.15       717.25  
900096662
    8/1/2008       9/27/2008     Fund   Consumer Non Mortgage     12,118.05    
  7.99       22.00       2,665.97       -56.00       -150.61       2,515.36  
900096681
    8/1/2008       7/1/2008     Fund   Consumer Non Mortgage     309.92      
19.01       22.00       68.18       30.00       4.91       73.09  
900096722
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     3,261.94      
13.98       22.00       717.63       -8.00       -10.13       707.49  
79107449
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     2,694.79      
20.99       22.00       592.85       -6.00       -9.43       583.43  
900098288
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     4,323.11      
13.99       22.00       951.08       -9.00       -15.12       935.96  
900098648
    8/1/2008       2/7/2009     Fund   Consumer Non Mortgage     647.80      
18.25       22.00       142.52       -186.00       -61.08       81.43  
900099971
    8/1/2008       10/10/2008     Fund   Consumer Non Mortgage     6,024.73    
  9.99       22.00       1,325.44       -69.00       -115.36       1,210.08  
900100121
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     4,738.32      
13.99       22.00       1,042.43       -12.00       -22.10       1,020.33  
900100134
    8/1/2008       10/10/2010     Fund   Consumer Non Mortgage     56.87      
13.99       22.00       12.51       -789.00       -17.44       -4.93  
900100140
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     7,526.50      
7.99       22.00       1,655.83       -13.00       -21.72       1,634.11  
900100142
    8/1/2008       7/13/2011     Fund   Consumer Non Mortgage     1,030.38      
7.99       22.00       226.68       -1,062.00       -242.87       -16.18  
900100997
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     7,709.28      
7.99       22.00       1,696.04       -13.00       -22.24       1,673.80  
900101014
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     1,515.50      
20.28       22.00       333.41       -7.00       -5.98       327.43  
900101801
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     7,049.98      
7.99       22.00       1,551.00       -14.00       -21.91       1,529.09  
80152784
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     651.67      
20.49       22.00       143.37       -28.00       -10.39       132.98  
900102884
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     6,336.93      
11.99       22.00       1,394.12       -19.00       -40.10       1,354.02  
900102887
    8/1/2008       9/27/2008     Fund   Consumer Non Mortgage     6,284.26      
9.99       22.00       1,382.54       -56.00       -97.66       1,284.88  
900102936
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     7,498.73      
7.99       22.00       1,649.72       -15.00       -24.96       1,624.76  
900102963
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     6,529.49      
9.99       22.00       1,436.49       -16.00       -28.99       1,407.50  
900102996
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     2,822.10      
17.99       22.00       620.86       -15.00       -21.15       599.71  
900103373
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     1,369.82      
18.25       22.00       301.36       -13.00       -9.03       292.33  
900103402
    8/1/2008       7/24/2008     Fund   Consumer Non Mortgage     662.1      
16.77       22.00       145.66       7.00       2.16       147.82  
900103421
    8/1/2008       8/14/2009     Fund   Consumer Non Mortgage     26.39      
18.25       22.00       5.81       -373.00       -4.99       0.82  
900104343
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     4,764.13      
13.99       22.00       1,048.11       -19.00       -35.18       1,012.93  
900105187
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     6,658.90      
13.98       22.00       1,464.96       -19.00       -49.13       1,415.83  
80636569
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     524.80      
19.00       22.00       115.46       -15.00       -4.15       111.30  
900105785
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     6,565.46      
9.99       22.00       1,444.40       -21.00       -38.26       1,406.14  
900107451
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     1,415.88      
20.99       22.00       311.49       -20.00       -16.51       294.98  
82710293
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     2,307.55      
21.00       22.00       507.66       -4.00       -5.38       502.28  
82825656
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     905.21      
18.25       22.00       199.15       -20.00       -9.18       189.97  
83100327
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     426.76      
17.65       22.00       93.89       -12.00       -2.51       91.38  
83309475
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     974.19      
20.49       22.00       214.32       -12.00       -6.65       207.67  
900117846
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     1533.47      
19.99       22.00       337.36       20.00       17.03       354.39  
900117966
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     1495.32      
19.99       22.00       328.97       20.00       16.61       345.58  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900117989
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     1,410.55      
19.99       22.00       310.32       -10.00       -7.83       302.49  
900118767
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     400.59      
22.66       22.00       88.13       20.00       5.04       93.17  
900119762
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     1502.6      
19.99       22.00       330.57       18.00       15.02       345.59  
900119778
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,394.14      
19.99       22.00       306.71       -12.00       -9.29       297.42  
900119871
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,406.02      
19.99       22.00       309.32       -12.00       -9.37       299.96  
900119991
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     2,197.13      
15.00       22.00       483.37       -12.00       -10.99       472.38  
900120045
    8/1/2008       1/13/2009     Fund   Consumer Non Mortgage     201.13      
19.99       22.00       44.25       -162.00       -18.09       26.16  
900120086
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     3,534.55      
20.99       22.00       777.60       -14.00       -28.85       748.75  
84025757
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     757.75      
20.49       22.00       166.71       -1.00       -0.43       166.27  
900120860
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,426.05      
18.25       22.00       313.73       -12.00       -8.68       305.06  
900121238
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     1,420.12      
19.99       22.00       312.43       -13.00       -10.25       302.18  
900121629
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     1,414.56      
19.99       22.00       311.20       -13.00       -10.21       300.99  
900121639
    8/1/2008       9/29/2008     Fund   Consumer Non Mortgage     1,901.47      
15.00       22.00       418.32       -58.00       -45.95       372.37  
900121803
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     1561.91      
18.25       22.00       343.62       17.00       13.46       357.08  
84336893
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     433.00      
20.49       22.00       95.26       -15.00       -3.70       91.56  
84384701
    8/1/2008       7/18/2008     Fund   Consumer Non Mortgage     541.25      
20.49       22.00       119.08       13.00       4.00       123.08  
84422994
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     491.20      
17.65       22.00       108.06       -15.00       -3.61       104.45  
900122913
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,407.94      
19.99       22.00       309.75       -14.00       -10.95       298.80  
900124544
    8/1/2008       9/18/2008     Fund   Consumer Non Mortgage     1,502.84      
20.99       22.00       330.62       -47.00       -41.18       289.44  
900125216
    8/1/2008       7/18/2008     Fund   Consumer Non Mortgage     332.98      
16.77       22.00       73.26       13.00       2.02       75.27  
900125486
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     254.98      
16.77       22.00       56.10       -17.00       -2.02       54.08  
84808396
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     2,967.40      
0.00       22.00       652.83       -17.00       0.00       652.83  
84823213
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     133.73      
6.00       22.00       29.42       -16.00       -0.36       29.06  
900127016
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     3,465.63      
19.79       22.00       762.44       -20.00       -38.10       724.34  
900127288
    8/1/2008       3/21/2009     Fund   Consumer Non Mortgage     253.88      
19.99       22.00       55.85       -230.00       -32.42       23.43  
84833613
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     403.79      
18.25       22.00       88.83       -18.00       -3.68       85.15  
900128126
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     1,404.73      
19.99       22.00       309.04       -21.00       -16.38       292.66  
900128337
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     533.44      
21.00       22.00       117.36       29.00       9.02       126.38  
900128926
    8/1/2008       9/25/2008     Fund   Consumer Non Mortgage     1,297.40      
19.99       22.00       285.43       -54.00       -38.90       246.53  
900129050
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     1,431.00      
18.25       22.00       314.82       -21.00       -15.23       299.59  
900129052
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     1,388.83      
19.99       22.00       305.54       -24.00       -18.51       287.03  
85177537
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     63.83      
18.25       22.00       14.04       -17.00       -0.55       13.49  
85283071
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     409.99      
18.25       22.00       90.20       -17.00       -3.53       86.66  
900129936
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     1,393.68      
19.99       22.00       306.61       -25.00       -19.35       287.26  
85575244
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     466.02      
20.49       22.00       102.52       -19.00       -5.04       97.48  
900130748
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     8,675.02      
13.99       22.00       1,908.50       -8.00       -26.97       1,881.53  
900130815
    8/1/2008       7/27/2008     Fund   Consumer Non Mortgage     1495.23      
19.99       22.00       328.95       4.00       3.32       332.27  
900130833
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     1,359.93      
19.99       22.00       299.18       -26.00       -19.63       279.55  
900131557
    8/1/2008       6/28/2008     Fund   Consumer Non Mortgage     1483      
19.99       22.00       326.26       0.00       0.00       326.26  
900131590
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     2,128.52      
19.99       22.00       468.27       -27.00       -31.91       436.36  
85669269
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     395.52      
18.25       22.00       87.01       -19.00       -3.81       83.20  
85932728
    8/1/2008       10/19/2008     Fund   Consumer Non Mortgage     681.10      
20.49       22.00       149.84       -78.00       -30.24       119.60  
900132464
    8/1/2008       3/1/2009     Fund   Consumer Non Mortgage     611.33      
19.99       22.00       134.49       -210.00       -71.29       63.21  
900132934
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     3508.68      
20.99       22.00       771.91       15.00       30.69       802.60  
86499077
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     8,725.69      
7.99       22.00       1,919.65       -7.00       -13.56       1,906.10  
86500542
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     7,117.72      
9.99       22.00       1,565.90       -7.00       -13.83       1,552.07  
86576843
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     1,817.15      
8.99       22.00       399.77       -8.00       -3.63       396.14  
86584564
    8/1/2008       9/9/2008     Fund   Consumer Non Mortgage     6,954.79      
9.99       22.00       1,530.05       -38.00       -73.34       1,456.72  
900133785
    8/1/2008       9/5/2008     Fund   Consumer Non Mortgage     3,362.02      
24.99       22.00       739.64       -34.00       -79.35       660.30  
900134343
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     5,243.24      
13.99       22.00       1,153.51       -25.00       -50.94       1,102.57  
86835864
    8/1/2008       9/19/2008     Fund   Consumer Non Mortgage     63.80      
16.77       22.00       14.04       -48.00       -1.43       12.61  
900134889
    8/1/2008       7/6/2008     Fund   Consumer Non Mortgage     2248.44      
24.04       22.00       494.66       25.00       37.54       532.19  
86874046
    8/1/2008       11/20/2008     Fund   Consumer Non Mortgage     263.59      
18.25       22.00       57.99       -109.00       -14.57       43.42  
900136042
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,471.68      
19.99       22.00       323.77       -3.00       -2.45       321.32  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900136051
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     1616.47      
19.99       22.00       355.62       27.00       24.23       379.86  
900136073
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,502.17      
19.99       22.00       330.48       -3.00       -2.50       327.98  
87208768
    8/1/2008       7/9/2008     Fund   Consumer Non Mortgage     291.04      
18.25       22.00       64.03       22.00       3.25       67.27  
900137293
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     1,432.32      
18.99       22.00       315.11       -4.00       -3.02       312.09  
900138249
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     3,248.41      
18.99       22.00       714.65       -8.00       -13.71       700.94  
900138694
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     1,518.89      
18.25       22.00       334.16       -7.00       -5.39       328.77  
900139282
    8/1/2008       7/9/2008     Fund   Consumer Non Mortgage     1717.81      
15.99       22.00       377.92       22.00       16.79       394.70  
900141279
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     398.85      
16.77       22.00       87.75       -9.00       -1.67       86.07  
900142368
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     488.25      
17.50       22.00       107.42       -15.00       -3.56       103.85  
87428105
    8/1/2008       6/20/2008     Fund   Consumer Non Mortgage     1485.32      
18.25       22.00       326.77       0.00       0.00       326.77  
87591525
    8/1/2008       5/10/2010     Fund   Consumer Non Mortgage     579.66      
9.99       22.00       127.53       -639.00       -102.79       24.74  
900143106
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     422.64      
16.77       22.00       92.98       20.00       3.94       96.92  
87940605
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     453.44      
17.65       22.00       99.76       -23.00       -5.11       94.64  
900145227
    8/1/2008       12/3/2009     Fund   Consumer Non Mortgage     151.58      
21.00       22.00       33.35       -482.00       -42.62       -9.27  
900146246
    8/1/2008       8/1/2008     Fund   Consumer Non Mortgage     3092.28      
20.99       22.00       680.30       0.00       0.00       680.30  
87946260
    8/1/2008       9/30/2008     Fund   Consumer Non Mortgage     89.23      
18.25       22.00       19.63       -59.00       -2.67       16.96  
88053017
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     7,028.00      
8.99       22.00       1,546.16       -10.00       -17.55       1,528.61  
88053916
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     5,173.09      
11.99       22.00       1,138.08       -10.00       -17.23       1,120.85  
88054189
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     1,942.29      
13.99       22.00       427.30       -10.00       -7.55       419.76  
900146560
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     2671.51      
23.00       22.00       587.73       29.00       49.50       637.23  
88612887
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     1,758.01      
9.99       22.00       386.76       -11.00       -5.37       381.40  
88724944
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     1,223.82      
17.50       22.00       269.24       -22.00       -13.09       256.15  
900148478
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     3,242.00      
20.99       22.00       713.24       -2.00       -3.78       709.46  
900148538
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     1,999.75      
18.99       22.00       439.95       -2.00       -2.11       437.84  
900148583
    8/1/2008       9/3/2008     Fund   Consumer Non Mortgage     464.20      
17.99       22.00       102.12       -32.00       -7.42       94.70  
89144662
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     541.20      
17.65       22.00       119.06       -8.00       -2.12       116.94  
900151436
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     2,718.52      
15.99       22.00       598.07       -8.00       -9.66       588.41  
900151953
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     3093.6      
19.55       22.00       680.59       5.00       8.40       688.99  
900153282
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     1,705.86      
20.99       22.00       375.29       -13.00       -12.93       362.36  
89873690
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     917.53      
18.25       22.00       201.86       -22.00       -10.23       191.62  
89883964
    8/1/2008       10/26/2008     Fund   Consumer Non Mortgage     477.52      
18.25       22.00       105.05       -85.00       -20.58       84.48  
900153673
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     4512.18      
15.00       22.00       992.68       0.00       0.00       992.68  
900155593
    8/1/2008       6/14/2008     Fund   Consumer Non Mortgage     3691.41      
19.50       22.00       812.11       0.00       0.00       812.11  
900155909
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     1,501.03      
18.25       22.00       330.23       -29.00       -22.07       308.16  
900156209
    8/1/2008       10/31/2008     Fund   Consumer Non Mortgage     815.90      
18.25       22.00       179.50       -89.00       -36.81       142.69  
90842084
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     7,141.04      
9.99       22.00       1,571.03       -18.00       -35.67       1,535.36  
900156760
    8/1/2008       9/15/2011     Fund   Consumer Non Mortgage     1,375.71      
23.99       22.00       302.66       -1,124.00       -1,030.56       -727.91  
900157787
    8/1/2008       9/13/2008     Fund   Consumer Non Mortgage     2,989.03      
19.58       22.00       657.59       -42.00       -68.28       589.31  
900157869
    8/1/2008       8/1/2008     Fund   Consumer Non Mortgage     931.78      
16.77       22.00       204.99       0.00       0.00       204.99  
900158523
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     1,732.00      
20.28       22.00       381.04       -31.00       -30.25       350.79  
900158530
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     1,840.25      
20.28       22.00       404.86       -1.00       -1.04       403.82  
91267957
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     499.8      
17.65       22.00       109.96       1.00       0.25       110.20  
900159380
    8/1/2008       9/3/2008     Fund   Consumer Non Mortgage     383.97      
17.00       22.00       84.47       -32.00       -5.80       78.67  
900160858
    8/1/2008       12/6/2009     Fund   Consumer Non Mortgage     401.21      
19.80       22.00       88.27       -485.00       -107.02       -18.76  
900161069
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     1,808.00      
20.28       22.00       397.76       -5.00       -5.09       392.67  
900161892
    8/1/2008       1/7/2009     Fund   Consumer Non Mortgage     715.48      
18.25       22.00       157.41       -156.00       -56.58       100.82  
900163208
    8/1/2008       6/13/2008     Fund   Consumer Non Mortgage     127.33      
23.99       22.00       28.01       0.00       0.00       28.01  
93171351
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     1,296.35      
22.50       22.00       285.20       -22.00       -17.82       267.37  
900163692
    8/1/2008       9/7/2008     Fund   Consumer Non Mortgage     1,732.00      
20.28       22.00       381.04       -36.00       -35.12       345.92  
900164176
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     758.93      
18.01       22.00       166.96       -6.00       -2.28       164.69  
93534344
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     4,602.47      
11.99       22.00       1,012.54       -23.00       -35.26       977.29  
93534801
    8/1/2008       7/24/2008     Fund   Consumer Non Mortgage     5149.7      
11.99       22.00       1,132.93       7.00       12.01       1,144.94  
93608722
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     8,231.97      
8.99       22.00       1,811.03       -23.00       -47.28       1,763.75  
93608971
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     5,007.48      
9.99       22.00       1,101.65       -23.00       -31.96       1,069.69  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
93611857
    8/1/2008       1/24/2010     Fund   Consumer Non Mortgage     1,339.54      
9.99       22.00       294.70       -533.00       -198.13       96.57  
93613056
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     6,940.11      
7.99       22.00       1,526.82       -23.00       -35.43       1,491.40  
900165155
    8/1/2008       9/24/2008     Fund   Consumer Non Mortgage     2,982.94      
19.57       22.00       656.25       -53.00       -85.94       570.30  
900165157
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     2,948.34      
19.58       22.00       648.63       -21.00       -33.67       614.96  
900165348
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     430.97      
16.77       22.00       94.81       -8.00       -1.61       93.21  
94059877
    8/1/2008       11/25/2008     Fund   Consumer Non Mortgage     1,683.24    
  9.99       22.00       370.31       -114.00       -53.25       317.06  
900166659
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     467.80      
16.77       22.00       102.92       -9.00       -1.96       100.95  
900168383
    8/1/2008       10/14/2008     Fund   Consumer Non Mortgage     1,342.30    
  18.25       22.00       295.31       -73.00       -49.67       245.63  
95853118
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     8,684.20      
7.99       22.00       1,910.52       -28.00       -53.97       1,856.56  
900170626
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     801.46      
20.99       22.00       176.32       5.00       2.34       178.66  
900171557
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     2,147.94      
23.50       22.00       472.55       -1.00       -1.40       471.14  
900171705
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     1,595.69      
18.25       22.00       351.05       -19.00       -15.37       335.68  
900173620
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     3,393.43      
13.98       22.00       746.55       -23.00       -30.32       716.24  
900173771
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     4,524.58      
19.94       22.00       995.41       -5.00       -12.53       982.88  
900176495
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     3,194.05      
21.00       22.00       702.69       -18.00       -33.54       669.15  
900177892
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     3,524.96      
13.98       22.00       775.49       -4.00       -5.48       770.01  
900180623
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     3,179.33      
19.57       22.00       699.45       -10.00       -17.28       682.17  
900181644
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     3,486.03      
21.00       22.00       766.93       -13.00       -26.44       740.49  
900181731
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     3,503.01      
13.98       22.00       770.66       -11.00       -14.97       755.69  
900012378
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     5,575.58      
11.99       22.00       1,226.63       -13.00       -24.14       1,202.49  
900183873
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     8483.07      
8.99       22.00       1,866.28       5.00       10.59       1,876.87  
900183945
    8/1/2008       7/20/2009     Fund   Consumer Non Mortgage     4,241.78      
9.50       22.00       933.19       -349.00       -390.66       542.54  
900183965
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     3,088.08      
15.98       22.00       679.38       -18.00       -24.67       654.70  
900183995
    8/1/2008       9/20/2008     Fund   Consumer Non Mortgage     5,928.03      
9.99       22.00       1,304.17       -49.00       -80.61       1,223.56  
900184024
    8/1/2008       4/26/2009     Fund   Consumer Non Mortgage     6,434.47      
8.99       22.00       1,415.58       -265.00       -425.81       989.77  
900014447
    8/1/2008       10/18/2008     Fund   Consumer Non Mortgage     4,944.50    
  11.99       22.00       1,087.79       -77.00       -126.80       960.99  
900185396
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     4175.3      
23.99       22.00       918.57       10.00       27.82       946.39  
900187167
    8/1/2008       9/6/2008     Fund   Consumer Non Mortgage     5,006.95      
13.96       22.00       1,101.53       -35.00       -67.96       1,033.57  
900016474
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     3,319.84      
15.00       22.00       730.36       -20.00       -27.67       702.70  
900016933
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     2,520.52      
9.99       22.00       554.51       -13.00       -9.09       545.42  
900017404
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     2,467.40      
11.99       22.00       542.83       -24.00       -19.72       523.11  
900017431
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     3,038.67      
11.99       22.00       668.51       -17.00       -17.20       651.30  
900017570
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     2,464.47      
9.99       22.00       542.18       -25.00       -17.10       525.09  
900019322
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     5,720.39      
11.99       22.00       1,258.49       -17.00       -32.39       1,226.10  
900021360
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     3,027.04      
11.99       22.00       665.95       -24.00       -24.20       641.75  
900021682
    8/1/2008       5/24/2010     Fund   Consumer Non Mortgage     2,997.87      
9.99       22.00       659.53       -653.00       -543.24       116.29  
900023869
    8/1/2008       7/28/2008     Fund   Consumer Non Mortgage     2859.9      
15.99       22.00       629.18       3.00       3.81       632.99  
900023906
    8/1/2008       9/4/2008     Fund   Consumer Non Mortgage     5,320.08      
8.99       22.00       1,170.42       -33.00       -43.84       1,126.58  
900023936
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     4374.04      
12.99       22.00       962.29       1.00       1.58       963.87  
900024603
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     7,542.58      
9.99       22.00       1,659.37       -27.00       -56.51       1,602.85  
900024928
    8/1/2008       5/18/2009     Fund   Consumer Non Mortgage     678.82      
9.99       22.00       149.34       -287.00       -54.06       95.28  
900026521
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     3080.31      
8.99       22.00       677.67       2.00       1.54       679.21  
900028337
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     3,044.49      
8.99       22.00       669.79       -7.00       -5.32       664.47  
900028365
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     5,743.97      
11.99       22.00       1,263.67       -17.00       -32.52       1,231.15  
900029011
    8/1/2008       10/3/2008     Fund   Consumer Non Mortgage     9,066.85      
8.99       22.00       1,994.71       -62.00       -140.38       1,854.33  
900030721
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     9,347.09      
7.99       22.00       2,056.36       -20.00       -41.49       2,014.87  
900030735
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     4,567.82      
9.99       22.00       1,004.92       -6.00       -7.61       997.31  
900030848
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     9,488.93      
8.99       22.00       2,087.56       -20.00       -47.39       2,040.17  
900030966
    8/1/2008       9/29/2009     Fund   Consumer Non Mortgage     3,182.23      
11.99       22.00       700.09       -418.00       -443.02       257.07  
900032657
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     2,283.17      
24.00       22.00       502.30       -18.00       -27.39       474.91  
900034232
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     5,501.63      
8.99       22.00       1,210.36       -20.00       -27.48       1,182.88  
900035429
    8/1/2008       9/21/2008     Fund   Consumer Non Mortgage     7,416.32      
9.99       22.00       1,631.59       -50.00       -102.90       1,528.69  
900197671
    8/1/2008       4/14/2010     Fund   Consumer Non Mortgage     888.32      
24.99       22.00       195.43       -613.00       -378.00       -182.57  
900204207
    8/1/2008       1/25/2009     Fund   Consumer Non Mortgage     283.86      
19.99       22.00       62.45       -174.00       -27.43       35.02  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900205372
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     2161.32      
20.28       22.00       475.49       6.00       7.30       482.80  
900205374
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     2,062.82      
20.28       22.00       453.82       -24.00       -27.89       425.93  
900205427
    8/1/2008       6/24/2008     Fund   Consumer Non Mortgage     2263.64      
17.65       22.00       498.00       0.00       0.00       498.00  
900205558
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     2161.16      
17.65       22.00       475.46       6.00       6.36       481.81  
900039814
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     2,476.50      
16.20       22.00       544.83       -14.00       -15.60       529.23  
900207043
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     2142.97      
17.65       22.00       471.45       5.00       5.25       476.71  
900042309
    8/1/2008       7/1/2008     Fund   Consumer Non Mortgage     2145.42      
24.03       22.00       471.99       30.00       42.96       514.96  
900044334
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     3,225.35      
17.99       22.00       709.58       -5.00       -8.06       701.52  
900048047
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     5,269.48      
11.99       22.00       1,159.29       -6.00       -10.53       1,148.76  
900052504
    8/1/2008       9/30/2008     Fund   Consumer Non Mortgage     923.97      
18.25       22.00       203.27       -59.00       -27.64       175.64  
900213270
    8/1/2008       8/17/2009     Fund   Consumer Non Mortgage     2,839.28      
19.99       22.00       624.64       -226.00       -356.31       268.33  
900055224
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     1,201.25      
20.28       22.00       264.28       -31.00       -20.98       243.30  
900056234
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     1138.86      
18.25       22.00       250.55       9.00       5.20       255.75  
900056788
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     1,191.11      
18.25       22.00       262.04       -6.00       -3.62       258.42  
900057257
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     1,186.92      
18.25       22.00       261.12       -6.00       .3.61       257.51  
900059069
    8/1/2008       2/8/2009     Fund   Consumer Non Mortgage     566.70      
17.65       22.00       124.67       -187.00       -51.96       72.72  
900059497
    8/1/2008       6/9/2009     Fund   Consumer Non Mortgage     101.85      
18.25       22.00       22.41       -308.00       -15.90       6.50  
900061404
    8/1/2008       10/9/2008     Fund   Consumer Non Mortgage     888.07      
18.25       22.00       195.38       -68.00       -30.61       164.76  
900061893
    8/1/2008       6/12/2008     Fund   Consumer Non Mortgage     1679.59      
17.65       22.00       369.51       0.00       0.00       369.51  
900062388
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,268.50      
20.28       22.00       279.07       -12.00       -8.57       270.50  
900062463
    8/1/2008       2/13/2009     Fund   Consumer Non Mortgage     163.30      
18.25       22.00       35.93       -192.00       -15.89       20.03  
900217780
    8/1/2008       10/28/2008     Fund   Consumer Non Mortgage     1,569.25    
  19.99       22.00       345.24       -87.00       -75.81       269.43  
900063623
    8/1/2008       6/14/2008     Fund   Consumer Non Mortgage     166      
14.28       22.00       36.52       0.00       0.00       36.52  
900064147
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     967.32      
18.25       22.00       212.81       -14.00       -6.87       205.95  
900064149
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,216.16      
17.99       22.00       267.56       -14.00       -8.51       259.05  
900064182
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     1,282.12      
17.65       22.00       282.07       -13.00       -8.17       273.89  
900221014
    8/1/2008       11/16/2008     Fund   Consumer Non Mortgage     1,808.17    
  17.65       22.00       397.80       -105.00       -93.08       304.71  
900071044
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     4,590.65      
7.99       22.00       1,009.94       -23.00       -23.43       986.51  
900071693
    8/1/2008       6/30/2008     Fund   Consumer Non Mortgage     24644.11      
13.99       22.00       5,421.70       0.00       0.00       5,421.70  
900221940
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     1,456.25      
16.77       22.00       320.38       -1.00       -0.68       319.70  
900077962
    8/1/2008       9/17/2008     Fund   Consumer Non Mortgage     2,458.23      
20.99       22.00       540.81       -46.00       -65.93       474.88  
900229654
    8/1/2008       6/8/2008     Fund   Consumer Non Mortgage     2698.87      
19.99       22.00       593.75       0.00       0.00       593.75  
900230475
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     3,081.12      
17.49       22.00       677.85       -5.00       -7.49       670.36  
900082585
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     1,622.06      
20.99       22.00       356.85       -11.00       -10.40       346.45  
900240943
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     1,397.88      
22.49       22.00       307.53       -18.00       -15.72       291.81  
900241200
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     4,109.28      
21.49       22.00       904.04       -18.00       -44.16       859.88  
900241592
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     2662.09      
17.50       22.00       585.66       2.00       2.59       588.25  
900244292
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     2381.28      
17.65       22.00       523.88       11.00       12.84       536.72  
900245558
    8/1/2008       6/29/2008     Fund   Consumer Non Mortgage     200.89      
19.99       22.00       442.16       0.00       0.00       442.16  
900245631
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     1,466.31      
19.99       22.00       322.59       -5.00       -4.07       318.52  
900245705
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     2,274.50      
20.28       22.00       500.39       -20.00       -25.62       474.77  
900246570
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     2,054.03      
16.35       22.00       451.89       -5.00       -4.66       447.22  
900247443
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     2,268.00      
20.28       22.00       498.96       -24.00       -30.66       468.30  
900091802
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     7,440.63      
7.99       22.00       1,636.94       -31.00       -51.19       1,585.74  
900091817
    8/1/2008       7/24/2008     Fund   Consumer Non Mortgage     1220.78      
18.25       22.00       268.57       7.00       4.33       272.90  
900247585
    8/1/2008       7/25/2009     Fund   Consumer Non Mortgage     1,000.00      
20.28       22.00       220.00       -354.00       -199.41       20.59  
900248309
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     426.81      
18.25       22.00       93.90       2.00       0.43       94.33  
900249178
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     1044.64      
19.99       22.00       229.82       27.00       15.66       245.48  
900092846
    8/1/2008       7/7/2008     Fund   Consumer Non Mortgage     2003.83      
17.50       22.00       440.84       24.00       23.38       464.22  
900251234
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     2,273.04      
17.65       22.00       500.07       -27.00       -30.09       469.98  
900093707
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     1,229.74      
18.25       22.00       270.54       -25.00       -15.59       254.96  
900094095
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     3,102.77      
15.99       22.00       682.61       -16.00       -22.05       660.56  
900094528
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     2054.36      
23.49       22.00       451.96       1.00       1.34       453.30  
900253543
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     2,272.92      
17.65       22.00       500.04       -31.00       -34.55       465.50  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900255359
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     1,152.16      
19.99       22.00       253.48       -15.00       -9.60       243.88  
900256083
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     2,381.28      
17.65       22.00       523.88       -3.00       -3.50       520.38  
900257089
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     1410.42      
23.49       22.00       310.29       0.00       0.00       310.29  
900257373
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     2,075.01      
19.99       22.00       456.50       -19.00       -21.89       434.61  
900257573
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     3,163.85      
19.99       22.00       696.05       -19.00       -33.38       662.67  
900258171
    8/1/2008       2/6/2009     Fund   Consumer Non Mortgage     1,695.52      
17.65       22.00       373.01       -185.00       -153.79       219.23  
900258174
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     2,386.69      
17.65       22.00       525.07       -8.00       -9.36       515.71  
900259233
    8/1/2008       6/9/2008     Fund   Consumer Non Mortgage     2603.57      
17.65       22.00       572.79       0.00       0.00       572.79  
900261461
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     3,873.20      
22.50       22.00       852.10       -1.00       -2.42       849.68  
900095466
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     3,048.45      
13.99       22.00       670.66       -20.00       -23.69       646.97  
900096715
    8/1/2008       9/8/2008     Fund   Consumer Non Mortgage     4,317.03      
9.99       22.00       949.75       -37.00       -44.33       905.42  
900097828
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     3,428.90      
17.55       22.00       754.36       -2.00       -3.34       751.01  
900265347
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     2,381.50      
20.28       22.00       523.93       -16.00       -21.46       502.47  
900099211
    8/1/2008       7/10/2008     Fund   Consumer Non Mortgage     379.89      
17.50       22.00       83.53       21.00       3.88       87.45  
900099539
    8/1/2008       9/7/2008     Fund   Consumer Non Mortgage     1,390.56      
17.65       22.00       305.92       -36.00       -24.54       281.38  
900099922
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     6,280.63      
11.99       22.00       1,381.74       -21.00       -43.93       1,337.81  
900099973
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     7,597.98      
7.99       22.00       1,671.56       -9.00       -15.18       1,656.38  
900100136
    8/1/2008       11/10/2008     Fund   Consumer Non Mortgage     7,002.78    
  7.99       22.00       1,540.61       -99.00       -153.87       1,386.74  
900100979
    8/1/2008       9/13/2008     Fund   Consumer Non Mortgage     1,989.43      
13.99       22.00       437.67       -42.00       -32.47       405.20  
900102883
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     7,708.57      
7.99       22.00       1,695.89       -15.00       -25.66       1,670.22  
900103056
    8/1/2008       1/27/2009     Fund   Consumer Non Mortgage     8,992.67      
9.98       22.00       1,978.39       -176.00       -438.76       1,539.63  
900267717
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     6194.07      
18.25       22.00       1,362.70       6.00       18.84       1,381.54  
900104114
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     9,574.83      
9.99       22.00       2,106.46       -19.00       -50.48       2,055.98  
900268356
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     1049.22      
22.66       22.00       230.83       11.00       7.26       238.09  
900104235
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,352.04      
18.25       22.00       297.45       -14.00       -9.60       287.85  
900104406
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     203.90      
17.40       22.00       44.86       -16.00       -1.58       43.28  
900104821
    8/1/2008       5/21/2009     Fund   Consumer Non Mortgage     737.44      
17.49       22.00       162.24       -290.00       -103.92       58.32  
900105036
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     1,298.69      
20.99       22.00       285.71       -16.00       -12.12       273.60  
900269224
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     4,826.30      
19.99       22.00       1,061.79       -2.00       -5.36       1,056.43  
900269730
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     2,376.00      
20.28       22.00       522.72       -22.00       -29.45       493.27  
900269758
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     2,373.70      
17.65       22.00       522.21       -22.00       -25.60       496.61  
900270413
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     2,381.50      
20.28       22.00       523.93       -23.00       -30.85       493.08  
900107763
    8/1/2008       10/23/2009     Fund   Consumer Non Mortgage     5,923.49    
  11.99       22.00       1,303.17       -442.00       -872.00       431.17  
900110478
    8/1/2008       8/31/2009     Fund   Consumer Non Mortgage     96.56      
20.99       22.00       21.24       -389.00       -21.90       -0.66  
900274217
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     2,381.28      
17.65       22.00       523.88       -29.00       -33.86       490.02  
900112576
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     4,135.00      
17.50       22.00       909.70       -8.00       -16.08       893.62  
900115219
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     1,551.15      
20.99       22.00       341.25       -5.00       -4.52       336.73  
900117816
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     2052.52      
15.00       22.00       451.55       20.00       17.10       468.66  
900120032
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,712.38      
19.99       22.00       376.72       -12.00       -11.41       365.31  
900120071
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     1,623.75      
20.28       22.00       357.23       -11.00       -10.06       347.16  
900121249
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     2274.69      
15.00       22.00       500.43       17.00       16.11       516.54  
900121464
    8/1/2008       1/14/2009     Fund   Consumer Non Mortgage     256.20      
19.99       22.00       56.36       -163.00       -23.19       33.18  
900121525
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     8,449.01      
9.99       22.00       1,858.78       -21.00       -49.24       1,809.55  
900121529
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     1549.59      
19.99       22.00       340.91       17.00       14.63       355.54  
900121544
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     1409.73      
19.99       22.00       310.14       17.00       13.31       323.45  
900283130
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     2,489.75      
20.28       22.00       547.75       -13.00       -18.23       529.51  
900122463
    8/1/2008       2/14/2009     Fund   Consumer Non Mortgage     914.16      
17.65       22.00       201.12       -193.00       -86.50       114.61  
900122697
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     1742      
20.28       22.00       383.24       17.00       16.68       399.92  
900123025
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,374.19      
19.99       22.00       302.32       -14.00       -10.68       291.64  
900123286
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     1735.66      
20.28       22.00       381.85       16.00       15.64       397.49  
900284463
    8/1/2008       7/27/2008     Fund   Consumer Non Mortgage     2799.6      
18.25       22.00       615.91       4.00       5.68       621.59  
900124139
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     1,438.93      
19.99       22.00       316.56       -29.00       -23.17       293.39  
900124203
    8/1/2008       10/18/2008     Fund   Consumer Non Mortgage     921.68      
19.99       22.00       202.77       -77.00       -39.41       163.36  
900124277
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,600.00      
20.28       22.00       352.00       -14.00       -12.62       339.38  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900124487
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     380.22      
16.77       22.00       83.65       16.00       2.83       86.48  
900124535
    8/1/2008       9/15/2008     Fund   Consumer Non Mortgage     146.98      
16.77       22.00       32.34       -44.00       -3.01       29.32  
900125007
    8/1/2008       7/18/2009     Fund   Consumer Non Mortgage     146.74      
18.25       22.00       32.28       -347.00       -25.81       6.47  
900125196
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     280.56      
19.01       22.00       61.72       -17.00       -2.52       59.20  
900125352
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     1,427.21      
19.99       22.00       313.99       -18.00       -14.26       299.72  
900126203
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     1,322.01      
19.99       22.00       290.84       -19.00       -13.95       276.89  
900126460
    8/1/2008       3/19/2009     Fund   Consumer Non Mortgage     85.04      
18.25       22.00       18.71       -228.00       -9.83       8.88  
900126472
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     5129.14      
23.49       22.00       1,128.41       11.00       36.82       1,165.23  
900127253
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     2283.86      
17.65       22.00       502.45       10.00       11.20       513.65  
900127772
    8/1/2008       6/20/2008     Fund   Consumer Non Mortgage     1850.9      
17.65       22.00       407.20       0.00       0.00       407.20  
900129002
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     1491.76      
19.99       22.00       328.19       6.00       4.97       333.16  
900289380
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     2,489.75      
20.28       22.00       547.75       -22.00       -30.85       516.89  
900129993
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     1,379.63      
19.99       22.00       303.52       -25.00       -19.15       284.37  
900130728
    8/1/2008       9/21/2008     Fund   Consumer Non Mortgage     1,795.38      
17.65       22.00       394.98       -50.00       -44.01       350.97  
900130730
    8/1/2008       11/29/2009     Fund   Consumer Non Mortgage     58.07      
26.99       22.00       12.78       -478.00       -20.81       -8.03  
900131354
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     1,689.02      
15.99       22.00       371.58       -29.00       -21.76       349.83  
900290438
    8/1/2008       10/24/2008     Fund   Consumer Non Mortgage     2,222.75    
  20.28       22.00       489.01       -83.00       -103.92       385.08  
900292445
    8/1/2008       11/27/2008     Fund   Consumer Non Mortgage     720.58      
22.66       22.00       158.53       -116.00       -52.61       105.92  
900133406
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     401.56      
19.01       22.00       88.34       2.00       0.42       88.77  
900134292
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     1557.57      
18.25       22.00       342.67       1.00       0.79       343.46  
900293036
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     2,489.75      
20.28       22.00       547.75       -27.00       -37.87       509.88  
900293053
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     1,064.36      
19.01       22.00       234.16       -28.00       -15.74       218.42  
900134586
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     1705.15      
17.65       22.00       375.13       1.00       0.84       375.97  
900136029
    8/1/2008       9/3/2008     Fund   Consumer Non Mortgage     1,407.05      
18.25       22.00       309.55       -32.00       -22.83       286.73  
900293574
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     230.97      
19.25       22.00       50.81       1.00       0.12       50.94  
900293621
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     2056.15      
19.99       22.00       452.35       17.00       19.41       471.76  
900293944
    8/1/2008       11/2/2008     Fund   Consumer Non Mortgage     1,464.11    
8.00     22.00       322.10       -91.00       -29.61       292.50  
900294217
    8/1/2008       3/29/2009     Fund   Consumer Non Mortgage     1,696.00      
20.28       22.00       373.12       -238.00       -227.38       145.74  
900294335
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     6,329.00      
24.00       22.00       1,392.38       -5.00       -21.10       1,371.28  
900136143
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,490.94      
18.25       22.00       328.01       -3.00       -2.27       325.74  
900137799
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     3,515.81      
21.00       22.00       773.48       -7.00       -14.36       759.12  
900294688
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     2,489.52      
17.65       22.00       547.69       -28.00       -34.18       513.52  
900140391
    8/1/2008       7/9/2008     Fund   Consumer Non Mortgage     1840.25      
20.28       22.00       404.86       22.00       22.81       427.66  
900297272
    8/1/2008       6/23/2008     Fund   Consumer Non Mortgage     6816.7      
15.99       22.00       1,499.67       0.00       0.00       1,499.67  
900143095
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     3770.9      
21.49       22.00       829.60       5.00       11.26       840.85  
900143563
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     2634.96      
23.99       22.00       579.69       29.00       50.92       630.61  
900298054
    8/1/2008       2/20/2009     Fund   Consumer Non Mortgage     5,715.57      
13.99       22.00       1,257.43       -199.00       -442.01       815.42  
900298087
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     7,866.00      
18.99       22.00       1,730.52       -6.00       -24.90       1,705.62  
900298448
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     2,489.75      
20.28       22.00       547.75       -23.00       -32.26       515.49  
900143933
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,406.04      
18.25       22.00       309.33       -14.00       -9.98       299.35  
900144236
    8/1/2008       6/30/2008     Fund   Consumer Non Mortgage     2180.02      
20.99       22.00       479.60       0.00       0.00       479.60  
900144335
    8/1/2008       1/13/2009     Fund   Consumer Non Mortgage     1,101.06      
18.99       22.00       242.23       -162.00       -94.09       148.14  
900145587
    8/1/2008       9/1/2008     Fund   Consumer Non Mortgage     2,917.82      
18.99       22.00       641.92       -30.00       -46.17       595.75  
900147834
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     1631.11      
23.99       22.00       358.84       17.00       18.48       377.32  
900148755
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     1584.27      
18.25       22.00       348.54       15.00       12.05       360.59  
900151931
    8/1/2008       7/10/2008     Fund   Consumer Non Mortgage     2167.15      
23.32       22.00       476.77       21.00       29.48       506.25  
900153798
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     2,482.07      
20.99       22.00       546.06       -12.00       -17.37       528.69  
900153950
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     1985.07      
20.99       22.00       436.72       17.00       19.68       456.39  
900154206
    8/1/2008       3/14/2010     Fund   Consumer Non Mortgage     70.25      
17.50       22.00       15.46       -583.00       -19.91       -4.45  
900154455
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     1578.71      
18.25       22.00       347.32       1.00       0.80       348.12  
900154701
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     2233.51      
29.99       22.00       491.37       29.00       53.96       545.33  
900155210
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     3501.16      
19.50       22.00       770.26       1.00       1.90       772.15  
900155542
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     1486.35      
20.99       22.00       327.00       17.00       14.73       341.73  
900156212
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     1,732.00      
20.28       22.00       381.04       -29.00       -28.29       352.75  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900157112
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     1,854.71      
18.87       22.00       408.04       -2.00       -1.94       406.09  
900305647
    8/1/2008       7/19/2008     Fund   Consumer Non Mortgage     134.38      
22.50       22.00       29.56       12.00       1.01       30.57  
900158400
    8/1/2008       10/31/2008     Fund   Consumer Non Mortgage     737.06      
18.25       22.00       162.15       -89.00       -33.25       128.90  
900158852
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     1691.85      
18.25       22.00       372.21       29.00       24.87       397.08  
900159534
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     500.00      
16.77       22.00       110.00       -2.00       -0.47       109.53  
900160582
    8/1/2008       9/7/2008     Fund   Consumer Non Mortgage     1,751.70      
22.49       22.00       385.37       -36.00       -39.40       345.97  
900307478
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     3794.72      
17.49       22.00       834.84       29.00       53.48       888.32  
900163579
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     3905.7      
22.49       22.00       859.25       16.00       39.04       898.30  
900164700
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     1,449.91      
20.99       22.00       318.98       -8.00       -6.76       312.22  
900310410
    8/1/2008       9/7/2008     Fund   Consumer Non Mortgage     9,453.92      
9.99       22.00       2,079.86       -36.00       -94.44       1,985.42  
900165158
    8/1/2008       1/9/2009     Fund   Consumer Non Mortgage     165.18      
18.25       22.00       36.34       -158.00       -13.23       23.11  
900167598
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     496.44      
22.66       22.00       109.22       -13.00       -4.06       105.15  
900168041
    8/1/2008       6/15/2008     Fund   Consumer Non Mortgage     74.84      
23.50       22.00       16.46       0.00       0.00       16.46  
900168088
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     2759.65      
19.25       22.00       607.12       16.00       23.61       630.73  
900168221
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     3,944.34      
12.98       22.00       867.75       -14.00       -19.91       847.84  
900313500
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     4,413.51      
24.00       22.00       970.97       -1.00       -2.94       968.03  
900168841
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     448.69      
20.99       22.00       98.71       -12.00       -3.14       95.57  
900168888
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     593.56      
16.95       22.00       130.58       15.00       4.19       134.78  
900169015
    8/1/2008       8/16/2009     Fund   Consumer Non Mortgage     1,339.09      
12.98       22.00       294.60       -375.00       -181.06       113.54  
900169385
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     2485.55      
20.99       22.00       546.82       27.00       39.13       585.95  
900314550
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     2,763.38      
15.99       22.00       607.94       -22.00       -27.00       580.94  
900172109
    8/1/2008       10/7/2010     Fund   Consumer Non Mortgage     1,377.92      
15.99       22.00       303.14       -786.00       -481.05       -177.91  
900172187
    8/1/2008       6/21/2009     Fund   Consumer Non Mortgage     665.00      
20.28       22.00       146.30       -320.00       -119.87       26.43  
900172633
    8/1/2008       6/6/2008     Fund   Consumer Non Mortgage     8069.79      
17.49       22.00       1,775.35       0.00       0.00       1,775.35  
900172930
    8/1/2008       11/23/2008     Fund   Consumer Non Mortgage     2,927.13    
  13.98       22.00       643.97       -112.00       -127.35       516.62  
900172977
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     1,614.20      
18.25       22.00       355.12       -22.00       -18.00       337.12  
900173024
    8/1/2008       7/23/2008     Fund   Consumer Non Mortgage     1715.58      
18.25       22.00       377.43       8.00       6.96       384.39  
900320161
    8/1/2008       9/12/2008     Fund   Consumer Non Mortgage     1,927.04      
20.99       22.00       423.95       -41.00       -46.07       377.88  
900322892
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     1,618.96      
20.99       22.00       356.17       -1.00       -0.94       355.23  
900179943
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     1,733.55      
20.99       22.00       381.38       -9.00       -9.10       372.28  
900180220
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     4523.77      
17.49       22.00       995.23       20.00       43.96       1,039.19  
900180516
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     6,734.90      
9.98       22.00       1,481.68       -11.00       -20.54       1,461.14  
900182674
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     6,443.19      
11.99       22.00       1,417.50       -18.00       -38.63       1,378.87  
900182814
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,201.09      
20.99       22.00       264.24       -12.00       -8.40       255.84  
900183853
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     3,229.35      
9.98       22.00       710.46       -23.00       -20.59       689.87  
900184043
    8/1/2008       9/19/2008     Fund   Consumer Non Mortgage     6,410.03      
11.99       22.00       1,410.21       -48.00       -102.48       1,307.73  
900185097
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     2,941.84      
15.99       22.00       647.20       -23.00       -30.05       617.15  
900329256
    8/1/2008       10/25/2008     Fund   Consumer Non Mortgage     3,819.38    
  20.05       22.00       840.26       -84.00       -178.67       661.60  
900187040
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     1457.44      
17.49       22.00       320.64       6.00       4.25       324.89  
900187157
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     6,692.91      
9.99       22.00       1,472.44       -24.00       -44.57       1,427.87  
900187218
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     7,937.43      
7.99       22.00       1,746.23       -24.00       -42.28       1,703.95  
900188554
    8/1/2008       7/27/2008     Fund   Consumer Non Mortgage     3034.8      
23.49       22.00       667.66       4.00       7.92       675.58  
900189093
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     4,455.87      
11.98       22.00       980.29       -27.00       -40.04       940.26  
900191668
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     4,520.65      
24.99       22.00       994.54       -3.00       -9.41       985.13  
900195164
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     2,900.74      
17.49       22.00       638.16       -10.00       -14.09       624.07  
900199346
    8/1/2008       7/27/2008     Fund   Consumer Non Mortgage     549.91      
19.99       22.00       120.98       4.00       1.22       122.20  
900205295
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     2161.07      
20.28       22.00       475.44       6.00       7.30       482.74  
900206348
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     2164.26      
17.65       22.00       476.14       6.00       6.37       482.50  
900207190
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     2,052.92      
17.65       22.00       451.64       -25.00       -25.16       426.48  
900366879
    8/1/2008       8/7/2009     Fund   Consumer Non Mortgage     136.32      
4.00       22.00       29.99       -366.00       -5.54       24.45  
900211971
    8/1/2008       6/18/2008     Fund   Consumer Non Mortgage     3781.21      
19.90       22.00       831.87       0.00       0.00       831.87  
900214182
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     1,116.64      
22.50       22.00       245.66       -9.00       -6.28       239.38  
900215544
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     5,357.92      
13.74       22.00       1,178.74       -9.00       -18.40       1,160.34  
900216506
    8/1/2008       7/10/2008     Fund   Consumer Non Mortgage     2273.25      
20.28       22.00       500.12       21.00       26.89       527.01  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900220501
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     1,703.07      
19.99       22.00       374.68       -27.00       -25.53       349.14  
900224725
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     5647.79      
11.99       22.00       1,242.51       6.00       11.29       1,253.80  
900232960
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     3,306.83      
11.98       22.00       727.50       -17.00       -18.71       708.80  
900233680
    8/1/2008       7/17/2008     Fund   Consumer Non Mortgage     3975.97      
20.99       22.00       874.71       14.00       32.45       907.17  
900242453
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     2,273.04      
17.65       22.00       500.07       -20.00       -22.29       477.78  
900242659
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     1346.68      
18.25       22.00       296.27       2.00       1.37       297.63  
900242935
    8/1/2008       10/29/2008     Fund   Consumer Non Mortgage     35.41      
19.99       22.00       7.79       -88.00       -1.73       6.06  
900246697
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     2,239.52      
17.65       22.00       492.69       -21.00       -23.06       469.64  
900247728
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     4970.54      
23.99       22.00       1,093.52       2.00       6.62       1,100.14  
900248291
    8/1/2008       7/28/2008     Fund   Consumer Non Mortgage     2859.56      
23.99       22.00       629.10       3.00       5.72       634.82  
900248574
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     2,539.99      
22.49       22.00       558.80       -28.00       -44.43       514.36  
900249161
    8/1/2008       10/3/2008     Fund   Consumer Non Mortgage     1,645.00      
18.25       22.00       361.90       -62.00       -51.70       310.20  
900249386
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     875.68      
19.01       22.00       192.65       -26.00       -12.02       180.63  
900250120
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     3,368.57      
19.99       22.00       741.09       -28.00       -52.37       688.71  
900250912
    8/1/2008       3/29/2009     Fund   Consumer Non Mortgage     1,065.03      
15.00       22.00       234.31       -238.00       -105.62       128.69  
900255661
    8/1/2008       7/6/2008     Fund   Consumer Non Mortgage     2316.9      
17.49       22.00       509.72       25.00       28.14       537.86  
900259056
    8/1/2008       6/20/2008     Fund   Consumer Non Mortgage     90.11      
19.99       22.00       200.22       0.00       0.00       200.22  
900260246
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,743.70      
19.99       22.00       383.61       -3.00       -2.90       380.71  
900261870
    8/1/2008       6/12/2008     Fund   Consumer Non Mortgage     1849.63      
19.85       22.00       406.92       0.00       0.00       406.92  
900264312
    8/1/2008       9/17/2008     Fund   Consumer Non Mortgage     872.84      
19.01       22.00       192.02       -46.00       -21.20       170.82  
900264355
    8/1/2008       6/3/2008     Fund   Consumer Non Mortgage     3529.35      
24.00       22.00       776.46       0.00       0.00       776.46  
900266127
    8/1/2008       9/3/2008     Fund   Consumer Non Mortgage     2,606.78      
22.49       22.00       573.49       -32.00       -52.12       521.37  
900268209
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     4,250.66      
17.99       22.00       935.15       -18.00       -38.23       896.91  
900270230
    8/1/2008       6/3/2008     Fund   Consumer Non Mortgage     3354.26      
19.99       22.00       737.94       0.00       0.00       737.94  
900272139
    8/1/2008       6/7/2008     Fund   Consumer Non Mortgage     3327.31      
19.99       22.00       732.01       0.00       0.00       732.01  
900272160
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     1,127.20      
17.49       22.00       247.98       -26.00       -14.24       233.74  
900275681
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     9,102.91      
7.99       22.00       2,002.64       -23.00       -46.47       1,956.17  
900398899
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     12548.14      
8.99       22.00       2,760.59       2.00       6.27       2,766.86  
900400348
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     3,664.08      
22.12       22.00       806.10       -29.00       -65.28       740.82  
900401162
    8/1/2008       6/12/2008     Fund   Consumer Non Mortgage     3694.31      
19.99       22.00       812.75       0.00       0.00       812.75  
900403120
    8/1/2008       6/23/2008     Fund   Consumer Non Mortgage     6623.7      
19.99       22.00       1,457.21       0.00       0.00       1,457.21  
900287387
    8/1/2008       4/21/2009     Fund   Consumer Non Mortgage     1,538.00      
20.28       22.00       338.36       -260.00       -225.25       113.11  
900289166
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     6,243.40      
24.00       22.00       1,373.55       -26.00       -108.22       1,265.33  
900292875
    8/1/2008       7/28/2008     Fund   Consumer Non Mortgage     2598      
20.28       22.00       571.56       3.00       4.39       575.95  
900293208
    8/1/2008       7/8/2008     Fund   Consumer Non Mortgage     3810.5      
23.49       22.00       838.31       23.00       57.20       895.51  
900293671
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     2,489.52      
17.65       22.00       547.69       -27.00       -32.96       514.74  
900294986
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     2568      
20.28       22.00       564.96       1.00       1.45       566.41  
900299046
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     6,143.12      
9.99       22.00       1,351.49       -25.00       -42.62       1,308.87  
900300445
    8/1/2008       9/8/2008     Fund   Consumer Non Mortgage     2,501.37      
17.65       22.00       550.30       -37.00       -45.38       504.93  
900300636
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     1894.7      
23.99       22.00       416.83       17.00       21.46       438.30  
900302424
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     1,174.44      
22.66       22.00       258.38       -11.00       -8.13       250.25  
900302723
    8/1/2008       11/13/2008     Fund   Consumer Non Mortgage     2,263.00    
  20.28       22.00       497.86       -102.00       -130.03       367.83  
900303269
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     1,263.58      
18.25       22.00       277.99       -26.00       -16.65       261.33  
900304025
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     1,616.04      
17.49       22.00       355.53       -17.00       -13.35       342.18  
900307389
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     2706.25      
20.28       22.00       595.38       11.00       16.77       612.14  
900317619
    8/1/2008       1/23/2009     Fund   Consumer Non Mortgage     6,480.62      
8.99       22.00       1,425.74       -172.00       -278.36       1,147.38  
900324134
    8/1/2008       7/31/2010     Fund   Consumer Non Mortgage     3,759.99      
7.99       22.00       827.20       -719.00       -600.01       227.19  
900325423
    8/1/2008       10/31/2009     Fund   Consumer Non Mortgage     1,617.57    
  15.99       22.00       355.87       -449.00       -322.59       33.27  
900326690
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     9,946.88      
13.99       22.00       2,188.31       -20.00       -77.31       2,111.00  
900332569
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     9,600.65      
9.99       22.00       2,112.14       -18.00       -47.96       2,064.19  
900334675
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     4,341.03      
15.99       22.00       955.03       -12.00       -23.14       931.89  
900335100
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     5,017.46      
23.99       22.00       1,103.84       -6.00       -20.06       1,083.78  
900339565
    8/1/2008       9/1/2008     Fund   Consumer Non Mortgage     4,292.58      
13.99       22.00       944.37       -30.00       -50.04       894.32  
900342365
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     5054.04      
23.99       22.00       1,111.89       9.00       30.31       1,142.20  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900342448
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     6394.11      
15.99       22.00       1,406.70       2.00       5.68       1,412.38  
900363013
    8/1/2008       9/13/2008     Fund   Consumer Non Mortgage     7,565.32      
9.99       22.00       1,664.37       -42.00       -88.17       1,576.20  
900370607
    8/1/2008       8/1/2008     Fund   Consumer Non Mortgage     3547.45      
21.18       22.00       780.44       0.00       0.00       780.44  
900478821
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     7302.96      
20.99       22.00       1,606.65       18.00       76.64       1,683.30  
900388719
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     6491.42      
20.99       22.00       1,428.11       11.00       41.63       1,469.75  
900393909
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     1873.32      
20.99       22.00       412.13       5.00       5.46       417.59  
900408234
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     5611.68      
10.99       22.00       1,234.57       18.00       30.83       1,265.40  
900418973
    8/1/2008       6/17/2009     Fund   Consumer Non Mortgage     59.08      
29.99       22.00       13.00       -316.00       -15.55       -2.55  
900593348
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     5,005.76      
19.99       22.00       1,101.27       -2.00       -5.56       1,095.71  
900594693
    8/1/2008       9/3/2008     Fund   Consumer Non Mortgage     5,545.97      
23.99       22.00       1,220.11       -32.00       -118.26       1,101.85  
900594765
    8/1/2008       7/3/2008     Fund   Consumer Non Mortgage     7288.26      
20.37       22.00       1,603.42       28.00       115.44       1,718.86  
900595738
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     5,211.73      
19.99       22.00       1,146.58       -4.00       -11.58       1,135.00  
900595838
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     3,360.57      
22.71       22.00       739.33       -6.00       -12.72       726.61  
900597132
    8/1/2008       6/19/2008     Fund   Consumer Non Mortgage     6553.41      
21.00       22.00       1,441.75       0.00       0.00       1,441.75  
900598227
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     4913.46      
21.41       22.00       1,080.96       0.00       0.00       1,080.96  
900599168
    8/1/2008       7/10/2008     Fund   Consumer Non Mortgage     1304.65      
20.30       22.00       287.02       21.00       15.45       302.47  
900599453
    8/1/2008       7/9/2008     Fund   Consumer Non Mortgage     7228.79      
21.49       22.00       1,590.33       22.00       94.93       1,685.27  
900600507
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     3962.45      
25.79       22.00       871.74       18.00       51.10       922.84  
900600678
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     1667.55      
32.99       22.00       366.86       0.00       0.00       366.86  
900600793
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     7034.03      
20.41       22.00       1,547.49       29.00       115.67       1,663.16  
900600969
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     4210.41      
22.11       22.00       926.29       0.00       0.00       926.29  
900601147
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     2403.75      
26.99       22.00       528.83       0.00       0.00       528.83  
900601691
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     3,202.12      
22.94       22.00       704.47       -3.00       -6.12       698.34  
900601828
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     3303.64      
30.00       22.00       726.80       0.00       0.00       726.80  
900602247
    8/1/2008       7/9/2008     Fund   Consumer Non Mortgage     3258.71      
20.84       22.00       716.92       22.00       41.50       758.42  
900603185
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     3171.17      
26.22       22.00       697.66       0.00       0.00       697.66  
900604165
    8/1/2008       6/11/2008     Fund   Consumer Non Mortgage     1771.48      
24.00       22.00       389.73       0.00       0.00       389.73  
900604300
    8/1/2008       7/6/2008     Fund   Consumer Non Mortgage     5560.48      
29.99       22.00       1,223.31       25.00       115.80       1,339.11  
900604601
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     4,530.90      
19.44       22.00       996.80       -13.00       -31.81       964.99  
900604657
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     1782.18      
29.99       22.00       392.08       0.00       0.00       392.08  
900604817
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     1517.87      
27.35       22.00       333.93       0.00       0.00       333.93  
900605029
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     14593.04      
19.99       22.00       3,210.47       0.00       0.00       3,210.47  
900605565
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     6129.48      
20.99       22.00       1,348.49       29.00       103.64       1,452.13  
900605912
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     4666.79      
21.52       22.00       1,026.69       29.00       80.89       1,107.59  
900606648
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     3,520.60      
22.55       22.00       774.53       -4.00       -8.82       765.71  
900606712
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     4920.61      
23.99       22.00       1,082.53       27.00       88.53       1,171.07  
900606799
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     3703.1      
25.80       22.00       814.68       27.00       71.65       886.34  
900608033
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     4161.3      
24.00       22.00       915.49       20.00       55.47       970.96  
900608062
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     4154.4      
21.98       22.00       913.97       29.00       73.56       987.53  
900608080
    8/1/2008       6/12/2008     Fund   Consumer Non Mortgage     5792.77      
26.99       22.00       1,274.41       0.00       0.00       1,274.41  
900608460
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     3,098.37      
19.99       22.00       681.64       -1.00       -1.72       679.92  
900609050
    8/1/2008       6/6/2008     Fund   Consumer Non Mortgage     3409.45      
22.82       22.00       750.08       0.00       0.00       750.08  
900609129
    8/1/2008       12/11/2010     Fund   Consumer Non Mortgage     158.23      
25.96       22.00       34.81       -850.00       -96.97       -62.16  
900609521
    8/1/2008       6/6/2008     Fund   Consumer Non Mortgage     9065.63      
19.99       22.00       1,994.44       0.00       0.00       1,994.44  
900609733
    8/1/2008       6/6/2008     Fund   Consumer Non Mortgage     3583.3      
22.62       22.00       788.33       0.00       0.00       788.33  
900609832
    8/1/2008       9/6/2009     Fund   Consumer Non Mortgage     103.56      
28.74       22.00       22.78       -395.00       -32.66       -9.87  
900609893
    8/1/2008       6/13/2008     Fund   Consumer Non Mortgage     10345.76      
22.00       22.00       2,276.07       0.00       0.00       2,276.07  
900609906
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     7204.38      
20.07       22.00       1,584.96       10.00       40.17       1,625.13  
900610244
    8/1/2008       6/11/2008     Fund   Consumer Non Mortgage     1816.59      
24.00       22.00       399.65       0.00       0.00       399.65  
900610402
    8/1/2008       6/24/2008     Fund   Consumer Non Mortgage     7352.71      
18.64       22.00       1,617.60       0.00       0.00       1,617.60  
900611676
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     6708.24      
24.99       22.00       1,475.81       0.00       0.00       1,475.81  
900612448
    8/1/2008       6/22/2008     Fund   Consumer Non Mortgage     4754.82      
21.10       22.00       1,046.06       0.00       0.00       1,046.06  
900612656
    8/1/2008       6/27/2008     Fund   Consumer Non Mortgage     7379.1      
21.49       22.00       1,623.40       0.00       0.00       1,623.40  
900612915
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     956.27      
28.12       22.00       210.38       0.00       0.00       210.38  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900613296
    8/1/2008       6/14/2008     Fund   Consumer Non Mortgage     5467.77      
22.12       22.00       1,202.91       0.00       0.00       1,202.91  
900614470
    8/1/2008       7/1/2008     Fund   Consumer Non Mortgage     4163.31      
25.80       22.00       915.93       30.00       89.49       1,005.42  
900614704
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     4,943.15      
23.10       22.00       1,087.49       -14.00       -44.41       1,043.09  
900618285
    8/1/2008       6/7/2008     Fund   Consumer Non Mortgage     9702.48      
25.70       22.00       2,134.55       0.00       0.00       2,134.55  
900619010
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     7,145.67      
18.64       22.00       1,572.05       -6.00       -22.20       1,549.85  
900619059
    8/1/2008       6/3/2008     Fund   Consumer Non Mortgage     2663.24      
22.99       22.00       585.91       0.00       0.00       585.91  
900619798
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     3119.9      
22.50       22.00       686.38       0.00       0.00       686.38  
900622213
    8/1/2008       7/18/2008     Fund   Consumer Non Mortgage     10407.05      
23.99       22.00       2,289.55       13.00       90.16       2,379.71  
900622843
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     7,487.21      
19.48       22.00       1,647.19       -12.00       -48.62       1,598.57  
900623736
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     2,633.95      
30.00       22.00       579.47       -14.00       -30.73       548.74  
900623997
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     461.24      
14.99       22.00       101.47       16.00       3.07       104.55  
900624147
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     3884.45      
24.99       22.00       854.58       10.00       26.96       881.54  
900624176
    8/1/2008       5/5/2009     Fund   Consumer Non Mortgage     5,946.19      
21.49       22.00       1,308.16       -274.00       -972.58       335.59  
900627063
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     4,990.06      
21.99       22.00       1,097.81       -21.00       -64.01       1,033.80  
900627661
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     3,373.39      
26.99       22.00       742.15       -1.00       -2.53       739.62  
900628017
    8/1/2008       6/10/2008     Fund   Consumer Non Mortgage     2380.92      
24.74       22.00       523.80       0.00       0.00       523.80  
900628890
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     3045.31      
30.00       22.00       669.97       0.00       0.00       669.97  
900629034
    8/1/2008       4/15/2009     Fund   Consumer Non Mortgage     4,718.52      
23.99       22.00       1,038.07       -254.00       -798.67       239.40  
900629359
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     8987.16      
25.70       22.00       1,977.18       0.00       0.00       1,977.18  
900630312
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     4550.83      
21.61       22.00       1,001.18       27.00       73.75       1,074.93  
900630759
    8/1/2008       7/5/2008     Fund   Consumer Non Mortgage     1476.35      
29.99       22.00       324.80       26.00       31.98       356.77  
900630980
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     5217.9      
23.99       22.00       1,147.94       0.00       0.00       1,147.94  
900632792
    8/1/2008       7/12/2008     Fund   Consumer Non Mortgage     10566.8      
33.99       22.00       2,324.70       19.00       189.56       2,514.26  
900633249
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     5922.43      
20.90       22.00       1,302.93       16.00       55.01       1,357.95  
900634149
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     4,741.76      
21.50       22.00       1,043.19       -11.00       -31.15       1,012.04  
900634951
    8/1/2008       7/19/2008     Fund   Consumer Non Mortgage     3936.77      
30.00       22.00       866.09       12.00       39.37       905.46  
900635110
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     2781.35      
23.27       22.00       611.90       0.00       0.00       611.90  
900635163
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     3116.88      
23.99       22.00       685.71       0.00       0.00       685.71  
900635983
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     4,543.21      
18.00       22.00       999.51       -8.00       -18.17       981.34  
900636228
    8/1/2008       7/3/2008     Fund   Consumer Non Mortgage     2948.29      
26.99       22.00       648.62       28.00       61.89       710.51  
900636463
    8/1/2008       8/4/2010     Fund   Consumer Non Mortgage     3,083.42      
25.70       22.00       678.35       -723.00       -1,591.30       -912.94  
900637109
    8/1/2008       6/8/2008     Fund   Consumer Non Mortgage     9172.05      
23.99       22.00       2,017.85       0.00       0.00       2,017.85  
900638728
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     11,278.03    
  23.99       22.00       2,481.17       -14.00       -105.23       2,375.94  
900638733
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     4,559.39      
24.99       22.00       1,003.07       -1.00       -3.16       999.90  
900639057
    8/1/2008       9/15/2008     Fund   Consumer Non Mortgage     7,421.77      
23.99       22.00       1,632.79       -44.00       -217.65       1,415.14  
900639189
    8/1/2008       7/8/2008     Fund   Consumer Non Mortgage     6868.96      
23.99       22.00       1,511.17       23.00       105.28       1,616.45  
900639416
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     4060.2      
22.50       22.00       893.24       0.00       0.00       893.24  
900639550
    8/1/2008       6/3/2008     Fund   Consumer Non Mortgage     10538.73      
23.99       22.00       2,318.52       0.00       0.00       2,318.52  
900639756
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     4,491.66      
21.75       22.00       988.17       -16.00       -43.43       944.74  
900641085
    8/1/2008       8/9/2009     Fund   Consumer Non Mortgage     345.97      
26.99       22.00       76.11       -368.00       -95.45       -19.34  
900594281
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     8228.08      
23.99       22.00       1,810.18       0.00       0.00       1,810.18  
900594387
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     4995.13      
21.39       22.00       1,098.93       27.00       80.15       1,179.07  
900596672
    8/1/2008       6/6/2011     Fund   Consumer Non Mortgage     149.13      
20.15       22.00       32.81       -1,025.00       -85.56       -52.75  
900596799
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     1400.78      
28.00       22.00       308.17       27.00       29.41       337.59  
900597189
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     5258.35      
24.99       22.00       1,156.84       0.00       0.00       1,156.84  
900597618
    8/1/2008       7/5/2008     Fund   Consumer Non Mortgage     4723.55      
21.62       22.00       1,039.18       26.00       73.75       1,112.93  
900597843
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     9,019.54      
23.99       22.00       1,984.30       -5.00       -30.05       1,954.25  
900598458
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     4582.41      
21.67       22.00       1,008.13       27.00       74.46       1,082.59  
900598589
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     7,003.65      
23.99       22.00       1,540.80       -5.00       -23.34       1,517.47  
900600381
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,900.16      
25.00       22.00       418.04       -3.00       -3.96       414.08  
900600701
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     3,480.63      
25.61       22.00       765.74       -3.00       -7.43       758.31  
900601752
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     902.77      
26.99       22.00       198.61       -1.00       -0.68       197.93  
900601919
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     6604.33      
19.99       22.00       1,452.95       17.00       62.34       1,515.30  
900602495
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     4363.15      
24.99       22.00       959.89       27.00       81.78       1,041.67  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900604150
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     3245.86      
23.15       22.00       714.09       0.00       0.00       714.09  
900604339
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     5,803.14      
26.99       22.00       1,276.69       -4.00       -17.40       1,259.29  
900604846
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     5,369.29      
23.13       22.00       1,181.24       -7.00       -24.15       1,157.09  
900604853
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     8092.91      
22.28       22.00       1,780.44       29.00       145.24       1,925.68  
900605315
    8/1/2008       7/7/2008     Fund   Consumer Non Mortgage     8675.76      
23.00       22.00       1,908.67       24.00       133.03       2,041.70  
900605923
    8/1/2008       6/6/2008     Fund   Consumer Non Mortgage     3367.55      
22.95       22.00       740.86       0.00       0.00       740.86  
900606565
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     12,730.64      
20.99       22.00       2,800.74       -3.00       -22.27       2,778.47  
900606706
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     4,575.92      
23.99       22.00       1,006.70       -1.00       -3.05       1,003.65  
900607026
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     2917.54      
24.99       22.00       641.86       20.00       40.51       682.36  
900607028
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     3,245.81      
18.00       22.00       714.08       -1.00       -1.62       712.46  
900607283
    8/1/2008       3/4/2010     Fund   Consumer Non Mortgage     64.16      
28.25       22.00       14.12       -573.00       -28.85       -14.74  
900607583
    8/1/2008       7/5/2008     Fund   Consumer Non Mortgage     2520.61      
26.99       22.00       554.53       26.00       49.13       603.67  
900607826
    8/1/2008       7/6/2008     Fund   Consumer Non Mortgage     4233.94      
21.87       22.00       931.47       25.00       64.31       995.77  
900608607
    8/1/2008       6/20/2008     Fund   Consumer Non Mortgage     7375.28      
20.07       22.00       1,622.56       0.00       0.00       1,622.56  
900608636
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     4439      
26.99       22.00       976.58       0.00       0.00       976.58  
900608765
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     2537.4      
23.27       22.00       558.23       20.00       32.80       591.03  
900608768
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     7272.6      
23.99       22.00       1,599.97       0.00       0.00       1,599.97  
900609192
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     1428.14      
18.00       22.00       314.19       29.00       20.71       334.90  
900609512
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     7242.45      
21.11       22.00       1,593.34       11.00       46.71       1,640.05  
900609718
    8/1/2008       6/21/2008     Fund   Consumer Non Mortgage     3322.14      
19.98       22.00       730.87       0.00       0.00       730.87  
900612077
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     3,182.78      
20.84       22.00       700.21       -26.00       -47.90       652.31  
900613551
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     392.48      
24.00       22.00       86.35       -13.00       -3.40       82.94  
900613630
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     10562.41      
22.98       22.00       2,323.73       16.00       107.88       2,431.61  
900613804
    8/1/2008       6/8/2008     Fund   Consumer Non Mortgage     885.97      
29.16       22.00       194.91       0.00       0.00       194.91  
900613827
    8/1/2008       6/29/2008     Fund   Consumer Non Mortgage     4764.85      
20.54       22.00       1,048.27       0.00       0.00       1,048.27  
900613963
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     2720.01      
23.69       22.00       598.40       16.00       28.63       627.04  
900614177
    8/1/2008       6/11/2008     Fund   Consumer Non Mortgage     3043.37      
23.27       22.00       669.54       0.00       0.00       669.54  
900615513
    8/1/2008       10/5/2009     Fund   Consumer Non Mortgage     4,157.07      
19.99       22.00       914.56       -424.00       -978.73       -64.18  
900616359
    8/1/2008       7/1/2008     Fund   Consumer Non Mortgage     7352.4      
21.49       22.00       1,617.53       30.00       131.67       1,749.20  
900616943
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     4316.11      
24.99       22.00       949.54       0.00       0.00       949.54  
900617473
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     1,964.35      
25.60       22.00       432.16       -7.00       -9.78       422.38  
900617515
    8/1/2008       6/11/2008     Fund   Consumer Non Mortgage     5177.15      
21.32       22.00       1,138.97       0.00       0.00       1,138.97  
900618367
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     1182.08      
28.19       22.00       260.06       20.00       18.51       278.57  
900619439
    8/1/2008       10/7/2008     Fund   Consumer Non Mortgage     2,911.07      
21.84       22.00       640.44       -66.00       -116.56       523.88  
900619785
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     8,469.93      
23.99       22.00       1,863.38       -10.00       -56.44       1,806.94  
900621210
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     7,242.45      
21.49       22.00       1,593.34       -7.00       -30.26       1,563.08  
900621392
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     5372.24      
23.98       22.00       1,181.89       5.00       17.89       1,199.79  
900621570
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     3,131.91      
23.99       22.00       689.02       -2.00       -4.17       684.85  
900622005
    8/1/2008       6/21/2008     Fund   Consumer Non Mortgage     5055.37      
21.35       22.00       1,112.18       0.00       0.00       1,112.18  
900622085
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     2503.36      
20.30       22.00       550.74       10.00       14.12       564.86  
900622791
    8/1/2008       5/13/2011     Fund   Consumer Non Mortgage     97.70      
19.44       22.00       21.49       -1,002.00       -52.86       -31.37  
900624651
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     9520.5      
26.99       22.00       2,094.51       27.00       192.72       2,287.23  
900624892
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     2724.42      
26.99       22.00       599.37       10.00       20.43       619.80  
900626435
    8/1/2008       7/3/2008     Fund   Consumer Non Mortgage     3040.17      
23.99       22.00       668.84       28.00       56.73       725.56  
900627794
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     4,756.61      
30.00       22.00       1,046.45       -23.00       -91.17       955.29  
900628306
    8/1/2008       6/12/2008     Fund   Consumer Non Mortgage     4649.91      
19.99       22.00       1,022.98       0.00       0.00       1,022.98  
900628407
    8/1/2008       6/6/2008     Fund   Consumer Non Mortgage     1327.32      
27.89       22.00       292.01       0.00       0.00       292.01  
900630600
    8/1/2008       6/8/2008     Fund   Consumer Non Mortgage     2394.44      
19.99       22.00       526.78       0.00       0.00       526.78  
900631111
    8/1/2008       6/22/2008     Fund   Consumer Non Mortgage     5095.37      
23.99       22.00       1,120.98       0.00       0.00       1,120.98  
900631507
    8/1/2008       6/8/2008     Fund   Consumer Non Mortgage     5097.76      
21.44       22.00       1,121.51       0.00       0.00       1,121.51  
900632778
    8/1/2008       6/11/2008     Fund   Consumer Non Mortgage     5111.97      
21.33       22.00       1,124.63       0.00       0.00       1,124.63  
900633528
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     8,262.00      
23.99       22.00       1,817.64       -10.00       -55.06       1,762.58  
900633923
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     8186.29      
29.99       22.00       1,800.98       0.00       0.00       1,800.98  
900634660
    8/1/2008       7/17/2008     Fund   Consumer Non Mortgage     3746.46      
23.98       22.00       824.22       14.00       34.94       859.16  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900634775
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     12464.95      
23.99       22.00       2,742.29       15.00       124.60       2,866.89  
900634880
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     4037.44      
26.99       22.00       888.24       15.00       45.40       933.64  
900635419
    8/1/2008       7/18/2008     Fund   Consumer Non Mortgage     10797.25      
26.99       22.00       2,375.40       13.00       105.23       2,480.63  
900636449
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     9381.49      
23.99       22.00       2,063.93       29.00       181.30       2,245.23  
900636450
    8/1/2008       6/14/2008     Fund   Consumer Non Mortgage     2909.33      
24.00       22.00       640.05       0.00       0.00       640.05  
900636794
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     5,552.58      
22.98       22.00       1,221.57       -24.00       -85.05       1,136.52  
900638668
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     2388.46      
26.99       22.00       525.46       0.00       0.00       525.46  
900638951
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     3305.6      
23.99       22.00       727.23       29.00       63.88       791.11  
900639234
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     1,874.54      
25.96       22.00       412.40       -10.00       -13.52       398.88  
900639618
    8/1/2008       7/3/2008     Fund   Consumer Non Mortgage     1519.41      
21.11       22.00       334.27       28.00       24.95       359.22  
900640380
    8/1/2008       6/8/2008     Fund   Consumer Non Mortgage     9584.4      
26.99       22.00       2,108.57       0.00       0.00       2,108.57  
900640843
    8/1/2008       7/12/2008     Fund   Consumer Non Mortgage     1353      
23.99       22.00       297.66       19.00       17.13       314.79  
900640918
    8/1/2008       7/1/2008     Fund   Consumer Non Mortgage     4745.49      
29.99       22.00       1,044.01       30.00       118.60       1,162.61  
900640996
    8/1/2008       7/8/2008     Fund   Consumer Non Mortgage     8168.21      
22.28       22.00       1,797.01       23.00       116.25       1,913.26  
900641834
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     6,608.19      
19.99       22.00       1,453.80       -16.00       -58.70       1,395.10  
900641920
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     7956.83      
24.99       22.00       1,750.50       0.00       0.00       1,750.50  
311534
    8/1/2008       6/21/2008     Fund   Consumer Non Mortgage     6152.78      
15.59       22.00       1,353.61       0.00       0.00       1,353.61  
1890602
    8/1/2008       12/3/2008     Fund   Consumer Non Mortgage     3,441.82      
12.99       22.00       757.20       -122.00       -151.51       605.69  
3238077
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     898.5      
12.99       22.00       197.67       0.00       0.00       197.67  
334318
    8/1/2008       7/6/2008     Fund   Consumer Non Mortgage     10081.66      
14.99       22.00       2,217.97       25.00       104.95       2,322.91  
4041101
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     3,594.80      
12.99       22.00       790.86       -6.00       -7.78       783.07  
4068581
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     2,976.12      
13.99       22.00       654.75       -22.00       -25.44       629.30  
5868148
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     1,157.96      
13.99       22.00       254.75       -9.00       -4.05       250.70  
6817699
    8/1/2008       6/14/2008     Fund   Consumer Non Mortgage     782.5      
17.99       22.00       172.15       0.00       0.00       172.15  
7430262
    8/1/2008       9/26/2008     Fund   Consumer Non Mortgage     1,169.52      
9.39       22.00       257.29       -55.00       -16.78       240.52  
8826443
    8/1/2008       4/25/2009     Fund   Consumer Non Mortgage     14.97      
14.50       22.00       3.29       -264.00       -1.59       1.70  
8549313
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     9072.31      
13.99       22.00       1,995.91       27.00       95.19       2,091.10  
8952140
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     1170.05      
14.99       22.00       257.41       18.00       8.77       266.18  
10002882
    8/1/2008       7/17/2008     Fund   Consumer Non Mortgage     1505.66      
12.99       22.00       331.25       14.00       7.61       338.85  
10246859
    8/1/2008       12/30/2008     Fund   Consumer Non Mortgage     5,476.80    
  12.90       22.00       1,204.90       -149.00       -292.42       912.48  
10326951
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     737.28      
13.99       22.00       162.20       17.00       4.87       167.07  
10060724
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     4678.83      
13.99       22.00       1,029.34       9.00       16.36       1,045.71  
10310075
    8/1/2008       11/5/2008     Fund   Consumer Non Mortgage     1,499.64      
13.99       22.00       329.92       -94.00       -54.78       275.14  
11036083
    8/1/2008       10/28/2008     Fund   Consumer Non Mortgage     5,760.42    
  14.50       22.00       1,267.29       -87.00       -201.85       1,065.44  
11273106
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     7,696.92      
12.97       22.00       1,693.32       -10.00       -27.73       1,665.59  
11364554
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     5790.12      
11.99       22.00       1,273.83       1.00       1.93       1,275.75  
13327338
    8/1/2008       9/24/2008     Fund   Consumer Non Mortgage     3,292.76      
12.99       22.00       724.41       -53.00       -62.97       661.44  
14289079
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     319.56      
13.99       22.00       70.30       -15.00       -1.86       68.44  
15352800
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     1,588.90      
12.99       22.00       349.56       -11.00       -6.31       343.25  
15463043
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     11,243.22      
11.99       22.00       2,473.51       -4.00       -14.98       2,458.53  
16980847
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     831.74      
11.98       22.00       182.98       -25.00       -6.92       176.06  
17312595
    8/1/2008       11/8/2008     Fund   Consumer Non Mortgage     1,587.40      
12.99       22.00       349.23       -97.00       -55.56       293.67  
17462115
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     9544.65      
15.50       22.00       2,099.82       10.00       41.10       2,140.92  
18413617
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     255.60      
14.99       22.00       56.23       -10.00       -1.06       55.17  
19602143
    8/1/2008       6/5/2008     Fund   Consumer Non Mortgage     173.36      
17.99       22.00       38.14       0.00       0.00       38.14  
20448451
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     1,407.97      
13.99       22.00       309.75       -11.00       -6.02       303.73  
23289362
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     2,516.80      
17.99       22.00       553.70       -15.00       -18.87       534.83  
24459106
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     531.83      
8.25       22.00       117.00       -8.00       -0.98       116.03  
24881320
    8/1/2008       6/19/2008     Fund   Consumer Non Mortgage     926.52      
13.99       22.00       203.83       0.00       0.00       203.83  
25131050
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     3,377.84      
18.00       22.00       743.12       -1.00       -1.69       741.44  
26687810
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     1,741.96      
12.99       22.00       383.23       -2.00       -1.26       381.97  
26560611
    8/1/2008       1/29/2009     Fund   Consumer Non Mortgage     2,118.76      
18.00       22.00       466.13       -178.00       -188.57       277.56  
27794305
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     187.32      
13.99       22.00       41.21       -17.00       -1.24       39.97  
30958660
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     17,830.00    
  11.94       22.00       3,922.60       -14.00       -82.79       3,839.81  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
32419458
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     1668.85      
12.99       22.00       367.15       1.00       0.60       367.75  
32818078
    8/1/2008       3/27/2008     Fund   Consumer Non Mortgage     1,088.20      
12.99       22.00       239.40       -26.00       -10.21       229.19  
33005939
    8/1/2008       7/8/2008     Fund   Consumer Non Mortgage     9223.74      
13.99       22.00       2,029.22       23.00       82.44       2,111.67  
34620534
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     4,257.85      
10.90       22.00       936.73       -15.00       -19.34       917.39  
35487210
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     566.99      
13.99       22.00       124.74       -19.00       -4.19       120.55  
35881734
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     14797.94      
16.99       22.00       3,255.55       0.00       0.00       3,255.55  
36664989
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     1055.71      
12.90       22.00       232.26       5.00       1.89       234.15  
38157243
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     359.40      
12.99       22.00       79.07       -4.00       -0.52       78.55  
38443827
    8/1/2008       10/7/2008     Fund   Consumer Non Mortgage     2,031.60      
12.99       22.00       446.95       -66.00       -48.38       398.57  
39053311
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     13,726.94    
  15.25       22.00       3,019.93       -23.00       -133.74       2,886.18  
40138515
    8/1/2008       7/19/2008     Fund   Consumer Non Mortgage     2252.82      
18.00       22.00       495.62       12.00       13.52       509.14  
42499355
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     1,859.26      
12.99       22.00       409.04       -15.00       -10.06       398.97  
43291964
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     453.00      
17.56       22.00       99.66       -12.00       -2.65       97.01  
43382968
    8/1/2008       10/23/2008     Fund   Consumer Non Mortgage     138.80      
13.99       22.00       30.54       -82.00       -4.42       26.11  
44940997
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     9,520.04      
12.99       22.00       2,094.41       -22.00       -75.57       2,018.84  
46096511
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     11,658.92    
  12.99       22.00       2,564.96       -11.00       -46.28       2,518.69  
47168449
    8/1/2008       6/12/2008     Fund   Consumer Non Mortgage     12565.4      
10.99       22.00       2,764.39       0.00       0.00       2,764.39  
48666458
    8/1/2008       12/24/2008     Fund   Consumer Non Mortgage     2,375.01    
  13.99       22.00       522.50       -143.00       -131.98       390.52  
1936731
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     2,142.36      
13.99       22.00       471.32       -25.00       -20.81       450.51  
49659368
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     4,365.37      
14.99       22.00       960.38       -19.00       -34.54       925.85  
50748360
    8/1/2008       9/26/2008     Fund   Consumer Non Mortgage     4,602.90      
15.99       22.00       1,012.64       -55.00       -112.45       900.19  
51023839
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     100      
13.99       22.00       22.00       20.00       0.78       22.78  
54812502
    8/1/2008       9/26/2008     Fund   Consumer Non Mortgage     2,641.90      
15.99       22.00       581.22       -55.00       -64.54       516.68  
3393138
    8/1/2008       7/9/2008     Fund   Consumer Non Mortgage     1058.76      
14.50       22.00       232.93       22.00       9.38       242.31  
59011073
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     10,491.81      
9.00       22.00       2,308.20       -8.00       -20.98       2,287.21  
59115830
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     276.55      
17.99       22.00       60.84       -5.00       -0.69       60.15  
8025842
    8/1/2008       7/8/2008     Fund   Consumer Non Mortgage     1446.74      
13.99       22.00       318.28       23.00       12.93       331.21  
8148732
    8/1/2008       6/23/2008     Fund   Consumer Non Mortgage     962.06      
10.26       22.00       211.65       0.00       0.00       211.65  
8218241
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     816.96      
18.00       22.00       179.73       -5.00       -2.04       177.69  
8280051
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     715.11      
13.99       22.00       157.32       -4.00       -1.11       156.21  
8445933
    8/1/2008       7/5/2008     Fund   Consumer Non Mortgage     5538.6      
11.99       22.00       1,218.49       26.00       47.96       1,266.45  
8563987
    8/1/2008       6/28/2008     Fund   Consumer Non Mortgage     3178.51      
15.00       22.00       699.27       0.00       0.00       699.27  
63840552
    8/1/2008       9/3/2008     Fund   Consumer Non Mortgage     4,570.58      
13.99       22.00       1,005.53       -32.00       -56.84       948.69  
66022796
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     224.63      
13.99       22.00       49.42       -2.00       -0.17       49.24  
10058830
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     2791.28      
13.99       22.00       614.08       15.00       16.27       630.35  
57046996
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     180.24      
13.99       22.00       39.65       -29.00       -2.03       37.62  
57178269
    8/1/2008       7/27/2008     Fund   Consumer Non Mortgage     1128.64      
13.99       22.00       248.30       4.00       1.75       250.06  
57436469
    8/1/2008       11/12/2008     Fund   Consumer Non Mortgage     2,173.00    
  11.99       22.00       478.06       -101.00       -73.10       404.96  
57617432
    8/1/2008       6/26/2008     Fund   Consumer Non Mortgage     1976.7      
12.99       22.00       434.87       0.00       0.00       434.87  
58429266
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     1,025.50      
12.99       22.00       225.61       -22.00       -8.14       217.47  
58735240
    8/1/2008       6/19/2008     Fund   Consumer Non Mortgage     962.36      
15.99       22.00       211.72       0.00       0.00       211.72  
68019484
    8/1/2008       6/21/2008     Fund   Consumer Non Mortgage     294.56      
17.99       22.00       64.80       0.00       0.00       64.80  
59448224
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     142.01      
13.99       22.00       31.24       -15.00       -0.83       30.41  
59732460
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     4,771.35      
13.98       22.00       1,049.70       -6.00       -11.12       1,038.58  
69294907
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     2,597.46      
13.87       22.00       571.44       -14.00       -14.01       557.43  
60418010
    8/1/2008       11/26/2008     Fund   Consumer Non Mortgage     2,409.05    
  14.00       22.00       529.99       -115.00       -107.74       422.25  
61065658
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     953.72      
17.97       22.00       209.82       -27.00       -12.85       196.96  
71491681
    8/1/2008       6/9/2008     Fund   Consumer Non Mortgage     3236.16      
12.99       22.00       711.96       0.00       0.00       711.96  
71546036
    8/1/2008       4/26/2010     Fund   Consumer Non Mortgage     359.31      
11.99       22.00       79.05       -625.00       -74.79       4.25  
71559478
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     12283.75      
16.99       22.00       2,702.43       1.00       5.80       2,708.22  
61208052
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     2,706.40      
14.99       22.00       595.41       -28.00       -31.55       563.85  
61405785
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     2,298.10      
12.99       22.00       505.58       -18.00       -14.93       490.66  
75927322
    8/1/2008       4/28/2009     Fund   Consumer Non Mortgage     1,069.37      
14.99       22.00       235.26       -267.00       -118.89       116.37  
76024500
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     2,686.17      
14.99       22.00       590.96       -14.00       -15.66       575.30  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
76276641
    8/1/2008       12/7/2008     Fund   Consumer Non Mortgage     2,085.92      
11.99       22.00       458.90       -126.00       -87.54       371.37  
66170058
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     5,081.44      
11.99       22.00       1,117.92       -14.00       -23.69       1,094.22  
66539880
    8/1/2008       2/3/2009     Fund   Consumer Non Mortgage     1,456.01      
12.99       22.00       320.32       -182.00       -95.62       224.70  
78062150
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     3,504.09      
13.07       22.00       770.90       -1.00       -1.27       769.63  
78914370
    8/1/2008       4/30/2021     Fund   Consumer Non Mortgage     7,027.80      
15.25       22.00       1,546.12       -4,589.00       -13,661.70      
-12,115.59  
79352125
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     3891.63      
12.99       22.00       856.16       16.00       22.47       878.63  
69012419
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     3,885.00      
11.99       22.00       854.70       -21.00       -27.17       827.53  
69555981
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     1,019.24      
10.90       22.00       224.23       -10.00       -3.09       221.15  
69998345
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     5,259.40      
15.00       22.00       1,157.07       -28.00       -61.36       1,095.71  
80464311
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     3,494.62      
13.99       22.00       768.82       -5.00       -6.79       762.03  
82132301
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     956.43      
12.99       22.00       210.41       -10.00       -3.45       206.96  
82818313
    8/1/2008       10/9/2008     Fund   Consumer Non Mortgage     1,835.00      
15.99       22.00       403.70       -68.00       -55.42       348.28  
83329898
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     4,153.22      
13.99       22.00       913.71       -13.00       -20.98       892.73  
83425741
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     2,317.14      
8.99       22.00       509.77       -12.00       -6.94       502.83  
84108073
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     15633.27      
9.93       22.00       3,439.32       20.00       86.24       3,525.56  
74700754
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     5,965.94      
14.50       22.00       1,312.51       -17.00       -40.85       1,271.66  
84872135
    8/1/2008       9/4/2008     Fund   Consumer Non Mortgage     2,946.60      
14.99       22.00       648.25       -33.00       -40.49       607.76  
86118708
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     1,470.96      
17.99       22.00       323.61       -18.00       -13.23       310.38  
86151869
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,887.25      
12.99       22.00       415.20       -14.00       -9.53       405.66  
86527943
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     1,497.16      
13.99       22.00       329.38       -5.00       -2.91       326.47  
76092022
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     11461.18      
12.99       22.00       2,521.46       15.00       62.03       2,583.49  
77512961
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     1,331.60      
13.95       22.00       292.95       -16.00       -8.26       284.70  
88583658
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     2803.95      
13.99       22.00       616.87       9.00       9.81       626.68  
88707315
    8/1/2008       10/11/2008     Fund   Consumer Non Mortgage     613.05      
16.99       22.00       134.87       -70.00       -20.25       114.62  
88723031
    8/1/2008       2/26/2009     Fund   Consumer Non Mortgage     1,705.20      
11.99       22.00       375.14       -205.00       -116.42       258.72  
89898631
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     1,106.34      
13.99       22.00       243.39       -23.00       -9.89       233.51  
80431503
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     2,080.72      
12.81       22.00       457.76       -7.00       -5.18       452.58  
93620047
    8/1/2008       11/25/2008     Fund   Consumer Non Mortgage     2,696.17    
  12.99       22.00       593.16       -114.00       -110.91       482.25  
94590911
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     2,986.48      
11.99       22.00       657.03       -23.00       -22.88       634.15  
94803724
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     5,873.57      
13.99       22.00       1,292.19       -15.00       -34.24       1,257.95  
900011932
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     1,976.70      
12.99       22.00       434.87       -7.00       -4.99       429.88  
900012669
    8/1/2008       7/3/2008     Fund   Consumer Non Mortgage     2136.01      
7.30       22.00       469.92       28.00       12.12       482.05  
900016368
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     1117.45      
14.99       22.00       245.84       20.00       9.31       255.14  
900017009
    8/1/2008       9/4/2008     Fund   Consumer Non Mortgage     461.28      
7.19       22.00       101.48       -33.00       -3.04       98.44  
900017138
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     10,933.59    
  9.99       22.00       2,405.39       -16.00       -48.55       2,356.84  
900018391
    8/1/2008       7/1/2008     Fund   Consumer Non Mortgage     43943.38      
13.99       22.00       9,667.54       30.00       512.31       10,179.85  
900020032
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     2,608.40      
14.99       22.00       573.85       -17.00       -18.46       555.38  
900020049
    8/1/2008       1/21/2009     Fund   Consumer Non Mortgage     1,963.05      
13.99       22.00       431.87       -170.00       -129.69       302.18  
900020245
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     24,274.00    
  11.99       22.00       5,340.28       -19.00       -153.61       5,186.67  
900026848
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     3,103.85      
14.99       22.00       682.85       -25.00       -32.31       650.54  
900029084
    8/1/2008       9/7/2008     Fund   Consumer Non Mortgage     2,783.00      
13.99       22.00       612.26       -36.00       -38.93       573.33  
7750170
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     1,046.79      
13.99       22.00       230.29       -25.00       -10.17       220.12  
86535016
    8/1/2008       7/8/2008     Fund   Consumer Non Mortgage     1,473.76      
13.99       22.00       324.23       23.00       13.17       337.40  
86846539
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     1,417.95      
12.99       22.00       311.95       -20.00       -10.23       301.72  
900045367
    8/1/2008       8/1/2008     Fund   Consumer Non Mortgage     15431.86      
11.99       22.00       3,395.01       0.00       0.00       3,395.01  
900047737
    8/1/2008       7/24/2008     Fund   Consumer Non Mortgage     1344.72      
16.99       22.00       295.84       7.00       4.44       300.28  
900048346
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     16,879.63      
12.99       22.00       3,713.52       -5.00       -30.45       3,683.06  
900051713
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     3,425.24      
11.99       22.00       753.55       -19.00       -21.68       731.88  
88173044
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     7,659.75      
11.99       22.00       1,685.15       -14.00       -35.72       1,649.43  
900052140
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     10128.69      
9.99       22.00       2,228.31       15.00       42.16       2,270.47  
88528134
    8/1/2008       9/16/2008     Fund   Consumer Non Mortgage     1,771.45      
12.99       22.00       389.72       -45.00       -28.76       360.96  
88843832
    8/1/2008       9/17/2008     Fund   Consumer Non Mortgage     4,832.40      
17.99       22.00       1,063.13       -46.00       -111.08       952.04  
900054578
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     2,735.75      
14.99       22.00       601.87       -4.00       -4.56       597.31  
900054750
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     2,669.18      
13.99       22.00       587.22       -12.00       -12.45       574.77  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900057203
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     9,276.68      
17.99       22.00       2,040.87       -27.00       -125.17       1,915.70  
900063461
    8/1/2008       7/27/2008     Fund   Consumer Non Mortgage     8985.28      
12.99       22.00       1,976.76       4.00       12.97       1,989.73  
900064986
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     5,581.80      
11.99       22.00       1,228.00       -16.00       -29.74       1,198.25  
900066765
    8/1/2008       11/26/2008     Fund   Consumer Non Mortgage     2,138.25    
  17.99       22.00       470.42       -115.00       -122.88       347.53  
92011054
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     2,308.56      
13.99       22.00       507.88       -19.00       -17.05       490.84  
900071040
    8/1/2008       9/6/2008     Fund   Consumer Non Mortgage     4,742.76      
9.99       22.00       1,043.41       -35.00       -46.06       997.34  
93004088
    8/1/2008       6/18/2008     Fund   Consumer Non Mortgage     880.02      
13.99       22.00       193.60       0.00       0.00       193.60  
900074979
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     78.20      
13.99       22.00       17.20       -2.00       -0.06       17.14  
900075780
    8/1/2008       7/3/2008     Fund   Consumer Non Mortgage     2641.66      
16.99       22.00       581.17       28.00       34.91       616.07  
900076631
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     1,643.50      
12.99     22.00     361.57       -2.00       -1.19       360.38  
900077447
    8/1/2008       9/4/2008     Fund   Consumer Non Mortgage     4,425.17      
11.99       22.00       973.54       -33.00       -48.64       924.90  
94044917
    8/1/2008       9/2/2011     Fund   Consumer Non Mortgage     13,293.83      
12.99       22.00       2,924.64       -1,111.00       -5,329.31       -2,404.67
 
900083602
    8/1/2008       7/9/2008     Fund   Consumer Non Mortgage     5782.51      
13.99       22.00       1,272.15       22.00       49.44       1,321.59  
97265322
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     2,904.93      
12.99       22.00       639.08       -19.00       -19.92       619.17  
98298464
    8/1/2008       7/21/2008     Fund   Consumer Non Mortgage     2,670.21      
15.99       22.00       587.45       10.00       11.86       599.31  
900089159
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     164.10      
18.00       22.00       36.10       -1.00       -0.08       36.02  
99576499
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     822.91      
16.99       22.00       181.04       -18.00       -6.99       174.05  
900010482
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     13,029.04    
  13.99       22.00       2,866.39       -14.00       -70.89       2,795.50  
900010778
    8/1/2008       6/10/2008     Fund   Consumer Non Mortgage     3628.05      
13.99       22.00       798.17       0.00       0.00       798.17  
900090953
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     155.00      
8.99       22.00       34.10       -15.00       -0.58       33.52  
900010886
    8/1/2008       7/14/2009     Fund   Consumer Non Mortgage     3,134.36      
12.99       22.00       689.56       -343.00       -387.93       301.63  
900091838
    8/1/2008       8/7/2009     Fund   Consumer Non Mortgage     3,224.00      
13.99       22.00       709.28       -366.00       -458.55       250.73  
900012458
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     3646.88      
16.99       22.00       802.31       1.00       1.72       804.03  
900013005
    8/1/2008       11/7/2009     Fund   Consumer Non Mortgage     4,355.90      
12.99       22.00       958.30       -456.00       -716.72       241.58  
900016107
    8/1/2008       7/12/2008     Fund   Consumer Non Mortgage     4372.52      
12.99       22.00       961.95       19.00       29.98       991.93  
900018050
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     4,389.33      
12.99       22.00       965.65       -16.00       -25.34       940.31  
900019452
    8/1/2008       1/12/2009     Fund   Consumer Non Mortgage     1,366.36      
17.99       22.00       300.60       -161.00       -109.93       190.67  
900021519
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     14,594.89    
  14.99       22.00       3,210.88       -22.00       -133.70       3,077.18  
900096438
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     10,054.02    
  9.99       22.00       2,211.88       -29.00       -80.91       2,130.97  
900023648
    8/1/2008       3/25/2009     Fund   Consumer Non Mortgage     2,132.10      
11.99       22.00       469.06       -234.00       -166.17       302.90  
900100405
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     5,075.68      
8.99       22.00       1,116.65       -11.00       -13.94       1,102.71  
900030247
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     969.43      
13.99       22.00       213.27       -28.00       -10.55       202.73  
900033064
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     7,899.29      
10.99       22.00       1,737.84       -13.00       -31.35       1,706.49  
900035976
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     15,806.26    
  12.99       22.00       3,477.38       -23.00       -131.18       3,346.20  
900036565
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     2,629.59      
11.99       22.00       578.51       -10.00       -8.76       569.75  
900109187
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     1,430.00      
8.99       22.00       314.60       -29.00       -10.36       304.24  
900041166
    8/1/2008       10/17/2008     Fund   Consumer Non Mortgage     288.62      
12.99       22.00       63.50       -76.00       -7.91       55.58  
900110220
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     1,389.80      
12.99       22.00       305.76       -25.00       -12.54       293.22  
900110698
    8/1/2008       10/7/2012     Fund   Consumer Non Mortgage     1,393.50      
16.49       22.00       306.57       -1,506.00       -961.28       -654.71  
900110811
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     440.88      
14.99       22.00       96.99       -18.00       -3.30       93.69  
900044901
    8/1/2008       7/27/2009     Fund   Consumer Non Mortgage     1,862.75      
14.99       22.00       409.81       -356.00       -276.12       133.68  
900046793
    8/1/2008       9/23/2008     Fund   Consumer Non Mortgage     1,224.12      
10.99       22.00       269.31       -52.00       -19.43       249.87  
900115970
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     1,652.00      
8.99       22.00       363.44       -23.00       -9.49       353.95  
900117241
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     178.28      
13.99       22.00       39.22       -7.00       -0.48       38.74  
900117542
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     517.68      
12.99       22.00       113.89       -14.00       -2.62       111.27  
900050257
    8/1/2008       7/10/2008     Fund   Consumer Non Mortgage     1711.64      
12.99       22.00       376.56       21.00       12.97       389.53  
900050735
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     3,906.39      
13.99       22.00       859.41       -28.00       -42.51       816.90  
900122171
    8/1/2008       9/25/2008     Fund   Consumer Non Mortgage     927.64      
12.99       22.00       204.08       -54.00       -18.08       186.01  
900054782
    8/1/2008       6/20/2008     Fund   Consumer Non Mortgage     2171.26      
14.99       22.00       477.68       0.00       0.00       477.68  
900126988
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     10,866.01    
  11.99       22.00       2,390.52       -19.00       -68.76       2,321.76  
900129496
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     1,627.97      
9.99       22.00       358.15       -11.00       -4.97       353.18  
900133173
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     2,517.75      
9.99       22.00       553.91       -31.00       -21.66       532.25  
900135426
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     3,563.10      
12.99       22.00       783.88       -7.00       -9.00       774.88  
900073952
    8/1/2008       7/10/2008     Fund   Consumer Non Mortgage     2239.12      
12.99       22.00       492.61       21.00       16.97       509.57  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900142317
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     318.40      
11.99       22.00       70.05       -11.00       -1.17       68.88  
900144210
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     3042.85      
9.99       22.00       669.43       11.00       9.29       678.72  
900084863
    8/1/2008       6/27/2008     Fund   Consumer Non Mortgage     2801.21      
16.99       22.00       616.27       0.00       0.00       616.27  
900145142
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     7099.54      
9.99       22.00       1,561.90       18.00       35.46       1,597.36  
900087177
    8/1/2008       6/7/2008     Fund   Consumer Non Mortgage     336.88      
14.99       22.00       74.11       0.00       0.00       74.11  
900087432
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     4,314.11      
13.99       22.00       949.10       -1.00       -1.68       947.43  
900088784
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     260.35      
17.99       22.00       57.28       1.00       0.13       57.41  
900088816
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     1,883.18      
12.99       22.00       414.30       -23.00       -15.63       398.67  
900152543
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     441.55      
20.99       22.00       97.14       -19.00       -4.89       92.25  
900095673
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     5,900.70      
13.99       22.00       1,298.15       -6.00       -13.76       1,284.40  
900098562
    8/1/2008       9/9/2008     Fund   Consumer Non Mortgage     2,389.11      
16.99       22.00       525.60       -38.00       -42.85       482.76  
900100131
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     4,332.63      
16.99       22.00       953.18       -9.00       -18.40       934.78  
900102948
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     2,286.28      
12.99       22.00       502.98       -15.00       -12.37       490.61  
900104342
    8/1/2008       7/7/2009     Fund   Consumer Non Mortgage     2,692.80      
12.99       22.00       592.42       -336.00       -326.48       265.94  
900163143
    8/1/2008       6/12/2008     Fund   Consumer Non Mortgage     23490.74      
11.99       22.00       5,167.96       0.00       0.00       5,167.96  
900108567
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     557.33      
11.99       22.00       122.61       -29.00       -5.38       117.23  
900163621
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     598.65      
14.99       22.00       131.70       9.00       2.24       133.95  
900109251
    8/1/2008       8/1/2008     Fund   Consumer Non Mortgage     4808.07      
11.99       22.00       1,057.78       0.00       0.00       1,057.78  
900110236
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     13,012.54    
  14.99       22.00       2,862.76       -20.00       -108.37       2,754.39  
900165637
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     1,623.16      
12.99       22.00       357.10       -14.00       -8.20       348.90  
900113498
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     1,879.47      
12.99       22.00       413.48       -5.00       -3.39       410.09  
900168053
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     4,896.72      
14.99       22.00       1,077.28       -3.00       -6.12       1,071.16  
900169312
    8/1/2008       6/23/2008     Fund   Consumer Non Mortgage     1,807.66      
17.99       22.00       397.69       0.00       0.00       397.69  
900170281
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     11,100.08    
  8.99       22.00       2,442.02       -22.00       -60.98       2,381.03  
900119465
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     5,427.43      
13.99       22.00       1,194.03       -13.00       -27.42       1,166.62  
900124502
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     3,278.08      
12.99       22.00       721.18       -12.00       -14.19       706.98  
900126025
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     28,188.97      
8.99       22.00       6,201.57       -1.00       -7.04       6,194.53  
900129452
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     290      
17.99       22.00       63.80       2.00       0.29       64.09  
900185742
    8/1/2008       12/17/2008     Fund   Consumer Non Mortgage     787.16      
14.99       22.00       173.18       -136.00       -44.58       128.60  
900130168
    8/1/2008       7/24/2008     Fund   Consumer Non Mortgage     8639.54      
14.99       22.00       1,900.70       7.00       25.18       1,925.88  
900186543
    8/1/2008       7/10/2008     Fund   Consumer Non Mortgage     889.69      
18.99       22.00       195.73       21.00       9.86       205.59  
900139913
    8/1/2008       6/29/2008     Fund   Consumer Non Mortgage     12120.81      
11.99       22.00       2,666.58       0.00       0.00       2,666.58  
900143273
    8/1/2008       6/19/2008     Fund   Consumer Non Mortgage     9669.21      
11.99       22.00       2,127.23       0.00       0.00       2,127.23  
900144536
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     2,342.41      
9.99       22.00       515.33       -15.00       -9.75       505.58  
900146636
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     5,869.60      
10.99       22.00       1,291.31       -17.00       -30.46       1,260.85  
900153903
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     6,746.76      
11.99       22.00       1,484.29       -3.00       -6.74       1,477.55  
900154930
    8/1/2008       6/3/2008     Fund   Consumer Non Mortgage     507.6      
12.99       22.00       111.67       0.00       0.00       111.67  
900156181
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     449       11.99
      22.00       98.78       29.00       4.34       103.12  
900220889
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     7,371.18      
9.99       22.00       1,621.66       -4.00       -8.18       1,613.48  
900221991
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     4,772.41      
14.50       22.00       1,049.93       -22.00       -42.29       1,007.64  
900222113
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     642.31      
17.99       22.00       141.31       1.00       0.32       141.63  
900226566
    8/1/2008       10/2/2008     Fund   Consumer Non Mortgage     488.16      
16.00       22.00       107.40       -61.00       -13.23       94.16  
900165118
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     3,946.32      
8.99       22.00       868.19       -9.00       -8.87       859.32  
900236719
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     4,726.68      
17.99       22.00       1,039.87       -10.00       -23.62       1,016.25  
900168080
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     5,690.21      
12.99       22.00       1,251.85       -16.00       -32.85       1,218.99  
900238936
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     883.80      
10.99       22.00       194.44       -28.00       -7.55       186.88  
900173218
    8/1/2008       5/27/2009     Fund   Consumer Non Mortgage     2,092.43      
8.99       22.00       460.33       -296.00       -154.67       305.67  
900175781
    8/1/2008       7/28/2008     Fund   Consumer Non Mortgage     7624.49      
8.99       22.00       1,677.39       3.00       5.71       1,683.10  
900177117
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,026.12      
8.99       22.00       225.75       -3.00       -0.77       224.98  
900179926
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     10,783.80    
  16.99       22.00       2,372.44       -9.00       -45.80       2,326.63  
900184564
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     1,615.64      
8.99       22.00       355.44       -18.00       -7.26       348.18  
900252968
    8/1/2008       10/24/2008     Fund   Consumer Non Mortgage     1,000.00    
  0.01       22.00       220.00       -83.00       -0.03       219.97  
900253473
    8/1/2008       9/6/2008     Fund   Consumer Non Mortgage     29,070.88      
11.99       22.00       6,395.59       -35.00       -338.88       6,056.72  
900186472
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     917.19      
18.99       22.00       201.78       -7.00       -3.39       198.40  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900189480
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,745.61      
9.99       22.00       384.03       -12.00       -5.81       378.22  
900194514
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     8,936.95      
11.99       22.00       1,966.13       -29.00       -86.32       1,879.81  
900274932
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     1,974.09      
12.99       22.00       434.30       -22.00       -15.67       418.63  
900214372
    8/1/2008       7/18/2008     Fund   Consumer Non Mortgage     3517.99      
19.50       22.00       773.96       13.00       24.77       798.73  
900279625
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     3,495.10      
12.99       22.00       768.92       -13.00       -16.39       752.53  
900283311
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     3,390.14      
12.99       22.00       745.83       -14.00       -17.13       728.70  
900283326
    8/1/2008       9/14/2008     Fund   Consumer Non Mortgage     14,646.21    
  13.99       22.00       3,222.17       -43.00       -244.74       2,977.42  
900283368
    8/1/2008       10/16/2008     Fund   Consumer Non Mortgage     24,299.64    
  14.99       22.00       5,345.92       -75.00       -758.86       4,587.06  
900222117
    8/1/2008       9/29/2008     Fund   Consumer Non Mortgage     4,350.60      
14.50       22.00       957.13       -58.00       -101.63       855.50  
900294063
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     2522.29      
12.99       22.00       554.90       9.00       8.19       563.09  
900242476
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     17,330.55    
  9.99       22.00       3,812.72       -20.00       -96.18       3,716.54  
900303862
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     2,500.48      
14.99       22.00       550.11       -13.00       -13.54       536.57  
900252953
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,260.28      
0.01       22.00       277.26       -3.00       0.00       277.26  
900261624
    8/1/2008       10/12/2008     Fund   Consumer Non Mortgage     487.20      
18.00       22.00       107.18       -71.00       -17.30       89.89  
900261802
    8/1/2008       7/6/2008     Fund   Consumer Non Mortgage     1354.05      
17.99       22.00       297.89       25.00       16.92       314.81  
900264092
    8/1/2008       2/9/2010     Fund   Consumer Non Mortgage     2,611.90      
14.13       22.00       574.62       -548.00       -561.59       13.02  
900268048
    8/1/2008       9/20/2008     Fund   Consumer Non Mortgage     5,808.66      
12.99       22.00       1,277.91       -49.00       -102.70       1,175.20  
900269325
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     456.74      
17.99       22.00       100.48       -31.00       -7.08       93.41  
900272707
    8/1/2008       6/18/2008     Fund   Consumer Non Mortgage     8609.66      
12.99       22.00       1,894.13       0.00       0.00       1,894.13  
900275008
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     3,289.20      
12.99       22.00       723.62       -18.00       -21.36       702.26  
900276452
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,226.83      
12.99       22.00       269.90       -3.00       -1.33       268.57  
900285245
    8/1/2008       10/14/2008     Fund   Consumer Non Mortgage     2,645.43    
  14.99       22.00       581.99       -73.00       -80.41       501.58  
900287751
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     3,291.50      
12.99       22.00       724.13       -22.00       -26.13       698.00  
900347403
    8/1/2008       6/30/2010     Fund   Consumer Non Mortgage     2,674.25      
14.99       22.00       588.34       -689.00       -767.22       -178.89  
900290566
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     1,398.72      
14.99       22.00       307.72       -27.00       -15.73       291.99  
900330603
    8/1/2008       10/20/2010     Fund   Consumer Non Mortgage     59.01      
10.99       22.00       12.98       -799.00       -14.39       -1.41  
900335429
    8/1/2008       3/10/2009     Fund   Consumer Non Mortgage     459.28      
17.99       22.00       101.04       -219.00       -50.26       50.78  
900351199
    8/1/2008       6/14/2008     Fund   Consumer Non Mortgage     2075.9      
14.13       22.00       456.70       0.00       0.00       456.70  
900401622
    8/1/2008       10/3/2008     Fund   Consumer Non Mortgage     349.64      
14.67       22.00       76.92       -62.00       -8.83       68.09  
900413087
    8/1/2008       7/16/2010     Fund   Consumer Non Mortgage     87.06      
17.99       22.00       19.15       -705.00       -30.67       -11.52  
900417046
    8/1/2008       10/24/2008     Fund   Consumer Non Mortgage     232.37      
18.00       22.00       51.12       -83.00       -9.64       41.48  
900425731
    8/1/2008       7/14/2009     Fund   Consumer Non Mortgage     871.20      
16.99       22.00       191.66       -343.00       -141.03       50.64  
900444358
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     1516.75      
14.99       22.00       333.69       5.00       3.16       336.84  
900501654
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     807.22      
14.99       22.00       177.59       -20.00       -6.72       170.87  
900550245
    a/1/2008       1/21/2010     Fund   Consumer Non Mortgage     619.04      
8.26       22.00       136.19       -530.00       -75.28       60.91  
900498471
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     8,078.07      
13.99       22.00       1,777.18       -5.00       -15.70       1,761.48  
900565247
    8/1/2008       7/24/2009     Fund   Consumer Non Mortgage     332.72      
14.67       22.00       73.20       -353.00       -47.87       25.32  
900573202
    8/1/2008       1/23/2010     Fund   Consumer Non Mortgage     778.85      
17.99       22.00       171.35       -532.00       -207.06       -35.71  
900589896
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     14451.92      
14.99       22.00       3,179.42       0.00       0.00       3,179.42  
900601554
    8/1/2008       10/17/2008     Fund   Consumer Non Mortgage     71.21      
24.00       22.00       15.67       -76.00       -3.61       12.06  
900631264
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     33,349.14    
  12.99       22.00       7,336.81       -15.00       -180.50       7,156.31  
900637257
    8/1/2008       7/23/2008     Fund   Consumer Non Mortgage     7586.2      
14.99       22.00       1,668.96       8.00       25.27       1,694.23  
900638113
    8/1/2008       6/21/2008     Fund   Consumer Non Mortgage     1770.99      
11.99       22.00       389.62       0.00       0.00       389.62  
900585484
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     16134.59      
11.99       22.00       3,549.61       2.00       10.75       3,560.36  
900596627
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     24231.88      
7.34       22.00       5,331.01       18.00       88.87       5,419.88  
900598481
    8/1/2008       11/9/2008     Fund   Consumer Non Mortgage     670.12      
21.00       22.00       147.43       -98.00       -38.31       109.12  
900600947
    8/1/2008       6/13/2008     Fund   Consumer Non Mortgage     265.04      
0.01       22.00       58.31       0.00       0.00       58.31  
900612097
    8/1/2008       3/27/2010     Fund   Consumer Non Mortgage     821.33      
18.00       22.00       180.69       -596.00       -244.76       -64.06  
900619547
    8/1/2008       11/11/2008     Fund   Consumer Non Mortgage     80.70      
24.00       22.00       17.75       -100.00       -5.38       12.37  
11278895
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     9911.85      
15.99       22.00       2,180.61       15.00       66.04       2,246.64  
900636045
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     8,315.14      
11.99       22.00       1,829.33       -19.00       -52.62       1,776.71  
900641065
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     1258.79      
24.00       22.00       276.93       16.00       13.43       290.36  
10873366
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     7,985.03      
13.90       22.00       1,756.71       -23.00       -70.91       1,685.80  
11919773
    8/1/2008       7/28/2008     Fund   Consumer Non Mortgage     3179.39      
12.99       22.00       699.47       3.00       3.44       702.91  





--------------------------------------------------------------------------------



 



     

                                                                               
                      Paid Thru   Funding           Principal           Purchase
  Proceeds Before   Days   Accrued   Total Purchase Loan Number   As Of Date  
Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
10923329
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     1,650.00      
13.99       22.00       363.00       -17.00       -10.90       352.10  
13834353
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     3127.57      
11.99       22.00       688.07       0.00       0.00       688.07  
14004312
    8/1/2008       3/8/2009     Fund   Consumer Non Mortgage     195.86      
12.99       22.00       43.09       -217.00       -15.34       27.75  
18641414
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,319.60      
12.99       22.00       290.31       -12.00       -5.71       284.60  
19036839
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     2,825.44      
13.99       22.00       621.60       -9.00       -9.88       611.71  
20335789
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     4,486.68      
16.00       22.00       987.07       -31.00       -61.82       925.25  
23348027
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     1,275.96      
13.99       22.00       280.71       -3.00       -1.49       279.22  
27506887
    8/1/2008       9/10/2008     Fund   Consumer Non Mortgage     3,573.21      
11.99       22.00       786.11       -39.00       -46.41       739.69  
27916283
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     14,323.75    
  12.99       22.00       3,151.23       -18.00       -93.03       3,058.19  
22175024
    8/1/2008       3/1/2009     Fund   Consumer Non Mortgage     1,703.26      
12.99       22.00       374.72       -210.00       -129.06       245.65  
30373653
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     766.27      
13.99       22.00       168.58       -19.00       -5.66       162.92  
24163626
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     8684.48      
10.99       22.00       1,910.59       18.00       47.72       1,958.31  
24306246
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     12,338.98    
  12.99       22.00       2,714.58       -27.00       -120.21       2,594.36  
32770524
    8/1/2008       8/28/2008     Fund   Consumer Non Mortgage     671.19      
13.08       22.00       147.66       -27.00       -6.58       141.08  
32855379
    8/1/2008       9/7/2008     Fund   Consumer Non Mortgage     1,238.76      
9.99       22.00       272.53       -36.00       -12.38       260.15  
25244030
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     6647.26      
14.99       22.00       1,462.40       15.00       41.52       1,503.91  
25291274
    8/1/2008       1/21/2009     Fund   Consumer Non Mortgage     2,500.00      
14.99       22.00       550.00       -170.00       -176.97       373.03  
34462948
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     326.85      
12.99       22.00       71.91       -4.00       -0.47       71.44  
34506798
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     13,285.66      
11.99       22.00       2,922.85       -8.00       -35.40       2,887.45  
27936855
    8/1/2008       9/9/2008     Fund   Consumer Non Mortgage     3,378.76      
16.99       22.00       743.33       -38.00       -60.59       682.73  
28025593
    8/1/2008       11/15/2008     Fund   Consumer Non Mortgage     1,425.76    
  13.99       22.00       313.67       -104.00       -57.62       256.04  
37889460
    8/1/2008       7/23/2008     Fund   Consumer Non Mortgage     2762.25      
14.50       22.00       607.70       8.00       8.90       616.60  
28818952
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     1,978.57      
13.99       22.00       435.29       -18.00       -13.84       421.45  
28893808
    8/1/2008       4/18/2009     Fund   Consumer Non Mortgage     779.59      
15.99       22.00       171.51       -257.00       -88.99       82.52  
40625297
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     782.20      
12.99       22.00       172.08       -14.00       -3.95       168.13  
32594432
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     754.11      
18.00       22.00       165.90       11.00       4.15       170.05  
42940957
    8/1/2008       8/1/2008     Fund   Consumer Non Mortgage     7819.09      
11.50       22.00       1,720.20       0.00       0.00       1,720.20  
43200449
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     2237.9      
16.99       22.00       492.34       0.00       0.00       492.34  
43282831
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     98.15      
15.00       22.00       21.59       -2.00       -0.08       21.51  
43819439
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     9,040.89      
13.24       22.00       1,989.00       -18.00       -59.85       1,929.15  
34344984
    8/1/2008       6/14/2008     Fund   Consumer Non Mortgage     13800      
13.99       22.00       3,036.00       0.00       0.00       3,036.00  
34800785
    8/1/2008       7/15/2008     Fund   Consumer Non Mortgage     610.52      
13.99       22.00       134.31       16.00       3.80       138.11  
45207845
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     16131.54      
14.25       22.00       3,548.94       15.00       95.78       3,644.72  
46988548
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     295.74      
13.99       22.00       65.06       5.00       0.57       65.64  
38762253
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     2,284.74      
17.99       22.00       502.64       -4.00       -4.57       498.08  
39408616
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     2161.7      
16.99       22.00       475.57       6.00       6.12       481.70  
50993796
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     9,231.60      
15.00       22.00       2,030.95       -31.00       -119.24       1,911.71  
53305595
    8/1/2008       7/18/2008     Fund   Consumer Non Mortgage     3481.53      
17.99       22.00       765.94       13.00       22.62       788.55  
54679936
    8/1/2008       7/20/2008     Fund   Consumer Non Mortgage     50718.16      
11.99       22.00       11,158.00       11.00       185.81       11,343.81  
42330167
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     2,143.88      
8.99       22.00       471.65       -18.00       -9.64       462.02  
42467470
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     2,921.00      
12.99       22.00       642.62       -21.00       -22.13       620.49  
43166942
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     4,327.75      
14.98       22.00       952.11       -13.00       -23.41       928.69  
43932409
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     3,540.00      
13.99       22.00       778.80       -10.00       -13.76       765.04  
59376412
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     199.7      
16.99       22.00       43.93       18.00       1.70       45.63  
60080947
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     2,459.53      
13.99       22.00       541.10       -7.00       -6.69       534.41  
60471618
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     6578.35      
16.00       22.00       1,447.24       0.00       0.00       1,447.24  
62197300
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     2,615.34      
16.25       22.00       575.37       -17.00       -20.07       555.31  
62964715
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     1490.91      
13.99       22.00       328.00       6.00       3.48       331.48  
63718517
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     2,000.00      
12.99       22.00       440.00       -22.00       -15.88       424.12  
66325314
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     1,943.80      
13.99       22.00       427.64       -22.00       -16.62       411.02  
50233831
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     5376.66      
15.74       22.00       1,182.87       5.00       11.75       1,194.62  
67155463
    8/1/2008       9/4/2008     Fund   Consumer Non Mortgage     1,469.97      
13.99       22.00       323.39       -33.00       -18.85       304.54  
67411009
    8/1/2008       3/24/2009     Fund   Consumer Non Mortgage     2,018.76      
17.99       22.00       444.13       -233.00       -235.05       209.07  
68377037
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     761.60      
17.92       22.00       167.55       -28.00       -10.62       156.94  





--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
51070539
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     7318.08      
11.99       22.00       1,609.98       5.00       12.19       1,622.16  
69182566
    8/1/2008       9/10/2008     Fund   Consumer Non Mortgage     1,901.39      
12.99       22.00       418.31       -39.00       -26.76       391.55  
69414969
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     2,595.23      
9.99       22.00       570.95       -28.00       -20.16       550.79  
70332650
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     2,162.37      
14.99       22.00       475.72       -23.00       -20.71       455.01  
52572711
    8/1/2008       7/19/2008     Fund   Consumer Non Mortgage     15958.38      
16.99       22.00       3,510.84       12.00       90.38       3,601.22  
70656719
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     2,581.34      
13.99       22.00       567.89       -20.00       -20.06       547.83  
71594558
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     697.85      
13.99       22.00       153.53       -23.00       -6.24       147.29  
72137839
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     3046.97      
12.99       22.00       670.33       0.00       0.00       670.33  
74702874
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     12,403.74    
  11.99       22.00       2,728.82       -19.00       -78.49       2,650.33  
76447348
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     1061.76      
13.99       22.00       233.59       1.00       0.41       234.00  
76567003
    8/1/2008       6/30/2009     Fund   Consumer Non Mortgage     221.60      
13.99       22.00       48.75       -329.00       -28.33       20.42  
57811826
    8/1/2008       6/29/2008     Fund   Consumer Non Mortgage     1437.6      
12.99       22.00       316.27       0.00       0.00       316.27  
57965836
    8/1/2008       6/20/2008     Fund   Consumer Non Mortgage     2762.38      
13.99       22.00       607.72       0.00       0.00       607.72  
76641265
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     4395.15      
10.49       22.00       966.93       5.00       6.40       973.34  
58527081
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     4,626.34      
8.99       22.00       1,017.79       -13.00       -15.02       1,002.78  
58547802
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     15893.32      
16.25       22.00       3,496.53       20.00       143.48       3,640.01  
77254691
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     847.54      
10.18       22.00       186.46       -28.00       -6.71       179.75  
77851296
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     4,646.89      
12.98       22.00       1,022.32       -1.00       -1.68       1,020.64  
79316043
    8/1/2008       6/15/2008     Fund   Consumer Non Mortgage     2061.93      
14.49       22.00       453.62       0.00       0.00       453.62  
60415317
    8/1/2008       7/8/2008     Fund   Consumer Non Mortgage     2671.51      
12.34       22.00       587.73       23.00       21.06       608.79  
60454626
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     1,421.34      
16.99       22.00       312.69       -24.00       -16.10       296.60  
81340034
    8/1/2008       5/29/2009     Fund   Consumer Non Mortgage     1,363.87      
12.99       22.00       300.05       -298.00       -146.65       153.40  
82335133
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     361.96      
18.00       22.00       79.63       -10.00       -1.81       77.82  
82899586
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     7290.96      
17.99       22.00       1,604.01       18.00       65.58       1,669.59  
83440679
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     2,097.06      
12.91       22.00       461.35       -13.00       -9.78       451.58  
61848607
    8/1/2008       8/1/2008     Fund   Consumer Non Mortgage     2627.1      
18.00       22.00       577.96       0.00       0.00       577.96  
61965635
    8/1/2008       7/14/2008     Fund   Consumer Non Mortgage     1711.88      
10.18       22.00       376.61       17.00       8.23       384.84  
62045283
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     659.32      
15.99       22.00       145.05       -24.00       -7.03       138.02  
84584524
    8/1/2008       10/4/2008     Fund   Consumer Non Mortgage     2,767.05      
14.13       22.00       608.75       -63.00       -68.42       540.33  
62574990
    8/1/2008       11/27/2008     Fund   Consumer Non Mortgage     744.38      
16.99       22.00       163.76       -116.00       -40.75       123.01  
85290302
    8/1/2008       6/19/2008     Fund   Consumer Non Mortgage     11837.92      
11.99       22.00       2,604.34       0.00       0.00       2,604.34  
85296333
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     2172.33      
16.99       22.00       477.91       15.00       15.38       493.29  
85892152
    8/1/2008       6/19/2008     Fund   Consumer Non Mortgage     13030.69      
11.99       22.00       2,866.75       0.00       0.00       2,866.75  
86406707
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     3,701.61      
12.11       22.00       814.35       -18.00       -22.41       791.94  
86590712
    8/1/2008       10/9/2008     Fund   Consumer Non Mortgage     2,377.60      
14.12       22.00       523.07       -68.00       -63.41       459.66  
90229126
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     3,927.98      
13.99       22.00       864.16       -12.00       -18.32       845.84  
90562763
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     9518.91      
11.99       22.00       2,094.16       0.00       0.00       2,094.16  
91471055
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     5,082.30      
8.99       22.00       1,118.11       -26.00       -33.00       1,085.11  
66002306
    8/1/2008       4/14/2009     Fund   Consumer Non Mortgage     173.59      
17.99       22.00       38.19       -253.00       -21.95       16.24  
66005964
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     1,122.10      
14.50       22.00       246.86       -28.00       -12.65       234.21  
91514916
    8/1/2008       11/16/2008     Fund   Consumer Non Mortgage     3,108.35    
  18.00       22.00       683.84       -105.00       -163.19       520.65  
66117304
    8/1/2008       7/28/2008     Fund   Consumer Non Mortgage     2173.66      
8.00       22.00       478.21       3.00       1.45       479.65  
66823503
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     3,001.31      
13.99       22.00       660.29       -19.00       -22.16       638.13  
66900014
    8/1/2008       6/21/2008     Fund   Consumer Non Mortgage     1228.68      
15.99       22.00       270.31       0.00       0.00       270.31  
94193820
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     2,834.26      
16.99       22.00       623.54       -24.00       -32.10       591.43  
900010956
    8/1/2008       9/14/2008     Fund   Consumer Non Mortgage     5,439.58      
12.99       22.00       1,196.71       -43.00       -84.40       1,112.31  
900011164
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     1,695.12      
9.90       22.00       372.93       -29.00       -13.52       359.41  
900011881
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     17,406.08      
17.99       22.00       3,829.34       -3.00       -26.09       3,803.24  
900012267
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     4,457.86      
12.99       22.00       980.73       -19.00       -30.56       950.17  
900013058
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     4457.4      
12.99       22.00       980.63       20.00       32.17       1,012.80  
900013066
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     1375.83      
12.99       22.00       302.68       1.00       0.50       303.18  
900013151
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     10,750.20      
12.99       22.00       2,365.04       -5.00       -19.40       2,345.65  
900013607
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     3,817.28      
9.99       22.00       839.80       -13.00       -13.77       826.03  
900015258
    8/1/2008       7/4/2008     Fund   Consumer Non Mortgage     2595.79      
12.99       22.00       571.07       27.00       25.28       596.36  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900017557
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     20,912.65      
12.99       22.00       4,600.78       -3.00       -22.64       4,578.15  
900018952
    8/1/2008       6/24/2010     Fund   Consumer Non Mortgage     4,172.00      
11.99       22.00       917.84       -683.00       -949.03       -31.19  
900020043
    8/1/2008       9/1/2008     Fund   Consumer Non Mortgage     1,169.14      
11.99       22.00       257.21       -30.00       -11.68       245.53  
900021083
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     2,487.91      
12.99       22.00       547.34       -4.00       -3.59       543.75  
900021524
    8/1/2008       8/14/2008     Fund   Consumer Non Mortgage     3,828.40      
13.99       22.00       842.25       -13.00       -19.34       822.91  
900023124
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     1,057.60      
12.99       22.00       232.67       -19.00       -7.25       225.42  
900030176
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     8,781.48      
13.99       22.00       1,931.93       -7.00       -23.89       1,908.04  
900031340
    8/1/2008       7/7/2008     Fund   Consumer Non Mortgage     8513.17      
12.99       22.00       1,872.90       24.00       73.72       1,946.62  
900031664
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     1,325.35      
11.99       22.00       291.58       -29.00       -12.80       278.78  
69412213
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     3,905.60      
11.99       22.00       859.23       -14.00       -18.21       841.02  
70584690
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     13,123.60      
13.99       22.00       2,887.19       -4.00       -20.40       2,866.79  
70711767
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     452.90      
13.99       22.00       99.64       -7.00       -123       98.41  
71062729
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     10,070.91      
12.99       22.00       2,215.60       -2.00       -7.27       2,208.33  
900047858
    8/1/2008       12/31/2008     Fund   Consumer Non Mortgage     2,331.65    
  15.99       22.00       512.96       -149.00       -154.31       358.65  
900050192
    8/1/2008       7/13/2008     Fund   Consumer Non Mortgage     19541.48      
8.99       22.00       4,299.13       18.00       87.84       4,386.96  
900055855
    8/1/2008       10/26/2008     Fund   Consumer Non Mortgage     4,049.55    
  13.99       22.00       690.90       -85.00       -133.76       757.14  
900056139
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     2119.43      
12.99       22.00       466.27       6.00       4.59       470.86  
900059079
    8/1/2008       1/4/2010     Fund   Consumer Non Mortgage     1,094.00      
11.99       22.00       240.68       -513.00       -186.92       53.76  
900064866
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     4,700.00      
14.99       22.00       1,034.00       -26.00       -50.88       983.12  
900068913
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     27572.94      
12.99       22.00       6,066.05       0.00       0.00       6,066.05  
900071164
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     3,109.72      
13.99       22.00       684.14       -20.00       -24.17       659.97  
900081962
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     2,256.05      
12.99       22.00       496.33       -15.00       -12.21       484.12  
900082363
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     6002.84      
9.99       22.00       1,320.62       20.00       33.32       1,353.94  
76649327
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     1257.9      
12.99       22.00       276.74       5.00       2.27       279.01  
900086489
    8/1/2008       6/27/2008     Fund   Consumer Non Mortgage     26615.88      
13.99       22.00       5,855.49       0.00       0.00       5,855.49  
900086556
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     1,957.67      
16.99       22.00       430.69       -17.00       -15.71       414.98  
76969041
    8/1/2008       6/29/2008     Fund   Consumer Non Mortgage     855.12      
17.99       22.00       188.13       0.00       0.00       188.13  
77322273
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     1,423.60      
18.00       22.00       313.19       -6.00       -4.27       308.92  
77451721
    8/1/2008       8/18/2008     Fund   Consumer Non Mortgage     2,415.54      
12.99       22.00       531.42       -17.00       -14.82       516.60  
77567643
    8/1/2008       7/11/2008     Fund   Consumer Non Mortgage     6026.02      
17.99       22.00       1,325.72       20.00       60.23       1,385.95  
78271312
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     501.90      
16.51       22.00       110.42       -21.00       -4.83       105.58  
900097539
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     3,400.18      
8.99       22.00       748.04       -9.00       -7.64       740.40  
79888229
    8/1/2008       9/8/2008     Fund   Consumer Non Mortgage     13,922.72      
6.00       22.00       3,063.00       -37.00       -85.86       2,977.14  
900102772
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     18,834.64    
  8.99       22.00       4,143.62       -15.00       -70.55       4,073.07  
900103156
    8/1/2008       11/30/2008     Fund   Consumer Non Mortgage     3,799.50    
  12.99       22.00       835.89       -119.00       -163.15       672.74  
900106666
    8/1/2008       3/21/2010     Fund   Consumer Non Mortgage     800.00      
13.99       22.00       176.00       -590.00       -183.42       -7.42  
81030377
    8/1/2008       7/31/2008     Fund   Consumer Non Mortgage     1886.85      
12.99       22.00       415.11       1.00       0.68       415.79  
81428846
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     1,813.19      
14.50       22.00       398.90       -7.00       -5.11       393.79  
900110211
    8/1/2008       7/31/2009     Fund   Consumer Non Mortgage     1,705.20      
11.99       22.00       375.14       -359.00       -203.89       171.26  
900111796
    8/1/2008       6/30/2008     Fund   Consumer Non Mortgage     804.52      
14.99       22.00       176.99       0.00       0.00       176.99  
900111831
    8/1/2008       9/7/2008     Fund   Consumer Non Mortgage     2,631.88      
8.99       22.00       579.01       -36.00       -23.66       555.35  
82596741
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     5,115.76      
11.99       22.00       1,125.47       -9.00       -15.33       1,110.13  
82785547
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     3,256.49      
13.99       22.00       716.43       -1.00       -1.27       715.16  
900114432
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     5,621.84      
11.99       22.00       1,236.80       -8.00       -14.98       1,221.83  
900115499
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     2,423.25      
12.99       22.00       533.12       -5.00       -4.37       528.74  
900115605
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     3,303.72      
13.99       22.00       726.82       -5.00       -6.42       720.40  
900117541
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     4,344.42      
13.99       22.00       955.77       -12.00       -20.26       935.51  
84483492
    8/1/2008       9/1/2008     Fund   Consumer Non Mortgage     4,620.16      
17.99       22.00       1,016.44       -30.00       -69.26       947.17  
900129640
    8/1/2008       3/15/2009     Fund   Consumer Non Mortgage     4,172.54      
17.99       22.00       917.96       -224.00       -467.06       450.89  
900130694
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     1,675.60      
8.99       22.00       368.63       -2.00       -0.84       367.80  
900132679
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     305.24      
8.99       22.00       67.15       -18.00       -1.37       65.78  
86730162
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     12,285.12    
  13.91       22.00       2,702.73       -19.00       -90.19       2,612.54  
900135193
    8/1/2008       6/26/2008     Fund   Consumer Non Mortgage     12529.02      
14.50       22.00       2,756.38       0.00       0.00       2,756.38  
900135557
    8/1/2008       8/29/2009     Fund   Consumer Non Mortgage     440.32      
13.99       22.00       96.87       -388.00       -66.39       30.48  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
87840783
    8/1/2008       6/20/2008     Fund   Consumer Non Mortgage     3190.33      
14.99       22.00       701.87       0.00       0.00       701.87  
900149886
    8/1/2008       8/23/2008     Fund   Consumer Non Mortgage     2,167.34      
12.99       22.00       476.81       -22.00       -17.21       459.61  
900151237
    8/1/2008       12/29/2008     Fund   Consumer Non Mortgage     744.27      
14.50       22.00       163.74       -148.00       -44.37       119.37  
900152349
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     4,412.26      
11.99       22.00       970.70       -1.00       -1.47       969.23  
90854708
    8/1/2008       7/28/2008     Fund   Consumer Non Mortgage     870.1      
14.99       22.00       191.42       3.00       1.09       192.51  
90856452
    8/1/2008       10/27/2008     Fund   Consumer Non Mortgage     3,297.25    
  15.99       22.00       725.40       -86.00       -125.95       599.45  
90956999
    8/1/2008       2/19/2009     Fund   Consumer Non Mortgage     146.20      
13.99       22.00       32.16       -198.00       -11.25       20.91  
900158404
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     456.04      
21.99       22.00       100.33       -31.00       -8.64       91.69  
91424060
    8/1/2008       7/29/2008     Fund   Consumer Non Mortgage     3233.12      
13.99       22.00       711.29       2.00       2.51       713.80  
900161459
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     6.94      
10.99       22.00       1.53       0.00       0.00       1.53  
93590417
    8/1/2008       8/19/2008     Fund   Consumer Non Mortgage     2,591.50      
12.99       22.00       570.13       -18.00       -16.83       553.30  
900165994
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     32522.72      
14.99       22.00       7,155.00       9.00       121.88       7,276.88  
900168108
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     272.55      
13.99       22.00       59.96       -14.00       -1.48       58.48  
900169379
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     5238      
13.99       22.00       1,152.36       1.00       2.04       1,154.40  
900173008
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     3,845.69      
11.99       22.00       846.05       -23.00       -29.46       816.59  
98310670
    8/1/2008       10/15/2010     Fund   Consumer Non Mortgage     654.47      
8.50       22.00       143.98       -794.00       -122.69       21.29  
900173674
    8/1/2008       7/24/2008     Fund   Consumer Non Mortgage     3791.71      
16.99       22.00       834.18       7.00       12.53       846.70  
98415461
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     5166.31      
11.99       22.00       1,136.59       15.00       25.81       1,162.40  
900175564
    8/1/2008       8/31/2008     Fund   Consumer Non Mortgage     4,077.60      
11.99       22.00       897.07       -29.00       -39.38       857.69  
900176859
    8/1/2008       6/7/2009     Fund   Consumer Non Mortgage     2,050.00      
8.99       22.00       451.00       -306.00       -156.65       294.35  
900010750
    8/1/2008       10/2/2008     Fund   Consumer Non Mortgage     856.92      
13.99       22.00       188.52       -61.00       -20.31       168.21  
900012385
    8/1/2008       3/17/2010     Fund   Consumer Non Mortgage     513.43      
8.50       22.00       112.95       -586.00       -71.04       41.92  
900012834
    8/1/2008       7/18/2008     Fund   Consumer Non Mortgage     26970.48      
11.99       22.00       5,933.51       13.00       116.77       6,050.28  
900183774
    8/1/2008       6/16/2009     Fund   Consumer Non Mortgage     2,453.20      
17.99       22.00       539.70       -315.00       -386.16       153.54  
900012930
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     682.40      
12.99       22.00       150.13       -5.00       -1.23       148.90  
900013413
    8/1/2008       6/3/2008     Fund   Consumer Non Mortgage     225.18      
12.99       22.00       49.54       0.00       0.00       49.54  
900013806
    8/1/2008       8/5/2008     Fund   Consumer Non Mortgage     1,174.70      
13.99       22.00       258.43       -4.00       -1.83       256.61  
900186516
    8/1/2008       4/26/2009     Fund   Consumer Non Mortgage     2,396.66      
18.99       22.00       527.27       -265.00       -335.02       192.24  
900186526
    8/1/2008       9/7/2008     Fund   Consumer Non Mortgage     891.10      
18.99       22.00       196.04       -36.00       -16.92       179.12  
900015178
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     2,804.45      
14.99       22.00       616.98       -11.00       -12.85       604.13  
900015293
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     2,262.52      
13.99       22.00       497.75       -26.00       -22.86       474.89  
900017007
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     2,221.88      
12.99       22.00       488.81       -3.00       -2.41       486.41  
900017475
    8/1/2008       10/11/2008     Fund   Consumer Non Mortgage     5,353.78    
  11.99       22.00       1,177.83       -70.00       -124.82       1,053.01  
900188814
    8/1/2008       12/8/2009     Fund   Consumer Non Mortgage     1,942.10      
12.99       22.00       427.26       -487.00       -341.28       85.98  
900020860
    8/1/2008       7/26/2008     Fund   Consumer Non Mortgage     8463.84      
16.99       22.00       1,862.04       5.00       19.97       1,882.02  
900022510
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     3,098.70      
17.99       22.00       681.71       -23.00       -35.62       646.10  
900023152
    8/1/2008       6/29/2008     Fund   Consumer Non Mortgage     3336.25      
13.99       22.00       733.98       0.00       0.00       733.98  
900024550
    8/1/2008       1/26/2009     Fund   Consumer Non Mortgage     1,780.80      
13.99       22.00       391.78       -175.00       -121.11       270.67  
900024800
    8/1/2008       8/15/2008     Fund   Consumer Non Mortgage     5,640.72      
11.99       22.00       1,240.96       -14.00       -26.30       1,214.66  
900029620
    8/1/2008       6/3/2008     Fund   Consumer Non Mortgage     12745.95      
12.99       22.00       2,804.11       0.00       0.00       2,804.11  
900034400
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     1,032.02      
12.99       22.00       227.04       -6.00       -2.23       224.81  
900198987
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     628.72      
14.99       22.00       138.32       -16.00       -4.19       134.13  
900200223
    8/1/2008       9/14/2008     Fund   Consumer Non Mortgage     538.80      
8.99       22.00       118.54       -43.00       -5.79       112.75  
900041080
    8/1/2008       6/30/2008     Fund   Consumer Non Mortgage     980.77      
12.99       22.00       215.77       0.00       0.00       215.77  
900042381
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     1,583.38      
12.99       22.00       348.34       -10.00       -5.71       342.63  
900054399
    8/1/2008       7/6/2012     Fund   Consumer Non Mortgage     1,067.46      
15.99       22.00       234.84       -1,415.00       -670.89       -436.05  
900054858
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     2,595.60      
17.99       22.00       571.03       -19.00       -24.64       546.39  
900063759
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     1580.4      
9.99       22.00       347.69       15.00       6.58       354.27  
900219545
    8/1/2008       3/29/2009     Fund   Consumer Non Mortgage     689.82      
17.99       22.00       151.76       -238.00       -82.04       69.72  
900068313
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     3,619.58      
16.99       22.00       796.31       -20.00       -34.16       762.14  
900069038
    8/1/2008       3/5/2009     Fund   Consumer Non Mortgage     3,229.72      
15.98       22.00       710.54       -214.00       -306.80       403.74  
900223671
    8/1/2008       6/26/2008     Fund   Consumer Non Mortgage     1647.14      
14.99       22.00       362.37       0.00       0.00       362.37  
900072652
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     3,515.75      
8.99       22.00       773.47       -1.00       -0.88       772.59  
900075653
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     6,441.00      
9.99       22.00       1,417.02       -9.00       -16.09       1,400.93  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900076722
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     21,607.05    
  12.99       22.00       4,753.55       -26.00       -202.71       4,550.84  
900080504
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     3,025.15      
9.99       22.00       665.53       -24.00       -20.15       645.39  
900232882
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     2,139.94      
12.99       22.00       470.79       -10.00       -7.72       463.07  
900083926
    8/1/2008       8/17/2008     Fund   Consumer Non Mortgage     6,395.08      
14.99       22.00       1,406.92       -16.00       -42.61       1,364.31  
900088339
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     2,208.20      
12.99       22.00       485.80       -20.00       -15.94       469.87  
900089718
    8/1/2008       3/12/2009     Fund   Consumer Non Mortgage     8,354.80      
12.99       22.00       1,838.06       -221.00       -666.25       1,171.81  
900246328
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     4,021.86      
12.99       22.00       884.81       -5.00       -7.26       877.55  
900250567
    8/1/2008       8/29/2008     Fund   Consumer Non Mortgage     3,571.05      
17.99       22.00       785.63       -28.00       -49.97       735.66  
900254658
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     2,449.04      
14.99       22.00       538.79       -15.00       -15.30       523.49  
900256695
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     3,088.90      
12.99       22.00       679.56       -26.00       -28.98       650.58  
900097171
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     3,814.32      
16.99       22.00       839.15       -2.00       -3.60       835.55  
900098548
    8/1/2008       9/6/2008     Fund   Consumer Non Mortgage     3,964.95      
13.99       22.00       872.29       -35.00       -53.93       818.36  
900266014
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     4,324.67      
17.99       22.00       951.43       -19.00       -41.06       910.37  
900099078
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     5,911.00      
8.99       22.00       1,300.42       -15.00       -22.14       1,278.28  
900103562
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     13,683.36    
  8.99       22.00       3,010.34       -20.00       -68.34       2,942.00  
900104771
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     5,556.02      
11.99       22.00       1,222.32       -19.00       -35.16       1,187.17  
900270464
    8/1/2008       8/8/2008     Fund   Consumer Non Mortgage     4,446.05      
9.99       22.00       978.13       -7.00       -8.64       969.49  
900271031
    8/1/2008       6/6/2008     Fund   Consumer Non Mortgage     11752.5      
15.99       22.00       2,585.55       0.00       0.00       2,585.55  
900107357
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,810.50      
12.99       22.00       398.31       -12.00       -7.84       390.47  
900107587
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     5,070.60      
14.99       22.00       1,115.53       -19.00       -40.12       1,075.42  
900272482
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     24,327.17    
  11.99       22.00       5,351.98       -10.00       -81.02       5,270.95  
900272729
    8/1/2008       7/25/2008     Fund   Consumer Non Mortgage     10       14.99
      22.00       2.20       6.00       0.02       2.22  
900272741
    8/1/2008       6/16/2008     Fund   Consumer Non Mortgage     1067.69      
12.99       22.00       234.89       0.00       0.00       234.89  
900273887
    8/1/2008       7/16/2008     Fund   Consumer Non Mortgage     5246.74      
12.99       22.00       1,154.28       15.00       28.40       1,182.68  
900274876
    8/1/2008       8/3/2008     Fund   Consumer Non Mortgage     22,348.75      
11.99       22.00       4,916.73       -2.00       -14.89       4,901.84  
900115280
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     3,886.59      
8.99       22.00       855.05       -1.00       -0.97       854.08  
900118278
    8/1/2008       8/12/2008     Fund   Consumer Non Mortgage     2,412.00      
12.99       22.00       530.64       -11.00       -9.57       521.07  
900277249
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     1,007.93      
16.99       22.00       221.74       -5.00       -2.38       219.37  
900277327
    8/1/2008       7/30/2008     Fund   Consumer Non Mortgage     2905.79      
12.99       22.00       639.27       1.00       1.05       640.32  
900277815
    8/1/2008       2/16/2010     Fund   Consumer Non Mortgage     329.69      
12.99       22.00       72.53       -555.00       -66.02       6.51  
900285287
    8/1/2008       11/14/2008     Fund   Consumer Non Mortgage     602.80      
18.00       22.00       132.62       -103.00       -31.04       101.57  
900127019
    8/1/2008       7/23/2008     Fund   Consumer Non Mortgage     3645.43      
14.99       22.00       801.99       8.00       12.14       814.14  
900291099
    8/1/2008       5/8/2010     Fund   Consumer Non Mortgage     2,369.00      
12.99       22.00       521.18       -637.00       -544.52       -23.34  
900132430
    8/1/2008       9/2/2008     Fund   Consumer Non Mortgage     2,517.75      
9.99       22.00       553.91       -31.00       -21.66       532.25  
900133507
    8/1/2008       7/10/2008     Fund   Consumer Non Mortgage     11378.04      
9.99       22.00       2,503.17       21.00       66.31       2,569.47  
900135468
    8/1/2008       6/26/2008     Fund   Consumer Non Mortgage     26295.5      
11.99       22.00       5,785.01       0.00       0.00       5,785.01  
900295806
    8/1/2008       9/29/2008     Fund   Consumer Non Mortgage     7,385.24      
12.99       22.00       1,624.75       -58.00       -154.56       1,470.19  
900297554
    8/1/2008       8/24/2008     Fund   Consumer Non Mortgage     4,591.80      
14.99       22.00       1,010.20       -23.00       -43.98       966.22  
900143669
    8/1/2008       9/17/2008     Fund   Consumer Non Mortgage     351.78      
16.99       22.00       77.39       -46.00       -7.64       69.75  
900299534
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     887.04      
18.00       22.00       195.15       -8.00       -3.55       191.60  
900150135
    8/1/2008       4/6/2009     Fund   Consumer Non Mortgage     691.85      
12.98       22.00       152.21       -245.00       -61.12       91.09  
900150645
    8/1/2008       8/21/2008     Fund   Consumer Non Mortgage     15,673.00    
  8.99       22.00       3,448.06       -20.00       -78.28       3,369.78  
900151608
    8/1/2008       7/24/2009     Fund   Consumer Non Mortgage     2,234.46      
14.99       22.00       491.58       -353.00       -328.43       163.15  
900165780
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     3,165.64      
8.99       22.00       696.44       -15.00       -11.86       684.58  
900166388
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     1,915.92      
12.99       22.00       421.50       -9.00       -6.22       415.28  
900166866
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     1,064.20      
12.99       22.00       234.12       -26.00       -9.98       224.14  
900169085
    8/1/2008       9/22/2008     Fund   Consumer Non Mortgage     3,413.68      
13.99       22.00       751.01       -51.00       -67.66       683.35  
900169165
    8/1/2008       6/4/2008     Fund   Consumer Non Mortgage     4547.35      
14.99       22.00       1,000.42       0.00       0.00       1,000.42  
900170951
    8/1/2008       7/28/2008     Fund   Consumer Non Mortgage     461.58      
9.99       22.00       101.55       3.00       0.38       101.93  
900171380
    8/1/2008       8/7/2008     Fund   Consumer Non Mortgage     702.38      
20.99       22.00       154.52       -6.00       -2.46       152.07  
900176786
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     3,332.70      
11.99       22.00       733.19       -5.00       -5.55       727.64  
900177381
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     2,805.82      
8.99       22.00       617.28       -25.00       -17.52       599.76  
900181614
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     6,495.66      
8.99       22.00       1,429.05       -10.00       -16.22       1,412.82  
900184559
    8/1/2008       8/10/2008     Fund   Consumer Non Mortgage     2,842.59      
14.99       22.00       625.37       -9.00       -10.65       614.72  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
900335149
    8/1/2008       8/13/2008     Fund   Consumer Non Mortgage     1,923.26      
17.99       22.00       423.12       -12.00       -11.53       411.58  
900193883
    8/1/2008       11/16/2009     Fund   Consumer Non Mortgage     1,158.40    
  12.98       22.00       254.85       -465.00       -194.22       60.63  
900195750
    8/1/2008       7/2/2008     Fund   Consumer Non Mortgage     1528.67      
11.99       22.00       336.31       29.00       14.76       351.07  
900196076
    8/1/2008       8/2/2008     Fund   Consumer Non Mortgage     6,475.15      
11.99       22.00       1,424.53       -1.00       -2.16       1,422.38  
900206786
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     2,344.70      
12.99       22.00       515.83       -15.00       -12.69       503.14  
900211262
    8/1/2008       6/17/2008     Fund   Consumer Non Mortgage     1572.84      
17.99       22.00       346.02       0.00       0.00       346.02  
900219007
    8/1/2008       11/6/2009     Fund   Consumer Non Mortgage     2,182.35      
14.99       22.00       480.12       -455.00       -413.46       66.66  
900220346
    8/1/2008       11/21/2008     Fund   Consumer Non Mortgage     5,880.00    
  8.99       22.00       1,293.60       -110.00       -161.52       1,132.08  
900223173
    8/1/2008       6/25/2008     Fund   Consumer Non Mortgage     14272.75      
16.99       22.00       3,140.01       0.00       0.00       3,140.01  
900231831
    8/1/2008       8/4/2008     Fund   Consumer Non Mortgage     4,079.80      
13.99       22.00       897.56       -3.00       -4.76       892.80  
900232671
    8/1/2008       5/12/2009     Fund   Consumer Non Mortgage     2,309.60      
12.99       22.00       508.11       -281.00       -234.13       273.99  
900382183
    8/1/2008       6/20/2009     Fund   Consumer Non Mortgage     840.16      
14.54       22.00       184.84       -319.00       -108.25       76.59  
900251493
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     18,191.73    
  11.99       22.00       4,002.18       -29.00       -175.71       3,826.47  
900253596
    8/1/2008       8/6/2008     Fund   Consumer Non Mortgage     28,284.30      
9.99       22.00       6,222.55       -5.00       -39.24       6,183.30  
900263394
    8/1/2008       8/20/2008     Fund   Consumer Non Mortgage     19,067.90    
  14.99       22.00       4,194.94       -19.00       -150.85       4,044.08  
900276577
    8/1/2008       8/26/2008     Fund   Consumer Non Mortgage     3,297.70      
12.99       22.00       725.49       -25.00       -29.75       695.75  
900400716
    8/1/2008       8/9/2008     Fund   Consumer Non Mortgage     8,817.59      
11.99       22.00       1,939.87       -8.00       -23.49       1,916.38  
900281139
    8/1/2008       8/11/2008     Fund   Consumer Non Mortgage     3,330.90      
12.99       22.00       732.80       -10.00       -12.02       720.78  
900294893
    8/1/2008       8/25/2008     Fund   Consumer Non Mortgage     2,955.32      
12.99       22.00       650.17       -24.00       -25.59       624.58  
900296365
    8/1/2008       8/27/2008     Fund   Consumer Non Mortgage     2,689.68      
14.99       22.00       591.73       -26.00       -29.12       562.61  
900311362
    8/1/2008       8/22/2008     Fund   Consumer Non Mortgage     4,321.44      
9.99       22.00       950.72       -21.00       -25.18       925.53  
900430980
    8/1/2008       4/14/2010     Fund   Consumer Non Mortgage     1,311.04      
14.35       22.00       288.43       -613.00       -320.35       -31.92  
900440163
    8/1/2008       6/7/2009     Fund   Consumer Non Mortgage     799.96      
21.99       22.00       175.99       -306.00       -149.52       26.47  
900335247
    8/1/2008       1/5/2009     Fund   Consumer Non Mortgage     572.84      
18.00       22.00       126.02       -154.00       -44.11       81.92  
900359138
    8/1/2008       7/22/2008     Fund   Consumer Non Mortgage     158.56      
18.00       22.00       34.88       9.00       0.71       35.60  
900493251
    8/1/2008       8/29/2009     Fund   Consumer Non Mortgage     801.14      
21.99       22.00       176.25       -388.00       -189.87       -13.62  
900429288
    8/1/2008       11/14/2008     Fund   Consumer Non Mortgage     51.14      
21.00       22.00       11.25       -103.00       -3.07       8.18  
900573998
    8/1/2008       10/19/2010     Fund   Consumer Non Mortgage     1,000.00    
  14.99       22.00       220.00       -798.00       -332.28       -112.28  
900532592
    8/1/2008       1/28/2011     Fund   Consumer Non Mortgage     170.93      
15.99       22.00       37.60       -897.00       -68.10       -30.50  
900541360
    8/1/2008       9/17/2010     Fund   Consumer Non Mortgage     960.00      
14.34       22.00       211.20       -766.00       -292.92       -81.72  
900631056
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     9,950.46      
14.13       22.00       2,189.10       -15.00       -58.58       2,130.52  
900635151
    8/1/2008       8/16/2008     Fund   Consumer Non Mortgage     4,283.70      
12.99       22.00       942.41       -15.00       -23.19       919.23  
900589680
    8/1/2008       8/30/2008     Fund   Consumer Non Mortgage     17,330.88    
  13.99       22.00       3,812.79       -29.00       -195.31       3,617.48  
900626094
    8/1/2008       6/20/2008     Fund   Consumer Non Mortgage     5475.44      
16.99       22.00       1,204.60       0.00       0.00       1,204.60  
900641791
    8/1/2008       7/17/2008     Fund   Consumer Non Mortgage     414.35      
18.00       22.00       91.16       14.00       2.90       94.06  
142989669
    8/1/2008       7/18/2008     Fund   Auto     9,328.30       8.34       24.00
      2,238.79       13.00       28.09       2,266.89  
144601790
    8/1/2008       7/18/2008     Fund   Auto     12,068.06       12.23      
24.00       2,896.33       13.00       53.30       2,949.63  
146145611
    8/1/2008       5/18/2008     Fund   Auto     12,596.85       8.29      
24.00       3,023.24       0.00       0.00       3,023.24  
146756967
    8/1/2008       5/18/2008     Fund   Auto     12,288.93       9.15      
24.00       2,949.34       0.00       0.00       2,949.34  
146790078
    8/1/2008       6/18/2008     Fund   Auto     15,483.73       11.23      
24.00       3,716.10       0.00       0.00       3,716.10  
147168363
    8/1/2008       6/18/2008     Fund   Auto     2,383.26       9.74       24.00
      571.98       0.00       0.00       571.98  
144113497
    8/1/2008       6/19/2008     Fund   Auto     10,300.00       7.49      
24.00       2,472.00       0.00       0.00       2,472.00  
144216088
    8/1/2008       6/19/2008     Fund   Auto     6,251.65       10.88      
24.00       1,500.40       0.00       0.00       1,500.40  
145784141
    8/1/2008       6/19/2008     Fund   Auto     21,763.47       10.29      
24.00       5,223.23       0.00       0.00       5,223.23  
150176251
    8/1/2008       5/19/2008     Fund   Auto     20,506.02       11.24      
24.00       4,921.44       0.00       0.00       4,921.44  
144561389
    8/1/2008       5/20/2008     Fund   Auto     12,468.33       9       24.00  
    2,992.40       0.00       0.00       2,992.40  
145079800
    8/1/2008       5/20/2008     Fund   Auto     17,304.15       9.6       24.00
      4,153.00       0.00       0.00       4,153.00  
144994418
    8/1/2008       6/20/2008     Fund   Auto     1,003.64       9.4       24.00
      240.87       0.00       0.00       240.87  
145939474
    8/1/2008       5/20/2008     Fund   Auto     10,093.11       10.41      
24.00       2,422.35       0.00       0.00       2,422.35  
146931507
    8/1/2008       6/20/2008     Fund   Auto     10,840.03       12.55      
24.00       2,601.61       0.00       0.00       2,601.61  
151177812
    8/1/2008       5/20/2008     Fund   Auto     12,462.79       11.24      
24.00       2,991.07       0.00       0.00       2,991.07  
143780128
    8/1/2008       6/21/2008     Fund   Auto     2,757.05       11.24      
24.00       661.69       0.00       0.00       661.69  
145093187
    8/1/2008       5/21/2008     Fund   Auto     15,248.61       8.09      
24.00       3,659.67       0.00       0.00       3,659.67  
144633505
    8/1/2008       5/21/2008     Fund   Auto     2,256.54       8.9       24.00
      541.57       0.00       0.00       541.57  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
147399773
    8/1/2008       5/21/2008     Fund   Auto     8,690.30       13.4       24.00
      2,085.67       0.00       0.00       2,085.67  
149164404
    8/1/2008       7/21/2008     Fund   Auto     7,301.31       8.99       24.00
      1,752.31       10.00       18.23       1,770.55  
149608854
    8/1/2008       5/21/2008     Fund   Auto     12,627.74       11.54      
24.00       3,030.66       0.00       0.00       3,030.66  
150647178
    8/1/2008       6/21/2008     Fund   Auto     12,556.78       11.64      
24.00       3,013.63       0.00       0.00       3,013.63  
143249861
    8/1/2008       5/22/2008     Fund   Auto     5,903.75       9.5       24.00
      1,416.90       0.00       0.00       1,416.90  
143829086
    8/1/2008       6/22/2008     Fund   Auto     7,428.80       9.9       24.00
      1,782.91       0.00       0.00       1,782.91  
144536454
    8/1/2008       6/22/2008     Fund   Auto     6,294.20       9.65       24.00
      1,510.61       0.00       0.00       1,510.61  
145423010
    8/1/2008       6/22/2008     Fund   Auto     7,003.27       10.29      
24.00       1,680.78       0.00       0.00       1,680.78  
147540700
    8/1/2008       6/22/2008     Fund   Auto     14,196.17       9.14      
24.00       3,407.08       0.00       0.00       3,407.08  
147613716
    8/1/2008       5/22/2008     Fund   Auto     23,771.56       10.94      
24.00       5,705.17       0.00       0.00       5,705.17  
151478317
    8/1/2008       6/22/2008     Fund   Auto     13,472.03       9.59      
24.00       3,233.29       0.00       0.00       3,233.29  
146485642
    8/1/2008       5/23/2008     Fund   Auto     3,192.09       12.16      
24.00       766.10       0.00       0.00       766.10  
147385826
    8/1/2008       6/23/2008     Fund   Auto     6,117.43       12.65      
24.00       1,468.18       0.00       0.00       1,468.18  
147949591
    8/1/2008       6/23/2008     Fund   Auto     3,700.87       8.99       24.00
      888.21       0.00       0.00       888.21  
148346283
    8/1/2008       6/23/2008     Fund   Auto     2,755.25       9.99       24.00
      661.26       0.00       0.00       661.26  
142388445
    8/1/2008       6/24/2008     Fund   Auto     2,259.44       7.54       24.00
      542.27       0.00       0.00       542.27  
142692270
    8/1/2008       6/24/2008     Fund   Auto     8,862.86       10.93      
24.00       2,127.09       0.00       0.00       2,127.09  
144125573
    8/1/2008       6/24/2008     Fund   Auto     545.61       8.94       24.00  
    130.95       0.00       0.00       130.95  
146821567
    8/1/2008       5/24/2008     Fund   Auto     8,713.92       11.93      
24.00       2,091.34       0.00       0.00       2,091.34  
150559787
    8/1/2008       5/24/2008     Fund   Auto     53,258.29       9.29      
24.00       12,781.99       0.00       0.00       12,781.99  
142811434
    8/1/2008       6/25/2008     Fund   Auto     11,491.91       9.86      
24.00       2,758.06       0.00       0.00       2,758.06  
144364603
    8/1/2008       5/25/2008     Fund   Auto     6,824.22       10.41      
24.00       1,637.81       0.00       0.00       1,637.81  
144589032
    8/1/2008       6/25/2008     Fund   Auto     4,923.47       9.4       24.00
      1,181.63       0.00       0.00       1,181.63  
144496894
    8/1/2008       5/25/2008     Fund   Auto     3,584.31       9       24.00  
    860.23       0.00       0.00       860.23  
144762594
    8/1/2008       6/25/2008     Fund   Auto     2,280.18       9.36       24.00
      547.24       0.00       0.00       547.24  
144828592
    8/1/2008       5/25/2008     Fund   Auto     6,285.52       7.89       24.00
      1,508.52       0.00       0.00       1,508.52  
145347976
    8/1/2008       6/25/2008     Fund   Auto     8,851.89       10.79      
24.00       2,124.45       0.00       0.00       2,124.45  
147271747
    8/1/2008       7/25/2008     Fund   Auto     3,681.53       9.38       24.00
      883.57       6.00       5.76       889.32  
147746123
    8/1/2008       6/25/2008     Fund   Auto     12,344.30       14.09      
24.00       2,962.63       0.00       0.00       2,962.63  
151066718
    8/1/2008       5/25/2008     Fund   Auto     23,521.89       11.69      
24.00       5,645.25       0.00       0.00       5,645.25  
143772857
    8/1/2008       6/26/2008     Fund   Auto     25,962.52       5.49      
24.00       6,231.00       0.00       0.00       6,231.00  
145367629
    8/1/2008       6/26/2008     Fund   Auto     13,714.83       12.41      
24.00       3,291.56       0.00       0.00       3,291.56  
145790652
    8/1/2008       6/26/2008     Fund   Auto     15,742.07       7.67      
24.00       3,778.10       0.00       0.00       3,778.10  
146449380
    8/1/2008       6/26/2008     Fund   Auto     13,656.53       10.06      
24.00       3,277.57       0.00       0.00       3,277.57  
149728276
    8/1/2008       5/26/2008     Fund   Auto     14,253.65       12.29      
24.00       3,420.88       0.00       0.00       3,420.88  
150418902
    8/1/2008       5/27/2008     Fund   Auto     24,504.81       11.29      
24.00       5,881.15       0.00       0.00       5,881.15  
142392353
    8/1/2008       6/28/2008     Fund   Auto     7,153.44       9.45       24.00
      1,716.83       0.00       0.00       1,716.83  
143826015
    8/1/2008       6/28/2008     Fund   Auto     3,253.93       11.24      
24.00       780.94       0.00       0.00       780.94  
146251987
    8/1/2008       6/28/2008     Fund   Auto     5,257.99       10.06      
24.00       1,261.92       0.00       0.00       1,261.92  
146362968
    8/1/2008       6/28/2008     Fund   Auto     4,638.66       9.84       24.00
      1,113.28       0.00       0.00       1,113.28  
146475722
    8/1/2008       6/28/2008     Fund   Auto     10,780.81       8.44      
24.00       2,587.39       0.00       0.00       2,587.39  
149874803
    8/1/2008       7/28/2008     Fund   Auto     6,248.57       13.35      
24.00       1,499.66       3.00       6.95       1,506.61  
151157064
    8/1/2008       6/28/2008     Fund   Auto     4,682.60       9.79       24.00
      1,123.82       0.00       0.00       1,123.82  
146425444
    8/1/2008       5/29/2008     Fund   Auto     4,110.06       12.72      
24.00       986.41       0.00       0.00       986.41  
150202793
    8/1/2008       6/29/2008     Fund   Auto     25,151.60       11.79      
24.00       6,036.38       0.00       0.00       6,036.38  
144843602
    8/1/2008       7/30/2008     Fund   Auto     113.87       8.69       24.00  
    27.33       1.00       0.03       27.36  
150364546
    8/1/2008       6/30/2008     Fund   Auto     3,312.51       11.85      
24.00       795.00       0.00       0.00       795.00  
143399736
    8/1/2008       6/1/2008     Fund   Auto     5,631.00       11.7       24.00
      1,351.44       0.00       0.00       1,351.44  
146680057
    8/1/2008       7/1/2008     Fund   Auto     2,252.28       10.98       24.00
      540.55       30.00       20.61       561.16  
147003360
    8/1/2008       8/1/2008     Fund   Auto     7,989.20       12.78       24.00
      1,917.41       0.00       0.00       1,917.41  
149441304
    8/1/2008       6/1/2008     Fund   Auto     15,895.35       10.15      
24.00       3,814.88       0.00       0.00       3,814.88  
151627479
    8/1/2008       7/1/2008     Fund   Auto     20,551.78       10.49      
24.00       4,932.43       30.00       179.66       5,112.08  
142507929
    8/1/2008       6/2/2008     Fund   Auto     4,989.63       10.93       24.00
      1,197.51       0.00       0.00       1,197.51  
143853284
    8/1/2008       7/2/2008     Fund   Auto     7,829.70       10.98       24.00
      1,879.13       29.00       69.25       1,948.38  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
145102278
    8/1/2008       6/3/2008     Fund   Auto     496.01       9.83       24.00  
    119.04       0.00       0.00       119.04  
146292974
    8/1/2008       5/4/2008     Fund   Auto     11,301.96       10.06      
24.00       2,712.47       0.00       0.00       2,712.47  
146621762
    8/1/2008       6/4/2008     Fund   Auto     6,472.06       13.64       24.00
      1,553.29       0.00       0.00       1,553.29  
146669615
    8/1/2008       6/4/2008     Fund   Auto     2,387.61       10.68       24.00
      573.03       0.00       0.00       573.03  
144709356
    8/1/2008       6/5/2008     Fund   Auto     5,418.71       9.15       24.00
      1,300.49       0.00       0.00       1,300.49  
149130537
    8/1/2008       7/5/2008     Fund   Auto     19,538.90       11.5       24.00
      4,689.34       26.00       162.28       4,851.62  
150344631
    8/1/2008       7/5/2008     Fund   Auto     6,221.83       9.89       24.00
      1,493.24       26.00       44.44       1,537.68  
148031401
    8/1/2008       7/6/2008     Fund   Auto     12,188.26       9.49       24.00
      2,925.18       25.00       80.32       3,005.51  
146638466
    8/1/2008       5/7/2008     Fund   Auto     5,190.67       10.88       24.00
      1,245.76       0.00       0.00       1,245.76  
146685549
    8/1/2008       7/7/2008     Fund   Auto     4,786.04       11.08       24.00
      1,148.65       24.00       35.35       1,184.00  
147299807
    8/1/2008       6/7/2008     Fund   Auto     10,333.02       7.7       24.00
      2,479.92       0.00       0.00       2,479.92  
143394982
    8/1/2008       7/8/2008     Fund   Auto     7,177.40       9.5       24.00  
    1,722.58       23.00       43.56       1,766.14  
147171292
    8/1/2008       6/8/2008     Fund   Auto     2,128.26       9.39       24.00
      510.78       0.00       0.00       510.78  
147218435
    8/1/2008       6/8/2008     Fund   Auto     3,373.84       12.31       24.00
      809.72       0.00       0.00       809.72  
149598368
    8/1/2008       7/8/2008     Fund   Auto     3,265.24       12.35       24.00
      783.66       23.00       25.76       809.42  
142196195
    8/1/2008       7/9/2008     Fund   Auto     8,221.05       11.48       24.00
      1,973.05       22.00       57.68       2,030.73  
143069447
    8/1/2008       6/9/2008     Fund   Auto     7,549.65       10.1       24.00
      1,811.92       0.00       0.00       1,811.92  
145939136
    8/1/2008       7/9/2008     Fund   Auto     4,149.83       11.36       24.00
      995.96       22.00       28.81       1,024.77  
146195054
    8/1/2008       7/9/2008     Fund   Auto     338.44       11.29       24.00  
    81.23       22.00       2.34       83.56  
148884996
    8/1/2008       5/9/2008     Fund   Auto     4,686.68       13.45       24.00
      1,124.80       0.00       0.00       1,124.80  
150307049
    8/1/2008       6/9/2008     Fund   Auto     12,561.15       11.49      
24.00       3,014.68       0.00       0.00       3,014.68  
142212251
    8/1/2008       7/10/2008     Fund   Auto     4,137.23       7.5       24.00
      992.94       21.00       18.10       1,011.04  
145442796
    8/1/2008       7/10/2008     Fund   Auto     10,523.65       9       24.00  
    2,525.68       21.00       55.25       2,580.93  
147296032
    8/1/2008       6/10/2008     Fund   Auto     11,399.46       10.93      
24.00       2,735.87       0.00       0.00       2,735,87  
143082666
    8/1/2008       6/11/2008     Fund   Auto     9,510.33       10.34      
24.00       2,282.48       0.00       0.00       2,282.48  
145297193
    8/1/2008       7/11/2008     Fund   Auto     27,705.47       8.79      
24.00       6,649.31       20.00       135.30       6,784.61  
148438041
    8/1/2008       6/11/2008     Fund   Auto     10,393.93       8.89      
24.00       2,494.54       0.00       0.00       2,494.54  
144878031
    8/1/2008       7/12/2008     Fund   Auto     6,312.98       9.6       24.00
      1,515.12       19.00       31.99       1,547.10  
145403000
    8/1/2008       5/12/2008     Fund   Auto     5,962.18       10.29      
24.00       1,430.92       0.00       0.00       1,430.92  
146004080
    8/1/2008       7/12/2008     Fund   Auto     2,288.57       9.83       24.00
      549.26       19.00       11.87       561.13  
146772410
    8/1/2008       7/12/2008     Fund   Auto     7,879.42       10.49      
24.00       1,891.06       19.00       43.62       1,934.68  
148709940
    8/1/2008       5/12/2008     Fund   Auto     22,438.99       8.69      
24.00       5,385.36       0.00       0.00       5,385.36  
150720976
    8/1/2008       7/12/2008     Fund   Auto     15,640.72       9.74      
24.00       3,753.77       19.00       80.40       3,834.17  
144050412
    8/1/2008       5/13/2008     Fund   Auto     9,861.74       10.33      
24.00       2,366.82       0.00       0.00       2,366.82  
146226462
    8/1/2008       7/13/2008     Fund   Auto     5,862.95       11.04      
24.00       1,407.11       18.00       32.36       1,439.47  
146330856
    8/1/2008       6/13/2008     Fund   Auto     2,963.71       9.72       24.00
      711.29       0.00       0.00       711.29  
146846391
    8/1/2008       6/13/2008     Fund   Auto     14,035.48       9.19      
24.00       3,368.52       0.00       0.00       3,368.52  
149610826
    8/1/2008       5/13/2008     Fund   Auto     8,796.81       11.59      
24.00       2,111.23       0.00       0.00       2,111.23  
150866030
    8/1/2008       7/13/2008     Fund   Auto     18,414.66       10.24      
24.00       4,419.52       18.00       94.28       4,513.80  
151048504
    8/1/2008       6/13/2008     Fund   Auto     22,011.56       10.49      
24.00       5,282.77       0.00       0.00       5,282.77  
21220178
    8/1/2008       5/14/2008     Fund   Auto     3,817.84       11.45      
24.00       916.28       0.00       0.00       916.28  
142701970
    8/1/2008       6/14/2008     Fund   Auto     15,622.35       10.07      
24.00       3,749.36       0.00       0.00       3,749.36  
144467195
    8/1/2008       7/14/2008     Fund   Auto     2,139.31       9.5       24.00
      513.43       17.00       9.60       523.03  
144715208
    8/1/2008       6/14/2008     Fund   Auto     7,682.35       9.25       24.00
      1,843.76       0.00       0.00       1,843.76  
146124179
    8/1/2008       6/14/2008     Fund   Auto     8,029.98       9.5       24.00
      1,927.20       0.00       0.00       1,927.20  
146232217
    8/1/2008       7/14/2008     Fund   Auto     17,794.87       11.09      
24.00       4,270.77       17.00       93.19       4,363.96  
146788665
    8/1/2008       5/14/2008     Fund   Auto     6,888.03       13.04      
24.00       1,653.13       0.00       0.00       1,653.13  
147756717
    8/1/2008       5/14/2008     Fund   Auto     15,578.68       10.29      
24.00       3,738.88       0.00       0.00       3,738.88  
148904148
    8/1/2008       7/14/2008     Fund   Auto     9,730.47       10.56      
24.00       2,335.31       17.00       48.52       2,383.84  
149567338
    8/1/2008       7/14/2008     Fund   Auto     6,200.16       11.85      
24.00       1,488.04       17.00       34.70       1,522.73  
11889953
    8/1/2008       5/15/2008     Fund   Auto     4,916.18       5.49       24.00
      1,179.88       0.00       0.00       1,179.88  
141425212
    8/1/2008       7/15/2008     Fund   Auto     2,311.40       12.18      
24.00       554.74       16.00       12.51       567.25  
141705308
    8/1/2008       6/15/2008     Fund   Auto     6,150.35       8.23       24.00
      1,476.08       0.00       0.00       1,476.08  
147891145
    8/1/2008       6/15/2008     Fund   Auto     9,004.71       10.06      
24.00       2,161.13       0.00       0.00       2,161.13  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
147611899
    8/1/2008       6/15/2008     Fund   Auto     6,559.61       10.69      
24.00       1,574.31       0.00       0.00       1,574.31  
149896137
    8/1/2008       6/15/2008     Fund   Auto     10,462.21       12.19      
24.00       2,510.93       0.00       0.00       2,510.93  
151469573
    8/1/2008       6/15/2008     Fund   Auto     28,600.52       11.89      
24.00       6,864.12       0.00       0.00       6,864.12  
141326214
    8/1/2008       7/14/2008     Fund   Auto     5,772.19       12.18      
24.00       1,385.33       17.00       33.20       1,418.53  
141474438
    8/1/2008       6/21/2008     Fund   Auto     6,737.31       10.95      
24.00       1,616.95       0.00       0.00       1,616.95  
142112820
    8/1/2008       7/3/2008     Fund   Auto     20,785.54       10.83      
24.00       4,988.53       28.00       175.08       5,163.61  
141753733
    8/1/2008       7/7/2008     Fund   Auto     52.44       9.57       24.00    
  12.59       24.00       0.33       12.92  
142031636
    8/1/2008       7/7/2008     Fund   Auto     8,215.39       10.12       24.00
      1,971.69       24.00       55.43       2,027.12  
142226500
    8/1/2008       7/10/2008     Fund   Auto     20,720.19       5.2       24.00
      4,972.85       21.00       62.85       5,035.70  
142136609
    8/1/2008       7/10/2008     Fund   Auto     12,731.11       5.54      
24.00       3,055.47       21.00       41.14       3,096.61  
142179238
    8/1/2008       7/10/2008     Fund   Auto     2,136.13       10.54      
24.00       512.67       21.00       13.13       525.80  
141976663
    8/1/2008       7/14/2008     Fund   Auto     24,661.05       10.07      
24.00       5,918.65       17.00       117.27       6,035.92  
142074559
    8/1/2008       7/16/2008     Fund   Auto     7,504.37       5.75       24.00
      1,801.05       15.00       17.98       1,819.03  
142084373
    8/1/2008       7/16/2008     Fund   Auto     565.53       11.24       24.00
      135.73       15.00       2.65       138.38  
142199340
    8/1/2008       6/16/2008     Fund   Auto     4,517.33       12.4       24.00
      1,084.16       0.00       0.00       1,084.16  
142301910
    8/1/2008       7/24/2008     Fund   Auto     4,316.85       6.53       24.00
      1,036.04       7.00       5.48       1,041.53  
142311935
    8/1/2008       7/24/2008     Fund   Auto     3,387.97       6.33       24.00
      813.11       7.00       4.17       817.28  
142571277
    8/1/2008       7/23/2008     Fund   Auto     4,125.72       10.93      
24.00       990.17       8.00       10.02       1,000.19  
142036011
    8/1/2008       6/20/2008     Fund   Auto     7,920.48       10.36      
24.00       1,900.92       0.00       0.00       1,900.92  
142509010
    8/1/2008       7/6/2008     Fund   Auto     4,115.87       9.91       24.00
      987.81       25.00       28.33       1,016.13  
142669715
    8/1/2008       7/11/2008     Fund   Auto     36.77       9.35       24.00  
    8.82       20.00       0.19       9.02  
142679965
    8/1/2008       6/11/2008     Fund   Auto     4,593.04       11.31      
24.00       1,102.33       0.00       0.00       1,102.33  
142541261
    8/1/2008       8/14/2008     Fund   Auto     3,731.14       9.5       24.00
      895.47       -13.00       -12.80       882.67  
142690699
    8/1/2008       7/14/2008     Fund   Auto     47.82       7.04       24.00  
    11.48       17.00       0.16       11.64  
142634302
    8/1/2008       7/17/2008     Fund   Auto     11,414.49       9.35      
24.00       2,739.48       14.00       41.50       2,780.98  
142634897
    8/1/2008       5/17/2008     Fund   Auto     5,803.70       9.6       24.00
      1,392.89       0.00       0.00       1,392.89  
142701913
    8/1/2008       7/18/2008     Fund   Auto     4,176.30       12.59      
24.00       1,002.31       13.00       18.99       1,021.30  
142658475
    8/1/2008       7/19/2008     Fund   Auto     5,113.97       10.98      
24.00       1,227.35       12.00       18.72       1,246.07  
142897735
    8/1/2008       8/16/2008     Fund   Auto     0.01       9.39       24.00    
  0.00       -15.00       0.00       0.00  
143062308
    8/1/2008       7/4/2008     Fund   Auto     82.18       11.84       24.00  
    19.72       27.00       0.73       20.45  
143130139
    8/1/2008       6/21/2008     Fund   Auto     5,319.33       11.65      
24.00       1,276.64       0.00       0.00       1,276.64  
143041598
    8/1/2008       8/11/2008     Fund   Auto     80.13       9.11       24.00  
    19.23       -10.00       -0.20       19.03  
143076834
    8/1/2008       7/11/2008     Fund   Auto     127.50       10.59       24.00
      30.60       20.00       0.75       31.35  
143227890
    8/1/2008       7/14/2008     Fund   Auto     5,521.63       5.9       24.00
      1,325.19       17.00       15.38       1,340.58  
142782926
    8/1/2008       7/15/2008     Fund   Auto     32.29       12.14       24.00  
    7.75       16.00       0.17       7.92  
143146109
    8/1/2008       7/15/2008     Fund   Auto     8,700.48       11.13      
24.00       2,088.12       16.00       43.04       2,131.15  
143103389
    8/1/2008       7/22/2008     Fund   Auto     3.50       7.58       24.00    
  0.84       9.00       0.01       0.85  
143355409
    8/1/2008       7/23/2008     Fund   Auto     16,003.28       10.39      
24.00       3,840.79       8.00       36.95       3,877.74  
143326373
    8/1/2008       6/23/2008     Fund   Auto     7,147.51       10.05      
24.00       1,715.40       0.00       0.00       1,715.40  
142987114
    8/1/2008       7/13/2008     Fund   Auto     4,562.69       9.35       24.00
      1,095.05       18.00       21.33       1,116.38  
143387497
    8/1/2008       7/25/2008     Fund   Auto     90.72       9.6       24.00    
  21.77       6.00       0.15       21.92  
142941809
    8/1/2008       6/29/2008     Fund   Auto     20,689.82       8.33      
24.00       4,965.56       0.00       0.00       4,965.56  
143422812
    8/1/2008       8/1/2008     Fund   Auto     6,734.52       5.35       24.00
      1,616.28       0.00       0.00       1,616.28  
143231337
    8/1/2008       7/1/2008     Fund   Auto     4,873.97       8.37       24.00
      1,169.75       30.00       34.00       1,203.75  
142976843
    8/1/2008       7/1/2008     Fund   Auto     225.77       6.42       24.00  
    54.18       30.00       1.21       55.39  
143547573
    8/1/2008       7/7/2008     Fund   Auto     462.63       7.64       24.00  
    111.03       24.00       2.36       113.39  
143706106
    8/1/2008       7/15/2008     Fund   Auto     42.09       11.23       24.00  
    10.10       16.00       0.21       10.31  
143683346
    8/1/2008       8/16/2008     Fund   Auto     72.42       6.22       24.00  
    17.38       -15.00       -0.19       17.19  
143608843
    8/1/2008       7/20/2008     Fund   Auto     10,353.88       11.16      
24.00       2,484.93       11.00       35.31       2,520.24  
143815010
    8/1/2008       7/20/2008     Fund   Auto     679.98       11.36       24.00
      163.20       11.00       2.36       165.56  
143772179
    8/1/2008       7/21/2008     Fund   Auto     8,703.74       8.37       24.00
      2,088.90       10.00       20.24       2,109.13  
143762522
    8/1/2008       7/22/2008     Fund   Auto     180.78       10.9       24.00  
    43.39       9.00       0.49       43.88  
143871955
    8/1/2008       7/28/2008     Fund   Auto     11,277.74       6.86      
24.00       2,706.66       3.00       6.45       2,713.10  
143895159
    8/1/2008       7/18/2008     Fund   Auto     10,838.05       12.64      
24.00       2,601.13       13.00       49.47       2,650.60  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
144050068
    8/1/2008       8/4/2008     Fund   Auto     199.14       8.29       24.00  
    47.79       -3.00       -0.14       47.66  
143795923
    8/1/2008       7/10/2008     Fund   Auto     2,496.00       9.65       24.00
      599.04       21.00       14.05       613.09  
144180610
    8/1/2008       7/23/2008     Fund   Auto     249.34       12.14       24.00
      59.84       8.00       0.67       60.51  
144133462
    8/1/2008       7/20/2008     Fund   Auto     2,889.51       8.9       24.00
      693.48       11.00       7.86       701.34  
143755283
    8/1/2008       7/20/2008     Fund   Auto     6,318.51       8.99       24.00
      1,516.44       11.00       17.36       1,533.80  
144201268
    8/1/2008       7/23/2008     Fund   Auto     75.12       9.15       24.00  
    18.03       8.00       0.15       18.18  
144218749
    8/1/2008       5/16/2008     Fund   Auto     3,634.57       10.15      
24.00       872.30       0.00       0.00       872.30  
144463759
    8/1/2008       7/4/2008     Fund   Auto     319.92       10.9       24.00  
    76.78       27.00       2.62       79.40  
144353081
    8/1/2008       7/8/2008     Fund   Auto     5,077.41       8.34       24.00
      1,218.58       23.00       27.05       1,245.63  
144529606
    8/1/2008       6/23/2008     Fund   Auto     2,127.63       9.33       24.00
      510.63       0.00       0.00       510.63  
144489173
    8/1/2008       7/16/2008     Fund   Auto     16,615.90       10.83      
24.00       3,987.82       15.00       74.98       4,062.80  
144543597
    8/1/2008       7/18/2008     Fund   Auto     8,706.81       9       24.00  
    2,089.63       13.00       28.30       2,117.93  
144433497
    8/1/2008       7/17/2008     Fund   Auto     5,820.22       9.91       24.00
      1,396.85       14.00       22.43       1,419.28  
144506942
    8/1/2008       7/17/2008     Fund   Auto     3,940.54       9.33       24.00
      945.73       14.00       14.30       960.03  
144537366
    8/1/2008       7/17/2008     Fund   Auto     366.38       6.47       24.00  
    87.93       14.00       0.92       88.85  
144623908
    8/1/2008       5/25/2008     Fund   Auto     9,343.46       9.91       24.00
      2,242.43       0.00       0.00       2,242.43  
144576042
    8/1/2008       7/25/2008     Fund   Auto     337.00       8.94       24.00  
    80.88       6.00       0.50       81.38  
144746482
    8/1/2008       7/23/2008     Fund   Auto     19,661.06       8.29      
24.00       4,718.65       8.00       36.22       4,754.87  
144562399
    8/1/2008       6/20/2008     Fund   Auto     2,604.75       10.41      
24.00       625.14       0.00       0.00       625.14  
144835348
    8/1/2008       7/6/2008     Fund   Auto     336.95       8.09       24.00  
    80.87       25.00       1.89       82.76  
144733279
    8/1/2008       7/16/2008     Fund   Auto     1,323.97       10.4       24.00
      317.75       15.00       5.74       323.49  
144536520
    8/1/2008       8/11/2008     Fund   Auto     113.12       9.5       24.00  
    27.15       -10.00       -0.30       26.85  
144878751
    8/1/2008       6/21/2008     Fund   Auto     2,659.67       10.49      
24.00       638.32       0.00       0.00       638.32  
145126882
    8/1/2008       6/26/2008     Fund   Auto     13,578.65       10.41      
24.00       3,258.88       0.00       0.00       3,258.88  
145116796
    8/1/2008       5/27/2008     Fund   Auto     4,671.04       9.79       24.00
      1,121.05       0.00       0.00       1,121.05  
144723681
    8/1/2008       7/10/2008     Fund   Auto     33.66       13.14       24.00  
    8.08       21.00       0.26       8.34  
144440656
    8/1/2008       7/8/2008     Fund   Auto     6,231.45       9.91       24.00
      1,495.55       23.00       39.45       1,535.00  
145101082
    8/1/2008       7/10/2008     Fund   Auto     471.20       10.4       24.00  
    113.09       21.00       2.86       115.95  
144714733
    8/1/2008       7/10/2008     Fund   Auto     462.99       8.84       24.00  
    111.12       21.00       2.39       113.51  
145188510
    8/1/2008       7/11/2008     Fund   Auto     16,091.72       11.49      
24.00       3,862.01       20.00       102.72       3,964.73  
145216537
    8/1/2008       7/12/2008     Fund   Auto     31,228.55       11.29      
24.00       7,494.85       19.00       186.08       7,680.93  
145401900
    8/1/2008       5/17/2008     Fund   Auto     14,894.25       9.91      
24.00       3,574.62       0.00       0.00       3,574.62  
145324805
    8/1/2008       7/25/2008     Fund   Auto     9,609.54       9       24.00  
    2,306.29       6.00       14.41       2,320.70  
145307264
    8/1/2008       8/19/2008     Fund   Auto     362.84       7.64       24.00  
    87.08       -18.00       -1.39       85.70  
145185867
    8/1/2008       7/22/2008     Fund   Auto     13,726.69       5.75      
24.00       3,294.41       9.00       19.73       3,314.14  
145496289
    8/1/2008       6/24/2008     Fund   Auto     2,297.78       8.29       24.00
      551.47       0.00       0.00       551.47  
145438012
    8/1/2008       6/16/2008     Fund   Auto     17,612.24       9.91      
24.00       4,226.94       0.00       0.00       4,226.94  
145133119
    8/1/2008       7/1/2008     Fund   Auto     7,735.51       10.4       24.00
      1,856.52       30.00       67.04       1,923.56  
145400840
    8/1/2008       7/20/2008     Fund   Auto     4,852.81       8.92       24.00
      1,164.67       11.00       13.23       1,177.90  
145364072
    8/1/2008       7/8/2008     Fund   Auto     4.18       9.91       24.00    
  1.00       23.00       0.03       1.03  
145753533
    8/1/2008       7/10/2008     Fund   Auto     18,934.01       8.74      
24.00       4,544.16       21.00       96.53       4,640.69  
145671213
    8/1/2008       7/12/2008     Fund   Auto     15,405.64       7.42      
24.00       3,697.35       19.00       60.33       3,757.68  
145299978
    8/1/2008       7/17/2008     Fund   Auto     11,373.96       8.37      
24.00       2,729.75       14.00       37.02       2,766.77  
145879222
    8/1/2008       7/17/2008     Fund   Auto     4,728.39       7.99       24.00
      1,134.81       14.00       14.69       1,149.51  
145730065
    8/1/2008       7/18/2008     Fund   Auto     8,441.01       12.05      
24.00       2,025.84       13.00       36.73       2,062.57  
145821781
    8/1/2008       7/19/2008     Fund   Auto     6,299.61       8.69       24.00
      1,511.91       12.00       18.25       1,530.15  
145952185
    8/1/2008       7/23/2008     Fund   Auto     9,887.10       10.29      
24.00       2,372.90       8.00       22.61       2,395.51  
146024332
    8/1/2008       7/25/2008     Fund   Auto     6,615.28       6.85       24.00
      1,587.67       6.00       7.55       1,595.22  
145973574
    8/1/2008       6/29/2008     Fund   Auto     19,798.81       9       24.00  
    4,751.71       0.00       0.00       4,751.71  
146126057
    8/1/2008       6/30/2008     Fund   Auto     6,196.68       9.1       24.00
      1,487.20       0.00       0.00       1,487.20  
146139846
    8/1/2008       5/30/2008     Fund   Auto     5,955.88       10.79      
24.00       1,429.41       0.00       0.00       1,429.41  
146066051
    8/1/2008       7/1/2008     Fund   Auto     7,458.77       9.74       24.00
      1,790.10       30.00       60.54       1,850.65  
146094369
    8/1/2008       7/1/2008     Fund   Auto     7,346.59       5.94       24.00
      1,763.18       30.00       36.37       1,799.55  
146134918
    8/1/2008       7/13/2008     Fund   Auto     4,754.63       9.79       24.00
      1,141.11       18.00       23.27       1,164.39  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
146351748
    8/1/2008       7/13/2008     Fund   Auto     3,654.77       13.06      
24.00       877.14       18.00       23.87       901.01  
145901153
    8/1/2008       8/15/2008     Fund   Auto     2,885.47       12.3       24.00
      692.51       -14.00       -13.80       678.71  
146363935
    8/1/2008       5/16/2008     Fund   Auto     2,007.23       8.75       24.00
      481.74       0.00       0.00       481.74  
146339803
    8/1/2008       5/19/2008     Fund   Auto     13,352.58       10.68      
24.00       3,204.62       0.00       0.00       3,204.62  
146339132
    8/1/2008       6/21/2008     Fund   Auto     5,101.77       9.15       24.00
      1,224.42       0.00       0.00       1,224.42  
146528011
    8/1/2008       7/21/2008     Fund   Auto     15,160.44       11.13      
24.00       3,638.51       10.00       46.87       3,685.38  
146359231
    8/1/2008       7/22/2008     Fund   Auto     4,146.04       12.66      
24.00       995.05       9.00       13.12       1,008.17  
146469594
    8/1/2008       6/22/2008     Fund   Auto     1,424.53       9.15       24.00
      341.89       0.00       0.00       341.89  
146473551
    8/1/2008       6/23/2008     Fund   Auto     4,301.66       10.33      
24.00       1,032.40       0.00       0.00       1,032.40  
146565277
    8/1/2008       6/23/2008     Fund   Auto     5,724.47       12.39      
24.00       1,373.87       0.00       0.00       1,373.87  
146280883
    8/1/2008       6/29/2008     Fund   Auto     16,575.88       9.5       24.00
      3,978.21       0.00       0.00       3,978.21  
146705764
    8/1/2008       7/4/2008     Fund   Auto     6,016.79       9.93       24.00
      1,444.03       27.00       44.81       1,488.84  
146699878
    8/1/2008       8/5/2008     Fund   Auto     2,389.89       11.7       24.00
      573.57       -4.00       -3.11       570.47  
146779340
    8/1/2008       6/16/2008     Fund   Auto     9,494.08       11.88      
24.00       2,278.58       0.00       0.00       2,278.58  
146829649
    8/1/2008       6/11/2008     Fund   Auto     9,153.75       8.38       24.00
      2,196.90       0.00       0.00       2,196.90  
146831544
    8/1/2008       7/21/2008     Fund   Auto     0.04       11.48       24.00  
    0.01       10.00       0.00       0.01  
146854870
    8/1/2008       7/12/2008     Fund   Auto     11,972.74       8.38      
24.00       2,873.46       19.00       52.95       2,926.41  
146886269
    8/1/2008       8/12/2008     Fund   Auto     1,960.97       6       24.00  
    470.63       -11.00       -3.60       467.04  
146635027
    8/1/2008       8/13/2008     Fund   Auto     1,178.98       7.93       24.00
      282.96       -12.00       -3.12       279.84  
146630505
    8/1/2008       7/22/2008     Fund   Auto     8,717.25       9.29       24.00
      2,092.14       9.00       20.25       2,112.39  
146810976
    8/1/2008       7/14/2008     Fund   Auto     6,510.98       7.25       24.00
      1,562.64       17.00       22.29       1,584.93  
146875217
    8/1/2008       7/14/2008     Fund   Auto     4,755.91       8.78       24.00
      1,141.42       17.00       19.72       1,161.14  
146880437
    8/1/2008       6/17/2008     Fund   Auto     17,076.36       9.48      
24.00       4,098.33       0.00       0.00       4,098.33  
146923437
    8/1/2008       6/18/2008     Fund   Auto     7,851.63       9.99       24.00
      1,884.39       0.00       0.00       1,884.39  
146668110
    8/1/2008       6/18/2008     Fund   Auto     3,624.05       9.58       24.00
      869.77       0.00       0.00       869.77  
146749653
    8/1/2008       6/20/2008     Fund   Auto     5,841.25       9.49       24.00
      1,401.90       0.00       0.00       1,401.90  
146341737
    8/1/2008       6/21/2008     Fund   Auto     1,779.08       11.76      
24.00       426.98       0.00       0.00       426.98  
146953926
    8/1/2008       7/21/2008     Fund   Auto     818.94       12.39       24.00
      196.55       10.00       2.82       199.36  
146842502
    8/1/2008       7/26/2008     Fund   Auto     149.03       11.98       24.00
      35.77       5.00       0.25       36.02  
147098896
    8/1/2008       8/26/2008     Fund   Auto     63.03       7.39       24.00  
    15.13       -25.00       -0.32       14.80  
146470634
    8/1/2008       7/31/2008     Fund   Auto     159.51       6.99       24.00  
    38.28       1.00       0.03       38.31  
146874298
    8/1/2008       7/4/2008     Fund   Auto     3,953.19       8.88       24.00
      948.77       27.00       26.33       975.09  
147097164
    8/1/2008       7/4/2008     Fund   Auto     12,973.25       9.43       24.00
      3,113.58       27.00       91.75       3,205.33  
147161291
    8/1/2008       8/8/2008     Fund   Auto     3,403.42       10.99       24.00
      816.82       -7.00       -7.27       809.55  
147500172
    8/1/2008       7/14/2008     Fund   Auto     18,143.07       11.09      
24.00       4,354.34       17.00       95.01       4,449.35  
147228092
    8/1/2008       5/15/2008     Fund   Auto     6,393.48       10.93      
24.00       1,534.44       0.00       0.00       1,534.44  
147304580
    8/1/2008       7/25/2008     Fund   Auto     3,323.62       9.24       24.00
      797.67       6.00       5.12       802.79  
147390599
    8/1/2008       7/15/2008     Fund   Auto     12,059.85       10.06      
24.00       2,894.36       16.00       53.92       2,948.28  
147510887
    8/1/2008       6/16/2008     Fund   Auto     11,825.30       10.85      
24.00       2,838.07       0.00       0.00       2,838.07  
147469676
    8/1/2008       6/17/2008     Fund   Auto     10,048.17       9.43      
24.00       2,411.56       0.00       0.00       2,411.56  
146887926
    8/1/2008       6/18/2008     Fund   Auto     14,989.46       12.89      
24.00       3,597.47       0.00       0.00       3,597.47  
147312024
    8/1/2008       7/18/2008     Fund   Auto     2,194.26       12.81      
24.00       526.62       13.00       10.15       536.77  
147514478
    8/1/2008       7/21/2008     Fund   Auto     16,289.11       10.06      
24.00       3,909.39       10.00       45.52       3,954.91  
147465812
    8/1/2008       8/21/2008     Fund   Auto     355.08       9.58       24.00  
    85.22       -20.00       -1.89       83.33  
147470845
    8/1/2008       6/21/2008     Fund   Auto     12,477.96       11.18      
24.00       2,994.71       0.00       0.00       2,994.71  
147501449
    8/1/2008       6/22/2008     Fund   Auto     9,608.14       9.15       24.00
      2,305.95       0.00       0.00       2,305.95  
147472386
    8/1/2008       6/23/2008     Fund   Auto     10,361.58       10.84      
24.00       2,486.78       0.00       0.00       2,486.78  
147480613
    8/1/2008       5/23/2008     Fund   Auto     1,915.35       13       24.00  
    459.68       0.00       0.00       459.68  
147479898
    8/1/2008       6/24/2008     Fund   Auto     4,791.09       9.15       24.00
      1,149.86       0.00       0.00       1,149.86  
147643125
    8/1/2008       7/25/2008     Fund   Auto     6,976.89       10.69      
24.00       1,674.45       6.00       12.43       1,686.88  
147725700
    8/1/2008       6/21/2008     Fund   Auto     12,948.27       9.69      
24.00       3,107.58       0.00       0.00       3,107.58  
147750300
    8/1/2008       7/24/2008     Fund   Auto     15,873.05       9.54      
24.00       3,809.53       7.00       29.44       3,838.98  
147802700
    8/1/2008       6/10/2008     Fund   Auto     15,378.63       9.75      
24.00       3,690.87       0.00       0.00       3,690.87  
147919342
    8/1/2008       8/7/2008     Fund   Auto     243.09       9.89       24.00  
    58.34       -6.00       -0.40       57.94  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
147827972
    8/1/2008       7/8/2008     Fund   Auto     4,526.96       9.74       24.00
      1,086.47       23.00       28.17       1,114.64  
147898573
    8/1/2008       7/8/2008     Fund   Auto     1,374.27       12.09       24.00
      329.82       23.00       10.62       340.44  
147943307
    8/1/2008       7/9/2008     Fund   Auto     16,585.46       9.09       24.00
      3,980.51       22.00       92.13       4,072.64  
147917411
    8/1/2008       7/13/2008     Fund   Auto     11,444.38       10.81      
24.00       2,746.65       18.00       61.86       2,808.51  
147998972
    8/1/2008       7/14/2008     Fund   Auto     3,486.04       12.81      
24.00       836.65       17.00       21.09       857.74  
147943306
    8/1/2008       8/19/2008     Fund   Auto     249.86       8.89       24.00  
    59.97       -18.00       -1.11       58.86  
147903659
    8/1/2008       7/23/2008     Fund   Auto     5,970.93       12.75      
24.00       1,433.02       8.00       16.92       1,449.94  
148155286
    8/1/2008       7/26/2008     Fund   Auto     6,409.27       11.14      
24.00       1,538.22       5.00       9.92       1,548.14  
148105736
    8/1/2008       6/29/2008     Fund   Auto     8,017.42       10.09      
24.00       1,924.18       0.00       0.00       1,924.18  
147786570
    8/1/2008       6/30/2008     Fund   Auto     4,305.46       12.25      
24.00       1,033.31       0.00       0.00       1,033.31  
148396869
    8/1/2008       8/14/2008     Fund   Auto     1,465.32       9.19       24.00
      351.68       -13.00       -4.86       346.81  
148502759
    8/1/2008       7/12/2008     Fund   Auto     5,695.96       9.93       24.00
      1,367.03       19.00       29.85       1,396.88  
148153320
    8/1/2008       7/16/2008     Fund   Auto     0.01       12.19       24.00  
    0.00       15.00       0.00       0.00  
148434727
    8/1/2008       7/16/2008     Fund   Auto     5,427.92       7.99       24.00
      1,302.70       15.00       18.07       1,320.77  
148595375
    8/1/2008       5/16/2008     Fund   Auto     454.94       9.59       24.00  
    109.19       0.00       0.00       109.19  
148226530
    8/1/2008       6/17/2008     Fund   Auto     5,060.36       11.7       24.00
      1,214.49       0.00       0.00       1,214.49  
148453265
    8/1/2008       7/17/2008     Fund   Auto     15,853.07       12.04      
24.00       3,804.74       14.00       74.23       3,878.96  
148506921
    8/1/2008       7/17/2008     Fund   Auto     6,229.95       12.19      
24.00       1,495.19       14.00       29.53       1,524.72  
148494752
    8/1/2008       7/20/2008     Fund   Auto     15,991.11       12.65      
24.00       3,837.87       11.00       61.81       3,899.68  
148549680
    8/1/2008       7/23/2008     Fund   Auto     3,859.35       10.45      
24.00       926.24       8.00       8.96       935.21  
148646045
    8/1/2008       7/24/2008     Fund   Auto     5,016.96       11.14      
24.00       1,204.07       7.00       10.87       1,214.94  
148642999
    8/1/2008       5/27/2008     Fund   Auto     4,406.08       13.45      
24.00       1,057.46       0.00       0.00       1,057.46  
148279068
    8/1/2008       6/30/2008     Fund   Auto     3,152.07       13.85      
24.00       756.50       0.00       0.00       756.50  
148813301
    8/1/2008       7/31/2008     Fund   Auto     7,381.74       11.51      
24.00       1,771.62       1.00       2.36       1,773.98  
148730993
    8/1/2008       6/21/2008     Fund   Auto     16,855.63       9.15      
24.00       4,045.35       0.00       0.00       4,045.35  
148908148
    8/1/2008       8/3/2008     Fund   Auto     8,784.45       9.59       24.00
      2,108.27       -2.00       -4.68       2,103.59  
148791017
    8/1/2008       7/22/2008     Fund   Auto     6,820.77       8.25       24.00
      1,636.98       9.00       14.07       1,651.05  
148335950
    8/1/2008       7/9/2008     Fund   Auto     1,950.12       10.89       24.00
      468.03       22.00       12.98       481.01  
149005513
    8/1/2008       7/10/2008     Fund   Auto     2,046.17       12.35      
24.00       491.08       21.00       14.74       505.82  
148976359
    8/1/2008       7/16/2008     Fund   Auto     3,902.24       11.49      
24.00       936.54       15.00       18.68       955.22  
148983351
    8/1/2008       6/16/2008     Fund   Auto     4,418.37       12.44      
24.00       1,060.41       0.00       0.00       1,060.41  
149015533
    8/1/2008       6/16/2008     Fund   Auto     6,364.64       11.54      
24.00       1,527.51       0.00       0.00       1,527.51  
148871302
    8/1/2008       7/20/2008     Fund   Auto     30,534.58       10.45      
24.00       7,328.30       11.00       97.50       7,425.80  
149111080
    8/1/2008       6/2/2008     Fund   Auto     17,071.29       11       24.00  
    4,097.11       0.00       0.00       4,097.11  
149244962
    8/1/2008       7/23/2008     Fund   Auto     0.01       9.09       24.00    
  0.00       8.00       0.00       0.00  
148243349
    8/1/2008       6/24/2008     Fund   Auto     11,703.44       12.04      
24.00       2,808.83       0.00       0.00       2,808.83  
149221547
    8/1/2008       6/30/2008     Fund   Auto     4,371.08       9.89       24.00
      1,049.06       0.00       0.00       1,049.06  
149333706
    8/1/2008       5/30/2008     Fund   Auto     4,466.67       10.96      
24.00       1,072.00       0.00       0.00       1,072.00  
149444451
    8/1/2008       6/6/2008     Fund   Auto     14,238.73       13.44      
24.00       3,417.30       0.00       0.00       3,417.30  
149470938
    8/1/2008       7/20/2008     Fund   Auto     11,417.73       11.34      
24.00       2,740.26       11.00       39.56       2,779.82  
149514463
    8/1/2008       7/8/2008     Fund   Auto     3,503.19       12.05       24.00
      840.77       23.00       26.97       867.74  
149461186
    8/1/2008       7/11/2008     Fund   Auto     10,623.40       12.19      
24.00       2,549.62       20.00       71.94       2,621.56  
148745621
    8/1/2008       7/15/2008     Fund   Auto     2,012.85       7.79       24.00
      483.08       16.00       6.97       490.05  
149505919
    8/1/2008       7/19/2008     Fund   Auto     57.47       10.55       24.00  
    13.79       12.00       0.20       13.99  
149733021
    8/1/2008       7/2/2008     Fund   Auto     6,957.37       7.95       24.00
      1,669.77       29.00       44.56       1,714.32  
149275341
    8/1/2008       7/20/2008     Fund   Auto     107.56       8.45       24.00  
    25.81       11.00       0.28       26.09  
149708598
    8/1/2008       6/20/2008     Fund   Auto     11,375.99       10.49      
24.00       2,730.24       0.00       0.00       2,730.24  
149864779
    8/1/2008       7/27/2008     Fund   Auto     7,266.53       11.24      
24.00       1,743.97       4.00       9.08       1,753.04  
149825238
    8/1/2008       6/28/2008     Fund   Auto     14,716.89       11.74      
24.00       3,532.05       0.00       0.00       3,532.05  
149912809
    8/1/2008       7/2/2008     Fund   Auto     57.08       11.59       24.00  
    13.70       29.00       0.53       14.23  
149310110
    8/1/2008       6/17/2008     Fund   Auto     11,687.87       11.74      
24.00       2,805.09       0.00       0.00       2,805.09  
149749870
    8/1/2008       5/16/2008     Fund   Auto     18,521.52       12.09      
24.00       4,445.16       0.00       0.00       4,445.16  
149648893
    8/1/2008       9/5/2008     Fund   Auto     1,661.13       8.35       24.00
      398.67       -34.00       -13.10       385.57  
150023303
    8/1/2008       7/5/2008     Fund   Auto     3,479.94       14.2       24.00
      835.19       26.00       35.69       870.87  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
150006890
    8/1/2008       7/12/2008     Fund   Auto     4,274.05       12.85      
24.00       1,025.77       19.00       28.99       1,054.76  
150158929
    8/1/2008       7/16/2008     Fund   Auto     3,191.95       7.79       24.00
      766.07       15.00       10.36       776.43  
149576555
    8/1/2008       6/19/2008     Fund   Auto     9,150.11       13.45      
24.00       2,196.03       0.00       0.00       2,196.03  
150203559
    8/1/2008       5/22/2008     Fund   Auto     10,409.59       10.74      
24.00       2,498.30       0.00       0.00       2,498.30  
150312974
    8/1/2008       7/3/2008     Fund   Auto     4,672.33       13.95       24.00
      1,121.36       28.00       50.69       1,172.05  
150324609
    8/1/2008       6/29/2008     Fund   Auto     8,248.47       10.89      
24.00       1,979.63       0.00       0.00       1,979.63  
150474277
    8/1/2008       6/16/2008     Fund   Auto     21,079.58       6.69      
24.00       5,059.10       0.00       0.00       5,059.10  
150379960
    8/1/2008       7/9/2008     Fund   Auto     13,290.08       11.74      
24.00       3,189.62       22.00       95.35       3,284.97  
150474159
    8/1/2008       6/22/2008     Fund   Auto     18,542.98       9.99      
24.00       4,450.32       0.00       0.00       4,450.32  
150651053
    8/1/2008       7/2/2008     Fund   Auto     25,159.67       10.99      
24.00       6,038.32       29.00       222.74       6,261.06  
150627679
    8/1/2008       7/27/2008     Fund   Auto     12,133.18       12.29      
24.00       2,911.96       4.00       16.57       2,928.53  
150631545
    8/1/2008       6/27/2008     Fund   Auto     4,166.81       13.95      
24.00       1,000.03       0.00       0.00       1,000.03  
150692267
    8/1/2008       6/27/2008     Fund   Auto     1,076.51       9.24       24.00
      258.36       0.00       0.00       258.36  
150705319
    8/1/2008       7/27/2008     Fund   Auto     1,170.72       6.42       24.00
      280.97       4.00       0.84       281.81  
150276025
    8/1/2008       6/10/2008     Fund   Auto     13,408.83       10.46      
24.00       3,218.12       0.00       0.00       3,218.12  
150746152
    8/1/2008       6/30/2008     Fund   Auto     24,115.10       8.79      
24.00       5,787.62       0.00       0.00       5,787.62  
150832027
    8/1/2008       5/30/2008     Fund   Auto     15,015.66       12.14      
24.00       3,603.76       0.00       0.00       3,603.76  
150453467
    8/1/2008       7/12/2008     Fund   Auto     3,074.76       10.24      
24.00       737.94       19.00       16.62       754.56  
150177298
    8/1/2008       6/16/2008     Fund   Auto     30,136.78       10.89      
24.00       7,232.83       0.00       0.00       7,232.83  
150605637
    8/1/2008       7/4/2008     Fund   Auto     13,572.47       8.49       24.00
      3,257.39       27.00       86.42       3,343.82  
150954156
    8/1/2008       7/7/2008     Fund   Auto     10,670.66       7.89       24.00
      2,560.96       24.00       56.13       2,617.09  
150961865
    8/1/2008       6/18/2008     Fund   Auto     16,433.31       9.59      
24.00       3,943.99       0.00       0.00       3,943.99  
151117504
    8/1/2008       7/17/2008     Fund   Auto     7,466.73       8.69       24.00
      1,792.02       14.00       25.23       1,817.25  
150565417
    8/1/2008       7/19/2008     Fund   Auto     6,759.77       12.85      
24.00       1,622.34       12.00       28.95       1,651.30  
150977540
    8/1/2008       6/28/2008     Fund   Auto     14,339.86       11.54      
24.00       3,441.57       0.00       0.00       3,441.57  
151085848
    8/1/2008       11/28/2008     Fund   Auto     21,843.04       8.89      
24.00       5,242.33       -117.00       -631.10       4,611.23  
151253487
    8/1/2008       7/3/2008     Fund   Auto     14,469.10       12.05      
24.00       3,472.58       28.00       135.61       3,608.19  
151279388
    8/1/2008       7/3/2008     Fund   Auto     15,611.87       9.14       24.00
      3,746.85       28.00       110.98       3,857.83  
151185335
    8/1/2008       7/10/2008     Fund   Auto     1,701.05       9.09       24.00
      408.25       21.00       9.02       417.27  
151163063
    8/1/2008       7/18/2008     Fund   Auto     14,157.86       11.19      
24.00       3,397.89       13.00       57.21       3,455.10  
151219345
    8/1/2008       5/21/2008     Fund   Auto     12,712.45       12.35      
24.00       3,050.99       0.00       0.00       3,050.99  
151152947
    8/1/2008       6/23/2008     Fund   Auto     14,482.68       9.59      
24.00       3,475.84       0.00       0.00       3,475.84  
151604681
    8/1/2008       8/2/2008     Fund   Auto     19,730.25       11.49      
24.00       4,735.26       -1.00       -6.30       4,728.96  
143790848
    8/1/2008       5/29/2008     Fund   Auto     2,648.96       9.18       24.00
      635.75       0.00       0.00       635.75  
142326489
    8/1/2008       6/2/2008     Fund   Auto     9,268.72       10.78       24.00
      2,224.49       0.00       0.00       2,224.49  
147754538
    8/1/2008       7/6/2008     Fund   Auto     14,754.80       9.79       24.00
      3,541.15       25.00       100.31       3,641.46  
147390695
    8/1/2008       7/10/2008     Fund   Auto     4,178.21       10.06      
24.00       1,002.77       21.00       24.52       1,027.29  
146922725
    8/1/2008       6/10/2008     Fund   Auto     6,385.12       13.14      
24.00       1,532.43       0.00       0.00       1,532,43  
142533682
    8/1/2008       6/12/2008     Fund   Auto     3,948.75       7.54       24.00
      947.70       0.00       0.00       947.70  
143839486
    8/1/2008       5/12/2008     Fund   Auto     7,738.08       9.6       24.00
      1,857.14       0.00       0.00       1,857.14  
149006859
    8/1/2008       7/12/2008     Fund   Auto     6,987.04       10.74      
24.00       1,676.89       19.00       39.60       1,716.49  
144381065
    8/1/2008       5/14/2008     Fund   Auto     1,583.27       9.4       24.00
      379.98       0.00       0.00       379.98  
143448940
    8/1/2008       5/15/2008     Fund   Auto     3,866.92       9.5       24.00
      928.06       0.00       0.00       928.06  
151050267
    8/1/2008       7/17/2008     Fund   Auto     8,661.52       11.04      
24.00       2,078.76       14.00       37.19       2,115.95  
142649266
    8/1/2008       5/18/2008     Fund   Auto     9,893.45       11.43      
24.00       2,374.43       0.00       0.00       2,374.43  
148558536
    8/1/2008       6/18/2008     Fund   Auto     6,776.33       9.49       24.00
      1,626.32       0.00       0.00       1,626.32  
150646054
    8/1/2008       6/18/2008     Fund   Auto     9,699.82       13.35      
24.00       2,327.96       0.00       0.00       2,327.96  
144790323
    8/1/2008       5/19/2008     Fund   Auto     7,478.70       9.5       24.00
      1,794.89       0.00       0.00       1,794.89  
145476092
    8/1/2008       6/19/2008     Fund   Auto     14,571.56       11.49      
24.00       3,497.17       0.00       0.00       3,497.17  
146353019
    8/1/2008       6/19/2008     Fund   Auto     12,817.77       12.06      
24.00       3,076.26       0.00       0.00       3,076.26  
148214311
    8/1/2008       6/19/2008     Fund   Auto     30,811.03       10.64      
24.00       7,394.65       0.00       0.00       7,394.65  
149713830
    8/1/2008       6/19/2008     Fund   Auto     18,449.78       12.76      
24.00       4,427.95       0.00       0.00       4,427.95  
148508605
    8/1/2008       6/20/2008     Fund   Auto     4,567.61       12.55      
24.00       1,096.23       0.00       0.00       1,096.23  
142100566
    8/1/2008       7/21/2008     Fund   Auto     8,448.29       8.87       24.00
      2,027.59       10.00       20.82       2,048.41  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
143036357
    8/1/2008       6/21/2008     Fund   Auto     1,155.68       9.09       24.00
      277.36       0.00       0.00       277.36  
143581235
    8/1/2008       5/21/2008     Fund   Auto     10,740.34       10.1      
24.00       2,577.68       0.00       0.00       2,577.68  
146348466
    8/1/2008       5/21/2008     Fund   Auto     9,932.44       10.29      
24.00       2,383.79       0.00       0.00       2,383.79  
147533631
    8/1/2008       5/21/2008     Fund   Auto     4,764.24       10.81      
24.00       1,143.42       0.00       0.00       1,143.42  
141862810
    8/1/2008       5/22/2008     Fund   Auto     3,742.30       11.48      
24.00       898.15       0.00       0.00       898.15  
141800586
    8/1/2008       7/22/2008     Fund   Auto     2,021.04       11.65      
24.00       485.05       9.00       5.89       490.94  
146287790
    8/1/2008       5/23/2008     Fund   Auto     3,490.70       9.15       24.00
      837.77       0.00       0.00       837.77  
149263467
    8/1/2008       6/23/2008     Fund   Auto     11,474.74       7.89      
24.00       2,753.94       0.00       0.00       2,753.94  
11968352
    8/1/2008       6/25/2008     Fund   Auto     3,907.08       8.49       24.00
      937.70       0.00       0.00       937.70  
142916897
    8/1/2008       5/25/2008     Fund   Auto     2,666.84       8.39       24.00
      640.04       0.00       0.00       640.04  
146430588
    8/1/2008       5/26/2008     Fund   Auto     11,252.15       9.68      
24.00       2,700.52       0.00       0.00       2,700.52  
147997450
    8/1/2008       5/27/2008     Fund   Auto     4,645.38       10.29      
24.00       1,114.89       0.00       0.00       1,114.89  
148039319
    8/1/2008       6/27/2008     Fund   Auto     10,012.47       12.29      
24.00       2,402.99       0.00       0.00       2,402.99  
149048730
    8/1/2008       6/27/2008     Fund   Auto     2,628.36       13.61      
24.00       630.81       0.00       0.00       630.81  
150571079
    8/1/2008       6/27/2008     Fund   Auto     10,780.27       9.49      
24.00       2,587.26       0.00       0.00       2,587.26  
151051420
    8/1/2008       5/27/2008     Fund   Auto     13,289.23       7.69      
24.00       3,189.42       0.00       0.00       3,189.42  
144721394
    8/1/2008       5/28/2008     Fund   Auto     12,161,93       7.49      
24.00       2,918.86       0.00       0.00       2,918.86  
144996266
    8/1/2008       5/28/2008     Fund   Auto     16,578.72       9.49      
24.00       3,978.89       0.00       0.00       3,978.89  
146153509
    8/1/2008       6/28/2008     Fund   Auto     16,775.66       10.99      
24.00       4,026.16       0.00       0.00       4,026.16  
146493795
    8/1/2008       6/28/2008     Fund   Auto     7,543.70       10.93      
24.00       1,810.49       0.00       0.00       1,810.49  
149842539
    8/1/2008       7/28/2008     Fund   Auto     17,912.23       10.49      
24.00       4,298.94       3.00       15.66       4,314.59  
145132146
    8/1/2008       5/29/2008     Fund   Auto     15,498.97       9.62      
24.00       3,719.75       0.00       0.00       3,719.75  
148929347
    8/1/2008       6/29/2008     Fund   Auto     4,754.45       13.45      
24.00       1,141.07       0.00       0.00       1,141.07  
144641045
    8/1/2008       5/30/2008     Fund   Auto     5,436.55       9.91       24.00
      1,304.77       0.00       0.00       1,304.77  
145991243
    8/1/2008       5/30/2008     Fund   Auto     8,816.16       8.89       24.00
      2,115.88       0.00       0.00       2,115.88  
143818607
    8/1/2008       7/2/2008     Fund   Auto     3,172.79       8.29       24.00
      761.47       29.00       21.19       782.66  
147176363
    8/1/2008       7/2/2008     Fund   Auto     8,172.36       9.43       24.00
      1,961.37       29.00       62.08       2,023.45  
143983819
    8/1/2008       6/3/2008     Fund   Auto     12,782.09       9.89       24.00
      3,067.70       0.00       0.00       3,067.70  
144094161
    8/1/2008       7/3/2008     Fund   Auto     6,216.32       7.49       24.00
      1,491.92       28.00       36.21       1,528.13  
146618532
    8/1/2008       6/3/2008     Fund   Auto     1,192.21       14.64       24.00
      286.13       0.00       0.00       286.13  
146658200
    8/1/2008       6/3/2008     Fund   Auto     17,149.69       9.78       24.00
      4,115.93       0.00       0.00       4,115.93  
143922492
    8/1/2008       7/4/2008     Fund   Auto     5,201.38       10.1       24.00
      1,248.33       27.00       39.40       1,287.73  
144668019
    8/1/2008       6/4/2008     Fund   Auto     18,458.92       7.77       24.00
      4,430.14       0.00       0.00       4,430.14  
145660527
    8/1/2008       5/4/2008     Fund   Auto     4,896.12       11.3       24.00
      1,175.07       0.00       0.00       1,175.07  
143921858
    8/1/2008       6/5/2008     Fund   Auto     700.43       9.4       24.00    
  168.10       0.00       0.00       168.10  
148216778
    8/1/2008       6/6/2008     Fund   Auto     7,084.37       11.14       24.00
      1,700.25       0.00       0.00       1,700.25  
148893904
    8/1/2008       6/6/2008     Fund   Auto     10,888.18       11.59      
24.00       2,613.16       0.00       0.00       2,613.16  
149437884
    8/1/2008       5/6/2008     Fund   Auto     12,807.32       10.24      
24.00       3,073.76       0.00       0.00       3,073.76  
147903526
    8/1/2008       7/7/2008     Fund   Auto     6,790.59       9.14       24.00
      1,629.74       24.00       41.38       1,671.12  
150057144
    8/1/2008       5/7/2008     Fund   Auto     16,553.86       9.94       24.00
      3,972.93       0.00       0.00       3,972.93  
141948863
    8/1/2008       7/8/2008     Fund   Auto     8,950.96       8.49       24.00
      2,148.23       23.00       48.55       2,196.78  
146144002
    8/1/2008       6/8/2008     Fund   Auto     10,054.84       8.99       24.00
      2,413.16       0.00       0.00       2,413.16  
145259741
    8/1/2008       6/9/2008     Fund   Auto     1,640.75       10.29       24.00
      393.78       0.00       0.00       393.78  
146325522
    8/1/2008       5/9/2008     Fund   Auto     19,065.26       9.15       24.00
      4,575.66       0.00       0.00       4,575.66  
149746769
    8/1/2008       7/9/2008     Fund   Auto     4,175.76       11.24       24.00
      1,002.18       22.00       28.68       1,030.87  
147312360
    8/1/2008       6/10/2008     Fund   Auto     1,561.80       10.35      
24.00       374.83       0.00       0.00       374.83  
150403083
    8/1/2008       6/10/2008     Fund   Auto     15,167.65       13.79      
24.00       3,640.24       0.00       0.00       3,640.24  
145233486
    8/1/2008       6/11/2008     Fund   Auto     10,490.97       8.09      
24.00       2,517.83       0.00       0.00       2,517.83  
145213304
    8/1/2008       6/11/2008     Fund   Auto     5,184.28       8.76       24.00
      1,244.23       0.00       0.00       1,244.23  
145540951
    8/1/2008       7/11/2008     Fund   Auto     1,409.43       8.49       24.00
      338.26       20.00       6.65       344.91  
151540537
    8/1/2008       6/11/2008     Fund   Auto     24,466.07       11.64      
24.00       5,871.86       0.00       0.00       5,871.86  
143942322
    8/1/2008       7/12/2008     Fund   Auto     4,109.28       11.36      
24.00       986.23       19.00       24.64       1,010.86  
145627360
    8/1/2008       6/12/2008     Fund   Auto     7,482.70       9.91       24.00
      1,795.85       0.00       0.00       1,795.85  
149600689
    8/1/2008       5/12/2008     Fund   Auto     8,239.14       10.64      
24.00       1,977.39       0.00       0.00       1,977.39  

 



--------------------------------------------------------------------------------



 



     

                                                                               
          Loan           Paid Thru   Funding           Principal          
Purchase   Proceeds Before   Days   Accrued   Total Purchase Number   As Of Date
  Date   Status   Pool   Balance   Rate   Price   Accrual   Accrued   Interest  
Proceeds
150399732
    8/1/2008       6/12/2008     Fund   Auto     27,988.92       10.79      
24.00       6,717.34       0.00       0.00       6,717.34  
144809795
    8/1/2008       7/13/2008     Fund   Auto     10,981.30       9.5       24.00
      2,635.51       18.00       52.16       2,687.67  
146161256
    8/1/2008       5/13/2008     Fund   Auto     9,353.27       11.04      
24.00       2,244.78       0.00       0.00       2,244.78  
147878536
    8/1/2008       6/13/2008     Fund   Auto     12,059.73       9.15      
24.00       2,894.34       0.00       0.00       2,894.34  
150230700
    8/1/2008       5/13/2008     Fund   Auto     8,104.99       11.24      
24.00       1,945.20       0.00       0.00       1,945.20  
150704834
    8/1/2008       6/13/2008     Fund   Auto     13,339.55       9.59      
24.00       3,201.49       0.00       0.00       3.201.49  
144760653
    8/1/2008       5/14/2008     Fund   Auto     10,894.66       10.83      
24.00       2,614.72       0.00       0.00       2,614.72  
144963207
    8/1/2008       6/14/2008     Fund   Auto     3,854.52       10.86      
24.00       925.08       0.00       0.00       925.08  
146248150
    8/1/2008       5/14/2008     Fund   Auto     9,277.33       10.06      
24.00       2,226.56       0.00       0.00       2,226.56  
146743854
    8/1/2008       7/14/2008     Fund   Auto     9,625.25       11.13      
24.00       2,310.06       17.00       50.59       2,360.65  
148988909
    8/1/2008       6/14/2008     Fund   Auto     16,391.85       9       24.00  
    3,934.04       0.00       0.00       3,934.04  
149151516
    8/1/2008       6/15/2008     Fund   Auto     14,600.66       7.59      
24.00       3,504.16       0.00       0.00       3,504.16  
149928153
    8/1/2008       6/15/2008     Fund   Auto     12,340.68       8.45      
24.00       2,961.76       0.00       0.00       2,961.76  
150287171
    8/1/2008       6/15/2008     Fund   Auto     15,052.37       11.05      
24.00       3,612.57       0.00       0.00       3,612.57  
142307907
    8/1/2008       5/16/2008     Fund   Auto     6,885.77       8.9       24.00
      1,652.58       0.00       0.00       1,652.58  
145814517
    8/1/2008       5/16/2008     Fund   Auto     24,766.50       9.91      
24.00       5,943.96       0.00       0.00       5,943.96  
147015551
    8/1/2008       6/16/2008     Fund   Auto     13,633.52       11.13      
24.00       3,272.04       0.00       0.00       3.272.04  
148854292
    8/1/2008       7/16/2008     Fund   Auto     29,872.17       6.89      
24.00       7,169.32       15.00       85.76       7,255.08  
149423188
    8/1/2008       5/16/2008     Fund   Auto     14,700.42       11.64      
24.00       3,528.10       0.00       0.00       3,528.10  
150037230
    8/1/2008       6/16/2008     Fund   Auto     18,111.01       10.74      
24.00       4,346.64       0.00       0.00       4,346.64  
150555462
    8/1/2008       7/16/2008     Fund   Auto     7,096.28       13.85      
24.00       1,703.11       15.00       40.95       1,744.06  
147373621
    8/1/2008       5/17/2008     Fund   Auto     9,888.74       13.4       24.00
      2,373.30       0.00       0.00       2,373.30  
148505301
    8/1/2008       5/17/2008     Fund   Auto     10,984.33       8.99      
24.00       2,636.24       0.00       0.00       2,636.24  
149042805
    8/1/2008       7/17/2008     Fund   Auto     7,036.28       12.64      
24.00       1,688.71       14.00       34.59       1,723.29  
149788791
    8/1/2008       5/17/2008     Fund   Auto     6,840.94       11       24.00  
    1,641.83       0.00       0.00       1,641.83  
151310370
    8/1/2008       6/17/2008     Fund   Auto     14,438.75       10.19      
24.00       3,465.30       0.00       0.00       3,465.30  
151414306
    8/1/2008       6/17/2008     Fund   Auto     9,033.25       11.69      
24.00       2,167.98       0.00       0.00       2,167.98  

 



--------------------------------------------------------------------------------



 



Schedule 1.1 (A) — Mortgage Loans

 



--------------------------------------------------------------------------------



 



Schedule 1.1 (A) — Mortgage Loans
P X Grid/ Pooling

 



--------------------------------------------------------------------------------



 



          POOLING   PRICE
1ST LIEN - CURRENT - Clean History
    67.00  
1ST LIEN - CURRENT - Delq History or 30 DAYS
    55.00  
1ST LIEN - 60-90
    35.00  
1ST LIEN - > 90
    25.00  
1ST LIEN - REO
    23.00  
 
       
HELOC - 2ND - CURRENT - Clean History
    39.00  
HELOC - 2ND - CURRENT - Delq History or 30 DAYS
    16.00  
HELOC - 2ND - 60+ DAYS
    1.00  
 
       
2ND LIEN - CURRENT - Clean History
    35.00  
2ND LIEN - CURRENT - Delq History or 30 DAYS
    16.00  
2ND LIEN - 60+ DAYS
    1.00  
 
       
SMALL BALANCE COMMERCIAL - CURRENT - Clean History
    58.00  
SMALL BALANCE COMMERCIAL - CURRENT - Delq History or 30 DAYS
    50.00  
SMALL BALANCE COMMERCIAL - 60+ DAYS
    30.00  
 
       
HELOC - 1ST - CURRENT - Clean History
    60.00  
HELOC - 1ST - CURRENT - Delq History or 30 DAYS
    50.00  
HELOC - 1ST - 60+ DAYS
    25.00  

 



--------------------------------------------------------------------------------



 



Schedule 1.1 (A) — Mortgage Loans
Purchase Schedule
List of Loans

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
SELLERS’ KNOWLEDGE
Ronald Anthony
Doug Battin
John Cooke
Brian Doran
Cesar Medina
John Oeser
Alberto Paracchini

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(c)
SERVICING AGREEMENTS, REO PROPERTY AND ADVANCES
Servicing Agreements
Equity One

1.   Pooling and Servicing Agreement, dated as of November 30,1998 (as amended,
supplemented or otherwise modified from time to time in accordance with its
terms), by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One Mortgage Company, Equity One Mortgage, Inc. (DE),
Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc., Equity One of
West Virginia, Inc., Equity One Mortgage, Inc. (NY) and The Chase Manhattan
Bank.   2.   Pooling and Servicing Agreement, dated as of July 31,1999 (as
amended, supplemented or otherwise modified from time to time in accordance with
its terms), by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One Mortgage Company, Equity One Mortgage, Inc. (DE),
Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc., Equity One of
West Virginia, Inc., Equity One Mortgage, Inc. (NY) and The Chase Manhattan
Bank.   3.   Pooling and Servicing Agreement, dated as of October 31, 2001, by
and among Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated,
Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc., Popular Financial
Services, LLC and JPMorgan Chase Bank.   4.   Pooling and Servicing Agreement,
dated as of January 31, 2002, by and among Equity One ABS, Inc., Equity One,
Inc., Equity One, Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan
Company, Inc., Popular Financial Services, LLC and JPMorgan Chase Bank.   5.  
Pooling and Servicing Agreement, dated as of March 31, 2002, by and among Equity
One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc.
(MN), Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC
and JPMorgan Chase Bank.   6.   Pooling and Servicing Agreement, dated as of
April 30, 2002, by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank.   7.   Pooling and
Servicing Agreement, dated as of July 31, 2002, by and among Equity One ABS,
Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc. (MN), Equity
One Consumer Loan Company, Inc., Popular Financial Services, LLC and JPMorgan
Chase Bank.   8.   Pooling and Servicing Agreement, dated as of September 30,
2002, by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One, Inc. (MN), Equity

3



--------------------------------------------------------------------------------



 



    One Consumer Loan Company, Inc., Popular Financial Services, LLC, Federal
Home Loan Mortgage Corporation and JPMorgan Chase Bank.   9.   Pooling and
Servicing Agreement, dated as of January 31, 2003, by and among Equity One ABS,
Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc. (MN), Equity
One Consumer Loan Company, Inc., Popular Financial Services, LLC and JPMorgan
Chase Bank.   10.   Pooling and Servicing Agreement, dated as of March 31, 2003,
by and among Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated,
Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc., Popular Financial
Services, LLC and JPMorgan Chase Bank.   11.   Pooling and Servicing Agreement,
dated as of June 30, 2003, by and among Equity One ABS, Inc., Equity One, Inc.,
Equity One, Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan
Company, Inc., Popular Financial Services, LLC and JPMorgan Chase Bank.   12.  
Pooling and Servicing Agreement, dated as of September 30, 2003, by and among
Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One,
Inc. (MN), Equity One Consumer Loan Company, Inc., Popular Financial Services,
LLC and JPMorgan Chase Bank.   13.   Pooling and Servicing Agreement, dated as
of December 31, 2003, by and among Equity One ABS, Inc., Equity One, Inc.,
Equity One, Incorporated, Popular Financial Services, LLC and JPMorgan Chase
Bank.   14.   Pooling and Servicing Agreement, dated as of March 31, 2004, by
and among Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated,
Popular Financial Services, LLC and JPMorgan Chase Bank.   15.   Pooling and
Servicing Agreement, dated as of June 30, 2004, by and among Equity One ABS,
Inc., Equity One, Inc., Equity One, Incorporated, Popular Financial Services,
LLC and JPMorgan Chase Bank.   16.   Pooling and Servicing Agreement, dated as
of August 31, 2004, by and among Popular ABS, Inc., Equity One, Inc., Equity
One, Incorporated, Popular Financial Services, LLC and JPMorgan Chase Bank.  
17.   Pooling and Servicing Agreement, dated as of October 31, 2004, by and
among Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC,
Equity One, Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan
Company, Inc., Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.  
18.   Pooling and Servicing Agreement, dated as of December 31, 2004, by and
among Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC,
Equity One, Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan
Company, Inc., Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.

4



--------------------------------------------------------------------------------



 



19.   Pooling and Servicing Agreement, dated as of March 1, 2005, by and among
Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.  
20.   Pooling and Servicing Agreement, dated as of June 1, 2005, by and among
Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC, Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.   21.   Pooling and
Servicing Agreement, dated as of August 1, 2005, by and among Popular ABS, Inc.,
Equity One, Inc., Popular Financial Funding, LLC, Popular Financial Services,
LLC and JPMorgan Chase Bank, N.A.   22.   Pooling and Servicing Agreement, dated
as of October 1, 2005, by and among Popular ABS, Inc., Equity One, Inc., Popular
Financial Funding, LLC, Popular Financial Services, LLC and JPMorgan Chase Bank,
N.A.   23.   Pooling and Servicing Agreement, dated as of December 1, 2005, by
and among Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   24.   Pooling
and Servicing Agreement, dated as of May 1, 2005, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   25.   Pooling
and Servicing Agreement, dated as of July 1, 2005, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   26.   Pooling
and Servicing Agreement, dated as of September 1, 2005, by and among Popular
ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   27.   Pooling
and Servicing Agreement, dated as of November 1, 2005, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   28.   Pooling
and Servicing Agreement, dated as of January 1, 2006, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc. (MN), Popular Financial Services, LLC and
JPMorgan Chase Bank, N.A.   29.   Pooling and Servicing Agreement, dated as of
March 1, 2006, by and among Popular ABS, Inc., Equity One, Inc., Popular
Financial Funding, LLC, Equity One, Incorporated, Equity One, Inc. (MN), Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.

5



--------------------------------------------------------------------------------



 



30.   Pooling and Servicing Agreement, dated as of June 1, 2006, by and among
Popular ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc.
(MN), Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   31.  
Pooling and Servicing Agreement, dated as of September 1, 2006, by and among
Popular ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc.
(MN), Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC
and JPMorgan Chase Bank, N.A.   32.   Pooling and Servicing Agreement, dated as
of November 1, 2006, by and among Popular ABS, Inc., Equity One, Inc., Equity
One, Incorporated, Equity One, Inc. (MN), Equity One Consumer Loan Company,
Inc., Popular Financial Services, LLC and The Bank of New York.   33.   Pooling
and Servicing Agreement, dated as of May 1, 2007, by and among Popular ABS,
Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc. (MN), Equity
One Consumer Loan Company, Inc., Popular Financial Services, LLC and Deutsche
Bank National Trust Company.

People’s Choice

34.   Amended and Restated Servicing Agreement, dated as of June 28, 2007, by
and among Equity One, Inc., Wells Fargo Bank, National Association, Popular
Mortgage Servicing, Inc., People’s Choice Home Loan Securities Trust
Series 2005-2 and HSBC Bank USA National Association.   35.   Sale and Servicing
Agreement, dated April 1, 2005 among People’s Choice Home Loan Securities Corp.,
as Depositor, People’s Choice Home Loan Securities Trust Series 2005-2, as
Issuer, People’s Choice Funding, Inc., as Seller, Wells Fargo Bank, N.A., as
Master Servicer and Securities Administrator, EMC Mortgage Corporation, as
Servicer, People’s Choice Home Loan, Inc., as Subservicer and HSBC Bank USA
National Association, as Indenture Trustee (as amended by the First Amendment to
the Sale and Servicing Agreement, dated June 28, 2007).   36.   Amended and
Restated Servicing Agreement, dated as of June 28, 2007, by and among Equity
One, Inc., Wells Fargo Bank, National Association, Popular Mortgage Servicing,
Inc., People’s Choice Home Loan Securities Trust Series 2005-3 and HSBC Bank USA
National Association.   37.   Sale and Servicing Agreement, dated June 1, 2005
among People’s Choice Home Loan Securities Corp., as Depositor, People’s Choice
Home Loan Securities Trust Series 2005-3, as Issuer, People’s Choice Funding,
Inc., as Seller, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, EMC Mortgage Corporation, as Servicer, People’s Choice Home Loan,
Inc., as Subservicer and HSBC Bank USA National Association, as Indenture
Trustee (as amended by the First Amendment to the Sale and Servicing Agreement,
dated June 28, 2007).   38.   Amended and Restated Servicing Agreement, dated as
of June 28, 2007, by and among Equity One, Inc., Wells Fargo Bank, National
Association, Popular Mortgage Servicing,

6



--------------------------------------------------------------------------------



 



    Inc., People’s Choice Home Loan Securities Trust Series 2005-4 and HSBC Bank
USA National Association.   39.   Sale and Servicing Agreement, dated October 1,
2005 among People’s Choice Home Loan Securities Corp., as Depositor, People’s
Choice Home Loan Securities Trust Series 2005-4, as Issuer, People’s Choice
Funding, Inc., as Seller, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator, EMC Mortgage Corporation, as Servicer, People’s Choice
Home Loan, Inc., as Subservicer and HSBC Bank USA National Association, as
Indenture Trustee (as amended by the First Amendment to the Sale and Servicing
Agreement, dated June 28, 2007).   40.   Amended and Restated Servicing
Agreement, dated as of June 28, 2007, by and among Equity One, Inc., Wells Fargo
Bank, N.A., Popular Mortgage Servicing, Inc. and HSBC Bank USA National
Association. [Series 2006-1]   41.   Pooling and Servicing Agreement, dated
July 1, 2006, among People’s Choice Home Loan Securities Corp., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and Securities Administrator, HSBC
Bank USA, National Association, as Trustee, EMC Mortgage Corporation, as
Servicer and People’s Choice Home Loan, Inc., as Seller and Subservicer (as
amended by the First Amendment to the Pooling and Servicing Agreement, dated
June 28, 2007). [Series 2006-1]

Nomura

42.   Pooling and Servicing Agreement, dated January 1, 2006, among Nomura Home
Equity Loan, Inc., as Depositor, Nomura Credit & Capital, Inc., as Sponsor,
Equity One, Inc., as Servicer, Wells Fargo Bank, National Association, as Master
Servicer and Securities Administrator, HSBC Bank USA, National Association, as
Trustee and Portfolio Surveillance Analytics, LLC, as Credit Risk Manager (with
respect to Sections 3.33 and 3.34 thereof). [Series 2006-FM1]   43.   Pooling
and Servicing Agreement, dated October 1, 2006, among Nomura Home Equity Loan,
Inc., as Depositor, Nomura Credit & Capital, Inc., as Sponsor, Equity One, Inc.,
as Servicer, Wells Fargo Bank, National Association, as Master Servicer and
Securities Administrator, HSBC Bank USA, National Association, as Trustee and
Wells Fargo Bank, National Association, as Credit Risk Manager (with respect to
Sections 3.33 thru 3.36 thereof). [Series 2006-FM2]   44.   Pooling and
Servicing Agreement, dated January 1, 2007, among Nomura Home Equity Loan, Inc.,
as Depositor, Nomura Credit & Capital, Inc., as Sponsor, Ocwen Loan Servicing,
LLC, Equity One, Inc., Select Portfolio Servicing, Inc. as Servicers, Wells
Fargo Bank, National Association, as Master Servicer and Securities
Administrator, HSBC Bank USA, National Association, as Trustee and Wells Fargo
Bank, National Association, as Credit Risk Manager (with respect to
Sections 3.33 thru 3.36 thereof). [Series 2007-2]   45.   Pooling and Servicing
Agreement, dated April 1, 2007, among Nomura Home Equity Loan, Inc., as
Depositor, Nomura Credit & Capital, Inc., as Sponsor, Ocwen Loan Servicing, LLC,
Equity One, Inc., as Servicers, Wells Fargo Bank, National Association,

7



--------------------------------------------------------------------------------



 



    as Master Servicer and Securities Administrator, HSBC Bank USA, National
Association, as Trustee and Wells Fargo Bank, National Association, as Credit
Risk Manager (with respect to Sections 3.33 thru 3.36 thereof). [Series 2007-3]
  46.   Pooling and Servicing Agreement, dated July 1, 2007, among Nomura Asset
Acceptance Corporation, as Depositor, Nomura Credit & Capital, Inc., as Seller,
GMAC Mortgage, LLC, as Servicer, Ocwen Loan Servicing, LLC as Servicer, Equity
One, Inc., as Servicer, HSBC Bank USA, National Association, as Trustee, Wells
Fargo Bank, National Association, as Securities Administrator, Master Servicer
and Custodian and OfficerTiger Global Real Estate Services, as Credit Risk
Manager. [Series 2007-S2]   47.   Flow Servicing Rights Purchase, Sale and
Servicing Agreement, dated as of January 1, 2006, between Equity One, Inc., as
Servicer and Nomura Credit & Capital, Inc., as Seller.

Related Agreements
Equity One

48.   Insurance and Indemnity Agreement, dated as of December 9, 1998, by and
among Ambac Assurance Corporation, Equity One, Inc., Equity One ABS, Inc. and
The Chase Manhattan Bank.   49.   Insurance and Indemnity Agreement, dated as of
August 19, 1999, by and among Ambac Assurance Corporation, Equity One, Inc.,
Equity One ABS, Inc. and The Chase Manhattan Bank.   50.   Insurance and
Indemnity Agreement, dated as of November 16, 2001, by and among Ambac Assurance
Corporation, Equity One, Inc., Equity One ABS, Inc. and JPMorgan Chase Bank.  
51.   Insurance and Indemnity Agreement, dated as of February 27, 2002, by and
among Ambac Assurance Corporation, Equity One, Inc., Equity One ABS, Inc. and
JPMorgan Chase Bank.   52.   Insurance and Indemnity Agreement, dated as of
April 30, 2002, by and among Ambac Assurance Corporation, Equity One, Inc.,
Equity One ABS, Inc. and JPMorgan Chase Bank.   53.   Letter Agreement, dated as
of June 10, 2002, by and among Mortgage Guaranty Insurance Corporation, Equity
One, Inc., Equity One, Inc. (MN), Equity One Consumer Loan Company, Inc., Equity
One, Incorporated, Popular Financial Services, LLC and J.P. Morgan Trust
Company, National Association.   54.   Letter Agreement, dated as of August 22,
2004, by and among Financial Security Assurance, Inc., Equity One ABS, Inc. and
Equity One, Inc.   55.   Letter Agreement, dated as of July 23, 2003, by and
among Mortgage Guaranty Insurance Corporation, Equity One, Inc., Equity One,
Inc. (MN), Equity One Consumer Loan Company, Inc., Equity One, Incorporated,
Popular Financial Services, LLC and J.P. Morgan Trust Company, National
Association.

8



--------------------------------------------------------------------------------



 



56.   Letter Agreement, dated as of October 28, 2003, by and among Mortgage
Guaranty Insurance Corporation, Equity One, Inc., Equity One, Inc. (MN), Equity
One Consumer Loan Company, Inc., Equity One, Incorporated, Popular Financial
Services, LLC and J.P. Morgan Trust Company, National Association.

People’s Choice

57.   Custodial Agreement, dated April 28, 2005, among HSBC Bank USA, National
Association, as Indenture Trustee, People’s Choice Home Loan Securities Corp.,
as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, Wells Fargo Bank, N.A., as Custodian, People’s Choice Home Loan
Securities Trust 2005-2, as Issuer, EMC Mortgage Corporation, as Servicer and
People’s Choice Home Loan, Inc., as Subservicer.   58.   Custodial Agreement,
dated July 1, 2005, among HSBC Bank USA, National Association, as Indenture
Trustee, People’s Choice Home Loan Securities Corp., as Depositor, Wells Fargo
Bank, N.A., as Master Servicer and Securities Administrator, Wells Fargo Bank,
N.A., as Custodian, People’s Choice Home Loan Securities Trust 2005-3, as
Issuer, EMC Mortgage Corporation, as Servicer and People’s Choice Home Loan,
Inc., as Subservicer.   59.   Custodial Agreement, dated October 26, 2005, among
HSBC Bank USA, National Association, as Indenture Trustee, People’s Choice Home
Loan Securities Corp., as Depositor, Wells Fargo Bank, N.A., as Master Servicer
and Securities Administrator, Wells Fargo Bank, N.A., as Custodian, People’s
Choice Home Loan Securities Trust 2005-4, as Issuer, EMC Mortgage Corporation,
as Servicer and People’s Choice Home Loan, Inc., as Subservicer.   60.  
Custodial Agreement, dated July 1, 2006, among HSBC Bank USA, National
Association, as Trustee, People’s Choice Home Loan Securities Corp., as
Depositor, Wells Fargo Bank, N.A., as Master Servicer, Securities Administrator
and Custodian, EMC Mortgage Corporation, as Servicer and People’s Choice Home
Loan, Inc., as Subservicer.

Nomura

61.   Custodial Agreement, dated January 1, 2006, among HSBC Bank USA, National
Association, as Trustee for the Nomura Home Equity Loan, Inc. Home Equity Loan
Trust, Series 2006-FM1, Wells Fargo Bank, N.A., as Custodian and Equity One,
Inc., as Servicer.   62.   Custodial Agreement, dated October 1, 2006, among
HSBC Bank USA, National Association, as Trustee for the Nomura Home Equity Loan,
Inc. Home Equity Loan Trust, Series 2006-FM2, Wells Fargo Bank, N.A., as
Custodian and Equity One, Inc., as Servicer.   63.   Custodial Agreement, dated
January 1, 2007, among HSBC Bank USA, National Association, as Trustee for the
Nomura Home Equity Loan, Inc. Home Equity Loan Trust, Series 2007-2, Wells Fargo
Bank, N.A., as Custodian, Equity One, Inc., as a Servicer, Ocwen Loan Servicing,
LLC, as a Servicer, Select Portfolio Servicing, Inc., as a Servicer, and Wells
Fargo Bank, N.A., as a Servicer.

9



--------------------------------------------------------------------------------



 



64.   Custodial Agreement, dated April 1, 2007 among HSBC Bank USA, National
Association, as Trustee for the Nomura Home Equity Loan, Inc. Home Equity Loan
Trust, Series 2007-3, Wells Fargo Bank, N.A., as Custodian, Equity One, Inc., as
a Servicer, Ocwen Loan Servicing, LLC, as a Servicer, and Wells Fargo Bank,
N.A., as a Servicer.   65.   Credit Risk Management Agreement, dated January 30,
2006, between Equity One, Inc., as Servicer and Portfolio Surveillance
Analytics, LLC, as Credit Risk Manager. [Series 2006-FM1]   66.  
Confidentiality Agreement, dated January 30, 2006, between Equity One, Inc., as
Servicer and Portfolio Surveillance Analytics, LLC, as Credit Risk Manager.
[Series 2006-FM1]   67.   Insurance and Indemnity Agreement, dated August 10,
2007, among XL Capital Assurance Inc., as Insurer, Nomura Credit & Capital,
Inc., as Seller, Nomura Asset Acceptance Corporation, as Depositor, Wells Fargo
Bank, N.A., as Securities Administrator and Master Servicer, HSBC Bank USA,
National Association, as Trustee, and Ocwen Loan Servicing, LLC, GMAC Mortgage,
LLC, and Equity One, Inc., as Servicers. [Series 2007-S2]

REO Property
Exhibit 1.1(c)(i) will be delivered to Purchasers within five Business Days of
the date of the Agreement.
Advances
Attached as Exhibit 1.1(c)(ii). Note: Principal and interest Advances are
advanced at the securitization trust level (on an aggregated pool basis rather
than at the individual loan level); corporate and escrow Advances are advanced
at the individual loan level.

10



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(d)
SERVICING FILE
Attached as Exhibit 1.1(d).

11



--------------------------------------------------------------------------------



 



Exhibit 1.1 (D) (i)( ii)
Advances (2)



 



--------------------------------------------------------------------------------



 



Prin-Int, Corporate and Escrow Advances
as of 7-31-08

                                                      Servicing Advances
07/31/08                                     UPB 07/31/08 per     P&I Advance  
  T/B Corp     T/B Escrow   Ownership   Investor   Deal Name / Vintage Year  
T/B     Spreadsheet     Advance     Advance  
Owned
  5   Equity One Inc.         278,263,323.75       N/A       2,952,256.56      
4,277,260.75  
Owned
  4   Equity One Inc.   Mix Use     8,215,078.24       N/A       39,609.96      
450,695.02  
Owned
  8   Equity One Inc.   1-4 Family     9,517,095.49       N/A       83,786.93  
    28,996.34  
Owned
  465   Equity One - Pledged         440,106,780.50       N/A       763,901.16  
    1,638,332.98  
Owned
  466   Equity One - Pledged         79,649,790.29       N/A       86,760.27    
  140,441.61  
Owned
  470   Equity One - Pledged         93,964,153.41       N/A       15,394.00    
  633,967.50  
Owned
  471   Equity One - Pledged         20,836,505.62       N/A       452.86      
97,120.90  
Owned
  45   HELOCS         152,040,610.93       N/A       56,223.55       0.00  
Owned
  46   HELOCS Post 2007         1,456,071.05       N/A       3,164.40       0.00
 
Owned
  20   PSF, LLC         35,020,057.36       N/A       72,881.74       125,100.31
 
Owned
  150   Popular Financial Services         5,665,679,69       N/A      
27,588.86       112,856.82  
Owned
  Various             0.00       N/A       5,953.69       0.00  
Owned
          Total     1,125,735,146.33       0.00       4,107,973.98      
7,504,772.23  
 
                                           
E-Loan
  10   E-Loan Warehouse         68,663,513.99       N/A       53,091.74      
3,710.77  
E-Loan
  11   E-Loan Warehouse - Sold         0.00       N/A       8,981.70       0.00
 
E-Loan
  40   Whole Loan Portfolio         352,290,238.65       N/A       42,963.78    
  144,841.96  
E-Loan
  41   HELOC Portfolio         474,236,869.16       N/A       55,954.65      
0.00  
 
                895,190,621.80       0.00       160,991.87       148,552.73    
 
BPNA
  Various   Portfolio         91,329,662.13       N/A       28,509.25      
213,146.73      
TPS
  Various   Whole Loan Servicing         5,161,430.08       N/A       204,425.37
      16,734.16    
Owned in Trust
  93   Equity One, Inc   2001-3     17,656,057.21       592,558.66      
230,505.72       359,342.35  
Owned in Trust
  94   Equity One, Inc   2002-1     17,888,887.07       471,542.59      
177,681.98       359,104.07  
Owned in Trust
  95   Equity One, Inc   2002-2     23,756,797.09       517,603.05      
125,585.38       299,884.33  
Owned in Trust
  96   Equity One, Inc   2002-3     23,146,391.92       122,234.43      
136,556.43       189,086.30  
Owned in Trust
  521   Popular Financial Services   2006-C     165,065,313.17      
2,848,051.81       341,805.33       972,039.44  
 
          Total     247,513,446.46       4,551,990.54       1,012,094.84      
2,179,436.49  
 
                                           
Gain on Sale
  55   Equity One, Inc   1999-1     10,496,003.51       409,771.63      
202,034.22       323,868.54  
Gain on Sale
  88   Equity One, Inc   1998-1     4,795,655.33       20,819.49       35,756.35
      83,857.12  
Gain on Sale
  97   Equity One, Inc   2002-4     28,966,024.52       339,734.91      
156,451.06       366,514.77  
Gain on Sale
  98   Equity One, Inc   2002-5     43,190,586.72       385,434.28      
259,826.53       385,501.96  
Gain on Sale
  500   Equity One, Inc   2003-1     49,811,032.63       1,480,743.73      
318,170.58       630,551.35  
Gain on Sale
  501   Equity One, Inc   2003-2     60,010,030.76       312,847.31      
249,180.04       406,782.88  
Gain on Sale
  502   Equity One, Inc   2003-3     89,313,306.33       1,318,982.22      
297,212.15       622,216.18  
Gain on Sale
  503   Equity One, Inc   2003-4     185,620,639.04       0.00       378,738.54
      627,914.13  
Gain on Sale
  504   Equity One, Inc   2004-1     214,477,990.30       774,372.67      
467,748.15       798,428.68  
Gain on Sale
  505   Equity One, Inc   2004-2     152,273,260.32       0.00       278,556.76
      523,613.65  
Gain on Sale
  506   Equity One, Inc   2004-3     188,857,541.83       1,345,278.39      
282,282.56       647,394.15  
Gain on Sale
  507   Equity One, Inc   2004-4     244,000,218.95       1,048,880.63      
279,884.92       684,705.10  
Gain on Sale
  508   Equity One, Inc   2004-5     213,433,335.45       1,565,319.39      
269,661.61       607,740.08  
Gain on Sale
  509   Equity One, Inc   2005-1     212,495,262.74       1,859,426.68      
363,197.92       731,486.29  
Gain on Sale
  510   Equity One, Inc   2005-2     220,175,147.60       710,407.66      
295,658.58       747,472.80  
Gain on Sale
  511   Equity One, Inc   2005-A     79,061,749.58       556,941.10      
161,230.92       394,855.66  
Gain on Sale
  512   Equity One, Inc   2005-3     278,360,010.33       768,107.61      
329,053.27       816,433.90  
Gain on Sale
  513   Equity One, Inc   2005-B     109,654,631.13       2,314,842.99      
301,319.36       848,430.13  
Gain on Sale
  514   Equity One, Inc   2005-4     206,453,794.14       2,431,692.31      
533,498.42       1,332,462.05  
Gain on Sale
  515   Equity One, Inc   2005-C     97,512,357.14       1,584,044.19      
236,474.49       568,040.19  
Gain on Sale
  516   Equity One, Inc   2005-5     388,434,699.80       5,586,482.71      
756,804.10       2,430,925.58  
Gain on Sale
  517   Equity One, Inc   2005-D     129,410,520.33       1,948,684.02      
265,029.94       649,479.50  
Gain on Sale
  518   Equity One, Inc   2005-6     290,903,845.81       5,838,864.13      
552,019.96       1,778,557.82  
Gain on Sale
  519   Equity One, Inc   2006-A     157,436,476.57       3,006,978.73      
390,267.39       793,305.07  
Gain on Sale
  520   Equity One, Inc   2006-B     143,683,616,65       3,833,735.40      
342,472.95       1,210,478.15  
Gain on Sale
  522   Popular Financial Services   2006-D     243,447,609.72      
1,328,494.19       414,248.74       1,188,575.08  
Gain on Sale
  523   Popular Financial Services   2006-E     190,768,615,39      
1,842,110.66       383,881.83       694,020.92  
Gain on Sale
  524   Popular Financial Services   2007-A     401,124,080.24      
3,372,844.50       600,476.05       1,287,702.03  
 
          Total     4,634,168,042.84       46,986,841.63       9,402,137.39    
  22,182,313.76  
 
                                           
Third Party Svc
  310   Nomura Assets   2006-FM1     407,783,667.09       15,689,396.50      
2,271,582.97       6,784,779.41  
Third Party Svc
  311   Nomura Assets   2006-FM2     806,541,193.97       23,505,872.65      
3,786,682.60       11,660,527.81  
Third Party Svc
  312   Nomura Assets   2007-3     760,048,619.63       15,268,843.71      
2,102,535.57       7,934,069.55  
Third Party Svc
  313   Nomura Assets   2007-2     41,266,029.37       1,501,618.58      
219,388.37       434,800.75  
Third Party Svc
  314   Nomura Assets   2007-52     25,443,847.08       404,394.03      
25,304.75       512.22  
Third Party Svc
  600   People’s Choice   PCHL 2005-2     229,897,976.50       10,452,218.04    
  2,200,068.13       6,375,641.25  
Third Party Svc
  601   People’s Choice   PCHL 2005-3     312,010,912.03       12,937,726.78    
  1,805,106.06       7,047,396.49  
Third Party Svc
  602   People’s Choice   PCHL 2005-4     448,116,294.64       16,592,268.24    
  2,739,324.26       9,395,234.70  
Third Party Svc
  603   People’s Choice   PCHL 2006-1     700,967,080.38       23,509,745.61    
  2,847,790.17       10,759,185.31  
 
          Total     3,732,075,620.69       119,862,084.14       17,997,782.88  
    60,392,147.49  
 
                                           
REO
  905   Inv 5 REO’s   Equity One, Inc.     44,141,510.48       N/A      
1,540,890.91       1,816,802.15  
REO
  910       Consumer Loan REO     5,388,347.37       N/A       188.01      
14,337.06  
REO
  920       PSF- LLC     493,137.56       N/A       18,387.60       16,147.15  
REO
  950       Popular Fin Services     1,131,968.32       N/A       25,811.09    
  20,680.26  
REO
  955   1999-1   Equity One, Inc.     36,180.11       N/A       4,320.80      
3,045.59  
REO
  988   1998-1   Equity One, Inc.     67,609.10       N/A       14,815.96      
7,983.34  
REO
  991   2001-1   Equity One, Inc. (Called)     0.00       N/A       150.00      
0.00  
REO
  993   2001-3   Equity One, Inc.     1,476,860.04       N/A       178,303.89  
    242,408.24  
REO
  994   2002-1   Equity One, Inc.     1,027,874.93       N/A       61,370.67    
  75,245.90  
REO
  995   2002-2   Equity One, Inc.     1,039,499.59       N/A       71,618.20    
  67,195.39  
REO
  996   2002-3   Equity One, Inc.     114,014.30       N/A       18,108.06      
11,675.40  
REO
  997   2002-4   Equity One, Inc.     1,006,952.27       N/A       87,992.55    
  61,151.44  
REO
  998   2002-5   Equity One, Inc.     1,829,490.61       N/A       157,172.19  
    152,938.88  
REO
  800   2003-1   Equity One, Inc.     2,412,623.95       N/A       167,840.31  
    262,039.76  
REO
  801   2003-2   Equity One, Inc.     2,637,299.92       N/A       146,183.09  
    211,184.95  
REO
  802   2003-3   Equity One, Inc.     3,293,267.53       N/A       164,700.42  
    190,803.40  
REO
  803   2003-4   Equity One, Inc.     5,879,877.15       N/A       235,903.52  
    326,496.28  
REO
  804   2004-1   Equity One, Inc,     5,652,187.15       N/A       310,330.24  
    262,935.25  
REO
  805   2004-2   Equity One, Inc.     4,636,914.84       N/A       212,917.38  
    208,987.19  
REO
  806   2004-3   Equity One, Inc.     4,594,370.01       N/A       184,939.25  
    202,679.95  
REO
  807   2004-4   Equity One, Inc.     5,175,568.35       N/A       204,734.04  
    245,291.42  
REO
  808   2004-5   Equity One, Inc.     7,364,570.98       N/A       285,292.20  
    258,463.46  
REO
  809   2005-1   Equity One, Inc.     7,596,324.05       N/A       294,744.49  
    339,707.22  
REO
  810   2005-2   Equity One, Inc.     5,453,780.74       N/A       179,477.25  
    207,413.96  
REO
  811   2005-A   Equity One, Inc.     2,653,507.32       N/A       74,972.96    
  77,079.43  
REO
  812   2005-3   Equity One, Inc.     11,400,441.56       N/A       288,444.18  
    340,609.67  
REO
  813   2005-B   Equity One, Inc.     5,076,126.25       N/A       169,811.68  
    179,485.50  
REO
  814   2005-4   Equity One, Inc.     15,384,841.00       N/A       388,585.04  
    444,166.91  
REO
  815   2005-C   Equity One, Inc.     5,650,575.39       N/A       104,591.59  
    130,937.80  
REO
  816   2005-5   Equity One, Inc.     24,884,678.42       N/A       597,829.31  
    689,618.19  
REO
  817   2005-D   Equity One, Inc.     7,745,309.47       N/A       186,452.30  
    147,291.20  
REO
  818   2005-6   Equity One, Inc.     28,212,102.75       N/A       591,703.71  
    759,367.35  
REO
  819   2006-A   Equity One, Inc.     10,951,546.43       N/A       303,630.70  
    322,362.55  
REO
  820   2006-B   Equity One, Inc.     13,490,051.02       N/A       294,347.65  
    436,323.43  
REO
  821   2006-C   Popular Financial Services     11,383,921.02       N/A      
252,239.59       291,766.99  
REO
  822   2006-E   Popular Financial Services     17,249,613.38       N/A      
352,543.96       317,516.08  
REO
  823   2007-A   Popular Financial Services     9,399,129.82       N/A      
203,170.48       150,741.77  
 
          Total     275,932,073.18       0.00       8,374,515.27      
9,492,880.51  
 
                                           
 
          Grand Total     11,007,106,043.51       170,399,916.21      
41,288,430.85       102,129,984.10  

 



--------------------------------------------------------------------------------



 



Exhibit 1.1 (E)
Servicing File

 



--------------------------------------------------------------------------------



 



Exhibit 1.1 (E)
Underwriting Closing File

 



--------------------------------------------------------------------------------



 



PMSI/Loan Servicing File
PMSI LOAN FILE

         
APPRAISAL
       
 
  Appraisal    
 
       
 
  Appraisal Miscellaneous  
Survey
 
      Survey Affidavit
 
      Appraisal Assignment Letter
 
      Termite Inspection
 
      Automated Valuation Report/DISSCO
 
      Certificate of Occupancy
 
       
CREDIT
       
 
  Credit Documents  
Credit Explanation Letter
 
      Credit Reference Letter
 
      Credit Report
 
      Credit Reverification
 
      Verification of Mortgage/Loan/Rent
 
      Mortgage History Letter
 
      Payoff Statements
 
       
INCOME
       
 
  Income Documents  
Bank Statements
 
      Verification of Employment
 
      Income Worksheet
 
      Gift Letters
 
      Gift Reverification
 
      Verification of Deposits
 
      Verification of Income
 
      Asset Reverification
 
      Explanation Letter (Income/Employment)
 
      Business Licenses
 
       
APPLICATION
       
 
  Application Documents  
Initial 1003/ Loan Application
 
      Divorce Decree/Separation Agreement
 
       
LEGAL
       
 
  Legal Documents  
Good Faith Estimate
 
      Disclosure Certification
 
      Privacy Policy
 
      RESPA Third Party Disclosure
 
      US Patriot Act Disclosure
 
      Existing Mortgage/Note (Open Lion)
 
      Prior Bankruptcy Filed/Discharge Papers
 
      Proof of Prior Loan Satisfaction
 
      Proof of Sale of Prior Property (HUD1)
 
      Property Deed
 
      Sales/Lease Agreement
 
      Broker Disclosures
 
      Initial Truth-In-Lending
 
      Initial Servicing Disclosure Statement
 
      Initial State Disclosures
 
       
 
  IRS W9    
 
       
 
  4506 Authorization    
 
      IRS Form 4506-T
 
       
 
  Miscellaneous Documents  
Post Closing Checklist
 
      Servicing Loan Input Information
 
      Audit Checklist
 
      Broker Agreement
 
      Broker Fee Sheet
 
      Broker’s Price Opinion
 
      Closing Instructions
 
      Deficiency Notice
 
      Existing Loan Payoff Statements
 
      Interest Rate Lock-in Agreement
 
      Loan Approval Sheets
 
      Loan Commitment
 
      LSAMS Correction Notice
 
      Miscellaneous/Unassigned Documents
 
      Pre-Closing Checklists
 
      Wiring Instructions
 
      Request for Wire Transfer
 
      Underwriting Worksheet - Form 1008/MU DSC
 
       
COLLATERAL DOCUMENTS
       
 
  Note    
 
      Prepayment Rider
 
      Note Addendum
 
      Balloon Note Rider
 
      Loan Modification
 
       
 
  NY CEMA Documents    
 
       
 
  Title Policy    
 
      Title Commitment/Search
 
      Closing Protection Letter
 
      Name Affidavit

 



--------------------------------------------------------------------------------



 



         
 
  Mortgage/Deed of Trust    
 
      Balloon Mortgage Rider
 
      PUD Rider
 
      CONDO Rider
ARM Rider
 
      Second Home Rider
 
      1 to 4 Family Rider
 
      Legal Description
 
       
 
  Business Entity Loans    
 
      Borrowing Resolution
 
      Business Entity Officers List
 
      Business Loan Agreement
 
      Certificate of Good Standing
 
      Certificate of Incorporation/Formation for Business Entity
 
      Guarantee of Payment/Personal Guarantee
 
      Corporate By-Laws
 
      Security Agreement and Assignment of Permits and Approvals
 
      Hold Harmless Agreement
 
      Environmental Responsibility Agreement
 
       
COMPLIANCE DOCUMENTS
       
 
  Right to Cancel    
 
  Final Truth-In-Lending    
 
  Final 1003/Loan App    
 
  Power of Attorney    
 
  HUD-1 Settlement Statement    
 
  Section 32 Worksheet    
 
  High Cost Testing    
 
      State High Cost Worksheet
 
      Borrower’s Certificate of Reasonable Tangible Net Benefit
 
      Federal High Cost Testing
 
      FHLMC/FNMA High Cost Testing
 
       
ADDITIONAL CLOSING
DOCUMENTS
       
 
  Additional Closing Documents    
 
      HMDA Worksheet
 
      Copy of ID/Certification
 
      Owner Occupancy Affidavit
 
      Errors and Omissions Agreement
 
      First Payment Letter
 
      Important Application Notices
 
      NC Notice of Information/Am
 
      Affidavit of Title
 
      Automatic Payment Authorization Form
 
      Borrower’s Certification and Authorization
 
      Joint Credit Acknowledgement
 
      Notice of Assignment, Sale or Transfer of Servicing Rights
 
      Notice of Information/Amortization (NC only)
 
      Notice of Negative Information
Notice of Right to Counsel
 
      Notice to Applicant of Right to Receive Appraisal
Repair Escrow Agreement
 
      Draw Schedule
 
      Bank Power of Attorney
 
      Bank W-9
 
      Affiliated Business Arrangement Disclosure
State Specific Disclosures
 
      Mortgage Servicing Transfer Disclosure
 
      Assignment of Leases/Rents
 
       
ESCROW
       
 
  Escrow Documents    
 
      Escrow Account Disclosure Statement
 
      Escrow Waiver
 
      Flood Notification
 
      Homeowners Insurance Verification and Authorization
 
      Insurance Policy/Declaration Page
 
      LOL Flood Certification
 
      Tax Information Sheet
 
      Tax Authorization
 
      PMI Certificate

 



--------------------------------------------------------------------------------



 



Exhibit 1.1 (E)
Servicing Correspondence

 



--------------------------------------------------------------------------------



 



         
BORROWER CORRESPONDENCE
       
 
       
 
  Borrower Correspondence
Trailing Doc    
 
       
 
      Third Party Authorization
 
      Death Certificate
 
      Marriage License/Divorce Decree
 
       
 
  Service Members Relief Act    
 
      Request for Relief/Service Orders
 
      Approval/Denial Letter
 
       
 
  Account Corrections    
 
      Payment Change Notice
 
      Credit Correction
 
       
 
  Written Correspondence    
 
      Name Change
 
      Address Change
 
      Deferment Request/Payment Arrangement
 
      Prepayment Penalty Waiver Request
 
      Request for File Documents
 
       
 
  Escrow Correspondence    
 
      Request for Escrow Set Up
 
      Request for Escrow Waiver
 
      Escrow Shortage Hardship Request
 
       
 
  Customer Disputes    
 
      Late Charge Waiver
 
      Credit Dispute
 
      Payment Application Research
 
      Escrow Processing Dispute
 
      Prepayment Penalty Dispute
 
       
 
  Legal/Compliance/QC Complaints    
 
      Fraud Notification
 
      Attorney Correspondence
 
      Notice to Appear
 
      Official Notice of Complaint

 



--------------------------------------------------------------------------------



 



         
HAZARD LOSS
       
 
  Hazard Loss Signed Suspense Agreement   Hazard Loss Signed Suspense Agreement
 
  Hazard Loss Claim Check   Hazard Loss Claim Check
 
  Hazard Loss Claim Information   Hazard Loss Claim Information
 
  Hazard Loss Contractor Information   Hazard Loss Contractor Information
 
  Fire Marshall’s Report   Fire Marshall’s Report
 
  Hazard Loss Draw Checks   Hazard Loss Draw Checks
 
  Hazard Loss Correspondence   Hazard Loss Correspondence
 
  Hazard Loss Inspection Results   Hazard Loss Inspection Results
 
  Miscellaneous Hazard Loss Correspondence   Miscellaneous Hazard Loss
Correspondence
 
       
PARTIAL RELEASE
       
 
  Request for Partial Release   Request for Partial Release
 
  Partial Release Agreement of Sale   Partial Release Agreement of Sale
 
  Letter of Intent for Partial Release   Letter of Intent for Partial Release
 
  Partial Release Document   Partial Release Document
 
  Partial Release Correspondence Receipts   Partial Release Correspondence
Receipts

 



--------------------------------------------------------------------------------



 



Exhibit 1.1 (E)
Default Correspondence

 



--------------------------------------------------------------------------------



 



DEFAULT

             
LOSS MITIGATION DOCUMENTS
           
 
      RBO Documents    
 
          Financial Package
 
          RBO Proposal
 
          RBO Acceptance Letter
 
          RBO Proposed Amortization
 
           
 
      Short Sale/Deed-In-Lieu Documents    
 
          Net Sheet/HUD 1
 
          Purchase Offer Agreement
 
          Financial Package
 
          Borrower Credit Report Update
 
          Investor Short Sale Approval
 
          Short Sale Analysis
 
          Current Loan Payoff Statement
 
          Posting Sheet/Charge Off
 
          Broker’s Price Opinion
 
          Stipulation/Forbearance Plan
 
          Second Lien Equity Analysis
 
           
 
      Borrower Correspondence Loss Mitigation    
 
           
FORECLOSURE
           
 
  ATTORNEY REFERRAL DOCUMENTS        
 
      Note    
 
          Prepayment Rider
 
          Note Addendum
 
          Balloon Note Rider
 
          Loan Modification    
 
      Mortgage/Deed of Trust    
 
          Balloon Mortgage Rider
 
          PUD Rider
 
          CONDO Rider
 
          ARM Rider
 
          Second Home Rider
 
          1 to 4 Family Rider
 
          Legal Description    
 
      Title Policy    
 
          Title Commitment/Search
 
          Closing Protection Letter
 
          Name Affidavit
 
      Power of Attorney        
 
      HUD-1 Settlement Statement        
 
      Appraisal        
 
      NY CEMA Documents        
 
      Application Documents    
 
          Initial 1003/ Loan Application
 
          Divorce Decree/Separation Agreement
 
  MISCELLANEOUS REFERRAL DOCS        
 
      Referral Documents      
 
      Business Entity Loans    
 
          Borrowing Resolution
 
          Business Entity Officers List
 
          Business Loan Agreement
 
          Certificate of Good Standing
 
          Certificate of Incorporation/Formation for Business Entity
Guarantee of Payment/Personal Guarantee
 
          Corporate By-Laws
 
          Security Agreement and Assignment of Permits and Approvals
 
          Hold Harmless Agreement
 
          Environmental Responsibility Agreement
 
  TRAILING FORECLOSURE DOCS        
 
      Trailing Foreclosure Documents    
 
           
 
  BIDDING INSTRUCTIONS        
 
      Bidding instructions    
 
           
 
  332 LIQUIDATION        
 
      332 Liquidation    
 
           
 
  FC - VENDOR UPLOAD        
 
      Vendor Upload - FC - AL    
 
      Vendor Upload - FC - AK    
 
      Vendor Upload - FC - AZ    
 
      Vendor Upload - FC - AR    
 
      Vendor Upload - FC - CA    
 
      Vendor Upload - FC - CO    
 
      Vendor Upload - FC - CT    
 
      Vendor Upload - FC - DE    
 
      Vendor Upload - FC - DC    
 
      Vendor Upload - FC - FL    
 
      Vendor Upload - FC - GA    
 
      Vendor Upload - FC - HI    
 
      Vendor Upload - FC - ID    
 
      Vendor Upload - FC - IL    
 
      Vendor Upload - FC - IN    
 
      Vendor Upload - FC - IA    
 
      Vendor Upload - FC - KS    
 
      Vendor Upload - FC - KY    
 
      Vendor Upload - FC - LA    
 
      Vendor Upload - FC - ME    
 
      Vendor Upload - FC - MD    
 
      Vendor Upload - FC - MA    
 
      Vendor Upload - FC - MI    
 
      Vendor Upload - FC - MN    
 
      Vendor Upload - FC - MS    
 
      Vendor Upload - FC - MO    
 
      Vendor Upload - FC - MT    
 
      Vendor Upload - FC - NE    
 
      Vendor Upload - FC - NV    

 



--------------------------------------------------------------------------------



 



             
 
      Vendor Upload - FC - NH    
 
      Vendor Upload - FC - NJ    
 
      Vendor Upload - FC - NM    
 
      Vendor Upload - FC - NY    
 
      Vendor Upload - FC - NC    
 
      Vendor Upload - FC - ND    
 
      Vendor Upload - FC - OH    
 
      Vendor Upload - FC - OK    
 
      Vendor Upload - FC - OR    
 
      Vendor Upload - FC - PA    
 
      Vendor Upload - FC - RI    
 
      Vendor Upload - FC - SC    
 
      Vendor Upload - FC - SD    
 
      Vendor Upload - FC - TN    
 
      Vendor Upload - FC - TX    
 
      Vendor Upload - FC - UT    
 
      Vendor Upload - FC - VT    
 
      Vendor Upload - FC - VA    
 
      Vendor Upload - FC - WA    
 
      Vendor Upload - FC - WV    
 
      Vendor Upload - FC - WI    
 
      Vendor Upload - FC - WY        
REO TRAILING DOCUMENTS
           
 
      REO Documents    
 
          Broker’s Price Opinion
 
          Risk/Offer Analysis
 
          Market Analysis
 
          Liquidations
 
          Referral Form
 
          Insurance Claims
 
          Property Preservation    
BANKRUPTCY DOCUMENTS
           
 
  CHAPTER 7        
 
      Chapter 7    
 
          Statement of Intention
 
          Discharge
 
          Miscellaneous Documents
 
          Notices
 
          Correspondence    
 
  CHAPTER 11        
 
      Chapter 11    
 
          Disclosure Statement
 
          Proof of Claim
 
          Plan
 
          Miscellaneous Documents
 
          Notices
 
          Correspondence    
 
  CHAPTER 13        
 
      Chapter 13    
 
          Proof of Claim
 
          Proof of Claim Objection
 
          Plan
 
          Plan Objection
 
          Stips
 
          Contested Matter
 
          Discharge
 
          Motion for Relief
 
          Relief Order
 
          Dismissal
 
          Miscellaneous Documents
 
          Correspondence
 
          Notices    
 
  BK - VENDOR UPLOAD        
 
      Vendor Upload - BK - AL    
 
      Vendor Upload - BK - AK    
 
      Vendor Upload - BK - AZ    
 
      Vendor Upload - BK - AR    
 
      Vendor Upload - BK - CA    
 
      Vendor Upload - BK - CO    
 
      Vendor Upload - BK - CT    
 
      Vendor Upload - BK - DE    
 
      Vendor Upload - BK - DC    
 
      Vendor Upload - BK - FL    
 
      Vendor Upload - BK - GA    
 
      Vendor Upload - BK - HI    
 
      Vendor Upload - BK - ID    
 
      Vendor Upload - BK - IL    
 
      Vendor Upload - BK - IN    
 
      Vendor Upload - BK - IA    
 
      Vendor Upload - BK - KS    
 
      Vendor Upload - BK - KY    
 
      Vendor Upload - BK - LA    
 
      Vendor Upload - BK - ME    
 
      Vendor Upload - BK - MD    
 
      Vendor Upload - BK - MA    
 
      Vendor Upload - BK - MI    
 
      Vendor Upload - BK - MN    
 
      Vendor Upload - BK - MS    
 
      Vendor Upload - BK - MO    
 
      Vendor Upload - BK - MT    
 
      Vendor Upload - BK - NE    
 
      Vendor Upload - BK - NV    
 
      Vendor Upload - BK - NH    
 
      Vendor Upload - BK - NJ    
 
      Vendor Upload - BK - NM    
 
      Vendor Upload - BK - NY    
 
      Vendor Upload - BK - NC    
 
      Vendor Upload - BK - ND    
 
      Vendor Upload - BK - OH    
 
      Vendor Upload - BK - OK    

 



--------------------------------------------------------------------------------



 



             
 
      Vendor Upload - BK - OR    
 
      Vendor Upload - BK - PA    
 
      Vendor Upload - BK - RI    
 
      Vendor Upload - BK - SC    
 
      Vendor Upload - BK - SD    
 
      Vendor Upload - BK - TN    
 
      Vendor Upload - BK - TX    
 
      Vendor Upload - BK - UT    
 
      Vendor Upload - BK - VT    
 
      Vendor Upload - BK - VA    
 
      Vendor Upload - BK - WA    
 
      Vendor Upload - BK - WV    
 
      Vendor Upload - BK - WI    
 
      Vendor Upload - BK - WY        
QC TRAILING DOCUMENTS
           
 
      QC Residual Documents    
 
          QC Ordered Automated Valuation Report/DISSCO
 
          QC Ordered Broker’s Price Opinion
 
          QC ordered Field Review
 
          QC Pulled Credit Report
 
          BOSS Loan Summary
 
          Brooks TILA Testing
 
          Conversation Log
 
          Employment/Income Reverification
 
          Field Review
 
          File Variation Letter
 
          Internet Search
 
          Miscellaneous QC Documents
 
          Purchase Reverification
 
          Rent Roll
 
          Residual File Log Sheet
 
          Resolution Form
 
          Suspect Documents
 
          System Certifications
 
          System Comments
Application Reverification
 
          HUD1 Reverification
 
          Affiliated Business Arrangement Disclosure
 
          State Specific Disclosures

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(a)(ii)*
RMBS ASSETS
The economic residual interests in each of the following trusts:

                      Inv #  
Depositor
  Security Issue #   Tranche   CUSIP   55  
Equity One ABS, Inc.
  Series 1999-1               88  
Equity One ABS, Inc.
  Series 1998-1               93  
Equity One ABS, Inc.
  Series 2001-3               94  
Equity One ABS, Inc.
  Series 2002-1               95  
Equity One ABS, Inc.
  Series 2002-2               96  
Equity One ABS, Inc.
  Series 2002-3               97  
Equity One ABS, Inc.
  Series 2002-4               98  
Equity One ABS, Inc.
  Series 2002-5               500  
Equity One ABS, Inc.
  Series 2003-1               501  
Equity One ABS, Inc.
  Series 2003-2               502  
Equity One ABS, Inc.
  Series 2003-3               503  
Equity One ABS, Inc.
  Series 2003-4               504  
Equity One ABS, Inc.
  Series 2004-1               505  
Equity One ABS, Inc.
  Series 2004-2               506  
Equity One ABS, Inc.
  Series 2004-3               507  
Equity One ABS, Inc.
  Series 2004-4               508  
Popular ABS, Inc.
  Series 2004-5               509  
Popular ABS, Inc.
  Series 2005-1               510  
Popular ABS, Inc.
  Series 2005-2               511  
Popular ABS, Inc.
  Series 2005-A               512  
Popular ABS, Inc.
  Series 2005-3            

12



--------------------------------------------------------------------------------



 



                      Inv #  
Depositor
  Security Issue #   Tranche   CUSIP   513  
Popular ABS, Inc.
  Series 2005-B                 514  
Popular ABS, Inc.
  Series 2005-4                 515  
Popular ABS, Inc.
  Series 2005-C                 516  
Popular ABS, Inc.
  Series 2005-5                 517  
Popular ABS, Inc.
  Series 2005-D                 518  
Popular ABS, Inc.
  Series 2005-6                 519  
Popular ABS, Inc.
  Series 2006-A                 520  
Popular ABS, Inc.
  Series 2006-B                 521  
Popular ABS, Inc.
  Series 2006-C                 522  
Popular ABS, Inc.
  Series 2006-D                 523  
Popular ABS, Inc.
  Series 2006-E                 524  
Popular ABS, Inc.
  Series 2007-A            

 

*   A revised Schedule 2.1(a)(ii), which will include the names of the relevant
tranche and CUSIP number for each RMBS Asset, will be delivered to Purchasers
within five Business Days of the date of the Agreement.

13



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
NON-CONTRAVENTION
Absent Consent in accordance with the terms thereof, the performance of this
Agreement may result in violation or breach of, or result in a default under,
the following agreements:

1.   Amended and Restated Master Repurchase Agreement, dated as of November 21,
2007, by and among DB Structured Products, Inc., Equity One, Incorporated,
Equity One, Inc., Equity One, Inc., Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and E-Loan, Inc.   2.   Master Repurchase
Agreement, dated as of November 30, 2007, by and among Citigroup Global Markets
Realty Corp., Equity One, Incorporated, Equity One, Inc., Equity One, Inc.,
Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC,
Popular, Inc. and Popular North America, Inc.

14



--------------------------------------------------------------------------------



 



SCHEDULE 4.4(b)
SELLER CONSENTS
Pooling and Servicing Agreements
Equity One

3.   Pooling and Servicing Agreement, dated as of November 30, 1998, by and
among Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity
One Mortgage Company, Equity One Mortgage, Inc., Equity One, Inc., Equity One
Consumer Loan Company, Inc., Equity One of West Virginia, Inc., Equity One
Mortgage, Inc. and The Chase Manhattan Bank.   4.   Pooling and Servicing
Agreement, dated as of July 31, 1999, by and among Equity One ABS, Inc., Equity
One, Inc., Equity One, Incorporated, Equity One Mortgage Company, Equity One
Mortgage, Inc., Equity One, Inc., Equity One Consumer Loan Company, Inc., Equity
One of West Virginia, Inc., Equity One Mortgage, Inc. and The Chase Manhattan
Bank.   5.   Pooling and Servicing Agreement, dated as of October 31, 2001, by
and among Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated,
Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular Financial
Services, LLC and JPMorgan Chase Bank.   6.   Pooling and Servicing Agreement,
dated as of January 31, 2002, by and among Equity One ABS, Inc., Equity One,
Inc., Equity One, Incorporated, Equity One, Inc., Equity One Consumer Loan
Company, Inc., Popular Financial Services, LLC and JPMorgan Chase Bank.   7.  
Pooling and Servicing Agreement, dated as of March 31, 2002, by and among Equity
One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc.,
Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC and
JPMorgan Chase Bank.   8.   Pooling and Servicing Agreement, dated as of
April 30, 2002, by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular
Financial Services, LLC and JPMorgan Chase Bank.   9.   Pooling and Servicing
Agreement, dated as of July 31, 2002, by and among Equity One ABS, Inc., Equity
One, Inc., Equity One, Incorporated, Equity One, Inc., Equity One Consumer Loan
Company, Inc., Popular Financial Services, LLC and JPMorgan Chase Bank.   10.  
Pooling and Servicing Agreement, dated as of September 30, 2002, by and among
Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One,
Inc., Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC,
Federal Home Loan Mortgage Corporation and JPMorgan Chase Bank.



15



--------------------------------------------------------------------------------



 



11.   Pooling and Servicing Agreement, dated as of January 1, 2003, by and among
Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One,
Inc., Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC
and JPMorgan Chase Bank.   12.   Pooling and Servicing Agreement, dated as of
March 31, 2003, by and among Equity One ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular
Financial Services, LLC and JPMorgan Chase Bank.   13.   Pooling and Servicing
Agreement, dated as of June 30, 2003, by and among Equity One ABS, Inc., Equity
One, Inc., Equity One, Incorporated, Equity One, Inc., Equity One Consumer Loan
Company, Inc., Popular Financial Services, LLC and JPMorgan Chase Bank.   14.  
Pooling and Servicing Agreement, dated as of September 30, 2003, by and among
Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One,
Inc., Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC
and JPMorgan Chase Bank.   15.   Pooling and Servicing Agreement, dated as of
December 31, 2003, by and among Equity One ABS, Inc., Equity One, Inc., Equity
One, Incorporated, Popular Financial Services, LLC and JPMorgan Chase Bank.  
16.   Pooling and Servicing Agreement, dated as of March 31, 2004, by and among
Equity One ABS, Inc., Equity One, Inc., Equity One, Incorporated, Popular
Financial Services, LLC and JPMorgan Chase Bank.   17.   Pooling and Servicing
Agreement, dated as of January 30, 2004, by and among Equity One ABS, Inc.,
Equity One, Inc., Equity One, Incorporated, Popular Financial Services, LLC and
JPMorgan Chase Bank.   18.   Pooling and Servicing Agreement, dated as of
August 31, 2004, by and among Popular ABS, Inc., Equity One, Inc., Equity One,
Incorporated, Popular Financial Services, LLC and JPMorgan Chase Bank.   19.  
Pooling and Servicing Agreement, dated as of October 31, 2004, by and among
Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.   20.   Pooling and
Servicing Agreement, dated as of December 31, 2004, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.   21.   Pooling and
Servicing Agreement, dated as of March 1, 2005, by and among Popular ABS, Inc.,
Equity One, Inc., Popular Financial Funding, LLC, Equity One, Incorporated,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.



16



--------------------------------------------------------------------------------



 



22.   Pooling and Servicing Agreement, dated as of June 1, 2005, by and among
Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC, Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.   23.   Pooling and
Servicing Agreement, dated as of August 1, 2005, by and among Popular ABS, Inc.,
Equity One, Inc., Popular Financial Funding, LLC, Popular Financial Services,
LLC and JPMorgan Chase Bank, N.A.   24.   Pooling and Servicing Agreement, dated
as of October 1, 2005, by and among Popular ABS, Inc., Equity One, Inc., Popular
Financial Funding, LLC, Popular Financial Services, LLC and JPMorgan Chase Bank,
N.A.   25.   Pooling and Servicing Agreement, dated as of December 1, 2005, by
and among Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC,
Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.   26.   Pooling
and Servicing Agreement, dated as of May 1, 2005, by and among Popular ABS,
Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.   27.   Pooling and
Servicing Agreement, dated as of July 1, 2005, by and among Popular ABS, Inc.,
Equity One, Inc., Popular Financial Funding, LLC, Equity One, Incorporated,
Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular Financial
Services, LLC and JPMorgan Chase Bank, N.A.   28.   Pooling and Servicing
Agreement, dated as of September 1, 2005, by and among Popular ABS, Inc., Equity
One, Inc., Popular Financial Funding, LLC, Equity One, Incorporated, Equity One,
Inc., Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC
and JPMorgan Chase Bank, N.A.   29.   Pooling and Servicing Agreement, dated as
of November 1, 2005, by and among Popular ABS, Inc., Equity One, Inc., Popular
Financial Funding, LLC, Equity One, Incorporated, Equity One, Inc., Equity One
Consumer Loan Company, Inc., Popular Financial Services, LLC and JPMorgan Chase
Bank, N.A.   30.   Pooling and Servicing Agreement, dated as of January 1, 2006,
by and among Popular ABS, Inc., Equity One, Inc., Popular Financial Funding,
LLC, Equity One, Incorporated, Equity One, Inc., Equity One Consumer Loan
Company, Inc., Popular Financial Services, LLC and JPMorgan Chase Bank, N.A.  
31.   Pooling and Servicing Agreement, dated as of March 1, 2006, by and among
Popular ABS, Inc., Equity One, Inc., Popular Financial Funding, LLC, Equity One,
Incorporated, Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular
Financial Services, LLC and JPMorgan Chase Bank, N.A.   32.   Pooling and
Servicing Agreement, dated as of June 1, 2006, by and among Popular ABS, Inc.,
Equity One, Inc., Equity One, Incorporated, Equity One, Inc., Popular Financial
Services, LLC and JPMorgan Chase Bank, N.A.



17



--------------------------------------------------------------------------------



 



33.   Pooling and Servicing Agreement, dated as of September 1, 2006, by and
among Popular ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One,
Inc., Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC
and JPMorgan Chase Bank, N.A.

34.   Pooling and Servicing Agreement, dated as of November 1, 2006, by and
among Popular ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One,
Incorporated, Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular
Financial Services, LLC and The Bank of New York.

35.   Pooling and Servicing Agreement, dated as of May 1, 2007, by and among
Popular ABS, Inc., Equity One, Inc., Equity One, Incorporated, Equity One, Inc.,
Equity One Consumer Loan Company, Inc., Popular Financial Services, LLC and
Deutsche Bank National Trust Company.

People’s Choice

36.   Amended and Restated Servicing Agreement, dated as of June 28, 2007, by
and among Equity One, Inc., Wells Fargo Bank, National Association, Popular
Mortgage Servicing, Inc., People’s Choice Home Loan Securities Trust
Series 2005-2 and HSBC Bank USA National Association.

37.   Amended and Restated Servicing Agreement, dated as of June 28, 2007, by
and among Equity One, Inc., Wells Fargo Bank, National Association, Popular
Mortgage Servicing, Inc., People’s Choice Home Loan Securities Trust
Series 2005-3 and HSBC Bank USA National Association.

38.   Amended and Restated Servicing Agreement, dated as of June 28, 2007, by
and among Equity One, Inc., Wells Fargo Bank, National Association, Popular
Mortgage Servicing, Inc., People’s Choice Home Loan Securities Trust
Series 2005-4 and HSBC Bank USA National Association.

39.   Amended and Restated Servicing Agreement, dated as of June 28, 2007, by
and among Equity One, Inc., Wells Fargo Bank, N.A., Popular Mortgage Servicing,
Inc. and HSBC Bank USA National Association.

40.   Pooling and Servicing Agreement, dated as of July 1, 2006, by and among
People’s Choice Home Loan Securities Crop., Wells Fargo Bank, N.A., EMC Mortgage
Corporation, People’s Choice Home Loan, Inc. and HSBC Bank USA National
Association (as amended by the First Amendment to the Pooling and Servicing
Agreement, dated as of June 28, 2007).

Nomura

41.   Pooling and Servicing Agreement, dated as of January 1, 2006, by and among
Nomura Home Equity Loan, Inc., Nomura Credit & Capital, Inc., Equity One, Inc.,
Wells Fargo Bank, National Association and HSBC Bank USA, National Association.

42.   Pooling and Servicing Agreement, dated as of October 1, 2006, by and among
Nomura Home Equity Loan, Inc., Nomura Credit & Capital, Inc., Equity One, Inc.,
Wells Fargo

18



--------------------------------------------------------------------------------



 



    Bank, National Association and HSBC Bank USA, National Association.   43.  
Pooling and Servicing Agreement, dated as of January 1, 2007, by and among
Nomura Home Equity Loan, Inc., Nomura Credit & Capital, Inc., Ocwen Loan
Servicing, LLC, Equity One, Inc., Select Portfolio Servicing, Inc., Wells Fargo
Bank, National Association and HSBC Bank USA, National Association.   44.  
Pooling and Servicing Agreement, dated as of April 1, 2007, by and among Nomura
Home Equity Loan, Inc., Nomura Credit & Capital, Inc., Ocwen Loan Servicing,
LLC, Equity One, Inc., Wells Fargo Bank, National Association and HSBC Bank USA,
National Association.   45.   Pooling and Servicing Agreement, dated as of
July 1, 2007, by and among Nomura Asset Acceptance Corporation, Nomura Credit &
Capital, Inc., GMAC Mortgage, LLC, Ocwen Loan Servicing, LLC, Equity One, Inc.,
HSBC Bank USA, National Association, Wells Fargo Bank, National Association and
Officetiger Global Real Estate Services.   46.   Flow Servicing Rights Purchase,
Sale and Servicing Agreement, dated as of January 1, 2006, between Equity One,
Inc., as Servicer and Nomura Credit & Capital, Inc., as Seller.

Insurance Agreements and Policies
Equity One

47.   Insurance and Indemnity Agreement, dated as of December 9, 1998, by and
among Ambac Assurance Corporation, Equity One, Inc., Equity One ABS, Inc. and
The Chase Manhattan Bank.

48.   Insurance and Indemnity Agreement, dated as of August 19, 1999, by and
among Ambac Assurance Corporation, Equity One, Inc., Equity One ABS, Inc. and
The Chase Manhattan Bank.

49.   Insurance and Indemnity Agreement, dated as of November 16, 2001, by and
among Ambac Assurance Corporation, Equity One, Inc., Equity One ABS, Inc. and
JPMorgan Chase Bank.

50.   Insurance and Indemnity Agreement, dated as of February 27, 2002, by and
among Ambac Assurance Corporation, Equity One, Inc., Equity One ABS, Inc. and
JPMorgan Chase Bank.

51.   Insurance and Indemnity Agreement, dated as of April 30, 2002, by and
among Ambac Assurance Corporation, Equity One, Inc., Equity One ABS, Inc. and
JPMorgan Chase Bank.

52.   Mortgage Guaranty Master Policy by Mortgage Guaranty Insurance Corporation
(Master Policy Number 04-645-4-6352, Effective Date May 1, 2002).

53.   Letter Agreement, dated as of August 22, 2004, by and among Financial
Security Assurance, Inc., Equity One ABS, Inc. and Equity One, Inc.



19



--------------------------------------------------------------------------------



 



54.   Mortgage Guaranty Master Policy by Mortgage Guaranty Insurance Corporation
(Master Policy Number 04-645-4-8053, Effective Date July 1, 2003).

55.   Mortgage Guaranty Master Policy by Mortgage Guaranty Insurance Corporation
(Master Policy Number 04-645-4-8349, Effective Date October 1, 2003).

Nomura

56.   Insurance and Indemnity Agreement, dated as of August 10, 2007, by and
among XL Capital Assurance Inc., Nomura Credit & Capital, Inc., Nomura Asset
Acceptance Corporation, Wells Fargo Bank, N.A., HSBC Bank USA, National
Association, Ocwen Loan Servicing, LLC and Equity One, Inc.

Credit Risk Management Agreement
Nomura

57.   Credit Risk Management Agreement, dated as of January 30, 2006, between
Equity One, Inc. and Portfolio Surveillance Analytics, LLC.

58.   Confidentiality Agreement, dated as of January 30, 2006, between Equity
One, Inc. and Portfolio Surveillance Analytics, LLC.

Custodial Agreements
Nomura

59.   Custodial Agreement, dated as of January 1, 2006, by and among HSBC Bank
USA, National Association, Wells Fargo Bank, N.A. and Equity One, Inc.

60.   Custodial Agreement, dated as of October 1, 2006, by and among HSBC Bank
USA, National Association, Wells Fargo Bank, N.A. and Equity One, Inc.

61.   Custodial Agreement, dated as of January 1, 2007, by and among HSBC Bank
USA, National Association, Wells Fargo Bank, N.A., Equity One, Inc., Ocwen Loan
Servicing, LLC, Select Portfolio Servicing, Inc. and Wells Fargo Bank, N.A.

62.   Custodial Agreement, dated as of April 1, 2007, by and among HSBC Bank
USA, National Association, Wells Fargo Bank, N.A., Equity One, Inc., Ocwen Loan
Servicing, LLC and Wells Fargo Bank, N.A.

Repurchase Agreements

63.   Amended and Restated Master Repurchase Agreement, dated as of November 21,
2007, by and among DB Structured Products, Inc., Equity One, Incorporated,
Equity One, Inc., Equity One, Inc., Equity One Consumer Loan Company, Inc.,
Popular Financial Services, LLC and E-Loan, Inc.

64.   Master Repurchase Agreement, dated as of November 30, 2007, by and among
Citigroup Global Markets Realty Corp., Equity One, Incorporated, Equity One,
Inc., Equity One, Inc., Equity One Consumer Loan Company, Inc., Popular
Financial Services, LLC, Popular, Inc. and Popular North America, Inc.

20



--------------------------------------------------------------------------------



 



SCHEDULE 4.5
CERTAIN MATTERS WITH RESPECT TO PURCHASED LOANS
Exhibit H

1.   Section H-2(g) Modified Accounts - Attached as Exhibit 4.5(A)   2.  
Section H-2(g), (k) and (r) Forbearance - Attached as Exhibit 4.5(B)   3.  
Section H-2(l) Option ARMS - Attached as Exhibit 4.5(C)   4.   Section H-2(f)
Delinquent Accounts - Attached as Exhibit 4.5(D)   5.   Section H-2(s) 360+ Mo
Term - Attached as Exhibit 4.5(E)   6.   Section H-2(v) Non-Owner Occupied -
Attached as Exhibit 4.5(F)   7.   Section H-2(x) Bankruptcy Accounts - Attached
as Exhibit 4.5(G)   8.   Section H-2(cc) Service Members Civil Relief Act of
2003 - Attached as Exhibit 4.5(H)   9.   Section H-2(pp) HELOC 360-Day Loans -
Attached as Exhibit 4.5(I)

Exhibit I
None.
Exhibit J
None.
Exhibit K
Section K-2(b) Exceptions to Single Family Detached Property – Exhibit 4.5(J) to
be delivered to Purchasers within five Business Days of the date of the
Agreement.

21



--------------------------------------------------------------------------------



 



Exhibit 4.5 (A) 12(g)
Modified Accounts
List of Modified Accounts

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7
SERVICING ASSETS
Exhibit L
Section I (b) Exceptions to Servicing Agreements
On Equity One securitizations, PMSI generally discontinues advancing principal
and interest payments on delinquent borrowers once the related loan has
completed the foreclosure process and become an REO Property. Equity One has
agreed to promptly review and consult with The Bank of New York Mellon regarding
this practice and, if necessary, use commercially reasonable efforts to take
corrective action with respect to this practice.
Section I (c)(i) Subservicer Rights.
PMSI is the subservicer for all the Servicing Transactions. As subservicer, PMSI
is entitled to a Servicing Fee of 50 bps as well as ancillary fees as specified
in the agreements.
Section I (c)(iv) Servicing Agreement Amendments
Amendment of People’s Choice 2005-2 Securitization Transaction
Amendment of People’s Choice 2005-3 Securitization Transaction
Amendment of People’s Choice 2005-4 Securitization Transaction
Amendment of People’s Choice 2006-1 Securitization Transaction
Section I (c)(vi) Compliance with Servicing Agreements
The matter set forth under Section I(b) of this Schedule 4.7.
Section I (d) Compliance with Applicable Requirements
1. The matter set forth under Section I(b) of this Schedule 4.7.
2. A number of late fees were collected in certain states where PMSI did not
follow the installment rule. Notwithstanding Section 13.11 of the Agreement or
the preamble to these Schedules, the information in this Item 2 shall not be
deemed to apply to any other Section or subsection of the Schedules delivered by
Sellers pursuant to the Agreement.
Section I (e) Notice of Noncompliance

1.   On June 6, 2008, Popular Financial received written notice from the State
of Washington Department of Financial Institutions (“WADFI”) of the filing of
Statement of Charges, Notice of Opportunity to Defend and Opportunity for
Hearing and Application for Adjudicative Hearing (the “Action”). The Action
alleges that Popular Financial violated certain provisions of the Washington
Consumer Loan Act (the “Act”). In particular, the

22



--------------------------------------------------------------------------------



 



    Action alleges that Popular Financial (i) failed to fully pay examination
fees owed to the WADFI; (ii) failed to fully pay annual assessment fees to the
WADFI, (iii) failed to maintain a sufficient bond pursuant to the Act,
(iv) imposed improper prepayment fees, (v) failed to provide timely Good Faith
Estimate and Truth in Lending Act disclosures, and (vi) failed to properly
disclose finance charges. Popular Financial is defending the Action and has
exercised its right to a hearing with the WADFI. Popular Financial believes that
many of the allegations in the Action are inaccurate.

2.   On January 24, 2008, PMSI received written notice from PC Asset
Acquisition, Inc. (“PC Asset”), an affiliate of Hegemon Capital LLC and a
certificate holder under People’s Choice Series 2005-2, 2005-3, 2005-4 and
2006-1 (collectively, the “Trusts”), that PMSI, in its capacity as subservicer,
had in error (i) charged off certain Mortgage Loans on which the Trusts held
second liens and (ii) failed to make required Advances with respect to such
Mortgage Loans. PMSI reversed the second lien charge offs and wired funds to the
Trustee for the reversals and required Advances. In August 2008, PMSI and the
Trustee agreed upon a final accounting reconciliation and PMSI agreed to wire an
additional $106.26 to the Trustee for the final reconciliation. Upon wiring such
amount, PMSI believes the matter to be resolved.

Notwithstanding Section 13.11 of the Agreement or the preamble to these
Schedules, the information set forth in this Section I(e) shall not be deemed to
apply to any other Section or subsection of the Schedules delivered by Sellers
pursuant to the Agreement.
Section I (f) Exceptions to Advances
The matter set forth under Section l(b) of this Schedule 4.7. Notwithstanding
Section 13.11 of the Agreement or the preamble to these Schedules, the
information set forth on this Item 1 shall not be deemed to apply to any other
Section or subsection of the Schedules delivered by Sellers pursuant to the
Agreement (unless expressly set forth therein or thereon).
Section I (g) Repurchase Obligations
As a result of assuming the Servicing Agreements, Purchasers may become
obligated to reimburse, indemnify and hold harmless other Persons as a result of
actions or omissions of Purchasers and their Affiliates in their capacity as
master servicer, servicer or subservicer and may become subject to other
Liabilities (including the obligation to make Advances); provided that such
obligations and Liabilities shall arise solely as a result of Purchasers’
assumption of the obligations of master servicer, servicer or subservicer under
such agreements and not as a result of a breach due to the transfer thereof or
as a result of any actions or omissions of Sellers (and shall not include any
Retained Liabilities).

23



--------------------------------------------------------------------------------



 



SCHEDULE 4.8
TAX MATTERS
The Internal Revenue Service is currently conducting an audit of PNA for the
year 2006.

24



--------------------------------------------------------------------------------



 



SCHEDULE 4.9
LITIGATION
None

25



--------------------------------------------------------------------------------



 



SCHEDULE 6.4
OPERATION OF BUSINESS PRIOR TO CLOSING
None

26



--------------------------------------------------------------------------------



 



SCHEDULE 6.13(a)(iii)
SERVICING FILES EXCEPTIONS

27



--------------------------------------------------------------------------------



 



SCHEDULE 6.21
SERVICED REO PROPERTIES

28